 Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 1 of 193




Unpublished Opinions
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 2 of 193
Bognet v. Boockvar, Slip Copy (2020)
2020 WL 6323121

                                                           Elections, Huntingdon County Board
                  2020 WL 6323121                           of Elections, Indiana County Board
   Only the Westlaw citation is currently available.
                                                           of Elections, Jefferson County Board
   United States District Court, W.D. Pennsylvania.
                                                           of Elections, Juniata County Board of
        Jim BOGNET, Donald K. Miller,                      Elections, Lackawanna County Board
         Debra Miller, Alan Clark, and                     of Elections, Lancaster County Board
           Jennifer Clark, Plaintiffs,                     of Elections, Lawrence County Board
                        v.                                 of Elections, Lebanon County Board
      Kathy BOOCKVAR, in her capacity                      of Elections, Lehigh County Board of
    as Secretary of the Commonwealth of                     Elections, Luzerne County Board of
     Pennsylvania, Adams County Board                       Elections, Lycoming County Board
    of Elections, Allegheny County Board                    of Elections, McKean County Board
    of Elections, Armstrong County Board                    of Elections, Mercer County Board
       of Elections, Beaver County Board                   of Elections, Mifflin County Board of
      of Elections, Bedford County Board                    Elections, Monroe County Board of
      of Elections, Berks County Board of                 Elections, Montgomery County Board
  Elections, Blair County Board of Elections,              of Elections, Montour County Board
     Bradford County Board of Elections,                    of Elections, Northampton County
   Bucks County Board of Elections, Butler                 Board of Elections, Northumberland
     County Board of Elections, Cambria                  County Board of Elections, Perry County
     County Board of Elections, Cameron                  Board of Elections, Philadelphia County
  County Board of Elections, Carbon County                Board of Elections, Pike County Board
   Board of Elections, Centre County Board                 of Elections, Potter County Board of
      of Elections, Chester County Board                    Elections, Schuylkill County Board
    of Elections, Clarion County Board of                  of Elections, Snyder County Board of
     Elections, Clearfield County Board of                 Elections, Somerset County Board of
      Elections, Clinton County Board of                    Elections, Sullivan County Board of
     Elections, Columbia County Board of                 Elections, Susquehanna County Board of
    Elections, Crawford County Board of                 Elections, Tioga County Board of Elections,
    Elections, Cumberland County Board                  Union County Board of Elections, Venango
   of Elections, Dauphin County Board of                    County Board of Elections, Warren
    Elections, Delaware County Board of                   County Board of Elections, Washington
  Elections, Elk County Board of Elections,             County Board of Elections, Wayne County
   Erie County Board of Elections, Fayette                  Board of Elections, Westmoreland
  County Board of Elections, Forest County                 County Board of Elections, Wyoming
    Board of Elections, Franklin County                    County Board of Elections, and York
  Board of Elections, Fulton County Board                 County Board of Elections, Defendants,
    of Elections, Greene County Board of                                   and


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                   1
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 3 of 193
Bognet v. Boockvar, Slip Copy (2020)
2020 WL 6323121

        Democratic National Committee,                         Franklin County Board of Elections, Perry County Board of
                                                               Elections.
           Intervenor-Defendant.
                                                               Lawrence J. Moran, Jr., Regina M. Blewitt, Joyce, Carmody
                   Case No. 3:20-cv-215                        & Moran, PC, Pittston, PA, for Defendant Luzerne County
                             |                                 Board of Elections.
                   Signed 10/28/2020
                                                               Maureen Calder, Pro Hac Vice, Montgomery County
Attorneys and Law Firms                                        Solicitor's Office, Norristown, PA, for Defendant
                                                               Montgomery County Board of Elections.
Bradley A. King, King & Guiddy, Greensburg, PA, David
H. Thompson, Pro Hac Vice, Nicki J. Moss, Pro Hac Vice,        Thomas R. Shaffer, Glassmire & Shaffer Law Offices,
Peter A. Patterson, Pro Hac Vice, Cooper & Kirk, PLLC,         Coudersport, PA, for Defendant Potter County Board of
Washington, DC, for Plaintiffs.                                Elections.

Karen Mascio Romano, Keli Marie Neary, Pro Hac Vice,           Robert J. Grimm, Swartz Campbell, Pittsburgh, PA, for
Stephen Moniak, Pennsylvania Office of Attorney General,       Defendant Washington County Board of Elections.
Harrisburg, PA, Mark A. Aronchick, Michele D. Hangley, Pro
Hac Vice, Robert Wiygul, Pro Hac Vice, Hangley Aronchick
Segal Pudlin & Schiller, Joe H. Tucker, Jr., Tucker Law
                                                               MEMORANDUM ORDER
Group, Philadelphia, PA, for Defendant Kathy Boockvar.
                                                               KIM R. GIBSON, UNITED STATES DISTRICT JUDGE
Elizabeth A. Dupuis, Babst Calland, State College, PA, Molly
E. Meacham, Sean R. Keegan, Babst, Calland, Clements            *1 Pending before the Court is “Plaintiffs’ Motion
and Zomnir, P.C., Pittsburgh, PA, for Defendants Armstrong     for an Immediate Temporary Restraining Order and a
County Board of Elections, Bedford County Board of             Preliminary Injunction and Expedited Hearing as Soon as
Elections, Blair County Board of Elections, Centre County      Practicable” (“Motion”) and brief in support (ECF Nos.
Board of Elections, Columbia County Board of Elections,        5, 6) filed by Plaintiffs Jim Bognet, Donald K. Miller,
Dauphin County Board of Elections, Fayette County Board        Debra Miller, Alan Clark, and Jennifer Clark (collectively
of Elections, Huntingdon County Board of Elections, Indiana    “Plaintiffs”) on October 22, 2020. Defendant Kathy Boockvar
County Board of Elections, Lackawanna County Board of          filed her brief in opposition on October 26, 2020. (ECF No.
Elections, Lawrence County Board of Elections, Montour         59). Intervenor-Defendant Democratic National Committee
County Board of Elections, Northumberland County Board of
                                                               filed its brief in opposition that same day.1 (ECF No. 64).
Elections, Venango County Board of Elections, York County
                                                               The Court held a hearing via videoconference on October
Board of Elections.
                                                               27, 2020. For the following reasons, Plaintiffs’ Motion is
Christine D. Steere, Deasey, Mahoney & Valentini, Ltd.,        DENIED.
Media, PA, for Defendant Berks County Board of Elections.

Christopher P. Gabriel, Stephanie L. Fera, Carfardi Ferguson   I. Background
Wyrick Weis + Gabriel, Sewickley, PA, for Defendants           Plaintiff Jim Bognet resides in Hazelton, Pennsylvania and
Clarion County Board of Elections, Tioga County Board of       is a candidate for Pennsylvania's 8th Congressional District.
Elections.                                                     (ECF No. 1, ¶ 10). Plaintiffs Donald K. Miller, Debra Miller,
                                                               Alan Clark, and Jennifer Clark are all residents of Somerset
Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro       County, Pennsylvania, registered and active voters, and plan
Hac Vice, David S. Fryman, Ballard, Spahr, Andrews &           on voting in person on Election Day, November 3, 2020
Ingersoll, Philadelphia, PA, for Defendant Delaware County     (collectively “Somerset Plaintiffs”). (Id. at ¶¶ 11-14).
Board of Elections.
                                                               Defendant Kathy Boockvar is named in her capacity as
Andrew W. Norfleet, Frank J. Lavery, Jr., Stephen B.           Secretary of the Commonwealth of Pennsylvania. (Id. at
Edwards, Lavery Law, Harrisburg, PA, for Defendants            ¶ 15). Defendants Adams County Board of Elections,
                                                               Allegheny County Board of Elections, Armstrong County


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       2
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 4 of 193
Bognet v. Boockvar, Slip Copy (2020)
2020 WL 6323121

Board of Elections, Beaver County Board of Elections,         deadline to allow for the tabulation of ballots mailed by voters
Bedford County Board of Elections, Berks County Board         via the USPS and postmarked by 8:00 p.m. on Election Day.”
of Elections, Blair County Board of Elections, Bradford       ––– A.3d ––––, No. 133 MM 2020, 2020 WL 5554644,
County Board of Elections, Bucks County Board of              *18 (Pa. Sept. 17, 2020) (“Deadline Extension”). Further,
Elections, Butler County Board of Elections, Cambria County   the Pennsylvania Supreme Court “conclude[d] that a ballot
Board of Elections, Cameron County Board of Elections,        received on or before 5:00 p.m. on November 6, 2020,
Carbon County Board of Elections, Centre County Board         [would] be presumed to have been mailed by Election Day
of Elections, Chester County Board of Elections, Clarion      unless a preponderance of the evidence demonstrate[d] that it
County Board of Elections, Clearfield County Board of         was mailed after Election Day.” Id. at *18 n.26 (“Presumption
Elections, Clinton County Board of Elections, Columbia        of Timeliness”).
County Board of Elections, Crawford County Board of
Elections, Cumberland County Board of Elections, Dauphin      In their Complaint, the Plaintiffs allege that they are harmed
County Board of Elections, Delaware County Board of           by the Deadline Extension and the Presumption of Timeliness.
Elections, Elk County Board of Elections, Erie County         (ECF No. 1 at ¶¶ 68-71). Bognet contends that he has
Board of Elections, Fayette County Board of Elections,        been harmed because the Pennsylvania Supreme Court's
Forest County Board of Elections, Franklin County Board       decision “allows County Boards of Elections to accept votes
of Elections, Fulton County Board of Elections, Greene        for Representative that would otherwise be unlawful in his
County Board of Elections, Huntingdon County Board of         election ... [and] directly undermines his right to run in an
Elections, Indiana County Board of Elections, Jefferson       election where Congress has paramount authority to set the
County Board of Elections, Juniata County Board of            ‘Times, Places, and Manner’ and has done so in 2 U.S.C. §
Elections, Lackawanna County Board of Elections, Lancaster    7.” (Id. at ¶ 69). The Somerset Plaintiffs allege two harms.
County Board of Elections, Lawrence County Board of           First, they contend that “the Pennsylvania Supreme Court has
Elections, Lebanon County Board of Elections, Lehigh          created a ‘preferred class of voters’—those who do not have
County Board of Elections, Luzerne County Board of            to comply with Congress's set Election Day.” (Id. at ¶ 70)
Elections, Lycoming County Board of Elections, McKean         (alteration omitted). Second, the Somerset Plaintiffs allege
County Board of Elections, Mercer County Board of             that their votes will be diluted because votes that would not
Elections, Mifflin County Board of Elections, Monroe          otherwise be timely will be counted. (Id. at ¶ 71).
County Board of Elections, Montgomery County Board of
Elections, Montour County Board of Elections, Northampton     In their Motion, Plaintiffs request that the “Court enter
County Board of Elections, Northumberland County Board        an immediate temporary restraining order to restrain the
of Elections, Perry County Board of Elections, Philadelphia   Secretary of the Commonwealth Kathy Boockvar and the 67
County Board of Elections, Pike County Board of Elections,    County Boards of Elections ... from following a[ ] ... policy
Potter County Board of Elections, Schuylkill County Board     announced by the Pennsylvania Supreme Court in a recent
of Elections, Snyder County Board of Elections, Somerset      decision.” (ECF No. 5, p. 3). Plaintiffs further request that the
County Board of Elections, Sullivan County Board of           “Court schedule an expedited hearing and issue a preliminary
Elections, Susquehanna County Board of Elections, Tioga       injunction as soon as practicable.” (Id.).
County Board of Elections, Union County Board of Elections,
Venango County Board of Elections, Warren County Board
of Elections, Washington County Board of Elections, Wayne     II. Legal Standard
County Board of Elections, Westmoreland County Board of       Federal Rule of Civil Procedure 65 authorizes courts to issue
Elections, Wyoming County Board of Elections, and York        preliminary injunctions and temporary restraining orders.
County Board of Elections (collectively “County Election      Injunctive relief is appropriate only “upon a clear showing
Boards”) are the county boards of elections for each county   that the [movant] is entitled to such relief.” Winter v. Nat
of the Commonwealth of Pennsylvania. (Id. at ¶ 16).           Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). In determining
                                                              whether a party is entitled to a temporary restraining order or
 *2 In Pennsylvania Democratic Party v. Boockvar,             a preliminary injunction, a court is to consider four factors:
the Pennsylvania Supreme Court “adopt[ed] Secretary           (1) whether the movant has shown a reasonable probability
[Boockvar]’s informed recommendation of a three-day           of success on the merits; (2) whether the movant will be
extension of the absentee and mail-in ballot received-by      irreparably harmed without the temporary restraining order;
                                                              (3) the balance of equities favors granting a temporary


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
             Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 5 of 193
Bognet v. Boockvar, Slip Copy (2020)
2020 WL 6323121

restraining order, including any harm to the nonmoving party;          Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “An injury in
and (4) whether granting the temporary restraining order will          fact is one that is concrete and particularized.” DiNaples, 934
be in the public interest. SI Handling Sys., Inc. v. Heisley,          F.3d at 279 (quoting Spokeo, 136 S. Ct. at 1548) (internal
753 F.2d 1244, 1254 (3d Cir. 1985); see Winter, 555 U.S. at            quotation marks omitted). “To be concrete, the injury must
20. “The factors are the same for both temporary restraining           actually exist”; “[i]t must be real, not abstract.” Id. (citation
orders and preliminary injunctions.” Corp. Synergies Grp.,             and internal quotation marks omitted).
LLC v. Andrews, 775 F. App'x 54, 58 n.5 (3d Cir. 2019).

                                                                          b. Bognet
III. Findings of Fact and Discussion                                   Bognet alleges two injuries as a result of the Deadline
The Court finds that Plaintiffs have established a likelihood          Extension and the Presumption of Timeliness. First, Bognet
of success on their claim that the counting of ballots received        alleges in the Complaint that he has been injured because
after Election Day but before 5:00 p.m. on November 6, 2020,           County Boards of Election are allowed “to accept votes
without a postmark or with an illegible postmark creates a             for Representative that would otherwise be unlawful in his
preferred class of voters and violates their rights under the          election.” (ECF No. 1, ¶ 69). Second, in his declaration
Equal Protection Clause. The Court is of the opinion that this         attached to the brief in support, Bognet contends that his
violation of the Equal Protection Clause should be enjoined.           “campaign has expended additional funds to update voters
However, the Supreme Court “has repeatedly emphasized that             and staff on the changes the Pennsylvania Supreme Court
lower federal courts should ordinarily not alter the election          made to the mail-in voting requirements in its September
rules on the eve of an election.” Republican Nat'l Comm.               17, 2020 ruling.” (ECF No. 6-2, ¶ 3). The Court finds that
v. Democratic Nat'l Comm., 140 S. Ct. 1205, 1207 (2020).               the harms alleged are insufficient for Bognet to establish
In accordance with this guidance, the Court determines that            standing.
it is required to deny Plaintiffs’ motion for injunctive relief
because Plaintiffs raised their claim on the eve of the election,      The Court finds that Bognet's first alleged injury is too
despite the likelihood of success on the merits of their Equal         speculative to confer standing. In Carson v. Simon, the
Protection Claim.                                                      Plaintiffs alleged that, as candidates, their candidacy to be
                                                                       state electors supported standing. 20-CV-2030, 2020 WL
 *3 This Court received Plaintiffs’ Motion on Thursday,                6018957, at *13 (D. Minn. Oct. 12, 2020). The court
October 22, 2020, and promptly ordered a response be                   found this was insufficient, concluding that “it [was] equally
filed by Monday, October 26, 2020, and conducted oral                  possible that more of the challenged ballots [would] be cast
argument on Tuesday, October 27, 2020. Due to the time                 in favor of the Electors’ candidate; in that case, the Electors
constraints imposed by the pending election, the Court heard           would benefit from ballots received after election day.” Id.
oral argument on Plaintiffs’ Motion without also holding an            (emphasis in original). Just as in Carson, Bognet's alleged
evidentiary hearing. This decision is issued less than one week        harm is conjectural and hypothetical. See Lujan v. Defs. Of
after receipt of the motion. Yet, even with that prompt judicial       Wildlife, 504 U.S. 555, 560 (1992). In order for the alleged
action, this Court's order is issued less than one week prior to       harm to actually occur, more votes which otherwise would
the election date.                                                     not have been counted must be cast in favor of Bognet's
                                                                       opponent than in his favor, otherwise he would benefit, not be
                                                                       harmed by those ballots. Further, the number of ballots cast in
   a. Standing                                                         favor of his opponent would have to be sufficient to change
“Article III of the Constitution limits the federal courts to          the results of the election in order for Bognet to have been
adjudication of ‘Cases’ and ‘Controversies.’ ” DiNaples v.             harmed. The Court finds that the alleged harm is conjectural
MRS BPO, LLC, 934 F.3d 275, 279 (3d Cir. 2019) (quoting                and hypothetical, insufficient to establish standing. Further, it
U.S. Const. art. III, § 2, cl. 1). “Courts enforce the case-           is far from clear that this alleged harm is certainly impending.
or-controversy requirement by requiring the plaintiff to have
standing to sue.” Id. (citation and internal quotation marks           Nor can Bognet establish standing based on his expenditures.
omitted). Standing has three elements, “[t]he plaintiff must           For a plaintiff to have standing, the injury must be redressable.
have (1) suffered an injury in fact, (2) that is fairly traceable to   Spokeo, 136 S. Ct. at 1547. Here, Bognet has already made
the challenged conduct of the defendant, and (3) that is likely        the expenditures. Therefore, granting the relief Bognet seeks
to be redressed by a favorable judicial decision.” Spokeo,             would not address the expenditures he has already made.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
            Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 6 of 193
Bognet v. Boockvar, Slip Copy (2020)
2020 WL 6323121

Further, to the extent Bognet made those expenditures to           equally, giving no disadvantage to the [plaintiffs].” Id. The
address a perceived future harm, it is unclear what harm he        court further concluded that the “claim of vote dilution [was]
was seeking to avoid. As addressed above, Bognet's alleged         a paradigmatic generalized grievance that cannot support
harm caused by the Deadline Extension and the Presumption          standing. The prospect of hypothetical unlawful votes in the
of Timeliness is conjectural and hypothetical. It is well          upcoming presidential election is not a harm unique to the
established that a plaintiff “cannot manufacture standing by       [plaintiffs].” Id. at *8.
choosing to make expenditures based on hypothetical future
harm that is not certainly impending.” Clapper v. Amnesty          Other courts throughout the country have come to the same
Int'l USA, 568 U.S. 398, 416 (2013). Accordingly, the Court        result. In Moore v. Circosta, the court found that “the notion
finds that Bognet has failed to establish that he has standing     that a single person's vote will be less valuable as a result
to bring his claims.                                               of unlawful or invalid ballots being cast is not a concrete
                                                                   and particularized injury in fact necessary for Article III
                                                                   standing.” No. 1:20-CV-911, 2020 WL 6063332, at *14
   c. Somerset Plaintiffs                                          (M.D.N.C. Oct. 14, 2020). Similarly, the court in Martel
 *4 The Fourteenth Amendment to the United States                  v. Candos stated that “[i]f every voter suffers the same
Constitution prohibits a state from “deny[ing] to any person       incremental dilution of the franchise caused by some third-
within its jurisdiction the equal protection of the laws.”         party's fraudulent vote, then these voters have experienced
“States have long been held to have broad powers to                a generalized injury.” No. 5:20-CV-131, 2020 WL 5755289,
determine the conditions under which the right of suffrage         at *4 (D. Vt. Sept. 16, 2020). In Paher v. Cegavske,
may be exercised.” Lassiter v. Northampton Cnty. Bd. of            the court found that the plaintiffs lacked standing because
Elections, 360 U.S. 45, 50 (1959). However, “once the              their “purported injury of having their votes diluted due
franchise is granted to the electorate, lines may not be drawn     to ostensible election fraud may be conceivably raised by
which are inconsistent with the Equal Protection Clause of         any Nevada voter. Such claimed injury therefore does not
the Fourteenth Amendment.” Harper v. Virginia State Bd. of         satisfy the requirement that Plaintiffs must state a concrete
Elections, 383 U.S. 663, 665 (1966).                               and particularized injury.” 457 F. Supp. 3d 919, 926 (D.
                                                                   Nev. 2020). The Supreme Court has “consistently held that
Supreme Court precedent identifies two types of voting harms       a plaintiff raising only a generally available grievance about
prohibited by the Fourteenth Amendment. First, “the right          government—claiming only harm to his and every citizen's
of suffrage can be denied by a debasement or dilution of           interest in proper application of the Constitution and laws, and
the weight of a citizen's vote.” Reynolds v. Sims, 377 U.S.        seeking relief that no more directly and tangibly benefits him
533, 555 (1964). Second, “State[s] may not, by later arbitrary     than it does the public at large—does not state an Article III
and disparate treatment, value one person's vote over that of      case or controversy.” Lujan, 504 U.S. at 573–74.
another.” Bush v. Gore, 531 U.S. 98, 104–05 (2000). The
Somerset Plaintiffs seek to bring claims under both theories        *5 The Court finds that the vote dilution alleged by the
of harm. (ECF No. 1, ¶¶ 70-71).                                    Somerset Plaintiffs is too generalized to establish standing.
                                                                   There is no doubt that the Deadline Extension and the
                                                                   Presumption of Timeliness allow votes to be counted that
i. Vote Dilution                                                   otherwise would not be. However, any dilution affects
                                                                   all voters. This generalized harm is insufficient to confer
The Somerset Plaintiffs allege that, as a result of the Deadline   standing.
Extension and the Presumption of Timeliness fashioned by
the Pennsylvania Supreme Court, their votes will be diluted.
(ECF No. 1, ¶ 71). In Carson, the plaintiffs alleged “that
                                                                   ii. Arbitrary and Disparate Treatment
votes received after Election Day are invalid and unlawful,
and thus counting these votes [would] increase the total           The Somerset Plaintiffs also allege that the Deadline
amount of votes cast, which [would] in turn render their           Extension and the Presumption of Timeliness create a
own lawful votes less influential.” 2020 WL 6018957, at            preferred class of voters, “those who do not have to comply
*7. The court found this allegation insufficient to confer         with Congress's set Election Day.” (ECF No., ¶ 70). Further,
standing because “such dilution affects all Minnesota voters       in support of their motion, the Somerset Plaintiffs included



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
            Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 7 of 193
Bognet v. Boockvar, Slip Copy (2020)
2020 WL 6323121

sworn declarations attesting that they will be “voting in         counted–the polls will be closed. In contrast, a voter who
person on November 3, 2020.” (ECF Nos. 16-3, 16-4, 16-5,          votes by mail will be able to cast his or her ballot after the
16-6). Plaintiffs contend that because they will be voting in     congressionally mandated Election Day and have it counted,
person, they “must follow the law passed by Congress. But         even though that ballot does not possess the indicia of being
mail-in ballot voters do not.” (ECF No. 1, ¶ 70).                 timely (namely a valid postmark on or before November 3,
                                                                  2020).
As the Supreme Court explained in Gray v. Sanders, “[t]he
concept of ‘we the people’ under the Constitution visualizes       *6 Plaintiffs have alleged that through the Presumption of
no preferred class of voters but equality among those who         Timeliness, the Pennsylvania Supreme Court has created a
meet the basic qualifications.” 372 U.S. 368, 379–380             different, extended Election Day than the one established
(1963). Further, “once the class of voters is chosen and          by Congress. The Presumption of Timeliness changes the
their qualifications specified, we see no constitutional way      effective date of the election and extends the date of the
by which equality of voting power may be evaded.” Id. at          election by multiple days for a select group of mail-in
381. “The right to vote is protected in more than the initial     voters whose ballots will be presumed to be timely in the
allocation of the franchise. Equal protection applies as well     absence of a verifiable postmark. Mail-in voters whose ballots
to the manner of its exercise. Having once granted the right      fail to receive a legible postmark or any postmark will be
to vote on equal terms, the State may not, by later arbitrary     presumed to have cast their ballot timely solely by virtue
and disparate treatment, value one person's vote over that of     of the judicially created presumption. This preferred class
another.” Bush, 531 U.S. at 104–05 (2000).                        of voters will now be able to cast their ballots after the
                                                                  congressionally established Election Day, yet by virtue of the
The Court finds that the Deadline Extension does not violate      judicially imposed presumption they will be deemed to have
the Equal Protection Clause. As held by the Pennsylvania          voted timely if the ballot lacks a legible postmark or has
Supreme Court, the Deadline Extension “is a three-day             no postmark at all. This unequal treatment of voters, created
extension of the absentee and mail-in ballot received-by          by the Pennsylvania Supreme Court, harms the Somerset
deadline to allow for the tabulation of ballots mailed by         Plaintiffs because, as in-person voters, they must vote by the
voters via the USPS and postmarked by 8:00 p.m. on Election       end of the congressionally established Election Day in order
Day.” Pa. Democratic Party, 2020 WL 5554644, at *18.              to have their votes counted. Accordingly, the Court finds that
This extension merely allows ballots that were properly cast      the Somerset Plaintiffs have alleged an injury sufficient to
through the act of mailing by 8:00 p.m. on Election Day           confer standing based upon the Presumption of Timeliness
and received by 5:00 p.m. on November 6, 2020, to be              created by the Pennsylvania Supreme Court.
counted. Contrary to Plaintiffs’ assertion, this extension does
not extend the time period during which Pennsylvanians may
lawfully vote. Accordingly, the Court finds that Plaintiffs         d. The Court is Required to Deny the Injunctive Relief
have not alleged an injury created by the Deadline Extension.       Sought by the Plaintiffs


However, the Court finds that the Somerset Plaintiffs have        i. Success on the Merits of their Equal Protection Claim
alleged an injury created by the Presumption of Timeliness.
Under the Presumption of Timeliness, ballots received after       In determining whether a temporary restraining order or
8:00 p.m. on Election Day with no postmark or an illegible        preliminary injunction is appropriate, the Court is to first
postmark are “presumed to have been mailed by Election            consider whether the movant has shown a reasonable
Day unless a preponderance of the evidence demonstrates           probability of success on the merits. SI Handling Sys., 753
that it was mailed after Election Day.” Id. at *18 n.26. The      F.2d at 1254; see Winter, 555 U.S. at 20.
Presumption of Timeliness itself allows for mail-in ballots
cast after Election Day (innocently or fraudulently) to be        The Court finds that the Somerset Plaintiffs are likely to
counted if those ballots have an illegible postmark or do not     succeed on the merits of the Equal Protection claim relating
have any postmark at all. This Presumption of Timeliness          to the Presumption of Timeliness. As addressed above,
subjects in-person voters and voters who vote by mail to          the Somerset Plaintiffs have alleged that the Pennsylvania
different treatment. It is impossible for an in-person voter      Supreme Court, through the Presumption of Timeliness,
to submit his or her ballot after Election Day and have it        extended the time to cast ballots for a specific group



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           6
            Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 8 of 193
Bognet v. Boockvar, Slip Copy (2020)
2020 WL 6323121

of voters: those voters who cast a ballot by mail after            irreparably harmed by the arbitrary and disparate treatment
the congressionally established Election Day (innocently           caused by the Presumption of Timeliness.
or fraudulently) which does not receive a postmark or a
legible postmark. In contrast, the Somerset Plaintiffs, as in-
person voters, must comply with the congressionally created
                                                                   iii. Balance of the Equities
deadline in order to have their votes counted.
                                                                    *7 Next, the Court must consider whether the balance of
Equal Protection encompasses the manner in which the right         equities favors granting injunctive relief, including any harm
to vote is exercised and prevents arbitrary and disparate          to the nonmoving party. SI Handling Sys., 753 F.2d at 1254;
treatment. Bush, 531 U.S. at 104; see Gray, 372 U.S. at 378–       see Winter, 555 U.S. at 20.
79. Here, the Pennsylvania Supreme Court acted arbitrarily in
creating the Presumption of Timeliness with little discussion.     The Supreme Court “has repeatedly emphasized that lower
In creating the presumption, the Pennsylvania Supreme Court        federal courts should ordinarily not alter the election rules
simply stated that the lack or illegibility of a postmark is       on the eve of an election.” Republican Nat'l Comm., 140 S.
“undeniably outside of the control of the individual voter.”       Ct. at 1207 (citing Purcell v. Gonzalez, 549 U.S. 1, (2006)
Pa. Democratic Party, 2020 WL 5554644, at *18 n.26. As             (per curiam)). Further, based upon this “Purcell principle,”
addressed by Justice Mundy in her dissent, the Pennsylvania        the Supreme Court has prevented numerous rulings of lower
Supreme Court adopted the Presumption of Timeliness in a           federal courts from going into effect because the rulings
footnote “[w]ithout further explanation.” Id. at *40 (Mundy,       would have “alter[ed] state elections laws in the period
J, dissenting). In addition, providing for a subset of voters to   close to an election.” Democratic Nat'l Comm. v. Wis. State
cast ballots after the election and have those votes counted       Legislature, No. 20A66, 2020 WL 6275871, at *3 (U.S. Oct.
by virtue of the judicially created presumption, even though       26, 2020) (Kavanaugh, J, concurring in denial of application
they do not receive a legible postmark, while voters like          to vacate stay). Accordingly, the Court finds that the equities
the Somerset Plaintiffs are required to cast their vote by the     weigh against granting injunctive relief.
congressionally mandated Election Day, is arbitrary treatment
of different voters based simply on their method of voting.
Therefore, the Presumption of Timeliness clearly results in
the disparate treatment of voters. Accordingly, the Court finds    iv. The Public Interest
that the Somerset Plaintiffs are likely to succeed on the merits
                                                                   Finally, the Court is to consider whether granting injunctive
of their Equal Protection claim because the Presumption of
                                                                   relief would be in the public interest. SI Handling Sys., 753
Timeliness “is not a process with sufficient guarantees of
                                                                   F.2d at 1254; see Winter, 555 U.S. at 20.
equal treatment.” Bush, 531 U.S. at 107.
                                                                   “[T]he Purcell principle ... seeks to avoid ... judicially created
                                                                   confusion. Republican Nat'l Comm., 140 S. Ct. at 1207. Here,
ii. Irreparable Harm                                               the Plaintiffs filed their Motion less than two weeks before
                                                                   the election. The election is rapidly approaching. Granting
The next consideration is whether the movant will be               the relief Plaintiffs seek would result in significant voter
irreparably harmed without the injunctive relief. SI Handling      confusion; precisely the kind of confusion that Purcell seeks
Sys., 753 F.2d at 1254; see Winter, 555 U.S. at 20.                to avoid. Accordingly, the Court finds that granting injunctive
                                                                   relief would not be in the public interest.
Here, the Court finds that the Somerset Plaintiffs are likely
to be irreparably harmed without the temporary restraining
order. “Courts routinely deem restrictions on fundamental          IV. Order
voting rights irreparable injury.” League of Women Voters          Accordingly, this 28th day of October, 2020, after hearing
of N. Carolina v. North Carolina, 769 F.3d 224, 247                and due consideration of consideration of Plaintiffs’ Motion
(4th Cir. 2014) (collecting cases). As addressed above, the        and brief in support (ECF Nos. 5, 6), as well as the briefs in
Presumption of Timeliness subjects the Somerset Plaintiffs         opposition, IT IS HEREBY ORDERED that the Plaintiffs’
to arbitrary and disparate treatment. Without a temporary          Motion is DENIED.
restraining order, the Somerset Plaintiff are likely to be



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
            Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 9 of 193
Bognet v. Boockvar, Slip Copy (2020)
2020 WL 6323121

All Citations

Slip Copy, 2020 WL 6323121


Footnotes
1      Also filed were briefs by several County Boards of Election (ECF Nos. 61, 63, 64, 65, 66, 67, 68), as well as an amicus
       brief filed by Governor Arnold A. Schwarzenegger (ECF No. 62-1).


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S.
                                                                                               Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 10 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                   of Elections; Indiana County Board
                 2020 WL 6686120                                  of Elections; Jefferson County Board
   Only the Westlaw citation is currently available.
                                                                 of Elections; Juniata County Board of
    United States Court of Appeals, Third Circuit.
                                                                 Elections; Lackawanna County Board
        Jim BOGNET, Donald K. Miller,                            of Elections; Lancaster County Board
           Debra Miller, Alan Clark,                             of Elections; Lawrence County Board
           Jennifer Clark, Appellants                             of Elections; Lebanon County Board
                       v.                                        of Elections; Lehigh County Board of
   SECRETARY COMMONWEALTH OF                                      Elections; Luzerne County Board of
  PENNSYLVANIA; Adams County Board                                 Elections; Lycoming County Board
    of Elections; Allegheny County Board                          of Elections; Mckean County Board
   of Elections; Armstrong County Board                            of Elections; Mercer County Board
      of Elections; Beaver County Board                          of Elections; Mifflin County Board of
     of Elections; Bedford County Board                           Elections; Monroe County Board of
     of Elections; Berks County Board of                         Elections; Montgomery County Board
 Elections; Blair County Board of Elections;                      of Elections; Montour County Board
    Bradford County Board of Elections;                            of Elections; Northampton County
  Bucks County Board of Elections; Butler                        Board of Elections; Northumberland
     County Board of Elections; Cambria                        County Board of Elections; Perry County
    County Board of Elections; Cameron                         Board of Elections; Philadelphia County
 County Board of Elections; Carbon County                       Board of Elections; Pike County Board
  Board of Elections; Centre County Board                         of Elections; Potter County Board of
     of Elections; Chester County Board                            Elections; Schuylkill County Board
    of Elections; Clarion County Board of                        of Elections; Snyder County Board of
    Elections; Clearfield County Board of                        Elections; Somerset County Board of
     Elections; Clinton County Board of                           Elections; Sullivan County Board of
    Elections; Columbia County Board of                        Elections; Susquehanna County Board of
    Elections; Crawford County Board of                       Elections; Tioga County Board of Elections;
    Elections; Cumberland County Board                        Union County Board of Elections; Venango
   of Elections; Dauphin County Board of                      County Board of Elections; Warren County
    Elections; Delaware County Board of                        Board of Elections; Washington County
  Elections; Elk County Board of Elections;                    Board of Elections; Wayne County Board
   Erie County Board of Elections; Fayette                    of Elections; Westmoreland County Board
  County Board of Elections; Forest County                     of Elections; Wyoming County Board of
    Board of Elections; Franklin County                       Elections; York County Board of Elections
  Board of Elections; Fulton County Board                                Democratic National
    of Elections; Greene County Board of                                Committee, Intervenor
    Elections; Huntingdon County Board


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        1
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 11 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                       No. 20-3214                                  Affirmed.
                             |
            Submitted Pursuant to Third Circuit
             L.A.R. 34.1(a) November 9, 2020
                                                                     West Headnotes (45)
                             |
               (Filed: November 13, 2020)
                                                                     [1]   Election Law
Synopsis
Background: Voters and congressional candidate brought                     The Elections Clause effectively gives state
action against Secretary of Commonwealth of Pennsylvania                   governments the default authority to regulate the
and county boards of elections, seeking to enjoin the counting             mechanics of federal elections, with Congress
of mail-in ballots received during the three-day extension                 retaining exclusive control to make or alter any
of the ballot-receipt deadline ordered by the Pennsylvania                 state's regulations. U.S. Const. art. 1, § 4, cl. 1.
Supreme Court, and seeking a declaration that the extension
period and presumption of timeliness was unconstitutional.
The United States District Court for the Western District            [2]   Election Law
of Pennsylvania, Kim R. Gibson, Senior District Judge,                     When exercised, the action of Congress under
2020 WL 6323121, denied voters' and candidate's motion                     the Elections Clause, so far as it extends
for a temporary restraining order (TRO) and preliminary                    and conflicts with the regulations of a state,
injunction. Voters and candidate appealed.                                 necessarily supersedes them. U.S. Const. art. 1,
                                                                           § 4, cl. 1.


Holdings: The Court of Appeals, Smith, Chief Judge, held
that:                                                                [3]   Federal Courts
                                                                           District court's order that denied voters' and
[1] the District Court's order was immediately appealable;                 congressional candidate's request for temporary
                                                                           restraining order (TRO) to prevent counting
[2] voters and candidate lacked standing to bring action                   of certain mail-in ballots in Pennsylvania
alleging violation of Constitution's Elections Clause and                  was immediately appealable, where order went
Electors Clause;                                                           beyond simply ruling on TRO request, court
                                                                           ruled on merits of request for injunctive relief
[3] voters lacked concrete injury for their alleged harm of vote           after parties filed supporting, opposing, and reply
dilution, and thus voters did not have standing for such claim;            briefs and after hearing arguments from parties
                                                                           during 90-minute hearing, and order confirmed
[4] voters lacked particularized injury for their alleged harm             that Commonwealth was to count mailed ballots.
of vote dilution, and thus voters did not have standing for such           28 U.S.C.A. § 1292(a)(1).
claim;

[5] voters failed to allege legally cognizable “preferred class,”    [4]   Federal Courts
for purposes of standing to claim equal protection violation;
                                                                           Ordinarily, an order denying a temporary
                                                                           restraining order (TRO) is not immediately
[6] alleged harm from presumption of timeliness was
                                                                           appealable.
hypothetical or conjectural, and thus voters did not have
standing to challenge presumption; and

                                                                     [5]   Federal Courts
[7] voters and candidate were not entitled to receive injunction
so close to election.                                                      Review of a legal issue that does not require
                                                                           resolution of any factual dispute is de novo.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 12 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                       that is fairly traceable to the challenged conduct
 [6]    Federal Courts                                                 of the defendant, and (3) that is likely to be
        When reviewing a district court's denial of                    redressed by a favorable judicial decision. U.S.
        a preliminary injunction, the appellate court                  Const. art. 3, § 2.
        reviews the district court's findings of fact for
        clear error, its conclusions of law de novo, and
        the ultimate decision for an abuse of discretion.       [12]   Federal Civil Procedure
                                                                       To plead an injury in fact, as required for
                                                                       Article III standing, the party invoking federal
 [7]    Federal Civil Procedure                                        jurisdiction must establish three sub-elements:
        Derived from separation-of-powers principles,                  first, the invasion of a legally protected interest,
        the law of standing serves to prevent the judicial             second, that the injury is both concrete and
        process from being used to usurp the powers of                 particularized, and third, that the injury is actual
        the political branches. U.S. Const. art. 3, § 2.               or imminent, not conjectural or hypothetical.
                                                                       U.S. Const. art. 3, § 2.

 [8]    Federal Civil Procedure
        To ensure that judges avoid rendering                   [13]   Federal Civil Procedure
        impermissible advisory opinions, parties seeking               A concrete and particularized injury, as required
        to invoke federal judicial power must first                    to plead the injury-in-fact element of Article III
        establish their standing to do so. U.S. Const. art.            standing, is an injury that affects the plaintiff in
        3, § 2.                                                        a personal and individual way. U.S. Const. art. 3,
                                                                       § 2.

 [9]    Federal Civil Procedure
        Article III standing doctrine means that to bring       [14]   Federal Civil Procedure
        suit, you—and you personally—must be injured,                  When a plaintiff alleges future injury, as part
        and you must be injured in a way that concretely               of pleading an injury in fact to establish Article
        impacts your own protected legal interests; if you             III standing, such injury must be certainly
        are complaining about something that does not                  impending; allegations of possible future injury
        harm you—and does not harm you in a way that                   simply are not enough. U.S. Const. art. 3, § 2.
        is concrete—then you lack standing. U.S. Const.
        art. 3, § 2.
                                                                [15]   Federal Civil Procedure
                                                                       All elements of Article III standing must exist at
 [10]   Federal Civil Procedure                                        the time the complaint is filed. U.S. Const. art.
        Article III standing doctrine means that if the                3, § 2.
        injury that you claim is an injury that does no
        specific harm to you, or if it depends on a harm
        that may never happen, then you lack an injury          [16]   Election Law
        for which you may seek relief from a federal
                                                                       Voters and congressional candidate lacked
        court. U.S. Const. art. 3, § 2.
                                                                       standing to bring § 1983 action alleging that
                                                                       counting of mail-in ballots received during
                                                                       three-day extension of ballot-receipt deadline
 [11]   Federal Civil Procedure                                        ordered by Pennsylvania Supreme Court violated
        The elements of Article III standing require a                 Constitution's Elections Clause and Electors
        plaintiff to have (1) suffered an injury in fact, (2)          Clause; relief under clauses would have no



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 13 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

        more directly benefited voters and candidate                    A plaintiff may assert the rights of another if he or
        than public at large, voters and candidate                      she has a close relationship with the person who
        lacked any relationship to state lawmaking                      possesses the right and there is a hindrance to the
        process, precluding them from suing over alleged                possessor's ability to protect his own interests.
        usurpation of General Assembly's rights, and
        there was no hindrance to General Assembly's
        ability to protect its own interests. U.S. Const.        [23]   Election Law
        art. 1, § 4, cl. 1; U.S. Const. art. 2, § 1, cl. 2; 42
                                                                        States have no inherent or reserved power over
        U.S.C.A. § 1983.
                                                                        federal elections.


 [17]   Federal Courts
                                                                 [24]   Election Law
        Federal courts are not venues for plaintiffs to
                                                                        When deciding issues raised under the Elections
        assert a bare right to have the Government act in
                                                                        Clause, courts need not be concerned with
        accordance with law.
                                                                        preserving a delicate balance between competing
                                                                        sovereigns; either federal and state election law
                                                                        operate harmoniously in a single procedural
 [18]   Federal Civil Procedure                                         scheme, or they do not—and the federal law
        When the alleged injury is undifferentiated and                 preempts state election law under the Elections
        common to all members of the public, courts                     Clause. U.S. Const. art. 1, § 4, cl. 1.
        routinely dismiss such cases as generalized
        grievances that cannot support Article III
        standing. U.S. Const. art. 3, § 2.                       [25]   Election Law
                                                                        Voters who planned to vote in person lacked
                                                                        concrete Equal Protection Clause injury for
 [19]   Election Law                                                    their alleged harm of vote dilution attributable
        Private plaintiffs lack Article III standing to                 to three-day extension of mail-in ballot-receipt
        sue for alleged injuries attributable to a state                deadline ordered by Pennsylvania Supreme
        government's violations of the Elections Clause.                Court, and thus voters did not have Article III
        U.S. Const. art. 1, § 4, cl. 1; U.S. Const. art. 3,             standing for such claim; only cognizable basis
        § 2.                                                            for alleging dilution from “unlawful” counting
                                                                        of invalid ballots was state law defining lawful
                                                                        and unlawful ballot counting practices, which
 [20]   Federal Civil Procedure                                         was not a concrete harm as Equal Protection
                                                                        Clause was concerned with votes being weighed
        Even a party that meets Article III standing
                                                                        differently, and any alleged harm of vote dilution
        requirements must ordinarily rest its claim for
                                                                        that turned on federal illegality of deadline
        relief on violation of its own rights, not those of
                                                                        extension was quintessentially abstract. U.S.
        a third party. U.S. Const. art. 3, § 2.
                                                                        Const. art. 3, § 2; U.S. Const. Amend. 14.


 [21]   Federal Civil Procedure
                                                                 [26]   Election Law
        Prudential standing can suspend Article III's
                                                                        Federal law does not provide for when
        general prohibition on a litigant's raising another
                                                                        or how ballot counting occurs; instead, the
        person's legal rights. U.S. Const. art. 3, § 2.
                                                                        Elections Clause delegates to each state's
                                                                        lawmaking function the authority to prescribe
                                                                        such procedural regulations applicable to federal
 [22]   Federal Civil Procedure
                                                                        elections. U.S. Const. art. 1, § 4, cl. 1.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 14 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                     did not have Article III standing for such claim;
                                                                     even though right to vote had been labeled
 [27]   Election Law                                                 as “personal,” votes allegedly counted illegally
                                                                     resulted in dilution suffered equally by all voters,
        The Elections Clause's delegation to each
                                                                     and no Pennsylvania voter's vote would have
        state's lawmaking function the authority to
                                                                     counted for less than that of any other voter as
        prescribe procedural regulations applicable to
                                                                     a result of deadline extension and presumption
        federal elections embraces all procedures which
                                                                     of timeliness. U.S. Const. art. 3, § 2; U.S. Const.
        experience shows are necessary in order to
                                                                     Amend. 14.
        enforce the fundamental right involved. U.S.
        Const. art. 1, § 4, cl. 1.

                                                              [33]   Election Law
 [28]   Election Law                                                 A vote cast by fraud or mailed in by the wrong
                                                                     person through mistake, or otherwise counted
        Congress exercises its power under the Elections
                                                                     illegally, has a mathematical impact on the final
        Clause to alter state election regulations only
                                                                     tally and thus on the proportional effect of
        if the state regime cannot operate harmoniously
                                                                     every vote, but no single voter is specifically
        with federal election laws in a single procedural
                                                                     disadvantaged; such an alleged “dilution” is
        scheme. U.S. Const. art. 1, § 4, cl. 1.
                                                                     suffered equally by all voters and is not
                                                                     particularized for Article III standing purposes.
                                                                     U.S. Const. art. 3, § 2.
 [29]   Election Law
        Violation of state election laws by state officials
        or other unidentified third parties is not always
                                                              [34]   Election Law
        amenable to a federal constitutional claim.
                                                                     A voter who complains of gerrymandering, but
                                                                     who does not live in a gerrymandered district,
                                                                     asserts, for purposes of Article III standing, only
 [30]   Constitutional Law
                                                                     a generalized grievance against governmental
        It was not intended by the Fourteenth                        conduct of which he or she does not approve.
        Amendment that all matters formerly within                   U.S. Const. art. 3, § 2.
        the exclusive cognizance of the states should
        become matters of national concern. U.S. Const.
        Amend. 14.
                                                              [35]   Election Law
                                                                     The key inquiry for Article III standing in an
                                                                     equal protection claim is whether the alleged
 [31]   Election Law
                                                                     violation of the right to vote arises from an
        Vote dilution under the Equal Protection                     invidious classification—including those based
        Clause is concerned with votes being weighed                 on race, sex, economic status, or place of
        differently. U.S. Const. Amend. 14.                          residence within a State—to which the plaintiff
                                                                     is subject and in which the favored group has full
                                                                     voting strength and the groups not in favor have
 [32]   Election Law                                                 their votes discounted. U.S. Const. art. 3, § 2;
        Voters who planned to vote in person lacked                  U.S. Const. Amend. 14.
        particularized Equal Protection Clause injury for
        their alleged harm of vote dilution attributable
        to three-day extension of mail-in ballot-receipt      [36]   Election Law
        deadline and presumption of timeliness ordered               Voters who allege facts showing disadvantage
        by Pennsylvania Supreme Court, and thus voters               to themselves have Article III standing to


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 15 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

        bring an equal protection suit to remedy that                 A plaintiff lacks standing to complain about his
        disadvantage, but a disadvantage to the plaintiff             inability to commit crimes because no one has a
        exists only when the plaintiff is part of a group             right to commit a crime.
        of voters whose votes will be weighed differently
        compared to another group. U.S. Const. art. 3, §
        2; U.S. Const. Amend. 14.                              [42]   Election Law
                                                                      Alleged harm from votes counted solely
                                                                      due to Pennsylvania Supreme Court's ordered
 [37]   Election Law                                                  presumption of timeliness, which held that mail-
        Voters who planned to vote in person failed to                in ballots with missing or illegible postmarks
        allege legally cognizable “preferred class,” for              were presumed timely if received by deadline,
        purposes of claimed equal protection violation                was hypothetical or conjectural, and thus voters
        attributable to three-day extension of mail-                  who planned to vote in person did not have
        in ballot-receipt deadline and presumption of                 Article III standing for such equal protection
        timeliness ordered by Pennsylvania Supreme                    claim; presumption could have inflicted injury
        Court, and thus voters did not have Article III               on voters only if another voter violated law
        standing for such claim; deadline extension and               by casting absentee ballot after Election Day,
        presumption applied to all voters, rather than                illegally cast ballot did not bear legible postmark
        subset of “preferred” voters, and voters showed               and still arrived within three days of Election
        no disadvantage to themselves that arose simply               Day, and ballot lacked sufficient indicia of its
        by being separated into groupings. U.S. Const.                untimeliness to overcome presumption, such that
        art. 3, § 2; U.S. Const. Amend. 14.                           ballot was ultimately counted. U.S. Const. art. 3,
                                                                      § 2; U.S. Const. Amend. 14.


 [38]   Constitutional Law
        An equal protection claim will not lie by              [43]   Federal Civil Procedure
        conflating all persons not injured into a preferred           When determining Article III standing, a court
        class receiving better treatment than the plaintiff.          accepts allegations based on well-pleaded facts,
        U.S. Const. Amend. 14.                                        but it does not credit bald assertions that rest on
                                                                      mere supposition. U.S. Const. art. 3, § 2.


 [39]   Election Law
        The right of suffrage can be denied by a               [44]   Federal Civil Procedure
        debasement or dilution of the weight of a citizen's           An Article III standing theory becomes more
        vote just as effectively as by wholly prohibiting             speculative when it requires that independent
        the free exercise of the franchise.                           actors make decisions to act unlawfully. U.S.
                                                                      Const. art. 3, § 2.


 [40]   Federal Civil Procedure
        A private citizen lacks a judicially cognizable        [45]   Election Law
        interest in the prosecution or nonprosecution of              Voters who planned to vote in person and
        another.                                                      congressional candidate were not entitled to
                                                                      receive injunction preventing enforcement of
                                                                      Pennsylvania Supreme Court's extension of
 [41]   Federal Civil Procedure                                       ballot-receipt deadline and presumption of
                                                                      timeliness for mail-in ballots, where injunction
                                                                      was requested less than two weeks before
                                                                      Election Day, and extension and presumption


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          6
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 16 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

        had been established nearly seven weeks before
        Election Day, which may have informed some             Marc E. Elias, Uzoma Nkwonta, Courtney A. Elgart,
        voters' decisions about whether and when to            Perkins Coie, 700 13th Street, N.W. Suite 800, Washington,
        request mail-in ballots, as well as when and how       D.C. 20005, Counsel for Intervenor Democratic National
        they cast or intended to cast them.                    Committee

                                                               Before: SMITH, Chief Judge, SHWARTZ and SCIRICA,
                                                               Circuit Judges


On Appeal from the United States District Court for the
Western District of Pennsylvania, District Court No. 3-20-     OPINION OF THE COURT
cv-00215, District Judge: Honorable Kim. R. Gibson
                                                               SMITH, Chief Judge.
Attorneys and Law Firms
                                                                  *1 A share in the sovereignty of the state, which is
Brian W. Barnes, Peter A. Patterson, David H. Thompson,          exercised by the citizens at large, in voting at elections is
Cooper & Kirk, 1523 New Hampshire Avenue, N.W.,                  one of the most important rights of the subject, and in a
Washington, D.C. 20036, Counsel for Appellants                   republic ought to stand foremost in the estimation of the
                                                                  law.—Alexander Hamilton1
Mark A. Aronchick, Michele D. Hangley, Robert A. Wiygul,       The year 2020 has brought the country unprecedented
Hangley Aronchick Segal Pudlin & Schiller, One Logan           challenges. The COVID-19 pandemic, which began early
Square, 18th & Cherry Streets, 27th Floor, Philadelphia, PA    this year and continues today, has caused immense loss and
19103, J. Bart DeLone, Sean A. Kirkpatrick, Keli M. Neary,     vast disruption. As this is a presidential election year, the
Office of Attorney General of Pennsylvania, Strawberry         pandemic has also presented unique challenges regarding
Square, Harrisburg, PA 17120, Dimitrios Mavroudis, Jessica     where and how citizens shall vote, as well as when and how
Rickabaugh, Joe H. Tucker, Jr., Tucker Law Group, Ten Penn     their ballots shall be tabulated. The appeal on which we now
Center, 1801 Market Street, Suite 2500, Philadelphia, PA       rule stems from the disruption COVID-19 has wrought on
19103, Counsel Secretary Commonwealth of Pennsylvania          the national elections. We reach our decision, detailed below,
                                                               having carefully considered the full breadth of statutory
Elizabeth A. Dupuis, Molly E. Meachem, Babst Calland, 330
                                                               law and constitutional authority applicable to this unique
Innovation Boulevard, Suite 302, State College, PA 16803,
                                                               dispute over Pennsylvania election law. And we do so with
Counsel for Armstrong, Bedford, Blair, Centre Columbia,
                                                               commitment to a proposition indisputable in our democratic
Dauphin, Fayette, Huntingdon, Indiana, Lackawanna,
                                                               process: that the lawfully cast vote of every citizen must
Lawrence, Northumberland, Venango, and York County
                                                               count.
Boards of Elections

Christine D. Steere, Deasey Mahoney & Valentini, 103
Chesley Drive, Lafayette Building, Suite 101, Media, PA        I. Background & Procedural History
19063, Counsel for Berks County Board of Elections
                                                                  A. The Elections and Presidential Electors Clause
Edward D. Rogers, Elizabeth V. Wingfield, Ballard Spahr,        [1]     [2] The U.S. Constitution delegates to state
1735 Market Street, 51st Floor, Philadelphia, PA 19103,        “Legislature[s]” the authority to regulate the “Times,
Counsel for Delaware County Board of Elections                 Places and Manner of holding Elections for Senators and
                                                               Representatives,” subject to Congress's ability to “make or
Stephen B. Edwards, Frank J. Lavery, Jr., Andrew W.
                                                               alter such Regulations.” U.S. Const. art. I, § 4, cl. 1. This
Norfleet, Lavery Law, 225 Market Street, Suite 304, P.O. Box
                                                               provision is known as the “Elections Clause.” The Elections
1245, Harrisburg, PA 17108, Counsel for Franklin and Perry
                                                               Clause effectively gives state governments the “default”
County Boards of Elections
                                                               authority to regulate the mechanics of federal elections,
Thomas R. Shaffer, Glassmire & Shaffer Law Offices, 5 East     Foster v. Love, 522 U.S. 67, 69, 118 S.Ct. 464, 139 L.Ed.2d
Third Street, P.O. Box 509, Coudersport, PA 16915, Counsel     369 (1997), with Congress retaining “exclusive control” to
for Potter County Board of Elections                           “make or alter” any state's regulations, Colegrove v. Green,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         7
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 17 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

328 U.S. 549, 554, 66 S.Ct. 1198, 90 L.Ed. 1432 (1946).
Congress has not often wielded this power but, “[w]hen                  C. The Pennsylvania Supreme Court Decision
exercised, the action of Congress, so far as it extends              Soon after Act 77's passage, Donald J. Trump for President,
and conflicts with the regulations of the State, necessarily         Inc., the Republican National Committee (“RNC”), and
supersedes them.” Ex Parte Siebold, 100 U.S. 371, 384, 399,          several Republican congressional candidates and voters
25 L.Ed. 717 (1879) (“[T]he Constitution and constitutional          brought suit against Kathy Boockvar, Secretary of the
laws of the [United States] are ... the supreme law of the land;     Commonwealth of Pennsylvania, and all of Pennsylvania's
and, when they conflict with the laws of the States, they are of     county boards of elections. That suit, filed in the Western
paramount authority and obligation.”). By statute, Congress          District of Pennsylvania, alleged that Act 77's “no-excuse”
has set “[t]he Tuesday next after the 1st Monday in November,        mail-in voting regime violated both the federal and
in every even numbered year,” as the day for the election. 2         Pennsylvania constitutions. Donald J. Trump for Pres., Inc. v.
U.S.C. § 7.                                                          Boockvar, No. 2:20-cv-966, ––– F.Supp.3d ––––, ––––, 2020
                                                                     WL 4920952, at *1 (W.D. Pa. Aug. 23, 2020). Meanwhile,
Much like the Elections Clause, the “Electors Clause” of the         the Pennsylvania Democratic Party and several Democratic
U.S. Constitution provides that “[e]ach State shall appoint,         elected officials and congressional candidates filed suit in
in such Manner as the Legislature thereof may direct, a              Pennsylvania's Commonwealth Court, seeking declaratory
Number of [Presidential] Electors.” U.S. Const. art. II, §           and injunctive relief related to statutory-interpretation issues
1, cl. 2. Congress can “determine the Time of chusing the            involving Act 77 and the Pennsylvania Election Code. See
Electors, and the Day on which they shall give their Votes;          Pa. Democratic Party v. Boockvar, ––– Pa. ––––, 238 A.3d
which Day shall be the same throughout the United States.”           345, 352 (2020). Secretary Boockvar asked the Pennsylvania
U.S. Const. art. II, § 1, cl. 4. Congress has set the time           Supreme Court to exercise extraordinary jurisdiction to allow
for appointing electors as “the Tuesday next after the first         it to immediately consider the case, and her petition was
Monday in November, in every fourth year succeeding every            granted without objection. Id. at 354–55.
election of a President and Vice President.” 3 U.S.C. § 1.
                                                                     Pending resolution of the Pennsylvania Supreme Court case,
 *2 This year, both federal statutes dictate that the day for        Secretary Boockvar requested that the Western District of
the election was to fall on Tuesday, November 3 (“Election           Pennsylvania stay the federal case. Trump for Pres. v.
Day”).                                                               Boockvar, ––– F.Supp.3d at ––––, 2020 WL 4920952, at *1.
                                                                     The District Court obliged and concluded that it would abstain
                                                                     under Railroad Commission of Texas v. Pullman Co., 312 U.S.
   B. Pennsylvania's Election Code                                   496, 61 S.Ct. 643, 85 L.Ed. 971 (1941). See Trump for Pres.
In keeping with the Constitution's otherwise broad delegation        v. Boockvar, ––– F.Supp.3d at ––––, 2020 WL 4920952, at
of authority to states to regulate the times, places, and manner     *21. The RNC then filed a motion for limited preliminary
of holding federal elections, the Pennsylvania General               injunctive relief asking that all mailed ballots be segregated,
Assembly has enacted a comprehensive elections code. In              but the District Court denied the motion, finding that the
2019, the General Assembly passed Act 77, which (among               plaintiffs’ harm had “not yet materialized in any actualized or
other things) established “no-excuse” absentee voting in             imminent way.” Donald J. Trump for Pres., Inc. v. Boockvar,
Pennsylvania2: all eligible voters in Pennsylvania may vote          No. 2:20-cv-966, 2020 WL 5407748, at *1 (W.D. Pa. Sept.
by mail without the need to show their absence from their            8, 2020).
voting district on the day of the election. 25 Pa. Stat. and Cons.
Stat. §§ 3150.11–3150.17. Under Act 77, “[a]pplications for           *3 With the federal case stayed, the state court matter
mail-in ballots shall be processed if received not later than        proceeded. The Pennsylvania Democratic Party argued that
five o'clock P.M. of the first Tuesday prior to the day of           a combination of the COVID-19 pandemic and U.S. Postal
any primary or election.” Id. § 3150.12a(a). After Act 77, “a        Service (“USPS”) mail-delivery delays made it difficult for
completed absentee [or mail-in] ballot must be received in           absentee voters to timely return their ballots in the June 2020
the office of the county board of elections no later than eight      Pennsylvania primary election. Pa. Democratic Party, 238
o'clock P.M. on the day of the primary or election” for that         A.3d at 362. The Pennsylvania Democratic Party claimed
vote to count. Id. §§ 3146.6(c), 3150.16(c).                         that this voter disenfranchisement violated the Pennsylvania
                                                                     Constitution's Free and Equal Elections Clause, art I., § 5,3



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 18 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

and sought, among other things, a weeklong extension of the       Court denied the emergency stay request in a 4-4 decision.
deadline for receipt of ballots cast by Election Day in the       Republican Party of Pa. v. Boockvar, No. 20A54, 592
upcoming general election—the same deadline for the receipt       U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL
of ballots cast by servicemembers residing overseas. Id. at       6128193 (Oct. 19, 2020); Scarnati v. Boockvar, No. 20A53,
353–54. Secretary Boockvar originally opposed the extension       592 U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020
deadline; she changed her position after receiving a letter       WL 6128194 (Oct. 19, 2020). After denial of the stay, the
from USPS General Counsel which stated that Pennsylvania's        petitioners moved for expedited consideration of their petition
ballot deadlines were “incongruous with the Postal Service's      for certiorari. In denying that motion, Justice Alito noted that,
delivery standards,” and that to ensure that a ballot in          per the Pennsylvania Attorney General, all county boards
Pennsylvania would be received by 8:00 P.M. on Election           of elections would segregate ballots received during the
Day, the voter would need to mail it a full week in advance,      Deadline Extension period from those received by 8:00 P.M.
by October 27, which was also the deadline to apply for a         on Election Day. Republican Party of Pa. v. Boockvar, No.
mail-in ballot. Id. at 365–66; 25 Pa. Stat. and Cons. Stat. §     20-542, 592 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d
3150.12a(a). Secretary Boockvar accordingly recommended           ––––, 2020 WL 6304626, at *2 (Oct. 28, 2020) (Alito, J.,
a three-day extension to the received-by deadline. Pa.            statement). Justice Alito later issued an order requiring that all
Democratic Party, 238 A.3d at 364–65.                             county boards of elections segregate such ballots and count
                                                                  them separately. Republican Party of Pa. v. Boockvar, No.
In a September 17, 2020 decision, the Pennsylvania Supreme        20A84, ––– U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––,
Court concluded that USPS's existing delivery standards           2020 WL 6536912 (Mem.) (U.S. Nov. 6, 2020) (Alito, J.).
could not meet the timeline built into the Election Code and
that circumstances beyond voters’ control should not lead to       *4 In the meantime, on October 22, 2020, three days after
their disenfranchisement. Pa. Democratic Party, 238 A.3d          the U.S. Supreme Court declined to stay the Pennsylvania
at 371. The Court accordingly held that the Pennsylvania          Supreme Court's order, Plaintiffs herein filed this suit in
Constitution's Free and Equal Elections Clause required a         the Western District of Pennsylvania. Plaintiffs are four
three-day extension of the ballot-receipt deadline for the        registered voters from Somerset County, Pennsylvania, who
November 3 general election. Id. at 371, 386–87. All ballots      planned to vote in person on Election Day (“Voter Plaintiffs”)
postmarked by 8:00 P.M. on Election Day and received              and Pennsylvania congressional candidate Jim Bognet.
by 5:00 P.M. on the Friday after Election Day, November           Defendants are Secretary Boockvar and each Pennsylvania
6, would be considered timely and counted (“Deadline              county's board of elections.
Extension”). Id. at 386–87. Ballots postmarked or signed
after Election Day, November 3, would be rejected. Id. If the     Bognet, the congressional candidate, claimed that the
postmark on a ballot received before the November 6 deadline      Deadline Extension and Presumption of Timeliness “allow[ ]
was missing or illegible, the ballot would be presumed to be      County Boards of Elections to accept votes ... that would
timely unless “a preponderance of the evidence demonstrates       otherwise be unlawful” and “undermine[ ] his right to run in
that it was mailed after Election Day” (“Presumption of           an election where Congress has paramount authority to set
Timeliness”). Id. Shortly after the ruling, Pennsylvania voters   the ‘times, places, and manner’ ” of Election Day. Bognet
were notified of the Deadline Extension and Presumption of        v. Boockvar, No. 3:20-cv-215, 2020 WL 6323121, at *2
Timeliness.                                                       (W.D. Pa. Oct. 28, 2020). The Voter Plaintiffs alleged that by
                                                                  voting in person, they had to comply with the single, uniform
                                                                  federal Election Day deadline, whereas mail-in voters could
   D. Appeal to the U.S. Supreme Court, and This                  submit votes any time before 5:00 P.M. on November 6.
   Litigation                                                     Id. Thus, they alleged, the Pennsylvania Supreme Court
The Republican Party of Pennsylvania and several                  treated them in an arbitrary and disparate way by elevating
intervenors, including the President pro tempore of the           mail-in voters to a “preferred class of voters” in violation
Pennsylvania Senate, sought to challenge in the Supreme           of the U.S. Constitution's Equal Protection Clause and the
Court of the United States the constitutionality of the           single, uniform, federal Election Day set by Congress. Id. The
Pennsylvania Supreme Court's ruling. Because the November         Voter Plaintiffs also asserted that counting ballots received
election date was fast approaching, they filed an emergency       after Election Day during the Deadline Extension period
application for a stay of the Pennsylvania Supreme Court's
order pending review on the merits. The U.S. Supreme


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 19 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

would unlawfully dilute their votes in violation of the Equal        would be due on October 30 and the response briefs on
Protection Clause. Id.                                               November 2. Notably, Plaintiffs sought to file a reply brief
                                                                     on November 3—Election Day. Appellants’ Emergency Mot.
All Plaintiffs sought to enjoin Defendants from counting             for Expedited Briefing, Dkt. No. 17. Defendants opposed
ballots received during the Deadline Extension period. Id.           the expedited briefing schedule, arguing that Plaintiffs’ own
They also sought a declaration that the Deadline Extension           delay had caused the case to reach this Court mere days
and Presumption of Timeliness are unconstitutional under             before the election. Sec'y Boockvar's Opp. to Appellants’
the Elections Clause and the Electors Clause as well as the          Emergency Mot. for Expedited Briefing, Dkt. No. 33.
Equal Protection Clause. Id. Because Plaintiffs filed their suit     Defendants also contended that Plaintiffs sought to punish
less than two weeks before Election Day, they moved for a            voters by invalidating the very rules mail-in voters had relied
temporary restraining order (“TRO”), expedited hearing, and          on when they cast their ballots. Defendants asked us to deny
preliminary injunction. Id.                                          the motion for expedited briefing and offered to supply us
                                                                     with the actual numbers of mail-in ballots received during
The District Court commendably accommodated Plaintiffs’              the Deadline Extension period together with an approximate
request for an expedited hearing, then expeditiously issued          count of how many of those mail-in ballots lacked legible
a thoughtful memorandum order on October 28, denying                 postmarks. Id.
the motion for a TRO and preliminary injunction. Id. at *7.
The District Court held that Bognet lacked standing because          Even had we granted Plaintiffs’ motion for expedited briefing,
his claims were too speculative and not redressable. Id. at          the schedule they proposed would have effectively foreclosed
*3. Similarly, the District Court concluded that the Voter           us from ruling on this appeal before Election Day. So
Plaintiffs lacked standing to bring their Equal Protection           we denied Plaintiffs’ motion and instead ordered that their
voter dilution claim because they alleged only a generalized         opening brief be filed by November 6. Order, No. 20-3214,
grievance. Id. at *5.                                                Oct. 30, 2020, Dkt. No. 37. We directed Defendants to file
                                                                     response briefs by November 9, forgoing receipt of a reply
At the same time, the District Court held that the Voter             brief.4 Id. With the matter now fully briefed, we consider
Plaintiffs had standing to pursue their Equal Protection             Plaintiffs’ appeal of the District Court's denial of a TRO and
arbitrary-and-disparate-treatment claim. But it found that the       preliminary injunction.
Deadline Extension did not engender arbitrary and disparate
treatment because that provision did not extend the period
for mail-in voters to actually cast their ballots; rather, the
extension only directed that the timely cast ballots of mail-in      II. Standard of Review
voters be counted. Id. As to the Presumption of Timeliness,
                                                                      [3] The District Court exercised jurisdiction under 28 U.S.C.
the District Court held that the Voter Plaintiffs were likely
                                                                     § 1331. We exercise jurisdiction under § 1292(a)(1).
to succeed on the merits of their arbitrary-and-disparate-
treatment challenge. Id. at *6. Still, the District Court declined
                                                                      [4] Ordinarily, an order denying a TRO is not immediately
to grant a TRO because the U.S. Supreme Court “has
                                                                     appealable. Hope v. Warden York Cnty. Prison, 956 F.3d 156,
repeatedly emphasized that ... federal courts should ordinarily
                                                                     159 (3d Cir. 2020). Here, although Bognet and the Voter
not alter the election rules on the eve of an election.” Id. at
                                                                     Plaintiffs styled their motion as an Emergency Motion for
*7 (citing Purcell v. Gonzalez, 549 U.S. 1, 127 S.Ct. 5, 166
                                                                     a TRO and Preliminary Injunction, see Bognet v. Boockvar,
L.Ed.2d 1 (2006) (per curiam)). The District Court concluded
                                                                     No. 3:20-cv-00215, Dkt. No. 5 (W.D. Pa. Oct. 22, 2020), the
that with “less than two weeks before the election. ...
                                                                     District Court's order plainly went beyond simply ruling on
[g]ranting the relief Plaintiffs seek would result in significant
                                                                     the TRO request.
voter confusion; precisely the kind of confusion that Purcell
seeks to avoid.” Id.
                                                                     Plaintiffs filed their motion for a TRO and a preliminary
                                                                     injunction on October 22, along with a supporting brief.
 *5 Plaintiffs appealed the denial of their motion for a TRO
                                                                     Defendants then filed briefs opposing the motion, with
and preliminary injunction to this Court on October 29, less
                                                                     Plaintiffs filing a reply in support of their motion. The District
than a week before Election Day. Plaintiffs requested an
                                                                     Court heard argument from the parties, remotely, during a
expedited briefing schedule: specifically, their opening brief
                                                                     90-minute hearing. The next day, the District Court ruled on


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               10
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 20 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

the merits of the request for injunctive relief. Bognet, 2020    injury for which you may seek relief from a federal court.
WL 6323121, at *7. The District Court's Memorandum Order         As we will explain below, Plaintiffs here have not suffered a
denied both Bognet and the Voter Plaintiffs the affirmative      concrete, particularized, and non-speculative injury necessary
relief they sought to obtain prior to Election Day, confirming   under the U.S. Constitution for them to bring this federal
that the Commonwealth was to count mailed ballots received       lawsuit.
after the close of the polls on Election Day but before 5:00
P.M. on November 6.                                               [11]     [12]    [13]     [14]     [15] The familiar elements of
                                                                 Article III standing require a plaintiff to have “(1) suffered
 [5]     [6] In determining whether Bognet and the Voter an injury in fact, (2) that is fairly traceable to the challenged
Plaintiffs had standing to sue, we resolve a legal issue that    conduct of the defendant, and (3) that is likely to be
does not require resolution of any factual dispute. Our review   redressed by a favorable judicial decision.” Id. (citing Lujan
is de novo. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,      v. Defenders of Wildlife, 504 U.S. 555, 560–61, 112 S.Ct.
266 (3d Cir. 2014). “When reviewing a district court's denial    2130, 119 L.Ed.2d 351 (1992); Friends of the Earth, Inc.
of a preliminary injunction, we review the court's findings      v. Laidlaw Env't Servs. (TOC), Inc., 528 U.S. 167, 180–
of fact for clear error, its conclusions of law de novo, and     81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)). To plead an
the ultimate decision ... for an abuse of discretion.” Reilly v. injury in fact, the party invoking federal jurisdiction must
City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (quoting    establish three sub-elements: first, the “invasion of a legally
Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 109 (3d    protected interest”; second, that the injury is both “concrete
Cir. 2010)) (cleaned up).                                        and particularized”; and third, that the injury is “actual or
                                                                 imminent, not conjectural or hypothetical.” Spokeo, 136 S.
                                                                 Ct. at 1548 (quoting Lujan, 504 U.S. at 560, 112 S.Ct. 2130);
                                                                 see also Mielo v. Steak ’n Shake Operations, 897 F.3d 467,
III. Analysis
                                                                 479 n.11 (3d Cir. 2018). The second sub-element requires that
   A. Standing                                                   the injury “affect the plaintiff in a personal and individual
 [7] [8] Derived from separation-of-powers principles, the way.” Lujan, 504 U.S. at 560 n.1, 112 S.Ct. 2130. As for the
law of standing “serves to prevent the judicial process from     third, when a plaintiff alleges future injury, such injury must
being used to usurp the powers of the political branches.”       be “certainly impending.” Clapper, 568 U.S. at 409, 133 S.Ct.
Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408, 133 S.Ct.       1138 (quoting Lujan, 504 U.S. at 565 n.2, 112 S.Ct. 2130).
1138, 185 L.Ed.2d 264 (2013) (citations omitted). Article        Allegations of “possible” future injury simply aren't enough.
III of the U.S. Constitution vests “[t]he judicial Power of      Id. (quoting Whitmore v. Arkansas, 495 U.S. 149, 158, 110
the United States” in both the Supreme Court and “such           S.Ct. 1717, 109 L.Ed.2d 135 (1990)). All elements of standing
inferior Courts as the Congress may from time to time ordain     must exist at the time the complaint is filed. See Lujan, 504
and establish.” U.S. Const. art. III, § 1. But this “judicial    U.S. at 569 n.4, 112 S.Ct. 2130.
Power” extends only to “Cases” and “Controversies.” Id. art.
III, § 2; see also Spokeo, Inc. v. Robins, ––– U.S. ––––,        With these guideposts in mind, we turn to whether Plaintiffs
136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016). To ensure         have pleaded an Article III injury. They bring several
that judges avoid rendering impermissible advisory opinions,     claims under 42 U.S.C. § 1983, asserting deprivation of
parties seeking to invoke federal judicial power must first      their constitutional rights. They allege that Defendants’
establish their standing to do so. Spokeo, 136 S. Ct. at 1547.   implementation of the Pennsylvania Supreme Court's
                                                                 Deadline Extension and Presumption of Timeliness violates
 *6 [9] [10] Article III standing doctrine speaks in jargon, the Elections Clause of Article I, the Electors Clause of
but the gist of its meaning is plain enough. To bring suit,      Article II, and the Equal Protection Clause of the Fourteenth
you—and you personally—must be injured, and you must be          Amendment. Because Plaintiffs lack standing to assert these
injured in a way that concretely impacts your own protected      claims, we will affirm the District Court's denial of injunctive
legal interests. If you are complaining about something that     relief.
does not harm you—and does not harm you in a way that is
concrete—then you lack standing. And if the injury that you
claim is an injury that does no specific harm to you, or if it
depends on a harm that may never happen, then you lack an



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         11
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 21 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                               *7 Because the Elections Clause and the Electors Clause
                                                              have “considerable similarity,” Ariz. State Legislature v.
1. Plaintiffs lack standing under the Elections Clause and
                                                              Ariz. Indep. Redistricting Comm'n, 576 U.S. 787, 839,
Electors Clause.
                                                              135 S.Ct. 2652, 192 L.Ed.2d 704 (2015) (Roberts, C.J.,
 [16] [17] [18] Federal courts are not venues for plaintiffs dissenting) (discussing how Electors Clause similarly vests
to assert a bare right “to have the Government act in         power to determine manner of appointing electors in “the
accordance with law.” Allen v. Wright, 468 U.S. 737, 754,     Legislature” of each State), the same logic applies to
104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other     Plaintiffs’ alleged injury stemming from the claimed violation
grounds by Lexmark Int'l, Inc. v. Static Control Components,  of the Electors Clause. See also Foster, 522 U.S. at 69,
Inc., 572 U.S. 118, 126–27, 134 S.Ct. 1377, 188 L.Ed.2d       118 S.Ct. 464 (characterizing Electors Clause as Elections
392 (2014). When the alleged injury is undifferentiated and   Clause's “counterpart for the Executive Branch”); U.S. Term
common to all members of the public, courts routinely dismiss Limits, Inc. v. Thornton, 514 U.S. 779, 804–05, 115 S.Ct.
such cases as “generalized grievances” that cannot support    1842, 131 L.Ed.2d 881 (1995) (noting that state's “duty”
standing. United States v. Richardson, 418 U.S. 166, 173–     under Elections Clause “parallels the duty” described by
75, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974). Such is the         Electors Clause).
case here insofar as Plaintiffs, and specifically candidate
Bognet, theorize their harm as the right to have government         [20] Even a party that meets Article III standing
administered in compliance with the Elections Clause and           requirements must ordinarily rest its claim for relief on
Electors Clause.                                                   violation of its own rights, not those of a third party. Pitt
                                                                   News v. Fisher, 215 F.3d 354, 361–62 (3d Cir. 2000).
 [19] To begin with, private plaintiffs lack standing to sue for   Plaintiffs assert that the Pennsylvania Supreme Court's
alleged injuries attributable to a state government's violations   Deadline Extension and Presumption of Timeliness usurped
of the Elections Clause. For example, in Lance v. Coffman,         the General Assembly's prerogative under the Elections
549 U.S. 437, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007) (per           Clause to prescribe “[t]he Times, Places and Manner of
curiam), four private citizens challenged in federal district      holding Elections.” U.S. Const. art. I, § 4, cl. 1. The
court a Colorado Supreme Court decision invalidating a             Elections Clause grants that right to “the Legislature” of “each
redistricting plan passed by the state legislature and requiring   State.” Id. Plaintiffs’ Elections Clause claims thus “belong,
use of a redistricting plan created by Colorado state courts.      if they belong to anyone, only to the Pennsylvania General
Id. at 438, 127 S.Ct. 1194. The plaintiffs alleged that the        Assembly.” Corman v. Torres, 287 F. Supp. 3d 558, 573
Colorado Supreme Court's interpretation of the Colorado            (M.D. Pa. 2018) (three-judge panel) (per curiam). Plaintiffs
Constitution violated the Elections Clause “by depriving the       here are four individual voters and a candidate for federal
state legislature of its responsibility to draw congressional      office; they in no way constitute the General Assembly, nor
districts.” Id. at 441, 127 S.Ct. 1194. The U.S. Supreme Court     can they be said to comprise any part of the law-making
held that the plaintiffs lacked Article III standing because       processes of Pennsylvania. Ariz. State Legislature, 576 U.S.
they claimed harm only to their interest, and that of every        at 824, 135 S.Ct. 2652.5 Because Plaintiffs are not the General
citizen, in proper application of the Elections Clause. Id.        Assembly, nor do they bear any conceivable relationship to
at 442, 127 S.Ct. 1194 (“The only injury plaintiffs allege         state lawmaking processes, they lack standing to sue over the
is that the law—specifically the Elections Clause—has not          alleged usurpation of the General Assembly's rights under the
been followed.”). Their relief would have no more directly         Elections and Electors Clauses. No member of the General
benefitted them than the public at large. Id. The same is          Assembly is a party to this lawsuit.
true here. If anything, Plaintiffs’ “interest in the State's
ability to ‘enforce its duly enacted laws’ ” is even less           [21] [22] That said, prudential standing can suspend Article
compelling because Pennsylvania's “election officials support      III's general prohibition on a litigant's raising another person's
the challenged decree.” Republican Nat'l Comm. v. Common           legal rights. Yet Plaintiffs don't fit the bill. A plaintiff may
Cause R.I., No. 20A28, 591 U.S. ––––, ––– S.Ct. ––––, ––––,        assert the rights of another if he or she “has a ‘close’
––– L.Ed.2d ––––, 2020 WL 4680151 (Mem.), at *1 (Aug.              relationship with the person who possesses the right” and
13, 2020) (quoting Abbott v. Perez, ––– U.S. ––––, 138 S. Ct.      “there is a ‘hindrance’ to the possessor's ability to protect
2305, 2324 n.17, 201 L.Ed.2d 714 (2018)).                          his own interests.” Kowalski v. Tesmer, 543 U.S. 125, 130,
                                                                   125 S.Ct. 564, 160 L.Ed.2d 519 (2004) (citation omitted).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 22 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Plaintiffs cannot invoke this exception to the rule against        1842. When “deciding issues raised under the Elections
raising the rights of third parties because they enjoy no close    Clause,” courts “need not be concerned with preserving a
relationship with the General Assembly, nor have they alleged      ‘delicate balance’ between competing sovereigns.” Gonzalez
any hindrance to the General Assembly's ability to protect its     v. Arizona, 677 F.3d 383, 392 (9th Cir. 2012). Either federal
own interests. See, e.g., Corman, 287 F. Supp. 3d at 573. Nor      and state election law “operate harmoniously in a single
does Plaintiffs’ other theory of prudential standing, drawn        procedural scheme,” or they don't—and the federal law
from Bond v. United States, 564 U.S. 211, 131 S.Ct. 2355, 180      preempts (“alter[s]”) state election law under the Elections
L.Ed.2d 269 (2011), advance the ball.                              Clause. Id. at 394. An assessment that the Pennsylvania
                                                                   Supreme Court lacked the legislative authority under the
 *8 In Bond, the Supreme Court held that a litigant has            state's constitution necessary to comply with the Elections
prudential standing to challenge a federal law that allegedly      Clause (Appellants’ Br. 24–27) does not implicate Bond,
impinges on the state's police powers, “in contravention of        the Tenth Amendment, or even Article VI's Supremacy
constitutional principles of federalism” enshrined in the Tenth    Clause.6 See Gonzalez, 677 F.3d at 390–92 (contrasting
Amendment. Id. at 223–24, 131 S.Ct. 2355. The defendant            Elections Clause with Supremacy Clause and describing
in Bond challenged her conviction under 18 U.S.C. § 229,           former as “unique,” containing “[an] unusual delegation of
which Congress enacted to comply with a chemical weapons           power,” and “unlike virtually all other provisions of the
treaty that the United States had entered. Id. at 214–15,          Constitution”). And, of course, third-party standing under
131 S.Ct. 2355. Convicted under the statute she sought to          Bond still presumes that the plaintiff otherwise meets the
challenge, Bond satisfied Article III's standing requirements.     requirements of Article III; as discussed above, Plaintiffs do
Id. at 217, 131 S.Ct. 2355 (characterizing Bond's sentence         not.
and incarceration as concrete, and redressable by invalidation
of her conviction); id. at 224–25, 131 S.Ct. 2355 (noting        Plaintiff Bognet, a candidate for Congress who is currently a
that Bond was subject to “[a] law,” “prosecution,” and           private citizen, does not plead a cognizable injury by alleging
“punishment” she might not have faced “if the matter were        a “right to run in an election where Congress has paramount
left for the Commonwealth of Pennsylvania to decide”). She       authority,” Compl. ¶ 69, or by pointing to a “threatened”
argued that her conduct was “local in nature” such that §        reduction in the competitiveness of his election from counting
229 usurped the Commonwealth's reserved police powers.           absentee ballots received within three days after Election Day.
Id. Rejecting the Government's contention that Bond was          Appellants’ Br. 21. Bognet does not explain how that “right
barred as a third party from asserting the rights of the         to run” affects him in a particularized way when, in fact,
Commonwealth, id. at 225, 131 S.Ct. 2355, the Court held         all candidates in Pennsylvania, including Bognet's opponent,
that “[t]he structural principles secured by the separation of   are subject to the same rules. And Bognet does not explain
powers protect the individual as well” as the State. Id. at 222, how counting more timely cast votes would lead to a less
131 S.Ct. 2355 (“Federalism also protects the liberty of all     competitive race, nor does he offer any evidence tending to
persons within a State by ensuring that laws enacted in excess   show that a greater proportion of mailed ballots received after
of delegated governmental power cannot direct or control         Election Day than on or before Election Day would be cast for
their actions. ... When government acts in excess of its lawful  Bognet's opponent. What's more, for Bognet to have standing
powers, that [personal] liberty is at stake.”).                  to enjoin the counting of ballots arriving after Election Day,
                                                                 such votes would have to be sufficient in number to change the
 [23] [24] But the nub of Plaintiffs’ argument here is that outcome of the election to Bognet's detriment. See, e.g., Sibley
the Pennsylvania Supreme Court intruded on the authority         v. Alexander, 916 F. Supp. 2d 58, 62 (D.D.C. 2013) (“[E]ven
delegated to the Pennsylvania General Assembly under             if the Court granted the requested relief, [plaintiff] would
Articles I and II of the U.S. Constitution to regulate federal   still fail to satisfy the redressability element [of standing]
elections. They do not allege any violation of the Tenth         because enjoining defendants from casting the ... votes would
Amendment, which provides that “[t]he powers not delegated       not change the outcome of the election.” (citing Newdow
to the United States by the Constitution, nor prohibited by      v. Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010) (citations
it to the States, are reserved to the States respectively, or to omitted)). Bognet does not allege as much, and such a
the people.” U.S. Const. amend. X. Nor could they. After         prediction was inherently speculative when the complaint was
all, states have no inherent or reserved power over federal      filed. The same can be said for Bognet's alleged wrongfully
elections. U.S. Term Limits, 514 U.S. at 804–05, 115 S.Ct.       incurred expenditures and future expenditures. Any harm



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          13
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 23 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Bognet sought to avoid in making those expenditures was             nor is it particularized for Article III purposes as to votes
not “certainly impending”—he spent the money to avoid               counted under the Deadline Extension or the Presumption of
a speculative harm. See Donald J. Trump for Pres., Inc.             Timeliness.
v. Boockvar, No. 2:20-cv-966, ––– F.Supp.3d ––––, ––––,
2020 WL 5997680, at *36 (W.D. Pa. Oct. 10, 2020). Nor
are those expenditures “fairly traceable” under Article III to
                                                                    i. No concrete injury from vote dilution attributable to the
the actions that Bognet challenges. See, e.g., Clapper, 568
                                                                    Deadline Extension.
U.S. at 402, 416, 133 S.Ct. 1138 (rejecting argument that
plaintiff can “manufacture standing by choosing to make              [25] The Voter Plaintiffs claim that Defendants’
expenditures based on hypothetical future harm that is not          implementation of the Deadline Extension violates the Equal
certainly impending”).7                                             Protection Clause because “unlawfully” counting ballots
                                                                    received within three days of Election Day dilutes their votes.
 *9 Plaintiffs therefore lack Article III standing to challenge     But the source of this purported illegality is necessarily a
Defendants’ implementation of the Pennsylvania Supreme              matter of state law, which makes any alleged harm abstract for
Court's Deadline Extension and Presumption of Timeliness            purposes of the Equal Protection Clause. And the purported
under the Elections Clause and Electors Clause.                     vote dilution is also not concrete because it would occur
                                                                    in equal proportion without the alleged procedural illegality
                                                                    —that is, had the General Assembly enacted the Deadline
                                                                    Extension, which the Voter Plaintiffs do not challenge
2. The Voter Plaintiffs lack standing under the Equal
Protection Clause.                                                  substantively.9

Stressing the “personal” nature of the right to vote, the            *10 [26]         [27]    [28] The concreteness of the Voter
Voter Plaintiffs assert two claims under the Equal Protection       Plaintiffs’ alleged vote dilution stemming from the Deadline
Clause.8 First, they contend that the influence of their votes,     Extension turns on the federal and state laws applicable to
cast in person on Election Day, is “diluted” both by (a)            voting procedures. Federal law does not provide for when
mailed ballots cast on or before Election Day but received          or how ballot counting occurs. See, e.g., Trump for Pres.,
between Election Day and the Deadline Extension date,               Inc. v. Way, No. 20-cv-01753, ––– F.Supp.3d ––––, ––––,
ballots which Plaintiffs assert cannot be lawfully counted; and     2020 WL 5912561, at *12 (D.N.J. Oct. 6, 2020) (“Plaintiffs
(b) mailed ballots that were unlawfully cast (i.e., placed in       direct the Court to no federal law regulating methods of
the mail) after Election Day but are still counted because of       determining the timeliness of mail-in ballots or requiring that
the Presumption of Timeliness. Second, the Voter Plaintiffs         mail-in ballots be postmarked.”); see also Smiley v. Holm,
allege that the Deadline Extension and the Presumption              285 U.S. 355, 366, 52 S.Ct. 397, 76 L.Ed. 795 (1932) (noting
of Timeliness create a preferred class of voters based on           that Elections Clause delegates to state lawmaking processes
“arbitrary and disparate treatment” that values “one person's       all authority to prescribe “procedure and safeguards” for
vote over that of another.” Bush v. Gore, 531 U.S. 98, 104–05,      “counting of votes”). Instead, the Elections Clause delegates
121 S.Ct. 525, 148 L.Ed.2d 388 (2000). The Voter Plaintiffs         to each state's lawmaking function the authority to prescribe
lack Article III standing to assert either injury.                  such procedural regulations applicable to federal elections.
                                                                    U.S. Term Limits, 514 U.S. at 832–35, 115 S.Ct. 1842
                                                                    (“The Framers intended the Elections Clause to grant States
                                                                    authority to create procedural regulations .... [including]
a. Vote Dilution                                                    ‘whether the electors should vote by ballot or vivâ voce ....’
                                                                    ” (quoting James Madison, 2 Records of the Federal
As discussed above, the foremost element of standing is injury
                                                                    Convention of 1787, at 240 (M. Farrand ed. 1911) (cleaned
in fact, which requires the plaintiff to show a harm that is both
                                                                    up)); Smiley, 285 U.S. at 366, 52 S.Ct. 397 (describing state
“concrete and particularized” and “actual or imminent, not
                                                                    authority under Elections Clause “to provide a complete
conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1547–48
                                                                    code for congressional elections ... in relation to notices,
(citation omitted). The Voter Plaintiffs lack standing to redress
                                                                    registration, supervision of voting, protection of voters,
their alleged vote dilution because that alleged injury is not
                                                                    prevention of fraud and corrupt practices, counting of
concrete as to votes counted under the Deadline Extension,
                                                                    votes, duties of inspectors and canvassers, and making


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          14
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 24 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

and publication of election returns”). That delegation of           Constitution.”) (cleaned up); Powell v. Power, 436 F.2d 84,
authority embraces all procedures “which experience shows           88 (2d Cir. 1970) (rejecting Equal Protection Clause claim
are necessary in order to enforce the fundamental right             arising from state's erroneous counting of votes cast by voters
involved.” Smiley, 285 U.S. at 366, 52 S.Ct. 397. Congress          unqualified to participate in closed primary). “It was not
exercises its power to “alter” state election regulations only if   intended by the Fourteenth Amendment ... that all matters
the state regime cannot “operate harmoniously” with federal         formerly within the exclusive cognizance of the states should
election laws “in a single procedural scheme.” Gonzalez, 677        become matters of national concern.” Snowden v. Hughes,
F.3d at 394.                                                        321 U.S. 1, 11, 64 S.Ct. 397, 88 L.Ed. 497 (1944).

The Deadline Extension and federal laws setting the date for         [31] Contrary to the Voter Plaintiffs’ conceptualization, vote
federal elections can, and indeed do, operate harmoniously.         dilution under the Equal Protection Clause is concerned
At least 19 other States and the District of Columbia have          with votes being weighed differently. See Rucho v. Common
post-Election Day absentee ballot receipt deadlines.10 And          Cause, ––– U.S. ––––, 139 S. Ct. 2484, 2501, 204 L.Ed.2d
many States also accept absentee ballots mailed by overseas         931 (2019) (“ ‘[V]ote dilution’ in the one-person, one-
uniformed servicemembers that are received after Election           vote cases refers to the idea that each vote must carry
Day, in accordance with the federal Uniformed and Overseas          equal weight.” (emphasis added)); cf. Baten v. McMaster,
Citizens Absentee Voting Act, 52 U.S.C. §§ 20301–20311.             967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27,
So the Voter Plaintiffs’ only cognizable basis for alleging         2020) (“[N]o vote in the South Carolina system is diluted.
dilution from the “unlawful” counting of invalid ballots            Every qualified person gets one vote and each vote is
is state law defining lawful and unlawful ballot counting           counted equally in determining the final tally.”). As explained
practices. Cf. Wise v. Circosta, 978 F.3d 93, 100–01 (4th           below, the Voter Plaintiffs cannot analogize their Equal
Cir. 2020) (“Whether ballots are illegally counted if they are      Protection claim to gerrymandering cases in which votes were
received more than three days after Election Day depends on         weighted differently. Instead, Plaintiffs advance an Equal
an issue of state law from which we must abstain.” (emphasis        Protection Clause argument based solely on state officials’
in original)), application for injunctive relief denied sub         alleged violation of state law that does not cause unequal
nom. Moore v. Circosta, No. 20A72, 592 U.S. ––––, –––               treatment. And if dilution of lawfully cast ballots by the
S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 6305036 (Oct.                 “unlawful” counting of invalidly cast ballots “were a true
28, 2020). The Voter Plaintiffs seem to admit as much,              equal-protection problem, then it would transform every
arguing “that counting votes that are unlawful under the            violation of state election law (and, actually, every violation
General Assembly's enactments will unconstitutionally dilute        of every law) into a potential federal equal-protection claim
the lawful votes” cast by the Voter Plaintiffs. Appellants’         requiring scrutiny of the government's ‘interest’ in failing
Br. 38; see also id. at 31. In other words, the Voter               to do more to stop the illegal activity.” Trump for Pres. v.
Plaintiffs say that the Election Day ballot receipt deadline        Boockvar, ––– F.Supp.3d at –––– – ––––, 2020 WL 5997680,
in Pennsylvania's codified election law renders the ballots         at *45–46. That is not how the Equal Protection Clause
untimely and therefore unlawful to count. Defendants, for           works.11
their part, contend that the Pennsylvania Supreme Court's
extension of that deadline under the Free and Equal Elections    Even if we were to entertain an end-run around the Voter
Clause of the state constitution renders them timely, and        Plaintiffs’ lack of Elections Clause standing—by viewing the
therefore lawful to count.                                       federal Elections Clause as the source of “unlawfulness” of
                                                                 Defendants’ vote counting—the alleged vote dilution would
 *11 [29] [30] This conceptualization of vote dilution— not be a concrete injury. Consider, as we've noted, that the
state actors counting ballots in violation of state election law Voter Plaintiffs take no issue with the content of the Deadline
—is not a concrete harm under the Equal Protection Clause        Extension; they concede that the General Assembly, as other
of the Fourteenth Amendment. Violation of state election         state legislatures have done, could have enacted exactly the
laws by state officials or other unidentified third parties is   same Deadline Extension as a valid “time[ ], place[ ], and
not always amenable to a federal constitutional claim. See       manner” regulation consistent with the Elections Clause.
Shipley v. Chicago Bd. of Election Comm'rs, 947 F.3d 1056,       Cf. Snowden, 321 U.S. at 8, 64 S.Ct. 397 (concluding that
1062 (7th Cir. 2020) (“A deliberate violation of state election  alleged “unlawful administration by state officers of a state
laws by state election officials does not transgress against the statute fair on its face, resulting in its unequal application



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            15
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 25 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

to those who are entitled to be treated alike, is not a denial   and Presumption of Timeliness, assuming they operate to
of equal protection” (emphasis added)); Powell, 436 F.2d         allow the illegal counting of unlawful votes, “dilute” the
at 88 (“Uneven or erroneous application of an otherwise          influence of all voters in Pennsylvania equally and in an
valid statute constitutes a denial of equal protection only      “undifferentiated” manner and do not dilute a certain group
if it represents ‘intentional or purposeful discrimination.’     of voters particularly.12
” (emphasis added) (quoting Snowden, 321 U.S. at 8, 64
S.Ct. 397)). Reduced to its essence, the Voter Plaintiffs’        [33] Put another way, “[a] vote cast by fraud or mailed
claimed vote dilution would rest on their allegation that        in by the wrong person through mistake,” or otherwise
federal law required a different state organ to issue the        counted illegally, “has a mathematical impact on the final
Deadline Extension. The Voter Plaintiffs have not alleged,       tally and thus on the proportional effect of every vote,
for example, that they were prevented from casting their         but no single voter is specifically disadvantaged.” Martel
votes, Guinn v. United States, 238 U.S. 347, 35 S.Ct. 926,       v. Condos, No. 5:20-cv-00131, ––– F.Supp.3d ––––, ––––,
59 L.Ed. 1340 (1915), nor that their votes were not counted,     2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020). Such an
United States v. Mosley, 238 U.S. 383, 35 S.Ct. 904, 59          alleged “dilution” is suffered equally by all voters and is not
L.Ed. 1355 (1915). Any alleged harm of vote dilution that        “particularized” for standing purposes. The courts to consider
turns not on the proportional influence of votes, but solely     this issue are in accord. See id.; Carson, ––– F.Supp.3d at
on the federal illegality of the Deadline Extension, strikes     –––– – ––––, 2020 WL 6018957, at *7–8; Moore v. Circosta,
us as quintessentially abstract in the election law context      Nos. 1:20-cv-00911, 1:20-cv-00912, ––– F.Supp.3d ––––,
and “divorced from any concrete harm.” Spokeo, 136 S.            ––––, 2020 WL 6063332, at *14 (M.D.N.C. Oct. 14, 2020),
Ct. at 1549 (citing Summers v. Earth Island Inst., 555 U.S.      emergency injunction pending appeal denied sub nom. Wise
488, 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009)). That            v. Circosta, 978 F.3d 93 (4th Cir. 2020), application for
the alleged violation here relates to election law and the       injunctive relief denied sub nom. Moore v. Circosta, No.
U.S. Constitution, rather than the mine-run federal consumer     20A72, 592 U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––,
privacy statute, does not abrogate the requirement that a        2020 WL 6305036 (U.S. Oct. 28, 2020); Paher v. Cegavske,
concrete harm must flow from the procedural illegality. See,     457 F. Supp. 3d 919, 926–27 (D. Nev. Apr. 30, 2020).
e.g., Lujan, 504 U.S. at 576, 112 S.Ct. 2130 (“[T]here is
absolutely no basis for making the Article III inquiry turn on   But the Voter Plaintiffs argue that their purported “vote
the source of the asserted right.”).                             dilution” is an injury in fact sufficient to confer standing, and
                                                                 not a generalized grievance belonging to all voters, because
 *12 The Voter Plaintiffs thus lack a concrete Equal             the Supreme Court has “long recognized that a person's
Protection Clause injury for their alleged harm of vote          right to vote is ‘individual and personal in nature.’ ” Gill v.
dilution attributable to the Deadline Extension.                 Whitford, ––– U.S. ––––, 138 S. Ct. 1916, 1929, 201 L.Ed.2d
                                                                 313 (2018) (quoting Reynolds v. Sims, 377 U.S. 533, 561, 84
                                                                 S.Ct. 1362, 12 L.Ed.2d 506 (1964)). “Thus, ‘voters who allege
ii. No particularized injury from votes counted under the        facts showing disadvantage to themselves as individuals have
Deadline Extension or the Presumption of Timeliness.             standing to sue’ to remedy that disadvantage.” Id. (quoting
                                                                 Baker v. Carr, 369 U.S. 186, 206, 82 S.Ct. 691, 7 L.Ed.2d 663
 [32] The opposite of a “particularized” injury is a             (1962)).
“generalized grievance,” where “the impact on plaintiff is
plainly undifferentiated and common to all members of the         *13 The Voter Plaintiffs’ reliance on this language
public.” Id. at 575, 112 S.Ct. 2130 (cleaned up); see also       from Baker and Reynolds is misplaced. In Baker, the
Lance, 549 U.S. at 439, 127 S.Ct. 1194. The District Court       plaintiffs challenged Tennessee's apportionment of seats in its
correctly held that the Voter Plaintiffs’ “dilution” claim is    legislature as violative of the Equal Protection Clause of the
a “paradigmatic generalized grievance that cannot support        Fourteenth Amendment. 369 U.S. at 193, 82 S.Ct. 691. The
standing.” Bognet, 2020 WL 6323121, at *4 (quoting Carson        Supreme Court held that the plaintiffs did have standing under
v. Simon, No. 20-cv-02030, ––– F.Supp.3d ––––, ––––,             Article III because “[t]he injury which appellants assert is that
2020 WL 6018957, at *7 (D. Minn. Oct. 12, 2020), rev'd           this classification disfavors the voters in the counties in which
on other grounds, No. 20-3139, ––– F.3d ––––, 2020 WL            they reside, placing them in a position of constitutionally
6335967 (8th Cir. Oct. 29, 2020)). The Deadline Extension



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           16
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 26 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

unjustifiable inequality vis-à-vis voters in irrationally favored   any alleged illegality affecting voting rights rises to the level
counties.” Id. at 207–08, 82 S.Ct. 691.                             of an injury in fact. After all, the Court has observed that
                                                                    the harms underlying a racial gerrymandering claim under the
Although the Baker Court did not decide the merits of the           Equal Protection Clause “are personal” in part because they
Equal Protection claim, the Court in a series of cases—             include the harm of a voter “being personally subjected to a
including Gray v. Sanders, 372 U.S. 368, 83 S.Ct. 801,              racial classification.” Ala. Legis. Black Caucus v. Alabama,
9 L.Ed.2d 821 (1963), and Reynolds—made clear that the              575 U.S. 254, 263, 135 S.Ct. 1257, 191 L.Ed.2d 314 (2015)
Equal Protection Clause prohibits a state from “diluti[ng] ...      (cleaned up). Yet a voter “who complains of gerrymandering,
the weight of the votes of certain ... voters merely because        but who does not live in a gerrymandered district, ‘assert[s]
of where they reside[ ],” just as it prevents a state from          only a generalized grievance against governmental conduct
discriminating on the basis of the voter's race or sex.             of which he or she does not approve.’ ” Gill, 138 S. Ct. at
Reynolds, 377 U.S. at 557, 84 S.Ct. 1362 (emphasis added).          1930 (quoting United States v. Hays, 515 U.S. 737, 745, 115
The Voter Plaintiffs consider it significant that the Court in      S.Ct. 2431, 132 L.Ed.2d 635 (1995)) (alteration in original).
Reynolds noted—though not in the context of standing—that           The key inquiry for standing is whether the alleged violation
“the right to vote” is “individual and personal in nature.”         of the right to vote arises from an invidious classification—
Id. at 561, 84 S.Ct. 1362 (quoting United States v. Bathgate,       including those based on “race, sex, economic status, or place
246 U.S. 220, 227, 38 S.Ct. 269, 62 L.Ed. 676 (1918)). The          of residence within a State,” Reynolds, 377 U.S. at 561, 84
Court then explained that a voter's right to vote encompasses       S.Ct. 1362—to which the plaintiff is subject and in which “the
both the right to cast that vote and the right to have that vote    favored group has full voting strength and the groups not in
counted without “debasement or dilution”:                           favor have their votes discounted,” id. at 555 n.29, 84 S.Ct.
                                                                    1362 (cleaned up). In other words, “voters who allege facts
  The right to vote can neither be denied outright, Guinn           showing disadvantage to themselves” have standing to bring
  v. United States, 238 U.S. 347 [35 S.Ct. 926, 59 L.Ed.            suit to remedy that disadvantage, Baker, 369 U.S. at 206, 82
  1340 (1915) ], Lane v. Wilson, 307 U.S. 268 [59 S.Ct.             S.Ct. 691 (emphasis added), but a disadvantage to the plaintiff
  872, 83 L.Ed. 1281 (1939) ], nor destroyed by alteration          exists only when the plaintiff is part of a group of voters whose
  of ballots, see United States v. Classic, 313 U.S. 299, 315       votes will be weighed differently compared to another group.
  [61 S.Ct. 1031, 85 L.Ed. 1368 (1941) ], nor diluted by            Here, no Pennsylvania voter's vote will count for less than that
  ballot-box stuffing, Ex parte Siebold, 100 U.S. 371 [25           of any other voter as a result of the Deadline Extension and
  L.Ed. 717 (1880) ], United States v. Saylor, 322 U.S. 385
                                                                    Presumption of Timeliness.13
  [64 S.Ct. 1101, 88 L.Ed. 1341 (1944) ]. As the Court
  stated in Classic, “Obviously included within the right to
                                                                 *14 This conclusion cannot be avoided by describing
  choose, secured by the Constitution, is the right of qualified
                                                                one group of voters as “those ... who lawfully vote in
  voters within a state to cast their ballots and have them
                                                                person and submit their ballots on time” and the other
  counted ....” 313 U.S. at 315 [61 S.Ct. 1031].
                                                                group of voters as those whose (mail-in) ballots arrive
   ...                                                          after Election Day and are counted because of the Deadline
                                                                Extension and/or the Presumption of Timeliness. Appellants’
   “The right to vote includes the right to have the ballot     Br. 33 (emphasis in original). Although the former group,
   counted. ... It also includes the right to have the vote     under Plaintiffs’ theory, should make up 100% of the total
   counted at full value without dilution or discount. ... That votes counted and the latter group 0%, there is simply no
   federally protected right suffers substantial dilution ...   differential weighing of the votes. See Wise, 978 F.3d at
   [where a] favored group has full voting strength ... [and]   104 (Motz, J., concurring) (“But if the extension went into
   [t]he groups not in favor have their votes discounted.”      effect, plaintiffs’ votes would not count for less relative to
Reynolds, 377 U.S. at 555 & n.29, 84 S.Ct. 1362 (alterations    other North Carolina voters. This is the core of an Equal
in last paragraph in original) (quoting South v. Peters, 339    Protection Clause challenge.” (emphasis in original)). Unlike
U.S. 276, 279, 70 S.Ct. 641, 94 L.Ed. 834 (1950) (Douglas,      the malapportionment or racial gerrymandering cases, a vote
J., dissenting)).                                               cast by a voter in the so-called “favored” group counts not one
                                                                bit more than the same vote cast by the “disfavored” group—
 [34] [35] [36] Still, it does not follow from the labeling no matter what set of scales one might choose to employ. Cf.
of the right to vote as “personal” in Baker and Reynolds that   Reynolds, 377 U.S. at 555 n.29, 84 S.Ct. 1362. And, however



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             17
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 27 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

one tries to draw a contrast, this division is not based on          never an issue in those cases because the Government was
a voter's personal characteristics at all, let alone a person's      enforcing its criminal laws. Here, the Voter Plaintiffs, who
race, sex, economic status, or place of residence. Two voters        bear the burden to show standing, have presented no instance
could each have cast a mail-in ballot before Election Day at         in which an individual voter had Article III standing to claim
the same time, yet perhaps only one of their ballots arrived         an equal protection harm to his or her vote from the existence
by 8:00 P.M. on Election Day, given USPS's mail delivery             of an allegedly illegal vote cast by someone else in the same
process. It is passing strange to assume that one of these voters    election.
would be denied “equal protection of the laws” were both
votes counted. U.S. Const. amend. XIV, § 1.                          Indeed, the logical conclusion of the Voter Plaintiffs’ theory
                                                                     is that whenever an elections board counts any ballot that
The Voter Plaintiffs also emphasize language from Reynolds           deviates in some way from the requirements of a state's
that “[t]he right to vote can neither be denied outright ... nor     legislatively enacted election code, there is a particularized
diluted by ballot-box stuffing.” 377 U.S. at 555, 84 S.Ct. 1362      injury in fact sufficient to confer Article III standing on every
(citing Ex parte Siebold, 100 U.S. 371, 25 L.Ed. 717 (1879);         other voter—provided the remainder of the standing analysis
United States v. Saylor, 322 U.S. 385, 64 S.Ct. 1101, 88 L.Ed.       is satisfied. Allowing standing for such an injury strikes us
1341 (1944)). In the first place, casting a vote in accordance       as indistinguishable from the proposition that a plaintiff has
with a procedure approved by a state's highest court—even            Article III standing to assert a general interest in seeing
assuming that approval violates the Elections Clause—is not          the “proper application of the Constitution and laws”—a
equivalent to “ballot-box stuffing.” The Supreme Court has           proposition that the Supreme Court has firmly rejected. Lujan,
only addressed this “false”-tally type of dilution where the         504 U.S. at 573–74, 112 S.Ct. 2130. The Voter Plaintiffs thus
tally was false as a result of a scheme to cast falsified or         lack standing to bring their Equal Protection vote dilution
fraudulent votes. See Saylor, 322 U.S. at 386, 64 S.Ct. 1101.        claim.
We are in uncharted territory when we are asked to declare
that a tally that includes false or fraudulent votes is equivalent
to a tally that includes votes that are or may be unlawful
                                                                     b. Arbitrary and Disparate Treatment
for non-fraudulent reasons, and so is more aptly described as
“incorrect.” Cf. Gray, 372 U.S. at 386, 83 S.Ct. 801 (Harlan,         *15 The Voter Plaintiffs also lack standing to allege an
J., dissenting) (“[I]t is hard to take seriously the argument        injury in the form of “arbitrary and disparate treatment”
that ‘dilution’ of a vote in consequence of a legislatively          of a preferred class of voters because the Voter Plaintiffs
sanctioned electoral system can, without more, be analogized         have not alleged a legally cognizable “preferred class” for
to an impairment of the political franchise by ballot box            equal protection purposes, and because the alleged harm from
stuffing or other criminal activity.”).                              votes counted solely due to the Presumption of Timeliness is
                                                                     hypothetical or conjectural.
Yet even were this analogy less imperfect, it still would not
follow that every such “false” or incorrect tally is an injury
in fact for purposes of an Equal Protection Clause claim. The
                                                                     i. No legally protected “preferred class.”
Court's cases that describe ballot-box stuffing as an injury
to the right to vote have arisen from criminal prosecutions           [37] The District Court held that the Presumption of
under statutes making it unlawful for anyone to injure the           Timeliness creates a “preferred class of voters” who are
exercise of another's constitutional right. See, e.g., Ex parte      “able to cast their ballots after the congressionally established
Siebold, 100 U.S. at 373–74 (application for writ of habeas          Election Day” because it “extends the date of the election
corpus); Saylor, 322 U.S. at 385–86, 64 S.Ct. 1101 (criminal         by multiple days for a select group of mail-in voters whose
appeal regarding whether statute prohibiting “conspir[ing]           ballots will be presumed to be timely in the absence of
to injure ... any citizen in the free exercise ... of any right
                                                                     a verifiable postmark.”14 Bognet, 2020 WL 6323121, at
or privilege secured to him by the Constitution” applied to
                                                                     *6. The District Court reasoned, then, that the differential
conspiracy to stuff ballot boxes); Anderson v. United States,
                                                                     treatment between groups of voters is by itself an injury
417 U.S. 211, 226, 94 S.Ct. 2253, 41 L.Ed.2d 20 (1974)
                                                                     for standing purposes. To the District Court, this supposed
(criminal prosecution for conspiracy to stuff ballot boxes
                                                                     “unequal treatment of voters ... harms the [Voter] Plaintiffs
under successor to statute in Saylor). Standing was, of course,
                                                                     because, as in-person voters, they must vote by the end of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              18
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 28 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

the congressionally established Election Day in order to have         *16 [40] [41] What about the risk that some ballots placed
their votes counted.” Id. The District Court cited no case law       in the mail after Election Day may still be counted? Recall
in support of its conclusion that the injury it identified gives     that no voter—whether in person or by mail—is permitted to
rise to Article III standing.                                        vote after Election Day. Under Plaintiffs’ argument, it might
                                                                     theoretically be easier for one group of voters—mail-in voters
The District Court's analysis suffers from several flaws. First,     —to illegally cast late votes than it is for another group of
the Deadline Extension and Presumption of Timeliness apply           voters—in-person voters. But even if that is the case, no
to all voters, not just a subset of “preferred” voters. It is an     group of voters has the right to vote after the deadline.15 We
individual voter's choice whether to vote by mail or in person,      remember that “a private citizen lacks a judicially cognizable
and thus whether to become a part of the so-called “preferred        interest in the prosecution or nonprosecution of another.”
class” that the District Court identified. Whether to join the       Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S.Ct. 1146, 35
“preferred class” of mail-in voters was entirely up to the Voter     L.Ed.2d 536 (1973) (citations omitted). And “a plaintiff lacks
Plaintiffs.                                                          standing to complain about his inability to commit crimes
                                                                     because no one has a right to commit a crime.” Citizen Ctr.
 [38] Second, it is not clear that the mere creation of so-          v. Gessler, 770 F.3d 900, 910 (10th Cir. 2014). Without a
called “classes” of voters constitutes an injury in fact. An         showing of discrimination or other intentionally unlawful
injury in fact requires the “invasion of a legally protected         conduct, or at least some burden on Plaintiffs’ own voting
interest.” Lujan, 504 U.S. at 560, 112 S.Ct. 2130. We doubt          rights, we discern no basis on which they have standing to
that the mere existence of groupings of voters qualifies as          challenge the slim opportunity the Presumption of Timeliness
an injury per se. “An equal protection claim will not lie            conceivably affords wrongdoers to violate election law. Cf.
by ‘conflating all persons not injured into a preferred class        Minn. Voters Alliance v. Ritchie, 720 F.3d 1029, 1033 (8th Cir.
receiving better treatment’ than the plaintiff.” Thornton v. City    2013) (affirming dismissal of claims “premised on potential
of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (quoting          harm in the form of vote dilution caused by insufficient
Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir. 1986)); see           pre-election verification of [election day registrants’] voting
also, e.g., Batra v. Bd. of Regents of Univ. of Neb., 79 F.3d 717,   eligibility and the absence of post-election ballot rescission
721 (8th Cir. 1996) (“[T]he relevant prerequisite is unlawful        procedures”).
discrimination, not whether plaintiff is part of a victimized
class.”). More importantly, the Voter Plaintiffs have shown
no disadvantage to themselves that arises simply by being
separated into groupings. For instance, there is no argument         ii. Speculative injury from ballots counted under the
that it is inappropriate that some voters will vote in person and    Presumption of Timeliness.
others will vote by mail. The existence of these two groups of
                                                                      [42] [43] [44] Plaintiffs’ theory as to the Presumption of
voters, without more, simply does not constitute an injury in
                                                                     Timeliness focuses on the potential for some voters to vote
fact to in-person voters.
                                                                     after Election Day and still have their votes counted. This
                                                                     argument reveals that their alleged injury in fact attributable
 [39] Plaintiffs may believe that injury arises because of
                                                                     to the Presumption is “conjectural or hypothetical” instead of
a preference shown for one class over another. But what,
                                                                     “actual or imminent.” Spokeo, 136 S. Ct. at 1547–48 (quoting
precisely, is the preference of which Plaintiffs complain? In
                                                                     Lujan, 504 U.S. at 560, 112 S.Ct. 2130). The Supreme Court
Bush v. Gore, the Supreme Court held that a State may not
                                                                     has emphasized that a threatened injury must be “certainly
engage in arbitrary and disparate treatment that results in
                                                                     impending” and not merely “possible” for it to constitute
the valuation of one person's vote over that of another. 531
                                                                     an injury in fact. Clapper, 568 U.S. at 409, 133 S.Ct. 1138
U.S. at 104–05, 121 S.Ct. 525. Thus, “the right of suffrage
                                                                     (emphasis in original) (quoting Whitmore v. Ark., 495 U.S.
can be denied by a debasement or dilution of the weight of
                                                                     149, 158, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990)). When
a citizen's vote just as effectively as by wholly prohibiting
                                                                     determining Article III standing, our Court accepts allegations
the free exercise of the franchise.” Id. at 105, 121 S.Ct. 525
                                                                     based on well-pleaded facts; but we do not credit bald
(quoting Reynolds, 377 U.S. at 555, 84 S.Ct. 1362) (emphasis
                                                                     assertions that rest on mere supposition. Finkelman v. NFL,
added). As we have already discussed, vote dilution is not an
                                                                     810 F.3d 187, 201–02 (3d Cir. 2016). The Supreme Court has
injury in fact here.
                                                                     also emphasized its “reluctance to endorse standing theories
                                                                     that rest on speculation about the decisions of independent


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             19
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 29 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

actors.” Clapper, 568 U.S. at 414, 133 S.Ct. 1138. A standing     is merely “possible,” not “actual or imminent,” and thus
theory becomes even more speculative when it requires that        cannot constitute an injury in fact.
independent actors make decisions to act unlawfully. See City
of L.A. v. Lyons, 461 U.S. 95, 105–06 & 106 n.7, 103 S.Ct.
1660, 75 L.Ed.2d 675 (1983) (rejecting Article III standing          B. Purcell
to seek injunction where party invoking federal jurisdiction       [45] Even were we to conclude that Plaintiffs have standing,
would have to establish that he would unlawfully resist arrest    we could not say that the District Court abused its discretion in
or police officers would violate department orders in future).    concluding on this record that the Supreme Court's election-
                                                                  law jurisprudence counseled against injunctive relief. Unique
Here, the Presumption of Timeliness could inflict injury on       and important equitable considerations, including voters’
the Voter Plaintiffs only if: (1) another voter violates the      reliance on the rules in place when they made their plans
law by casting an absentee ballot after Election Day; (2)         to vote and chose how to cast their ballots, support that
the illegally cast ballot does not bear a legible postmark,       disposition. Plaintiffs’ requested relief would have upended
                                                                  this status quo, which is generally disfavored under the “voter
which is against USPS policy;16 (3) that same ballot still
                                                                  confusion” and election confidence rationales of Purcell v.
arrives within three days of Election Day, which is faster
                                                                  Gonzalez, 549 U.S. 1, 4–5, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006).
than USPS anticipates mail delivery will occur;17 (4) the         One can assume for the sake of argument that aspects of
ballot lacks sufficient indicia of its untimeliness to overcome   the now-prevailing regime in Pennsylvania are unlawful as
the Presumption of Timeliness; and (5) that same ballot is        alleged and still recognize that, given the timing of Plaintiffs’
ultimately counted. See Donald J. Trump for Pres., Inc. v.        request for injunctive relief, the electoral calendar was such
Way, No. 20-cv-10753, 2020 WL 6204477, at *7 (D.N.J.              that following it “one last time” was the better of the choices
Oct. 22, 2020) (laying out similar “unlikely chain of events”     available. Perez, 138 S. Ct. at 2324 (“And if a [redistricting]
required for vote dilution harm from postmark rule under          plan is found to be unlawful very close to the election date, the
New Jersey election law); see also Reilly v. Ceridian Corp.,      only reasonable option may be to use the plan one last time.”).
664 F.3d 38, 43 (3d Cir. 2011) (holding purported injury
in fact was too conjectural where “we cannot now describe         Here, less than two weeks before Election Day, Plaintiffs
how Appellants will be injured in this case without beginning     asked the District Court to enjoin a deadline established by
our explanation with the word ‘if’ ”). This parade of             the Pennsylvania Supreme Court on September 17, a deadline
horribles “may never come to pass,” Trump for Pres. v.            that may have informed voters’ decisions about whether and
Boockvar, 2020 WL 5997680, at *33, and we are especially          when to request mail-in ballots as well as when and how
reluctant to endorse such a speculative theory of injury          they cast or intended to cast them. In such circumstances,
given Pennsylvania's “own mechanisms for deterring and            the District Court was well within its discretion to give heed
prosecuting voter fraud,” Donald J. Trump for Pres., Inc. v.      to Supreme Court decisions instructing that “federal courts
Cegavske, No. 20-1445, ––– F.Supp.3d ––––, ––––, 2020 WL          should ordinarily not alter the election rules on the eve of
5626974, at *6 (D. Nev. Sept. 18, 2020).18                        an election.” Republican Nat'l Comm. v. Democratic Nat'l
                                                                  Comm., ––– U.S. ––––, 140 S. Ct. 1205, 1207, 206 L.Ed.2d
 *17 To date, the Secretary has reported that at least 655        452 (2020) (per curiam) (citing Purcell, 549 U.S. at 1, 127
ballots without a legible postmark have been collected within     S.Ct. 5).
the Deadline Extension period.19 But it is mere speculation
to say that any one of those ballots was cast after Election      In Purcell, an appeal from a federal court order enjoining
Day. We are reluctant to conclude that an independent actor       the State of Arizona from enforcing its voter identification
—here, one of 655 voters—decided to mail his or her ballot        law, the Supreme Court acknowledged that “[c]onfidence
after Election Day contrary to law. The Voter Plaintiffs have     in the integrity of our electoral processes is essential to
not provided any empirical evidence on the frequency of voter     the functioning of our participatory democracy.” 549 U.S.
fraud or the speed of mail delivery that would establish a        at 4, 127 S.Ct. 5. In other words, “[c]ourt orders affecting
statistical likelihood or even the plausibility that any of the   elections, especially conflicting orders, can themselves result
655 ballots was cast after Election Day. Any injury to the        in voter confusion and consequent incentive to remain away
Voter Plaintiffs attributable to the Presumption of Timeliness    from the polls. As an election draws closer, that risk will
                                                                  increase.” Id. at 4–5, 127 S.Ct. 5. Mindful of “the necessity for
                                                                  clear guidance to the State of Arizona” and “the imminence


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            20
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 30 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                        until sufficiently close to the election to raise a reasonable
of the election,” the Court vacated the injunction. Id. at 5, 127
                                                                        concern in the District Court that more harm than good would
S.Ct. 5.
                                                                        come from an injunction changing the rule. In sum, the
                                                                        District Court's justifiable reliance on Purcell constitutes an
The principle announced in Purcell has very recently been
                                                                        “alternative and independent reason[ ]” for concluding that
reiterated. First, in Republican National Committee, the
                                                                        an “injunction was unwarranted” here. Wis. State Legislature,
Supreme Court stayed on the eve of the April 7 Wisconsin
                                                                        ––– S.Ct. at ––––, 2020 WL 6275871, at *3 (Kavanaugh, J.,
primary a district court order that altered the State's voting
                                                                        concurring).
rules by extending certain deadlines applicable to absentee
ballots. 140 S. Ct. at 1206. The Court noted that it was
adhering to Purcell and had “repeatedly emphasized that
lower federal courts should ordinarily not alter the election           IV. Conclusion
rules on the eve of an election.” Id. at 1207 (citing Purcell,
549 U.S. at 1, 127 S.Ct. 5). And just over two weeks                    We do not decide today whether the Deadline Extension
ago, the Court denied an application to vacate a stay of a              or the Presumption of Timeliness are proper exercises of
district court order that made similar changes to Wisconsin's           the Commonwealth of Pennsylvania's lawmaking authority,
election rules six weeks before Election Day. Democratic                delegated by the U.S. Constitution, to regulate federal
Nat'l Comm. v. Wis. State Legislature, No. 20A66, 592 U.S.              elections. Nor do we evaluate the policy wisdom of those
––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 6275871                 two features of the Pennsylvania Supreme Court's ruling.
(Oct. 26, 2020) (denying application to vacate stay). Justice           We hold only that when voters cast their ballots under a
Kavanaugh explained that the injunction was improper for                state's facially lawful election rule and in accordance with
the “independent reason[ ]” that “the District Court changed            instructions from the state's election officials, private citizens
Wisconsin's election rules too close to the election, in                lack Article III standing to enjoin the counting of those ballots
contravention of this Court's precedents.” Id. at ––––, 2020            on the grounds that the source of the rule was the wrong
WL 6275871 at *3 (Kavanaugh, J., concurring). Purcell and               state organ or that doing so dilutes their votes or constitutes
                                                                        differential treatment of voters in violation of the Equal
a string20 of Supreme Court election-law decisions in 2020
                                                                        Protection Clause. Further, and independent of our holding
“recognize a basic tenet of election law: When an election is
                                                                        on standing, we hold that the District Court did not err in
close at hand, the rules of the road should be clear and settled.”
                                                                        denying Plaintiffs’ motion for injunctive relief out of concern
Id.
                                                                        for the settled expectations of voters and election officials. We
                                                                        will affirm the District Court's denial of Plaintiffs’ emergency
 *18 The prevailing state election rule in Pennsylvania
                                                                        motion for a TRO or preliminary injunction.
permitted voters to mail ballots up through 8:00 P.M. on
Election Day so long as their ballots arrived by 5:00 P.M.
on November 6. Whether that rule was wisely or properly                 All Citations
put in place is not before us now. What matters for our
purposes today is that Plaintiffs’ challenge to it was not filed        --- F.3d ----, 2020 WL 6686120


Footnotes
1       Second Letter from Phocion (April 1784), reprinted in 3 The Papers of Alexander Hamilton, 1782–1786, 530–58 (Harold
        C. Syrett ed., 1962).
2       Throughout this opinion, we refer to absentee voting and mail-in voting interchangeably.
3       The Free and Equal Elections Clause of the Pennsylvania Constitution provides: “Elections shall be free and equal; and no
        power, civil or military, shall at any time interfere to prevent the free exercise of the right of suffrage.” Pa. Const. art. 1, § 5.
4       Because we have received comprehensive briefing, and given the weighty public interest in a prompt ruling on the matter
        before us, we have elected to forgo oral argument.
5       Bognet seeks to represent Pennsylvania in Congress, but even if he somehow had a relationship to state lawmaking
        processes, he would lack personal standing to sue for redress of the alleged “institutional injury (the diminution of
        legislative power), which necessarily damage[d] all Members of [the legislature] ... equally.” Raines v. Byrd, 521 U.S. 811,
        821, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997) (plaintiffs were six out of 535 members of Congress); see also Corman, 287
        F. Supp. 3d at 568–69 (concluding that “two of 253 members of the Pennsylvania General Assembly” lacked standing to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     21
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 31 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

      sue under Elections Clause for alleged “deprivation of ‘their legislative authority to apportion congressional districts’ ”);
      accord Va. House of Delegates v. Bethune-Hill, ––– U.S. ––––, 139 S. Ct. 1945, 1953, 204 L.Ed.2d 305 (2019).
6     Our conclusion departs from the recent decision of an Eighth Circuit panel which, over a dissent, concluded that
      candidates for the position of presidential elector had standing under Bond to challenge a Minnesota state-court consent
      decree that effectively extended the receipt deadline for mailed ballots. See Carson v. Simon, No. 20-3139, ––– F.3d
      ––––, ––––, 2020 WL 6335967, at *5 (8th Cir. Oct. 29, 2020). The Carson court appears to have cited language from
      Bond without considering the context—specifically, the Tenth Amendment and the reserved police powers—in which the
      U.S. Supreme Court employed that language. There is no precedent for expanding Bond beyond this context, and the
      Carson court cited none.
7     The alleged injury specific to Bognet does not implicate the Qualifications Clause or exclusion from Congress, Powell
      v. McCormack, 395 U.S. 486, 550, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969), nor the standing of members of Congress
      to bring actions alleging separation-of-powers violations. Moore v. U.S. House of Reps., 733 F.2d 946, 959 (D.C. Cir.
      1984) (Scalia, J., concurring).
8     Only the Voter Plaintiffs bring the Equal Protection count in the Complaint; Bognet did not join that count.
9     We exclude the Presumption of Timeliness from our concreteness analysis. Plaintiffs allege that the federal statutes
      providing for a uniform election day, 3 U.S.C. § 1 and 2 U.S.C. § 7, conflict with, and thus displace, any state law that
      would authorize voting after Election Day. They claim that the Presumption permits, theoretically at least, some voters
      whose ballots lack a legible postmark to vote after Election Day, in violation of these federal statutes. So unlike the
      Deadline Extension, Plaintiffs contend that the General Assembly could not enact the Presumption consistent with the
      Constitution. This conceptualization of injury is thus more properly characterized as “concrete” than is the purported
      Deadline Extension injury attributable to voters having their timely voted ballots received and counted after Election Day.
      That said, we express no opinion about whether the Voter Plaintiffs have, in fact, alleged such a concrete injury for
      standing purposes.
10    See AS § 15.20.081(e) & (h) (Alaska – 10 days after Election Day if postmarked on or before Election Day); West's Ann.
      Cal. Elec. Code § 3020(b) (California – three days after Election Day if postmarked on or before Election Day); DC ST §
      1-1001.05(a)(10A) (District of Columbia – seven days after the election if postmarked on or before Election Day); 10 ILCS
      5/19-8, 5/18A-15 (Illinois – 14 days after the election if postmarked on or before Election Day); K.S.A. 25-1132 (Kansas
      – three days after the election if postmarked before the close of polls on Election Day); MD Code, Elec. Law, § 9-505
      (Maryland – the second Friday after Election Day if postmarked on or before Election Day); Miss. Code Ann. § 23-15-637
      (Mississippi – five business days after Election Day if postmarked on or before Election Day); NV Rev Stat § 293.317
      (Nevada – by 5:00 P.M. on the seventh day after Election Day if postmarked by Election Day, and ballots with unclear
      postmarks must be received by 5:00 P.M. on the third day after Election Day); N.J.S.A. 19:63-22 (New Jersey – 48
      hours after polls close if postmarked on or before Election Day); McKinney's Elec. Law § 8-412 (New York – seven days
      after the election for mailed ballots postmarked on Election Day); N.C. Gen. Stat. § 163-231(b)(2) and Wise v. Circosta,
      978 F.3d 93, 96 (4th Cir. 2020) (North Carolina – recognizing extension from three to nine days after the election the
      deadline for mail ballots postmarked on or before Election Day); Texas Elec. Code § 86.007 (the day after the election
      by 5:00 P.M. if postmarked on or before Election Day); Va. Code 24.2-709 (Virginia – by noon on the third day after
      the election if postmarked on or before Election Day); West's RCWA 29A.40.091 (Washington – no receipt deadline for
      ballots postmarked on or before Election Day); W. Va. Code, §§ 3-3-5, 3-5-17 (West Virginia – five days after the election
      if postmarked on or before Election Day); see also Iowa Code § 53.17(2) (by noon the Monday following the election if
      postmarked by the day before Election Day); NDCC 16.1-07-09 (North Dakota – before the canvass if postmarked the
      day before Election Day); R.C. § 3509.05 (Ohio – 10 days after the election if postmarked by the day before Election
      Day); Utah Code Ann. § 20A-3a-204 (seven to 14 days after the election if postmarked the day before the election).
11    Bush v. Gore does not require us to perform an Equal Protection Clause analysis of Pennsylvania election law as
      interpreted by the Pennsylvania Supreme Court. See 531 U.S. at 109, 121 S.Ct. 525 (“Our consideration is limited to the
      present circumstances ....”); id. at 139–40, 121 S.Ct. 525 (Ginsburg, J., dissenting) (discussing “[r]are[ ]” occasions when
      Supreme Court rejected state supreme court's interpretation of state law, one of which was in 1813 and others occurred
      during Civil Rights Movement—and none decided federal equal protection issues).
12    In their complaint, the Voter Plaintiffs alleged that they are all “residents of Somerset County, a county where voters are
      requesting absentee ballots at a rate far less than the state average” and thus, somehow, the Voter Plaintiffs’ votes “will
      be diluted to a greater degree than other voters.” Compl. ¶ 71 (emphasis in original). Plaintiffs continue to advance this
      argument on appeal in support of standing, and it additionally suffers from being a conjectural or hypothetical injury under




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              22
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 32 of 193
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

      the framework discussed infra Section III.A.2.b.ii. It is purely hypothetical that counties where a greater percentage of
      voters request absentee ballots will more frequently have those ballots received after Election Day.
13    Plaintiffs also rely on FEC v. Akins, 524 U.S. 11, 118 S.Ct. 1777, 141 L.Ed.2d 10 (1998), for the proposition that a
      widespread injury—such as a mass tort injury or an injury “where large numbers of voters suffer interference with voting
      rights conferred by law”—does not become a “generalized grievance” just because many share it. Id. at 24–25, 118 S.Ct.
      1777. That's true as far as it goes. But the Voter Plaintiffs have not alleged an injury like that at issue in Akins. There,
      the plaintiffs’ claimed injury was their inability to obtain information they alleged was required to be disclosed under the
      Federal Election Campaign Act. Id. at 21, 118 S.Ct. 1777. The plaintiffs alleged a statutory right to obtain information
      and that the same information was being withheld. Here, the Voter Plaintiffs’ alleged injury is to their right under the
      Equal Protection Clause not to have their votes “diluted,” but the Voter Plaintiffs have not alleged that their votes are
      less influential than any other vote.
14    The District Court did not find that the Deadline Extension created such a preferred class.
15    Moreover, we cannot overlook that the mail-in voters potentially suffer a disadvantage relative to the in-person voters.
      Whereas in-person ballots that are timely cast will count, timely cast mail-in ballots may not count because, given mail
      delivery rates, they may not be received by 5:00 P.M. on November 6.
16    See Defendant-Appellee's Br. 30 (citing 39 C.F.R. § 211.2(a)(2); Postal Operations Manual at 443.3).
17    See Pa. Democratic Party, 238 A.3d at 364 (noting “current two to five day delivery expectation of the USPS”).
18    Indeed, the conduct required of a voter to effectuate such a scheme may be punishable as a crime under Pennsylvania
      statutes that criminalize forging or “falsely mak[ing] the official endorsement on any ballot,” 25 Pa. Stat. & Cons. Stat. §
      3517 (punishable by up to two years’ imprisonment); “willfully disobey[ing] any lawful instruction or order of any county
      board of elections,” id. § 3501 (punishable by up to one year's imprisonment); or voting twice in one election, id. § 3535
      (punishable by up to seven years’ imprisonment).
19    As of the morning of November 12, Secretary Boockvar estimates that 655 of the 9383 ballots received between 8:00
      P.M. on Election Day and 5:00 P.M. on November 6 lack a legible postmark. See Dkt. No. 59. That estimate of 655 ballots
      does not include totals from five of Pennsylvania's 67 counties: Lehigh, Northumberland, Tioga, Warren, and Wayne. Id.
      The 9383 ballots received, however, account for all of Pennsylvania's counties. Id.
20    See, e.g., Andino v. Middleton, No. 20A55, 592 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d ––––, 2020 WL 5887393,
      at *1 (Oct. 5, 2020) (Kavanaugh, J., concurring) (“By enjoining South Carolina's witness requirement shortly before the
      election, the District Court defied [the Purcell] principle and this Court's precedents.” (citations omitted)); Merrill v. People
      First of Ala., No. 19A1063, 591 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d ––––, 2020 WL 3604049 (Mem.), at *1
      (July 2, 2020); Republican Nat'l Comm., 140 S. Ct. at 1207; see also Democratic Nat'l Comm. v. Bostelmann, 977 F.3d
      639, 641 (7th Cir. 2020) (per curiam) (holding that injunction issued six weeks before election violated Purcell); New Ga.
      Project v. Raffensperger, 976 F.3d 1278, 1283 (11th Cir. Oct. 2, 2020) (“[W]e are not on the eve of the election—we
      are in the middle of it, with absentee ballots already printed and mailed. An injunction here would thus violate Purcell’s
      well-known caution against federal courts mandating new election rules—especially at the last minute.” (citing Purcell,
      549 U.S. at 4–5, 127 S.Ct. 5)).


End of Document                                                        © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                   Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 23
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 33 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                  [6] state law did not impose signature comparison
                                                                  requirement for applications for mail-in and absentee ballots;
                 2020 WL 5997680
   Only the Westlaw citation is currently available.
                                                                  [7] fact that some county boards of elections intended
   United States District Court, W.D. Pennsylvania.
                                                                  to verify signatures on mail-in and absentee ballots and
                                                                  applications, while others did not, did not violate Equal
          DONALD J. TRUMP FOR
                                                                  Protection Clause;
       PRESIDENT, INC., et al., Plaintiffs
                    v.                                            [8] fact that state did not require signature comparison for
                                                                  mail-in and absentee ballots, but did for in-person ballots, did
       Kathy BOOCKVAR, in her capacity
                                                                  not violate Equal Protection Clause; and
       as Secretary of the Commonwealth
       of Pennsylvania, et al., Defendants.                       [9] county residency requirement on being poll watcher did
                                                                  not violate plaintiffs' constitutional rights.
                       No. 2:20-cv-966
                               |
                      Signed 10/10/2020                           Defendants' motion granted.

Synopsis
Background: President's reelection campaign, Republican
                                                                   West Headnotes (56)
National Committee, and Republican congressional
candidates and electors filed suit against state and county
election officials alleging federal and state constitutional       [1]     Federal Civil Procedure
violations stemming from Pennsylvania's implementation
                                                                           Summary judgment stage is essentially “put up
of mail-in voting plan for upcoming general election and
                                                                           or shut up” time for non-moving party, which
its poll watcher residency requirement. State Democratic
                                                                           must rebut motion with facts in record and cannot
Party, advocacy organizations, and their members intervened.
                                                                           rest solely on assertions made in pleadings, legal
Parties filed cross-motions for summary judgment.
                                                                           memoranda, or oral argument. Fed. R. Civ. P.
                                                                           56(a).

Holdings: The District Court, J. Nicholas Ranjan, J., held
that:                                                              [2]     Federal Civil Procedure
                                                                           If non-moving party fails to make showing
[1] plaintiffs' claims were ripe for adjudication;                         sufficient to establish existence of element
                                                                           essential to that party's case, and on which
[2] any injury that plaintiffs would suffer was too speculative            that party will bear burden at trial, summary
to establish Article III standing;                                         judgment is warranted. Fed. R. Civ. P. 56(a).

[3] use of unmanned drop boxes for mail-in ballots by some
counties, but not others, did not violate Equal Protection
                                                                   [3]     Federal Civil Procedure
Clause;
                                                                           Parties’ filing of cross-motions for summary
[4] use of unmanned drop boxes for mail-in ballots did not                 judgment does not constitute agreement that
violate substantive due process principles;                                if one is rejected the other is necessarily
                                                                           justified, but court may resolve cross-motions
[5] state law did not impose signature comparison                          for summary judgment concurrently, viewing
requirement for mail-in and absentee ballots;                              evidence in light most favorable to non-moving
                                                                           party with respect to each motion. Fed. R. Civ.
                                                                           P. 56(a).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 34 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                        residency requirement violated their federal
                                                                        constitutional rights were ripe for adjudication;
 [4]    Federal Courts                                                  general election was one month away, claims
                                                                        could significantly affect implementation of
        Ripeness doctrine seeks to prevent courts,
                                                                        Pennsylvania's electoral procedures, delay would
        through avoidance of premature adjudication,
                                                                        prevent court from providing meaningful relief,
        from entangling themselves in abstract
                                                                        and parties had engaged in extensive discovery,
        disagreements.
                                                                        creating sufficient factual record to permit court
                                                                        to adequately address legal issues.

 [5]    Federal Courts
        Ripeness       inquiry    involves     various
                                                                [10]    Federal Courts
        considerations, including whether there is
                                                                        Mootness stems from same principle as ripeness,
        sufficiently adversarial posture, facts are
                                                                        but is stated in inverse: courts lack jurisdiction
        sufficiently developed, and party is genuinely
                                                                        when issues presented are no longer live
        aggrieved.
                                                                        or parties lack legally cognizable interest in
                                                                        outcome.

 [6]    Federal Courts
        Ripeness requires case to have taken on fixed and
                                                                [11]    Federal Courts
        final shape so that court can see what legal issues
                                                                        Mootness is determined at time of court's
        it is deciding, what effect its decision will have
                                                                        decision, rather than at time that complaint is
        on adversaries, and some useful purpose to be
                                                                        filed.
        achieved in deciding them.


                                                                [12]    Federal Courts
 [7]    Federal Courts
                                                                        For purposes of mootness analysis, court may
        Dispute is not ripe for judicial determination if it
                                                                        assume that standing exists.
        rests upon contingent future events that may not
        occur as anticipated, or indeed may not occur at
        all.
                                                                [13]    Federal Courts
                                                                        Claims by President's reelection campaign,
 [8]    Federal Courts                                                  Republican      National     Committee,      and
                                                                        Republican congressional candidates and
        Ripeness involves weighing two factors: (1)
                                                                        electors that Pennsylvania's use of drop boxes
        hardship to parties of withholding court
                                                                        for mail-in ballots, its guidance not to reject
        consideration; and (2) fitness of issues for
                                                                        mail-in ballots where voter's signature did
        judicial review.
                                                                        not match signature on file, and its poll
                                                                        watcher residency requirement violated their
                                                                        federal constitutional rights were not rendered
 [9]    Federal Courts
                                                                        moot by primary election, Secretary of the
        Claims by President's reelection campaign,                      Commonwealth's issuance of new guidance, or
        Republican      National    Committee,      and                 Pennsylvania Supreme Court's clarification of
        Republican congressional candidates and                         Election Code; alleged harms were not solely
        electors that Pennsylvania's use of drop boxes                  dependent on already-passed primary election,
        for mail-in ballots, its guidance not to reject                 and state officials indicated their intention to
        mail-in ballots where voter's signature did not                 abide by guidelines and to use drop boxes during
        match the one on file, and its poll watcher                     general election.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 35 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                        was based on series of speculative events by
                                                                        theoretical bad actors that might never come to
 [14]   Federal Civil Procedure                                         pass. U.S. Const. art. 3, § 2, cl. 1.
        County boards of elections were necessary
        parties in action by President's reelection
        campaign, Republican National Committee,                [18]    Injunction
        and Republican congressional candidates and                     Past exposure to illegal conduct does not in
        electors alleging that Pennsylvania's use of drop               itself show present case or controversy regarding
        boxes for mail-in ballots, its guidance not to                  injunctive relief if unaccompanied by any
        reject mail-in ballots where voter's signature                  continuing, present adverse effects. U.S. Const.
        did not match signature on file, and its poll                   art. 3, § 2, cl. 1.
        watcher residency requirement violated their
        federal constitutional rights; county boards had
        discretion in certain areas when administering          [19]    Election Law
        elections, and court could not enjoin county
                                                                        Plaintiff can have standing to bring vote-dilution
        boards if they were not parties. Fed. R. Civ. P.
                                                                        claim—typically, in malapportionment case—by
        19(a), 65(d)(2).
                                                                        putting forth statistical evidence and computer
                                                                        simulations of dilution and establishing that he
                                                                        or she is in packed or cracked district.
 [15]   Federal Civil Procedure
        One component of Article III's case-or-
        controversy requirement is standing, which              [20]    Federal Civil Procedure
        requires plaintiff to demonstrate (1) injury in
                                                                        Standing is measured based on theory of harm
        fact, (2) causation, and (3) redressability. U.S.
                                                                        and specific relief requested.
        Const. art. 3, § 2, cl. 1.


                                                                [21]    Constitutional Law
 [16]   Federal Civil Procedure
                                                                        Equal Protection Clause keeps governmental
        Article III standing serves to prevent judicial
                                                                        decisionmakers from treating differently persons
        process from being used to usurp political
                                                                        who are in all relevant respects alike. U.S. Const.
        branches' powers. U.S. Const. art. 3, § 2, cl. 1.
                                                                        Amend. 14, § 1.


 [17]   Election Law
                                                                [22]    Constitutional Law
        Any injury that President's reelection
                                                                        Unless classification warrants some form
        campaign, Republican National Committee,
                                                                        of heightened review because it jeopardizes
        and Republican congressional candidates and
                                                                        exercise of fundamental right or categorizes
        electors would suffer as result of Pennsylvania's
                                                                        on basis of inherently suspect characteristic,
        allegedly unconstitutional use of drop boxes
                                                                        Equal Protection Clause requires only that
        without manned security personnel for mail-
                                                                        classification rationally further legitimate state
        in ballots, its guidance not to perform
                                                                        interest. U.S. Const. Amend. 14, § 1.
        signature comparison for mail-in ballots, and
        its poll watcher residency requirement was too
        speculative to establish Article III standing
                                                                [23]    Election Law
        to raise claims of vote dilution, despite their
        contention that these alleged deficiencies opened               Right of every citizen to vote is fundamental
        door to potential for massive fraud; no fraud                   right that helps to preserve all other rights.
        had yet occurred, and possibility of future injury


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 36 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680


                                                                [29]    Election Law

 [24]   Election Law                                                    If state imposes severe burden on right to vote,
                                                                        strict scrutiny applies, and rule may survive
        Scope of right to vote is broad enough to
                                                                        only if it is narrowly tailored and only if state
        encompass not only right of each voter to cast
                                                                        advances compelling interest.
        ballot, but also right to have those votes counted
        without dilution as compared to votes of others.

                                                                [30]    Election Law

 [25]   Election Law                                                    If    state     imposes      only     reasonable,
                                                                        nondiscriminatory restrictions on right to vote,
        State election procedure that burdens right
                                                                        its important regulatory interests will usually be
        to vote, including by diluting value of
                                                                        enough to justify it.
        votes compared to others, must comport with
        equal protection and all other constitutional
        requirements. U.S. Const. Amend. 14, § 1.
                                                                [31]    Constitutional Law
                                                                        Pennsylvania's use of unmanned drop boxes
 [26]   Election Law                                                    for mail-in ballots by some counties, but not
                                                                        others, did not result in differential treatment as
        Constitution confers on states broad authority to
                                                                        between counties, and thus did not violate Equal
        regulate conduct of elections, including federal
                                                                        Protection Clause, even though state permitted
        ones, including broad powers to determine
                                                                        counties to use drop boxes to varying extents
        conditions under which right of suffrage may be
                                                                        and with varying degrees of security; any dilutive
        exercised. U.S. Const. art. 1, § 4, cl. 1.
                                                                        impact resulting from illegal voting in counties
                                                                        using drop boxes would be felt equally by voters
                                                                        in all counties. U.S. Const. Amend. 14, § 1.
 [27]   Election Law
        Fact that law or state action imposes some
        burden on right to vote does not make it subject        [32]    Constitutional Law
        to strict scrutiny; instead, any law respecting
                                                                        Equal protection does not demand imposition
        right to vote—whether it governs voter
                                                                        of mechanical compartments of law all exactly
        qualifications, candidate selection, or voting
                                                                        alike; rather, Constitution is sufficiently flexible
        process—is subjected to deferential important
                                                                        to permit its requirements to be considered in
        regulatory interests standard for nonsevere,
                                                                        relation to contexts in which they are invoked.
        nondiscriminatory restrictions, reserving strict
                                                                        U.S. Const. Amend. 14, § 1.
        scrutiny for laws that severely restrict right to
        vote.

                                                                [33]    Constitutional Law

 [28]   Election Law                                                    Possible risk of vote dilution resulting from
                                                                        Pennsylvania's use of unmanned drop boxes
        In determining whether state law or action
                                                                        for mail-in ballots in some counties, but not
        imposes undue burden on right to vote, courts
                                                                        in others, was justified by important state
        must weigh character and magnitude of burden
                                                                        interests in increasing voter turnout, protecting
        that state's rule imposes on right to vote against
                                                                        voters’ health in midst of ongoing pandemic,
        interests that state contends justify that burden,
                                                                        increasing voter satisfaction, and reducing
        and consider extent to which state's concerns
                                                                        costs for counties, despite possibility of voter
        make that burden necessary.
                                                                        fraud; potential for fraud was speculative, state
                                                                        provided lawful, comprehensive, and reasonable


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 37 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

        standards regarding location, design, signage,                  and absentee ballots; word “signature” was
        security, and collection, providing security                    absent from provision, Code defined “proof
        guards would impose financial burden on cash-                   of identification” as mail-in/absentee voter's
        strapped counties, there were no equivalent                     driver's license number, last four digits of
        security measures present at United States postal               their Social Security number, or specifically
        mailboxes, and state chose to tolerate risks                    approved form of identification, and Code
        inherent in “no excuse” mail-in voting scheme.                  expressly referred to signature comparisons for
        U.S. Const. Amend. 14, § 1.                                     in-person voting, but not for mail-in and absentee
                                                                        ballots. 25 Pa. Stat. Ann. §§ 2602(z.5)(3)(i)-(iv),
                                                                        3146.8(g)(3).
 [34]   Election Law
        Constitution does not authorize federal courts to
        be state election monitors. U.S. Const. art. 1, §       [39]    Election Law
        4, cl. 1.                                                       Under Pennsylvania law, although election laws
                                                                        must be strictly construed to prevent fraud, they
                                                                        ordinarily will be construed liberally in favor of
 [35]   Election Law                                                    right to vote.
        Garden variety election irregularities, let alone
        risk of such irregularities, are not matter of
        federal constitutional concern even if they             [40]    Election Law
        control outcome of vote or election.                            Under Pennsylvania law, Election Code
                                                                        provision requiring applications for mail-in
                                                                        and absentee ballots to be signed did not
 [36]   Election Law                                                    impose signature-comparison requirement for
                                                                        such applications; Code expressly required
        It    is    job     of    democratically-elected
                                                                        applicant to include several pieces of identifying
        representatives to weigh pros and cons of various
                                                                        information, including their name, mailing
        balloting systems, and so long as their choice is
                                                                        address, and date of birth, and required election
        reasonable and neutral, it is free from judicial
                                                                        official to verify proof of identification and
        second-guessing.
                                                                        to compare it with information contained on
                                                                        applicant's permanent registration card, but did
                                                                        not mention signature verification. 25 Pa. Stat.
 [37]   Constitutional Law
                                                                        Ann. §§ 3146.2(d), 3150.12(c).
        Pennsylvania's use of unmanned drop boxes
        for mail-in ballots did not work patent
        and fundamental unfairness, in violation of
                                                                [41]    Constitutional Law
        substantive due process principles, despite
                                                                        Pennsylvania's failure to require signature
        possible risk of vote dilution; any burden on right
                                                                        comparison for mail-in and absentee ballots or
        to vote was slight, and state took host of other
                                                                        ballot applications did not violate substantive
        fraud-prevention measures. U.S. Const. Amend.
                                                                        due process principles, despite possibility that
        14, § 1.
                                                                        mail-in and absentee ballots would be prone to
                                                                        fraud, thereby diluting other lawful ballots; there
                                                                        was no evidence of actual fraud resulting from
 [38]   Election Law
                                                                        failure to verify signatures. U.S. Const. Amend.
        Under Pennsylvania law, Election Code                           14, § 1.
        provision requiring county election boards to
        verify proof of identification did not impose
        signature comparison requirement for mail-in
                                                                [42]    Constitutional Law


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 38 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

        Fact that some county boards of elections in
        Pennsylvania intended to verify signatures on           [46]    Federal Courts
        mail-in and absentee ballots and applications,                  Under England, 84 S.Ct. 461, doctrine, after
        while others did not, did not violate                           federal court has abstained under Pullman, if
        Equal Protection Clause; Secretary of the                       party freely and without reservation submits
        Commonwealth's guidance instructing county                      his federal claims for decision by state courts,
        boards not to verify signatures was uniform                     litigates them there, and has them decided there,
        and nondiscriminatory, and boards that verified                 then he has elected to forgo his right to return to
        signatures did so without support from Secretary                district court.
        or Election Code. U.S. Const. Amend. 14, § 1.

                                                                [47]    Federal Courts
 [43]   Constitutional Law                                              To reserve its right to litigate federal claims in
        Fact that Pennsylvania Election Code did not                    federal court, plaintiff forced into state court by
        require signature comparison for mail-in and                    way of Pullman abstention must inform state
        absentee ballots, but did for in-person ballots, did            court that it is exposing federal claims there only
        not violate Equal Protection Clause; signature                  to provide proper context for considering the
        comparison was only required verification for                   state law questions, and that it intends, should
        in-person voters, whereas there were several                    state court hold against it on question of state
        verification steps implemented before mail-in or                law, to return to district court for disposition of
        absentee ballot could be counted, and in-person                 its federal contentions.
        voter would be notified of his or her signature
        deficiency and afforded opportunity to cure, but
        absentee and mail-in ballots could not be verified      [48]    Federal Courts
        until Election Day, thus precluding opportunity                 Failure of President's reelection campaign,
        to cure. U.S. Const. Amend. 14, § 1; 25 Pa. Stat.               Republican       National     Committee,      and
        Ann. §§ 3050(a.3)(2), 3146.8(g)(3).                             Republican congressional candidates, as
                                                                        intervenors or amici in state court action,
                                                                        to reserve right to relitigate in federal court
 [44]   Election Law                                                    claim that Pennsylvania's county residency
        States may employ in-person voting, absentee                    requirement for poll watchers violated their
        voting, and mail-in voting, and each method need                constitutional rights as applied did not bar their
        not be implemented in exactly same way.                         claim in federal court pursuant to England,
                                                                        84 S.Ct. 461, doctrine; none of their poll-
                                                                        watching claims directly asked court to construe
 [45]   Election Law                                                    ambiguous state statute, they were not parties
                                                                        in state court case, and they were not given
        Pennsylvania Election Code's signature
                                                                        opportunity to develop record or present
        comparison requirement for mail-in and absentee
                                                                        evidence relevant to claim.
        ballots, but not for in-person ballots, did not
        impose undue burden on in-person voters' right
        to vote, even if failure to engage in signature
        comparison might increase risk of voter fraud;          [49]    Constitutional Law
        evidence of voter fraud was largely speculative,                Where right to vote is not burdened by state's
        Code imposed detailed verification procedure                    regulation on election process, state need only
        as to information on mail-in ballots, and state                 provide rational basis for statute to survive equal
        imposed criminal penalties for voter fraud.                     protection challenge. U.S. Const. Amend. 14, §
                                                                        1.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 39 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                        Ordinarily, litigant must assert his or her own
 [50]   Constitutional Law                                              legal rights and interests and cannot rest claim of
        Pennsylvania statute imposing county residency                  relief on legal rights or interests of third parties.
        requirement on being poll watcher did not
        impose burden on any fundamental right or
        discriminate on based suspect classification, and       [55]    Federal Civil Procedure
        thus rational basis test applied in determining
                                                                        Only time that litigant can bring action on
        whether requirement violated equal protection,
                                                                        third party's behalf is when: (1) litigant suffered
        free speech, or association rights as applied. U.S.
                                                                        injury in fact, thus giving him or her sufficiently
        Const. Amends. 1, 14; 25 Pa. Stat. Ann. § 2687.
                                                                        concrete interest in outcome of issue in dispute;
                                                                        (2) litigant has close relation to third party; and
                                                                        (3) there is some hindrance to third party's ability
 [51]   Election Law                                                    to protect his or her own interest.
        There is no individual right to serve as poll
        watcher protected by First Amendment. U.S.
        Const. Amend. 1.                                        [56]    Federal Courts
                                                                        District court must decline to exercise
                                                                        supplemental jurisdiction over state law claims
 [52]   Constitutional Law                                              if it has dismissed all claims over which it
        Political parties are not suspect class for purposes            has original jurisdiction unless considerations
        of equal protection analysis. U.S. Const. Amend.                of judicial economy, convenience, and fairness
        14, § 1.                                                        to parties provide affirmative justification
                                                                        for exercising supplemental jurisdiction. 28
                                                                        U.S.C.A. § 1367(c)(3).
 [53]   Election Law
        Pennsylvania statute imposing county residency
        requirement on being poll watcher did not
        violate major political party's and Presidential
                                                               Attorneys and Law Firms
        campaign's equal protection, free speech, or
        association rights as applied, despite their           Ronald L. Hicks, Jr., Carolyn Batz McGee, Jeremy A. Mercer,
        contention that requirement might make it more         Russell D. Giancola, Devin A. Winklosky, Porter Wright
        difficult to recruit poll watchers, and result in      Morris & Arthur LLP, Pittsburgh, PA, Justin R. Clark, Pro Hac
        election irregularities; they did not identify any     Vice, Matthew Earl Morgan, Pro Hac Vice, Elections LLC,
        counties where they actually tried and failed          Washington, DC, for Plaintiffs.
        to recruit poll watcher because of residency
        requirement or pandemic, there were significant        Daniel T. Donovan, Pro Hac Vice, Caroline Darmody, Pro
        numbers of party members in all counties,              Hac Vice, Kristen Leigh Bokhan, Michael Glick, Pro Hac
        and residency requirement ensured that poll            Vice, Susan Marie Davies, Pro Hac Vice, Kirkland & Ellis
        watchers would have some degree of familiarity         LLP, Washington, DC, Howard G. Hopkirk, Karen Mascio
        with voters they were observing in given               Romano, Keli Marie Neary, Pro Hac Vice, Nicole Boland, Pro
        election district, resulting in increased trust in     Hac Vice, Stephen Moniak, Pennsylvania Office of Attorney
        government, faith in elections, and voter turnout.     General, Kathleen M. Kotula, Kenneth L. Joel, M. Abbegael
        U.S. Const. Amends. 1, 14; 25 Pa. Stat. Ann. §         Giunta, Governor's Office of General Counsel, Timothy
        2687.                                                  Gates, Pennsylvania Department of State Office of Chief
                                                               Counsel, Harrisburg, PA, Daniel T. Brier, Donna A. Walsh,
                                                               John B. Dempsey, Nicholas F. Kravitz, Pro Hac Vice, Myers,
 [54]   Federal Civil Procedure                                Brier & Kelly, LLP, Scranton, PA, Jaywin Singh Malhi, Pro




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 40 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Hac Vice, Madelyn Morris, Sara S. Tatum, Kirkland & Ellis      Robert Wiygul, Pro Hac Vice, Hangley Aronchick Segal
LLP, New York, NY, for Defendant Kathy Boockvar.               Pudlin & Schiller, Philadelphia, PA, for Defendant Chester
                                                               County Board of Elections.
Molly R. Mudd, Pro Hac Vice, County of Adams, Gettysburg,
PA, for Defendant Adams County Board of Elections.             Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
                                                               Gabriel, Sewickley, PA, for Defendant Clarion County Board
Andrew F. Szefi, Allan J. Opsitnick, George M. Janocsko,       of Elections.
Allegheny County Law Department, Pittsburgh, PA, for
Defendant Allegheny County Board of Elections.                 Frank A. Blum, III, Jefferson Hills, PA, for Defendant
                                                               Clearfield County Board of Elections.
Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degory, Babst, Calland, Clements and Zomnir,            Keith A. Button, Shafer Law Firm, Meadville, PA, for
P.C., Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland,      Defendant Crawford County Board of Elections.
State College, PA, for Defendants Armstrong County Board
of Elections, Bedford County Board of Elections, Centre        Keith O. Brenneman, Law Office of Keith O. Brenneman,
County Board of Elections, Columbia County Board of            P.C., Mechanicsburg, PA, for Defendant Cumberland County
Elections, Fayette County Board of Elections, Indiana County   Board of Elections.
Board of Elections, Lackawanna County Board of Elections,
                                                               Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Lebanon County Board of Elections, Montour County Board
                                                               Andrew Degory, Babst Calland Clements and Zomnir, PC,
of Elections, Northumberland County Board of Elections,
                                                               Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland, State
Venango County Board of Elections.
                                                               College, PA, Joseph A. Curcillo, III, Dauphin County,
Nathan A. Morgan, Beaver, PA, for Defendant Beaver County      Harrisburg, PA, for Defendant Dauphin County Board of
Board of Elections.                                            Elections.

Christine D. Steere, Deasey, Mahoney & Valentini, Ltd.,        Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro
Media, PA, for Defendant Berks County Board of Elections.      Hac Vice, Kahlil Williams, Pro Hac Vice, David S. Fryman,
                                                               Ballard, Spahr, Andrews & Ingersoll, Terence Grugan, Pro
Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,         Hac Vice, Ballard Spahr, Philadelphia, PA, for Defendant
Andrew Degory, Babst Calland Clements and Zomnir, PC,          Delaware County Board of Elections.
Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland, State
College, PA, Nathan W. Karn, Evey Black Attorneys LLC,         Thomas S. Talarico, Talarico & Niebauer, Erie, PA, for
Hollidaysburg, PA, for Defendant Blair County Board of         Defendant Erie County Board of Elections.
Elections.
                                                               Andrew W. Norfleet, Frank J. Lavery, Jr., Stephen B.
Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John      Edwards, Lavery Law, Harrisburg, PA, for Defendants
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,       Franklin County Board of Elections, Perry County Board of
Peter V. Keays, Robert Wiygul, Pro Hac Vice, Hangley           Elections.
Aronchick Segal Pudlin & Schiller, Philadelphia, PA, Joseph
                                                               Robert Eugene Grimm, Robert Eugene Grimm Attorney,
J. Khan, County of Bucks, Doylestown, PA, for Defendant
                                                               Smithfield, PA, for Defendant Greene County Board of
Bucks County Board of Elections.
                                                               Elections.
William Gleason Barbin, Cambria County Solicitor's Office,
                                                               Peter M. McManamon, Pro Hac Vice, Gill, McManamon
Ebensburg, PA, for Defendant Cambria County Board of
                                                               & Ghaner, Huntingdon, PA, Steven B. Silverman, Molly E.
Elections.
                                                               Meacham, Sean R. Keegan, Andrew Degory, Babst Calland
Gerard Joseph Geiger, Pro Hac Vice, Newman Williams,           Clements and Zomnir, PC, Pittsburgh, PA, Elizabeth A.
Stroudsburg, PA, for Defendant Carbon County Board of          Dupuis, Babst Calland, State College, PA, for Defendant
Elections.                                                     Huntingdon County Board of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    8
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 41 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680


C.J. Zwick, Zwick & Zwick LLP, DuBois, PA, Gregory D.           Brian Taylor, Pro Hac Vice, Richard E. Santee, Pro Hac Vice,
Sobol, Brookville, PA, for Defendant Jefferson County Board     County of Northampton, Easton, PA, Timothy P. Brennan, Pro
of Elections.                                                   Hac Vice, County of Northampton, PA, PA, for Defendant
                                                                Northampton County Board of Elections.
Donald Zagurskie, Pro Hac Vice, Johnston & Zagurskie, PC,
Mifflin, PA, for Defendant Juniata County Board of Elections.   Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
                                                                B. Hill, Pro Hac Vice, Michele D. Hangley, Robert Wiygul,
Christina L. Hausner, Pro Hac Vice, County of Lancaster,        Pro Hac Vice, Hangley Aronchick Segal Pudlin & Schiller,
Lancaster, PA, for Defendant Lancaster County Board of          Zachary Strassburger, City of Philadelphia Law Department,
Elections.                                                      Philadelphia, PA, for Defendant Philadelphia County Board
                                                                of Elections.
Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degory, Babst Calland Clements and Zomnir, PC,           Thomas R. Shaffer, Glassmire & Shaffer Law Offices,
Pittsburgh, PA, Thomas W. Leslie, New Castle, PA, Elizabeth     Coudersport, PA, for Defendant Potter County Board of
A. Dupuis, Babst Calland, State College, PA, for Defendant      Elections.
Lawrence County Board of Elections.
                                                                Michael P. Barbera, Barbera, Melvin, Svonavec & Sperlazza
Thomas M. Caffrey, Pro Hac Vice, PO BOX A, Coplay,              LLP, Somerset, PA, for Defendant Somerset County Board of
PA, Sarah Mae Murray, Pro Hac Vice, County of Lehigh,           Elections.
Allentown, PA, for Defendant Lehigh County Board of
Elections.                                                      Kenneth R. Levitzky, Kenneth R. Levitzky, Esquire,
                                                                Dushore, PA, for Defendants Sullivan County Board of
Lawrence J. Moran, Jr., Matthew J. Carmody, Joyce,              Elections, Wyoming County Board of Elections.
Carmody & Moran, P.C., Regina M. Blewitt, Joyce Carmody
Moran, Pittston, PA, for Defendant Luzerne County Board of      Robert Gawlas, Robert Schaub, Rosenn Jenkins & Greenwald
Elections.                                                      LLP, Wilkes-Barre, PA, for Defendant Susquehanna County
                                                                Board of Elections.
Joseph D. Smith, McCormick Law Firm, Williamsport, PA,
for Defendant Lycoming County Board of Elections.               Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
                                                                Gabriel, Sewickley, PA, Raymond E. Ginn, Jr., Pro Hac Vice,
Anthony V. Clarke, The Clarke Firm, Bradford, PA, for           Ginn & Vickery, P.C., Wellsboro, PA, for Defendant Tioga
Defendant Mckean County Board of Elections.                     County Board of Elections.

Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,          Steven B. Silverman, Sean R. Keegan, Babst, Calland,
Babst, Calland, Clements and Zomnir, P.C., Pittsburgh, PA,      Clements and Zomnir, P.C., Pittsburgh, PA, Allen P. Page,
William J. Madden, Solicitor, Mercer County, Sharon, PA,        McNerney, Page, Vanderlin & Hall, Williamsport, PA, for
Elizabeth A. Dupuis, Babst Calland, State College, PA, for      Defendant Union County Board of Elections.
Defendant Mercer County Board of Elections.
                                                                Nathaniel Justus Schmidt, Schmidt Law Firm, Warren, PA,
Gerard Joseph Geiger, Newman Williams, Stroudsburg, PA,         for Defendant Warren County Board of Elections.
for Defendants Monroe County Board of Elections, Pike
County Board of Elections, Schuylkill County Board of           Robert J. Grimm, Swartz Campbell, Ryan Michael Joyce,
Elections, Snyder County Board of Elections, Wayne County       Swartz Campbell, LLC, Pittsburgh, PA, for Defendant
Board of Elections.                                             Washington County Board of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John       David A. Regoli, New Kensington, PA, for Defendant
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,        Westmoreland County Board of Elections.
Robert Wiygul, Pro Hac Vice, Hangley Aronchick Segal
Pudlin & Schiller, Philadelphia, PA, Maureen Calder, Pro Hac    Michelle Pokrifka, Pro Hac Vice, York County Solicitor's
Vice, Montgomery County Solicitor's Office, Norristown, PA,     Office, York, PA, Steven B. Silverman, Molly E. Meacham,
for Defendant Montgomery County Board of Elections.             Sean R. Keegan, Andrew Degory, Babst Calland Clements
                                                                and Zomnir, PC, Pittsburgh, PA, Elizabeth A. Dupuis, Babst


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       9
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 42 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Calland, State College, PA, for Defendant York County Board
of Elections.
                                                               OPINION
Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American Civil       J. Nicholas Ranjan, United States District Judge
Liberties Union Foundation, Christopher R. Noyes, Pro Hac
Vice, Eleanor Davis, Pro Hac Vice, Jared Vasconcellos           *1 Plaintiffs in this case are President Trump's reelection
Grubow, Pro Hac Vice, Lori A. Martin, Wilmer Cutler            campaign, the Republican National Committee, and several
Pickering Hale and Dorr LLP, New York, NY, Benjamin            other Republican congressional candidates and electors.
David Geffen, Mary McKenzie, Public Interest Law Center,       They originally filed this suit, alleging federal and state
Philadelphia, PA, David P. Yin, Pro Hac Vice, Sarah E.         constitutional violations stemming from Pennsylvania's
Brannon, Pro Hac Vice, American Civil Liberties Union          implementation of a mail-in voting plan for the upcoming
Foundation, John Michael Powers, Pro Hac Vice, Lawyers'        general election.
Committee for Civil Rights Under Law, Washington, DC,
Jason H. Liss, Pro Hac Vice, Boston, MA, Samantha Picans,      Since then, the Pennsylvania Supreme Court issued a decision
Pro Hac Vice, Wilmer Cutler Pickering Hale and Dorr LLP,       involving similar claims, which substantially narrowed the
Denver, CO, Witold J. Walczak, Aclf of PA, Pittsburgh, PA,     focus of this case. And Secretary of the Commonwealth,
for Defendant NAACP Pennsylvania State Conference.             Kathy Boockvar, issued additional election “guidance,”
                                                               which further narrowed certain of the claims.
Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American Civil       Therefore, as this case presently stands, only three claims
Liberties Union Foundation, Christopher R. Noyes, Pro Hac
                                                               remain. First, whether the use of so-called “drop boxes”1 for
Vice, Eleanor Davis, Jared Vasconcellos Grubow, Pro Hac
                                                               mail-in ballots is unconstitutional, given the lack of guidance
Vice, Lori A. Martin, Wilmer Cutler Pickering Hale and
                                                               or mandates that those drop boxes have security guards to man
Dorr LLP, New York, NY, Benjamin David Geffen, Mary
                                                               them. Second, whether the Secretary's guidance as to mail-
McKenzie, Public Interest Law Center, Philadelphia, PA,
                                                               in ballots—specifically, her guidance that county election
David P. Yin, Pro Hac Vice, Sarah E. Brannon, Pro Hac Vice,
                                                               boards should not reject mail-in ballots where the voter's
American Civil Liberties Union Foundation, John Michael
                                                               signature does not match the one on file—is unconstitutional.
Powers, Pro Hac Vice, Lawyers' Committee for Civil Rights
                                                               Third, whether Pennsylvania's restriction that poll watchers
Under Law, Washington, DC, Jason H. Liss, Pro Hac Vice,
                                                               be residents in the county for which they are assigned, as
Boston, MA, Samantha Picans, Pro Hac Vice, Wilmer Cutler
                                                               applied to the facts of this case, is unconstitutional.
Pickering Hale and Dorr LLP, Denver, CO, Witold J. Walczak,
Aclf of PA, Pittsburgh, PA, for Defendant Common Cause
                                                               In order to present these claims to the Court on a
Pennsylvania.
                                                               complete record, the parties engaged in extensive fact and
Adriel I. Cepeda Derieux, Dale E. Ho, Sophia Lin Lakin,        expert discovery, and have filed cross-motions for summary
American Civil Liberties Union Foundation, Christopher R.      judgment. No party has raised a genuine dispute of material
Noyes, Eleanor Davis, Jared Vasconcellos Grubow, Lori A.       fact that would require a trial, and the Court has found none.
Martin, Wilmer Cutler Pickering Hale and Dorr LLP, New         As such, the parties’ cross-motions for summary judgment are
York, NY, Benjamin David Geffen, Mary McKenzie, Public         ready for disposition.
Interest Law Center, Philadelphia, PA, David P. Yin, Pro
Hac Vice, Sarah E. Brannon, American Civil Liberties Union     After a careful review of the parties’ submissions and the
Foundation, John Michael Powers, Pro Hac Vice, Lawyers'        extensive evidentiary record, the Court will enter judgment in
Committee for Civil Rights Under Law, Washington, DC,          favor of Defendants on all of Plaintiffs’ federal-constitutional
Jason H. Liss, Boston, MA, Samantha Picans, Wilmer Cutler      claims, decline to exercise supplemental jurisdiction over the
Pickering Hale and Dorr LLP, Denver, CO, Witold J. Walczak,    state-constitutional claims, and dismiss this case. This is so
Aclf of PA, Pittsburgh, PA, for Defendants League of Women     for two main reasons.
Voters of Pennsylvania, Patricia Demarco, Danielle Graham
Robinson, Kathleen Wise.                                       First, the Court concludes that Plaintiffs lack Article III
                                                               standing to pursue their claims. Standing, of course, is a



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          10
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 43 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

necessary requirement to cross the threshold into federal          officials. See Andino v. Middleton, ––– U.S. ––––, ––– S.Ct.
court. Federal courts adjudicate cases and controversies,          ––––, ––––, ––– L.Ed.2d ––––, 2020 WL 5887393, at *1 (Oct.
where a plaintiff's injury is concrete and particularized. Here,   5, 2020) (Kavanaugh, J. concurring) (state legislatures should
however, Plaintiffs have not presented a concrete injury to        not be subject to “second-guessing by an unelected federal
warrant federal-court review. All of Plaintiffs’ remaining         judiciary,” which is “not accountable to the people”) (cleaned
claims have the same theory of injury—one of “vote dilution.”      up).
Plaintiffs fear that absent implementation of the security
measures that they seek (guards by drop boxes, signature           Put differently, “[f]ederal judges can have a lot of power—
comparison of mail-in ballots, and poll watchers), there is a      especially when issuing injunctions. And sometimes we may
risk of voter fraud by other voters. If another person engages     even have a good idea or two. But the Constitution sets out our
in voter fraud, Plaintiffs assert that their own lawfully cast     sphere of decision-making, and that sphere does not extend
vote will, by comparison, count for less, or be diluted.           to second-guessing and interfering with a State's reasonable,
                                                                   nondiscriminatory election rules.” New Georgia Project v.
 *2 The problem with this theory of harm is that it is             Raffensperger, ––– F.3d ––––, ––––, 2020 WL 5877588, at
speculative, and thus Plaintiffs’ injury is not “concrete”—        *4 (11th Cir. Oct. 2, 2020).
a critical element to have standing in federal court. While
Plaintiffs may not need to prove actual voter fraud, they must     As discussed below, the Court finds that the election
at least prove that such fraud is “certainly impending.” They      regulations put in place by the General Assembly and
haven't met that burden. At most, they have pieced together a      implemented by Defendants do not significantly burden any
sequence of uncertain assumptions: (1) they assume potential       right to vote. They are rational. They further important state
fraudsters may attempt to commit election fraud through the        interests. They align with the Commonwealth's elaborate
use of drop boxes or forged ballots, or due to a potential         election-security measures. They do not run afoul of the
shortage of poll watchers; (2) they assume the numerous            United States Constitution. They will not otherwise be
election-security measures used by county election officials       second-guessed by this Court.
may not work; and (3) they assume their own security
measures may have prevented that fraud.

                                                                   BACKGROUND
All of these assumptions could end up being true, and these
events could theoretically happen. But so could many things.       I. Procedural Background
The relevant question here is: are they “certainly impending”?
At least based on the evidence presented, the answer to that is       A. Plaintiffs’ original claims.
“no.” And that is the legal standard that Plaintiffs must meet.    On June 29, 2020, Plaintiffs filed their original complaint
As the Supreme Court has held, this Court cannot “endorse          in this case against Defendants, who are the Secretary of
standing theories that rest on speculation about the decisions     the Commonwealth and the 67 county boards of elections.
of independent actors.” See Clapper v. Amnesty Int'l USA, 568      [ECF 4]. With their lawsuit, Plaintiffs challenged a number
U.S. 398, 414, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013).             of Pennsylvania's procedures with respect to mail-in voting
                                                                   —in particular, the use of drop boxes and the counting of
Second, even if Plaintiffs had standing, their claims fail on      mail-in ballots that contained certain procedural defects. See
the merits. Plaintiffs essentially ask this Court to second-       [id.]. Shortly after filing their original complaint, Plaintiffs
guess the judgment of the Pennsylvania General Assembly            moved for expedited discovery and an expedited declaratory-
and election officials, who are experts in creating and            judgment hearing. [ECF 6]. Defendants opposed the motion.
implementing an election plan. Perhaps Plaintiffs are right        The Court partially granted the motion, scheduled a speedy
that guards should be placed near drop boxes, signature-           hearing, and ordered expedited discovery before that hearing.
analysis experts should examine every mail-in ballot, poll         [ECF 123; ECF 124].
watchers should be able to man any poll regardless of
location, and other security improvements should be made.           *3 After Plaintiffs filed the original complaint, many non-
But the job of an unelected federal judge isn't to suggest         parties sought to intervene in the action, including several
election improvements, especially when those improvements          organizations.2 The Court granted all intervention motions.
contradict the reasoned judgment of democratically elected         [ECF 309].



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 44 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680


Defendants and Intervenors moved to dismiss the original           In Count II, Plaintiffs alleged a violation of the Equal-
complaint. In response, Plaintiffs filed an amended complaint.     Protection Clause under the 14th Amendment. [Id. at ¶¶
[ECF 234]. The amended complaint maintained the gist of            206-15]. Plaintiffs asserted that the implementation of the
the original, but added two new counts and made a variety          foregoing (i.e., mail-in ballot drop boxes, the verification of
of other drafting changes. See [ECF 242]. Defendants and           mail-in ballot applications, and the counting of non-compliant
Intervenors moved to dismiss the first amended complaint,          ballots) was different in different counties, thereby treating
too, primarily asking the Court to abstain and stay the case.      voters across the state in an unequal fashion. [Id. at ¶¶
                                                                   211-13].
Plaintiffs’ first amended complaint asserted nine separate
counts, but they could be sorted into three overarching             *4 In Count III, Plaintiffs asserted a violation of the
categories.                                                        Pennsylvania State Constitution. [Id. at ¶¶ 216-22]. Plaintiffs
                                                                   alleged that the same actions and conduct that comprised
                                                                   Counts I and II also violated similar provisions of the
                                                                   Pennsylvania Constitution. [Id. at ¶ 220].
1. Claims alleging vote dilution due to unlawful ballot
collection and counting procedures.
                                                                   Finally, in Counts VI and VII, Plaintiffs alleged that
The first category covered claims related to allegedly             Defendants violated provisions of the federal and state
unlawful procedures implemented by some Defendants for             constitutions by disregarding the Election Code's notice and
the collection and counting of mail-in and absentee ballots.       selection requirements applicable to “polling places.” [Id. at
Those included claims related to (1) Defendants’ uneven use        ¶¶ 237-52]. Plaintiffs alleged that drop boxes are “polling
of drop boxes and other satellite ballot-collection sites, (2)     places,” and thus subject to certain criteria for site selection
procedures for verifying the qualifications of voters applying     and the requirement that county election boards provide 20
in person for mail-in or absentee ballots, and (3) rules for       days’ public notice. [Id. at ¶¶ 239-42]. Plaintiffs asserted that
counting non-compliant ballots (such as ballots submitted          Defendants’ failure to provide this notice or select appropriate
without a secrecy envelope, without an elector declaration, or     “polling places” in the primary election, if repeated in the
that contained stray marks on the envelope).                       general election, would create the risk of voter fraud and vote
                                                                   dilution. [Id. at ¶¶ 243-246].
In Count I, Plaintiffs alleged violations of the Elections
Clause and the related Presidential Electors Clause of the
U.S. Constitution. [ECF 234, ¶¶ 193-205]. Plaintiffs asserted      2. Poll-watcher claims.
that, under these provisions, only the state legislature may set
the time, place, and manner of congressional elections and         The second category of claims in the first amended complaint
determine how the state chooses electors for the presidency.       consisted of challenges to the constitutionality of Election-
[Id. at ¶ 196].                                                    Code provisions related to poll watchers.

In support of this claim, Plaintiffs alleged that Secretary        In Count IV, Plaintiffs alleged violations of the 1st and 14th
Boockvar's guidance concerning the use of mail-in ballot           Amendments. These claims had both a facial and an as-
drop boxes, whether county boards of elections must                applied component. [ECF 234, ¶ 230 (“On its face and as
independently verify mail-in ballot applications, and the          applied to the 2020 General Election ...”) ].
counting of non-compliant mail-in ballots, was an executive
overreach—in that the Secretary's guidance allegedly violated      First, Plaintiffs alleged that 25 P.S. § 2687 was facially
certain provisions of the Election Code enacted by the             unconstitutional because it “arbitrarily and unreasonably”
Pennsylvania General Assembly. [Id. at ¶ 201]. Plaintiffs also     limits poll watchers to serving only in their county of
claimed that the Secretary's “unlawful guidance” increased         residence and to monitoring only in-person voting at the
the risk of fraudulent or unlawful voting and infringed on         polling place on election day. [Id. at ¶ 226]. Second, Plaintiffs
the right to vote, which, they said, amounted to additional        alleged that the same provision was unconstitutional as
violations of the 1st and 14th Amendments to the U.S.              applied in the context of Pennsylvania's new vote-by-mail
Constitution. [Id. at ¶¶ 202-03].                                  system, because these poll-watcher restrictions, combined



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 45 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

with insecure voting procedures, create unacceptable risks of      or substantially narrow the scope of adjudication of the
fraud and vote dilution. [Id. at ¶ 228]. Plaintiffs contended      constitutional claims’; and (3) an ‘erroneous construction of
that these limitations make it “functionally impracticable”        state law would be disruptive of important state policies[.]’
for candidates to ensure that they have poll watchers              ” (citing Chez Sez III Corp. v. Township of Union, 945
present where ballots are deposited and collected, given the       F.2d 628, 631 (3d Cir. 1991))); id. at p. 30 (explaining
widespread use of remote drop boxes and other satellite            that after the three prongs of Pullman abstention are met,
collection sites. [Id.].                                           the court must “make a discretionary determination of
                                                                   whether abstention is appropriate given the particular facts
Count V was the same as Count IV, but alleged that the             of this case,” which requires weighing “such factors as the
same poll-watching restrictions violated the Pennsylvania          availability of an adequate state remedy, the length of time the
Constitution, too. [Id. at ¶ 234].                                 litigation has been pending, and the impact of delay on the
                                                                   litigants.” (cleaned up)) ].

                                                                   The Court found that abstaining under Pullman was
3. In-person voting claims.
                                                                   appropriate because of several unresolved ambiguities in
The third category of claims consisted of challenges to the        Pennsylvania's Election Code. Specifically, the Court found
procedures for allowing electors to vote in person after           that there were significant ambiguities as to whether the
requesting a mail-in ballot.                                       Election Code (1) permitted delivery of ballots to locations
                                                                   other than the county election board's headquarters, such
That is, in Counts VIII and IX, Plaintiffs asserted that the       as drop boxes, (2) permitted counties to count ballots
Election Code permits an elector that has requested a mail-in      that were not placed within the “secrecy envelope” (i.e.,
ballot to still vote in person so long as he remits his spoiled    “naked ballots”), (3) considered drop boxes and other ballot-
ballot. [ECF 234, ¶¶ 253-267]. Plaintiffs asserted that during     collection sites as “polling places,” as defined in the Election
the primary, some counties allowed such electors to vote in        Code, and (4) required counties to automatically verify ballot
person, while others did not, and they fear the same will          applications for mail-in ballots (where the person applied
happen in the general election. [Id. at ¶¶ 255, 259]. Plaintiffs   for the ballot in person), even if there was no “bona fide
also asserted that some counties allowed electors who had          objection” to the application. [ECF 409, pp. 17-23].
voted by mail to vote in person, in violation of the Election
Code. [Id. at ¶¶ 257-58]. Plaintiffs alleged that this conduct     The Court explained that each of these ambiguities, if
also violates the federal and state constitutional provisions      settled, would significantly narrow—or even resolve—some
concerning the right to vote and equal protection. [Id. at ¶¶      of Plaintiffs’ claims. As the Court explained, for example,
261, 265].                                                         if a state court interpreted the Election Code to disallow
                                                                   drop boxes, Plaintiffs would obtain their requested relief (i.e.,
                                                                   no drop boxes); alternatively, if drop boxes were authorized
  B. The Court's decision to abstain.                              by the Election Code, then Plaintiffs’ allegations that drop
 *5 Upon consideration of Defendants’ and Intervenors’             boxes were illegal would be eliminated, which would, in turn,
motions to dismiss the first amended complaint, on August          significantly affect the constitutional analysis of Plaintiffs’
23, 2020, the Court issued an opinion abstaining under R.R.        claims. [Id. at pp. 25-28]. The same held true for “naked
Comm'n of Tex. v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643,         ballots,” the breadth of coverage of “polling places,” and the
85 L.Ed. 971 (1941) and temporarily staying the case. [ECF         requisite verification for personal ballot applications.
409, 410].
                                                                   The Court then explained that it was appropriate for it to
In doing so, the Court determined that the three requisite         abstain until a state court could interpret the ambiguous
prongs for Pullman abstention were met, and that the               state law. [Id. at pp. 28-30]. The Court concluded that if it
discretionary considerations weighed in favor of abstention.       interpreted the ambiguous state law, there was a sufficient
[ECF 409, p. 3 (“[Under Pullman, federal courts abstain] if        chance that a state court could disagree with the interpretation,
(1) doing so requires interpretation of ‘unsettled questions       which would render this Court's interpretation not only
of state law’; (2) permitting resolution of the unsettled state-   advisory, but disruptive to state policies. The Court noted that
law questions by state courts would ‘obviate the need for,         especially in the election context, states have considerable



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 46 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

discretion to implement their own policies without federal          prejudice, and the Court's abstention opinion and order
intervention. Accordingly, because these were questions of          remained in effect.
uninterpreted state law that were sufficiently ambiguous,
federalism and comity demanded that a state court, not this
Court, be the first interpreter.                                       C. The Pennsylvania Supreme Court's decision.
                                                                    On September 17, 2020, the Pennsylvania Supreme Court
 *6 Finally, the Court explained that, despite the imminence        issued its decision in Pennsylvania Democratic Party v.
of the election, abstention was still proper. [Id. at pp.           Boockvar, ––– Pa. ––––, ––– A.3d ––––, 2020 WL 5554644
30-33]. The Court noted that state-court litigation was already     (Sept. 17, 2020). The court clarified three issues of state
pending that would resolve some of the statutory ambiguities        election law that are directly relevant to this case.
at issue. [Id. at p. 31]. Further, the Court highlighted three
courses Plaintiffs could immediately take to resolve the
statutory ambiguities: intervene in the pending state-court         1. Counties are permitted under the Election Code to
litigation; file their own state-court case; or appeal this         establish alternate ballot-collection sites beyond just their
Court's abstention decision to the Third Circuit, and then          main county office locations.
seek certification of the unsettled state-law issues in the
Pennsylvania Supreme Court. [Id. at pp. 31-33].                     The Pennsylvania Supreme Court first considered whether the
                                                                    Election Code allowed a Pennsylvania voter to deliver his
Additionally, the Court explained that it would stay the entire     or her mail-in ballot in person to a location other than the
case, despite several of Plaintiffs’ claims not being subject       established office address of the county's board of election.
to Pullman abstention as they were not based on ambiguous           Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *8. The
state law. [Id. at pp. 34-37]. That's because, in its discretion,   court further considered the means by which county boards
the Court determined it would be more efficient for this case       of election could accept hand-delivered mail-in ballots. Id.
to progress as a single proceeding, rather than in piecemeal
fashion. [Id.]. However, the Court allowed any party to move        Consistent with this Court's abstention opinion, the court
to lift the stay as to the few claims not subject to Pullman        found that “the parties’ competing interpretations of the
abstention, if no state-court decision had been issued by           Election Code on [these questions] are reasonable, rendering
October 5, 2020. [Id.].                                             the Code ambiguous” on these questions. Id. After applying
                                                                    traditional principles of statutory interpretation, the court held
On August 28, 2020, five days after the Court abstained,            that “the Election Code should be interpreted to allow county
Plaintiffs moved to modify the Court's stay, and moved for          boards of election to accept hand-delivered mail-in ballots
a preliminary injunction. [ECF 414]. Plaintiffs requested,          at locations other than their office addresses including drop-
among other things, that the Court order Defendants to              boxes.” Id. at.––––, 2020 WL 5554644, at *9. The court
segregate, and not pre-canvass or canvass, all ballots that         reached this conclusion due to “the clear legislative intent
were returned in drop boxes, lacked a secrecy envelope, or          underlying Act 77 ... to provide electors with options to vote
were delivered by a third party. [Id.]. Plaintiffs also requested   outside of traditional polling places.” Id.
that the Court lift the stay by September 14, 2020, instead of
October 5, 2020. [Id.].                                              *7 The respondents in that case further argued that this
                                                                    interpretation would cause county boards of election to
The Court denied Plaintiffs’ motion for preliminary injunctive      “employ myriad systems to accept hand-delivered mail-in
relief, finding that Plaintiffs failed to show they would           ballots,” which would “be unconstitutionally disparate from
be irreparably harmed. [ECF 444; ECF 445]. The Court                one another in so much as some systems will offer more legal
also declined to move up the date when the stay would               protections to voters than others will provide” and violate the
be lifted. [Id.]. The Court noted that, at the request of           Equal-Protection Clause Id. The court rejected this argument.
Secretary Boockvar, the Pennsylvania Supreme Court had              It found that “the exact manner in which each county board
already exercised its extraordinary jurisdiction to consider        of election will accept these votes is entirely unknown at this
five discrete issues and clarify Pennsylvania law in time for       point; thus, we have no metric by which to measure whether
the general election. [Id. at p. 1]. Since that case appeared       any one system offers more legal protection than another,
to be on track, the Court denied Plaintiffs’ motion without



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              14
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 47 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

making an equal protection analysis impossible at this time.”      First, “there is no individual constitutional right to serve as
Id.                                                                a poll watcher; rather, the right to do so is conferred by
                                                                   statute.” Id. (citation omitted). Second, “poll watching is not
                                                                   incidental to the right of free association and, thus, has no
                                                                   distinct First Amendment protection.” Id. (cleaned up). Third,
2. Ballots lacking inner secrecy envelopes should not be
                                                                   “poll watching does not implicate core political speech.” Id.
counted.
                                                                   (citation omitted).
The court next considered whether the boards of elections
“must ‘clothe and count naked ballots,’ i.e., place ballots        The court went on to find that there was a “clear rational
that were returned without the secrecy envelope into a             basis for the county poll watcher residency requirement[.]” Id.
proper envelope and count them, rather than invalidate them.”      That is, given “Pennsylvania has envisioned a county-based
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *21. The           scheme for managing elections within the Commonwealth,”
court concluded that they should not.                              it is “reasonable that the Legislature would require poll
                                                                   watchers, who serve within the various counties of the state,
The court held that “the Legislature intended for the secrecy      to be residents of the counties in which they serve.” Id.
envelope provision [in the Election Code] to be mandatory.”
Id. at ––––, 2020 WL 5554644, at *24. In other words,              In upholding the constitutionality of the “county poll watcher
the relevant provisions “make clear the General Assembly's         residency requirement,” the court rejected the claim that “poll
intention that, during the collection and canvassing processes,    watchers are vital to protect against voter fraud and that
when the outer envelope in which the ballot arrived is             because of the distribution of voters throughout Pennsylvania,
unsealed and the sealed ballot removed, it should not be           the residency requirement makes it difficult to identify poll
readily apparent who the elector is, with what party he or         watchers in all precincts.” Id. The court concluded that
she affiliates, or for whom the elector has voted.” Id. The        the claims of “heightened election fraud involving mail-
secrecy envelope “properly unmarked and sealed ensures that        in voting” were “unsubstantiated” and “specifically belied
result,” and “[w]hatever the wisdom of the requirement, the        by the Act 35 report issued by [Secretary Boockvar] on
command that the mail-in elector utilize the secrecy envelope      August 1, 2020.” Id. Moreover, the court held that the
and leave it unblemished by identifying information is neither     “speculative claim that it is ‘difficult’ for both parties to
ambiguous nor unreasonable.” Id.                                   fill poll watcher positions in every precinct, even if true, is
                                                                   insufficient to transform the Commonwealth's uniform and
As a result, the court ultimately concluded, “a mail-ballot that   reasonable regulation requiring that poll watchers be residents
is not enclosed in the statutorily-mandated secrecy envelope       of the counties they serve into a non-rational policy choice.”
must be disqualified.” Id. at ––––, 2020 WL 5554644, at *26        Id.

                                                                    *8 Based on the foregoing, the court declared “that the poll-
                                                                   watcher residency requirement does not violate the state or
3. Pennsylvania's county-residency requirement for poll
                                                                   federal constitutions.” Id. at ––––, 2020 WL 5554644, at *31.
watchers is constitutional.

The final relevant issue the court considered was whether
                                                                     D. Plaintiffs’ notice of remaining claims.
the poll-watcher residency requirement found in 25 P.S.
                                                                   Following the Pennsylvania Supreme Court's decision, this
§ 2687(b) violates state or federal constitutional rights.
                                                                   Court lifted the stay it had imposed pursuant to the Pullman
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *26.
                                                                   abstention doctrine and ordered the parties to identify the
Relying on Republican Party of Pennsylvania v. Cortés, 218
                                                                   remaining viable claims and defenses in the case. [ECF 447].
F. Supp. 3d 396 (E.D. Pa. 2016), the court concluded that
the poll-watcher residency provision “impose[d] no burden
                                                                   In their notice, Plaintiffs took the position that nearly all
on one's constitutional right to vote and, accordingly, requires
                                                                   their claims remained viable, with a few discrete exceptions.
only a showing that a rational basis exists to be upheld.” Id.     Plaintiffs conceded that their “federal and state constitutional
at ––––, 2020 WL 5554644, at *30. The court found rational-        claims of voter dilution solely on the basis that drop boxes
basis review was appropriate for three reasons.                    and other collection sites are not statutorily authorized by the
                                                                   Pennsylvania Election Code [were] no longer viable.” [ECF


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            15
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 48 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

448, p. 4]. They also stated that their “facial challenge to        The Court found that “no Article III ‘case or controversy’
the county residency requirement under 25 P.S. § 2687 is no         remain[ed] with respect to the claims on which the
longer a viable claim.” [Id. at p. 10]. Plaintiffs also moved       Pennsylvania Supreme Court effectively ruled in Plaintiffs’
for leave to amend their complaint a second time to add new         favor on state-law grounds (e.g., illegality of third-party ballot
allegations and a new claim relating to Secretary Boockvar's        delivery; excluding ‘naked ballots’ submitted without inner-
recent signature-comparison guidance. [ECF 451].                    secrecy envelopes).” [ECF 459, p. 6]. Because there was
                                                                    “no reason to believe Defendants plan to violate what they
Defendants and Intervenors, for their part, suggested that          themselves now agree the law requires,” the Court held that
Plaintiffs’ claims had been substantially narrowed, if not          Plaintiffs’ claims were premature and speculative. [Id. at p. 7].
outright mooted, by the Pennsylvania Supreme Court's                The Court therefore dismissed those claims as falling outside
decision, and reminded the Court that their arguments for           of its Article III power to adjudicate. [Id. (citations omitted) ].
dismissal remained outstanding.
                                                                     *9 To resolve the remaining claims, the Court directed
                                                                    the parties to file cross-motions for summary judgment
   E. The Court's September 23, 2020, memorandum                    presenting all arguments for dismissal or judgment under
   orders.                                                          Federal Rule of Civil Procedure 56. [Id. at pp. 8-10]. Before
In response to the notices filed by the parties and Plaintiffs’     briefing on those motions, the Court authorized additional
motion for leave to amend the first amended complaint, the          expedited discovery. [Id. at pp. 4-5]. The parties completed
Court issued an order granting Plaintiffs’ motion, narrowing        discovery and timely filed their motions; they identified no
the scope of the lawsuit, and establishing the procedure for        material disputes of fact; and therefore, the motions are now
resolving the remaining claims. [ECF 459].                          fully briefed and ready for disposition.

As to Plaintiffs’ proposed amendment to their complaint, the
Court found that the new claim and allegations were relatively         F. The claims now at issue.
narrow, and thus amendment wouldn't prejudice Defendants            Based on the Pennsylvania Supreme Court's prior ruling,
and Intervenors. [Id. at pp. 3-4]. As a result, the Court granted   this Court's prior decisions, Plaintiffs’ nine-count Second
the motion. [Id. at p. 4].                                          Amended Complaint, and recent guidance issued by Secretary
                                                                    Boockvar, the claims remaining in this case are narrow and
The Court, however, did inform the parties that it would            substantially different than those asserted at the outset of the
“continue to abstain under Pullman as to Plaintiffs’ claim          case.
pertaining to the notice of drop box locations and, more
generally, whether the “polling place” requirements under           Drop Boxes (Counts I-III). Plaintiffs still advance a claim
the Election Code apply to drop-box locations.” [Id. at p.          that drop boxes are unconstitutional, but in a different way.
5]. This was so because those claims involve still-unsettled        Now that the Pennsylvania Supreme Court has expressly
issues of state law. The Court explained that the “fact that        held that drop boxes are authorized under the Election Code,
the Pennsylvania Supreme Court did not address this issue           Plaintiffs now assert that the use of “unmanned” drop boxes
in its recent decision is immaterial” because the “propriety        is unconstitutional under the federal and state constitutions,
of Pullman abstention does not depend on the existence of           for reasons discussed in more detail below.
parallel state-court proceedings.” [Id. (citing Stoe v. Flaherty,
436 F.3d 209, 213 (3d Cir. 2006)) ]. Moreover, Plaintiffs had       Signature Comparison (Counts I-III). Plaintiffs’ newly
several other avenues to pursue prompt interpretation of state      added claim relates to signature comparison. Secretary
law after this Court abstained. [Id. at p. 6].                      Boockvar's September 2020 guidance informs the county
                                                                    boards that they are not to engage in a signature analysis of
The Court also informed the parties, for similar reasons,           mail-in ballots and applications, and they must count those
that it would continue to abstain with respect to Plaintiffs’       ballots, even if the signature on the ballot does not match the
claims regarding Secretary Boockvar's guidance that personal        voter's signature on file. Plaintiffs assert that this guidance is
applications for mail-in ballots shall be accepted absent a         unconstitutional under the federal and state constitutions.
“bona fide objection.” [ECF 460].
                                                                    Poll Watching (Counts IV, V). The Pennsylvania Supreme
                                                                    Court already declared that Pennsylvania's county-residency


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               16
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 49 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

requirement for poll watchers is facially constitutional.            *10 On October 31, 2019, the Pennsylvania General
Plaintiffs now only assert that the requirement, as applied, is     Assembly passed “Act 77,” a bipartisan reform of
unconstitutional under the federal and state constitutions.         Pennsylvania's Election Code. See [ECF 461, ¶¶ 91]; 2019 Pa.
                                                                    Legis. Serv. Act 2019-77 (S.B. 421).
The counts that remain in the Second Amended Complaint,
but which are not at issue, are the counts related to where         Among other things, by passing Act 77, Pennsylvania joined
poll watchers can be located. That is implicated mostly by          34 other states in authorizing “no excuse” mail-in voting
Counts VI and VII, and by certain allegations in Counts IV          by all qualified electors. See [ECF 461, ¶¶ 92]; 25 P.S. §§
and V. The Court continues to abstain from reaching that            3150.11-3150.17; [ECF 549-11, p. 5 (“The largest number
issue. Plaintiffs have filed a separate state lawsuit that would    of states (34), practice no-excuse mail-in voting, allowing
appear to address many of those issues, in any event. [ECF          any persons to vote by mail regardless of whether they have
549-22; ECF 573-1]. Counts VIII and IX concern challenges           a reason or whether they will be out of their jurisdiction
related to voters that have requested mail-in ballots, but that     on Election Day.”) ]. Previously, a voter could only cast an
instead seek to vote in person. The Secretary issued recent         “absentee” ballot if certain criteria were met, such as that the
guidance, effectively mooting those claims, and, based on           voter would be away from the election district on election day.
Plaintiffs’ positions taken in the course of this litigation, the   See 1998 Pa. Legis. Serv. Act. 1998-18 (H.B. 1760), § 14.
Court deems Plaintiffs to have withdrawn Counts VIII and IX.
[ECF 509, p. 15 n.4 (“[I]n the September 28 guidance memo,          Like the previous absentee voting system, Pennsylvania's
the Secretary corrected [her] earlier guidance to conform           mail-in voting system requires voters to “opt-in” by
to the Election Code and states that any mail-in voter who          requesting a ballot from either the Secretary or the voter's
spoils his/her ballot and the accompanying envelopes and            county board of elections. See 25 P.S. §§ 3146.2(a),
signs a declaration that they did not vote by mail-in ballot        3150.12(a). When requesting a ballot, the voter must provide,
will be allowed to vote a regular ballot. Therefore, Plaintiffs     among other things, his or her name, date of birth, voting
agree to withdraw this claim from those that still are being        district, length of time residing in the voting district, and
pursued.”) ].                                                       party choice for primary elections. See 25 P.S. §§ 3146.2(b),
                                                                    3150.12(b). A voter must also provide proof of identification;
                                                                    namely, either a driver's license number or, in the case of
II. Factual Background                                              a voter who does not have a driver's license, the last four
                                                                    digits of the voter's Social Security number, or, in the case
  A. Pennsylvania's Election Code, and the adoption of
                                                                    of a voter who has neither a driver's license nor a Social
  Act 77.
                                                                    Security number, another form of approved identification. 25
                                                                    P.S. § 2602(z.5)(3). In this respect, Pennsylvania differs from
1. The county-based election system.                                states that automatically mail each registered voter a ballot—
                                                                    a practice known as “universal mail-in voting.” [ECF 549-11,
Pennsylvania's Election Code, first enacted in 1937,
                                                                    p. 6] (“[N]ine states conduct universal vote-by-mail elections
established a county-based system for administering
                                                                    in which the state (or a local entity, such [as] a county or
elections. See 25 P.S. § 2641(a) (“There shall be a
                                                                    municipality) mails all registered voters a ballot before each
county board of elections in and for each county of this
                                                                    election without voters’ [sic] having to request them.”).
Commonwealth, which shall have jurisdiction over the
conduct of primaries and elections in such county, in
accordance with the provisions of [the Election Code].”).
The Election Code vests county boards of elections with             3. The COVID-19 pandemic.
discretion to conduct elections and implement procedures
                                                                    Since early 2020, the United States, and Pennsylvania,
intended to ensure the honesty, efficiency, and uniformity of
                                                                    have been engulfed in a viral pandemic of unprecedented
Pennsylvania's elections. Id. §§ 2641(a), 2642(g).
                                                                    scope and scale. [ECF 549-8, ¶ 31]. In that time,
                                                                    COVID-19 has spread to every corner of the globe,
                                                                    including Pennsylvania, and jeopardized the safety and
2. The adoption of Act 77.                                          health of many people. [Id. at ¶¶ 31, 38-39, 54-55, 66].
                                                                    As of this date, more than 200,000 Americans have died,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             17
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 50 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

including more than 8,000 Pennsylvanians. See Covid in the         (75%) and Washington (56.9%). [ECF 547, p. 18 (citing ECF
U.S.: Latest Map and Case Count, The New York Times,               549-16) ].
available at https://www.nytimes.com/interactive/2020/us/
coronavirus-us-cases.html (last visited Oct. 10, 2020);
COVID-19 Data for Pennsylvania, Pennsylvania Department
                                                                   1. Secretary Boockvar's guidance with respect to drop
of Health, available at https://www.health.pa.gov/topics/
                                                                   boxes.
disease/coronavirus/Pages/Cases.aspx (last visited Oct. 10,
2020).                                                             Since the passage of Act 77, Secretary Boockvar has
                                                                   issued several guidance documents to the counties regarding
There have been many safety precautions that Pennsylvanians        the counties’ implementation of mail-in voting, including
have been either required or urged to take, such as limiting       guidance with respect to the use of drop boxes. [ECF 504-21;
participation in large gatherings, maintaining social distance,    504-22; 504-23; 504-24; 504-25; 571-1, Ex. E]. In general
and wearing face coverings. [ECF 549-8, ¶¶ 58, 63-65]. The         terms, the Secretary's guidance as to drop boxes informed
threat of COVID-19 is likely to persist through the November       the counties that the use of drop boxes was authorized
general election. [Id. at ¶¶ 53-56, 66-68].                        by the Election Code and recommended “best practices”
                                                                   for their use. Her latest guidance offered standards for
                                                                   (1) where drop boxes should be located, [ECF 504-23, §
   B. Facts relevant to drop boxes.
                                                                   1.2], (2) how drop boxes should be designed and what
 *11 Pennsylvania's county-based election system vests
                                                                   signage should accompany them, [id. at §§ 2.2-2.3], (3) what
county boards of elections with “jurisdiction over the conduct
                                                                   security measures should be employed, [id. at § 2.5], and
of primaries and elections in such county, in accordance with
                                                                   (4) what procedures should be implemented for collecting
the provisions” of the Election Code. 25 P.S. § 2641(a).
                                                                   and returning ballots to the county election office, [id. at §§
The Election Code further empowers the county boards to
                                                                   3.1-3.3, 4].
“make and issue such rules, regulations and instructions, not
inconsistent with law, as they may deem necessary for the
                                                                   As to the location of drop boxes, the Secretary recommended
guidance of voting machine custodians, elections officers and
                                                                   that counties consider the following criteria, [id. at § 1.2]:
electors.” Id. at § 2642(f). The counties are also charged with
the responsibility to “purchase, preserve, store and maintain        • Locations that serve heavily populated urban/suburban
primary and election equipment of all kinds, including voting          areas, as well as rural areas;
booths, ballot boxes and voting machines.” Id. at § 2642(c).
                                                                     • Locations near heavy traffic areas such as commercial
As noted above, in Pennsylvania Democratic Party v.                    corridors, large residential areas, major employers and
Boockvar, the Pennsylvania Supreme Court interpreted the               public transportation routes;
Election Code, which allows for mail-in and absentee ballots
                                                                     • Locations that are easily recognizable and accessible
to be returned to the “county board of election,” to “permit[ ]
                                                                       within the community;
county boards of election to accept hand-delivered mail-in
ballots at locations other than their office addresses including     • Locations in areas in which there have historically been
drop-boxes.” ––– A.3d at ––––, 2020 WL 5554644, at *10.                 delays at existing polling locations, and areas with
                                                                        historically low turnout;
Thus, it is now settled that the Election Code permits (but
does not require) counties to authorize drop boxes and other         • Proximity to communities with historically low vote by
satellite-collection locations for mailed ballots. 25 P.S. §            mail usage;
3150.16(a). Pennsylvania is not alone in this regard—as many
as 34 other states and the District of Columbia authorize            • Proximity to language minority communities;
the use of drop boxes or satellite ballot collection sites to
                                                                     • Proximity to voters with disabilities;
one degree or another. [ECF 549-11, p. 8, fig. 4]. Indeed,
Secretary Boockvar stated that as many as 16% of voters              • Proximity to communities with low rates of household
nationwide had cast their ballots using drop boxes in the 2016          vehicle ownership;
general election, including the majority of voters in Colorado
                                                                     • Proximity to low-income communities;


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           18
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 51 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                        declaration signed by the voter and the person rendering
  • Access to accessible and free parking; and                          assistance; and

  • The distance and time a voter must travel by car or public       • Signage should provide a statement requesting that the
     transportation.                                                    designated county elections official should be notified
                                                                        immediately in the event the receptacle is full, not
With respect to drop-box design criteria, the Secretary                 functioning, or is damaged in any fashion, and should
recommended to counties, [id. at § 2.2]:                                provide a phone number and email address for such
                                                                        purpose.
   *12 • Hardware should be operable without any tight
    grasping, pinching, or twisting of the wrist;
                                                                   With respect to ballot security, the Secretary stated that county
  • Hardware should require no more than 5 lbs. of pressure        boards should implement the following security measures,
     for the voter to operate;                                     [id. at § 2.5]:

  • Receptacle should be operable within reach-range of 15 to        • Only personnel authorized by the county board of
     48 inches from the floor or ground for a person utilizing         elections should have access to the ballots inside of a
     a wheelchair;                                                     drop-box;

  • The drop-box should provide specific points identifying          • Drop-boxes should be secured in a manner to prevent their
     the slot where ballots are inserted;                               unauthorized removal;

  • The drop-box may have more than one ballot slot (e.g. one        • All drop-boxes should be secured by a lock and sealed
     for drive-by ballot return and one for walk-up returns);          with a tamper-evident seal. Only authorized election
                                                                       officials designated by the county board of elections may
  • To ensure that only ballot material can be deposited               access the keys and/or combination of the lock;
    and not be removed by anyone but designated county
    board of election officials, the opening slot of a drop-         • Drop-boxes should be securely fastened in a manner as
    box should be too small to allow tampering or removal              to prevent moving or tampering, such as fastening the
    of ballots; and                                                    drop-box to concrete or an immovable object;

  • The opening slot should also minimize the ability for            • During the hours when the staffed return site is closed
    liquid to be poured into the drop-box or rainwater to seep         or staff is unavailable, the drop-box should be placed
    in.                                                                in a secure area that is inaccessible to the public and/or
                                                                       otherwise safeguarded;
The Secretary's guidance as to signage recommended, [id. at
                                                                     • The county boards of election should ensure adequate
§ 2.3]:
                                                                       lighting is provided at all ballot return sites when the site
  • Signage should be in all languages required under the              is in use;
    federal Voting Rights Act of 1965 (52 U.S.C. Sec.
                                                                     • When feasible, ballot return sites should be monitored
    10503);
                                                                       by a video security surveillance system, or an internal
  •    Signage should display language stating that                    camera that can capture digital images and/or video. A
      counterfeiting, forging, tampering with, or destroying           video security surveillance system can include existing
      ballots is a second-degree misdemeanor pursuant to               systems on county, city, municipal, or private buildings.
      sections 1816 and 1817 of the Pennsylvania Election              Video surveillance should be retained by the county
      Code (25 P.S. §§ 3516 and 3517);                                 election office through 60 days following the deadline to
                                                                       certify the election; and
  • Signage should also provide a statement that third-party
     return of ballots is prohibited unless the person returning      *13 • To prevent physical damage and unauthorized
     the ballot is rendering assistance to a disabled voter or         entry, the drop-box at a ballot return site located
     an emergency absentee voter. Such assistance requires a           outdoors should be constructed of durable material able
                                                                       to withstand vandalism, removal, and inclement weather.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             19
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 52 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680


With respect to ballot collection and “chain of custody”              • The completed collection form should be maintained in
procedures, the Secretary stated that counties should adhere             a manner proscribed by the board of elections to ensure
to the following standards, [id. at §§ 3.1-3.2]:                         that the form is traceable to its respective secure ballot
                                                                         container; and
  • Ballots should be collected from ballot return sites only
     by personnel authorized by the county board of elections         • The county elections official at the county election office
     and at times determined by the board of elections, at least         or central count location should note the number of
     every 24 hours, excluding Saturdays and Sundays;                    ballots delivered on the retrieval form.

  • The county board of elections should designate at least         And finally, as to election day and post-election day
     two election officials to collect voted ballots from           procedures with respect to drop boxes, the Secretary provided
     a ballot return site. Each designated election official        as follows, [id. at §§ 3.3, 4]:
     should carry identification or an official designation
     that identifies them as an election official authorized to       • The county board of elections should arrange for
     collect voted ballots;                                             authorized personnel to retrieve ballots on election night
                                                                        and transport them to the county board of elections for
  • Election officials designated to collect voted ballots by           canvassing of the ballots;
    the board of elections should sign a declaration declaring
    that he or she will timely and securely collect and return        • Authorized personnel should be present at ballot return
    voted ballots, will not permit any person to tamper with            sites immediately prior to 8:00 p.m. or at the time the
    a ballot return site or its contents, and that he or she will       polls should otherwise be closed;
    faithfully and securely perform his or her duties;
                                                                      • At 8:00 p.m. on election night, or later if the polling
  • The designated election officials should retrieve the voted         place hours have been extended, all ballot return sites
     ballots from the ballot return site and place the voted            and drop-boxes must be closed and locked;
     ballots in a secure ballot transfer container;
                                                                       *14 • Staff must ensure that no ballots are returned to the
  • The designated election officials should note on Ballot             ballot return site after the close of polls;
    Return Site Collection Forms the site and unique
                                                                      • After the final retrieval after the closing of the polls, the
    identification number of the ballot return site and the
                                                                         drop-box must be removed or locked and/or covered to
    date and time of retrieval;
                                                                         prevent any further ballots from being deposited, and a
  • Ballots collected from any ballot return site should                 sign shall be posted indicating that polling is closed for
    be immediately transported to the county board of                    the election; and
    elections;
                                                                      • Any ballots collected from a return site should be
  • Upon arrival at the office of the county board of elections,        processed in the same manner as mail-in ballots
     the county board of elections, or their designee(s),               personally delivered to the central office of the county
     should note the time of arrival on the same form, as               board of elections official by the voter and ballots
     described above;                                                   received via the United States Postal Service or any other
                                                                        delivery service.
  • The seal number should be verified by a county election
     official or a designated representative;                       The Secretary and her staff developed this guidance
                                                                    in consultation with subject-matter experts within her
  • The county board of elections, or their designee(s),            Department and after review of the policies, practices, and
    should inspect the drop-box or secure ballot transfer           laws in other states where drop boxes have been used. [ECF
    container for evidence of tampering and should receive          549-6, pp. 23:14-22]. The evidence reflects at least one
    the retrieved ballots by signing the retrieval form and         instance in which the Secretary's deputies reiterated that these
    including the date and time of receipt. In the event            “best practices” should be followed in response to inquiries
    tampering is evident, that fact must be noted on the            from county officials considering whether to use drop boxes.
    retrieval form;


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              20
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 53 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

[ECF 549-32 (“Per our conversation, the list of items are            In particular, she cites a recent news article, and a letter sent
things the county must keep in mind if you are going to              by the General Counsel of the U.S. Postal Service regarding
provide a box for voters to return their ballots in person.”) ].     Pennsylvania's absentee and mail-in ballot deadline, which
                                                                     have raised concerns over the timeliness and reliability of the
Approximately 24 counties plan to use drop boxes during the          U.S. Postal Service. [Id. at ¶¶ 60-61 (citing ECF 549-13; ECF
November general election, to varying degrees. [ECF 549-28;          549-14); ECF 549-17; ECF 549-2 ¶¶ 42-43]. Voters’ fears that
ECF 504-1]. Of these, about nine counties intend to staff the        votes returned by mail will not be timely counted could, the
drop boxes with county officials, while about 17 counties            Secretary worries, “justifiably dissuade voters from wanting
intend to use video surveillance in lieu of having staff present.    to rely upon the Postal Service for return of their mail-in or
[ECF 549-28].                                                        absentee ballot.” [ECF 547, ¶ 61]. Drop boxes, she says, can
                                                                     address this concern by allowing voters to safely return mail-
                                                                     in ballots to an in-person location.
2. Defendants’ and Intervenors’ evidence of the benefits
                                                                     In exchange for these benefits, the Secretary insists that any
and low risks associated with drop boxes.
                                                                     potential security risk associated with drop boxes is low. She
Secretary Boockvar advocates for the use of drop boxes               notes that the federal Department of Homeland Security has
as a “direct and convenient way” for voters to deliver               released guidance affirming that a “ballot drop box provides
cast ballots to their county boards of elections, “thereby           a secure and convenient means for voters to return their mail
increasing turnout.” [ECF 547, p. 22 ¶ 54 (citing 549-11 at          ballot,” and recommending that states deploy one drop box
pp. 10-11) ]. The Secretary also touts the special benefits          for every 15,000 to 20,000 registered voters. [Id. at ¶¶ 63-65
of expanding drop-box use in the ongoing COVID-19                    (citing ECF 549-24, p. 1) ]. She also points to a purported lack
pandemic. Specifically, she asserts that drop boxes reduce           of evidence of systemic ballot harvesting or any attempts to
health risks and inspire voter confidence because “many              tamper with, destroy, or otherwise commit voter fraud using
voters understandably do not wish to cast their votes in person      drop boxes, either in Pennsylvania's recent primary election,
at their polling place on Election Day” due to COVID-19.             or in other states that have used drop boxes for many years.
[Id. at ¶¶ 55, 57 (citing ECF 549-2 ¶ 39; ECF 549-11 at              [Id. at ¶¶ 68-74 (citations omitted) ]. And she asserts that “[i]n
p. 10; 549-8, ¶ 95) ]. Drop boxes, she says, allow voters            the last 20 years in the entire state of Pennsylvania, there have
to vote in person without coming into “close proximity to            been fewer than a dozen confirmed cases of fraud involving
other members of the public, compared to in-person voting            a handful of absentee ballots” among the many millions of
or personally delivering a mail-in ballot to a public office         votes cast during that time period. [Id. at ¶ 70 (citing ECF
building.” [Id. at ¶ 57].                                            549-10, pp. 3-4) ].

Secretary Boockvar also states that drop boxes are highly            Finally, the Secretary, and other Defendants and Intervenors,
convenient, and cost-saving, for both counties and voters. For       argue that Pennsylvania already has robust measures in
counties, she notes that “24-hour secure ballot drop boxes” are      place to prevent fraud, including its criminal laws, voter
“cost-effective measures ... as they do not have to be staffed by    registration system, mail-in ballot application requirement,
election judges.” [Id. at p. 24 ¶ 62 (citing ECF 549-11 at p. 11);   and canvassing procedures. [Id. at ¶¶ 66-67 (citing 25 P.S.
ECF 549-9 at ¶ 34]. As for voters, the Secretary explains that,      §§ 3516 - 3518) ]; [ECF 549-9, p. 15, ¶¶ 46-47 (“These
in a state where “ten counties ... cover more than 1,000 square      allegations are not consistent with my experience with drop
miles” and “two-thirds” of counties “cover more than 500             box security, particularly given the strong voter verification
square miles,” many Pennsylvania voters “could be required           procedures that are followed by elections officials throughout
to drive dozens of miles (and perhaps in excess of 100 miles)        the country and in Pennsylvania. Specifically, the eligibility
if he or she wished to deposit his or her mail-in ballot in person   and identity of the voter to cast a ballot is examined by an
at the main county board of elections office.” [Id. at ¶ 58          election judge who reviews and confirms all the personal
(citing ECF 549-29) ].                                               identity information provided on the outside envelope. Once
                                                                     voter eligibility is confirmed, the ballot is extracted and
 *15 In addition to any tangible benefit drop boxes may have         separated from the outside envelope to ensure the ballot
for voter access and turnout, Secretary Boockvar also states         remains secret. During this step, election judges confirm
that drop boxes have a positive impact on voter confidence.          that there is only one ballot in the envelope and checks for



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               21
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 54 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

potential defects, such as tears in the ballot.... Regardless        best practices and advice that NVAHI has provided across
of the receptacle used for acceptance of the ballot (drop            jurisdictions.” [Id. at ¶ 35]. But she also notes that “[b]est
box versus USPS mailbox), ballot validation occurs when              practices will vary by county based on the county's available
the ballot is received by the county board of elections. The         resources, population, needs, and assessment of risk.” [Id. at
validation is the same regardless of how the ballots are             ¶ 52].
collected or who delivers the ballot, even where that delivery
contravenes state law.”) ].                                          More generally, Ms. McReynolds argues that “[d]rop-boxes
                                                                     do not create an increased opportunity for fraud” as compared
Defendants and Intervenors also point to several expert              to postal boxes. [Id. at ¶ 44]. She also suggests that
reports expressing the view that drop boxes are both low risk        Pennsylvania guards against such fraud through other “strong
and beneficial. These experts include:                               voter verification procedures,” including “ballot validation
                                                                     [that] occurs when the ballot is received by the county
Professor Matthew A. Barreto, a Professor of Political               board of elections” and “[r]econciliation procedures adopted
Science and Chicana/o Studies at UCLA. [ECF 549-7].                  by election officials ... [to] protect against the potential
Professor Barreto offers the opinion that ballot drop boxes are      risk of double voting.” [Id. at ¶¶ 46-48]. She notes that
an important tool in facilitating voting in Black and Latino         “Pennsylvania's balloting system requires that those who
communities. Specifically, he discusses research showing that        request a mail-in vote and do not return the ballot (or spoil
Black and Latino voters are “particularly concerned about            the mail-in ballot at their polling place), can only vote a
the USPS delivering their ballots.” [Id. at ¶ 22]. And he            provisional ballot” and “[i]f a mail-in or absentee ballot was
opines that ballot drop boxes help to reassure these voters that     submitted by an individual, their provisional ballot is not
their vote will count, because “there is no intermediary step        counted.” [Id. at ¶ 48].
between the voters and the county officials who collect the
ballot.” [Id. at ¶ 24].                                              Professor Lorraine C. Minnite, an Associate Professor and
                                                                     Chair of the Department of Public Policy and Administration
 *16 Professor Donald S. Burke, a medical doctor and                 at Rutgers University-Camden. [ECF 549-10]. Professor
Distinguished University Professor of Health Science and             Minnite opines that “the incidence of voter fraud in
Policy, Jonas Salk Chair in Population Health, and Professor         contemporary U.S. elections is exceedingly rare, including
of Epidemiology at the University of Pittsburgh. [ECF 549-8].        the incidence of voter impersonation fraud committed
Professor Burke details the “significant risk of exposure” to        through the use of mail-in absentee ballots.” [Id. at p. 3].
COVID-19 in “enclosed areas like polling places.” [Id. at ¶          In Pennsylvania specifically, she notes that “[i]n the last 20
69]. He opines that “depositing a ballot in a mailbox and            years ... there have been fewer than a dozen confirmed cases
depositing a ballot in a drop-box are potential methods of           of fraud involving a handful of absentee ballots, and most
voting that impart the least health risk to individual voters, and   of them were perpetrated by insiders rather than ordinary
the least public health risk to the community.” [Id. at ¶ 95].       voters.” [Id. at pp. 3-4]. As a “point of reference,” she notes
                                                                     that 1,459,555 mail-in and absentee ballots were cast in
Amber McReynolds, the CEO of the National Vote at Home               Pennsylvania's 2020 primary election alone. [Id. at 4].
Institute, with 13 years of experience administering elections
as an Elections Director, Deputy Director, and Operations            Professor Robert M. Stein, a Professor of Political Science
Manager for the City and County of Denver, Colorado. [ECF            at Rice University and a fellow in urban politics at the
549-9]. Ms. McReynolds opines that “[b]allot drop-boxes can          Baker Institute. [ECF 549-11]. Professor Stein opines that
be an important component of implementing expanded mail-             “the Commonwealth's use of drop boxes provides a number
in voting” that are “generally more secure than putting a            of benefits without increasing the risk of mail-in or absentee
ballot in post office boxes.” [Id. at ¶ 16 (a) ]. She notes that     voter fraud that existed before drop boxes were implemented
“[d]rop boxes are managed by election officials ... delivered        because (manned or unmanned) they are at least as secure
to election officials more quickly than delivery through the         as U.S. Postal Service (‘USPS’) mailboxes, which have been
U.S. postal system, and are secure.” [Id.].                          successfully used to return mail-in ballots for decades in
                                                                     the Commonwealth and elsewhere around the U.S.” [Id. at
Ms. McReynolds also opines that Secretary Boockvar's                 p. 3]. According to Professor Stein, the use of drop boxes
guidance with respect to drop boxes is “consistent with              “has been shown to increase turnout,” which he suggests is



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             22
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 55 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

particularly important “during a global pandemic and where          dilutive impact of drop boxes, Plaintiffs offer a combination
research has shown that natural and manmade disasters have          of anecdotal and expert evidence.
historically had a depressive effect on voter turnout.” [Id. at
p. 4]. Professor Stein notes that “[d]rop boxes are widely          Foremost among this evidence is the expert report of Greg
used across a majority of states as a means to return mail-in       Riddlemoser, the former Director of Elections and General
ballots” and he is “not aware of any studies or research that       Registrar for Stafford County, Virginia from 2011 until 2019.
suggest that drop boxes (manned or unmanned) are a source           [ECF 504-19]. According to Mr. Riddlemoser, “voter fraud
for voter fraud.” [Id.]. Nor is he aware “of any evidence that      exists.” [Id. at p. 2]. He defines the term “voter fraud” to
drop boxes have been tampered with or led to the destruction        mean any “casting and/or counting of ballots in violation of
of ballots.” [Id.].                                                 a state's election code.” [Id.]. Examples he gives include:
                                                                    “Voting twice yourself—even if in multiple jurisdictions,”
 *17 Professor Paul Gronke, a Professor of Political                “voting someone else's ballot,” and “[e]lection officials
Science at Reed College and Director of the Early                   giving ballots to or counting ballots from people who were
Voting Information Center. [ECF 545-7]. Professor Gronke            not entitled to vote for various reasons.” [Id. at pp. 2-3]. All
recommends that “drop boxes should be provided in                   of these things, he asserts, are “against the law and therefore
every jurisdiction that has significant (20% or more)               fraudulent.” [Id.].3
percentage[ ] of voters casting a ballot by mail, which includes
Pennsylvania” for the general election. [Id. at ¶ 6]. He            Mr. Riddlemoser argues that “ballot harvesting” (which is
avers that “[s]cientific research shows that drop boxes raise       the term Plaintiffs use to refer to situations in which an
voter turnout and enhance voter confidence in the elections         individual returns the ballots of other people) “persists in
process.” [Id. at ¶ 7]. Voters, he explains, “utilize drop boxes    Pennsylvania.” [Id. at p. 3]. He points to the following
heavily—forty to seventy percent of voters in vote by mail          evidence to support this opinion:
states and twenty-five percent or more in no-excuse absentee
states.” [Id.]. Professor Gronke further states that he is “not       • Admissions by Pennsylvania's Deputy Secretary
aware of any reports that drop boxes are a source for voter             for Elections and Commissions, Jonathan Marks,
fraud” despite having “been in use for years all over the               that “several Pennsylvania counties permitted ballot
country.” [Id. at ¶ 8]. And he suggests that the use of drop            harvesting by counting ballots that were delivered in
boxes is “especially important” in an election “that will be            violation of Pennsylvania law” during the recent primary
conducted under the cloud of the COVID-19 pandemic, and                 election, [Id.];
for a state like Pennsylvania that is going to experience an
enormous increase in the number of by-mail ballots cast by            • “[S]everal instances captured by the media where voters
the citizenry of the state.” [Id. at ¶ 9].                               in the June 2020 Primary deposited multiple ballots into
                                                                         unstaffed ballot drop boxes,” [Id. at p. 4];
Based on this evidence, and the purported lack of any contrary
                                                                      • “Other photographs and video footage of at least one
evidence showing great risks of fraud associated with the
                                                                         county's drop box (Elk County) on Primary Election
use of drop boxes, Defendants and Intervenors argue that
                                                                         day” which “revealed additional instances of third-party
Pennsylvania's authorization of drop boxes, and the counties’
                                                                         delivery,” [Id.]; and
specific implementation of them, furthers important state
interests at little cost to the integrity of the election system.     • “Documents produced by Montgomery County” which
                                                                         “reveal that despite signs warning that ballot harvesting
                                                                         is not permitted, people during the 2020 Primary
3. Plaintiffs’ evidence of the risks of fraud and vote                   attempted to deposit into the five drop boxes used by that
dilution associated with drop boxes.                                     county ballots that were not theirs,” [Id.].

Plaintiffs, on the other hand, argue that the drop boxes allow       *18 With respect to the use of “unstaffed” or “unmanned”
for an unacceptable risk of voter fraud and “illegal delivery       ballot drop boxes, Mr. Riddlemoser expresses the opinion
or ballot harvesting” that, when it occurs, will “dilute” the       that “the use of unmanned drop boxes presents the easiest
votes of all lawful voters who comply with the Election             opportunity for voter fraud” and “certain steps must be taken
Code. See, e.g., [ECF 461, ¶¶ 127-128]. As evidence of the          to make drop boxes ‘secure’ and ‘monitored.’ ” [Id. at p. 16].



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             23
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 56 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                      ballot harvesting by depositing more than one ballot in the
He states that, to be “secure,” drop boxes must be “attended”         drop box[.]” [Id.].
by “sworn election officials” at all times (i.e., “never left
unattended at any time they are open for ballot drop-off.”).          Beyond Mr. Riddlemoser's expert testimony, Plaintiffs proffer
[Id.]. He further suggests that officials stationed at drop boxes     several other pieces of evidence to support their claims
must be empowered, and required, to “verify the person                that drop boxes pose a dilutive threat to the ballots of
seeking to drop off a ballot is the one who voted it and is           lawful voters. Most notably, they present photographs and
not dropping off someone else's ballot.” [Id.]. Doing so, he          video stills of, by the Court's count, approximately seven
says, would, in addition to providing better security, also           individuals returning more than one ballot to drop boxes
“allow the election official to ask the voter if they followed        in Philadelphia and Elk County (the same photographs
the instructions they were provided ... and assist them in            referenced by Mr. Riddlemoser). [ECF 504-19, PDF pp.
doing so to remediate any errors, where possible, before ballot       49-71].
submission.” [Id.].
                                                                      *19 Those photographs depict the following:
In addition to being “manned,” Mr. Riddlemoser suggests
that certain procedures with respect to ballot collection are           • An unidentified woman holding what appear to be two
necessary to ensure the integrity of votes cast in drop boxes.             ballots at a Philadelphia drop box.
For example, he suggests that, at the end of each day, drop
boxes, which should themselves be “tamperproof,” should
“be verifiably completely emptied into fireproof/tamperproof
receptacles, which are then sealed and labeled by affidavit as
to whom, where, when, etc.” [Id.] Once sealed, the containers
“must then be transported by sworn officials in a county
owned vehicle (preferably marked law enforcement) back
to the county board where they are properly receipted and
safeguarded.” [Id.]. Emptied drop boxes should also be sealed
at the end of each day “such that they are not able to accept
any additional ballots until they are ‘open’ again[.]” [Id.]. And
boxes should be “examined to ensure no ballots are in the
box, that nothing else is inside the box, and that the structural
integrity and any security associated with the box remains
intact.” [Id.]. All of this, he suggests, should also be “available
for monitoring by poll watchers.” [Id.].

According to Mr. Riddlemoser, anything short of these robust            • Instagram user “thefoodiebarrister” posing for a selfie
procedures won't do. In particular, “video cameras would not               with two ballots in Philadelphia; captioned, in part,
prevent anyone from engaging in activity that could or is                  “dropping of [sic] my votes in a designated ballot
designed to spoil the ballots inside the box; such as dumping              drop box.”
liquids into the box, lighting the ballots on fire by using
gasoline and matches, or even removing the box itself.” [Id.
at p. 17]. Even if the “identity of the person responsible may
be determined ... the ballots themselves would be destroyed
—effectively disenfranchising numerous voters.” [Id.]. And
given “recent footage of toppled statues and damage to
government buildings” in the news, Mr. Riddlemoser finds
the “forcible removal of ballot drop boxes” to be “a distinct
possibility.” [Id.]. In addition to increasing the risk of ballot
destruction, Mr. Riddlemoser notes that reliance on video
cameras would also “not prohibit someone from engaging in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            24
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 57 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680




  • A photograph posted to social media showing a hand
     placing two ballots in a drop box; captioned, in part,
     “Cory and I voted!”                                          • A photograph of an unidentified man wearing a
                                                                    “Philadelphia Water” sweater and hat, placing two
                                                                    ballots in a Philadelphia drop box.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                25
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 58 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                       ballots that lacked a completed certification on the
  • Several video stills that, according to Plaintiffs, show           outside of the envelope. [Id. (citation omitted) ].
     voters depositing more than one ballot in an Elk
     County drop box.                                               • The recent guilty plea of the former Judge of Elections
                                                                       in South Philadelphia, Domenick J. DeMuro, to adding
                                                                       fraudulent votes to voting machines on election day.
                                                                       [ECF 461, ¶ 61]; see United States v. DeMuro, No. 20-
                                                                       cr-112 (E.D. Pa. May 21, 2020).

                                                                    • The 2014 guilty plea of Harmar Township police chief
                                                                      Richard Allen Toney to illegally soliciting absentee
                                                                      ballots to benefit his wife and her running mate in the
                                                                      2009 Democratic primary for town council, [ECF 461,
                                                                      ¶ 69];

                                                                    • The 2015 guilty plea of Eugene Gallagher for unlawfully
                                                                       persuading residents and non-residents of Taylor, in
                                                                       Lackawanna County, Pennsylvania, to register for
                                                                       absentee ballots and cast them for him during his
                                                                       councilman candidacy in the November 2013 election,
                                                                       [Id.];

                                                                     *20 • The 1999 indictment of Representative Austin J.
                                                                      Murphy in Fayette County for forging absentee ballots
In addition to these photographs and video stills, Plaintiffs         for residents of a nursing home and adding his wife as a
also provide a May 24, 2020, email sent by an official                write-in candidate for township election judge, [Id.];
in Montgomery County (which placed security guards to
                                                                    • The 1994 Eastern District of Pennsylvania and Third
monitor its drop boxes) observing that security “have turned
                                                                      Circuit case Marks v. Stinson, which involved an alleged
people away yesterday and today without incident who had
                                                                      incident of extensive absentee ballot fraud by a candidate
ballots other than their own.” [ECF 504-28].
                                                                      for the Pennsylvania State Senate, see Marks v. Stinson,
                                                                      19 F.3d 873 (3d Cir. 1994); Marks v. Stinson, No.
Separate and apart from this evidence specific to the use of
                                                                      93-6157, 1994 WL 146113 (E.D. Pa. Apr. 26, 1994),
drop boxes, Plaintiffs and their expert also provide evidence
                                                                      [ECF 461, ¶ 78]; and
of instances of election fraud, voter fraud, and illegal voting
generally. These include, for example:                              • A report from the bipartisan Commission on Federal
                                                                      Election Reform, chaired by former President Jimmy
  • A case in which a New Jersey court ordered a
                                                                      Carter and former Secretary of State James A. Baker
    new municipal election after a city councilman and
                                                                      III, which observed that absentee voting is “the largest
    councilman-elect were charged with fraud involving
                                                                      source of potential voter fraud” and proposed that states
    mail-in ballots. [ECF 504-19, p. 3].
                                                                      “reduce the risks of fraud and abuse in absentee voting
  • A New York Post article written by an anonymous                   by prohibiting ‘third-party’ organizations, candidates,
    fraudster who claimed to be a “master at fixing mail-in           and political party activists from handling absentee
    ballots” and detailed his methods. [Id.].                         ballots.” [ECF 461, ¶¶ 66-67, 80].

  • Philadelphia officials’ admission that approximately 40
     people were permitted to vote twice during the 2020             C. Facts relevant to signature comparison.
     primary elections. [Id.].                                    Many of the facts relevant to Plaintiffs’ signature-comparison
                                                                  claim relate to the verification procedures for mail-in and
  • A YouTube video purporting to show Philadelphia               absentee ballots, on one hand, and those procedures for in-
    election officials approving the counting of mail-in          person voting, on the other. These are described below.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          26
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 59 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                      canvassing the mail-in ballots no earlier than election day. Id.
                                                                      at § 3146.8(g)(1.1).
1. Mail-in and absentee ballot verification.
                                                                      When pre-canvassing and canvassing the mail-in ballots, the
As noted above, Pennsylvania does not distribute unsolicited          county boards of elections must “examine the declaration on
mail-in and absentee ballots. Rather, a voter must apply for          the [larger] envelope of each ballot ... and shall compare the
the ballot (and any voter can). [ECF 549-2, ¶ 64]. As part of         information thereon with that contained in the ...Voters File.”
                                                                      Id. at § 3146.8(g)(3). The board shall then verify the “proof
the application for a mail-in ballot,4 an applicant must provide
                                                                      of identification” and shall determine if “the declaration [on
certain identifying information, including name, date of birth,
                                                                      the larger envelope] is sufficient.” Id. If the information in the
length of time as a resident of the voting district, voting
                                                                      “Voters File ... verifies [the elector's] right to vote,” the ballot
district if known, party choice in the primary, and address
                                                                      shall be counted. Id.
where the ballot should be sent. 25 P.S. § 3150.12(b). In
applying for a mail-in ballot, the applicant must also provide
“proof of identification,” which is defined by statute as that
person's driver's license number, last four digits of Social          2. In-person voting verification.
Security number, or another specifically approved form of
identification. [ECF 549-2, ¶ 64; ECF 549-27]; 25 P.S. §              When a voter decides to vote in-person on election day, rather
2602(z.5)(3). A signature is not mentioned in the definition          than vote by mail, the procedures are different. There is no
of “proof of identification.” 25 P.S. § 2602(z.5)(3). However,        application to vote in person. Rather, on election day, the in-
if physically capable, the applicant must sign the application.       person voter arrives at the polling place and “present[s] to
Id. at § 3150.12(c)-(d).                                              an election officer proof of identification,” which the election
                                                                      officer “shall examine.” Id. at § 3050(a). The in-person voter
Upon receiving the mail-in ballot application, the county             shall then sign a voter's certificate” and give it to “the election
board of elections determines if the applicant is qualified           officer in charge of the district register.” Id. at § 3050(a.3)
by “verifying the proof of identification and comparing the           (1). Next, the election officer shall “announce the elector's
information provided on the application with the information          name” and “shall compare the elector's signature on his voter's
contained on the applicant's permanent registration card.”            certificate with his signature in the district register.” Id. at
25 P.S. § 3150.12b(a). The county board of elections then             § 3050(a.3)(2). If the election officer believes the signature
                                                                      to be “genuine,” the in-person voter may vote. Id. But if the
either approves the application5 or “immediately” notifies
                                                                      election officer does not deem the signature “authentic,” the
the applicant if the application is not approved. Id. at §
                                                                      in-person voter may still cast a provisional ballot and is given
3150.12b(a), (c). Upon approval, the county mails the voter
                                                                      the opportunity to remedy the deficiency. Id.
the mail-in ballot.

 *21 After receiving the ballot, the mail-in voter must “mark
the ballot” with his or her vote, insert the ballot into the          3. The September 11, 2020, and September 28, 2020, sets
“secrecy” envelope, and place the “secrecy” envelope into             of guidance.
a larger envelope. Id. at § 3150.16(a). Then, the voter must
“fill out, date and sign the declaration printed on [the larger]      In September 2020, Secretary Boockvar issued two new
envelope. [The larger] envelope shall then be securely sealed         sets of guidance related to signature comparisons of
and the elector shall send [it] by mail ... or deliver it in person   mail-in and absentee ballots and applications. The first,
to said county board of election.” Id. The declaration on the         issued on September 11, 2020, was titled “Guidance
larger envelope must be signed, unless the voter is physically        Concerning Examination of Absentee and Mail-In Ballot
unable to do so. Id. at § 3150.16(a)-(a.1).                           Return Envelopes.” [ECF 504-24]. The guidance stated,
                                                                      in relevant part, the “Pennsylvania Election Code does
Once the voter mails or delivers the completed mail-in ballot         not authorize the county board of elections to set aside
to the appropriate county board of elections, the ballot is kept      returned absentee or mail-in ballots based solely on signature
“in sealed or locked containers until they are to be canvassed        analysis by the county board of elections.” [Id. at p. 3]. The
by the county board of elections.” Id. at § 3146.8(a). The            second set of guidance, issued on September 28, 2020, was
county boards of elections can begin pre-canvassing and               titled, “Guidance Concerning Civilian Absentee and Mail-


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  27
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 60 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

In Ballot Procedures.” [ECF 504-25]. This September 28,             to the same signature-comparison requirement as in-person
2020, guidance stated, in relevant part, “The Election Code         voters. [Id. at pp. 13-14].
does not permit county election officials to reject applications
or voted ballots based solely on signature analysis. ... No
challenges may be made to mail-in and absentee ballots at
                                                                    4. Secretary Boockvar's King's Bench petition.
any time based on signature analysis.” [Id. at p. 9]. Thus, as
evidenced by these two sets of guidance, Secretary Boockvar         In light of this case and the parties’ disagreement over
advised the county boards of elections not to engage in a           whether the Election Code mandates signature comparison
signature-comparison analysis of voters’ signatures on ballots      for mail-in ballots, Secretary Boockvar filed a “King's Bench”
and applications for ballots.                                       petition with the Pennsylvania Supreme Court on October 4,
                                                                    2020. In that petition, she asked the Pennsylvania Supreme
 *22 Most of the counties intend to follow the Secretary's          Court to exercise its extraordinary jurisdiction, in light of
guidance and will not compare signatures on mail-in ballots         the impending election, to clarify whether the Election Code
and applications for the upcoming general election. E.g.,           mandates signature comparison of mail-in and absentee
[ECF 504-1]. A few counties, however, stated their intent to        ballots and applications. [ECF 556, p. 11; ECF 557].
not comply with the guidance, and instead would compare
and verify the authenticity of signatures. E.g., [id. (noting the   On October 7, 2020, several groups, including Donald J.
counties of Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan,     Trump for President, Inc. and the Republican National
Susquehanna, and Wyoming, as not intending to follow                Committee—who are Plaintiffs in this case—moved to
Secretary Boockvar's guidance to not compare signatures) ].         intervene as Respondents in the Pennsylvania Supreme Court
                                                                    case. [ECF 571-1]. The Pennsylvania Supreme Court has not
According to Defendants, there are valid reasons to not             yet decided the motion to intervene or whether to accept the
require signature comparisons for mail-in and absentee              case. The petition remains pending.
ballots. For example, Secretary Boockvar notes that signature
verification is a technical practice, and election officers are
not “handwriting experts.” [ECF 549-2, p. 19, ¶ 68]. Secretary        D. Facts relevant to poll-watcher claims.
Boockvar also notes that voters’ signatures can change              The position of “poll watcher” is a creation of state statute.
over time, and various medical conditions (e.g., arthritis)         See 25 P.S. § 2687. As such, the Election Code defines how a
can impact a person's signature. [Id.] Defendants’ expert,          poll watcher may be appointed, what a poll watcher may do,
Amber McReynolds, also finds that “signature verification”          and where a poll watcher may serve.
involves “inherent subjectivity.” [ECF 549-9, p. 20, ¶ 64].
Ms. McReynolds further notes the “inherent variability of
individuals’ signatures over time.” [Id.] And according to          1. The county-residency requirement for poll watchers.
Secretary Boockvar, these are just some reasons Pennsylvania
implements verification procedures other than signature              *23 The Election Code permits candidates to appoint two
comparisons for mail-in voters, who, unlike in-person voters,       poll watchers for each election district. 25 P.S. § 2687(a). The
are not present when their signature would be verified. [ECF        Election Code permits political parties and bodies to appoint
549-2, p. 20, ¶ 69].                                                three poll watchers for each election district. Id.

Plaintiffs’ expert, Greg Riddlemoser, on the other hand, states     For many years, the Pennsylvania Election Code required
that signature comparison is “a crucial security aspect of vote-    that poll watchers serve only within their “election district,”
by-mail” and failing to verify signatures on mail-in ballots        which the Code defines as “a district, division or precinct, ...
would “undermine voter confidence and would increase the            within which all qualified electors vote at one polling place.”
possibility of voter fraud.” [ECF 504-19, pp. 10-11]. Mr.           25 P.S. § 2687(b) (eff. to May 15, 2002) (watchers “shall
Riddlemoser asserts that Secretary Boockvar's September             serve in only one district and must be qualified registered
11, 2020, and September 28, 2020, guidance “encourage,              electors of the municipality or township in which the district
rather than prevent, voter fraud.” [Id. at p. 12]. As such, Mr.     where they are authorized to act is located”); 25 P.S. §
Riddlemoser explains that mail-in voters should be subject          2602(g). Thus, originally, poll watching was confined to a




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             28
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 61 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

more limited geographic reach than one's county, as counties       of returns of any primary or election and recount of ballots
are themselves made up of many election districts.                 or recanvass of voting machines under” the Code. 25 P.S.
                                                                   § 2650. Additionally, one poll watcher for each candidate,
Then, in 2004, the General Assembly amended the relevant           political party, or political body may “be present in the polling
poll-watcher statute to provide that a poll watcher “shall         place ... from the time that the election officers meet prior to
be authorized to serve in the election district for which the      the opening of the polls ... until the time that the counting of
watcher was appointed and, when the watcher is not serving         votes is complete and the district register and voting check list
in the election district for which the watcher was appointed, in   is locked and sealed.” 25 P.S. § 2687(b).
any other election district in the county in which the watcher
is a qualified registered elector.” 25 P.S. § 2687(b) (eff. Oct.    *24 During this time, poll watchers may raise objections
8, 2004).                                                          to “challenge any person making application to vote.” Id.
                                                                   Poll watchers also may raise challenges regarding the voters’
This county-residency requirement is in line with (or is, in       identity, continued residence in the election district, or
some cases, more permissive than) the laws of at least eight       registration status. 25 P.S. § 3050(d).
other states, which similarly require prospective poll watchers
to reside in the county in which they wish to serve as a           Although Pennsylvania has historically allowed absentee
watcher or (similar to the pre-2004 Pennsylvania statute) limit    ballots to be returned by U.S. Postal Service or by in-person
poll watchers to a sub-division of the county. See, e.g., Fla.     delivery to a county board of elections office, the Election
Stat. Ann. § 101.131(1) (Florida); Ind. Code Ann. § 3-6-8-2.5      Code does not provide (and has never provided for) any right
(Indiana); Ky. Rev. Stat. Ann. § 117.315(1) (Kentucky); N.Y.       to have poll watchers in locations where absentee voters fill
Elec. Law § 8-500(5) (New York); N.C. Gen. Stat. Ann. §            out their ballots (which may include their home, office, or
163-45(a) (North Carolina); Tex. Elec. Code Ann. § 33.031(a)       myriad other locations), nor where those votes are mailed
(Texas); S.C. Code Ann. § 7-13-860 (South Carolina); Wyo.          (which may include their own mailbox, an official U.S. Postal
Stat. Ann. § 22-15-109(b) (Wyoming). However, at least one         Service collection box, a work mailroom, or other places
state (West Virginia) does not provide for poll watchers at all.   U.S. Postal Service mail is collected), nor at county board of
See W. Va. Code Ann. § 3-1-37; W. Va. Code Ann. § 3-1-41           elections offices. [ECF 549-2, ¶¶ 86-90].

The General Assembly has not amended the poll-watcher              Before Act 77, absentee ballots were held in election districts
statute since 2004, even though some lawmakers have                rather than centralized at the county board of elections. See
advocated for the repeal of the residency requirement. See         25 P.S. § 3146.8 (eff. Mar. 14, 2012 to Oct. 30, 2019) (“In
Cortés, 218 F. Supp. 3d at 402 (observing that legislative         all election districts in which electronic voting systems are
efforts to repeal the poll-watcher residency requirement have      used, absentee ballots shall be opened at the election district,
been unsuccessful).                                                checked for write-in votes in accordance with section 1113-
                                                                   A and then either hand-counted or counted by means of the
As part of its September 17, 2020, decision, the Pennsylvania      automatic tabulation equipment, whatever the case may be.”).
Supreme Court found that the county-residency requirement
does not violate the U.S. or Pennsylvania constitutions.           At such time (again, before Act 77), poll workers opened
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *31.               those absentee ballots at each polling place after the close of
                                                                   the polls. Id. (“Except as provided in section 1302.1(a.2), the
                                                                   county board of elections shall then distribute the absentee
                                                                   ballots, unopened, to the absentee voter's respective election
2. Where and when poll watchers can be present during
                                                                   district concurrently with the distribution of the other election
the election.
                                                                   supplies. Absentee ballots shall be canvassed immediately
The Pennsylvania Election Code sets forth the rules for where      and continuously without interruption until completed after
and when poll watchers are permitted to be present.                the close of the polls on the day of the election in each election
                                                                   district. The results of the canvass of the absentee ballots shall
The Election Code provides that poll watchers may be               then be included in and returned to the county board with the
present “at any public session or sessions of the county           returns of that district.” (footnote omitted)).
board of elections, and at any computation and canvassing



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             29
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 62 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

With the enactment of Act 77, processing and counting of           are not authorized to be present in those places. [ECF 573-1,
mail-in and absentee ballots is now centralized in each county     p. 12 (“It is clear from a reading of the above sections [of the
board of elections, with all mail-in and absentee ballots in       Election Code] that the satellite offices where these activities,
such county held and counted at the county board of elections      and only these activities, occur are true ‘offices of the Board
(or such other site as the county board may choose) without        of Elections’ and are not polling places, nor public sessions
regard to which election district those ballots originated from.   of the Board of Elections, at which watchers have a right to
25 P.S. § 3146.8(a) (eff. Mar. 27, 2020); [ECF 549-2, ¶ 81].       be present under the Election Code.”) ]. Immediately after
                                                                   issuance of this decision, the Trump Campaign filed a notice
Under Act 12, counties are permitted to “pre-canvass” mail-in      of appeal, indicating its intention to appeal the decision to
or absentee ballots received before Election Day beginning at      the Commonwealth Court of Pennsylvania. Having just been
7:00 a.m. on Election Day. 25 P.S. § 3146.8(g)(1.1). Counties      noticed, that appeal remains in its infancy as of the date of
are further permitted to “canvass” ballots received after that     this Opinion.
time beginning “no earlier than the close of the polls on the
day of the election and no later than the third day following
the election.” Id. § 3146.8(g)(2).
                                                                   3. Plaintiffs’ efforts to recruit poll watchers for the
                                                                   upcoming general election.
The Election Code permits “[o]ne authorized representative
of each candidate” and “one representative from each political     In order to become a certified poll watcher, a candidate must
party” to “remain in the room in which the absentee ballots        meet certain criteria. [ECF 504-20, ¶ 9]. That is, a poll watcher
and mail-in ballots are pre-canvassed.” 25 P.S. § 3146.8(g)        needs to be “willing to accept token remuneration, which is
(1.1). Similarly, during canvassing, the Election Code permits     capped at $120 under Pennsylvania state law” and must be
“[o]ne authorized representative of each candidate” and “one       able to take off work or otherwise make arrangements to be at
representative from each political party” to “remain in the        the polling place during its open hours on Election Day, which
room in which the absentee ballots and mail-in ballots are         can mean working more than 14 hours in a single day. [Id.].
canvassed.” 25 P.S. § 3146.8(g)(2).
                                                                   The Pennsylvania Director for Election Day Operations
 *25 The Election Code provisions pertaining to the “pre-          for the Trump Campaign, James J. Fitzpatrick, stated that
canvass” and “canvass” do not make any separate reference          the Trump Campaign wants to recruit poll watchers for
to poll watchers, instead referring only to the “authorized        every county in Pennsylvania. [ECF 504-2, ¶ 30]. To that
representatives” of parties and candidates. See 25 P.S. §          end, the RNC and the Trump Campaign have initiated
3146.8.                                                            poll-watcher recruitment efforts for the general election by
                                                                   using a website called DefendYourBallot.com. [ECF 528-14,
On October 6, 2020, Secretary Boockvar issued guidance             265:2-15, 326:14-329-7]. That website permits qualified
concerning poll watchers and authorized representatives.           electors to volunteer to be a poll watcher. [Id.]. In addition,
[ECF 571-1]. The guidance states that poll watchers “have          Plaintiffs have called qualified individuals to volunteer
no legal right to observe or be present at ... ballot return       to be poll watchers, and worked with county chairs and
sites,” such as drop-box locations. [ECF 571-1, Ex. E,             conservative activists to identify potential poll watchers. [Id.].
p. 5]. The guidance also states that while a candidate's
authorized representative may be present when mail-in ballots      Despite these efforts, the Trump Campaign claims it “is
are opened (including during pre-canvass and canvass), the         concerned that due to the residency restriction, it will not have
representative cannot challenge those ballots. [Id. at Ex. E, p.   enough poll watchers in certain counties.” [ECF 504-2, ¶ 25].
4].                                                                Mr. Fitzpatrick, however, could not identify a specific county
                                                                   where the Trump Campaign has been unable to obtain full
On October 9, 2020, in a separate lawsuit brought by               coverage of poll watchers or any county where they have tried
the Trump Campaign in the Philadelphia County Court of             and failed to recruit poll watchers for the General Election.
Common Pleas, the state court there confirmed Secretary            [ECF 528-14, 261:21-262:3, 263:8-19, 265:2-266:3].
Boockvar's guidance. Specifically, the state court held
that satellite ballot-collection locations, such as drop-box       *26 In his declaration, Representative Reschenthaler shared
locations, are not “polling places,” and therefore poll watchers   Mr. Fitzpatrick's concern, stating that he does not believe that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             30
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 63 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

he will “be able to recruit enough volunteers from Greene            267:23-268:1]. For example, the Trump Campaign utilized at
County to watch the necessary polls in Greene County.” [ECF          least two Democrats among the poll watchers it registered in
504-6, ¶ 12]. But Representative Reschenthaler did not               the primary. [ECF 528-15, P001648].
provide any information regarding his efforts to recruit poll
watchers to date, or what he plans to do in the future to attempt
to address his concern. See generally [id.].
                                                                     4. Rationale for the county-residency requirement.

Representative Kelly stated in his declaration that he was           Defendants have advanced several reasons to explain the
“likely to have difficulty getting enough poll watchers from         rationale behind county-residency requirement for poll
within Erie County to watch all polls within that county on          watchers.
election day.” [ECF 504-5, ¶ 16]. Representative Kelly never
detailed his efforts (e.g., the outreach he tried, prospective       Secretary Boockvar has submitted a declaration, in which
candidates he unsuccessfully recruited, and the like), and he        she has set forth the reasons for and interests supporting
never explained why those efforts aren't likely to succeed in        the county-residency requirement. Secretary Boockvar states
the future. See generally [id.].                                     that the residency requirement “aligns with Pennsylvania's
                                                                     county-based election scheme[.]” [ECF 549-2, p. 22, ¶ 77].
In his declaration, Representative Thompson only stated that         “By restricting poll watchers’ service to the counties in which
based on his experience, “parties and campaigns cannot               they actually reside, the law ensures that poll watchers should
always find enough volunteers to serve as poll watchers in           have some degree of familiarity with the voters they are
each precinct.” [ECF 504-4, ¶ 20].                                   observing in a given election district.” [Id. at p. 22, ¶ 78].

According to statistics collected and disseminated by the             *27 In a similar vein, Intervenors’ expert, Dr. Barreto, in his
Pennsylvania Department of State, there is a gap between the         report, states that, voters are more likely to be comfortable
number of voters registered as Democrats and Republicans             with poll watchers that “they know” and are “familiar with ...
in some Pennsylvania counties. [ECF 504-34]. Plaintiffs’             from their community.” [ECF 524-1, p. 14, ¶ 40]. That's
expert, Professor Lockerbie, believes this puts the party with       because when poll watchers come from the community, “there
less than a majority of voters in that county at a disadvantage      is increased trust in government, faith in elections, and voter
in recruiting poll watchers. [ECF 504-20, ¶ 15]. However,            turnout[.]” [Id.].
despite this disadvantage, Professor Lockerbie states that “the
Democratic and Republican parties might be able to meet the          At his deposition, Representative Kelly agreed with this
relevant criteria and recruit a sufficient population of qualified   idea: “Yeah, I think – again, depending how the districts
poll watchers who meet the residency requirement[ ].” [Id. at        are established, I think people are probably even more
¶ 16].                                                               comfortable with people that they – that they know and they
                                                                     recognize from their area.” [ECF 524-23, 111:21-25].
Additionally, Professor Lockerbie finds the gap in registered
voters in various counties to be especially problematic for
minor political parties. [Id. at ¶ 16]. As just one example,
                                                                     LEGAL STANDARD
according to Professor Lockerbie, even if one were to assume
that all third-party voters were members of the same minor           Summary judgment is appropriate “if the movant shows that
party, then in Philadelphia County it would require “every 7th       there is no genuine dispute as to any material fact and the
registrant” to be a poll watcher in order for the third party to     movant is entitled to judgment as a matter of law.” Fed. R. Civ.
have a poll watcher observing each precinct.” [Id.].                 P. 56(a). At summary judgment, the Court must ask whether
                                                                     the evidence presents “a sufficient disagreement to require
Professor Lockerbie believes that disruptions to public              submission to the jury or whether it is so one-sided that one
life caused by the COVID-19 pandemic “magnified” the                 party must prevail as a matter of law.” Anderson v. Liberty
difficulties in securing sufficient poll watchers. [Id. at ¶ 10].    Lobby, Inc., 477 U.S. 242, 251-52, 106 S.Ct. 2505, 91 L.Ed.2d
                                                                     202 (1986). In making that determination, the Court must
Nothing in the Election Code limits parties from recruiting          “consider all evidence in the light most favorable to the party
only registered voters from their own party. [ECF 528-14,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              31
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 64 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

opposing the motion.” A.W. v. Jersey City Pub. Schs., 486 F.3d vote, and if they do, the burden is slight and outweighed
791, 794 (3d Cir. 2007).                                       by the Commonwealth's interests—interests inherent in the
                                                               Commonwealth's other various procedures to police fraud, as
 [1] [2] The summary-judgment stage “is essentially ‘put up well as its overall election scheme.
or shut up’ time for the non-moving party,” which “must rebut
the motion with facts in the record and cannot rest solely on   *28 Finally, because the Court will be dismissing all federal-
assertions made in the pleadings, legal memoranda, or oral     constitutional claims, it will decline to exercise supplemental
argument.” Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195,  jurisdiction over any of the state-constitutional claims and
201 (3d Cir. 2006). If the non-moving party “fails to make     will thus dismiss those claims without prejudice.
a showing sufficient to establish the existence of an element
essential to that party's case, and on which that party will
bear the burden at trial,” summary judgment is warranted.      I. Defendants’ procedural and jurisdictional challenges.
Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548,   At the outset, Defendants and Intervenors raise a number of
91 L.Ed.2d 265 (1986).                                         jurisdictional, justiciability, and procedural arguments, which
                                                               they assert preclude review of the merits of Plaintiffs’ claims.
 [3] “The rule is no different where there are cross-motions Specifically, they assert (1) the claims are not ripe and are
for summary judgment.” Lawrence v. City of Philadelphia,       moot, (2) there is a lack of evidence against certain county
527 F.3d 299, 310 (3d Cir. 2008). The parties’ filing of       boards, and those boards are not otherwise necessary parties,
cross-motions “does not constitute an agreement that if one    and (3) Plaintiffs lack standing. The Court addresses each
is rejected the other is necessarily justified[.]” Id. But the argument, in turn.
Court may “resolve cross-motions for summary judgment
concurrently.” Hawkins v. Switchback MX, LLC, 339 F. Supp.
                                                                      A. Plaintiffs’ claims are ripe and not moot.
3d 543, 547 (W.D. Pa. 2018). When doing so, the Court views
                                                                    Several Defendants have argued that Plaintiffs’ claims in the
the evidence “in the light most favorable to the non-moving
                                                                    Second Amended Complaint are not ripe and are moot. The
party with respect to each motion.” Id.
                                                                    Court disagrees.



DISCUSSION & ANALYSIS
                                                                    1. Plaintiffs’ claims are ripe.
Plaintiffs, Defendants, and Intervenors all cross-move for
                                                                     [4] [5] [6] [7] The ripeness doctrine seeks to “prevent the
summary judgment on all three of Plaintiffs’ remaining
                                                                    courts, through the avoidance of premature adjudication, from
claims, which the Court refers to, in the short-hand, as (1) the
                                                                    entangling themselves in abstract disagreements.” Artway
drop-box claim, (2) the signature-comparison claim, and (3)
                                                                    v. Attorney Gen. of N.J., 81 F.3d 1235, 1246-47 (3d Cir.
the poll-watching claim. The common constitutional theory
                                                                    1996) (cleaned up). The ripeness inquiry involves various
behind each of these claims is vote dilution. Absent the
                                                                    considerations including whether there is a “sufficiently
security measures that Plaintiffs seek, they fear that others
                                                                    adversarial posture,” the facts are “sufficiently developed,”
will commit voter fraud, which will, in turn, dilute their
                                                                    and a party is “genuinely aggrieved.” Peachlum v. City of
lawfully cast votes. They assert that this violates the federal
                                                                    York, 333 F.3d 429, 433-34 (3d Cir. 2003). Ripeness requires
and Pennsylvania constitutions.
                                                                    the case to “have taken on fixed and final shape so that a court
                                                                    can see what legal issues it is deciding, what effect its decision
The Court will address only the federal-constitutional claims.
                                                                    will have on the adversaries, and some useful purpose to
For the reasons that follow, the Court finds that Plaintiffs lack
                                                                    be achieved in deciding them.” Wyatt, Virgin Islands, Inc. v.
standing to bring their federal-constitutional claims because
                                                                    Gov't of the Virgin Islands, 385 F.3d 801, 806 (3d Cir. 2004)
Plaintiffs’ injury of vote dilution is not “concrete” for Article
                                                                    (quoting Pub. Serv. Comm'n of Utah v. Wycoff Co., 344 U.S.
III purposes.
                                                                    237, 244, 73 S.Ct. 236, 97 L.Ed. 291 (1952)). “A dispute is
                                                                    not ripe for judicial determination if it rests upon contingent
But even assuming Plaintiffs had standing, the Court
                                                                    future events that may not occur as anticipated, or indeed may
also concludes that Defendants’ regulations, conduct, and
                                                                    not occur at all.” Id.
election guidance here do not infringe on any right to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          32
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 65 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

 [8] Ultimately, “[r]ipeness involves weighing two factors:          and can adequately address the remaining legal questions that
(1) the hardship to the parties of withholding court                 predominate this lawsuit. As such, the Court finds Plaintiffs’
consideration; and (2) the fitness of the issues for judicial        claims fit for judicial review.
review.” Artway, 81 F.3d at 1247. Unlike standing, ripeness
is assessed at the time of the court's decision (rather than the     Thus, Plaintiffs’ claims are presently ripe.
time the complaint was filed). See Blanchette v. Connecticut
General Ins. Corp., 419 U.S. 102, 139-40, 95 S.Ct. 335, 42
L.Ed.2d 320 (1974).
                                                                     2. Plaintiffs’ claims are not moot.

 [9] The Court finds that Plaintiffs’ claims are ripe. Applying      Some Defendants also assert that Plaintiffs’ claims are moot
the two-factor test here, the Court first concludes that the         because Plaintiffs reference allegations of harm that occurred
parties would face significant hardship if the Court were to         during the primary election, and since then, Secretary
hold that the case was unripe (assuming it was otherwise             Boockvar has issued new guidance and the Pennsylvania
justiciable). The general election is less than one month away,      Supreme Court has interpreted the Election Code to clarify
and Plaintiffs assert claims that could significantly affect         several ambiguities. The Court, however, concludes that
the implementation of Pennsylvania's electoral procedures.           Plaintiffs’ remaining claims are not moot.
Further, if the Court were to find that Plaintiffs’ claims
were not ripe, Plaintiffs would be burdened. This is because          [10] [11] [12] Mootness stems from the same principle as
Plaintiffs would then have to either wait until after the election   ripeness, but is stated in the inverse: courts “lack jurisdiction
occurred—and thus after the alleged harms occurred—or                when ‘the issues presented are no longer ‘live’ or the parties
Plaintiffs would have to bring suit on the very eve of the           lack a legally cognizable interest in the outcome.’ ” Merle
election, and thus there would be insufficient time for the          v. U.S., 351 F.3d 92, 94 (3d Cir. 2003) (quoting Powell v.
Court to address the issues. This hardship makes judicial            McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d
review at this time appropriate. The first factor is met.            491 (1969)). Like ripeness and unlike standing, mootness is
                                                                     determined at the time of the court's decision (rather than at
 *29 Some Defendants argue that because some of the                  the time the complaint is filed). See U.S. Parole Commission
Secretary's guidance was issued after the 2020 primary               v. Geraghty, 445 U.S. 388, 397, 100 S.Ct. 1202, 63 L.Ed.2d
election, Plaintiffs’ claims that rely on such guidance are not      479 (1980). When assessing mootness, the Court may assume
ripe because the guidance has not been implemented in an             (for purposes of the mootness analysis) that standing exists.
election yet. The Court disagrees. Both the allegations in the       Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S.
Second Amended Complaint, and the evidence presented on              167, 180, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (citation
summary judgment, reveal that the guidance issued after the          omitted).
primary election will apply to the upcoming general election.
This is sufficient to make this a properly ripe controversy.6         *30 [13] Here, the Court finds that Plaintiffs’ claims are
                                                                     not moot, as the claims Plaintiffs are proceeding with are
The second factor the Court must consider in determining             “live.” First, Plaintiffs’ claims are based on guidance that
ripeness is “the fitness of the issues for judicial review.”         issued after the primary election and are to be applied in the
Artway, 81 F.3d at 1247. “The principal consideration [for this      upcoming general election. As such, the harms alleged are
factor] is whether the record is factually adequate to enable the    not solely dependent on the already-passed primary election.
court to make the necessary legal determinations. The more           Second, Defendants, by and large, have made clear that
that the question presented is purely one of law, and the less       they intend to abide by guidance that Plaintiffs assert is
that additional facts will aid the court in its inquiry, the more    unlawful or unconstitutional. Third, Plaintiffs sufficiently
likely the issue is to be ripe, and vice-versa.” Id. at 1249.        show that certain Defendants intend to engage in the conduct
                                                                     (e.g., use unmanned drop-boxes) that Plaintiffs say infringes
Under this framework, the Court concludes that the issues            their constitutional rights. Thus, these issues are presently
are fit for review. The parties have engaged in extensive            “live” and are not affected by the completion of the primary
discovery, creating a developed factual record for the Court         election.7 Plaintiffs’ claims are not moot.
to review. Further, as shown below, the Court finds it can
assess Plaintiffs’ claims based on the current factual record



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            33
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 66 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                    county boards engage in unconstitutional conduct, the Court
                                                                    would not be able to remedy the violation by enjoining only
3. All named Defendants are necessary parties to this
lawsuit.                                                            Secretary Boockvar.9

 [14] Many of the county boards of elections that are               To grant Plaintiffs relief, if warranted, the Court would need
Defendants in this case argue that the claims against them          to enter an order affecting all county boards of elections—
should be dismissed because Plaintiffs did not specifically         which the Court could not do if some county boards were
allege or prove sufficient violative facts against them.            not joined in this case. Otherwise, the Court could only
Plaintiffs argue in response that all county boards have been       enjoin violative conduct in some counties but not others.
joined because they are necessary parties, and the Court            As a result, inconsistent rules and procedures would be in
cannot afford relief without their presence in this case. The       effect throughout the Commonwealth. While some counties
Court agrees with Plaintiffs, and declines to dismiss the           can pledge to follow orders issued by this Court, the judicial
county boards from the case. They are necessary parties.            system cannot rely on pledges and promises, regardless of
                                                                    the county boards’ good intent. The only way to ensure that
Federal Rule of Civil Procedure 19(a) states that a party is        any illegal or unconstitutional conduct is uniformly remedied,
a necessary party that must be joined in the lawsuit if, “in        permanently, is to include all county boards in this case.
that [party's] absence, the court cannot accord complete relief
among existing parties.” Fed. R. Civ. P. 19(a)(1)(A).               Thus, because the county boards are necessary parties, the
                                                                    Court cannot dismiss them.
Here, if the county boards were not named defendants in
this case, the Court would not be able to provide Plaintiffs
complete relief should Plaintiffs prove their case. That's
                                                                    4. Plaintiffs lack Article III standing to raise their claims
because the Court could not enjoin the county boards if
                                                                    of vote dilution because they cannot establish a “concrete”
they were not parties. See Fed. R. Civ. P. 65(d)(2).8 This is       injury-in-fact.
important because each individual county board of elections
manages the electoral process within its county lines. As           While Plaintiffs can clear the foregoing procedural hurdles,
one court previously summarized, “Election procedures and           they cannot clear the final one—Article III standing.
processes are managed by each of the Commonwealth's sixty-
seven counties. Each county has a board of elections, which          [15] Federal courts must determine that they have
oversees the conduct of all elections within the county.”           jurisdiction before proceeding to the merits of any claim.
Cortés, 218 F. Supp. 3d at 403 (citing 25 P.S. § 2641(a)). “The     Steel Co. v. Citizens for Better Env't, 523 U.S. 83, 94-95,
county board of elections selects, fixes and at times alters the    118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). Article III of
polling locations of new election districts. Individual counties    the Constitution limits the jurisdiction of federal courts to
are also tasked with the preservation of all ballots cast in that   “Cases” and “Controversies.” One component of the case-
county, and have the authority to investigate fraud and report      or-controversy requirement is standing, which requires a
irregularities or any other issues to the district attorney[.]”     plaintiff to demonstrate the now-familiar elements of (1)
Id. (citing 25 P.S. §§ 2726, 2649, and 2642). The county            injury in fact, (2) causation, and (3) redressability. See Lujan v.
boards of elections may also make rules and regulations “as         Defenders of Wildlife, 504 U.S. 555, 560–61, 112 S.Ct. 2130,
they may deem necessary for the guidance of voting machine          119 L.Ed.2d 351 (1992).
custodians, elections officers and electors.” 25 P.S. § 2642(f).
                                                                     [16] Standing is particularly important in the context of
 *31 Indeed, Defendants’ own arguments suggest that they            election-law cases, including a case like this one, that
must be joined in this case. As just one example, a handful         challenge the laws, regulations, and guidance issued by
of counties assert in their summary-judgment brief that the         elected and appointed state officials through the democratic
“[Election] Code permits Boards to exercise discretion in           processes. As the Supreme Court has explained, the standing
certain areas when administering elections, to administer the       “doctrine developed in our case law to ensure that federal
election in a manner that is both legally-compliant and meets       courts do not exceed their authority as it has been traditionally
the unique needs of each County's citizens.” [ECF 518, p.           understood.” Spokeo, Inc. v. Robins, ––– U.S. ––––, 136
6]. Thus, because of each county's discretionary authority, if      S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016) (cleaned up).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              34
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 67 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

The doctrine “limits the category of litigants empowered to         With respect to injury-in-fact, the Supreme Court has made
maintain a lawsuit in federal court to seek redress for a legal     clear that an injury must be “concrete” and “particularized.”
wrong.” Id. In this way, “Article III standing serves to prevent    See Spokeo, 136 S. Ct. at 1548. Defendants argue that the
the judicial process from being used to usurp the powers of the     claimed injury of vote dilution caused by possible voter fraud
political branches.” Id. Nowhere is that concern more acute         here is too speculative to be concrete. The Court agrees.
than in a case that challenges a state's exercise of its core
constitutional authority to regulate the most deeply political      To establish a “concrete” injury, Plaintiffs rely on a chain
arena of all—elections.                                             of theoretical events. They first argue that Defendants’ lack
                                                                    of election safeguards (poll watchers, drop-box guards, and
 *32 [17] Here, Defendants and Intervenors claim that               signature-comparison procedures) creates a risk of voter fraud
Plaintiffs lack standing, largely arguing that Plaintiffs’ injury   or illegal voting. See [ECF 461, ¶¶ 230-31, 240, 256]. That
is too speculative. [ECF 547, pp. 43-50]. The Court agrees and      risk, they say, will lead to potential fraudsters committing
finds that Plaintiffs lack Article III standing for this reason.    voter fraud or ballot destruction. [Id.]. And if that happens,
                                                                    each vote cast in contravention of the Election Code will, in
Initially, to frame the standing inquiry, understanding the         Plaintiffs’ view, dilute Plaintiffs’ lawfully cast votes, resulting
specific claims at issue is important. As discussed above,          in a constitutional violation.
there are essentially three claims remaining in this case: (1)
a challenge to Secretary Boockvar's guidance that does not          The problem with this theory of harm is that this fraud hasn't
require all drop boxes to have manned security personnel; (2)       yet occurred, and there is insufficient evidence that the harm
a challenge to Secretary Boockvar's guidance that counties          is “certainly impending.”
should not perform a signature comparison for mail-in ballots;
and (3) a challenge to Pennsylvania's county-residency              To be clear, Plaintiffs need not establish actual fraud at
restriction for poll-watchers. See [ECF 509, pp. 4-5]. The          this stage; but they must establish that fraud is “certainly
theory behind all of these claims and the asserted injury is        impending,” and not just a “possible future injury.” See
one of vote dilution due to the heightened risk of fraud; that      Clapper, 568 U.S. at 409, 133 S.Ct. 1138 (“Thus, we have
is, without the above measures in place, there is an imminent       repeatedly reiterated that threatened injury must be certainly
risk of voter fraud (primarily by mail-in voters); and if that      impending to constitute injury in fact, and that allegations of
fraud occurs, it will dilute the votes of many of Plaintiffs,       possible future injury are not sufficient.”) (cleaned up).
who intend to vote in person in the upcoming election. [ECF
551, p. 12 (“As qualified electors who will be voting in the         *33 This case is well past the pleading stage. Extensive fact
November election, Plaintiffs will suffer an injury through         and expert discovery are complete. [ECF 462]. Nearly 300
their non-equal treatment and/or the dilution or debasement         exhibits have been submitted on cross-motions for summary
of their legitimately case votes by absentee and mail-in votes      judgment (including 68 by Plaintiffs alone). Plaintiffs bear
that have not been properly verified by matching the voters’        the burden of proof on this issue, and unlike on a motion
signatures on their applications and ballots to the permanent       to dismiss, on summary judgment, they must come forward
voter registration record and/or that have been improperly          with proof of injury, taken as true, that will prove standing,
delivered by others to drop boxes or other mobile collection        including a concrete injury-in-fact. See Lujan, 504 U.S. at
sites in manners that are different[ ] from those offered or        561, 112 S.Ct. 2130 (1992) (“At the pleading stage, general
being used in their counties of residence.”) ].                     factual allegations of injury resulting from the defendant's
                                                                    conduct may suffice ... In response to a summary judgment
Turning to the familiar elements of Article III standing,           motion, however, the plaintiff can no longer rest on such mere
the first and, in the Supreme Court's estimation, “foremost”        allegations, but must set forth by affidavit or other evidence
element—injury-in-fact—is dispositive. See Gill v. Whitford,        specific facts ... which for purposes of the summary judgment
––– U.S. ––––, 138 S. Ct. 1916, 1929, 201 L.Ed.2d 313               motion will be taken to be true.”) (cleaned up).
(2018). Specifically, the Court finds that Plaintiffs’ theory of
vote dilution, based on the evidence presented, is insufficient     Based on the evidence presented by Plaintiffs, accepted as
to establish standing because Plaintiffs’ injury-in-fact is not     true, Plaintiffs have only proven the “possibility of future
sufficiently “concrete.”                                            injury” based on a series of speculative events—which falls
                                                                    short of the requirement to establish a concrete injury. For



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               35
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 68 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

example, Plaintiffs’ expert, Mr. Riddlemoser, opines that the        delivering more than one ballot to a drop box during the
use of “unstaffed or unmanned” drop boxes merely “increases          primary election. It is undisputed that during the primary
the possibility for voter fraud (and vote destruction)[.]” [ECF      election, some county boards believed it be appropriate to
504-19, p. 20 (emphasis added) ]. That's because, according          allow voters to deliver ballots on behalf of third parties. [ECF
to him (and Plaintiffs’ other witnesses), theoretical bad            504-9, 92:4-10; ECF 504-10, 60:3-61:10; ECF 504-49].
actors might intentionally “target” a drop box as the “easiest
opportunity for voter fraud” or with the malicious “intent           But this evidence of past injury is also speculative. Initially,
to destroy as many votes ... as possible.” [Id. at pp. 16-18;        the evidence is scant. But even assuming the evidence were
see also ECF 504-2, ¶ 12 (declaring that drop boxes “may             more substantial, it would still be speculative to find that
serve as a target for bad actors that may wish to tamper             third-party ballot delivery will also occur in the general
with lawfully case ballots before such ballots are counted”)         election. It may; it may not. Indeed, it may be less likely
(emphasis added) ]. But there's no way of knowing whether            to occur now that the Secretary issued her September 28,
these independent actors will ever surface, and if they do,          2020, guidance, which made clear to all county boards that for
whether they will act as Mr. Riddlemoser and Plaintiffs              the general election, third-party ballot delivery is prohibited.
predict.                                                             [ECF 504-25 (“Third-person delivery of absentee or mail-in
                                                                     ballots is not permitted, and any ballots delivered by someone
Similarly, Mr. Riddlemoser concludes that, at most, not              other than the voter are required to be set aside. The only
conducting signature analysis for mail-in and absentee ballots       exceptions are voters with a disability, who have designated
“open[s] the door to the potential for massive fraud through a       in writing an agent to deliver their ballot for them.”) ]. It may
mechanism already susceptible to voter fraud.” [ECF 504-19,          also be less likely to occur in light of the Secretary's other
p. 20].                                                              guidance, which recommends that county boards place signs
                                                                     near drop boxes, warning voters that third-party delivery is
This increased susceptibility to fraud and ballot destruction        prohibited.
is the impetus for Plaintiffs, in their various capacities, to
express their concerns that vote dilution might occur and             [18] It is difficult—and ultimately speculative—to predict
disrupt their right to a “free and fair election.” See, e.g.,        future injury from evidence of past injury. This is why
[504-3, ¶ 6; 504-4, ¶ 7; ECF 504-6, ¶¶ 6-8; ECF 504-7, ¶¶            the Supreme Court has recognized that “[p]ast exposure to
5-9]. But these concerns, as outlined above, are based solely        illegal conduct does not in itself show a present case or
on a chain of unknown events that may never come to pass.            controversy regarding injunctive relief if unaccompanied by
                                                                     any continuing, present adverse effects.” Lujan, 504 U.S. at
In addition to Plaintiffs’ expert report, Plaintiffs’ evidence       564, 112 S.Ct. 2130 (cleaned up).
consists of instances of voter fraud in the past, including an
article in the N.Y. Post purporting to detail the strategies of an   In fact, based on Plaintiffs’ theory of harm in this case, it
anonymous fraudster, as well as pointing to certain prior cases      is almost impossible for them to present anything other than
of voter fraud and election irregularities (e.g., Philadelphia       speculative evidence of injury. That is, they would have to
inadvertently allowing 40 people to vote twice in the 2020           establish evidence of a certainly impending illegal practice
primary election; some counties counting ballots that did not        that is likely to be prevented by the precautions they seek.
have a completed declaration in the 2020 primary election).          All of this sounds in “possible future injury,” not “certainly
[ECF 461, ¶¶ 63-82; ECF 504-19, p. 3 & Ex. D]. Initially, with       impending” injury. In that way, this case is very much like the
one exception noted directly below, none of this evidence is         Supreme Court's decision in Clapper.
tied to individuals using drop boxes, submitting forged mail-
in ballots, or being unable to poll watch in another county          In Clapper, plaintiffs-respondents were attorneys, other
—and thus it is unclear how this can serve as evidence of            advocates, and media groups who communicated with clients
a concrete harm in the upcoming election as to the specific          overseas whom they feared would be subject to government
claims in this case.                                                 surveillance under a FISA statute. 568 U.S. at 406, 133 S.Ct.
                                                                     1138. The plaintiffs there alleged that the FISA statute at issue
 *34 Perhaps the best evidence Plaintiffs present are the            created a risk of possible government surveillance, which
several photographs and video stills, which are depicted             prevented them from communicating in confidence with their
above, and which are of individuals who appear to be                 clients and compelled them to travel overseas instead and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              36
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 69 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

incur additional costs. Id. at 406-07, 133 S.Ct. 1138. Based       Ct. at 1936 (Kagan, J., concurring). And a plaintiff can have
on these asserted injures, the plaintiffs filed suit, seeking to   standing to bring a voter-fraud claim, but the proof of injury
invalidate provisions of FISA. Id. at 407, 133 S.Ct. 1138.         there is evidence of actual fraud in the election and thus the
                                                                   suit will be brought after the election has occurred. See, e.g.,
The Supreme Court held that plaintiffs there lacked standing       Marks v. Stinson, 19 F.3d 873 (3d Cir. 1994). But, at least
because their risk of harm was not concrete—rather, it was         based on the evidence presented here, a claim of vote dilution
attenuated and based on a series of speculative events that        brought in advance of an election on the theory of the risk of
may or may not ever occur. Id. at 410, 133 S.Ct. 1138              potential fraud fails to establish the requisite concrete injury
(finding that “respondents’ argument rests on their highly         for purposes of Article III standing.
speculative fear that: (1) the Government will decide to
target the communications of non-U.S. persons with whom            Plaintiffs advance three other theories of harm here, in order
they communicate; (2) in doing so, the Government will             to establish standing—none of which establish a concrete
choose to invoke its authority under § 1881a rather than           injury-in-fact.
utilizing another method of surveillance; (3) the Article III
judges who serve on the Foreign Intelligence Surveillance          First, Plaintiffs assert that since some of them are Republican
Court will conclude that the Government's proposed                 candidates and that Republicans are more likely to vote in
surveillance procedures satisfy § 1881a's many safeguards          person and Democrats more likely to vote by mail, that their
and are consistent with the Fourth Amendment; (4) the              injury here is a competitive disadvantage in the electoral
Government will succeed in intercepting the communications         process. [ECF 551, pp. 16-18 (“The challenged guidance will
of respondents’ contacts; and (5) respondents will be parties      further harm the RNC through the institutional prioritization
to the particular communications that the Government               of voting by mail and the potential disenfranchisement of
intercepts).                                                       Republican voters, who prefer to vote in person in the
                                                                   upcoming General Election.”) ]. This too is a speculative,
 *35 In the end, the Court found that it would not “endorse        non-concrete injury. There is nothing in the record to establish
standing theories that rest on speculation about the decisions     that potential voter fraud and dilution will impact Republicans
of independent actors.” Id. at 414, 133 S.Ct. 1138.                more than Democrats.

Like Clapper, here, Plaintiffs’ theory of harm rests on             *36 To be sure, the information that Plaintiffs present
speculation about the decisions of independent actors.             shows that more Democrats are likely to use mail-in
For drop boxes, that speculation includes that unknown             ballots. [ECF 551, p. 31 (“[I]n Pennsylvania, of the 1.9
individuals will utilize drop boxes to commit fraud or other       million absentee or mail-in ballots that have been requested
illegal activity; for signature comparison, that fraudsters will   for the November 3, 2020 General Election, ‘nearly 1.5
submit forged ballots by mail; for poll watchers, that illegal     million Democrats have requested a mail-in ballot—nearly
votes will not be sufficiently challenged; and for all these       three times the requests from Republicans.’ ”) (quoting L.
claims, that other security measures in place to monitor drop      Broadwater, “Both Parties Fret as More Democrats Request
boxes, to verify ballot information, and to challenge ballots      Mail Ballots in Key States,” New York Times (Sept. 30,
will not work.                                                     2020), available at https://www.nytimes.com/2020/09/30/
                                                                   us/mail-voting-democrats-republicans-turnout.html) ]. But it
All of this may occur and may result in some of Plaintiffs’        doesn't necessarily follow that more Democrats will commit
votes being diluted; but the question is whether these events      voter fraud, such as through the destruction of drop boxes
are “certainly impending.” The evidence outlined above and         or third-party ballot harvesting, and thus more Republicans’
presented by Plaintiffs simply fails to meet that standard.        votes will be diluted.

 [19] This is not to say that claims of vote dilution or voter     In fact, as Plaintiffs’ expert, Mr. Riddlemoser, explains,
fraud never give rise to a concrete injury. A plaintiff can        fraudsters from either party could target drop boxes in specific
have standing to bring a vote-dilution claim—typically, in a       areas in order to destroy ballots, depending on who may be
malapportionment case—by putting forth statistical evidence        the predominant party in the area. [ECF 504-19, at pp. 17-18
and computer simulations of dilution and establishing that         (“In short, nothing would prevent someone from intentionally
he or she is in a packed or cracked district. See Gill, 138 S.     targeting a drop box in a predominantly Republican or



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            37
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 70 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

predominantly Democratic area with an intent to destroy as           choice of selecting limited polling places to observe due to
many votes for that political party or that party's candidate(s)     the residency requirement and accept that unobserved polling
as possible.”) ]. Indeed, the more important fact for this theory    places must exist due to the inability to recruit a sufficient
of harm is not the party of the voter, but the party of the          force of poll watchers due to the necessity that candidates be
fraudster—and, on this, Plaintiffs present no evidence that one      county residents.”) ].
party over the other is likely to commit voter fraud.
                                                                      *37 [20] And the remedy sought here is much broader
Second, Plaintiffs also argue that the RNC, the Congressional        than simply allowing Ms. Patterson to poll watch in a certain
Plaintiffs, and the Trump Campaign have organizational               county, but is tied to the broader harm of vote dilution that
standing because they “have and will continue to devote              Plaintiffs assert. [ECF 503-1, p. 3, ¶ 3 (“Plaintiffs shall be
their time and resources to ensure that their Pennsylvania           permitted to have watchers present at all locations where
supporters, who might otherwise be discouraged by the                voters are registering to vote, applying for absentee or mail-
Secretary's guidance memos favoring mail-in and absentee             in ballots, voting absentee or mail-in ballots, and/or returning
voting and Defendants’ implementation thereof, get out to the        or collecting absentee or mail-in ballots, including without
polls and vote on Election Day.” [ECF 551, p. 19]. This is           limitation any satellite or early voting sites established by any
a similar argument raised by the plaintiffs in Clapper, and          county board of elections.”) ]. Standing is measured based on
rejected there by the Supreme Court. Because Plaintiffs’ harm        the theory of harm and the specific relief requested. See Gill,
is not “certainly impending,” as discussed above, spending           138 S. Ct. at 1934 (“We caution, however, that ‘standing is
money in response to that speculative harm cannot establish          not dispensed in gross’: A plaintiff's remedy must be tailored
a concrete injury. Clapper, 568 U.S. at 416, 133 S.Ct. 1138          to redress the plaintiff's particular injury.”). As with all of
(“Respondents’ contention that they have standing because            the claims, the poll-watching claim rests on evidence of vote
they incurred certain costs as a reasonable reaction to a risk       dilution that does not rise to the level of a concrete harm.
of harm is unavailing—because the harm respondents seek to
avoid is not certainly impending. In other words, respondents        In sum, Plaintiffs here, based on the evidence presented, lack
cannot manufacture standing merely by inflicting harm on             Article III standing to assert their claims. Because they lack
themselves based on their fears of hypothetical future harm          standing, the Court will enter judgment in Defendants’ favor
that is not certainly impending.”); see also Donald J. Trump         and dismiss all claims.10 However, because of the novelty
for President, Inc. v. Cegavske, ––– F. Supp. 3d ––––, ––––,         of Plaintiffs’ claims and theories, a potential appeal in this
2020 WL 5626974, at *5 (D. Nev. Sept. 18, 2020) (“Outside            case, and the short time before the general election, out of
of stating ‘confusion’ and ‘discouragement’ in a conclusory          an abundance of caution, the Court will, in the alternative,
manner, plaintiffs make no indication of how AB 4 will               proceed to examine the claims on the merits.
discourage their member voters from voting. If plaintiffs
did not expend any resources on educating their voters on
AB4, their voters would proceed to vote in-person as they            II. Defendants and Intervenors are entitled to summary
overwhelmingly have in prior elections.”).                           judgment on Plaintiffs’ claim that drop boxes violate the
                                                                     U.S. Constitution.
Third, with respect to the poll-watching claim, Plaintiffs           Plaintiffs’ drop-box claim has materially changed since
argue that at least one of the Plaintiffs, Ms. Patterson, is a       the Pennsylvania Supreme Court's decision authorizing the
prospective poll watcher who is being denied the right to            use of drop boxes. Plaintiffs now allege that drop boxes
poll watch based on the county-residency restriction, and            effectively allow third parties to return the ballots of voters
thus she meets the Article III requirements. [ECF 551, p. 34         other than themselves because, they say, no one is there
(citing ECF 551-3, ¶¶ 9-10) ]. However, Ms. Patterson cannot         to stop them. Absent an in-person guard or poll worker to
establish standing because, by Plaintiffs’ own concession, the       monitor the drop boxes and prevent the return of ballots cast
theory of harm in this case is not the denial of the right to poll   in a manner contrary to what the Election Code permits,
watch, but instead dilution of votes from fraud caused from          Plaintiffs assert that they face an unacceptable risk of vote
the failure to have sufficient poll watchers. [ECF 509, p. 67        dilution, which burdens their right to vote. Plaintiffs also
(“But, the core of the as-applied challenge here is not that the     argue that the “uneven” use of drop boxes in Pennsylvania,
Plaintiffs cannot staff a particular polling place, it is that a     by some counties but not others, violates equal protection by
candidate and his or her party is presented with the Hobson's        subjecting voters in different counties to different amounts



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             38
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 71 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

of dilutive risk, and perhaps by diluting lawful votes cast by      course, most laws differentiate in some fashion between
individuals who failed to comply with the Election Code.            classes of persons. The Equal Protection Clause does not
                                                                    forbid classifications.”). Instead, equal protection “simply
The evidence relevant to these claims is undisputed. See [ECF       keeps governmental decisionmakers from treating differently
509, p. 45 (“After the completion of extensive discovery,           persons who are in all relevant respects alike.” Id. (citation
including numerous depositions and responses to discovery           omitted). What's more, “unless a classification warrants some
requests, no genuine dispute of material fact exists regarding      form of heightened review because it jeopardizes exercise of a
Plaintiffs’ constitutional claims.”) ]. Viewed in the light most    fundamental right or categorizes on the basis of an inherently
favorable to Plaintiffs, the Court could conclude from this         suspect characteristic, the Equal Protection Clause requires
evidence, and will assume for purposes of this decision, that       only that the classification rationally further a legitimate state
(1) drop boxes allow for greater risk of third-party ballot         interest.” Id. (citations omitted).
delivery in violation of the Election Code than in-person
polling locations or manned drop boxes, and (2) that the use         [23]    [24] Of course, the right of every citizen to vote
of drop boxes is “uneven” across Pennsylvania due to its            is a fundamental right. See Ill. State Bd. of Elections v.
county-based election system—i.e., some counties are using          Socialist Workers Party, 440 U.S. 173, 184, 99 S.Ct. 983,
“unmanned” drop boxes with varying security measures,               59 L.Ed.2d 230 (1979) (“[F]or reasons too self-evident to
some are using “manned” drop boxes, some are using dozens           warrant amplification here, we have often reiterated that
of drop boxes in a variety of locations, some are using one         voting is of the most fundamental significance under our
drop box in a county office building, and some are not using        constitutional structure.”) (citations omitted). Indeed, it is a
drop boxes at all. The question before the Court is whether         foundational right “that helps to preserve all other rights.”
this state of affairs violates equal protection or due process.     Werme v. Merrill, 84 F.3d 479, 483 (1st Cir. 1996); Wesberry v.
                                                                    Sanders, 376 U.S. 1, 17, 84 S.Ct. 526, 11 L.Ed.2d 481 (1964)
 *38 The Court finds that it does not. The uneven use of            (“Other rights, even the most basic, are illusory if the right
drop boxes across counties does not produce dilution as             to vote is undermined.”). And its scope is broad enough to
between voters in different counties, or between “lawful” and       encompass not only the right of each voter to cast a ballot, but
“unlawful” voters, and therefore does not present an equal-         also the right to have those votes “counted without dilution
protection violation. But even if it did, the guidelines provided   as compared to the votes of others.” Minn. Voters Alliance v.
by Secretary Boockvar are rational, and weighing the relative       Ritchie, 720 F.3d 1029, 1031 (8th Cir. 2013) (cleaned up).
burdens and benefits, the Commonwealth's interests here
outweigh any burden on Plaintiffs’ right to vote.                    [25] As a result, Plaintiffs are quite correct when they
                                                                    suggest that a state election procedure that burdens the right
                                                                    to vote, including by diluting the value of votes compared
   A. Pennsylvania's “uneven” use of drop boxes does not            to others, must “comport with equal protection and all other
   violate federal equal-protection rights.                         constitutional requirements.” Cortés, 218 F. Supp. 3d at 407.
Plaintiffs’ primary claim concerns the uneven use of drop           That much, at least, is not in dispute.
boxes across the Commonwealth, which they contend violates
the Equal-Protection Clause of the 14th Amendment.                   [26] At the same time, however, the Constitution “confers on
                                                                    the states broad authority to regulate the conduct of elections,
The 14th Amendment's Equal-Protection Clause commands               including federal ones.” Griffin v. Roupas, 385 F.3d 1128,
that “no State shall ... deny to any person within its jurisdiction 1130 (7th Cir. 2004) (citing U.S. Const. Art. I, § 4, cl. 1). This
the equal protection of laws.” U.S. Const. amend. XIV, § 1.         authority includes “broad powers to determine the conditions
This broad and simple promise is “an essential part of the          under which the right of suffrage may be exercised.” Shelby
concept of a government of laws and not men.” Reynolds              Cnty., Ala. v. Holder, 570 U.S. 529, 543, 133 S.Ct. 2612,
v. Sims, 377 U.S. 533, 568, 84 S.Ct. 1362, 12 L.Ed.2d 506           186 L.Ed.2d 651 (2013) (cleaned up). Indeed, “[c]ommon
(1964).                                                             sense, as well as constitutional law, compels the conclusion”
                                                                    that states must be free to engage in “substantial regulation
 [21]     [22] But while the Constitution demands equal of elections” if “some sort of order, rather than chaos, is to
protection, that does not mean all forms of differential            accompany the democratic processes.” Burdick v. Takushi,
treatment are forbidden. See Nordlinger v. Hahn, 505                504 U.S. 428, 433, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992)
U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992) (“Of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              39
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 72 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

(cleaned up). And all “[e]lection laws will invariably impose       up). If the state imposes a “severe” burden on the right
some burden upon individual voters.” Id.                            to vote, strict scrutiny applies—the rule may survive only
                                                                    if it is “narrowly tailored” and only if the state advances
 *39 If the courts were “to subject every voting regulation to      a “compelling interest.” Id. But if the state imposes only
strict scrutiny and to require that the regulation be narrowly      “reasonable, nondiscriminatory restrictions,” its “important
tailored to advance a compelling state interest,” it “would         regulatory interests will usually be enough” to justify it. Id.
tie the hands of States seeking to assure that elections are        Indeed, where state regulations are “minimally burdensome
operated equitably and efficiently.” Id. The “machinery of          and nondiscriminatory” a level of scrutiny “closer to rational
government would not work if it were not allowed a little           basis applies[.]” Ohio Council 8 Am. Fed'n of State v. Husted,
play in its joints.” Bain Peanut Co. of Tex. v. Pinson,             814 F.3d 329, 335 (6th Cir. 2016). And where the state
282 U.S. 499, 501, 51 S.Ct. 228, 75 L.Ed. 482 (1931).               imposes no burden on the “right to vote” at all, true rational
Thus, when faced with a constitutional challenge to a state         basis review applies. See Biener v. Calio, 361 F.3d 206, 215
election law, or to the actions of state officials responsible      (3d Cir. 2004) (“Biener also cannot establish an infringement
for regulating elections, a federal court must weigh these          on the fundamental right to vote ... As the [election] filing
competing constitutional considerations and “make the ‘hard         fee does not infringe upon a fundamental right, nor is Biener
judgment’ that our adversary system demands.” Crawford v.           in a suspect class, we consider the claims under a rational
Marion Cnty. Election Bd., 553 U.S. 181, 190, 128 S.Ct. 1610,       basis test.”) (citation omitted); Common Cause/New York v.
170 L.Ed.2d 574 (2008).                                             Brehm, 432 F. Supp. 3d 285, 310 (S.D.N.Y. 2020) (“Under
                                                                    this framework, election laws that impose no burden on the
The Supreme Court has supplied lower courts guidance                right to vote are subject to rational-basis review.”).
as to how to make these hard judgments, by “forg[ing]”
the “flexible standard” for assessing the constitutionality          *40 This operates as a “sliding scale”—the “more severe
of election regulations into “something resembling an               the burden imposed, the more exacting our scrutiny; the less
administrable rule.” Id. at 205, 128 S.Ct. 1610 (Scalia, J.         severe, the more relaxed our scrutiny.” Arizona Libertarian
concurring) (citing Burdick, 504 U.S. at 434, 112 S.Ct. 2059).      Party v. Hobbs, 925 F.3d 1085, 1090 (9th Cir. 2019); see
                                                                    also Fish v. Schwab, 957 F.3d 1105, 1124 (10th Cir. 2020)
 [27] Under this standard, first articulated in Anderson v.         (“We, and our sister circuits and commentators, have referred
Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547            to this as a ‘sliding scale’ test.”); Libertarian Party of New
(1983) and then refined in Burdick, the fact “[t]hat a law or       Hampshire v. Gardner, 638 F.3d 6, 14 (1st Cir. 2011) (“We
state action imposes some burden on the right to vote does          review all of the First and Fourteenth Amendment claims
not make it subject to strict scrutiny.” Donatelli v. Mitchell,     under the sliding scale approach announced by the Supreme
2 F.3d 508, 513 (3d Cir. 1993); see also Libertarian Party          Court in Anderson ... and Burdick[.]”); Burdick, 504 U.S. at
of Ohio v. Blackwell, 462 F.3d 579, 585 (6th Cir. 2006)             434, 112 S.Ct. 2059 (“[T]he rigorousness of our inquiry into
(“[V]oting regulations are not automatically subjected to           the propriety of a state election law depends upon the extent
heightened scrutiny.”). Instead, any “law respecting the right      to which a challenged regulation burdens First and Fourteenth
to vote—whether it governs voter qualifications, candidate          Amendment rights.”).
selection, or the voting process,” is subjected to “a deferential
‘important regulatory interests’ standard for nonsevere,      Against that backdrop, the Court now turns to Plaintiffs’ claim
nondiscriminatory restrictions, reserving strict scrutiny for that the use of unmanned drop boxes by some Pennsylvania
laws that severely restrict the right to vote.” Crawford, 553 counties, but not others, violates equal protection. As will
U.S. at 204, 128 S.Ct. 1610 (Scalia, J. concurring).          be discussed, Plaintiffs’ equal-protection claim fails at the
                                                              threshold, without even reaching Anderson-Burdick, because
 [28]   [29]    [30] In practice, this means that courts must Plaintiffs have not alleged or shown that Pennsylvania's
weigh the “character and magnitude of the burden the State's  system will result in the dilution of votes in certain counties
rule imposes” on the right to vote “against the interests the and not others. Furthermore, even if the Court applies
State contends justify that burden, and consider the extent   Anderson-Burdick, the attenuated “burden” Plaintiffs have
to which the State's concerns make that burden necessary.”    identified—an increased risk of vote dilution created by
Timmons v. Twin Cities Area New Party, 520 U.S. 351,          the use of unmanned drop boxes—is more than justified
358, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997) (cleaned



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            40
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 73 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

by Defendants’ important and precise interests in regulating         protection of one-person, one-vote in Pennsylvania, because
elections.                                                           her policies ... allowing inconsistently located/used drop
                                                                     boxes will result in illegal ballots being cast and counted with
                                                                     legitimate votes[.]”) ].

1. Plaintiffs have not shown that Pennsylvania treats
                                                                      [31] As discussed below, both of these species of equal
equivalent votes in different counties differently.
                                                                     protection fail because there is, in fact, no differential
Plaintiffs’ equal-protection claim asserts differential              treatment here—a necessary predicate for an equal-protection
treatment on a theory of vote dilution. As far as the Court can      claim.
discern, this claim has two dimensions.
                                                                     Initially, Plaintiffs “have to identify a burden before we
First, the main thrust concerns differential treatment as            can weigh it.” Crawford, 553 U.S. at 205, 128 S.Ct. 1610
between counties. Plaintiffs assert that some counties will          (Scalia, J. concurring). In the equal-protection context, this
use drop boxes in certain ways (specifically, without in-            means the plaintiff “must present evidence that s/he has been
person guards or in varying number and locations), while             treated differently from persons who are similarly situated.”
others will not—resulting in differential treatment. See,            Renchenski v. Williams, 622 F.3d 315, 337 (3d Cir. 2010)
e.g., [ECF 551, p. 44 (“Plaintiffs assert (and have proven)          (cleaned up). And not just any differential treatment will
that Defendants have adopted, and intend to implement                do. As discussed above, differences in treatment raise equal-
in the General Election, an election regime that applies             protection concerns, and necessitate heightened scrutiny of
Pennsylvania's Election Code in a way that treats the citizens       governmental interests, only if they burden a fundamental
of Pennsylvania unequally depending on ... the location              right (such as the right to vote) or involve a suspect
where they happen to live: in some counties, voters will             classification based on a protected class. See Obama for Am.
have around-the-clock access to ‘satellite election offices’         v. Husted, 697 F.3d 423, 429 (6th Cir. 2012) (“If a plaintiff
at which they can deposit their vote, but in other counties,         alleges only that a state treated him or her differently than
voters will have no access at all to such drop boxes; in some        similarly situated voters, without a corresponding burden on
counties those drop boxes will be staffed and secure, but in         the fundamental right to vote, a straightforward rational basis
other counties drop boxes will be unmonitored and open to            standard of review should be used.”).
tampering[.]”) ]; [Id. at p. 46 (“Defendants’ ongoing actions
and stated intentions ensure that votes will not be counted the      Plaintiffs argue that equal protection is implicated because
same as those voting in other counties, and in some instances,       Pennsylvania has permitted counties to use drop boxes to
in the same Congressional district. For instance, the harm           varying extents, and with varying degrees of security. Some,
flowing from those actions will fall disproportionately on           like Delaware County, intend to use dozens of drop boxes.
the Republican candidates that bring suit here because many          See generally [ECF 549-28]. Many others will not use drop
Democrat-heavy counties have stated intentions to implement          boxes at all. See generally [ECF 504-1]. And among the
the Secretary's unconstitutional ... ballot collection guidance,     counties that do use drop boxes, some will staff them with
and many Republican-heavy counties have stated intentions            county officials, while others will monitor them only with
to follow the Election Code as it is written.”) ].                   video surveillance or not at all. See generally [ECF 549-28].

 *41 Second, although less clear, Plaintiffs’ equal-protection       In this respect, Plaintiffs argue that they suffer an equal-
claim may also concern broader differential treatment                protection harm similar to that found by the Supreme Court
between law-abiders and scofflaws. In other words, Plaintiffs        in Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d
appear to suggest that Pennsylvania discriminates against all        388 (2000). There, the Supreme Court held that the Florida
law-abiding voters by adopting policies which tolerate an            Supreme Court violated equal protection when it “ratified”
unacceptable risk of a lawfully cast votes being diluted by          election recount procedures that allowed different counties to
each unlawfully cast vote anywhere in Pennsylvania. See,             use “varying standards to determine what was a legal vote.”
e.g., [ECF 509, p. 55 (“The use of unstaffed drop boxes ...          Id. at 107, 121 S.Ct. 525. This meant that entirely equivalent
not only dilutes the weight of all qualified Pennsylvanian           votes might be counted in one county but discounted
electors, it curtails a sense of security in the voting process.”)   in another. See, e.g., id. (“Broward County used a more
(emphasis in original) ]; [ECF 509 p. 68 (“There will be no          forgiving standard than Palm Beach County, and uncovered



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              41
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 74 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

almost three times as many new votes, a result markedly             suffrage can be denied by a debasement or dilution of the
disproportionate to the difference in population between            weight of a citizen's vote just as effectively as by wholly
the counties.”). Given the absence of uniform, statewide            prohibiting the free exercise of the franchise.”).
rules or standards to determine which votes counted, the
Court concluded that the patchwork recount scheme failed to         That is the sort of equal-protection claim Plaintiffs purport
“satisfy the minimum requirement for nonarbitrary treatment         to be asserting—a claim that voters in counties that use drop
of voters necessary to secure the fundamental right [to vote].”     boxes are subjected to a much higher risk of vote dilution than
Id.                                                                 those in other counties that do not. But that characterization
                                                                    falls apart under scrutiny. Indeed, despite their assertions,
 *42 While the Supreme Court expressly limited its holding          Plaintiffs have not actually alleged, let alone proven, that
in Bush “to the present circumstances” of a standardless            votes cast in some counties are diluted by a greater amount
“statewide recount under the authority of a single state judicial   relative to votes cast in others. Rather, they have, at best,
officer,” id. at 109, 121 S.Ct. 525, a few courts have found        shown only that events causing dilution are more likely to
its reasoning to be persuasive as a broader principle of equal      occur in counties that use drop boxes. But, importantly, the
protection. See Stewart v. Blackwell, 444 F.3d 843, 859 (6th        effect of those events will, by Plaintiffs’ own admission, be
Cir. 2006) (“Somewhat more recently decided is Bush v.              felt by every voter across all of Pennsylvania. [ECF 509, p.
Gore, ... which reiterated long established Equal Protection        55. (“The use of unstaffed drop boxes places the security of
principles.”); Ne. Ohio Coal. for Homeless v. Husted, 696 F.3d      unknown hundreds (if not thousands) of ballots in jeopardy
580, 598 (6th Cir. 2012) (“We agree with all of the parties         of theft, destruction, and manipulation. This not only dilutes
and the district court that the consent decree likely violates      the weight of all qualified Pennsylvanian electors, it curtails
the equal protection principle recognized in Bush v. Gore.”);       a sense of security in the voting process.”) (citations omitted)
Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684,     (emphasis in original) ]. Such dilution impacts the entire
705 (W.D. Pa. 2003) (Conti, J.) (“As noted above, the court         electorate equally; not just voters in the county where it
finds that the facts presented raise a serious equal protection     occurs.
claim under a theory similar to that espoused by the United
States Supreme Court in Bush v. Gore, supra.”); Black v.            To illustrate this distinction, consider, for example, a
McGuffage, 209 F. Supp. 2d 889, 899 (N.D. Ill. 2002) (“The          presidential election. The Court agrees with Plaintiffs that
Court is certainly mindful of the limited holding of Bush.          the relevant electoral unit in such an election is “the entire
However, we believe that situation presented by this case is        Commonwealth of Pennsylvania.” [ECF 551, p. 55 (“The
sufficiently related to the situation presented in Bush that the    electoral unit in this election is the entire Commonwealth
holding should be the same.”).                                      of Pennsylvania.”) ]. Indeed, on election night, votes cast
                                                                    in each of Pennsylvania's 67 counties will be canvassed,
Indeed, Bush’s core proposition—that a state may not take           counted, and ultimately added to a statewide vote total that
the votes of two voters, similarly situated in all respects,        decides who wins Pennsylvania's 20 electoral votes. So, ask:
and, for no good reason, count the vote of one but not the          what is the dilutive impact of a hypothetical illegal vote cast
other—seems uncontroversial. It also seems reasonable (or at        in Philadelphia during that election? Does it cause, in any
least defensible) that this proposition should be extended to       sense, an “unequal evaluation of ballots” cast in different
situations where a state takes two equivalent votes and, for no     counties, Bush, 531 U.S. at 106, 121 S.Ct. 525, such that
good reason, adopts procedures that greatly increase the risk       lawful ballots cast in Philadelphia will be less likely to count,
that one of them will not be counted—or perhaps gives more          worth less if they do, or otherwise disfavored when compared
weight to one over the other. See, e.g., Black, 209 F. Supp.        to votes cast in other counties? The answer is evident—it does
2d at 899 (“Plaintiffs in this case allege that the resulting       not. Rather, the hypothetical illegal vote cast in Philadelphia
vote dilution, which was found to be unacceptable in Bush           dilutes all lawful votes cast in the election anywhere in the
without any evidence of a disproportionate impact on any            Commonwealth by the exact same amount.
group delineated by traditional suspect criteria, is impacting
African American and Hispanic groups disproportionately....          *43 The same reasoning holds in elections that occur within
Any voting system that arbitrarily and unnecessarily values         part of a state, rather than statewide. For example, consider
some votes over others cannot be constitutional.”); see also        a hypothetical legislative district covering two counties—one
Reynolds, 377 U.S. at 555, 84 S.Ct. 1362 (“[T]he right of           that uses drop boxes and one that does not. There may well be



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             42
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 75 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

a greater risk that illegal voting will occur in the county that   Instead, as discussed, if Plaintiffs are correct that the use of
uses drop boxes. But any dilutive impact of those votes will       drop boxes increases the risk of vote dilution, all votes in the
be felt equally by voters in both counties.                        relevant electoral unit—whether that is statewide, a subset
                                                                   of the state, or a single county—face the same degree of
This is categorically different from the harm at issue in          increased risk and dilution, regardless of which county is most
Bush and cases like it. In Bush, Florida's arbitrary use of        at fault for elevating that risk.
different recount standards in different counties meant that the
state was counting equivalent ballots differently in different     What Plaintiffs have really identified, then, are not uneven
counties, meaning that voters in some counties were more           risks of vote dilution—affecting voters in some counties
likely to have their votes counted than those in others.           more than equivalent voters in others—but merely different
                                                                   voting procedures in different counties that may contribute
In Black v. McGuffage, an Illinois district-court case on          different amounts of vote dilution distributed equally across
which Plaintiffs heavily rely, the plaintiffs alleged that the     the electorate as a whole. The Court finds that this is not an
type of voting machines used in some Illinois counties were        equal-protection issue.
statistically much more likely to result in equivalent votes
being discounted at a much higher frequency in some counties        *44 To be clear, the reason that there is no differential
than others, and that the worst machines were those being          treatment is solely based on Plaintiffs’ theory of harm in
used in counties with high populations of minority groups.         this case. In the more “routine” vote-dilution cases, the state
209 F. Supp. 2d at 899. As a result, voters (and, specifically,    imposes some restriction or direct impact on the plaintiff's
minority voters) were much more likely to have their votes         right to vote—that results in his or her vote being weighed
discounted, based just on the county in which they lived.          less (i.e., diluted) compared to those in other counties or
See id. (“As a result, voters in some counties are statistically   election districts. See Gill, 138 S. Ct. at 1930, (explaining that
less likely to have their votes counted than voters in other       “the holdings in Baker and Reynolds were expressly premised
counties in the same state in the same election for the same       on the understanding that the injuries giving rise to those
office. Similarly situated persons are treated differently in      claims were individual and personal in nature, because the
an arbitrary manner.... In addition, the Plaintiffs in this case   claims were brought by voters who alleged facts showing
allege that the resulting vote dilution ... is impacting African   disadvantage to themselves as individuals”) (cleaned up). In
American and Hispanic groups disproportionately.”).                this case, though, Plaintiffs complain that the state is not
                                                                   imposing a restriction on someone else's right to vote, which,
Finally, Stewart v. Blackwell, another case cited by Plaintiffs,   they say, raises the risk of fraud, which, if it occurs, could
was the same as Black—voters in counties that used punch-          dilute the value of Plaintiffs’ vote. The consequence of this
card voting were “approximately four times as likely not to        inverted theory of vote dilution is that all other votes are
have their votes counted” as a voter in a different county         diluted in the same way; all feel the same effect.
“using reliable electronic voting equipment.” 444 F.3d at 848.
                                                                   Finally, the Court's ruling in this regard is consistent with
What ties these cases together is that each of them involves       the many courts that have recognized that counties may,
a state arbitrarily “valu[ing] one person's vote over that         consistent with equal protection, employ entirely different
of another,” Bush, 531 U.S. at 104-05, 121 S.Ct. 525,              election procedures and voting systems within a single state.
by permitting counties to either apply different standards         See, e.g., Wexler v. Anderson, 452 F.3d 1226, 1231-33 (11th
to decide what votes count (Bush) or use different voting          Cir. 2006) (“Plaintiffs do not contend that equal protection
technologies that create a great risk of votes being discounted    requires a state to employ a single kind of voting system
in one county that does not exist in others (Black and Stewart).   throughout the state. Indeed, local variety in voting systems
It is this sort of “differential treatment ... burden[ing] a       can be justified by concerns about cost, the potential value
fundamental right” that forms the bedrock of equal protection.     of innovation, and so on.”) (cleaned up); Hendon v. N.C.
Sullivan v. Benningfield, 920 F.3d 401, 409 (6th Cir. 2019).       State Bd. of Elections, 710 F.2d 177, 181 (4th Cir. 1983)
                                                                   (“A state may employ diverse methods of voting, and the
Plaintiffs, in contrast, have shown no constitutionally            methods by which a voter casts his vote may vary throughout
significant differential treatment at all.                         the state.”); Short v. Brown, 893 F.3d 671, 679 (9th Cir.
                                                                   2018) (“[T]he appellants’ reading of the Supreme Court's



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             43
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 76 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

voting cases would essentially bar a state from implementing
any pilot program to increase voter turnout. Under their           The distinction—between differences in county election
theory, unless California foists a new system on all fifty-        procedures and differences in the treatment of votes or voters
eight counties at once, it creates ‘unconstitutional vote-         between counties—is reflected in Bush itself. There, the
dilution’ in counties that do not participate in the pilot         Supreme Court took pains to clarify that the question before
plan. Nothing in the Constitution, the Supreme Court's             it was “not whether local entities, in the exercise of their
controlling precedent, or our case law suggests that we can        expertise, may develop different systems for implementing
micromanage a state's election process to this degree.”); Fla.     elections.” Bush, 531 U.S. at 109, 121 S.Ct. 525; see also
State Conference of N.A.A.C.P. v. Browning, 569 F. Supp.           id. at 134, 121 S.Ct. 525 (Souter, J. dissenting) (“It is true
2d 1237, 1258 (N.D. Fla. 2008) (“[A]s with countless public        that the Equal Protection Clause does not forbid the use of
services delivered through Florida's political subdivisions—       a variety of voting mechanisms within a jurisdiction, even
such as law enforcement and education—resource disparities         though different mechanisms will have different levels of
are to some degree inevitable. They are not, however,              effectiveness in recording voters’ intentions; local variety can
unconstitutional.”); Green Party of State of New York v.           be justified by concerns about cost, the potential value of
Weiner, 216 F. Supp. 2d 176, 192 (S.D.N.Y. 2002) (“Even            innovation, and so on.”); Bullock, ––– F.3d at ––––, 2020 WL
in that situation, [Bush v. Gore] did not challenge, and           5810556, at *14 (“[T]he Supreme Court was clear in Bush v.
the Court did not question, the use of entirely different          Gore that the question was not whether local entities, in the
technologies of voting in different parts of the state, even       exercise of their expertise, may develop different systems for
in the same election.”); Paher v. Cegavske, No. 20-243,            implementing elections.”) (cleaned up).
2020 WL 2748301, at *9 (D. Nev. May 27, 2020) (“[I]t
cannot be contested that Clark County, which contains most         Thus, coming back to the theory of Plaintiffs’ case, Plaintiffs
of Nevada's population—and likewise voters (69% of all             contend that Secretary Boockvar's drop-box guidance will
registered voters [ ] )—is differently situated than other         result in differences between counties and differing risks of
counties. Acknowledging this as a matter of generally known        fraud. But the result of that uneven implementation will not
(or judicially noticeable) fact and commonsense makes it           be votes in certain counties being valued less than others.
more than rational for Clark County to provide additional          And the result won't be that voters who vote in person will
accommodations to assist eligible voters.”); Ron Barber for        have their votes valued less, either. Instead, if Plaintiffs are
Cong. v. Bennett, No. 14-2489, 2014 WL 6694451, at *5 (D.          right, any unlawful votes will dilute all other lawful votes in
Ariz. Nov. 27, 2014) (“[T]he [Bush v. Gore] Court did not          the same way. While certainly voter fraud and illegal voting
invalidate different county systems regarding implementation       are bad, as a matter of equal protection, there is no unequal
of election procedures.”); Tex. Democratic Party v. Williams,      treatment here, and thus no burden on Plaintiffs’ rights under
No. 07-115, 2007 WL 9710211, at n.4 (W.D. Tex. Aug. 16,            the Equal Protection Clause.
2007) (“In Bush v. Gore, the Supreme Court specifically
noted: ‘The question before the Court is not whether local         In addition to their equal-protection claim based on county
entities, in the exercise of their expertise, may develop          differences, Plaintiffs also appear to allude to a more
different systems for implementing elections.’ ”).                 general type of equal-protection violation. They assert that
                                                                   Pennsylvania comprises a single election unit. [ECF 551,
 *45 [32] Equal protection does not demand the imposition          p. 55 (“The electoral unit in this election is the entire
of “mechanical compartments of law all exactly alike.”             Commonwealth of Pennsylvania.”) ]. They assert that they
Jackman v. Rosenbaum Co., 260 U.S. 22, 31, 43 S.Ct. 9,             intend to cast their ballots lawfully. See, e.g., [ECF 504-3,
67 L.Ed. 107 (1922). Rather, “the Constitution is sufficiently     ¶ 4 (“As a Pennsylvania qualified registered elector, I have
flexible to permit its requirements to be considered in relation   always voted in-person at primary and general elections, and
to the ... contexts in which they are invoked.” Merchants Nat'l    I intend to vote in-person at the upcoming November 3, 2020
Bank of Mobile v. Dredge Gen. G. L. Gillespie, 663 F.2d            General Election.”) ]. And they assert that unmanned drop
1338, 1343 (5th Cir. 1981). And in this context, “few (if any)     boxes across the Commonwealth (regardless of the county)
electoral systems could survive constitutional scrutiny if the     will, on a statewide basis, dilute their votes. See, e.g., [id.
use of different voting mechanisms by counties offended the        at ¶ 6 (“As a Pennsylvania qualified registered elector who
Equal Protection Clause.” Trump v. Bullock, ––– F.3d ––––,         votes in-person, I do not want my in-person vote diluted
––––, 2020 WL 5810556, at *14 (D. Mont. Sept. 30, 2020).           or cancelled by votes that are cast in a manner contrary



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             44
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 77 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

to the requirements enacted by the Pennsylvania General             See Obama, 697 F.3d at 429 (“If a plaintiff alleges only that
Assembly.”) ]. For example, if one “qualified elector” casts        a state treated him or her differently than similarly situated
a lawful ballot, but a fraudulent voter casts ten ballots, then     voters, without a corresponding burden on the fundamental
that elector's vote will, under Plaintiffs’ theory, be diluted by   right to vote, a straightforward rational basis standard of
a magnitude of ten—resulting in differential treatment.             review should be used.”); Brehm, 432 F. Supp. 3d at 310
                                                                    (“Under this framework, election laws that impose no burden
 *46 The problem with this theory is that there does not            on the right to vote are subject to rational-basis review.”).
appear to be any law to support it. Indeed, if this were a
true equal-protection problem, then it would transform every        On rational-basis review, the Secretary's guidance here
violation of state election law (and, actually, every violation     passes constitutional muster. Her guidance certainly provides
of every law) into a potential federal equal-protection claim       some flexibility in how counties may use drop boxes, but
requiring scrutiny of the government's “interest” in failing        the guidance overall is rationally related to a legitimate
to do more to stop illegal activity. This is not the law. To        governmental interest—namely, the implementation of drop
the contrary, it is well-established that even violations of        boxes in a secure manner, taking into account specific county
state election laws by state officials, let alone violations        differences. That Plaintiffs feel the decisions and actions of
by unidentified third parties, do not give rise to federal          the Pennsylvania General Assembly, Secretary Boockvar, and
constitutional claims except in unusual circumstances. See          the county Defendants are insufficient to prevent fraud or
Shipley v. Chicago Bd. of Election Commissioners, 947 F.3d          illegal voting is of no significance. “[R]ational-basis review
1056, 1062 (7th Cir. 2020) (“A violation of state law does not      in equal protection analysis is not a license for courts to judge
state a claim under § 1983, and, more specifically, a deliberate    the wisdom, fairness, or logic of legislative choices.” Heller v.
violation of state election laws by state election officials        Doe by Doe, 509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d
does not transgress against the Constitution.”) (cleaned up);       257 (1993).
Martinez v. Colon, 54 F.3d 980, 989 (1st Cir. 1995) (“[T]he
Constitution is not an empty ledger awaiting the entry of an        As detailed above, Secretary Boockvar's guidance provides
aggrieved litigant's recitation of alleged state law violations—    lawful, comprehensive, and reasonable standards with respect
no matter how egregious those violations may appear within          to (1) selecting the location of drop boxes, (2) drop-box
the local legal framework.”).                                       design criteria, (3) signage, (4) drop-box security measures,
                                                                    and (5) drop-box ballot collection and chain of custody
Thus, this type of equal-protection claim fails as a matter of      procedures. Of particular note, with respect to ballot security,
law, as well.                                                       the Secretary's guidance calls for the use of reasonably robust
                                                                    measures like video surveillance, durable and tamperproof
                                                                    design features, regular ballot collection every 24 hours,
                                                                    chain-of-custody procedures to maintain ballot traceability,
2. If Pennsylvania's “uneven” use of drop boxes indirectly
                                                                    and signage advising voters that third-party delivery is
burdens the right to vote at all, that burden is slight, and
                                                                    prohibited, among other things.
justified by important state interests.

 [33] Even assuming that Plaintiffs could establish unequal         To be sure, the Secretary's guidance doesn't insist on the use
treatment to state an equal-protection claim, their claim           of security personnel—though some counties have decided to
nonetheless fails because the governmental interests here           post security guards outside of drop boxes on their own. But
outweigh any burden on the right to vote.                           the Court can't say that either the Secretary's failure to provide
                                                                    that requirement, or the decision of some counties to proceed
Initially, the Court finds that the appropriate level of            with drop boxes “unmanned,” is irrational. For example, the
scrutiny is rational basis. Defendants’ failure to implement a      evidence presented demonstrates that placing a security guard
mandatory requirement to “man” drop boxes doesn't directly          outside of a drop box at all times is costly, particularly for
infringe or burden Plaintiffs’ rights to vote at all. Indeed, as    cash-strapped counties—at least $13 per hour or about $104
discussed above in the context of standing, what Plaintiffs         (8 hours) to $312 (24 hours) per day, according to Defendants’
characterize as the burden or harm here is really just an           expert, Professor Robert McNair. [ECF 549-11, p. 11] In the
ancillary ‘increased risk’ of a theoretical harm, the degree of     context of a broader election system that detects and deters
which has not been established with any empirical precision.        fraud at many other stages of the voting process, and given



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              45
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 78 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

that that there are also no equivalent security measures present
at U.S. postal mailboxes (which constitute an arguably more          To the extent Anderson-Burdick applies in such
tempting vehicle for the would-be ballot harvester), the Court       circumstances, the appropriate course would, in this
finds that the lack of any statewide requirement that all drop       Court's view, be to weigh any burden stemming from
boxes be manned or otherwise surveilled is reasonable, and           the government's alleged failures against the government's
certainly rational.                                                  interest in enacting the broader election scheme it has
                                                                     erected, of which the challenged piece is usually only one
 *47 But even assuming Plaintiffs are right that their right         part. Focusing solely on the allegedly inadequate procedure
to vote here has been burdened (and thus a heightened                being challenged, such as the state's authorization of “drop
level of scrutiny must apply), that burden is slight and             boxes” here, would ignore the fact that Election Code
cannot overcome Defendants’ important state interests under          provisions and regulations operate as part of a single,
the Anderson-Burdick framework. Indeed, courts routinely             complex organism balancing many competing interests, all of
find attenuated or ancillary burdens on the right to vote to         which are “important” for purposes of the Anderson-Burdick
be “slight” or insignificant, even burdens considerably less         analysis. See, e.g., Crawford, 553 U.S. at 184, 128 S.Ct.
attenuated or ancillary than any burden arguably shown here.         1610 (“deterring and detecting voter fraud”); Tedards v.
See, e.g., Weber v. Shelley, 347 F.3d 1101, 1106 (9th Cir. 2003)     Ducey, 951 F.3d 1041, 1067 (9th Cir. 2020) (“voter turnout”);
(“Under Burdick, the use of touchscreen voting systems is            Lunde v. Schultz, 221 F. Supp. 3d 1095, 1106 (S.D. Iowa
not subject to strict scrutiny simply because this particular        2014) (“expanding ballot access to nonparty candidates”);
balloting system may make the possibility of some kinds of           Greenville Cnty. Republican Party Exec. Comm. v. South
fraud more difficult to detect.”).11                                 Carolina, 824 F. Supp. 2d 655, 671 (D.S.C. 2011)
                                                                     (“promoting voter participation in the electoral process”);
To begin with, application of the Anderson-Burdick                   Mays v. LaRose, 951 F.3d 775, 787 (6th Cir. 2020) (“orderly
framework here presents something of a “square peg,                  administration of elections”); Dudum, 640 F.3d at 1115
round hole” dilemma. After all, that test assumes there is           (“orderly administration of ... elections”); Paher v. Cegavske
some constitutional injury to “weigh” against the state's            , 457 F.Supp.3d 919, ––––, 2020 WL 2089813, at *7
“important” regulatory interests in the first place. And without     (2020) (“protect[ing] the health and safety of ... voters” and
differential treatment of votes or voters, there isn't any equal-    “safeguard[ing] the voting franchise”); Nemes, ––– F. Supp.
protection injury for the Court to balance.                          3d at ––––, 2020 WL 3402345, at *13 (“implementing voting
                                                                     plans that provide for a free and fair election while attempting
The Anderson-Burdick test is also ill-fitted to Plaintiffs’          to minimize the spread of COVID-19”).
claims for another reason. Typically, Anderson-Burdick is
invoked where the government takes some direct action to             Thus, on the “burden” side of the equation is Plaintiffs’ harm
burden or restrict a plaintiff's right to vote. Here, in contrast,   of vote dilution predicated on a risk of fraud. As discussed
Plaintiffs complain that Pennsylvania has indirectly burdened        above in the context of lack of standing, that burden is slight,
the right to vote through inaction—i.e., by not imposing             factually, because it is based on largely speculative evidence
enough regulation to secure the voting process it has adopted,       of voter fraud generally, anecdotal evidence of the mis-use of
which, Plaintiffs say, will allow third parties to vote in an        certain drop boxes during the primary election, and worries
unlawful way, which, if it happens, will dilute (and thus            that the counties will not implement a “best practice” of
burden) the right to vote.                                           having poll workers or guards man the drop boxes. See [ECF
                                                                     461, ¶¶ 63-82; ECF 504-2, ¶ 12; 504-3, ¶ 6; 504-4, ¶7;; ECF
 *48 This unusual causal daisy-chain makes it difficult to           504-6, ¶¶ 6-8; ECF 504-7, ¶¶ 5-9; ECF 504-9, 92:4-10; ECF
apply Anderson-Burdick’s balancing approach. After all, it           504-10, 60:3-61:10; 504-19, pp. 3, 16-18, 20 & Ex. D; ECF
is one thing to assess the government's interest in taking a         504-25; ECF 504-49; ECF 509, p. 67; ECF 551, p. 34].
specific action that imposed burdens on the right to vote.
It is much less natural for a court to evaluate whether the           [34] This somewhat scant evidence demonstrates, at most,
government had a good reason for not doing something                 an increased risk of some election irregularities—which,
differently, or for failing to do more to prevent (or reduce the     as many courts have held, does not impose a meaningful
risk of) misconduct by third parties that could burden the right     burden under Anderson-Burdick. “Elections are, regrettably,
to vote.                                                             not always free from error,” Hutchinson v. Miller, 797 F.2d



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              46
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 79 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

1279, 1286–87 (4th Cir. 1986), let alone the “risk” of error.         issued uniform guidance to all counties regarding the use of
In just about every election, votes are counted, or discounted,       drop boxes, which is noted above. That guidance includes
when the state election code says they should not be. But the         (1) advising counties that the Election Code permits the
Constitution “d[oes] not authorize federal courts to be state         use of drop boxes, and (2) setting forth best practices that
election monitors.” Gamza v. Aguirre, 619 F.2d 449, 454 (5th          the counties should “consider” with respect to their use.
Cir. 1980). It is “not an empty ledger awaiting the entry of an       Among other things, the Secretary advised that counties
aggrieved litigant's recitation of alleged state law violations.”     should maintain a traceable chain of custody for mail-in
Fournier v. Reardon, 160 F.3d 754, 757 (1st Cir. 1998). Nor           and absentee ballots retrieved from drop boxes; utilize drop
is it “an election fraud statute.” Minnesota Voters, 720 F.3d         boxes with various security features (e.g., anti-tampering
at 1031.                                                              features, locks, video surveillance, and removal when the site
                                                                      is closed or cannot be monitored); and designate sworn county
 *49 [35] “Garden variety” election irregularities, let alone         personnel to remove ballots from drop boxes. And evidence
the “risk” of such irregularities, are simply not a matter            suggests that the Secretary's deputies have emphasized these
of federal constitutional concern “even if they control the           best practices when queried by county officials. [ECF 549-32
outcome of the vote or election.” Bennett v. Yoshina, 140             (“Per our conversation, the list of items are things the county
F.3d 1218, 1226 (9th Cir. 1998). And as discussed above,              must keep in mind if you are going to provide a box for voters
most often, even “a deliberate violation of state election laws       to return their ballots in person.”) ].
by state election officials does not transgress against the
Constitution.” Shipley, 947 F.3d at 1062. see, e.g., Lecky v.         This guidance is lawful, reasonable, and non-discriminatory,
Virginia State Bd. of Elections, 285 F. Supp. 3d 908, 919 (E.D.       and so does not create any constitutional issue in its own
Va. 2018) (“[E]ven assuming the Fredericksburg officials’             right. With this guidance, the Secretary has diminished the
failure to provide provisional ballots amounted to a violation        risks tolerated by the legislature in adopting mail-in voting
of state law, it would not rise to the level of an equal protection   and authorizing drop-boxes, by encouraging the counties to
violation.”).                                                         adopt rather comprehensive security and chain-of-custody
                                                                      procedures if they do elect to use drop boxes. Conversely,
Compared, then, to Plaintiffs’ slight burden, the                     the legislature's decision to leave the counties with ultimate
Commonwealth has put forward reasonable, precise, and                 discretion when it comes to how, and to what extent,
sufficiently weighty interests that are undisputed and that can       to use drop boxes (as opposed to adopting a scheme in
be distilled into three general categories: (1) the benefits of       which the Secretary could enforce compliance with her
drop boxes, (2) the Commonwealth's interests in furthering its        guidance) is also reasonable, and justified by sufficiently
overall election-security plan concerning drop boxes, and (3)         weighty governmental interests, given the many variations
the interests inherent in the Commonwealth's general mail-in          in population, geography, local political culture, crime rates,
ballot scheme.                                                        and resources. [ECF 549-9 (“There is no logical reason why
                                                                      ballot receptacles such as drop boxes must be uniform across
The first category concerns the benefits of drop boxes                different counties; particularly because the verification of the
generally. Secretary Boockvar has pointed out the                     voter is determined by election officials upon receipt of the
Commonwealth's interests generally in using drop boxes—               ballot. Counties vary in size and need. Across the country,
including, (1) the increase of voter turnout, (2) the protection      best practices dictate that counties determine what type of
of voters’ health in the midst of the ongoing pandemic, (3) the       box and size works for them. The needs of a large county
increase of voter satisfaction, in light of ongoing U.S. Postal       are very different from the needs of a smaller county.”); ECF
Service issues, and (4) the reduction of costs for counties.          549-11, p. 9 (“Such variation between counties even within a
[ECF No. 547, at pp. 22-25; ECF No. 549-2, ¶¶ 36-39, 42-44].          state makes sense, since the needs of different counties vary
Plaintiffs do not dispute any of these interests.                     and their use of drop boxes reflects those considerations (e.g.,
                                                                      the geographic size of a county, the population of the county,
The second category of interests concerns the                         and the ease with which voters in the county can access other
Commonwealth's interests in implementing drop boxes with              locations to return mail-in ballots).”].
appropriate and effective safety measures and protocols in
place. That is, Secretary Boockvar has, in her capacity as             *50 The third category of interests is, more generally, the
the chief state official charged with overseeing elections,           interests of the Commonwealth in administering its overall



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               47
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 80 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

mail-in ballot regime, including the various security and          counterfeiting of ballots 25 P.S § 3516; and much more of the
accountability measures inherent in that legislative plan.         conduct Plaintiffs fear, see 25 P.S. § 3501, et seq.

Pennsylvania did not authorize drop boxes in a vacuum. Last        In this larger context, the Court cannot say that the
year, the Pennsylvania legislature “weigh[ed] the pros and         balance Pennsylvania struck across the Election Code was
cons,” Weber, 347 F.3d at 1107, and adopted a broader system       unreasonable, illegitimate, or otherwise not “sufficiently
of “no excuse” mail-in voting as part of the Commonwealth's        weighty to justify,” Crawford, 553 U.S. at 191, 128 S.Ct.
Election Code. As the Pennsylvania Supreme Court has now           1610, whatever ancillary risks may be associated with the
confirmed, that system left room for counties to authorize         use of drop boxes, or with allowing counties to exercise
drop boxes and other satellite locations for returning ballots     discretion in that regard. Pennsylvania may balance the many
to the county boards of elections. See Boockvar, ––– A.3d          important and often contradictory interests at play in the
at ––––, 2020 WL 5554644, at *9 (“[W]e need not belabor            democratic process however it wishes, and it must be free to
our ultimate conclusion that the Election Code should be           do so “without worrying that a rogue district judge might later
interpreted to allow county boards of election to accept hand-     accuse it of drawing lines unwisely.” Abbott, 961 F.3d at 407.
delivered mail-in ballots at locations other than their office
addresses including drop-boxes.”).                                  *51 [36] Thus, balancing the slight burden of Plaintiffs’
                                                                   claim of dilution against the categories of interests above, the
Inherent in any mail-in or absentee voting system is some          Court finds that the Commonwealth and Defendants’ interests
degree of increased risk of votes being cast in violation of       in administering a comprehensive county-based mail-in ballot
other provisions of the Election Code, regardless of whether       plan, while both promoting voting and minimizing fraud,
those ballots are returned to drop boxes, mailboxes, or some       are sufficiently “weighty,” reasonable, and justified. Notably,
other location. For example, there is simply no practical          in weighing the burdens and interests at issue, the Court is
way to police third party delivery of ballots to any mailbox       mindful of its limited role, and careful to not intrude on what is
anywhere in the Commonwealth, where Plaintiffs do not              “quintessentially a legislative judgment.” Griffin, 385 F.3d at
dispute that such ballots can be lawfully returned. It is also     1131. “[I]t is the job of democratically-elected representatives
likely that more (and perhaps many more) voters than usual         to weigh the pros and cons of various balloting systems.”
will be disenfranchised by technicalities this year, for failing   Weber, 347 F.3d at 1106. “So long as their choice is reasonable
to comply with the procedural requirements associated with         and neutral, it is free from judicial second-guessing.” Id.; see
mail-in ballots, such as the requirement that such ballots be      also Abbott, 961 at 407, (“That the line might have been
placed in “inner secrecy envelopes.”                               drawn differently ... is a matter for legislative, rather than
                                                                   judicial, consideration.”) (cleaned up); Trinsey v. Com. of Pa.,
But in enacting the “no excuse” mail-in voting system that         941 F.2d 224, 235 (3d Cir. 1991) (“We take no position on the
it did, the Pennsylvania legislature chose to tolerate the risks   balancing of the respective interests in this situation. That is
inherent in that approach. And the key point is that the           a function for which the legislature is uniquely fitted.”).
legislature made that judgment in the context of erecting a
broader election scheme that authorizes other forms of voting      Thus, even under the Anderson-Burdick framework, the Court
and has many other safeguards in place to catch or deter           finds that Plaintiffs’ constitutional challenge fails as a matter
fraud and other illegal voting practices. These safeguards         of law.
include voter registration; a mail-in ballot application and
identity verification process, 25 P.S. §§ 3146.2, 3150.12; a
system for tracking receipt of mail-in ballots, 25 P.S. §§            B. Pennsylvania's use of drop boxes does not violate
3146.3(a), 3150.13(a); and, perhaps most important of all, a          federal due process.
pre-canvassing and canvassing process during which mail-            [37] In addition to their equal-protection challenge to the
in ballots are validated before being counted. In addition,        use of drop boxes, Plaintiffs also appear to argue that the
Pennsylvania law also seeks to deter and punish fraud by           use of unmanned drop boxes violates substantive due process
imposing criminal penalties for unlawful voting, 25 P.S §          protected by the 14th Amendment. This argument is just a
3533; voting twice in one election, 25 P.S § 3535; forging         variation on their equal-protection argument—i.e., the uneven
or destroying ballots, 25 P.S § 3517; unlawful possession or       use of drop boxes will work a “patent and fundamental
                                                                   unfairness” in violation of substantive due process principles.
                                                                   See Griffin v. Burns, 570 F.2d 1065, 1077 (1st Cir. 1978)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            48
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 81 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

(substantive due process rights are violated “[i]f the election
process itself reaches the point of patent and fundamental           Plaintiffs initially assert that the Election Code requires a
unfairness[.]”). The analysis for this claim is the same as that     signature comparison for mail-in and absentee applications
for equal protection, and thus it fails for the same reasons.        and ballots. Thus, according to Plaintiffs, Secretary
                                                                     Boockvar's guidance, which says the opposite, is creating
But beyond that, this claim demands even stricter proof. Such        unconstitutional vote dilution, in violation of due-process
a claim exists in only the most extraordinary circumstances.         principles—i.e., certain unlawful, unverified ballots will
See Nolles v. State Comm. for Reorganization of Sch.                 now be counted, thereby diluting the lawful ones cast by
Districts, 524 F.3d 892, 898 (8th Cir. 2008) (“A canvass             other voters (such as in-person voters, whose signatures are
of substantive due process cases related to voting rights            verified). Plaintiffs also appear to argue more generally that
reveals that voters can challenge a state election procedure         absent signature comparison, there is a heightened risk of
in federal court only in limited circumstances, such as              voter fraud, and therefore a heightened risk of vote dilution
when the complained of conduct discriminates against a               of lawful votes.
discrete group of voters, when election officials refuse to
hold an election though required by state law, resulting in a        In addition to due process, Plaintiffs argue that the
complete disenfranchisement, or when the willful and illegal         guidance violates equal-protection principles—first, by
conduct of election officials results in fraudulently obtained or    counties engaging in a patchwork of procedures (where some
fundamentally unfair voting results.”) (cleaned up); Yoshina,        counties intend to do a signature comparison for mail-in
140 F.3d at 1226 (“We have drawn a distinction between               ballots, while others do not); and second, by implementing
‘garden variety’ election irregularities and a pervasive error       different standards between mail-in ballots and in-person
that undermines the integrity of the vote. In general, garden        ones.
variety election irregularities do not violate the Due Process
Clause, even if they control the outcome of the vote or              In contrast, Defendants and Intervenors take the position
election.”) (citation omitted); Bennett v. Mollis, 590 F. Supp.      that state law does not require signature comparison, and for
2d 273, 278 (D.R.I. 2008) (“Before an election error becomes         good reason. According to them, requiring such comparisons
a key that unlocks the restraints on the federal court's authority   is fraught with trouble, as signatures change over time and
to act, the Plaintiffs must demonstrate either an intentional        elections officials are not signature-analysis experts. This
election fraud or an unintentional error resulting in broad-         leaves open the possibility for arbitrary and discriminatory
gauge unfairness.”).                                                 application that could result in the disenfranchisement of
                                                                     valid voters.
Indeed, “only the most egregious official conduct can be said
to be arbitrary in the constitutional sense”—the “executive          For the reasons that follow, the Court will dismiss the
action must be so ill-conceived or malicious that it ‘shocks         signature-comparison claims and enter judgment in favor
the conscience.’ ” Miller v. City of Phila., 174 F.3d 368, 375       of Defendants. A plain reading of the Election Code
(3d Cir. 1999) (cleaned up).                                         demonstrates that it does not impose a signature-comparison
                                                                     requirement for mail-in ballots and applications, and thus
Based on the slight burden imposed here, and the                     Plaintiffs’ vote-dilution claim sounding in due process fails
Commonwealth's interests in their overall county specific            at the outset. Further, the heightened risk of fraud resulting
voting regime, which includes a host of other fraud-                 from a lack of signature comparison, alone, does not rise
prevention measures, the Court finds that the drop-box claim         to the level of a federal constitutional violation. Finally, the
falls short of the standard of substantive due process.              equal-protection claims fail because there are sound reasons
                                                                     for the different treatment of in-person ballots versus mail-
                                                                     in ballots; and any potential burdens on the right to vote are
III. Defendants and Intervenors are entitled to summary              outweighed by the state's interests in their various election
judgment on Plaintiffs’ signature-comparison claims.                 security measures.
 *52 Plaintiffs’ next claim concerns whether the Secretary's
recent guidance on signature comparison violates the federal
Constitution. Plaintiffs frame their claims pertaining to              A. The Election Code does not require signature
signature comparison in two ways—one based on due process              comparison for mail-in and absentee ballots or ballot
and the other based on equal protection.                               applications.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              49
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 82 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Plaintiffs’ federal-constitutional claims in Count I of their        right to vote, the county board shall provide a list of the
Second Amended Complaint are partially based on the                  names of electors whose absentee ballots or mail-in ballots
Secretary's guidance violating state law. That is, Plaintiffs’       are to be pre-canvassed or canvassed.
first theory is that by the Secretary violating state law,          *54 25 P.S. § 3146.8(g)(3).
unlawful votes are counted and thus lawfully cast votes are
diluted. According to Plaintiffs, this violates the 1st and 14th    According to Plaintiffs, Section 3146.8(g)(3)’s requirement
Amendments, as well as the Elections Clause (the latter of          to verify the proof of identification, and compare the
which requires the legislature, not an executive, to issue          information on the declaration, is tantamount to signature
election laws).12                                                   comparison. The Court disagrees, for at least three reasons.


 *53 Thus, a necessary predicate for these constitutional           First, nowhere does the plain language of the statute require
claims is whether the Election Code mandates signature              signature comparison as part of the verification analysis of the
comparison for mail-in and absentee ballots. If it doesn't,         ballots.
as the Secretary's guidance advises, then there can be no
vote dilution as between lawful and unlawful votes, nor a           When interpreting a statute enacted by the Pennsylvania
usurpation of the legislature's authority in violation of the       General Assembly, courts apply Pennsylvania's Statutory
Elections Clause.                                                   Construction Act, 1 Pa. C.S. §§ 1501-1991. And as the Act
                                                                    instructs, the “object of all interpretation and construction
 [38] After carefully considering the parties’ arguments            of statutes is to ascertain and effectuate the intention of the
and the relevant law, the Court finds that the plain                General Assembly.” 1 Pa C.S. § 1921(a). If the words of
language of the Election Code imposes no requirement for            the statute are clear and unambiguous, the letter of the law
signature comparison for mail-in and absentee ballots and           applies. Id. at § 1921(b). Otherwise, courts may consider
                                                                    a variety of factors to determine the legislature's intent,
applications.13 In other words, the Secretary's guidance is
                                                                    including “other statutes upon the same or similar subjects”
consistent with the Election Code, and creates no vote-
                                                                    and “[t]he consequences of a particular interpretation.” Id. at
dilution problems.14                                                § 1921(c)(5)-(6).

Plaintiffs, in advancing their claim, rely on section 3146.8(g)     Section 3146.8(g)(3) does not expressly require any signature
(3)-(7) of the Election Code to assert that the Code requires       verification or signature comparison. 25 P.S. § 3146.8(g)
counties to “verify” the signatures on mail-in and absentee         (3). It instead requires election officials to (1) “examine the
ballots (i.e., examine the signatures to determine whether          declaration on the envelope of each ballot,” (2) “compare
they are authentic). Plaintiffs specifically point to section       the information thereon with that contained in the ... ‘Voters
3146.8(g)(3) as requiring this signature verification. [ECF         file’ [or] the absentee voters’ list,” and (3) if “the county board
509, pp. 17-18].                                                    has [a] verified the proof of identification as required under
                                                                    this act and [b] is satisfied that the declaration is sufficient and
Section 3146.8(g)(3) states:                                        the information contained in the [Voter's file] ... verifies his
                                                                    right to vote,” the election official shall include the ballot to
  When the county board meets to pre-canvass or canvass
                                                                    be counted. Id.
  absentee ballots and mail-in ballots ... the board shall
  examine the declaration on the envelope of each ballot ...
                                                                    Under the express terms of the statute, then, the information
  and shall compare the information thereon with that
                                                                    to be “verified” is the “proof of identification.” Id. The
  contained in the “Registered Absentee and Mail-in Voters
                                                                    Election Code defines “proof of identification” as the mail-
  File,” the absentee voters’ list and/or the “Military Veterans
                                                                    in/absentee voter's driver's license number, last four digits of
  and Emergency Civilians Absentee Voters File,” whichever
                                                                    their Social Security number, or a specifically approved form
  is applicable. If the county board has verified the proof of
  identification as required under this act and is satisfied that   of identification. 25 P.S. § 2602(z.5)(3)(i)-(iv).15 The only
  the declaration is sufficient and the information contained       other “verification” the election official must conduct is to
  in the “Registered Absentee and Mail-in Voters File,” the         determine whether “the information contained in the [Voter's
  absentee voters’ list and/or the “Military Veterans and           file] ... verifies his right to vote.”
  Emergency Civilians Absentee Voters File” verifies his


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                50
            Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 83 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

 *55 Nowhere does this provision require the election                   “compare the elector's signature on his voter's certificate
official to compare and verify the authenticity of the elector's        with his signature in the district register. If, upon such
signature. In fact, the word “signature” is absent from the             comparison, the signature upon the voter's certificate appears
provision. It is true that the elector must fill out and sign           to be genuine, the elector who has signed the certificate shall,
the declaration included on the ballot. 25 P.S. §§ 3146.6(a),           if otherwise qualified, be permitted to vote: Provided, That
3150.16(a). However, while section 3146.8(g)(3) instructs the           if the signature on the voter's certificate, as compared with
election official to “examine the declaration ... and compare           the signature as recorded in the district register, shall not be
the information thereon with that contained in the [Voter's             deemed authentic by any of the election officers, such elector
file],” the provision clarifies that this is so the election official   shall not be denied the right to vote for that reason, but shall
can be “satisfied that the declaration is sufficient.” 25 P.S.          be considered challenged as to identity and required to [cure
§ 3146.8(g)(3). In other words, the election official must be           the deficiency].” 25 P.S. § 3050(a.3)(2) (emphasis added).
“satisfied” that the declaration is “fill[ed] out, date[d] and
sign[ed],” as required by sections 3150.16(a) and 3146.6(a)             Elsewhere, the General Assembly also explicitly accounts
of the Election Code. Notably absent is any instruction to              for signature comparison of in-person voters: “[I]f it is
verify the signature and set aside the ballot if the election           determined that the individual was registered and entitled
official believes the signature to be non-genuine. There is an          to vote at the election district where the ballot was cast,
obvious difference between checking to see if a signature was           the county board of elections shall compare the signature
provided at all, and checking to see if the provided signature is       on the provisional ballot envelope with the signature on
sufficiently authentic. Only the former is referred to in section       the elector's registration form and, if the signatures are
3146.8(g)(3).                                                           determined to be genuine, shall count the ballot if the
                                                                        county board of elections confirms that the individual did
Second, beyond the plain language of the statute, other                 not cast any other ballot, including an absentee ballot, in the
canons of construction compel the Court's interpretation.               election. ... [But a] provisional ballot shall not be counted
When interpreting statutes passed by the General Assembly,              if ... the signature[s] required ... are either not genuine
Pennsylvania law instructs courts to look at other aspects of           or are not executed by the same individual ...” 25 P.S. §
the statute for context. See 1 Pa. C.S. § 1921(c)(5) (“When             3050(a.4)(5)(i)-(ii) (emphasis added); see also 25 P.S. § 2936
the words of the statute are not explicit, the intention of the         (“[When reviewing nomination papers], the Secretary of the
General Assembly may be ascertained by considering ... other            Commonwealth or the county board of elections, although
statutes upon the same or similar subjects.”); O'Rourke v.              not hereby required so to do, may question the genuineness
Commonwealth, 566 Pa. 161, 778 A.2d 1194, 1201 (2001)                   of any signature or signatures appearing thereon, and if
(“The cardinal rule of all statutory construction is to ascertain       he or it shall thereupon find that any such signature or
and effectuate the intent of the Legislature. To accomplish that        signatures are not genuine, such signature or signatures shall
goal, we should not interpret statutory words in isolation, but         be disregarded[.]” (emphasis added)).
must read them with reference to the context in which they
appear.” (citation omitted)).                                            *56 Clearly then, the General Assembly, in enacting the
                                                                        Election Code, knew that it could impose a signature-
Context here is important because the General Assembly                  comparison requirement that requires an analysis to
mandated signature comparison for in-person voting                      determine whether a signature is “genuine.” And when
elsewhere in the Election Code—thus evidencing its intention            that was its intent, the General Assembly explicitly and
not to require such comparison for mail-in ballots. See Fonner          unequivocally imposed that requirement. It is thus telling,
v. Shandon, Inc., 555 Pa. 370, 724 A.2d 903, 907 (1999)                 from a statutory construction standpoint, that no such explicit
(“[W]here a section of a statute contains a given provision,            requirement is imposed for returned mail-in or absentee
the omission of such a provision from a similar section is              ballots. Indeed, the General Assembly is aware—and in fact,
significant to show a different legislative intent.”) (citation         requires—that a voter must sign their application for an
omitted).                                                               absentee or mail-in ballot, and must sign the declaration
                                                                        on their returned ballot. 25 P.S. §§ 3146.2(d) (absentee-
In addressing in-person voting, the General Assembly                    ballot application), 3150.12(c) (mail-in-ballot application),
explicitly instructs that the election official shall, after            3146.6(a) (absentee-voter declaration), 3150.16(a) (mail-in
receiving the in-person elector's voter certificate, immediately        voter declaration). Despite this, the General Assembly did



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                51
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 84 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

not mention a signature-comparison requirement for returned          Respondent and the Caucus offer a reasonable interpretation
absentee and mail-in ballots.                                        of Section 3150.16(a) as it operates within the Election Code,
                                                                     their interpretation restricts voters’ rights, as opposed to
The Court concludes from this context that this is because the       the reasonable interpretation tendered by Petitioner and the
General Assembly did not intend for such a requirement. See,         Secretary. The law, therefore, militates in favor of this Court
e.g., Mishoe v. Erie Ins. Co., 573 Pa. 267, 824 A.2d 1153,           construing the Election Code in a manner consistent with the
1155 (2003) (“In arriving at our conclusion that the foregoing       view of Petitioner and the Secretary, as this construction of the
language does not provide for the right to a jury trial, we relied   Code favors the fundamental right to vote and enfranchises,
on three criteria. First, we put substantial emphasis on the         rather than disenfranchises, the electorate.”).
fact that the PHRA was silent regarding the right to a jury trial.
As we explained, ‘the General Assembly is well aware of its           *57 Here, imposing a signature-comparison requirement as
ability to grant a jury trial in its legislative pronouncements,’    to mail-in and absentee ballots runs the risk of restricting
and therefore, ‘we can presume that the General Assembly's           voters’ rights. This is so because election officials, unstudied
express granting of trial by jury in some enactments means           and untested in signature verification, would have to
that it did not intend to permit for a jury trial under the PHRA.’   subjectively analyze and compare signatures, which as
” (cleaned up) (emphasis added)); Holland v. Marcy, 584              discussed in greater detail below, is potentially problematic.16
Pa. 195, 883 A.2d 449, 456, n.15 (2005) (“We additionally            [ECF 549-2, p. 19, ¶ 68]; [ECF 549-9, p. 20, ¶ 64].
note that the legislature, in fact, did specify clearly when         And perhaps more importantly, even assuming an adequate,
it intended the choice of one individual to bind others. In          universal standard is implemented, mail-in and absentee
every other category addressed by Section 1705(a) other              voters whose signatures were “rejected” would, unlike in-
than (a)(5) which addressed uninsured owners, the General            person voters, be unable to cure the purported error. See
Assembly specifically referenced the fact that the decision          25 P.S. § 3146.8(a) (stating that in-person and absentee
of the named insured ... binds other household members....           ballots “shall [be safely kept] in sealed or locked containers
Similar reference to the ability of the uninsured owner's            until they are to be canvassed by the county board of
deemed choice to affect the rights of household members is           elections,” which § 3146.8(g)(1.1)-(2) states is no earlier
conspicuously missing from Section 1705(a)(5).”).                    than election day); Boockvar, ––– A.3d at ––––, 2020 WL
                                                                     5554644, at *20 (“[A]lthough the Election Code provides
Accordingly, the Court finds that the General Assembly's             the procedures for casting and counting a vote by mail, it
decision not to expressly refer to signature comparisons for         does not provide for the ‘notice and opportunity to cure’
mail-in ballots, when it did so elsewhere, is significant.           procedure sought by Petitioner. To the extent that a voter is at
                                                                     risk for having his or her ballot rejected due to minor errors
Third, this Court is mindful that Pennsylvania's election            made in contravention of those requirements, we agree that
statutes are to be construed in a manner that does not risk          the decision to provide a ‘notice and opportunity to cure’
disenfranchising voters. See, e.g., 1 Pa. C.S. § 1922(3) (“In        procedure to alleviate that risk is one best suited for the
ascertaining the intention of the General Assembly in the            Legislature.”). As discussed in more detail below, unlike in-
enactment of a statute the following presumptions, among             person voters, whose signatures are verified in their presence,
others, may be used: ... That the General Assembly does not          mail-in and absentee voters’ signatures would be verified at a
intend to violate the Constitution of the United States or of        later date outside the presence of the voter. See generally 25
this Commonwealth.”); id. at § 1921(c)(6) (in interpreting           P.S. § 3146.8(a), (g) (requiring mail-in and absentee ballots
a statute, the court may consider “[t]he consequences of a           to be kept secured in a sealed container until Election Day).
particular interpretation”).                                         Unbeknownst to the voter, then, and without an opportunity
                                                                     to remedy the purported error, these mail-in and absentee
 [39] As the Pennsylvania Supreme Court emphasized last              voters may not have their votes counted. Based on this risk
month, “[I]t is well-settled that, although election laws must       of disenfranchisement, which the Court must consider in
be strictly construed to prevent fraud, they ordinarily will         interpreting the statute, the Court cannot conclude that this
be construed liberally in favor of the right to vote. Indeed,        was the General Assembly's intention.
our goal must be to enfranchise and not to disenfranchise
the electorate.” Boockvar, ––– A.3d at ––––, 2020 WL                 The Court is not persuaded by Plaintiffs’ arguments to the
5554644, at *9 (cleaned up); see also id. (“[A]lthough both          contrary.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              52
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 85 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                     The Court again finds Plaintiffs’ arguments to the contrary
Plaintiffs argue that section 3146.8(g)(5)-(7) provides a            unavailing. Plaintiffs argue that “there is no other proof
voter, whose ballot-signature was rejected, notice and an            of identification required to be submitted with the ballot
opportunity to cure the signature deficiency. [ECF 509, pp.          applications,” and thus, a signature comparison must be
13, 18, 50]. That section, however, refers to when a person          required. [ECF 509, p. 16].
raises a specific challenge to a specific ballot or application on
the grounds that the elector is not a “qualified elector.” 25 P.S.   But the Election Code expressly requires the applicant to
§ 3146.8(g)(4) (stating that mail-in and absentee ballots shall      include several pieces of identifying information, including
be counted unless they were challenged under §§ 3146.2b              their name, mailing address, and date of birth. 25 P.S. §§
or 3150.12b, which allow challenges on the grounds that              3146.2(b), 3150.12(b). And after receiving the applicant's
the elector applying for a mail-in or absentee ballot wasn't         application, the election official must “verify[ ] the proof
qualified). Thus, the “challenges” referenced in § 3146.8(g)         of identification [a defined term as discussed above] and
(5)-(7) refer to a voter's qualifications to vote, not a signature   compar[e] the information provided on the application with
verification.                                                        the information contained on the applicant's permanent
                                                                     registration card.”18 Id. at §§ 3146.2b(c), 3150.12b(a). Thus,
Plaintiffs similarly argue that section 3146.8(h) provides           contrary to Plaintiffs’ argument, the General Assembly
mail-in voters notice and opportunity to cure signature              provided for certain methods of identification as to ballot
deficiencies. [ECF 552, p. 60]. But that section relates to          applications. Signature verification isn't one of them.
“those absentee ballots or mail-in ballots for which proof
of identification has not been received or could not be              For these reasons, the Court concludes that the Election
verified.” 25 P.S. § 3146.8(h). As discussed above, “proof           Code does not impose a signature-comparison requirement
of identification” is a defined term, and includes the voter's       for absentee and mail-in ballots and applications. As such,
driver's license number, last four digits of their Social Security   the Secretary's September 11, 2020, and September 28, 2020,
number, or a specifically approved form of identification.           guidance is consistent with the Election Code. Plaintiffs’
25 P.S. § 2602(z.5)(3)(i)-(iv). Not included is the voter's          claims of vote dilution based on this guidance will therefore
signature.17                                                         be dismissed.

 *58 At bottom, Plaintiffs request this Court to impose
a requirement—signature comparison—that the General                     B. The lack of a signature comparison does not violate
Assembly chose not to impose. Section 3146.8(g)(3) does not             substantive due process.
mention or require signature comparison. The Court will not           [41] In addition to alleging that the Secretary's guidance
write it into the statute.                                           violates the Election Code, Plaintiffs appear to also argue
                                                                     that their right to vote is unconstitutionally burdened and
 [40] For the same reasons that the Election Code does               diluted due to a risk of fraud. That is, regardless of what
not impose a signature-comparison requirement for mail-in            the Election Code requires, Plaintiffs assert that absent
and absentee ballots, the Election Code does not impose a            signature comparison, mail-in and absentee ballots will be
signature-comparison requirement for mail-in and absentee            prone to fraud, thereby diluting other lawful ballots. [ECF
ballot applications. While the General Assembly imposed              509, pp. 45-50; 504-19, pp. 10-15]. Plaintiffs argue that this
a requirement that the application be signed, there is no            significantly burdens their fundamental right to vote, resulting
mention of a requirement that the signature be verified,             in a due-process violation, and thus strict scrutiny applies. The
much less that the application be rejected based solely              Court disagrees.
on such verification. 25 P.S. §§ 3146.2(d) (absentee-ballot
application), 3150.12(c) (mail-in-ballot application). Again,         *59 As discussed above in the context of Plaintiffs’
finding no explicit instructions for signature comparison here       drop-box claim, Plaintiffs’ claim here simply does not rise
(unlike elsewhere in the Code), the Court concludes that             to the high level for a substantive due process claim.
the General Assembly chose not to include a signature-               To violate substantive due process in the voting-rights
comparison requirement for ballot applications.                      context, the infringements are much more severe. Only
                                                                     in extraordinary circumstances will there be “patent and
                                                                     fundamental unfairness” that causes a constitutional harm.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             53
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 86 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

See Bonas v. Town of North Smithfield, 265 F.3d 69, 74 (1st        Plaintiffs relied on hypotheticals, rather than actual events.
Cir. 2001); Shannon v. Jacobowitz, 394 F.3d 90, 94 (2d Cir.        [ECF 509, p. 48]. Mr. Riddlemoser admits that failing to
2005).                                                             verify signatures only creates “the potential” for fraud and
                                                                   “invites” vote dilution. [ECF 504-19, pp. 14, 15]. Even
Here, Plaintiffs’ signature-comparison claim does not meet         assuming an absence of signature comparison does indeed
this high standard. This isn't a situation of malapportionment,    invite the potential for fraud, the nondiscriminatory, uniform
disenfranchisement, or intentional discrimination. And the         practice and guidance does not give rise to “patent and
risk of voter fraud generally without signature comparison         fundamental unfairness” simply because of a “potential” for
—as a matter of fact and law—does not rise to “patent and          fraud. Plaintiffs have not presented evidence to establish a
fundamental unfairness.”                                           sufficient burden on their constitutional right to vote.

Indeed, as discussed above, Plaintiffs’ evidence of potential       *60 Indeed, even if the Court assumed some “forged”
voter fraud here is insufficient to establish “patent and          applications or ballots were approved or counted, this is
fundamental unfairness.” In their summary-judgment brief,          insufficient to establish substantial, widespread fraud that
Plaintiffs argue that “the Secretary's September 2020              undermines the electoral process. Rather, limited instances of
guidance memos promote voter fraud.” [ECF 509, p.                  “forged” ballots—which according to Plaintiffs’ definition,
48]. Plaintiffs then offer a hypothetical where a parent           includes an individual signing for their spouse or child—
signs a ballot application on their child's behalf because         amount to what the law refers to as “garden variety” disputes
the child is out-of-state. [ECF 509, p. 48]. Plaintiffs            of limited harm. As has long been understood, federal courts
assert that without signature comparisons, such “fraud”            should not intervene in such “garden variety” disputes.
could proceed unchecked. [Id.]. Plaintiffs continue, arguing       Hutchinson, 797 F.2d at 1283 (“[C]ourts have uniformly
that the “fraud” would “snowball,” so that “spouses,               declined to endorse action under § 1983 with respect to
neighbors, acquaintances, strangers, and others” were signing      garden variety election irregularities.”) (cleaned up); Yoshina,
applications and ballots on others’ behalf. [Id. at pp. 48-49].    140 F.3d at 1226 (“In general, garden variety election
To prevent such fraud, Plaintiffs’ expert, Mr. Riddlemoser,        irregularities do not violate the Due Process Clause, even if
asserts that signature comparison is needed. [ECF 504-19, p.       they control the outcome of the vote or election.” (collecting
10 (“Not only does enforcing the Election Code's requirement       cases)); Curry v. Baker, 802 F.2d 1302, 1314-15 (11th Cir.
of a completed and signed declaration ensure uniformity,           1986) (“[I]f the election process itself reaches the point of
which increases voter confidence, it also functions to reduce      patent and fundamental unfairness, a violation of the due
fraud possibilities by allowing signature verification.”) ].       process clause may be indicated and relief under § 1983
                                                                   therefore in order. Such a situation must go well beyond
Mr. Riddlemoser first highlights that in Philadelphia in the       the ordinary dispute over the counting and marking of
primary, ballots were counted “that lacked a completed             ballots.” (cleaned up)).
declaration.” [Id. at p. 11]. Mr. Riddlemoser further opines
that the September 11, 2020, guidance and September 28,            To be clear, the Court does not take Plaintiffs’ allegations
2020, guidance, in instructing that signature comparison is        and evidence lightly. Election fraud is serious and disruptive.
not required for mail-in and absentee ballots and applications,    And Plaintiffs could be right that the safer course would
“encourage[s], rather than prevent[s], voter fraud.” [Id. at pp.   be to mandate signature comparison for all ballots. But
12-13]. Mr. Riddlemoser also notes that signature comparison       what Plaintiffs essentially complain of here is whether the
is “the most common method” to verify ballots and that             procedures employed by the Commonwealth are sufficient
the Secretary's guidance “leave the absentee/mail-in ballots       to prevent that fraud. That is a decision left to the General
subject to the potential for unfettered fraud.” [Id. at p.         Assembly, not to the meddling of a federal judge. Crawford,
14]. He concludes that the guidance “invites the dilution of       553 U.S. at 208, 128 S.Ct. 1610 (Scalia, J. concurring) (“It
legitimately cast votes.” [Id.].                                   is for state legislatures to weigh the costs and benefits of
                                                                   possible changes to their election codes, and their judgment
Based on this evidentiary record, construed in Plaintiffs’         must prevail unless it imposes a severe and unjustified overall
favor, the Court cannot conclude that there exists “patent and     burden upon the right to vote, or is intended to disadvantage a
fundamental unfairness.” Rather, Plaintiffs present only the       particular class.”). Griffin, 385 F.3d at 1131-32 (“[S]triking of
possibility and potential for voter fraud. In their briefing,      the balance between discouraging fraud and other abuses and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            54
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 87 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

encouraging turnout is quintessentially a legislative judgment    a signature-comparison requirement. That claim, though, is
with which we judges should not interfere unless strongly         not before the Court, as Plaintiffs here do not assert that
convinced that the legislative judgment is grossly awry.”).       imposing a signature-comparison requirement violates the
                                                                  Constitution (they allege the opposite).

  C. Plaintiffs’ federal equal-protection claims based on         In any event, to the extent there was uncertainty before,
  signature comparison fail.                                      this decision informs the counties of the current state of
Plaintiffs present two federal equal-protection claims. The       the law as it relates to signature comparison. If any county
Court will address each in turn.                                  still imposes a signature-comparison requirement in order
                                                                  to disallow ballots, it does so without support from the
                                                                  Secretary's guidance or the Election Code. Further, counties
1. County differences over signature comparison do not            that impose this signature-comparison requirement to reject
violate federal equal-protection rights.                          ballots may be creating a different potential constitutional
                                                                  claim for voters whose ballots are rejected. Boockvar, –––
 [42] Plaintiffs’ first federal equal-protection claim is based   A.3d at ––––, 2020 WL 5554644, at *34, n.16 (Wecht, J.
on some county boards of elections intending to verify the        concurring) (noting that courts around the country have found
signatures on mail-in and absentee ballots and applications,      due process issues with signature-comparison requirements;
while others do not intend to do so. To that end, Plaintiffs      and collecting cases).
have presented evidence that some, but not all, counties do
intend to verify signatures. E.g., [ECF 504-1].19 According       For these reasons, Plaintiffs’ equal-protection claim falls
to Plaintiffs, this arbitrary and differential treatment of       short.
mail-in and absentee ballots among counties—purportedly
caused by the Secretary's September 11, 2020, and September
28, 2020, guidance—violates the Equal-Protection Clause           2. Different treatment between in-person ballots and mail-
because voters will be treated differently simply because of      in ballots also does not violate federal equal-protection
the county in which they reside. The Court, however, finds no     rights.
equal-protection violation in this context.
                                                                   [43] Plaintiffs also assert a second federal equal-protection
The Secretary's guidance about which Plaintiffs complain          claim on the grounds that the Election Code, by not requiring
is uniform and nondiscriminatory. It was issued to all            signature comparison for mail-in and absentee ballots, treats
counties and applies equally to all counties, and by extension,   such ballots differently than in-person ballots (which require
voters. Because the uniform, nondiscriminatory guidance           signature comparisons). Plaintiffs argue that this is an
is rational, it is sound under the Equal-Protection Clause.       unconstitutionally arbitrary and unequal treatment. The Court
See Gamza, 619 F.2d at 453 (5th Cir. 1980) (“We must,             disagrees.
therefore, recognize a distinction between state laws and
patterns of state action that systematically deny equality in      [44] It is well-settled that states may employ in-person
voting, and episodic events that, despite non-discriminatory      voting, absentee voting, and mail-in voting and each method
laws, may result in the dilution of an individual's vote.         need not be implemented in exactly the same way. See
Unlike systematically discriminatory laws, isolated events        Hendon, 710 F.2d at 181 (“A state may employ diverse
that adversely affect individuals are not presumed to be a        methods of voting, and the methods by which a voter casts his
violation of the equal protection clause.”) (citation omitted).   vote may vary throughout the state.”)
Indeed, the guidance merely instructs counties to abide by the
Election Code—an instruction to follow the law is certainly       “Absentee voting is a fundamentally different process from
rational and related to an obviously rational government          in-person voting, and is governed by procedures entirely
interest.                                                         distinct from in-person voting procedures.” ACLU of New
                                                                  Mexico v. Santillanes, 546 F.3d 1313, 1320 (10th Cir. 2008)
 *61 In fact, if there is any unequal application now, it is      (citations omitted). It is an “obvious fact that absentee
caused by those counties that are not following the guidance      voting is an inherently different procedure from in-person
and are going above and beyond the Election Code to impose        voting.” Indiana Democratic Party v. Rokita, 458 F. Supp.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         55
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 88 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

2d 775, 830-31 (S.D. Ind. 2006). Because in-person voting         a signature comparison when the elector is not physically
is “inherently different” from mail-in and absentee voting,       present.
the procedures for each need not be the same. See, e.g.,
Santillanes, 546 F.3d at 1320-21 (“[B]ecause there are clear      For example, Secretary Boockvar notes the concern with non-
differences between the two types of voting procedures, the       handwriting-expert election officials comparing signatures,
law's distinction is proper.”); Rokita, 458 F. Supp. 2d at 831    without uniform standards. [ECF 549-2, pp. 19-20, ¶ 68].
(“[I]t is axiomatic that a state which allows for both in-        She also notes that people's signatures can change over time,
person and absentee voting must therefore apply different         due to natural and unavoidable occurrences, like injuries,
requirements to these two groups of voters.”); Billups, 439       arthritis, or the simple passage of time. [Id.]. Such reasons
F. Supp. 2d at 1356-57 (“[A]bsentee voting and in-person          are valid and reasonable. See Boockvar, ––– A.3d at ––––,
voting are inherently different processes, and both processes     2020 WL 5554644, at *34 (Wecht, J. concurring) (“Signature
use different standards, practices, and procedures.”).            comparison is a process fraught with the risk of error and
                                                                  inconsistent application, especially when conducted by lay
Plaintiffs argue that while absentee and mail-in voting “is       people.”).
a fundamentally different process from in-person voting,”
Defendants have “no justification in this instance to create      Secretary Boockvar further asserts that signature comparison
such an arbitrary and disparate rule between absentee/mail-in     is justified for in-person voting, but not mail-in or absentee
voters and in-person voters.” [ECF 509, p. 51]. Not so.           voting, because the in-person voter is notified of his or
                                                                  her signature deficiency, and afforded an opportunity to
 *62 Because of the “inherent” differences between in-            cure. [ECF 549-2, pp. 19-20, ¶¶ 66-68 (explaining that in-
person voting and mail-in and absentee voting, Pennsylvania's     person voters can be immediately notified of the signature
requirement for signature comparison for in-person ballots,       deficiency, but mail-in/absentee voters cannot) ]. Secretary
but not mail-in and absentee ballots, is not arbitrary. By        Boockvar's justifications are consistent with the Election
way of example, Secretary Boockvar articulated several valid      Code's framework.
reasons why Pennsylvania implements different verification
procedures for mail-in and absentee voters versus in-person       When a voter votes in person, he or she signs the voter's
voters. [ECF 504-12; ECF 549-2].                                  certificate, and the election official immediately, in the voter's
                                                                  presence, verifies the signature. 25 P.S. § 3050(a.3)(1)-(2). If
In her deposition, Secretary Boockvar explained that for          the election official finds the signature to be problematic, the
in-person voters, the only possible verification is signature     in-person voter is told as such. Id. at § 3050(a.3)(2). Notably,
comparison and verification. [ECF 504-12, 55:19-56:19].           however, the in-person voter may still cast a ballot. Id. (“[I]f
This is because, unlike mail-in and absentee voters who must      the signature on the voter's certificate ... shall not be deemed
apply for a ballot, in-person voters may simply show up at        authentic by any of the election officers, such elector shall not
the polls on Election Day and vote. In contrast, for mail-        be denied the right to vote for that reason[.]”). The in-person
in and absentee voters, there are several verification steps      voter whose signature is questioned must, after casting the
implemented before the voter's mail-in/absentee ballot is         ballot, “produce at least one qualified elector of the election
counted, such as checking their application and their drivers’    district as a witness, who shall make affidavit of his identity or
license number or social security number. [Id. at 56:8-19].       continued residence in the election district.” Id. at § 3050(d).
Thus, counties don't need to resort to a signature comparison     Thus, the in-person voter whose signature is not verified is
to identify and verify the mail-in or absentee voter.             immediately notified, is still allowed to cast a ballot, and is
                                                                  given the opportunity to remedy the signature-deficiency.
This is important, as Defendants and Intervenors present
valid concerns about the uniformity and equality of signature      *63 In contrast, a voter who casts a mail-in or absentee
comparisons, in part, due to the technical nature of signature    ballot cannot be afforded this opportunity. Absentee and mail-
analysis, the subjective underpinnings of signature analysis,     in ballots are kept in “sealed or locked containers” until they
and the variety of reasons that signatures can naturally change   are “canvassed by the county board of elections.” 25 P.S. §
over time. [ECF 549-2, pp. 19-20, ¶ 68; ECF 549-9, p. 20,         3146.8(a). The pre-canvassing and canvassing cannot begin
¶¶ 63-64]. Such factors can reasonably justify not requiring      until Election Day. Id. at § 3146.8(g)(1.1)-(2). As such, the
                                                                  absentee and mail-in ballots cannot be verified until Election



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             56
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 89 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Day, regardless of when the voter mails the ballot. Further,       the state's interests and overall plan in preventing against
even if there were sufficient time, a voter cannot cure these      voter fraud, including with respect to forged mail-in ballots.
types of deficiencies on their mail-in or absentee ballot.
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *20                 [45] Weighing these considerations compels a conclusion
(“[A]lthough the Election Code provides the procedures for         that there is no constitutional violation here. With respect
casting and counting a vote by mail, it does not provide for       to any burden on Plaintiffs’ right to vote, that burden is
the “notice and opportunity to cure” procedure sought by           slight, at best. A failure to engage in a signature comparison
Petitioner.”).                                                     may, crediting Plaintiffs’ evidence, increase the risk of voter
                                                                   fraud. But even then, this remains a largely speculative
Therefore, if mail-in and absentee ballots were subject to         concern. This burden too is lessened by the numerous other
signature comparison, an election official—who is unstudied        regulations imposed by the Election Code, including the
in the technical aspects of signature comparison—could deem        detailed verification procedure as to the information on mail-
a voter's signature problematic and not count the ballot, which    in ballots (discussed above), and the deterrence furthered by
would effectively disenfranchise that voter. Unlike the in-        criminal sanctions for those engaging in such voter fraud.
person voter, the mail-in or absentee voter may not know that
his or her signature was deemed inauthentic, and thus may be       Against these burdens, the Commonwealth has precise and
unable to promptly cure the deficiency even if he or she were      weighty interests in verifying ballot applications and ballots
aware.                                                             in an appropriate manner to ensure that they are accurate.
                                                                   As discussed above, the Commonwealth determined that the
Accordingly, the Court concludes that the inherent differences     risk of disenfranchising mail-in and absentee voters, did not
and opportunities afforded to in-person voters compared to         justify signature comparison for those voters. [ECF 549-2,
mail-in and absentee voters provides sufficient reason to treat    pp. 19-20, ¶¶ 66-69]. Unlike for in-person voters, there
such voters differently regarding signature comparison. The        are other means of identifying and verifying mail-in and
Court concludes that the lack of signature comparison for          absentee voters, such as having to specifically apply for a
mail-in and absentee ballots is neither arbitrary, nor burdens     mail-in or absentee ballot and provide various categories
Plaintiffs’ equal-protection rights.                               of identifying information. [ECF 504-12, 55:19-56:19]; 25
                                                                   P.S. §§ 3146.2(b), 3150.12(b). And ultimately, due to the
For these reasons, the Court will dismiss Plaintiffs’ federal      slight burden imposed on Plaintiffs, Pennsylvania's regulatory
equal-protection claims related to signature comparison.           interests in a uniform election pursuant to established
                                                                   procedures is sufficient to withstand scrutiny. Timmons, 520
                                                                   U.S. at 358, 117 S.Ct. 1364.

3. The Election Code provisions related to signature
                                                                    *64 The General Assembly opted not to require
comparison satisfy Anderson-Burdick.
                                                                   signature comparisons for mail-in and absentee ballots
Finally, even assuming the Election Code's absence of              and applications. And as previously discussed, absent
a signature-comparison requirement imposes some burden             extraordinary reasons to, the Court is not to second-guess the
on Plaintiffs’ constitutional rights, Plaintiffs’ constitutional   legislature.
claims still fail.

                                                                   IV. Defendants and Intervenors are entitled to summary
As discussed above with respect to Defendants’ drop-box
                                                                   judgment on Plaintiffs’ as-applied, federal constitutional
implementation, Anderson-Burdick does not apply neatly to
                                                                   challenge to the county-residency requirement for poll
this claim either. This is because Plaintiffs aren't challenging
                                                                   watchers.
a specific regulation affecting their right to vote, but are
                                                                   Plaintiffs next take exception with the provision of the
instead challenging the lack of a restriction on someone else's
                                                                   Election Code that restricts a registered voter from serving as
right to vote. This makes both the burden difficult to assess
                                                                   a poll watcher outside the county of his or her residence. [ECF
and also the state's interests in not doing something more
                                                                   461, ¶ 217].
abstract. As such, the Court finds that the proper application
of the Anderson-Burdick framework here includes weighing
                                                                   Plaintiffs argue that “[a]s applied to the 2020 General
the burden involving Plaintiffs’ risk of vote dilution against
                                                                   Election, during the midst of the COVID-19 pandemic,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           57
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 90 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Pennsylvania's residency requirement for watchers violates
equal protection.” [ECF 509, p. 58]. That's because, according        A. The England doctrine does not bar Plaintiffs’ federal
to Plaintiffs, the “current pandemic severely challenges the          challenge to the county-residency requirement.
ability of parties to staff watchers[.]” [Id. at p. 60]. And        *65 [46] [47] In England, the Supreme Court established
not having enough poll watchers in place “puts into danger         that after a federal court abstains under Pullman, “if a party
the constitutionally-guaranteed right to a transparent and         freely and without reservation submits his federal claims for
undiluted vote,” [id. at p. 68], by “fostering an environment      decision by the state courts, litigates them there, and has them
that encourages ballot fraud or tampering,” [ECF 461, ¶            decided there, then ... he has elected to forgo his right to
256]. As such, Plaintiffs believe that the county residency        return to the District Court.” 375 U.S. at 419, 84 S.Ct. 461. To
requirement “is not rationally connected or reasonably related     reserve those rights, a plaintiff forced into state court by way
to any interest presented by the Commonwealth.” [ECF 509,          of abstention must inform the state court that he is exposing
p. 63].                                                            the federal claims there only to provide the proper context for
                                                                   considering the state-law questions. Id. at 421, 84 S.Ct. 461.
Defendants and Intervenors have a markedly different view.         And that “he intends, should the state court[ ] hold against
                                                                   him on the question of state law, to return to the District Court
As an initial matter, the Democratic Intervenors argue that        for disposition of his federal contentions.” Id. Essentially, in
Plaintiffs “are precluded from relitigating their claim that the   England, the Supreme Court created a special doctrine of res
Commonwealth lacks a constitutionally recognized basis for         judicata for Pullman abstention cases.
imposing a county-residence restriction for poll watchers”
based on the doctrine articulated in England v. Louisiana           [48] The Democratic Intervenors argue that because none
State Bd. of Med. Examiners, 375 U.S. 411, 84 S.Ct. 461,           of the three Plaintiffs who participated in the Pennsylvania
11 L.Ed.2d 440 (1964). [ECF 529, p. 16]. That doctrine             Supreme Court case as either intervenors or amici “reserved
requires that after a federal court has abstained under            the right to relitigate [Plaintiffs’ poll-watcher claim] in federal
Pullman, the plaintiff must expressly reserve the right to         court,” they are now “precluded” from doing so. [ECF 529,
litigate any federal claims in federal court while litigating      p. 17]. The Court is not convinced that this doctrine bars
state-law issues in state court. England, 375 U.S. at 419,         Plaintiffs’ claim for at least two reasons.
421-22, 84 S.Ct. 461. Defendants and Intervenors contend
that Plaintiffs (specifically, the Trump Campaign, the RNC,        First, in its original abstention decision, the Court noted that
and the Republican Party) failed to do so in the proceedings       “[n]one of Plaintiffs’ poll-watching claims directly ask the
before the Pennsylvania Supreme Court.                             Court to construe an ambiguous state statute.” [ECF 409, p.
                                                                   24]. Instead, these claims resided in a Pullman gray area,
And if the England doctrine doesn't bar this claim, Defendants     because they were only indirectly affected by other unsettled
and Intervenors argue that “Plaintiffs’ as-applied challenge       state-law issues. In light of that, the Court finds that the
simply fails to state a constitutional claim.” See, e.g.,          England doctrine was not “triggered,” such that Plaintiffs
[ECF 547, p. 65]. They believe that the county-residency           needed to reserve their right to return to federal court to
requirement does not infringe on a fundamental right or            litigate the specific as-applied claim at issue here.
regulate a suspect classification (such as race, sex, or
national origin). [Id.]. As a result, the Commonwealth need        Second, even if it were triggered, not all of the Plaintiffs here
only provide a rational basis for the requirement, which           were parties in the Pennsylvania Supreme Court case, and
Defendants and Intervenors believe the Commonwealth has            only one (the Republican Party) was even given intervenor
done. [Id.].                                                       status. But even the Republican Party, acting as an intervenor,
                                                                   did not have an opportunity to develop the record or present
After carefully reviewing the record and considering the           evidence relevant to its as-applied challenge. Thus, this claim
parties’ arguments and evidence, the Court finds that the          wasn't “fully litigated” by any of the Plaintiffs, which is
England doctrine does not bar Plaintiffs’ ability to bring this    a necessary condition for the claim to be barred under the
claim. Even so, after fully crediting Plaintiffs’ evidence, the    England doctrine. Cf. Bradley v. Pittsburgh Bd. of Educ., 913
Court agrees with Defendants and Intervenors that Plaintiffs’      F.2d 1064, 1073 (3d Cir. 1990) (explaining that a litigant “may
as-applied challenge fails on the merits.                          not relitigate an issue s/he fully and unreservedly litigated in
                                                                   state court”).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             58
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 91 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Thus, Plaintiffs are not precluded by the England doctrine          Or. v. Legal Servs. Corp., 608 F.3d 1084, 1096 (9th Cir.
from bringing their remaining as applied poll-watcher claim.        2010) (“The underlying constitutional standard, however, is
The Court will now address the claim on the merits.                 no different [in an as-applied challenge] th[a]n in a facial
                                                                    challenge.”).

   B. The county-residency requirement, as applied to the           “In other words, how one must demonstrate the statute's
   facts presented and the upcoming general election, does          invalidity remains the same for both type of challenges,
   not violate the U.S. Constitution.                               namely, by showing that a specific rule of law, usually a
Originally, Plaintiffs raised a facial challenge to the county-     constitutional rule of law, invalidates the statute, whether in
residency requirement under 25 P.S. § 2687. That is,                a personal application or to all.” Brooklyn Legal Servs. Corp.
Plaintiffs first took the position that there was no conceivable    v. Legal Servs. Corp., 462 F.3d 219, 228 (2d Cir. 2006),
constitutional application of the requirement that an elector be    abrogated on other grounds by Bond v. United States, 564
a resident of the county in which he or she seeks to serve. But,    U.S. 211, 131 S.Ct. 2355, 180 L.Ed.2d 269 (2011).
as Plaintiffs’ concede, that facial challenge is no longer viable
in light of the Pennsylvania Supreme Court's recent decision.        [49] In determining whether a state election law violates
[ECF 448, p. 10]. As a result, Plaintiffs now focus solely          the U.S. Constitution, the Court must “first examine whether
on raising an as-applied challenge to the county-residency          the challenged law burdens rights protected by the First and
requirement.                                                        Fourteenth Amendments.” Patriot Party of Allegheny Cnty.
                                                                    v. Allegheny Cnty. Dep't of Elections, 95 F.3d 253, 258 (3d
“[T]he distinction between facial and as-applied challenges is      Cir. 1996). “Where the right to vote is not burdened by a
not so well defined that it has some automatic effect or that       state's regulation on the election process, ... the state need
it must always control the pleadings and disposition in every       only provide a rational basis for the statute.” Cortés, 218 F.
case involving a constitutional challenge.” Citizens United v.      Supp. 3d at 408. The same is true under an equal protection
Fed. Election Comm'n, 558 U.S. 310, 331, 130 S.Ct. 876, 175         analysis. “If a plaintiff alleges only that a state treated him
L.Ed.2d 753 (2010).                                                 or her differently than similarly situated voters, without a
                                                                    corresponding burden on the fundamental right to vote, a
At a fundamental level, a “facial attack tests a law's              straightforward rational basis standard of review should be
constitutionality based on its text alone and does not consider     used.” Obama, 697 F.3d at 428 (6th Cir. 2012); see also
the facts or circumstances of a particular case. United States      Biener, 361 F.3d at 214-15 (applying rational basis where
v. Marcavage, 609 F.3d 264, 273 (3d Cir. 2010). By contrast,        there was no showing of an “infringement on the fundamental
an “as-applied attack” on a statute “does not contend that a        right to vote.”); Donatelli, 2 F.3d at 515 (“A legislative
law is unconstitutional as written but that its application to a    classification that does not affect a suspect category or
particular person under particular circumstances deprived that      infringe on a fundamental constitutional right must be upheld
person of a constitutional right.” Id. The distinction between      against equal protection challenge if there is any reasonably
facial and an as-applied attack, then, “goes to the breadth of      conceivable state of facts that could provide a rational basis
the remedy employed by the Court, not what must be pleaded          for the classification.” (cleaned up)).
in a complaint.” Citizens United, 558 U.S. at 331, 130 S.Ct.
876; see also Bruni v. City of Pittsburgh, 824 F.3d 353, 362        But where the law imposes at least some burden on protected
(3d Cir. 2016) (“The distinction between facial and as-applied      rights, the court “must gauge the character and magnitude of
constitutional challenges, then, is of critical importance in       the burden on the plaintiff and weigh it against the importance
determining the remedy to be provided).                             of the interests that the state proffers to justify the burden.”
                                                                    Patriot Party, 95 F.3d at 258 (citations omitted).
 *66 Because the distinction is focused on the available
remedies, not the substantive pleading requirements, “[t]he          [50] Consistent with the Pennsylvania Supreme Court's
substantive rule of law is the same for both challenges.”           recent decision, but now based on a complete record,
Edwards v. D.C., 755 F.3d 996, 1001 (D.C. Cir. 2014); see           this Court finds that the county-residency requirement
also Pursuing Am.’s Greatness v. Fed. Election Comm'n, 831          for poll watching does not, as applied to the particular
F.3d 500, 509, n.5 (D.C. Cir. 2016) (“Indeed, the substantive       circumstances of this election, burden any of Plaintiffs’
rule of law is the same for both as-applied and facial First        fundamental constitutional rights, and so a deferential
Amendment challenges.”) (cleaned up); Legal Aid Servs. of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             59
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 92 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

standard of review should apply. See Boockvar, ––– A.3d            wish[.]” Id. And, as Plaintiffs admit, the county-residency
at ––––, 2020 WL 5554644, at *30. Under a rational-basis           requirement doesn't make the actual act of casting a vote
review and considering all the relevant evidence before            any harder. See [ECF 524-24, 67:1-6]. Indeed, at least one of
the Court, the county-residency requirement is rational, and       the plaintiffs here, Representative Joyce, testified that he was
thus constitutional. But even if the requirement burdened          unaware of anyone unable to cast his ballot because of the
the right to vote, that burden is slight—and under the             county-residency requirement for poll watchers [Id.].
Anderson-Burdick test, the Commonwealth's interests in a
county-specific voting system, viewed in the context of its        Finally, Plaintiffs’ claim that Pennsylvania's “poll watching
overall polling-place security measures, outweigh any slight       system” denies them “equal access” to the ability to observe
burden imposed by the county-residency restriction.                polling places in the upcoming election does not, on its own,
                                                                   require the Court to apply anything other than rational-basis
                                                                   scrutiny. [ECF 551, p. 75]. To the extent Plaintiffs are denied
                                                                   equal access (which discussed below, as a matter of evidence,
1. The county-residency requirement neither burdens
                                                                   is very much in doubt), it isn't based on their membership in
a fundamental right, including the right to vote, nor
                                                                   any suspect classification.
discriminates based on a suspect classification.

 *67 [51] At the outset, “there is no individual constitutional     [52] For a state law to be subject to strict scrutiny, it must
right to serve as a poll watcher[.]” Boockvar, ––– A.3d at         not only make a distinction among groups, but the distinction
––––, 2020 WL 5554644, at *30 (citing Cortés, 218 F. Supp.         must be based on inherently suspect classes such as race,
3d at 408); see also Dailey v. Hands, No. 14-423, 2015 WL          gender, alienage, or national origin. See City of Cleburne
1293188, at *5 (S.D. Ala. Mar. 23, 2015) (“[P]oll watching is      v. Cleburne Living Ctr., 473 U.S. 432, 439-40, 105 S.Ct.
not a fundamental right protected by the First Amendment.”);       3249, 87 L.Ed.2d 313 (1985). Political parties are not such a
Turner v. Cooper, 583 F. Supp. 1160, 1162 (N.D. Ill. 1983)         suspect class. Greenville Republican Party, 824 F. Supp. 2d
(“Plaintiffs have cited no authority ..., nor have we found any,   at 669 (“[T]his court is unfamiliar with, and Plaintiffs have
that supports the proposition that [the plaintiff] had a first     not cited, any authority categorizing political parties as an
amendment right to act as a poll watcher.”).                       inherently suspect class.”) Likewise, “[c]ounty of residence is
                                                                   not a suspect classification warranting heightened scrutiny[.]”
“State law, not the Federal Constitution, grants individuals the   Short, 893 F.3d at 679.
ability to serve as poll watchers and parties and candidates
the authority to select those individuals.” Cortés, 218 F. Supp.   Plaintiffs don't dispute this. [ECF 509, p. 65 (“To be clear,
3d at 414; see also Boockvar, ––– A.3d at ––––, 2020 WL            the right at issue here is the right of candidates and political
5554644, at *30 (the right to serve as a poll watcher “is          parties to participate in an election where the process is
conferred by statute”); Tiryak v. Jordan, 472 F. Supp. 822,        transparent and open to observation and the right of the voters
824 (E.D. Pa. 1979) (“The number of poll-watchers allowed,         to participate in such election.” (emphasis in original)) ].
the manner of their appointment, their location within the         Rather, Plaintiffs’ theory as to how the county-residency
polling place, the activities permitted and the amount of          requirement burdens the right to vote is based on the same
compensation allowed are all dictated by [25 P.S. § 2687].”).      threat of vote dilution by fraud that they have advanced with
Given the nature of the right, “[i]t is at least arguable that     their other claims. In other words, Plaintiffs’ claim that the
the [Commonwealth of Pennsylvania] could eliminate the             county-residency requirement for poll watchers limits the
position of poll watcher” without offending the constitution.      ability to find poll watchers, which, in turn, limits the ability
Cotz v. Mastroeni, 476 F. Supp. 2d 332, 364 (S.D.N.Y.              for poll watchers to detect fraud and ballot tampering. [ECF
2007). In fact, one neighboring state—West Virginia—has            461, ¶¶ 256-57]. The resulting fraudulent or destroyed ballots
eliminated poll watchers. W. Va. Code Ann. § 3-1-37; W. Va.        cause the dilution of lawfully cast ballots. [ECF 509, pp.
Code Ann. § 3-1-41.                                                64-68].


Nor does the county-residency requirement hinder the                *68 Thus, based on this theory, to establish the burden
“exercise of the franchise.” Cortés, 218 F. Supp. 3d at 408. It    flowing from the county-residency restriction, Plaintiffs must
doesn't in any way limit voters’ “range of choices in the voting   show (1) the county-residency requirement prevents them
booth”—voters can still “cast ballots for whomever they            from recruiting enough registered Republican poll watchers



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            60
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 93 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

in every county, (2) the absence of these Republican poll         Representative Kelly stated that he was “likely to have
watchers creates a material risk of increased fraud and ballot    difficulty getting enough poll watchers from within Erie
tampering, and (3) this risk of fraud and ballot tampering will   County to watch all polls within that county on election
dilute the value of honestly cast votes.                          day.” [ECF 504-5, ¶ 16]. “Likely difficulty” isn't the same
                                                                  as an “actual inability.” That aside, the declaration doesn't
There are both factual and legal problems fatal to Plaintiffs’    provide any basis for Representative Kelly's assessment of
vote-dilution theory in this context. Factually, Plaintiffs’      this “likely difficulty.” Nowhere does he detail the efforts he
evidence, accepted as true, fails to establish that they cannot   took (e.g., the outreach he tried, prospective candidates he
find enough poll watchers because of the county-residency         unsuccessfully recruited, and the like), nor did he explain why
requirement. But even if they made that factual showing,          those efforts aren't likely to succeed in the future.
the inability to find poll watchers still does not burden any
recognized constitutional right in a way that would necessitate   The same goes for Representative Thompson's declaration.
anything more than deferential review.                            Representative Thompson stated that during some
                                                                  unspecified prior elections, unidentified parties and
                                                                  campaigns did not “always find enough volunteers to serve as
                                                                  poll watchers in each precinct.” [ECF 504-4, ¶ 20]. But this
2. Plaintiffs’ evidence does not establish any factual
                                                                  undetailed statement doesn't help Plaintiffs’ cause, because it
predicate for their theory.
                                                                  doesn't identify the elections during which this was a problem,
 [53] Even accepting as true Plaintiffs’ version of events,       the parties and campaigns affected by a lack of poll watchers,
Plaintiffs have not established that the county-residency         or the precincts for which no poll watcher could be found.
requirement is responsible for an inability to find enough poll
watchers for at least two reasons.                                 *69 Representative Joyce's declaration doesn't even express
                                                                  a “concern” about “likely difficulty” in recruiting poll
First, Plaintiffs’ evidence stops short of demonstrating any      watchers. He simply stated his belief that “[p]oll watchers
actual shortfall of desired poll watchers.                        play a very important role in terms of protecting the integrity
                                                                  of the election process[.]” [ECF 504-7, ¶ 11]. While he may be
For example, in his declaration, James J. Fitzpatrick, the        right, it has no bearing on whether Plaintiffs can find enough
Pennsylvania Director for Election Day Operations for the         people to play that “very important role.”
Trump Campaign, stated only that the “Trump Campaign is
concerned that due to the residency restriction, it will not      Indeed, Plaintiffs’ prediction that they will “likely” have
have enough poll watchers in certain counties.” [ECF 504-2,       difficulty finding poll watchers is belied by the uncontested
¶ 25 (emphasis added) ]. Notably, however, Mr. Fitzpatrick,       Pennsylvania voter registration statistics for 2019 that they
even when specifically asked during his deposition, never         included as an exhibit to their summary-judgment brief. [ECF
identified a single county where the Trump Campaign has           504-34]. Those statistics suggest that there is no shortage of
actually tried and failed to recruit a poll watcher because       registered Republican voters who are qualified to serve as
of the county-residency requirement. See, e.g., [ECF 528-14,      poll watchers. [Id.]. Even in the three specific counties in
261:21-25] (“Q: Which counties does the Trump campaign or         which Plaintiffs warn that “Democratic registered voters out-
the RNC contend that they will not be able to obtain what you     number ... their Republican counterparts” (i.e., Philadelphia,
refer to as full coverage of poll watchers for the November       Delaware, and Centre), there are still significant numbers
2020 election? A: I'm not sure. I couldn't tell you a list.”).    of registered Republicans. See [ECF 504-34 (Philadelphia –
                                                                  118,003; Delaware – 156,867; and Centre – 42,903) ]. And
Nor do any of Plaintiffs’ other witness declarations establish    only a very small percentage of the registered Republicans
an actual, inability to recruit poll watchers in any specific     would be needed to fill all the necessary poll watcher
county. Representative Reschenthaler stated only that he was      positions in those allegedly problematic counties. See, e.g.,
“concerned” that he “will not be able to recruit enough           Cortés, 218 F. Supp. 3d at 410 (noting that, in 2016,
volunteers from Greene County to watch the necessary polls        the Republican Party “could staff the entirety of the poll
in Greene County.” [ECF 504-6, ¶ 12].                             watcher allotment in Philadelphia county with just 4.1% of
                                                                  the registered Republicans in the county.”). While Plaintiffs
                                                                  argue that these statistics don't show the number of registered



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           61
             Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 94 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Republicans willing to serve as a poll watcher, the Court is       just about every type of election rule and regulation. For
hard pressed to see, nor do Plaintiffs show, how among the         example, the effects of the ongoing pandemic coupled with
tens—or hundreds—of thousands of registered Republicans            the requirement that the poll watcher be a registered voter
in these counties, Plaintiffs are unable to find enough poll       (a requirement that unquestionably narrows the pool of
workers.20                                                         potential candidates) would also make it harder to recruit
                                                                   poll watchers. There is no basis to find that the current
Plaintiffs have not presented any evidence that would              public-health conditions, standing alone, render the county-
explain how, despite these numbers, they will have a hard          residency requirement irrational or unconstitutional.
time finding enough poll watchers. In fact, Plaintiffs’ own
expert, Professor Lockerbie, admits that “the Democratic and      To bolster their concerns over COVID-19, Plaintiffs point
Republican parties might be able to meet the relevant criteria    to Democratic Nat'l Committee v. Bostelmann, No. 20-249,
and recruit a sufficient population of qualified poll watchers    ––– F.Supp.3d ––––, 2020 WL 5627186 (W.D. Wis. Sept. 21,
who meet the residency requirements[.]” [ECF 504-20, ¶ 16].       2020), where the court there enjoined Wisconsin's statute that
                                                                  requires that each election official (i.e., poll worker) be an
 [54]       [55] Professor Lockerbie's report makes clear, elector of the county in which the municipality is located. That
and Plaintiffs appear to agree, that the county-residency         case is distinguishable in at least two important ways.
requirement only potentially burdens other, “minor” political
parties’ ability to recruit enough poll watchers. [ECF 509, p.    First, Bostelmann concerned poll workers, not poll watchers.
61 (citing ECF 504-20, ¶¶ 16-17) ]. Regardless, any burden        Id. at ––––, 2020 WL 5627186, at *7. The difference
on these third parties is not properly before the Court. They     between the two is significant. Poll workers are a more
are not parties to this litigation, and so the Court doesn't      fundamental and essential aspect of the voting process.
know their precise identities, whether they have, in fact,        Without poll workers, counties cannot even open polling
experienced any difficulty in recruiting poll watchers, or,       sites, which creates the possibility that voters will be
more fundamentally, whether they even want to recruit poll        completely disenfranchised. In fact, in Bostelmann, the
                                                                  plaintiffs presented evidence that Milwaukee was only able
watchers at all.21
                                                                  to open 5 of its normal 180 polling places. Id. A failure to
                                                                  provide voters a place to vote is a much more direct and
 *70 Additionally, Plaintiffs failed to present evidence that
                                                                  established constitutional harm than the one Plaintiffs allege
connects the county-residency requirement to their inability
                                                                  here.
to find enough poll watchers. To succeed on their theory
Plaintiffs cannot just point to difficulty recruiting poll
                                                                  Second, the plaintiffs in Bostelmann actually presented
watchers, they need to also show that “Section 2687(b) is
                                                                  evidence that they were unable to find the poll workers they
responsible for their purported staffing woes.” Cortés, 218 F.
                                                                  needed due to the confluence of the COVID-19 pandemic and
Supp. 3d at 410. Plaintiffs fail to show this, too.
                                                                  the challenged restriction. Id. As discussed above, Plaintiffs
                                                                  here have presented no such evidence.
Plaintiffs argue that the ongoing COVID-19 pandemic greatly
reduces the number of people who would be willing to serve
                                                                  To succeed on summary judgment, Plaintiffs need to move
as a poll watcher, which further exacerbates the alleged
                                                                  beyond the speculative concerns they offer and into the realm
problem caused by the county-residency requirement. [ECF
                                                                  of proven facts. But they haven't done so on two critical fronts
509, p. 60]. The primary problem with this argument, though,
                                                                  —they haven't shown an actual inability to find the necessary
is that Plaintiffs have not presented any evidence to support
                                                                  poll watchers, or that such an inability is caused by the county-
it. Plaintiffs have not put forward a statement from a single
                                                                  residency requirement. Because Plaintiffs have not pointed
registered voter who says they are unwilling to serve as a poll
                                                                  to any specific “polling place that Section 2687(b) prevents
watcher due to concerns about contracting COVID-19.
                                                                  [them] from staffing with poll watchers,” Plaintiffs’ theory of
                                                                  burden is doomed at launch. Cortés, 218 F. Supp. 3d at 409.
Despite this shortcoming, the Court also acknowledges that
COVID-19 generally has made it more difficult to do anything
in person, and it is entirely plausible that the current pandemic
will limit Plaintiffs from recruiting poll watchers to man
polling places on election day. But that is likely true for


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             62
            Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 95 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                       Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *30
                                                                       (citing Cortes, 218 F. Supp. 3d at 408); see also Voting
3. Even if Plaintiffs could establish a factual predicate for
                                                                       for Am., Inc. v. Andrade, 488 F. App'x 890, 899 (5th Cir.
their theory, it would fail as a matter of law.
                                                                       2012) (applying rational basis review as opposed to the
 *71 As the Pennsylvania Supreme Court concluded last                  Anderson-Burdick balancing test because state election law
month, Plaintiffs’ “speculative claim that it is ‘difficult’ for       did not implicate or burden specific constitutional rights);
both parties to fill poll watcher positions in every precinct,         McLaughlin v. North Carolina Bd. of Elections, 65 F.3d 1215,
even if true, is insufficient to transform the Commonwealth's          1227 (4th Cir. 1995) (concluding that a ballot access law “fails
uniform and reasonable regulation requiring that poll                  the Anderson balancing test only if it also does in fact burden
watchers be residents of the counties they serve into a non-           protected rights”).
rational policy choice.” Boockvar, ––– A.3d at ––––, 2020
                                                                        *72 “Under rational-basis review, the challenged
WL 5554644, at *30 (emphasis added).22 The fundamental
                                                                       classification must be upheld ‘if there is any reasonably
constitutional principles undergirding this finding are sound.
                                                                       conceivable state of facts that could provide a rational basis
                                                                       for the classification.’ ” Donatelli, 2 F.3d at 513 (quoting
Plaintiffs’ only alleged burden on the right to vote is
                                                                       FCC v. Beach Commc'ns, Inc., 508 U.S. 307, 313, 113 S.Ct.
that Defendants’ lawful imposition of a county-residency
                                                                       2096, 124 L.Ed.2d 211 (1993)). “This standard of review is
requirement on poll watching will result in an increased risk
                                                                       a paradigm of judicial restraint.” FCC, 508 U.S. at 314, 113
of voter irregularities (i.e., ballot fraud or tampering) that will,
                                                                       S.Ct. 2096. It “is not a license for courts to judge the wisdom,
in turn, potentially cause voter dilution. While vote dilution
                                                                       fairness, or logic of legislative choices.” Id. at 313, 113 S.Ct.
is a recognized burden on the right to vote in certain contexts,
                                                                       2096. Nor is it the Court's “place to determine whether the
such as when laws are crafted that structurally devalue one
                                                                       [General Assembly's decisions] were the best decisions or
community's or group of people's votes over another's, there
                                                                       even whether they were good ones.” Donatelli, 2 F.3d at 518.
is no authority to support a finding of burden based solely
on a speculative, future possibility that election irregularities
                                                                       Applying this deferential standard of review, the
might occur. See, e.g., Minnesota Voters, 720 F.3d at 1033
                                                                       Pennsylvania Supreme Court found that given Pennsylvania's
(affirming dismissal of claims “premised on potential harm in
                                                                       “county-based scheme for conducting elections, it is
the form of vote dilution caused by insufficient pre-election
                                                                       reasonable that the Legislature would require poll watchers,
verification of EDRs’ voting eligibility and the absence of
                                                                       who serve within the various counties of the state, to be
post-election ballot rescission procedures”); Common Cause
                                                                       residents of the counties in which they serve.” Boockvar, –––
Rhode Island v. Gorbea, 970 F.3d 11, 15 (1st Cir. 2020)
                                                                       A.3d at ––––, 2020 WL 5554644, at *30 (citing Cortés, 218
(rejecting the claim that a ballot witness signature requirement
                                                                       F. Supp. 3d at 409). The Court agrees.
should not be enjoined during a pandemic because it would
allegedly increase the risk of voter fraud and put Republican
                                                                       There are multiple reasons for this. As Secretary Boockvar
candidates at risk); Cook Cnty. Rep. Party v. Pritzker, No.
                                                                       advises, “[b]y restricting poll watchers’ service to the counties
20-4676, 2020 WL 5573059, at *4 (N.D. Ill. Sept. 17, 2020)
                                                                       in which they actually reside, the law ensures that poll
(denying a motion to enjoin a law expanding the deadline to
                                                                       watchers should have some degree of familiarity with the
cure votes because plaintiffs did not show how voter fraud
                                                                       voters they are observing in a given election district.” [ECF
would dilute the plaintiffs’ votes).
                                                                       549-2, p. 22, ¶ 78]. In a similar vein, Intervenors’ expert,
                                                                       Dr. Barreto, in his report, states that, voters are more likely
Without a recognized burden on the right to vote, Plaintiffs’
                                                                       to be comfortable with poll watchers that “they know and
“argument that the defendants did not present an adequate
                                                                       they recognize from their area.” [ECF 524-1, ¶40 (“Research
justification is immaterial.” Green Party of Tennessee v.
                                                                       in political science suggests that voters are much more
Hargett, No. 16-6299, 2017 WL 4011854, at *4 (6th Cir.
                                                                       comfortable and trusting of the process when they know or are
May 11, 2017). That's because the Court need not apply the
                                                                       familiar with poll workers who are from their community.”) ].
Anderson-Burdick framework, and its intermediate standards,
                                                                       When poll watchers come from the community, “there is
in this situation. See Donatelli, 2 F.3d at 514 & n.10.
                                                                       increased trust in government, faith in elections, and voter
Instead, just as the Pennsylvania Supreme Court held, the
                                                                       turnout[.]” [Id.].
Commonwealth here need only show “that a rational basis
exists [for the county-residency requirement] to be upheld.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               63
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 96 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

At his deposition, Representative Kelly agreed with this             authority than poll watchers.” Cortés, 218 F. Supp. 3d at 403
idea: “Yeah, I think – again, depending how the districts            (citing 25 P.S. § 2685). “Election overseers have the right
are established, I think people are probably even more               to be present with the officers of an election ‘within the
comfortable with people that they – that they know and they          enclosed space during the entire time the ... election is held.”
recognize from their area.” [ECF 524-23, 111:21-25].                 Id. “Poll watchers have no such right,” they must “remain
                                                                     ‘outside the enclosed space’ where ballots are counted or
Whether requiring poll watchers to be residents of the county        voting machines canvassed.” Id. (citing 25 P.S. § 2687(b)).
in which they will serve is the best or wisest rule is not           Election overseers can also challenge any person offering to
the issue before the Court. The issue is whether that rule is        vote, while poll watchers have no such authority. 25 P.S. §
reasonable and rationally advances Pennsylvania's legitimate         2687. For these reasons, concerns “over potential voter fraud
interests. This Court, like multiple courts before it, finds that    —whether perpetrated by putative electors or poll workers
it does.                                                             themselves—appear more effectively addressed by election
                                                                     overseers than poll watchers[.]” Id. at 406.

                                                                     Plaintiffs complain that poll watchers may not be present
4. Plaintiffs’ poll-watcher claim fails under the
                                                                     during the pre-canvass and canvass meetings for absentee
Anderson-Burdick framework.
                                                                     and mail-in ballots. But the Election Code provides that
Even if rational-basis review did not apply and Plaintiffs           “authorized representatives” of each party and each candidate
had established a burden on their right to vote, their claim         can attend such canvassing. 25 P.S. § 3146.8(g)(1.1), (2).
nonetheless fails under the Anderson-Burdick framework.              That means if, for example, 15 Republican candidates appear
                                                                     on ballots within a particular county (between both the state
Viewing Plaintiffs’ evidence in the best possible light, at most,    and federal elections), there could be up to 16 “authorized
the county-residency requirement for poll watching places            representatives” related to the Republican Party (one for each
only an indirect, ancillary burden on the right to vote through      candidate and one for the party as a whole) present during
an elevated risk of vote dilution.                                   canvassing. Adding poll watchers to that mix would just be
                                                                     forcing unnecessary cooks into an already crowded kitchen.23
Against this slight burden, the Commonwealth has sound               See [ECF 549-2, p. 23, ¶ 83 (“If every certified poll watcher
interests in imposing a county-residency requirement,                within a county was permitted to attend the pre-canvass
including, as noted above, local familiarity with rules,             meeting, the elections staff could be overwhelmed by the vast
regulations, procedures, and the voters. Beyond this, in             numbers of poll watchers, and the pre-canvassing process
assessing the Commonwealth's interest in imposing the                could become chaotic and compromised.”) ].
county-based restriction, that interest must be viewed in the
overall context of the Commonwealth's security measures               *74 Further, Secretary Boockvar testified that Pennsylvania
involving polling places that are designed to prevent against        has adopted new voting systems that will provide an
fraud and vote dilution.                                             additional layer of security. [ECF 524-27, 237:21-238:11].
                                                                     That is, there will now be a paper trail in the form of verifiable
As the court in Cortés recognized, “while poll watchers may          paper ballots that will allow voters to confirm their choice,
help guard the integrity of the vote, they are not the Election      and the state recently piloted a new program that will help
Code's only, or even best, means of doing so.” 218 F. Supp.          ensure that votes can be properly verified. [Id.].
3d at 404.
                                                                     On balance, then, it is clear that to the extent any burden
 *73 Each county has the authority to investigate fraud and          on the right to vote exists, it is minimal. On the other hand,
report irregularities to the district attorney. 25 P.S. § 2642(i).   the Commonwealth's interest in a county-specific voting
Elections in each district are conducted by a multimember            system, including with county-resident poll watchers, is
election board, which is comprised of an election judge, a           rational and weighty, particularly when viewed in the context
majority inspector, and a minor inspector. 25 P.S. § 2671.           of the measures that the Commonwealth has implemented
Each voting district may also use two overseers of election,         to prevent against election fraud at the polls. As such,
who are appointed from different political parties by the            under the flexible Anderson-Burdick standard, Plaintiffs have
Pennsylvania Courts of Common Pleas, and “carry greater



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               64
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 97 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

failed to establish that the county-residency requirement is        dispositive, it does give the Court comfort that Plaintiffs will
unconstitutional.                                                   be able to seek timely resolution of these issues, which appear
                                                                    to be largely matters of state law. See Barr v. Galvin, 626
                                                                    F.3d 99, 108 n.3 (1st Cir. 2010) (“Though the existence of a
                                                                    pending state court action is sometimes considered as a factor
5. The Court will continue to abstain from deciding where
                                                                    in favor of abstention, the lack of such pending proceedings
the Election Code permits poll watching to occur.
                                                                    does not necessarily prevent abstention by a federal court.”).
Plaintiffs also appear to challenge any attempts to limit
poll watching to “monitoring only in-person voting at the
                                                                    V. The Court will decline to exercise supplemental
polling place on Election Day.” [ECF 461, ¶ 254]. That
                                                                    jurisdiction over Plaintiffs’ state-constitutional claims.
is, in their proposed order accompanying their Motion for
                                                                     *75 In addition to the federal-constitutional claims
Summary Judgement, Plaintiffs seek a declaration that they
                                                                    addressed above, Plaintiffs assert violations of the
are “permitted to have watchers present at all locations where
                                                                    Pennsylvania Constitution in Counts III, V, VII, and IX of
voters are registering to vote, applying for absentee or mail-
                                                                    the Second Amended Complaint. Because the Court will be
in ballots, voting absentee or mail-in ballots, and/or returning
                                                                    dismissing all federal-constitutional claims in this case, it will
or collecting absentee or mail-in ballots, including without
                                                                    decline to exercise supplemental jurisdiction over these state-
limitation any satellite or early voting sites established by any
                                                                    law claims.
county board of elections.” [ECF 503-1, ¶ 3].

                                                                     [56] Under 28 U.S.C. § 1367(c)(3), a court “may decline
Plaintiffs also argue that Secretary Boockvar's October 6,
                                                                    to exercise supplemental jurisdiction over state law claims
2020, guidance expressly, and unlawfully, prohibits poll
                                                                    if it has dismissed all claims over which it has original
watchers from being present at county election offices,
                                                                    jurisdiction[.]” Stone v. Martin, 720 F. App'x 132, 136
satellite offices, and designated ballot-return sites. [ECF 571].
                                                                    (3d Cir. 2017) (cleaned up). “It ‘must decline’ to exercise
                                                                    supplemental jurisdiction in such circumstances ‘unless
This challenge, however, is directly related to the unsettled
                                                                    considerations of judicial economy, convenience, and fairness
state-law question of whether drop boxes and other satellite
                                                                    to the parties provide an affirmative justification for
locations are “polling places” as envisioned under the
                                                                    [exercising supplemental jurisdiction].’ ” Id. (quoting Hedges
Election Code. If they are, then Plaintiffs may be right in that
                                                                    v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (emphasis in
poll watchers must be allowed to be present. However, the
                                                                    original)).
Court previously abstained under Pullman in addressing this
“location” claim due to the unsettled nature of the state-law
                                                                    Courts have specifically applied this principle in cases raising
issues; and it will continue to do so. [ECF 459, p. 5 (“The
                                                                    federal and state constitutional challenges to provisions
Court will continue to abstain under Pullman as to Plaintiffs’
                                                                    of the state's election code. See, e.g., Silberberg v. Bd.
claim pertaining to the notice of drop box locations and, more
                                                                    of Elections of New York, 272 F. Supp. 3d 454, 480–
generally, whether the ‘polling place’ requirements under the
                                                                    81 (S.D.N.Y. 2017) (“Having dismissed plaintiffs’ First
Election Code apply to drop-box locations. As discussed in
                                                                    and Fourteenth Amendment claims, the Court declines to
the Court's prior opinion, this claim involves unsettled issues
                                                                    exercise supplemental jurisdiction over plaintiffs’ state law
of state law.”) ].
                                                                    claims.”); Bishop v. Bartlett, No. 06-462, 2007 WL 9718438,
                                                                    at *10 (E.D.N.C. Aug. 18, 2007) (declining “to exercise
Moreover, Plaintiffs have filed a lawsuit in the Court of
                                                                    supplemental jurisdiction over the state constitutional claim”
Common Pleas of Philadelphia to secure access to drop box
                                                                    following dismissal of all federal claims and recognizing
locations for poll watchers. The state court held that satellite
                                                                    “the limited role of the federal judiciary in matters of state
ballot-collection locations, such as drop-box locations, are
                                                                    elections” and that North Carolina's administrative, judicial,
not “polling places,” and therefore poll watchers are not
                                                                    and political processes provide a better forum for plaintiffs to
authorized to be present in those places. [ECF 573-1, at
                                                                    seek vindication of their state constitutional claim), aff'd, 575
p. 12]. The Trump Campaign immediately filed a notice
                                                                    F.3d 419 (4th Cir. 2009).
of appeal of that decision. Regardless of what happens on
appeal, Plaintiffs appear to be on track to obtain resolution
of that claim in state court. [ECF 549-22]. Although this isn't



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              65
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 98 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                     of the Pennsylvania Department of State, may be sued in his
Beyond these usual reasons to decline to exercise
                                                                     individual and official capacities ‘for prospective injunctive
supplemental jurisdiction over the state-constitutional claims,
                                                                     and declaratory relief to end continuing or ongoing violations
there are two additional reasons to do so here.
                                                                     of federal law.’ ”). But sovereign immunity may apply to the
                                                                     state-law claims, at least those against Secretary Boockvar.
First, the parties do not meaningfully address the state-
                                                                     The possibility of sovereign immunity potentially applying
constitutional claims in their cross-motions for summary
                                                                     here counsels in favor of declining supplemental jurisdiction
judgment, effectively treating them as coextensive with
                                                                     to decide the state-law claims.
the federal-constitutional claims here. The Pennsylvania
Supreme Court, however, has held that Pennsylvania's “Free
                                                                     *76 As such, all state-constitutional claims will be dismissed
and Equal Elections” Clause is not necessarily coextensive
                                                                     without prejudice.
with the 14th Amendment. See League of Women Voters v.
Commonwealth, 645 Pa. 1, 178 A.3d 737, 812-813 (2018)
(referring to the Pennsylvania Free and Equal Elections
Clause as employing a “separate and distinct standard” than          CONCLUSION
that under the 14th Amendment to the U.S. Constitution).
Given the lack of briefing on this issue and out of deference        For the foregoing reasons, the Court will enter judgment
to the state courts to interpret their own state constitution, the   in favor of Defendants and against Plaintiffs on all federal-
Court declines to exercise supplemental jurisdiction.                constitutional claims, decline to exercise supplemental
                                                                     jurisdiction over the remaining state-law claims, and dismiss
Second, several Defendants have asserted a defense of                all claims in this case. Because there is no just reason for
sovereign immunity in this case. That defense does not apply         delay, the Court will also direct entry of final judgment under
to Plaintiffs’ federal-constitutional claims under the Ex parte      Federal Rule of Civil Procedure 54(b). An appropriate order
Young doctrine. See Acosta v. Democratic City Comm., 288             follows.
F. Supp. 3d 597, 627 (E.D. Pa. 2018) (“Here, the doctrine
of Ex parte Young applies to Plaintiffs’ constitutional claims
                                                                     All Citations
for prospective injunctive and declaratory relief, and therefore
the First and Fourteenth Amendment claims are not barred             --- F.Supp.3d ----, 2020 WL 5997680
by the Eleventh Amendment. Secretary Cortés, as an officer


Footnotes
1       “Drop boxes” are receptacles similar to U.S. Postal Service mailboxes. They are made of metal, and have a locking
        mechanism, storage compartment, and an insert or slot into which a voter can insert a ballot. See generally [ECF 549-9].
2       Intervenors include the Pennsylvania State Democratic Party, the League of Women Voters, the NAACP Pennsylvania
        State Conference, Common Cause Pennsylvania, Citizens for Pennsylvania's Future, the Sierra Club, the Pennsylvania
        Alliance for Retired Americans, and several affiliated individuals of these organizations.
3       As noted above, Plaintiffs and Mr. Riddlemoser use the term “voter fraud” to mean “illegal voting”—i.e., voter fraud is
        any practice that violates the Election Code. For purposes of the Court's decision and analysis of Plaintiffs’ vote-dilution
        claims, the Court accepts this definition.
4       The procedure for absentee ballots and applications largely resembles the procedure for mail-in ballots and applications.
5       If the application is approved, the approval is “final and binding,” subject only to challenges “on the grounds that the
        applicant was not a qualified elector.” 25 P.S. § 3150.12b(a)(2). An unqualified elector would be, for example, an individual
        who has not “been a citizen of the United States at least one month.” Pa. Const. Art. 7, § 1; see also 25 P.S. § 2602(t)
        (defining “qualified elector” as “any person who shall possess all of the qualifications for voting now or hereafter prescribed
        by the Constitution of this Commonwealth, or who, being otherwise qualified by continued residence in his election district,
        shall obtain such qualifications before the next ensuing election”).
6       In her summary-judgment brief, Secretary Boockvar argues that Plaintiffs’ as-applied challenge to Pennsylvania's county-
        residency requirement is unripe. [ECF 547, pp. 60-63]. The Secretary reasons that Plaintiffs have not shown sufficient
        evidence that they are harmed by the county-residency requirement. This argument is directed more towards a lack of
        standing and a lack of evidence to support the claim on the merits. As the sufficiency of the evidence of harm is a separate
        issue from ripeness (which is more concerned with timing), the Court does not find Plaintiffs’ as-applied challenge to the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               66
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 99 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

       county-residency requirement unripe. See Progressive Mountain Ins. Co. v. Middlebrooks, 805 F. App'x 731, 734 (11th
       Cir. 2020) (“The question of ripeness frequently boils down to the same question as questions of Article III standing, but
       the distinction between the two is that standing focuses [on] whether the type of injury alleged is qualitatively sufficient to
       fulfill the requirements of Article III and whether the plaintiff has personally suffered that harm, whereas ripeness centers
       on whether that injury has occurred yet.” (cleaned up) (citations omitted)).
7      In their briefing, the parties focused on the “capable of repetition yet evading review” exception to the mootness doctrine.
       The Court, however, does not find that it needs to rely on this exception. Nearing the eve of the election, it is clear that
       Defendants intend to engage in the conduct that Plaintiffs assert is illegal and unconstitutional. Thus, the claims are
       presently live, and are not “evading review” in this circumstance.
8      While Rule 65(d)(2)(C) states that an injunction binds “[non-parties] who are in active concert or participation” with the
       parties or the parties’ agents, the Court does not find that Rule 65(d) helps the county boards. As discussed, the county
       boards manage the elections and implement the electoral procedures. While the Court could enjoin Secretary Boockvar,
       for example, from using unmanned drop boxes, each individual county election board could still use unmanned drop
       boxes on their own. Doing so would not result in the counties being in “active concert or participation” with Secretary
       Boockvar, as each county is independently managing the electoral process within their county lines. See Marshak v.
       Treadwell, 595 F.3d 478, 486 (3d Cir. 2009) (“[N]on-parties guilty of aiding or abetting or acting in concert with a named
       defendant or his privy in violating the injunction may be held in contempt.” (cleaned up) (citations omitted)). In other
       words, each county elections board would not be “aiding or abetting” Secretary Boockvar in violating the injunction (which
       would implicate Rule 65(d)(2)(C)); rather, the counties would be utilizing their independent statutory authority to manage
       elections within their county lines.
9      As evidence of the county boards’ indispensability, one court recently found that the failure to join local election officials
       in an election case can make the harm alleged not “redressable.” It would be a catch-22 to say that county boards
       cannot be joined to this case as necessary parties, but then dismiss the case for lack of standing due to the boards’
       absence. Cf. Jacobson v. Florida Secretary of States, 974 F.3d 1236, –––– – ––––, 2020 WL 5289377, at *11-12 (11th
       Cir. Sept. 3, 2020) (“The problem for the [plaintiffs] is that Florida law tasks the [county] Supervisors, independently of the
       Secretary, with printing the names of candidates on ballots in the order prescribed by the ballot statute. ... The Secretary
       is responsible only for certifying to the supervisor of elections of each county the names of persons nominated ... Because
       the Secretary didn't do (or fail to do) anything that contributed to [plaintiffs’] harm, the voters and organizations cannot
       meet Article III's traceability requirement.” (cleaned up)).
10     The organizational Plaintiffs also raise certain associational and organizational standing arguments, asserting that they
       represent their members’ interests. The associational standing arguments are derivative of their members’ interests. That
       is, because the Court has found no concrete injury suffered by the individual voters, which would include the members
       of the organizational Plaintiffs, there are no separate grounds to establish standing for these organizations. See United
       Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 553, 116 S.Ct. 1529, 134 L.Ed.2d 758
       (1997) (an organization only has standing to sue on behalf of its members when “its members would otherwise have
       standing to sue in their own right”) (citation omitted).
11     See, also, e.g., Dudum v. Arntz, 640 F.3d 1098, 1117 (9th Cir. 2011) (“If the aspects of the City's restricted IRV scheme
       Dudum challenges impose any burdens on voters’ constitutional rights to vote, they are minimal at best.”); Common
       Cause/Georgia v. Billups, 554 F.3d 1340, 1354–55 (11th Cir. 2009) (“The district court determined that the burden
       imposed on Georgia voters who lack photo identification was not undue or significant, and we agree.... The NAACP and
       voters are unable to direct this Court to any admissible and reliable evidence that quantifies the extent and scope of the
       burden imposed by the Georgia statute.”); Soules v. Kauaians for Nukolii Campaign Comm., 849 F.2d 1176, 1183 (9th
       Cir. 1988) (“Appellants claim that Hawaii's absentee voting law fails to prohibit ‘the solicitation, examination and delivery
       of absentee ballots by persons other than the voters’ and that such activities occurred during the special election ... We
       agree with the district court that the Hawaii absentee ballot statute and the regulations adopted under it adequately protect
       the secrecy and integrity of the ballot. Although Hawaii has not adopted a regulation to prevent the delivery of ballots
       by persons other than the voter, the Hawaii regulations go into great detail in their elaboration of procedures to prevent
       tampering with the ballots.”); McLain v. Meier, 637 F.2d 1159, 1167 (8th Cir. 1980) (“[A]lthough ballot format has an effect
       on the fundamental right to vote, the effect is somewhat attenuated.”); Nemes v. Bensinger, ––– F. Supp. 3d ––––, ––––,
       2020 WL 3402345, at *13 (W.D. Ky. June 18, 2020) (“The burden imposed by the contraction to one polling place is
       modest, and the identified groups are afforded various other means under the voting plans to easily and effectively avoid
       disenfranchisement. As already discussed, Defendants have offered evidence of the substantial government interest in
       implementing voting plans that provide for a free and fair election while attempting to minimize the spread of COVID-19.”);



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               67
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 100 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

       Paralyzed Veterans of Am. v. McPherson, No. 06-4670, 2008 WL 4183981, at *22 (N.D. Cal. Sept. 9, 2008) (“Plaintiff
       Bohlke's listed burdens rely on speculative risk or the ancillary effects of third party assistance, but not on evidence of
       any concrete harm. Such speculations or effects are insufficient under Supreme Court and Ninth Circuit precedent to
       demonstrate a severe burden on the fundamental right to vote.”).
12     The parties do not specifically brief the elements of an Elections-Clause claim. This is typically a claim brought by a
       state legislature, and the Court has doubts that this is a viable theory for Plaintiffs to assert. See Lance v. Coffman, 549
       U.S. 437, 442, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007). Regardless, if state law does not require signature comparison,
       then there is no difference between the Secretary's guidance and the Election Code, and the Elections-Clause claim
       necessarily fails.
13     Several Defendants and Intervenors have asked this Court to abstain from deciding this issue on the basis of Pullman.
       As this Court previously discussed, a court can abstain under Pullman if three factors are met: “(1) [the dispute] requires
       interpretation of “unsettled questions of state law,”; (2) permitting resolution of the unsettled state-law questions by state
       courts would “obviate the need for, or substantially narrow the scope of adjudication of the constitutional claims”; and
       (3) an “erroneous construction of state law would be disruptive of important state policies[.]” ” [ECF 409, p. 3 (quoting
       Chez Sez, 945 F.2d at 631) ]. But if, on the other hand, the answer to the state law dispute is “clear and unmistakable,”
       abstention is not warranted. [Id. at p. 15 (citing Chez Sez, 945 F.2d at 632) ]. Here, the Court concludes (as discussed
       below) that the Election Code is clear that signature comparison is not required and further, that Plaintiffs’ competing
       interpretation is not plausible. As such, the Court cannot abstain under Pullman.
       The Pullman analysis does not change simply because Secretary Boockvar has filed a “King's Bench” petition with the
       Pennsylvania Supreme Court, requesting that court to clarify whether the Election Code mandates signature comparison
       of mail-in and absentee ballots and applications. [ECF 556, p. 11; ECF 557]. The fact that such a petition was filed does
       not change this Court's conclusion that the Election Code is clear. The Pullman factors remain the same. And they are
       not met here.
14     The Secretary's September 11, 2020, guidance, stated that the “Pennsylvania Election Code does not authorize the
       county board of elections to set aside returned absentee or mail-in ballots based solely on signature analysis by the
       county board of elections.” [ECF 504-24, p. 3, § 3]. Similarly, the Secretary's September 28, 2020, guidance stated that
       “Election Code does not permit county election officials to reject applications or voted ballots based solely on signature
       analysis. ... No challenges may be made to mail-in and absentee ballots at any time based on signature analysis.” [ECF
       504-25, p. 9, § 5.2].
15     The Election Code's definition of “proof of identification” in full provides:
          The words “proof of identification” shall mean ... For a qualified absentee elector ... or a qualified mail-in elector ...:
          i. in the case of an elector who has been issued a current and valid driver's license, the elector's driver's license number;
          ii. in the case of an elector who has not been issued a current and valid driver's license, the last four digits of the
          elector's Social Security number;
          iii. in the case of an elector who has a religious objection to being photographed, a copy of a document that satisfies
          paragraph (1) [i.e., “a valid-without-photo driver's license or a valid-without-photo identification card issued by the
          Department of Transportation”]; or
          iv. in the case of an elector who has not been issued a current and valid driver's license or Social Security number, a
          copy of a document that satisfies paragraph (2) [i.e., “a document that shows the name of the individual to whom the
          document was issued and the name substantially conforms to the name of the individual as it appears in the district
          register; shows a photograph of the individual to whom the document was issued; includes an expiration date and is
          not expired, except (A) ... or (B) ...; and was issued by” the federal, state, or municipal government, or an “accredited
          Pennsylvania public or private institution of higher learning [or] “a Pennsylvania are facility.”].
       25 P.S. § 2602(z.5)(3).
16     While election officials must engage in signature comparison for in-person voters, that requirement is explicitly required
       by the Election Code, unlike for mail-in ballots. 25 P.S. § 3050(a.3)(2). And as discussed below, in-person voters, unlike
       mail-in voters, are immediately notified if their signatures are deficient.
17     Plaintiffs also argue that signature comparison for mail-in and absentee ballots is supported by historical case law. [ECF
       552, pp. 58-59]. Plaintiffs cite to two cases from the 1960s that the Court of Common Pleas decided. [Id.]. The first,
       Appeal of Fogleman, concluded that under the then-applicable election law, an absentee voter had to sign a declaration
       to show that he was a proper resident who had not already voted in that election. 36 Pa. D. & C.2d 426, 427 (Pa. Ct.
       Comm. Pl. 1964). Regarding the voter's signature, the court simply stated, “[i]f the elector fails or refuses to attach his or
       her signature, then such elector has not completed the declaration as required by law of all voters.” Id. Thus, no signature



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                68
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 101 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

       comparison or verification was implicated there; rather, the court simply stated that the declaration must be signed (i.e.,
       completed). The second case Plaintiffs cite, In re Canvass of Absentee Ballots of Gen. Election [ECF 552, pp. 58-59],
       arose from individual, post-election challenges to 46 individual absentee ballots. 39 Pa. D. & C.2d 429, 430 (Pa. Ct.
       Comm. Pl. 1965). Thus, a universal and mandatory signature-comparison requirement was not at issue there, unlike
       what Plaintiffs contest here. This Court finds neither case persuasive.
18     This identifying information on a ballot application includes much of the same information expressly listed for what a voter
       must provide in initially registering to vote. 25 Pa. C.S.A. § 1327(a) (stating that the “official voter registration application”
       shall request the applicant's: full name, address of residence (and mailing address if different), and date of birth).
19     The counties that intend to compare and verify signatures in the upcoming election include at least the following counties:
       Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan, Susquehanna, and Wyoming. [ECF 504-1].
20     Plus, these figures do not even tell the whole story because they do not take into account the hundreds of thousands of
       voters who are registered to other parties who could also conceivably serve as poll watchers for the Trump Campaign and
       the candidate Plaintiffs. [504-34]. While that may not be the ideal scenario for Plaintiffs, they concede there's nothing in the
       Election Code that limits them to recruiting only registered voters from the Republican Party. [ECF 528-14, 267:23-268:1
       (Q: And you don't have to be a registered Republican to serve as a poll watcher for the Trump campaign, do you? A:
       No.) ]. To that point, the Trump Campaign utilized at least two Democrats among the poll watchers it registered in the
       primary. [ECF 528-15, P001648].
21     To the extent that Plaintiffs are attempting to bring their claim on behalf of these third parties (which is unclear), they
       would lack standing to do so. Ordinarily, “a litigant must assert his or her own legal rights and interests and cannot rest
       a claim of relief on the legal rights or interests of third parties.” Powers v. Ohio, 499 U.S. 400, 410, 111 S.Ct. 1364, 113
       L.Ed.2d 411 (1991). The only time a litigant can bring an action on behalf of a third party is when “three important criteria
       are satisfied.” Id. “The litigant must have suffered an ‘injury in fact,’ thus giving him or her a ‘sufficiently concrete interest’
       in the outcome of the issue in dispute; the litigant must have a close relation to the third party; and there must exist
       some hindrance to the third party's ability to protect his or her own interest.” Id. at 410-11, 111 S.Ct. 1364 (cleaned up).
       Plaintiffs cannot satisfy the second or third criteria.
       Plaintiffs claim that they “have a close relationship with these minor parties such that it will act as an effective advocate
       for the minor parties.” [ECF 551, p. 30]. It is hard to see how Plaintiffs can be said to have a close relationship with rival
       political parties who are their direct adversaries in the upcoming election.
       Plaintiffs also argue that these “minor parties are hindered from protecting their own interests, particularly in this action
       when there are no minor party intervenors.” [Id.]. But that doesn't hold water either. Just because these other parties
       have not asked to intervene, it does not mean they were incapable of intervening or seeking relief elsewhere. Indeed,
       these parties and their candidates have demonstrated time and again that they can raise their own challenges to election
       laws when they so desire, including by filing suit in federal district court. See, e.g., Stein v. Cortés, 223 F. Supp. 3d 423
       (E.D. Pa. 2016) (Green Party Presidential candidate Jill Stein seeking recount); Libertarian Party of Conn. v. Merrill, No.
       20-467, 2020 WL 3526922 (D. Conn. June 27, 2020) (seeking to enjoin Connecticut's ballot access rules that required
       minor party candidates to petition their way onto the ballot); Green Party of Ark. v. Martin, 649 F.3d 675 (8th Cir. 2011)
       (challenging Arkansas’ ballot access laws).
22     The Sierra Club Intervenors argue this should end the analysis. [ECF 542, p. 14 (“Even ‘as applied,’ Plaintiffs’ claim
       has already been rejected”) ]. While the Court finds the Pennsylvania Supreme Court's apparent ruling on Plaintiffs’ as-
       applied challenge instructive, it is not outcome determinative. That is because the Pennsylvania Supreme Court did not
       have the benefit of the full evidentiary record that the Court has here.
23     After the briefing on the cross-motions for summary judgment had closed, on October 6, 2020, Secretary Boockvar
       issued additional guidance, which Plaintiffs then raised with the Court the following day. [ECF 571]. This new guidance
       confirms that poll watchers cannot be present during the pre-canvassing and canvassing of mail-in ballots. It also makes
       clear that while the authorized representative can be present, the representative cannot make any challenges to the
       ballots. The Court finds that this new guidance has minimal relevance to the current disputes at issue here. The scope
       of duties of a representative is not before the Court. Of sole relevance here is whether this new guidance changes how
       this Court weighs the burdens and benefits of the county-residency restriction for poll watchers. The Court finds that the
       representative's inability to challenge mail-in ballots does appear to provide less protection to Plaintiffs; but in the grand
       election scheme, particularly in light of the role of the election overseers, the Court does not find the new guidance to
       materially upset the Commonwealth's interests in its overall election-monitoring plan.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   69
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 102 of 193
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680



End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S.
                                                                                              Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                               70
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 103 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748

                                                                    other questions of importance to the voters and candidates in
                                                                    this Commonwealth, in short order. And that court still has
                  2020 WL 5407748
                                                                    sufficient time to reach these issues before any ballots are cast,
   Only the Westlaw citation is currently available.
                                                                    collected, or canvassed.
   United States District Court, W.D. Pennsylvania.

                                                                    In sum, because the harm Plaintiffs fear has not yet
          DONALD J. TRUMP FOR
                                                                    materialized in any actualized or imminent way, the Court
       PRESIDENT, INC., et al., Plaintiffs                          will deny Plaintiffs’ motion for injunctive relief, but will do
                    v.                                              so without prejudice to Plaintiffs’ (or any other party's) right
                                                                    to seek injunctive relief if a more imminent and irreparable
       Kathy BOOCKVAR, in her capacity
                                                                    harm materializes.
       as Secretary of the Commonwealth
       of Pennsylvania, et al., Defendants
                                                                    BACKGROUND
                       No. 2:20-cv-966
                              |                                     I. The Court's August 23, 2020, opinion.
                     Signed 09/08/2020                              In its prior opinion, the Court found that most of Plaintiffs’
                                                                    federal-constitutional claims turn on unsettled questions of
                                                                    state law under the recently enacted Act 77. Thus, to
OPINION                                                             allow the state courts to offer a potentially case-dispositive
                                                                    construction of the unsettled state-law questions, the Court
J. Nicholas Ranjan, United States District Judge                    abstained under the Pullman doctrine. See, e.g., Planned
                                                                    Parenthood of Cent. N.J. v. Farmer, 220 F.3d 127, 149 (3d
 *1 On August 23, 2020, this Court abstained from ruling
                                                                    Cir. 2000) (“[A]bstention under Pullman is appropriate where
on the merits of Plaintiffs’ claims and stayed this case. Since
                                                                    an unconstrued state statute is susceptible of a construction
then, the Pennsylvania Supreme Court has accepted a similar
                                                                    by the state judiciary which might avoid in whole or in part
case for review, and appears poised to rule on unsettled state-
                                                                    the necessity for federal constitutional adjudication, or at least
law questions that are critical to Plaintiffs’ claims here—
                                                                    materially change the nature of the problem.” (cleaned up)).
specifically, the validity of mail-in ballot “drop boxes” and
the permissibility of counting mail-in ballots that suffer from
                                                                    The Court acknowledged in its opinion that, while most of
certain procedural defects.
                                                                    Plaintiffs’ claims were subject to Pullman abstention, a few
                                                                    were not. [ECF 409, pp. 34-37]. But in exercising its inherent
But before the Pennsylvania Supreme Court decided to tackle
                                                                    authority, the Court found it better to stay the entire case rather
these issues, Plaintiffs filed a motion for “limited preliminary
                                                                    than proceed on a small subset of claims, only to have to
injunctive relief,” primarily asking this Court to order that all
                                                                    do most of the proceedings over again once the state courts
ballots delivered to drop boxes be segregated, so that they
                                                                    interpreted the relevant election code provisions. [Id.]. The
won't be commingled with other ballots. Plaintiffs fear that
                                                                    Court did, however, give the parties the option to move to
without such an injunction, they won't be able to challenge
                                                                    lift the stay on October 5, 2020, concerning this subset of
the ballots delivered to drop boxes in the event that the
                                                                    claims if the state courts had not yet resolved the state-law
Pennsylvania Supreme Court doesn't act in time.
                                                                    issues arising from the unsettled election-code provisions.
                                                                    [ECF 410].
Some of Plaintiffs’ concerns are valid. For example, if the
Pennsylvania Supreme Court doesn't timely decide whether
drop boxes are authorized by the election code, votes could         II. The Pennsylvania Supreme Court's exercise of
be cast through those locations and, if the ballots are not         extraordinary jurisdiction.
otherwise traceable, it might then be too late to un-ring            *2 On September 1, 2020, the Pennsylvania Supreme Court
the bell in the event that the Supreme Court later finds            granted Secretary Boockvar's “Application for the Court to
that drop boxes are not allowed. That said, while these             Exercise Extraordinary Jurisdiction over the Commonwealth
concerns are valid, they're also premature. The Pennsylvania        Court Case Docketed at 407 MD 2020.” [ECF 418;
Supreme Court appears to be on track to decide this, and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 104 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748

ECF 418-3]. The Pennsylvania Supreme Court ordered all             of ballot return sites like drop boxes. [ECF 415-19].
supplemental briefing to be filed by today, September 8,           Specifically, the guidance states that “[c]ounty boards of
2020. [ECF 418-3]. The issues before the Pennsylvania              elections may establish multiple ballot return locations where
Supreme Court include whether “Act 77 ... permit[s] county         voters may return their own voted ballot,” which may
election boards to designate drop-off locations other than         include establishing a “secure ballot return receptacle.” [Id.
their official office address for receipt of mail-in ballots”      at § 1.1]. The guidance also instructs that any “secure
and whether “mail-in ballots delivered to the county election      ballot return receptable”—i.e., drop boxes—should comply
boards without the inner envelope (i.e., ‘naked ballots’) [may]    with certain design requirements, and the county boards of
be counted.” [ECF 388-1, p. 5; ECF 418-3].                         elections must ensure the drop boxes comply with enumerated
                                                                   security features, including anti-tampering features, locks,
                                                                   video monitoring, and removal when the site is closed or the
III. Plaintiffs’ motion to modify the stay and for limited         drop box cannot be monitored. [Id. at §§ 2.2-2.5].
preliminary injunctive relief.
On August 28, 2020, Plaintiffs moved to modify this                 *3 Additionally, this guidance directs the counties to
Court's abstention order, and to request “limited preliminary      implement certain, specific procedures for collecting ballots
injunctive relief.” [ECF 414, p. 1]. This is the first time        from drop boxes and transporting them to the county
Plaintiffs have moved for a preliminary injunction in this         election office. [Id. at §§ 3.1-3.3]. That is, in relevant part,
case, though they had reserved their right to do so and their      that all ballots retrieved from drop boxes (or other ballot
amended complaint seeks injunctive relief. See [ECF 409, p.        collection sites) should be placed into a “secure ballot transfer
33] (discussing Plaintiffs’ request for preliminary-injunctive     container,” and “[t]he designated election officials should
relief and decision to forgo filing a motion for preliminary       note on Ballot Return Site Collection Forms the site and
injunction).                                                       unique identification number of the ballot return site and the
                                                                   date and time of retrieval.” [Id. at § 3.1]. The guidance further
In their motion, Plaintiffs request that the Court grant four      specifies that this collection form should be “maintained in a
types of preliminary-injunctive relief: (1) order Defendants to    manner prescribed by the board of elections to ensure that the
“segregate and maintain intact all cast absentee and mail-in       form is traceable to its respective secure ballot container.” [Id.
ballots that” are returned in drop boxes; lack an inner secrecy    at § 3.2].
envelope or contain marks, text, or symbols thereon; or are a
non-disabled voter's ballot that was delivered by a third party;   The second set of new guidance relates to the counting of
(2) enjoin Defendants “from pre-canvassing or canvassing”          “naked” ballots, and instructs that “naked” ballots should be
the same;1 (3) order Defendants to “retain and make available      counted notwithstanding the lack of a “secrecy” envelope.
for periodic review all digital images and video” (to the extent   [ECF 415-20]. It also instructs counties to develop a
they exist) that are captured by a camera “used to monitor         consistent process for counting such “naked” ballots. [Id. at p.
drop-boxes or other sites and locations ... used for the return    2]. In providing this guidance, the Secretary notes that “[t]he
and collection of cast absentee and mail-in ballots;” and (4)      failure to include the inner [‘secrecy’] envelope ... does not
modify the stay so that it is lifted on September 14, 2020,        undermine the integrity of the voting process” and thus, “no
rather than October 5, 2020. [ECF 414, pp. 1-2; ECF 414-1].        voter should be disenfranchised for failing to place their ballot
                                                                   in the official election ballot envelope.” [Id.].
In seeking a preliminary injunction, Plaintiffs emphasize
that Pennsylvania's Secretary of the Commonwealth, Kathy           Plaintiffs argue that Defendants’ inconsistent use of drop
Boockvar, recently issued new guidance particularly for the        boxes and counting of “naked” ballots are unconstitutional,
November 3, 2020, general election. See, e.g., [ECF 414, ¶¶        and that Secretary Boockvar's new guidance does not remedy
14-16, 33]. Specifically, Secretary Boockvar issued two new        the constitutional defects. E.g., [ECF 414, ¶¶ 19-20, 41].
sets of guidance on August 19, 2020—four days before the           Further, Plaintiffs point out that the Secretary's new guidance
Court's abstention opinion, but after all briefing on the then-    is inconsistent with Defendants’ prior positions, in that the
pending motions had been completed.                                guidance now says all “naked” ballots should be counted
                                                                   regardless of the elector's reason for not placing the ballot
One set of guidance relates to the collection of absentee          in the secrecy envelope. E.g., [id. at ¶ 16]. Plaintiffs
and mail-in ballots, including the use and implementation          say that this guidance violates the election code and is



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 105 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748

likely to be implemented in a non-uniform and potentially          prerequisite for ruling on a preliminary injunction.”). Thus,
unconstitutional manner (i.e., by some counties but not            the motion is ready for disposition.
others). E.g., [id. at ¶¶ 18, 20].

Plaintiffs argue that, without an injunction, this unlawful
                                                                   LEGAL STANDARD
guidance will irreparably harm them. That's because,
according to Plaintiffs, nothing in the Secretary's new            “A plaintiff seeking a preliminary injunction must establish
guidance instructs counties to segregate ballots that were         that he is likely to succeed on the merits, that he is likely to
received at drop boxes or that are “naked.” [Id. at ¶ 23]. Thus,   suffer irreparable harm in the absence of preliminary relief,
Plaintiffs suggest that unless this Court orders Defendants        that the balance of equities tips in his favor, and that an
to not commingle the challenged ballots with other “proper”        injunction is in the public interest.” Winter v. NRDC, Inc., 555
ballots, Plaintiffs will not be able to obtain the relief they     U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008). Because
seek even if they win their legal challenges. E.g., [id. at ¶¶     a preliminary injunction is an “extraordinary remedy,” the
33, 43-44]. They argue that, once the ballots are commingled,      plaintiff must make “a clear showing that the plaintiff is
it will be impossible to “un-commingle” them. As such,             entitled to such relief.” Id. at 22, 24, 129 S.Ct. 365; see
preventing this commingling will, according to Plaintiffs,         also Holland v. Rosen, 895 F.3d 272, 285 (3d Cir. 2018)
protect the public interest. E.g., [id. at ¶¶ 45-46].              (“A preliminary injunction is an extraordinary remedy which
                                                                   should be granted only in limited circumstances. We do not
Defendants and Intervenors have a different take. They argue       issue that relief unless the movant, by a clear showing, carries
that Plaintiffs’ motion, despite its label, is really a motion     the burden of persuasion.” (cleaned up) (citations omitted)).
for reconsideration of this Court's abstention order. And they
contend that Plaintiffs cannot meet the heavy burden of            The first two factors that a plaintiff must show—“(1) a
justifying such reconsideration. Defendants and Intervenors        reasonable likelihood of success on the merits ... [and]
also argue that the Court cannot award Plaintiffs a preliminary    (2) irreparable harm”—are “prerequisites” to obtain a
injunction as Plaintiffs’ claims are not justiciable because       preliminary injunction. Holland, 895 F.3d at 286. Each of
Plaintiffs lack standing, their claims aren't ripe, and their      these two factors is also a prerequisite to the other. See, e.g.,
claims are barred by the Eleventh Amendment of the U.S.            id. (opining that because the plaintiff did not sufficiently
Constitution. Defendants and Intervenors further argue that        “demonstrate that [he] can win on the merits ... we do not
the Pennsylvania Supreme Court's exercise of extraordinary         delve deeply into the second factor” (cleaned up)); In re
jurisdiction renders any preliminary injunction unnecessary        Arthur Treacher's Franchisee Litig., 689 F.2d 1137, 1143 (3d
and improper because the Supreme Court will quickly decide         Cir. 1982) (“[A] failure by the moving party to satisfy these
certain state-law questions, mooting Plaintiffs’ alleged need      prerequisites: that is, a failure to show a likelihood of success
for injunctive relief.                                             or a failure to demonstrate irreparable injury, must necessarily
                                                                   result in the denial of a preliminary injunction.”).
 *4 Additionally, Defendants and Intervenors argue that
granting a preliminary injunction would be inconsistent with       Thus, if a plaintiff fails to show that it is likely to suffer
this Court's abstention order because to award a preliminary       irreparable harm, the Court may deny the preliminary
injunction, the Court would need to assess the merits of           injunction, and need not address the remaining factors. See
Plaintiffs’ claims, something the Court declined to do in its      Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir.
abstention opinion. And finally, they argue that Plaintiffs do     2017) (“[W]e have repeated that a district court—in its sound
not meet their burden to show a preliminary injunction is          discretion—should balance those four factors so long as the
warranted.                                                         party seeking the injunction meets the threshold on the first
                                                                   two.”); see, e.g., In re Arthur Treacher's Franchisee Litig.,
Briefing is complete. No party has requested an evidentiary        689 F.2d at 1143; Doe v. U. of Sciences, No. 19-358, 2020
hearing, and the Court, based on the nature of the motion,         WL 5211028, at *4, n.7 (E.D. Pa. Sept. 1, 2020) (“Because
finds that one is not required. See Bradley v. Pittsburgh          the Court finds [Plaintiff] failed to establish irreparable harm,
Bd. of Educ., 910 F.2d 1172, 1175-76 (3d Cir. 1990)                it need not address the parties’ arguments with respect to the
(“The applicable Federal Rule does not make a hearing a            possibility of harm to others from granting the injunction, or
                                                                   the public interest in granting injunctive relief.”).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 106 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748

                                                                    draw a distinction between this case on the one hand
                                                                    (preliminary-injunction motion filed after the Pullman stay),
                                                                    and New Jersey-Philadelphia and Chez Sez on the other
DISCUSSION & ANALYSIS
                                                                    (preliminary-injunction motion filed contemporaneously
I. The Court will consider Plaintiffs’ motion.                      with the complaint and before Pullman stay). But that
As an initial matter, the parties dispute whether the Court         distinction doesn't seem to necessarily flow from the
can entertain Plaintiffs’ motion at all, given that it was filed    reasoning of the Third Circuit's decisions. Thus, based on
after this Court stayed the case based on Pullman abstention.       this binding precedent, the Court finds that it is obligated to
The Third Circuit has said that district judges have the            consider Plaintiffs’ motion.
authority to consider (and even that they must consider)
a preliminary-injunction motion at the same time they are           However, as will be discussed, the Court also finds that
deciding whether to abstain based on Pullman. See, e.g.,            Plaintiffs’ motion must, at this stage, be denied due to
Chez Sez III Corp. v. Township of Union, 945 F. 2d 628,             the absence of any irreparable harm. Because that issue is
634 n.4 (3d Cir. 1991); New Jersey-Phila. Presbytery of the         dispositive, this Court need not delve into a merits-based
Bible Presbyterian Church v. N.J. State Board of Higher             determination that could cause tension with the principles of
Education, 654 F.2d 868, 886 (3d Cir. 1981).2 But there is          Pullman.4
no authority specifically mandating or authorizing a district
court to consider a preliminary-injunction motion filed after
                                                                    II. Plaintiffs cannot establish irreparable harm.
it stays the entire case under Pullman. See Fuente v. Cortes,
                                                                     *6 At least at the current stage of proceedings and on
207 F. Supp. 3d 441, 453 (M.D. Pa. 2016) (“[T]hough courts
                                                                    the record presently before this Court, Plaintiffs have not
in the past have entertained parties’ requests for emergency
                                                                    established that they are entitled to the “extraordinary
relief contemporaneously with a decision to abstain on the
                                                                    remedy” of a preliminary injunction. Greater Phila. Chamber
merits of the case, this scenario is distinguishable from such
                                                                    of Commerce v. City of Phila., 949 F.3d 116, 133 (3d Cir.
instances[.]” (cleaned up)).
                                                                    2020). That is chiefly because Plaintiffs have not shown that
                                                                    they will suffer “irreparable harm” if the Court denies the
 *5 It strikes the Court as inconsistent with the core principles
of Pullman for a plaintiff to be able to seemingly circumvent a     injunction.5
Pullman-based stay by, at any later point in time, coming back
to federal court, claiming an emergency has arisen, and asking      A party seeking preliminary injunctive relief must
the federal court to basically reconsider and take immediate        “demonstrate that irreparable injury is likely in the absence
jurisdiction over the case. “Indeed, abstention could not serve     of an injunction.” Winter, 555 U.S. at 22, 129 S.Ct. 365
its proper function if the parties could, by their own decisions,   (emphasis in original). An injury is “irreparable” only if
force us to confront an otherwise avoidable constitutional          it “cannot be redressed by a legal or an equitable remedy
question.” Nicholson v. Scoppetta, 344 F.3d 154, 168 (2d            following a trial.” Campbell Soup Co. v. ConAgra, Inc., 977
Cir. 2003). In that scenario, the Court would be inviting, not      F.2d 86, 91 (3d Cir. 1992) (citation omitted). Further, “[t]he
avoiding, the “needless friction” that abstention is designed       preliminary injunction must be the only way of protecting
to prevent. See Moore v. Tangipahoa Parish School Bd.,              the plaintiff from harm.” Id. (emphasis in original). As well,
507 F. App'x 389, 396 (5th Cir. 2013) (“This [preliminary-          preliminary relief that is “mandatory,” rather than prohibitive,
injunction motion] presents the very conflict that Pullman          and “will alter the status quo” must “meet a higher standard
abstention seeks to avoid—i.e., needless friction between           of showing irreparable harm in the absence of an injunction.”
a federal pronouncement and state policies—as it involves           Bennington Foods LLC v. St. Croix Renaissance, Grp.,
a federal court enjoining a state's legislatively-determined        LLP, 528 F.3d 176, 179 (3d Cir. 2008); see also Christie-
funding decisions prior to allowing the state to consider           Spencer Corp. v. Hausman Realty Co., 118 F. Supp. 2d
                                                                    408, 418 (S.D.N.Y. 2000) (“Such relief is granted sparingly,
whether such decisions comport with its own constitution.”).3
                                                                    because mandatory injunctions are more burdensome than
                                                                    prohibitory injunctions, and disturb the status quo prior to
That said, this Court is bound by Third Circuit precedent,
                                                                    final adjudication.”). In such circumstances, Plaintiffs’ right
and the Third Circuit appears to have ordered district
                                                                    to relief must be “indisputably clear.” Hope v. Warden York
courts to consider and decide preliminary-injunction motions
even while abstaining under Pullman. The Court could


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 107 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748

County Prison, ––– F.3d ––––, 2020 WL 5001785, at *3 (3d
Cir. Aug. 25, 2020).
                                                                    1. Plaintiffs can obtain relief by operation of the
                                                                    Pennsylvania Supreme Court's decision.
Plaintiffs argue that they will suffer irreparable harm
without an injunction because Defendants may commingle all          Initially, Plaintiffs have not shown that the harm they fear is
absentee and mail-in ballots after they are cast and collected.     “likely,” or that an injunction is the “only” way to prevent it,
Once that happens, Plaintiffs say, there will be “no way            because the Pennsylvania Supreme Court is poised to resolve
to discern which, or how many, of those ballots were cast           Plaintiffs’ claims on state-law grounds in short order, before
in the manner being challenged by Plaintiffs.” [ECF 414,            such harm occurs. See Winter, 555 U.S. at 22, 129 S.Ct. 365;
p. 17, ¶ 43]. To avoid this harm, they ask that the Court           Campbell Soup Co., 977 F.2d at 91.
order Defendants to (1) segregate, account for, and “deem
challenged” all ballots within the categories Plaintiffs wish to    Per that court's recent order exercising extraordinary
contest (e.g., all absentee and mail-in ballots returned to “drop   jurisdiction over the parallel state-court litigation, the
boxes”); and (2) retain, and allow Plaintiffs to “periodically      question of whether the election code permits counties to
review,” video surveillance footage used to monitor “drop           use “drop boxes” is now teed up for decision, as is the
boxes” or other absentee and mail-in ballot return sites. [ECF      question of whether ballots submitted without an “inner
414-1, ¶¶ 1-3].                                                     secrecy envelope” (or with “marks” on that envelope) may be
                                                                    counted. [ECF 388-1, p. 5; ECF 418-3]. Those issues will be
After careful consideration, the Court does not believe either      fully briefed by today, September 8, 2020, and presumably
category of preliminary relief is warranted at this time.           decided promptly after that. [ECF 418-3]. While Plaintiffs
                                                                    argue that there is no guarantee the Pennsylvania Supreme
                                                                    Court will quickly and conclusively decide these issues [ECF
   A. Plaintiffs’ request for ballot segregation.
                                                                    437, pp. 2-3], this Court trusts that it will, considering the
 *7 First, Plaintiffs ask the Court to preliminarily enjoin
                                                                    importance and urgency of the parties’ disputes. Once the
Defendants from “commingling and counting (either during
                                                                    Pennsylvania Supreme Court has weighed in, its decision
a pre-canvass or canvass) cast absentee and mail-in ballots”
                                                                    will likely moot Plaintiffs’ federal claims here by either (1)
that are either: (1) “returned or collected through drop boxes”;
                                                                    invalidating the use of drop boxes and counting of “naked
(2) “lack an inner secrecy envelope or contain marks, texts,
                                                                    ballots” on state-law grounds; or (2) determining that the
or symbols thereon”; or (3) “have been delivered in-person
by someone other than the non-disabled voters.” [ECF 414-1,         Secretary's guidance on those points is lawful.6 That's why
p. 2]. Plaintiffs further ask that this Court “deem” all such       this Court abstained under Pullman in the first place.
ballots to be “challenged” under the election code and direct
Defendants to “segregat[e] and set aside [the challenged            As for the timing of the commingling Plaintiffs seek to
ballots] in a secure location at the offices of each of the         preempt, the earliest possible harm referenced by Plaintiffs’
Defendant County Elections Boards.” [Id.]                           motion is that one county (Delaware County) plans to install
                                                                    drop boxes to collect mailed ballots on October 1, 2020. [ECF
In practice, this means that all the challenged ballots would be    414, p. 12, ¶ 22]. Assuming that is true,7 it would mean that
excluded from counting in the ordinary course and subjected         ballots could be cast, collected, and then possibly mixed-in
to a hearing procedure used for adjudicating challenges             with others at some point after that—nearly a month or more
to absentee ballots or ballot applications under 25 P.S. §          from now.
3146.8(f) and (g)(5). Presumably, Plaintiffs intend to ask that
these ballots be disqualified, after the votes are cast, if they     *8 Even then, however, Plaintiffs have not shown that
prevail on their claims challenging the use of drop boxes           Defendants intend to commingle ballots cast in drop boxes
(either in state court or in this Court).                           in an untraceable way. In fact, the Secretary's new guidance
                                                                    instructs that ballots collected from drop boxes (and other
For several reasons, Plaintiffs have not shown that they will       ballot collection sites) shall be placed in a “secure ballot
suffer irreparable harm if the Court declines to order this         transfer container,” and that county officials shall then “note
relief.                                                             on Ballot Return Site Collection Forms the site and unique
                                                                    identification number of the ballot return site and the date
                                                                    and time of retrieval.” [ECF 415-19, § 3.1]. What's more,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 108 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748

the guidance specifies that these collection forms should          ballots” can simply be counted, or not, consistent with any
be maintained by the counties “to ensure that the form is          decision by the Pennsylvania Supreme Court (or this Court)
traceable to its respective secure ballot container.” [Id. at §    that issues before election day.
3.2]. This suggests that cast ballots will be traceable back to
the site where they were deposited. Plaintiffs have not shown      To be clear, the Court's analysis here is predicated on the
that any Defendant plans to disregard this guidance, let alone     Pennsylvania Supreme Court deciding these issues in a timely
do so at a time that would result in commingling of ballots        and expeditious manner, and the fact that sufficient time
before the Pennsylvania Supreme Court weighs in.                   remains before Plaintiffs’ commingling concerns materialize.
                                                                   Plaintiffs’ concern that the Pennsylvania Supreme Court may
For these reasons, Plaintiffs have not carried their burden to     not timely act are well-taken, and thus there could be a
show that votes will “likely” be cast in drop boxes—let alone      point in the run-up to the election where Plaintiffs’ assertions
collected and irreversibly commingled with other ballots—          of irreparable harm become likely and imminent enough
before the Pennsylvania Supreme Court decides the correct          to warrant some type of injunctive relief—provided, of
interpretation of the election code. To the contrary, all signs    course, that the other elements required to obtain preliminary
suggest that the Supreme Court understands the urgency and         injunctive relief are satisfied.
will issue a decision before ballot collection is substantially
underway, hopefully in the next several weeks. So long as
that happens, Plaintiffs will not suffer irreparable harm. See
                                                                   2. State law and the Secretary's guidance protect Plaintiffs
ARRM v. Piper, 319 F. Supp. 3d 1156, 1163 (D. Minn. 2018)
                                                                   from harm due to third-party ballot delivery.
(“When an adequate remedy exists under state law, injunctive
relief is not appropriate.”) (citations omitted); cf. Little v.     *9 For a different reason, Plaintiffs have also failed to show
Tube City Renaissance, No. 19-172, 2020 WL 436616, at              that they will suffer irreparable harm if the Court does not
*2 (W.D. Pa. Jan. 28, 2020) (Horan, J.) (“In addition, Mr.         order Defendants to segregate all absentee and mail-in ballots
Little has not demonstrated that he could not have received        that are cast for non-disabled voters but “delivered in-person
adequate protections through the state appellate process ... Mr.   by someone other than the non-disabled voters” themselves.
Little abandoned an adequate state law remedy to challenge         [ECF 414-1, ¶ 2].
the constitutionality of the Conservatorship Act. Accordingly,
injunctive relief is not available[.]”).                           This request stems from Plaintiffs’ claim that a few counties
                                                                   accepted delivery of such ballots by third parties (such as
As for Plaintiffs’ challenge to the Secretary's guidance on        voters’ spouses) during the recent primary election. But
the counting of ballots submitted without an inner secrecy         everyone now agrees that the election code forbids third-party
envelope (or with “marks” on that envelope), the harm              ballot delivery, and Secretary Boockvar has issued updated
Plaintiffs argue they will suffer without injunctive relief is     guidance clarifying that counties should only permit voters to
even more attenuated.                                              return “their own voted absentee and mail-in ballots.” [ECF
                                                                   424-1, § 1.1] (emphasis added).
Under the election code, the outer envelopes of mail-in and
absentee ballots cannot be opened until after 7:00 a.m. on         Given this, it appears that state law will afford Plaintiffs
election day, November 3, 2020. See 25 P.S. §§ 2602(q.1);          full protection from the “harm” of counties accepting in-
3146.8(g)(1.1). Until that happens, election officials have no     person delivery of mail-in or absentee ballots by individuals
way of knowing if a ballot lacks an inner secrecy envelope         other than the voter. Plaintiffs have not presented evidence
or contains “marks, texts, or symbols thereon,” nor are they       that any Pennsylvania county is “likely” to disobey the
able to “commingle” such ballots with others. The Secretary's      unambiguous election code or the Secretary's clarifying
briefing confirms that this is her understanding of the election   guidance forbidding third-party delivery. And without such
code, [ECF 424, pp. 11-12], and Plaintiffs make no contrary        evidence, the mere possibility that individual county officials
showing.                                                           might disobey unambiguous state election code requirements
                                                                   does not rise to the level of federal constitutional concern.8
Assuming that there is a decision on whether such ballots may
                                                                   See Shipley v. Chicago Bd. of Election Commissioners, 947
be counted before election day, Plaintiffs have not established
                                                                   F.3d 1056, 1062 (7th Cir. 2020) (explaining that even “a
that they are “likely” to suffer any harm. So-called “naked
                                                                   deliberate violation of state election laws by state election


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 109 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748

officials does not transgress against the Constitution”)
(cleaned up); Lecky v. Virginia State Bd. of Elections, 285 F.     III. The Court will not move up the date on which it will
Supp. 3d 908, 919 (E.D. Va. 2018) (“[E]ven assuming the            consider motions to lift the stay.
Fredericksburg officials’ failure to provide provisional ballots   The Court previously ordered that either party could lift the
amounted to a violation of state law, it would not rise to the     stay as to “the claims that are not based on unsettled issues
level of an equal protection violation.”).                         of state law” starting October 5, 2020, due to “a prolonged
                                                                   delay by the state courts[.]” [ECF 410, p. 2]. Plaintiffs ask the
In sum, absent any arguably unlawful guidance from the             Court to modify that order and allow the stay to be “lifted on
Secretary or demonstrated intent by other Defendants to            September 14, 2020, rather than October 5, 2020, with respect
disobey the election code, Plaintiffs cannot satisfy the high      to all settled state-law claims.” [ECF 414, p. 2]. Plaintiffs
bar for preliminary-injunctive relief.                             argue that maintaining the October 5 date will “result in
                                                                   substantial prejudice to Plaintiffs and their claims.” [Id. at ¶
                                                                   34]. The Court disagrees.
   B. Plaintiffs’ request for video surveillance footage.
In addition to requesting the segregation of ballots they intend   The most urgent apparent basis for Plaintiffs’ request is that
to challenge, Plaintiffs ask that the Court order Defendants       September 14, 2020, is the date when county election boards
to “make available for periodic review upon request by             may begin mailing ballots to voters. [Id. at p. 12, ¶, 129
Plaintiffs” any video surveillance footage “used to monitor        S.Ct. 365 21]. But Plaintiffs do not explain, and the Court
any drop-boxes and/or other sites or locations, including          cannot discern, the connection between September 14 and the
a county election office, for the return and collection of         claims that the Court said it would consider deciding after
absentee and mail-ballots.” [ECF 414-1, ¶ 2].                      October 5—those not based on unsettled or ambiguous issues
                                                                   of state law. Those claims include: (1) Plaintiffs’ third-party
Plaintiffs, however, have not shown that an injunction is “the     ballot-delivery claims that are set forth in parts of Counts I,
only way of protecting [them] from harm” in this instance.         II, and III; (2) Plaintiffs’ facial challenge to Pennsylvania's
Campbell Soup Co., 977 F.2d at 91 (emphasis in original).          poll-watching residency restriction set forth in Counts IV and
The Secretary's latest guidance already suggests that video        V; and (3) Plaintiffs’ claims related to improper provisional
surveillance footage related to drop box and other ballot-         voting as set forth in Counts VIII and IX. [ECF 410, p. 2].
collection sites “should be retained by the county election
office through 60 days following the deadline to certify the       The connection between these claims and either the mailing
election.” [ECF 424-1, § 2.5]. And if this guidance on its own     of ballots to voters or the installation of drop boxes is tenuous,
lacks teeth, Defendants’ evidence preservation obligations in      at best.11
this (and any other) litigation do not. To be clear, at least in
this case, Defendants are under an ongoing duty to preserve         *11 As the Court outlined above, the state-law issues at the
all such evidence in their possession, custody, and control        heart of Plaintiffs’ central claims are on track to be resolved
until the conclusion of this litigation. See Romero v. Allstate    in an expeditious manner in state court, and this Court can
Ins. Co., 271 F.R.D. 96, 110 (E.D. Pa. 2010) (“It is well-         resolve any constitutional issues that have not been mooted or
settled that a party which reasonably anticipates litigation has   that have otherwise been refined shortly thereafter. It remains
an affirmative duty to preserve relevant evidence.” (cleaned       likely that the Pennsylvania Supreme Court will act this
up)); see also Archer v. York City Sch. Dist., 227 F. Supp. 3d     month, before the current October 5, 2020, deadline arrives.
361, 380 (M.D. Pa. 2016).                                          Thus, the Court sees no reason to modify its prior order at this
                                                                   time.
 *10 The Court has seen no evidence that any Defendant
has spoliated, or plans to spoliate, relevant video footage in
the imminent future.9 Thus, Plaintiffs have not shown that
                                                                   CONCLUSION
harm is “likely” or that injunctive relief is necessary to force
Defendants to “retain” such footage.10                             For the reasons discussed, the Court will deny Plaintiffs’
                                                                   motion to modify the Court's stay order and for
                                                                   limited preliminary-injunctive relief. A corresponding order
                                                                   consistent with this Opinion will follow.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 110 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748


                                                                    All Citations

                                                                    Slip Copy, 2020 WL 5407748


Footnotes
1      Related to this, Plaintiffs also request that the Court order Defendants to resolve the ballot challenges pursuant to 25
       P.S. §§ 3146.8(f) and (g)(5), and that Defendants produce “a list of all electors, by precinct, whose ballots have been
       segregated and are being challenged under this [Proposed] Order.” [ECF 414-1, ¶¶ 2-3].
2      The two cases that stand for this proposition create a puzzling tension. On one hand, district courts are instructed
       by Pullman not to delve into the merits of any unsettled state-law issues to avoid offering “a forecast rather than a
       determination” that would cause “needless friction with state policies.” Railroad Comm'n of Texas v. Pullman Co., 312
       U.S. 496, 500, 61 S.Ct. 643, 85 L.Ed. 971 (1941); see also id. (“The reign of law is hardly promoted if an unnecessary
       ruling of a federal court is thus supplanted by a controlling decision of a state court. The resources of equity are equal
       to an adjustment that will avoid the waste of a tentative decision as well as the friction of a premature constitutional
       adjudication.”).
       On the other hand, to decide a preliminary-injunction motion, the district court must do that very thing—determine
       reasonable probability of success on the merits, essentially deciding, or at least predicting, the state-law issues in the
       process. This seems at odds with Pullman’s concern for avoiding advisory opinions that might later be voided by a state-
       court decision under state law. See id.; see also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 11, 107 S.Ct. 1519, 95 L.Ed.2d
       1 (1987) (“When federal courts interpret state statutes in a way that raises federal constitutional questions, a constitutional
       determination is predicated on a reading of the statute that is not binding on state courts and may be discredited at any
       time—thus essentially rendering the federal-court decision advisory and the litigation underlying it meaningless.” (cleaned
       up)).
       In New Jersey-Philadelphia, the Third Circuit seemed to recognize this tension, but found that it was of little consequence
       under the specific circumstances of that case. 654 F.2d at 885-86. That's because, in the Third Circuit's view, “the district
       court [did] not construe[ ] the state statute or regulations at all,” and regardless, a preliminary injunction is just that—
       preliminary—and the state courts could always decide the state-law questions and issue narrowing constructions before
       entry of a final permanent injunction. Id.
3      In other Circuits, courts have specifically abstained from deciding motions for a preliminary injunction based on Pullman.
       See, e.g., Caldera v. City of Boulder, 341 F. Supp. 3d 1241, 1243 (D. Colo. 2018) (abstaining from deciding “preliminary
       injunction (# 4) against enforcement of [an] Ordinance”), aff'd Caldara v. City of Boulder, 955 F.3d 1175 (10th Cir. 2020);
       Moore, 507 F. App'x at 396 (holding that district court erred in granting preliminary injunction “in light of the Pullman
       abstention doctrine.”); Jayaraj v. Scappini, 66 F.3d 36, 38 (2d Cir. 1995) (holding that the district court “erred in granting
       the preliminary injunction” because “abstention under [Pullman] is warranted.”); Chun v. State of N.Y., 807 F. Supp. 288,
       289 (S.D.N.Y. 1992) (abstaining from deciding “preliminary injunction to enjoin the State of New York from prosecuting
       [plaintiff] for violating New York's anti-gambling laws.”).
4      In discussing this issue, Plaintiffs rely heavily on Pierce v. Allegheny County Bd. of Elections, 324 F. Supp. 2d 684 (W.D.
       Pa. 2013) (Conti, J.). See [ECF 414, ¶¶ 33, 37-47]. In Pierce, the court abstained under Pullman, but granted a limited
       injunction, ordering the segregation of 937 ballots. 324 F. Supp. 2d at 707-09. A review of Pierce demonstrates the difficult
       position in which the Third Circuit's decisions placed the district court, and how those decisions limited the court's merits
       review. There, the district court recognized that “the likelihood of plaintiffs’ success, while a close question, appear[ed]
       to turn on an issue, which [was] more appropriate for the Pennsylvania courts to determine[.]” Id. at 705. But, in light of
       its abstention decision, the district court found it “inappropriate, based upon the doctrines of comity and federalism, to
       speculate as to how the Pennsylvania courts would interpret” the relevant state-law issue. Id. The district court eventually
       reached its merits decision on the injunction by qualifying it and finding that it turned on “how the state court interpret[ed]
       the provision of the election code at issue,” without engaging in such an interpretation. Id.
5      Defendants and Intervenors raise a number of other procedural and substantive challenges to Plaintiffs’ motion. Because
       Plaintiffs’ failure to establish irreparable harm is dispositive to the present motion, the Court need not address these other
       arguments. See, e.g., Exec. Home Care Franchising LLC v. Marshall Health Corp., 642 F. App'x 181, 183 (3d Cir. 2016)
       (“We conclude that the District Court properly disposed of Executive Care's motion for a preliminary injunction on the
       basis of the ‘irreparable harm’ requirement.’ ”); B.P.C. v. Temple Univ., No. 13-7595, 2014 WL 4632462, at *5 (E.D. Pa.
       Sept. 16, 2014) (“Because of the failure to establish irreparable harm, the other factors (likelihood of success, balance


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 111 of 193
Donald J. Trump for President, Inc. v. Boockvar, Slip Copy (2020)
2020 WL 5407748

       of harms and public interest) need not be addressed.” (citing AT&T v. Winback & Conserve Program, 42 F.3d 1421,
       1427 n.8 (3d Cir. 1994))).
6      As it pertains to these claims, Plaintiffs do not assert a facial constitutional challenge to the election code or to the
       constitutionality of drop-boxes and mail-in voting generally. Instead, as this Court explained in its prior opinion, Plaintiffs’
       federal claims depend on the Secretary having issued unlawful guidance that will be implemented inconsistently across
       the counties. [ECF 409, pp. 2, 26, n.6]. Thus, if the Secretary's guidance is declared either lawful or unlawful by the
       Pennsylvania Supreme Court, and the correct interpretation of the election code is then implemented uniformly across
       the counties, nothing remains of Plaintiffs’ related federal claims in this case.
7      The Secretary's new guidance suggests that all ballot return sites should be accessible “not less than 30 days before
       the day of the election, and on the day of the election.” [ECF 415-19, § 2.1]. This suggests that Plaintiffs are correct to
       believe that at least some drop boxes will be made accessible starting October 1, 2020.
8      If, despite the unambiguous statute and guidance from the Secretary, instances of non-compliance arise in specific
       counties, Plaintiffs would of course still be able to seek emergency relief in state court, where claims for election-law
       violations are typically adjudicated. See, e.g. Shipley, 947 F.3d at 1062 (“[T]hat is a state law claim for a violation of state
       law, not a federal claim for a violation of constitutional rights ... Plaintiffs may have other avenues available to raise their
       complaints, but federal court is not one of them.”).
9      Plaintiffs suggest that some Defendants did not retain video surveillance footage taken during the primary election. [ECF
       414, p. 11 n.7]. But this litigation was not pending or anticipated at that time (indeed, Plaintiffs’ claims here are based
       in large part on events that allegedly occurred during the primary election), and so Defendants did not then have any
       obligation to suspend retention policies that might result in the loss of such evidence.
10     Even if limited injunctive relief directing Defendants to “retain” existing surveillance footage were appropriate, Plaintiffs’
       further request that Defendants be compelled to authorize “periodic review” of such footage by campaigns does not
       appear warranted in light of the significant burdens associated with mandating that Defendants oversee ongoing,
       statewide video surveillance by private parties in the lead up to the election. Additionally, any need for review of such
       footage is likely to be eliminated or diminished by the Pennsylvania Supreme Court's impending decision resolving the
       legality of drop boxes. While video footage could, in theory, provide some “color” evidence to support Plaintiffs’ allegations
       with respect to the perils of using drop boxes, that really is ancillary to the legal question of whether drop boxes are
       authorized by the election code.
11     The one exception is, perhaps, the third-party ballot delivery claim. But as discussed above, that no longer seems to be
       a “live” issue after the Secretary's latest guidance. The rest of these claims relate to issues that just need to be decided
       soon enough to allow proper implementation by election day—e.g., whether out-of-county residents may serve as poll-
       watchers and what the correct procedure is for handling voters who show up to vote in-person on election day after
       requesting an absentee or mail-in ballot beforehand.


End of Document                                                         © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  9
            Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 112 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

                                                                       A federal court is presumed to lack jurisdiction in
                                                                       a particular case unless the contrary affirmatively
                     2020 WL 5626974
                                                                       appears. U.S. Const. art. 3, § 2, cl. 1.
       Only the Westlaw citation is currently available.
          United States District Court, D. Nevada.

            DONALD J. TRUMP FOR                                 [3]    Federal Courts        Dismissal or other
                                                                       disposition
        PRESIDENT, INC., et al., Plaintiff(s),
                                                                       Grant of a motion to dismiss for lack of
                      v.                                               subject matter jurisdiction is appropriate if the
         Barbara CEGAVSKE, Defendant(s).                               complaint, considered in its entirety, fails to
                                                                       allege facts on its face sufficient to establish
              Case No. 2:20-CV-1445 JCM (VCF)                          subject matter jurisdiction. U.S. Const. art. 3, §
                              |                                        2, cl. 1; Fed. R. Civ. P. 12(b)(1).
                     Signed 09/18/2020

Synopsis
                                                                [4]    Federal Courts        Presumptions and burden
Background: Presidential election campaign and political
                                                                       of proof
party brought action challenging constitutionality of Nevada
statute which expanded mail-in voting for Nevada voters                Plaintiffs bear the burden of proving that the case
during COVID-19 pandemic. Nevada Secretary of State                    is properly in federal court to survive a motion
moved to dismiss.                                                      to dismiss for lack of subject matter jurisdiction.
                                                                       Fed. R. Civ. P. 12(b)(1).


Holdings: The District Court, James C. Mahan, Senior
                                                                [5]    Federal Courts        Pleadings and motions
District Judge, held that:
                                                                       Federal Courts        Dismissal or other
[1] presidential election campaign and political party lacked          disposition
associational standing to bring suit on behalf of its member           A plaintiff must plead the existence of whatever
voters, and                                                            is essential to federal jurisdiction, and, if the
                                                                       plaintiff does not do so, the court, on having the
[2] plaintiffs lacked direct organizational standing.                  defect called to its attention or on discovering the
                                                                       same, must dismiss the case, unless the defect be
                                                                       corrected by amendment. U.S. Const. art. 3, § 2,
Motion granted.                                                        cl. 1.



 West Headnotes (24)                                            [6]    Federal Civil Procedure          In general;
                                                                       injury or interest
                                                                       Federal Courts        Case or Controversy
 [1]       Federal Courts        Limited jurisdiction;
                                                                       Requirement
            jurisdiction as dependent on constitution or
           statutes                                                    Standing to sue is a doctrine rooted in the
                                                                       constitutional case or controversy requirement.
           Federal courts are courts of limited jurisdiction.
                                                                       U.S. Const. art. 3, § 2, cl. 1.
           U.S. Const. art. 3, § 2, cl. 1.


                                                                [7]    Federal Civil Procedure          In general;
 [2]       Federal Courts        Presumptions and burden
                                                                       injury or interest
           of proof



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 113 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

        The constitutional standing doctrine limits the
        category of litigants empowered to maintain a           [13]   Federal Civil Procedure           In general;
        lawsuit in federal court to seek redress for a legal           injury or interest
        wrong. U.S. Const. art. 3, § 2, cl. 1.                         A plaintiff does not automatically satisfy the
                                                                       injury-in-fact requirement for standing whenever
                                                                       a statute grants a person a statutory right and
 [8]    Federal Civil Procedure          In general;                   purports to authorize that person to sue to
        injury or interest                                             vindicate that right. U.S. Const. art. 3, § 2, cl. 1.

        Federal Civil Procedure          Causation;
        redressability
                                                                [14]   Federal Civil Procedure           In general;
        To establish constitutional standing, a plaintiff
                                                                       injury or interest
        must plead three elements: (1) an injury in fact;
        (2) a causal connection between the injury and                 Article III standing requires a concrete injury
        the alleged misconduct; and (3) a likelihood                   even in the context of a statutory violation. U.S.
        that the injury will be redressed by a favorable               Const. art. 3, § 2, cl. 1.
        decision. U.S. Const. art. 3, § 2, cl. 1.

                                                                [15]   Federal Civil Procedure           In general;
 [9]    Federal Civil Procedure          In general;                   injury or interest
        injury or interest                                             A plaintiff may not allege a bare procedural
        The party invoking federal jurisdiction bears the              violation of a statute, divorced from any concrete
        burden of demonstrating that it has standing to                harm, and satisfy the injury-in-fact requirement
        sue. U.S. Const. art. 3, § 2, cl. 1.                           of Article III. U.S. Const. art. 3, § 2, cl. 1.



 [10]   Federal Civil Procedure          Pleading               [16]   Constitutional Law          Elections

        At the pleading stage, the plaintiff must clearly              Presidential      election      campaign     lacked
        allege facts demonstrating each element of                     associational standing to bring suit on behalf
        standing. U.S. Const. art. 3, § 2, cl. 1.                      of its member voters, in action challenging
                                                                       constitutionality of Nevada statute which
                                                                       expanded mail-in voting for Nevada voters
                                                                       during COVID-19 pandemic; interests of voters
 [11]   Federal Civil Procedure          In general;
                                                                       were not germane to campaign organization's
        injury or interest
                                                                       purpose, as campaign represented presidential
        To establish an “injury in fact,” as required                  candidate's electoral and political goals. U.S.
        for standing, a plaintiff must show that he or                 Const. art. 3, § 2, cl. 1; 52 U.S.C.A. § 30102; Nev.
        she suffered an invasion of a legally protected                Rev. St. §§ 293.317, 414.070.
        interest that is concrete and particularized and
        actual or imminent. U.S. Const. art. 3, § 2, cl. 1.            1 Cases that cite this headnote


                                                                [17]   Associations      Suits on Behalf of Members;
 [12]   Federal Civil Procedure          In general;                   Associational or Representational Standing
        injury or interest
                                                                       An entity may establish associational standing
        A concrete injury, as necessary for standing,                  to bring suit on behalf of its members when:
        must actually exist and affect the plaintiff in a              (1) its members would otherwise have standing
        personal and individual way. U.S. Const. art. 3,               to sue in their own right; (2) the interests it
        § 2, cl. 1.                                                    seeks to protect are germane to the organization's
                                                                       purpose; and (3) neither the claim asserted nor


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 114 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

        the relief requested requires the participation of             a diversion of its resources and frustration of its
        individual members in the lawsuit. U.S. Const.                 mission. U.S. Const. art. 3, § 2, cl. 1.
        art. 3, § 2, cl. 1.

        1 Cases that cite this headnote
                                                                [22]   Constitutional Law         Elections
                                                                       Presidential election campaign and political
 [18]   Constitutional Law         Elections                           party lacked direct organizational standing
        Constitutional Law         Elections                           to bring action challenging constitutionality
        Political party lacked associational standing to               of Nevada statute which expanded mail-in
        bring suit on behalf of its member voters, in                  voting for Nevada voters during COVID-19
        action challenging constitutionality of Nevada                 pandemic, on basis that campaign and party
        statute which expanded mail-in voting for                      needed to divert resources and spend significant
        Nevada voters during COVID-19 pandemic on                      amounts of money educating Nevada voters and
        basis of vote dilution and equal protection                    encouraging them to still vote, because mail-
        violations; alleged injuries to party members                  in voting statute would allegedly confuse their
        were generalized and speculative, as there was                 voters and create incentive to remain away
        no showing that member voters would be harmed                  from the polls, absent specific factual allegations
        by vote dilution or discrimination and non-party               establishing voters' confusion or that voters
        voters would not be or that any injury would                   would be discouraged from voting. U.S. Const.
        occur. U.S. Const. art. 3, § 2, cl. 1; U.S. Const.             art. 3, § 2, cl. 1; Nev. Rev. St. §§ 293.317,
        Amend. 14.                                                     293.343, 414.070.

        3 Cases that cite this headnote                                3 Cases that cite this headnote


 [19]   Federal Civil Procedure           In general;           [23]   Associations       Injury or interest in general
        injury or interest                                             Associations       Causation and redressability
        To establish standing based on future injuries,                in general
        plaintiffs must plead facts that establish a                   To demonstrate organizational standing, an
        substantial risk that the harm will occur. U.S.                organization cannot simply choose to spend
        Const. art. 3, § 2, cl. 1.                                     money fixing a problem that otherwise would not
                                                                       affect the organization at all; it must instead show
                                                                       that it would have suffered some other injury if
 [20]   Federal Civil Procedure           In general;                  it had not diverted resources to counteracting the
        injury or interest                                             problem. U.S. Const. art. 3, § 2, cl. 1.
        A future injury may suffice to establish an injury-
        in-fact for standing purposes if the threatened
        injury is certainly impending, or there is a            [24]   Election Law        Persons entitled to bring
        substantial risk that the harm will occur. U.S.                contest
        Const. art. 3, § 2, cl. 1.                                     Competitive standing can exist when a state
                                                                       action will lead to the potential loss of an
        2 Cases that cite this headnote                                election. U.S. Const. art. 3, § 2, cl. 1.


 [21]   Associations       Injury or interest in general
        Organizational standing is recognized where the
        alleged misconduct of the defendant causes a
        drain on the organization's resources from both




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 115 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

                                                                    No. 29 at ¶¶ 104–123). Plaintiffs theorize that, due to the
Attorneys and Law Firms                                             speed of the United States Postal Service, a ballot mailed in
                                                                    Clark or Washoe county “in a state-provided, postage prepaid
Donald J. Campbell, J Colby Williams, Campbell & Williams,
                                                                    first-class envelope on the Wednesday or Thursday after
Las Vegas, NV, Thomas McCarthy, Pro Hac Vice, Cameron
                                                                    Election Day will likely be received [by election officials]
Thomas Norris, Pro Hac Vice, Tyler Green, Pro Hac
                                                                    before 5:00pm on the Friday after the election” and “almost
Vice, William Spencer Consovoy, Pro Hac Vice, Consovoy
                                                                    certainly will arrive without bearing a postmark.” (Id. at ¶ 96).
McCarthy PLLC, Arlington, VA, for Plaintiff(s).

Aaron D. Ford-AG, Nearvada Attorney General, Craig A.                *2 Sections 11 and 12 of AB 4 require election officials to
Newby, Gregory Louis Zunino, Nevada State Attorney                  establish a minimum number of in-person voting locations for
General's Office, Carson City, NV, for Defendant(s).                early voting and election-day voting, respectively. AB 4 at §§
                                                                    11, 12. A county with a population of “700,000 or more” must
                                                                    establish at least 100 voting centers for election day. Id. at §
ORDER                                                               12. A county with a population of “100,000 or more but less
                                                                    than 700,000” must establish at least 25 voting centers. Id.
James C. Mahan, UNITED STATES DISTRICT JUDGE                        And a county with a population of “less than 100,000” may
                                                                    establish one or more voting center. Id. Plaintiffs allege that
 *1 Presently before the court is defendant Barbara                 sections 11 and 12 authorize the disparate treatment of rural
Cegavske, Nevada Secretary of State's, motion to dismiss the        voters in violation of the Equal Protection Clause, because
first amended complaint. (ECF No. 37). Plaintiffs Donald            there will be “more in-person voting places per capita for
J. Trump for President, Inc. (“Trump campaign”), the                voters in urban counties than in rural counties.” (ECF No. 29
Republican National Committee, and the Nevada Republican            at ¶ 100). Plaintiffs speculate that rural Nevada counties will
Party responded. (ECF No. 42). Defendant replied. (ECF No.          have substantially higher numbers of registered voters per in-
45).                                                                person voting location than urban counties such as Washoe.
                                                                    (Id. at ¶¶ 130–138).

I. Background
                                                                    Section 22 of AB 4 requires election officials to establish
On August 3, 2020, Nevada joined the growing ranks of states
                                                                    “procedures for the processing and counting of mail ballots”
that have expanded mail-in voting due to the COVID-19
                                                                    for any affected election.6 AB 4 at § 22. Section 25 provides
pandemic.1 See Assembly Bill No. 4 of the 32nd Special
                                                                    that “if two or more mail ballots are found folded together to
Session (2020) of the Nevada Legislature, Act of August
                                                                    present the appearance of a single ballot” and “a majority of
3, 2020, ch. 3, 2020 Nev. Stat. 18, §§ 1–88 (“AB 4”).
                                                                    the inspectors are of the opinion that the mail ballots folded
The Nevada State Legislature passed Assembly Bill 4 (“AB
                                                                    together were voted by one person, the mail ballots must be
4”), which codified procedures for elections impacted by
                                                                    rejected.”7 AB 4 at § 25(2). Plaintiffs allege that sections
emergencies or disasters.2 Specifically, the law directs city
                                                                    22 and 25 violate the Equal Protection Clause, because they
and county election officials to mail paper ballots to all active
                                                                    authorize “ ‘standardless’ procedures” across counties and
registered voters in Nevada. AB 4 at § 15.
                                                                    cities for processing, inspecting, and counting mail ballots
                                                                    with no “specific rules designed to ensure uniform treatment”
The next day, plaintiffs filed this instant suit.3 (ECF No. 1).     and no “ ‘minimal procedural safeguards.’ ” (ECF No. 29 at
They challenge several key provisions of AB 4:                      ¶¶ 145, 159) (quoting Bush v. Gore, 531 U.S. 98, 105–106,
                                                                    121 S.Ct. 525, 148 L.Ed.2d 388 (2000) (per curiam)).
Section 20(2) of AB 4 establishes a presumption that a ballot
was cast in time, as long as it is received by election officials   And finally, plaintiffs allege that all of the aforementioned
before 5 p.m. on the third day after the election, even if it
                                                                    provisions of AB 4, along with section 21,8 “facilitate
lacks a postmark.4 AB 4 at § 20(2). Plaintiffs allege that          fraud and other illegitimate voting practices” and “dilute the
section 20(2) is preempted by federal laws that set the date of     value of honest, lawful votes” in violation of the Fourteenth
the general election,5 because the provision allegedly permits      Amendment. (ECF No. 29 at ¶ 169).
election officials to count ballots cast after election day. (ECF



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 116 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

On August 20, 2020, plaintiffs amended their complaint                Wildlife, 504 U.S. 555, 576–77, 112 S.Ct. 2130, 119 L.Ed.2d
without altering the parties or their claims. (ECF No. 29).           351 (1992).
Defendant now moves to dismiss the amended complaint
pursuant to Federal Rule of Civil Procedure 12(b)(1). (ECF       [8]    [9]    [10] To establish standing, plaintiff must plead
No. 37).                                                        three elements: (1) an injury in fact; (2) a causal connection
                                                                between the injury and the alleged misconduct; and (3) a
                                                                likelihood that the injury will be redressed by a favorable
II. Legal Standard                                              decision. Lujan, 504 U.S. at 560–61, 112 S.Ct. 2130. The
 [1]    [2] Federal courts are courts of limited jurisdiction. party invoking federal jurisdiction bears the burden of
Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,             demonstrating that it has standing to sue. Id. at 561, 112
374, 98 S.Ct. 2396, 57 L.Ed.2d 274 (1978). “A federal           S.Ct. 2130. “[A]t the pleading stage, the plaintiff must
court is presumed to lack jurisdiction in a particular case     ‘clearly ... allege facts demonstrating’ each element” of
unless the contrary affirmatively appears.” Stock West, Inc. v. standing. Spokeo, 136 S. Ct. at 1547 (quoting Warth v. Seldin,
Confederated Tribes of Colville Reservation, 873 F.2d 1221,     422 U.S. 490, 518, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975)).
1225 (9th Cir. 1989).
                                                                       [11] [12] [13] [14] [15] “To establish injury in fact, a
                                                                      plaintiff must show that he or she suffered ‘an invasion of a
   A. Federal Rule of Civil Procedure 12(b)(1)
                                                                      legally protected interest’ that is ‘concrete and particularized’
 [3] Federal Rule of Civil Procedure 12(b)(1) allows
                                                                      and ‘actual or imminent[.]’ ” Spokeo, 136 S. Ct. at 1548.
defendants to seek dismissal of a claim or action for a lack
                                                                      Moreover, a concrete injury must actually exist and affect the
of subject matter jurisdiction. Dismissal under Rule 12(b)(1)
                                                                      plaintiff in a personal and individual way. Id. As the Supreme
is appropriate if the complaint, considered in its entirety, fails
                                                                      Court noted in Spokeo:
to allege facts on its face sufficient to establish subject matter
jurisdiction. In re Dynamic Random Access Memory (DRAM)                 Congress' role in identifying and elevating intangible
Antitrust Litig., 546 F.3d 981, 984–85 (9th Cir. 2008).                 harms does not mean that a plaintiff automatically satisfies
                                                                        the injury-in-fact requirement whenever a statute grants
 *3 [4] [5] Plaintiffs bear the burden of proving that the              a person a statutory right and purports to authorize that
case is properly in federal court to survive a Rule 12(b)(1)            person to sue to vindicate that right. Article III standing
motion. McCauley v. Ford Motor Co., 264 F.3d 952, 957                   requires a concrete injury even in the context of a statutory
(9th Cir. 2001) (citing McNutt v. General Motors Acceptance             violation. For that reason, [plaintiff] could not, for example,
Corp., 298 U.S. 178, 189, 56 S.Ct. 780, 80 L.Ed. 1135                   allege a bare procedural violation, divorced from any
(1936)). They must plead “the existence of whatever is                  concrete harm, and satisfy the injury-in-fact requirement of
essential to federal jurisdiction, and, if [plaintiffs] do[ ] not do    Article III.
so, the court, on having the defect called to its attention or on    Id. at 1549 (citing Summers v. Earth Island Institute, 555
discovering the same, must dismiss the case, unless the defect       U.S. 488, 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009)
be corrected by amendment.” Smith v. McCullough, 270 U.S.            (“[D]eprivation of a procedural right without some concrete
456, 459, 46 S.Ct. 338, 70 L.Ed. 682 (1926).                         interest that is affected by the deprivation ... is insufficient to
                                                                     create Article III standing.”)).

    B. Article III Standing
 [6]     [7] Standing to sue is a “doctrine rooted in the             III. Discussion
traditional understanding of a case or controversy.” Spokeo,          Defendant argues that plaintiffs do not have standing to bring
Inc. v. Robins, ––– U.S. ––––, 136 S. Ct. 1540, 1547, 194             their claims for relief. (ECF Nos. 37, 45). This court agrees.
L.Ed.2d 635 (2016). The doctrine “limits the category of
litigants empowered to maintain a lawsuit in federal court            Plaintiffs attempt to establish standing in three ways: (1)
to seek redress for a legal wrong.” Id. In this way, standing         associational standing to vindicate harms to their member
“serves to prevent the judicial process from being used to            voters, (2) direct organizational standing due to their need to
usurp the powers of the political branches.” Id. (quoting             divert resources, and (3) direct and associational standing to
Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408, 133 S.Ct.            vindicate competitive injuries to their candidates. (ECF No.
1138, 185 L.Ed.2d 264 (2013)); see also Lujan v. Defenders of         42).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 117 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

                                                                   158, 134 S.Ct. 2334, 189 L.Ed.2d 246 (2014) (citing Clapper
This court will address each of plaintiffs' theories in turn.      v. Amnesty Int'l USA, 568 U.S. 398, 414 n.5, 133 S.Ct.
                                                                   1138, 185 L.Ed.2d 264 (2013)). Plaintiffs' allegations of equal
                                                                   protection violations are also generalized and speculative.
   A. Associational Standing for Voters                            However, plaintiffs' claim against sections 11 and 12 fail to
 *4 [16] Plaintiffs argue that they have associational             satisfy redressability as well—“a likelihood that the injury
standing to vindicate the injuries caused to their member          will be redressed by a favorable decision.” Lujan, 504 U.S. at
voters by AB 4. (ECF No. 42 at 10–13). These injuries              560, 112 S.Ct. 2130.
are two-fold: an individual “right under the Constitution to
have [your] vote fairly counted, without being distorted by        To demonstrate the substantial risk of voter fraud, plaintiffs
fraudulently cast votes”—vote dilution—and an “arbitrary           cite studies and news articles on the subject. (ECF No. 29 at ¶¶
and disparate treatment of the members of its electorate”—         63–81). The news articles describe a parade of administrative
violations of the Equal Protection Clause. (ECF No. 29 at ¶¶       problems in Wisconsin, New Jersey, Connecticut, and New
33, 35).                                                           York, states that “hurriedly” implemented mail-in voting for
                                                                   elections during the COVID-19 pandemic. (Id. at ¶¶ 63–75).
 [17] An entity may establish associational standing to bring      Plaintiffs also point to reported irregularities in Nevada's June
suit on behalf of its members when: (1) “its members would         2020 mail-in primary elections. (Id. at ¶¶ 57–62).
otherwise have standing to sue in their own right;” (2) “the
interests it seeks to protect are germane to the organization's   Even if accepted as true, plaintiffs' pleadings allude to
purpose;” and (3) “neither the claim asserted nor the relief      vote dilution that is impermissibly generalized. The alleged
requested requires the participation of individual members in     injuries are speculative as well, see Lujan, 504 U.S. at 560,
the lawsuit.” Hunt v. Wash. State Apple Adver. Comm'n, 432        112 S.Ct. 2130, but their key defect is generality. As a court
U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977).              in this district has already recognized, plaintiffs' claims of a
                                                                  substantial risk of vote dilution “amount to general grievances
This court finds that the Trump campaign fails to satisfy         that cannot support a finding of particularized injury as to
the second prong of associational standing: the interests of      [p]laintiffs.” Paher v. Cegavske, No. 3:20-cv-00243-MMD-
the voters are not “germane to the organization's purpose.”       WGC, 2020 WL 2748301, at *4 (D. Nev. May 27, 2020).
Id. The Trump campaign does not represent Nevada voters.          Indeed, the key provisions of AB 4 apply to all Nevada
The Trump campaign represents only Donald J. Trump                voters. Plaintiffs never describe how their member voters
and his “electoral and political goals” of reelection. (ECF       will be harmed by vote dilution where other voters will not.
No. 29 at ¶ 11). By statutory definition, a federal election      As with other “[g]enerally available grievance[s] about the
candidate's “principal campaign committee” is simply a            government,” plaintiffs seek relief on behalf of their member
reserve of funds set aside for that campaign. See 52 U.S.C.       voters that “no more directly and tangibly benefits [them] than
§ 30102 (“Organization of political committees”). Although        it does the public at large.” Lujan, 504 U.S. at 573–74, 112
the Trump campaign may achieve its “organization's purpose”       S.Ct. 2130; see Valley Forge Christian College v. Americans
through Nevada voters, the individual constitutional interests    United for Separation of Church and State, 454 U.S. 464, 485,
of those voters are wholly distinct. (ECF No. 29 at ¶ 11).        102 S.Ct. 752, 70 L.Ed.2d 700 (1982) (“The proposition that
                                                                  all constitutional provisions are enforceable by any citizen
 [18]      [19] In contrast to the Trump campaign, the simply because citizens are the ultimate beneficiaries of those
Republican National Committee and Nevada Republican               provisions has no boundaries.”). Plaintiffs' allegations are
Party satisfy the second prong; the interests of their member     “precisely the kind of undifferentiated, generalized grievance
voters are germane to their “organization's purpose.” See         about the conduct of government” that fail to confer Article
Hunt, 432 U.S. at 343, 97 S.Ct. 2434. Still, however, plaintiffs' III standing. Lance v. Coffman, 549 U.S. 437, 442, 127 S.Ct.
member voters would not “otherwise have standing to sue           1194, 167 L.Ed.2d 29 (2007).
in their own right.” Id. Plaintiffs' alleged injury of vote
dilution is impermissibly “generalized” and “speculative” at       *5 As to plaintiffs' equal protection claims, plaintiffs first
this juncture. Drake v. Obama, 664 F.3d 774, 783 (9th Cir.        argue that “[s]ections 11 and 12 of AB4 authorize disparate
2011). To establish these future injuries, plaintiffs must plead  treatment of voters in rural counties” due to the law's
facts that establish a “ ‘substantial risk’ that the harm will    differences in minimum number of in-person voting locations
occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 118 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

across counties and lack of further guidance on how election        misconduct of the defendant causes “a drain on [plaintiffs']
officials should make their determinations. (ECF No. 29 at ¶        resources from both a diversion of its resources and
126). However, plaintiffs fail to demonstrate how these harms       frustration of its mission.” Fair Hous. Council of San
are redressed by their requested relief. “The proposition           Fernando Valley v. Roommate.com, LLC, 666 F.3d 1216, 1219
that plaintiffs must seek relief that actually improves their       (9th Cir. 2012) (quotation omitted); see Havens Realty Corp.
position is a well-established principle.” Townley v. Miller,       v. Coleman, 455 U.S. 363, 379, 102 S.Ct. 1114, 71 L.Ed.2d
722 F.3d 1128, 1134 (9th Cir. 2013). AB 4 simply establishes        214 (1982) (“Such concrete and demonstrable injury to the
a minimum number of in-person voting locations. AB 4 at             organization's activities—with the consequent drain on the
§§ 11, 12. Removing this one safeguard does not alleviate           organization's resources—constitutes far more than simply
plaintiffs' concerns. In fact, it “worsen[s] plaintiffs' injury     a setback to the organization's abstract social interests.”).
rather than redressing it.” Townley, 722 F.3d at 1135 (“[I]f        Plaintiffs allege that AB 4 forces them “to divert resources
plaintiffs were to prevail in this lawsuit, ... voters would no     and spend significant amounts of money educating Nevada
longer have the opportunity to affirmatively express their          voters ... and encouraging them to still vote.” (ECF No. 29 at
opposition at the ballot box at all. The relief plaintiffs seek     ¶ 17). Plaintiffs also briefly allege a need to divert resources
will therefore decrease their (and other voters') expression of     to counteract voter fraud. (ECF No. 42 at 5) (citing Am. Civil
political speech rather than increase it, worsening plaintiffs'     Rights Union v. Martinez Rivera, 166 F. Supp. 3d 779, 800
injury rather than redressing it.”). An injunction against the      (W.D. Tex. 2015)).
enforcement of AB 4 would not address plaintiffs' issues with
the discretion that Nevada election officials have to establish      [22]     [23] This court is unpersuaded by plaintiffs' theory
in-person voting locations. It would instead eliminate the          of organizational standing. Plaintiffs argue that AB 4 would
safeguard of a minimum number of in-person voting locations         “confuse” their voters and “create incentive to remain
from all counties.9                                                 away from the polls.” (ECF No. 29 at ¶ 17). Outside of
                                                                    stating “confus[ion]” and “discourage[ment]” in a conclusory
 [20] Plaintiffs also claim that “AB 4's three-day, post-           manner, plaintiffs make no indication of how AB 4 will
election receipt deadline for non-postmarked ballots—               discourage their member voters from voting. (ECF No. 29);
coupled with its deeming rule, the faster average mailing           see Crawford v. Marion Cty. Election Bd., 472 F.3d 949,
time in urban districts such as Clark County, and the postal        951 (7th Cir. 2007), aff'd, 553 U.S. 181, 128 S.Ct. 1610,
service's practice of not postmarking prepaid mail—will             170 L.Ed.2d 574 (2008) (holding that a “new law injures”
likely result in significantly more untimely ballots being          a political party when it compels it “to devote resources
counted from urban areas.” (ECF No. 42 at 12). These injuries       to getting to the polls those of its supporters who would
are too speculative to establish standing. Plaintiffs offer a       otherwise be discouraged by the new law from bothering to
patchwork theory of harm that does not rely on AB 4, but on         vote.”). If plaintiffs did not expend any resources on educating
the speed of the United States Postal Service, an entity out        their voters on AB 4, their voters would proceed to vote
of defendant's control. (ECF No. 29 at ¶¶ 73–81, 90–97). A          in-person as they overwhelmingly have in prior elections.
“future injury may suffice if the threatened injury is ‘certainly   (ECF No. 29 at ¶¶ 43–47). AB 4 does not abolish in-
impending,’ or there is a ‘substantial risk’ that the harm will     person voting. An organization cannot “simply choos[e] to
occur.” Susan B. Anthony List, 573 U.S. at 158, 134 S.Ct.           spend money fixing a problem that otherwise would not
2334. Even among the segment of voters who vote by mail,            affect the organization at all. It must instead show that it
plaintiffs offer no indication that the alleged future injury is    would have suffered some other injury if it had not diverted
“certainly impending” or “substantial[ly]” likely. Id.              resources to counteracting the problem.” Valle del Sol, Inc.
                                                                    v. Whiting, 732 F.3d 1006, 1018 (9th Cir. 2013) (quoting La
This court finds that plaintiffs do not have associational          Asociacion de Trabajadores de Lake Forest v. Lake Forest,
standing to represent their member voters.                          624 F.3d 1083, 1088 (9th Cir. 2010)). Plaintiffs make no
                                                                    showing of their voters' confusion. Indeed, voters exercised
                                                                    their ability to vote by mail in Nevada's 2020 primary
   B. Direct Organizational Standing                                election. NRS §§ 293.343-.355; see Paher v. Cegavske, No.
 [21] Plaintiffs next allege that they have direct organizational   320CV00243MMDWGC, ––– F.Supp.3d ––––, ––––, 2020
standing to bring their claims. (ECF No. 42 at 3–8).                WL 2089813, at *2 (D. Nev. Apr. 30, 2020) (“[A]ll active
Organizational standing is recognized where the alleged



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 119 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

registered voters will be mailed an absentee ballot (mail-in      to divert resources to combat voter fraud. (ECF No. 42 at 4–5).
ballot) for the primary election.”).                              Plaintiffs cannot divert resources to combat an impermissibly
                                                                  speculative injury. See Susan B. Anthony List, 573 U.S. at
 *6 In making this fact-intensive finding, this court also        158, 134 S.Ct. 2334. Not only have plaintiffs failed to allege a
notes the substantive differences between AB 4 and the laws       substantial risk of voter fraud, the State of Nevada has its own
challenged in plaintiffs' cited authority. Compare AB 4, with     mechanisms for deterring and prosecuting voter fraud. See
Pavek v. Simon, No. 19-CV3000 (SRN/DTS), ––– F.Supp.3d            NRS §§ 293.700-.840 (“unlawful acts and penalties” in the
––––, ––––, 2020 WL 3183249, at *14 (D. Minn. June 15,            context of an election). Here, plaintiffs do not allege that those
2020) (finding organizational standing to challenge a state law   mechanisms would fail and that they would need to divert
which “requires that in Minnesota general elections, major        resources accordingly. This court finds that plaintiffs have
political party candidates must be listed, on the ballot, in      again failed to show that they would “suffer[ ] some other
reverse order based on the average number of votes that their     injury if [they] had not diverted resources to counteracting the
party received in the last state general election”); Democratic   problem.” Valle del Sol, 732 F.3d at 1018.
Nat'l Comm. v. Reagan, 329 F. Supp. 3d 824, 841 (D. Ariz.
2018), rev'd on other grounds sub nom. Democratic Nat'l
Comm. v. Hobbs, 948 F.3d 989 (9th Cir. 2020) (en banc)               C. Direct and Associational Standing for Candidates
(finding organizational standing to challenge a state law that     [24] Finally, plaintiffs argue that they have both direct and
prohibits third-party ballot collection); Georgia Coal. for       associational standing to challenge “competitive harms” to
People's Agenda, Inc. v. Kemp, 347 F. Supp. 3d 1251, 1258         their electoral candidates. (ECF No. 42 at 8). “Competitive
(N.D. Ga. 2018) (finding organizational standing to challenge     standing” can exist when a state action will lead to the
a state voter identification and registration law); Feldman       “potential loss of an election.” Drake, 664 F.3d at 783
v. Arizona Sec'y of State's Office, 208 F. Supp. 3d 1074,         (quoting Owen v. Mulligan, 640 F.2d 1130, 1132–33 (9th Cir.
1080–81 (D. Ariz. 2016) (finding organizational standing to       1981)).
challenge a state law that “limits who may possess another's
early ballot”); Crawford v. Marion Cty. Election Bd., 472 F.3d    Plaintiffs seek to vindicate the rights of their candidates,
949, 951 (7th Cir. 2007), aff'd, 553 U.S. 181, 128 S.Ct. 1610,    because AB 4 will undermine the ability of “Republican
170 L.Ed.2d 574 (2008) (finding organizational standing to        candidates to receive[ ] effective votes in Nevada”
challenge a state voter identification law). In these cases       by “confus[ing] voters, undermin[ing] confidence in the
with organizational standing, the challenged law has a direct     electoral process, and creat[ing] incentives to remain away
and specific impact on a voter's ability to vote. Indeed, a       from the polls.” (ECF No. 29 at ¶¶ 16–17). The pleadings
diversion of resources for education would be required in         make no showing of “an unfair advantage in the election
such situations. But here, the challenged law expands access      process.” Drake, 664 F.3d at 783. Plaintiffs rely on conclusory
to voting through mail without restricting prior access to in-    statements on confusion and disincentives that this court has
person voting. Thus, as detailed above, plaintiffs need not       already found unpersuasive. See supra III.B. Plaintiffs seek
divert resources to enable or encourage their voters to vote.     to muster “competitive standing,” yet their candidates face no
                                                                  harms that are unique from their electoral opponents. Owen,
Plaintiffs also briefly argue that they will need to divert       640 F.2d at 1132–33 (finding competitive standing where the
resources to fight voter fraud. (ECF No. 42 at 4–5). This court   postal service gave plaintiff's opponent a preferential mailing
repeats its prior finding on vote dilution: it is a speculative   rate).
and “generalized grievance” in this case. See Paher, 2020
WL 2748301, at *4 (finding no standing where plaintiffs            *7 As to AB 4's disparate treatment of rural voters, this court
failed to “state a particularized injury” and did no more than    repeats its prior findings: plaintiffs' requested relief fails to
“speculatively connect the specific conduct they challenge ...    satisfy redressability and the alleged harm is too speculative.
and the claimed injury [of] vote dilution”); Am. Civil Rights     See supra III.A. Enjoining Nevada election officials from
Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D.          enforcing AB 4 would not apparently improve the odds for
Tex. 2015) (“[T]he risk of vote dilution[ is] speculative and,    plaintiffs' candidates. See Drake, 664 F.3d at 783 (quoting
as such, [is] more akin to a generalized grievance about the      Owen, 640 F.2d at 1132–33 (9th Cir. 1981)). Plaintiffs make
government than an injury in fact.”). Plaintiffs note in their    no such allegations. Election officials would operate without
response to defendant's motion to dismiss that they will need     the guidance of AB 4's minimum number of in-person voting
                                                                  locations. On plaintiffs' theory as to Sections 20 and 22 of AB


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 120 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

                                                                     IT IS HEREBY ORDERED, ADJUDGED, and DECREED
4, plaintiffs have not established a “substantial risk” that their
                                                                     that defendant's motion to dismiss the amended complaint
alleged harm will occur. Susan B. Anthony List, 573 U.S. at
                                                                     (ECF No. 37) be, and the same hereby is, GRANTED.
158, 134 S.Ct. 2334. Thus, neither plaintiffs nor their member
candidates “have standing to sue in their own right.” Hunt,
                                                                     IT IS FURTHER ORDERED that defendant's motion to
432 U.S. at 343, 97 S.Ct. 2434.
                                                                     dismiss the original complaint (ECF No. 10) be, and the same
                                                                     hereby is, DENIED as moot.
Ultimately, as plaintiffs concede, they hold “policy
disagreements” with proponents of AB 4. (ECF No. 42 at 2).
                                                                     IT IS FURTHER ORDERED that intervenor-defendants
Although they purport to allege constitutional harms that go
                                                                     DNC Services Corporation/Democratic National Committee,
beyond these policy disagreements, at this juncture, plaintiffs'
                                                                     Democratic Congressional Campaign Committee, and the
allegations remain just that. (Id.). Since initiating this matter
                                                                     Nevada State Democratic Party's motion to dismiss the
on August 4, 2020, (ECF No. 1), plaintiffs have not requested
                                                                     amended complaint (ECF No. 40) be, and the same hereby is,
an injunction or expedited review. Plaintiffs ask for a remedy
                                                                     DENIED as moot.
to cure the “confusion” caused by AB 4, yet they have
positioned this case for last minute adjudication before the
                                                                     IT IS FURTHER ORDERED that plaintiff's motion for partial
general election.10
                                                                     summary judgment (ECF No. 41) be, and the same hereby is,
                                                                     DENIED as moot.
This court grants defendant's motion to dismiss due to
plaintiffs' lack of standing. (ECF No. 37). Plaintiffs' amended
                                                                     IT IS FURTHER ORDERED that non-parties Walker River
complaint is hereby dismissed. (ECF No. 29). The remaining
                                                                     Paiute Tribe and Pyramid Lake Paiute Tribe's motion to
motions before the court are denied as moot. (ECF Nos. 10,
                                                                     intervene (ECF No. 43) be, and the same hereby is, DENIED
40, 41, 43).
                                                                     as moot.


IV. Conclusion                                                       The clerk is instructed to close the case.
Accordingly,
                                                                     All Citations

                                                                     --- F.Supp.3d ----, 2020 WL 5626974


Footnotes
1       Prior to the COVID-19 pandemic, Nevada voters could request an absentee ballot without providing an excuse or
        justification, and certain voters in rural areas could be grouped together in “mailing precincts” and “automatically mailed
        their paper ballots.” (See ECF No. 37 at 7 (citing NRS §§ 293.3038-.340; 293.343-.355)).
2       “[I]f a state of emergency or declaration of disaster is proclaimed by the Governor or by resolution of the Legislature
        pursuant to NRS 414.070 for the entire State of Nevada, the following elections are deemed to be affected elections.”
        AB 4 at § 8. Governor Steve Sisolak declared a state of emergency due to the COVID-19 pandemic on March 12, 2020.
        (ECF No. 29 at ¶ 103).
3       This suit is one of several that the Trump campaign has filed challenging expansions of mail-in voting during the COVID-19
        pandemic. See Donald J. Trump for President, Inc. v. Bullock, No. CV 20-6-H-DLC (D. Mont. filed Sept. 2, 2020); Donald
        J. Trump for President, Inc. v. Murphy, No. 3:20-cv-10753, 2020 WL 4805762 (D.N.J. filed Aug. 18, 2020); Donald J.
        Trump for President, Inc. v. Boockvar, No. 2:20-cv-00966 (W.D. Pa. filed Jun. 29, 2020). This court only takes notice of
        the existence of these lawsuits, and not the disputed facts therein. Fed. R. Evid. 201.
4       Section 20(2) of AB 4 duplicates NRS § 293.317, a statute that has been in effect since January 1, 2020, but makes it
        applicable to affected elections. (ECF No. 37 at 8, 15).
5       U.S. Const. art. I, § 4, cl. 1 (Elections Clause); U.S. Const. art. II, § 1, cl. 4 (Electors Clause); U.S. Const. art. VI, § 2
        (Supremacy Clause); 3 U.S.C. § 1 (“Time of appointing electors”); 2 U.S.C. § 7 (“Time of election”); 2 U.S.C. § 1 (“Time
        for election of senators”).
6       Section 22 is read together with other provisions in AB 4 that establish procedures for processing and counting mail
        ballots. For example, section 17 requires election officials to secure proof of identification from certain first-time voters


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 121 of 193
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

       before counting their mail ballots. AB 4 at § 17. Section 23 requires election officials to verify the signature on mail ballots.
       Id. at § 23. Section 26 requires election officials to verify that the voter did not vote in person before counting the mail
       ballot. Id. at § 26. And Section 22(b) forbids election officials from establishing any procedures that conflict with sections
       2 to 27 of AB 4. Id. at § 22.
7      Section 25 of AB 4 duplicates NRS § 293.363, a statute that has been in effect since 1960, but makes it applicable to
       affected elections. (ECF No. 37 at 9, 21).
8      Section 21 allows for “a person authorized by the voter may return the mail ballot on behalf of the voter by mail or personal
       delivery to the county or city clerk, as applicable, or any ballot drop box established in the county or city, as applicable.”
       AB 4 at § 21.
9      During the pendency of this motion, Nevada election officials established polling places and voting centers for the 2020
       general election. 2020 General Election & Polling Locations, Nevada Secretary of State (2020), https://www.nvsos.gov/
       sos/elections/election-day-information (presenting this information by county). This does not impact this court's finding
       on redressability.
10     The Supreme Court “has repeatedly emphasized that lower federal courts should ordinarily not alter the election rules
       on the eve of an election.” Republican Nat'l Comm. v. Democratic Nat'l Comm., No. 19A1016, ––– U.S. ––––, 140 S.Ct.
       1205, 1207, 206 L.Ed.2d 452 (2020) (citing Purcell; Frank v. Walker, 574 U.S. 929, 135 S.Ct. 7, 190 L.Ed.2d 245 (2014);
       and Veasey v. Perry, 574 U.S. ––––, 135 S. Ct. 9, 190 L.Ed.2d 283 (2014)).


End of Document                                                         © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 10
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 122 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895


                                                                SAYLOR,  C.J., BAER,   TODD,                      DONOHUE,
                  2020 WL 6737895                               DOUGHERTY, WECHT, MUNDY, JJ.
    Only the Westlaw citation is currently available.
           Supreme Court of Pennsylvania.

                                                                OPINION
    IN RE: CANVASSING OBSERVATION
        Appeal of: City of Philadelphia                         JUSTICE TODD
             Board of Elections                                  *1 This appeal arises out of the processing of mail-in and
                                                                absentee ballots received from voters in Philadelphia County
                    No. 30 EAP 2020                             in the November 3, 2020 General Election. Specifically,
                            |                                   Appellee Donald J. Trump, Inc. (the “Campaign”) orally
              Submitted: November 13, 2020                      moved for the Philadelphia County Court of Common Pleas
                            |                                   to give its representative more proximate access to the
               Decided: November 17, 2020                       canvassing activities being carried out by Appellant, the
                                                                Philadelphia County Board of Elections (the “Board”). The
Appeal from the November 5, 2020, Single-Judge Order
                                                                trial court denied relief, the Commonwealth Court reversed,
of the Honorable Christine Fizzano Cannon of the
                                                                and the Board now appeals that order. For the following
Commonwealth Court at No. 1094 CD 2020, reversing the
                                                                reasons, we vacate the order of the Commonwealth Court, and
November 3, 2020 Order of the Honorable Stella Tsai of the
                                                                reinstate the trial court's order denying the Campaign relief.
Court of Common Pleas of Philadelphia County at November
Term 2020, No. 07003, Tsai, Stella M., Judge

Attorneys and Law Firms                                         I. Background
Kathleen Marie Kotula, Esq., Pennsylvania Department of         This dispute concerns the Board's pre-canvassing and
State, for Bureau of Commissions, Elections & Legislation,      canvassing of mail-in and absentee ballots at the Philadelphia
Participants.                                                   Convention Center. According to the Board, in advance of
                                                                the election, it arranged the workspace of its employees
Zachary Michael Wallen, Esq., Chalmers & Adams LLC, for
                                                                at this facility in a manner that it considered best suitable
Cutler, Bryan, Benninghoff, Kerry, Possible Intervenors.
                                                                for the processing and maintenance of the security of the
City Commissioners of Philadelphia, Pro Se.                     estimated 350,000 absentee and mail-in ballots it anticipated
                                                                receiving, while ensuring that the social distancing protocols
Mark Alan Aronchick, Esq., Robert Andrew Wiygul, Esq.,          for COVID-19 promulgated by the federal Centers for
Hangley, Aronchick, Segal, Pudlin & Schiller, Philadelphia,     Disease Control were maintained and the voter's privacy in
Craig R. Gottlieb, Esq., Sean James McGrath, Esq., Marcel       his or her ballot was protected, and providing a candidate
S. Pratt, Esq., Zachary Gene Strassburger, Esq., Philadelphia   or campaign representative with the ability to observe the
Law Department, for Philadelphia County Board of Elections,     entirety of the pre-canvassing and canvassing process. N.T.
Appellant
                                                                Hearing, 11/3/20, at 10-11.1
Adam Craig Bonin, Esq., The Law Office of Adam
C. Bonin, Clifford B. Levine, Esq., Dentons Cohen &             Under the Board's authority, a designated area of the
Grigsby, PC, Pittsburgh, Susan Mon-Yi Lin, Esq., Kairys,        Convention Center was divided into discrete sections,
Rudovsky, Messing, Feinberg & Lin, LLP, Philadelphia, for       each devoted to various aspects of the pre-canvassing and
Pennsylvania Democratic Party, Appellee                         canvassing process. Id. at 22. Each section contained three
                                                                rows of fifteen folding tables with each table separated by
Ronald Lee Hicks Jr., Esq., Carolyn Batz McGee, Esq., Porter    5-6 feet. Id. at 24. In the first section, workers examined the
Wright Morris & Arthur LLP, Pittsburgh, Linda Ann Kerns,        back of the ballot return envelopes and then, based on that
Esq., Law Offices of Linda A. Kerns, LLC, Philadelphia, for     examination, sorted the envelopes into different trays. Id. at
Donald J. Trump for President, Inc., Appellee                   27. In the next section, ballots in their secrecy envelopes were



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 123 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

first extracted from the ballot return envelope by machine, and
then, while encased in their secrecy envelopes, were sent on to   After hearing Attorney Mercer's testimony and argument
another machine which sliced open the secrecy envelope and        from the Campaign and the Board, the trial court rejected
removed the ballot from within. Id. at 28. During this phase,     the Campaign's primary argument, raised orally during the
ballots without secrecy envelopes – so-called “naked” ballots     hearing, that Section 3146.8(b) of the Election Code – which
– were segregated and placed into a separate tray.2 Id. at 30.    allows designated watchers or observers of a candidate “to
                                                                  be present when the envelopes containing official absentee
Pursuant to the Election Code, designated observers for           ballots and mail-in ballots are opened and when such ballots
campaigns or candidates were permitted to physically enter        are counted and recorded,” 25 P.S. § 3146.8(b) – requires that
the Convention Center hall and observe the entirety of this       the observers have the opportunity to “meaningfully ... see
process; however, the Board erected a waist-high security         the process.” N.T. Hearing, 11/3/20, at 49. In rejecting the
fence to separate the observers from the above-described          argument, the trial court noted that Section 3146.8 contained
workspace of Board employees. The fence, behind which             no language mandating “meaningful observation”; rather,
observers could freely move, was separated from the first         the court interpreted the section as requiring only that the
row of employees’ desks in each section by a distance             observer be allowed to be “present” at the opening, counting,
of approximately 15-18 feet. Id. at 23. Board employees           and recording of the absentee or mail-in ballots. Trial Court
used this “buffer” area between the security fence and their      Opinion, 11/4/20, at 3-4.
workspace to enter or leave their work areas for their shifts,
or to take scheduled breaks. Id. at 30-31.                        The court observed that Attorney Mercer's testimony that he
                                                                  could not see individual markings on the secrecy envelopes,
 *2 On the morning of November 3, 2020 – Election Day             or determine whether the signature on all the ballot envelopes
– the Campaign sent a designated representative, Attorney         was properly completed, did not establish a violation of
Jeremy Mercer, to observe the pre-canvassing and canvassing       Section 3416.8, inasmuch as that statute “provides for no
process. Attorney Mercer entered the Convention Center at         further specific activities for the watchers to observe, and
7:00 a.m. and remained there throughout the entire day. He        no activities for the watchers to do other than simply ‘be
testified that he was able to move freely along the length        present’.” Id. at 4. The court opined that, under this section,
of the security fence and observe the employees engaged in        “[w]atchers are not directed to audit ballots or to verify
their pre-canvassing and canvassing activities from various       signatures, to verify voter address[es], or to do anything else
vantage points. Id. at 21. He related that, while he could see    that would require a watcher to see the writing or markings
the Board employees in the first section of the workspace         on the outside of either envelope, including challenging the
examining the back of the ballot return envelopes, from his       ballots or ballot signatures.” Id. Consequently, that same day,
position, he could not read the actual declarations on the        the trial court denied the Campaign's request that the Board
ballot envelopes. Id. at 27. Regarding the ballot extraction      modify the work area to allow for closer observation of the
activities in the next section, Attorney Mercer testified that    ongoing ballot canvassing. The court indicated, however,
he could see employees removing the ballots contained in          that it was not discouraging the Board from providing an
secrecy envelopes from the return envelopes, and that, when       additional corridor for observers along the side of the tables
“watching closely,” he could discern if any return envelopes      to watch the proceedings, provided COVID-19 protocols and
contained naked ballots. Id. at 30. However, he stated that he    voter information secrecy protections were maintained.4 Trial
could not see whether there were any markings on the security     Court Order, 11/3/20.
envelopes themselves.3 Id. at 38.
                                                                  *3 The Campaign immediately appealed to the
At 7:45 a.m. on Election Day, the Campaign filed a suit in the    Commonwealth Court, and the matter was assigned to
Philadelphia Court of Common Pleas challenging the location       the Honorable Christine Fizzano Cannon.5 Judge Fizzano
where observers such as Attorney Mercer could watch the           Cannon held a status conference on the night of November
process. The Campaign subsequently withdrew that action,          4, 2020, and issued an order on the morning of November
without prejudice, but then refiled it at 9:45 p.m. that night.   5, 2020, which reversed the trial court. She directed the trial
The trial court subsequently conducted an evidentiary hearing     court to enter an order by 10:30 a.m. to require “all candidates,
that same night utilizing the “Zoom” videoconference tool,        watchers, or candidate representatives be permitted to be
which enabled Attorney Mercer to testify remotely.                present for the canvassing process pursuant to 25 P.S. §


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 124 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

2650 and/or 25 P.S. § 3146.8 and to be permitted to observe       so mere physical presence of the observers was insufficient to
all aspects of the canvassing process within 6 feet, while        guarantee this “meaningful observation,” id. at 6.
adhering to all COVID-19 protocols.” Commonwealth Court
Order, 11/5/20.                                                   Judge Fizzano Cannon then found that, based on Attorney
                                                                  Mercer's testimony that, while he was physically present in
In her opinion, filed later that day, Judge Fizzano Cannon        the room where the pre-canvassing and canvassing processes
focused her analysis on what she considered to be the relevant    were occurring, the distance from which he was observing
governing provisions of the Election Code, Section 3146.8(b)      those processes, as well as the physical barriers in the room,
and Section 3146.8(g)(1.1). Section 3146.8(b) provides:           prevented him from observing the ballots being processed,
                                                                  the ballot envelopes, the secrecy envelopes, and any markings
   Watchers shall be permitted to be present when the             on the secrecy envelopes, depriving him of the ability to
   envelopes containing official absentee ballots and mail-in     actually observe those processes “in any meaningful way.”
   ballots are opened and when such ballots are counted and       Id. at 8. Consequently, the judge concluded that the trial
   recorded.                                                      court erred as a matter of law in determining that the Board
25 P.S. § 3146.8(b) (emphasis added). Section 3146.8(g)(1.1)      had complied with the Election Code. The Board filed an
states, in relevant part:                                         emergency petition for allowance of appeal with our Court on
                                                                  the morning of November 5, 2020.
  The county board of elections shall meet no earlier than
  seven o'clock A.M. on election day to pre-canvass all
                                                                   *4 While this petition was pending, that same day, the
  ballots received prior to the meeting ... One authorized
                                                                  Campaign filed a one-page “Complaint and Motion for
  representative of each candidate in an election and one
                                                                  Emergency Injunction” in the United States District Court
  representative from each political party shall be permitted
                                                                  for the Eastern District of Pennsylvania alleging, inter alia,
  to remain in the room in which the absentee ballots and
                                                                  that, in the aftermath of the Commonwealth Court's order in
  mail-in ballots are pre-canvassed.
                                                                  the instant case, the Board was violating the Election Code
25 P.S. § 3146.8(g)(1.1) (emphasis added).
                                                                  by “refusing to allow any representatives and poll watchers
                                                                  for President Trump and the Republican Party” to observe
Judge Fizzano Cannon noted that the parties offered
                                                                  the counting of the ballots, and that the “counting continues
competing interpretations of the phrases “present,” and “to
                                                                  with no Republicans present.” See Complaint and Motion
remain in the room,” with the Board arguing that these
                                                                  for Emergency Injunction in Donald J. Trump For President,
terms require only that the observer be physically present
                                                                  Inc. v. Philadelphia County Board of Elections, No. 20-5533,
in the room where the ballot counting occurs; whereas the
                                                                  2020 WL 6535282 (E.D. Pa. filed Nov. 5 2020) (hereinafter
Campaign contended that these phrases required the observer
                                                                  “Trump”) (attached as Exhibit 2 to Board's Brief), at ¶¶ 4 & 5.
to be able to observe “meaningfully,” in addition to being
physically present. Judge Fizzano Cannon deemed each of
                                                                  That case was assigned to District Court Judge Paul S.
these interpretations to be reasonable, and, hence, concluded
                                                                  Diamond, who held a hearing on the request for an emergency
the statutory language was ambiguous.
                                                                  injunction at 5:30 p.m. on November 5, 2020. During the
                                                                  hearing, counsel for the Campaign stated that the Campaign
Because these provisions of the Election Code had as
                                                                  had “a nonzero number of people in the room.” N.T. Hearing
their purpose “maintaining the integrity of the elective
                                                                  in Trump, 11/5/20 at 10. Judge Diamond, seeking clarification
process in the Commonwealth,” the judge determined that
                                                                  of the meaning of the term “nonzero”, asked counsel for the
the language in question “imports upon ... candidates’
                                                                  Campaign directly: “as a member of the bar of this Court,
representatives at least a modicum of observational leeway
                                                                  are people representing the Donald J. Trump for President
to ascertain sufficient details of the canvassing process for
                                                                  [campaign], representing the plaintiff in that room?” Id. at 11.
the purpose of intelligently assessing and/or reporting to the
                                                                  Counsel replied “yes.” Id.
candidate represented the details of the canvassing process.”
Commonwealth Court Opinion, 11/5/20, at 5. In her view,
                                                                  Because the District Court recognized that the petition for
in order for representatives to fulfill their reporting duty to
                                                                  allowance of appeal filed by the Board was pending before
their candidate, they are required to “have the opportunity to
                                                                  our Court, and that a decision from our Court on the proper
observe the processes upon which they are to report,” id., and
                                                                  interpretation of the governing provisions of the Election



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 125 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

Code would obviate the need for it to rule on a question of
state law, the District Court encouraged the parties to reach an     3. If the issue raised in Petitioner's petition for allowance of
interim accommodation. Thus, the Board and the Campaign                 appeal is moot, does there remain a substantial question
reached an agreement, which was entered on the record in                that is capable of repetition yet likely to evade review,
open court before Judge Diamond, under which the crowd                  and, thus, fall within an exception to the mootness
control barrier, which the Board had moved to within six                doctrine.
feet of the first row of tables in its employees’ work area        In our order, we directed the Prothonotary to establish an
as the result of the Commonwealth Court decision, would            expedited briefing schedule; we also indicated that our grant
remain in that position, and that all campaign observers would     order was not a stay of the Board's canvassing process, which
have equal access to positions behind that barrier to watch        is ongoing as of this writing.6
the canvassing process. Id. at 38-40. Judge Diamond deferred
action on the merits of the underlying claims in the lawsuit,
which remains pending.
                                                                   II. Mootness

Subsequently, on November 9, 2020, the Campaign filed yet          We begin by addressing whether the central legal issue in
another federal lawsuit, in the United States District Court       this matter – involving an interpretation of the provisions of
of the Middle District of Pennsylvania, seeking to enjoin          the Election Code establishing campaign access requirements
Pennsylvania from certifying the results of the November           to ballot canvassing activities – is moot. See Stuckley v.
3, 2020 General Election or, alternatively, to exclude from        Zoning Hearing Board of Newtown Township, 621 Pa. 509, 79
the certified results “the tabulation of absentee and mail-in      A.3d 510, 516 (2013) (we will generally not address matters
and ballots for which [its] watchers were prevented from           where there is no actual case or controversy between the
observing during the pre-canvass and canvass in the County         parties). Both parties and Intervenor argue that this case is
Election Boards.” Complaint for Declaratory and Injunctive         not moot because the Board continues to count ballots, and
Relief in Donald J. Trump, Inc., et.al. v. Boockvar, No. 20-       the Campaign continues to want its representatives to have
CV-02078 (M.D. Pa. filed Nov. 9, 2020) (Exhibit 1 to Board's       maximal access to the canvassing process.
Brief), at 84. This matter was assigned to District Court
Judge Matthew Brann who promptly issued an order setting           We conclude that, because ballots are still being canvassed
an expedited schedule for the Campaign to file motions             by the Board at the time of this writing, the legal question
for injunctive relief, and for the Board to file a responsive
                                                                   before us is not moot.7 In this regard, we note that the interim
motion thereto as well as a motion to dismiss. Notably,
                                                                   agreement between the parties entered in the federal litigation
however, on November 15, 2020, the Campaign filed an
                                                                   being overseen by Judge Diamond did not purport to resolve
amended complaint, removing all counts which were based
                                                                   this question, and, indeed, Judge Diamond expressly refrained
on canvassing access. See First Amended Complaint Verified
                                                                   from addressing it as he viewed it as purely a question of
Complaint for Declaratory and Injunctive Relief in Donald J.
                                                                   Pennsylvania law which could be definitively resolved only
Trump, Inc., et.al. v. Boockvar, No. 20-CV-02078 (M.D. Pa.
                                                                   by our Court. We will, therefore, proceed to address the merits
filed Nov. 15, 2020).
                                                                   of the issue before us.

During the interim, on November 9, 2020, our Court granted
the Board's emergency petition for allowance of appeal on the
following issues:                                                  III. Access under the Election Code

   *5 1. Whether, as a matter of statutory construction
                                                                   A. Arguments of the Parties
    pursuant to Pennsylvania law, the Commonwealth Court
    erred in reversing the trial court, which concluded            The Board argues that the Election Code granted to it the
    that Petitioner City of Philadelphia Board of Elections’       express statutory authority “[t]o make and issue such rules,
    regulations regarding observer and representative access       regulations and instructions, not inconsistent with law, as they
    complied with applicable Election Code requirements.           may deem necessary for the guidance of ... elections officers
                                                                   and electors.” Board Brief at 32 (quoting 25 P.S. § 2642(f)).
  2. Whether the issue raised in Petitioner's petition for
                                                                   Thus, it reasons that the access rules it established for ballot
    allowance of appeal is moot.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 126 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

processing in Philadelphia County – which were based on             the Convention Center where the ballots were being pre-
its perceived need for protecting its workers’ safety from          canvassed and canvassed at all times during this process, just
COVID-19 and physical assault from those individuals who            as these provisions require. Relatedly, the Board contends
have contact with its workers; ensuring security of the ballots;    that, even if Section 3146.8(b) of the Election Code were
efficiently processing large numbers of ballots; protecting         deemed to be applicable herein, its requirements were met
the privacy of voters; and ensuring campaign access to the          as well, given that the Campaign's representative was present
canvassing proceedings – are a valid exercise of its authority.     at all times when absentee and mail-in ballots were opened,
The Board maintains that these rules can be invalidated by a        counted, and recorded.
court only if they are inconsistent with the Election Code.
                                                                    Moreover, the Board emphasizes that, contrary to the
 *6 In determining whether its access rules are consistent          Commonwealth Court's conclusion, the evidence of record
with the Election Code, the Board contends that only two            indicated that Attorney Mercer could see every portion of
provisions of the Code are relevant: 25 P.S. § 3146.8(g)            the pre-canvassing and canvassing process and, as a result,
(1.1) (specifying that “[o]ne authorized representative of each     could confirm that the only ballots which were scanned
candidate in an election and one representative from each           and tabulated were those which had been removed from
political party shall be permitted to remain in the room            secrecy envelopes, and that the outer ballot envelope had been
in which the absentee ballots and mail-in ballots are pre-          inspected for sufficiency and then sorted.
canvassed”), and Section 3146.8(g)(2) (providing that “[o]ne
authorized representative of each candidate in an election and      The Board points out that Attorney Mercer's complaints
one representative from each political party shall be permitted     about being unable to read the actual declarations on the
to remain in the room in which the absentee ballots and mail-       ballot envelopes, or his inability to see whether the secrecy
in ballots are canvassed.”).                                        envelopes contained improper markings, were relevant only
                                                                    to his desire to determine if the ballots met the requirements of
The Board rejects the relevance of Section 3146.8(b), given         the Election Code. However, the Board stresses that our Court
that it sets forth the access requirements for “watchers”.8         very recently, in In re: November 3, 2020 General Election,
The Board characterizes this provision as vestigial in nature,      ––– Pa. ––––, ––– A.3d ––––, 2020 WL 6252803 (Pa. Oct. 23,
reflecting the manner in which absentee ballots were handled        2020), interpreted the Election Code as precluding time-of-
prior to the 2006 and 2019 amendments to the Election               canvassing challenges by campaign representatives; hence,
Code which, respectively, added Section 3146.8(g)(2) and            the Board maintains that a candidate's representative has
Section 3146.8(g)(1.1). Prior to those amendments, absentee         no need for the information about which Attorney Mercer
ballots received by a board of elections were taken to the          complains, as the representative cannot lodge a challenge
electors’ local polling places to be canvassed, and, thus,          based on it. Most importantly, however, from the Board's
candidates’ designated poll watchers were permitted by              perspective, there is nothing in the statutory language of
Section 3146.8(b) to remain in the room at the polling place        Sections 3146.8(g)(1.1) and (2) which grants a candidate's
while the absentee ballots were canvassed. According to the         representative an unqualified right of access to that kind
Board, Sections 3146.8(g)(1.1) and (2) established that all         of information during the pre-canvassing and canvassing
mail-in and absentee ballots would be pre-canvassed and             process.9
canvassed at a central location designated by the board of
elections; hence, poll watchers are not granted access to these      *7 The Campaign responds that “the plain meaning and
proceedings. Consequently, in the Board's view, the rights of       purpose of the statutes at issue is to provide the public
the Campaign's designated representative in this matter are         the opportunity to observe and vet the canvassing and
delineated exclusively by Sections 3146.8(g)(1.1) and (2).          tabulation of the vote.” Campaign Brief at 17. The Campaign
                                                                    reasons that, as the Election Code gives a candidate's
The Board contends that these statutory provisions should be        representative the right to be “present” and to “remain in
construed in accordance with the plain meaning of their terms,      the room” during the canvassing of absentee and mail-in
i.e., requiring only that a candidate's authorized representative   ballots, citing 25 P.S. § 2650 (“Every candidate shall be
be permitted to remain in the room while the ballots are pre-       entitled to be present in person or by attorney in fact duly
canvassed or canvassed. The Board notes that the Campaign's         authorized, and to participate in any proceeding before any
representative was, in fact, permitted to be in the room at         county board whenever any matters which may affect his



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 127 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

candidacy are being heard, including any computation and          It is well established that “[t]he best indication of legislative
canvassing of returns of any primary or election or recount       intent is the plain language of the statute.” Crown Castle
of ballots or recanvass of voting machines affecting his          NG East v. Pennsylvania Public Utility Commission, ––– Pa.
candidacy.” (emphasis added)); id. § 3146.8(b) (allowing          ––––, 234 A.3d 665, 674 (2020). In ascertaining the plain
watchers to “be present when the envelopes containing             meaning of statutory language, we consider it in context and
official absentee ballots and mail-in ballots are opened and      give words and phrases their “common and approved usage.”
when such ballots are counted and recorded” (emphasis             Commonwealth by Shapiro v. Golden Gate National Senior
added)); id. § 3146.8(g)(2) (providing that an “authorized        Care, 648 Pa. 604, 194 A.3d 1010, 1027-28 (2017). When
representative of each candidate in an election and one           the words of a statute are free and clear of all ambiguity,
representative from each political party shall be permitted to    they are the best indicator of legislative intent; hence, in
remain in the room in which the absentee ballots and mail-in      such circumstances, “we cannot disregard the letter of the
ballots are canvassed” (emphasis added)), these terms should      statute under the pretext of pursuing its spirit.” Fletcher
be broadly interpreted consistent with their overall purpose      v. Pennsylvania Property & Casualty Insurance Guaranty
of allowing public observation of the vote and the counting       Association, 603 Pa. 452, 985 A.2d 678, 684 (2009) (citing
thereof. The Campaign rejects the Board's interpretation as       1 Pa.C.S. § 1921(b)). Consistent with these principles, when
“a hyper-technical focus on the words themselves,” that           interpreting a statute “we must listen attentively to what the
disregards this purpose. Campaign Brief at 19.                    statute says, but also to what it does not say.” Discovery
                                                                  Charter School v. School District of Philadelphia, 641 Pa.
The Campaign argues that, under the Board's interpretation,       136, 166 A.3d 304, 321 (2017). Moreover, regarding the
merely being in the far end of a room like the Convention         factual findings of the trial court, we must defer to those
Center, which is as large as a football field, would be           findings if they are supported by the evidence. Gentex Corp.
sufficient to comport with these requirements. This, in the       v. WCAB (Morack), 611 Pa. 38, 23 A.3d 528, 534 (2011);
Campaign's view, “defies logic and reasonableness.” Id.           Generette v. Donegal Mutual Insurance Company, 598 Pa.
at 20. The Campaign contends that the Board's setup –             505, 957 A.2d 1180, 1189 (2008).
imposing a barrier and having some tables in the area over
a hundred feet away from the edge of the security fence           As a threshold matter, given the specific issue in this case
– effectively deprived its representative of the ability to be    — the degree of access required by the Election Code for
truly present, and effectively eliminates the representative's    an “authorized representative” of a candidate to the pre-
ability to perform his or her role of ensuring openness and       canvassing and canvassing proceedings of an election board
transparency in the electoral process.                            — we regard Sections 3146.8(g)(1.1) and (2) of the Code
                                                                  to be the governing statutory provisions, as they directly set
The Campaign denies that it was seeking the right to challenge    forth the rights of such individuals. Section 2650, offered by
mail-in or absentee ballots at the time of canvassing; rather,    the Campaign, by its plain terms is inapplicable, as we are
it claims that it was merely seeking the right to observe “in a   addressing the right of access of a campaign's representative
meaningful way” the Board's conduct of the electoral process      to canvassing proceedings, not a candidate or his “attorney
so that it could “challenge that process through appropriate      in fact”. Section 3146.8(b) is likewise not controlling, given
litigation.” Campaign Brief at 22 (emphasis omitted). The         that it applies only to the right of “watchers” to be present
Campaign asserts its ability to do so is vital given that these   while ballots are canvassed. The Election Code contains
canvassing activities have a high prospect of human error.        specific certification requirements for an individual to be
                                                                  appointed as a “watcher,” see 25 P.S. § 2687 (“Appointment
                                                                  of watchers”), and there is no evidence of record establishing
                                                                  that Attorney Mercer met these requirements, and, critically,
B. Analysis
                                                                  he did not identify himself as a watcher, but rather as “one of
As this issue presents a question of statutory interpretation     the representatives designated by the Trump campaign ... to
under Pennsylvania law, our standard of review is de novo,        observe the pre-canvass.” N.T. Hearing, 11/3/20, at 20-21.
and our scope of review is plenary. Danganan v. Guardian
Protection Services, 645 Pa. 181, 179 A.3d 9, 15 (2018). Our       *8 As recited above, Section 3146.8(g)(1.1) requires only
objective is, therefore, to ascertain and effectuate the intent   that an authorized representative “be permitted to remain
of the General Assembly. Id.; see also 1 Pa.C.S. § 1921(a).       in the room in which the absentee ballots and mail-in



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 128 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

ballots are pre-canvassed,” 25 P.S. § 3146.8(g)(1.1) (emphasis       process did not deprive Attorney Mercer of the ability “to
added), and Section 3146.8(g)(2) likewise mandates merely            actually observe the ... process in any meaningful way,” as
that an authorized representative “be permitted to remain            the Commonwealth Court concluded, Commonwealth Court
in the room in which the absentee ballots and mail-in                Opinion, 11/5/20, at 8, and the Campaign presently argues.
ballots are canvassed.” 25 P.S. § 3146.8(g)(2) (emphasis             According to Attorney Mercer's candid testimony, which the
added). While this language contemplates an opportunity to           trial court accepted as credible, from his vantage point, he
broadly observe the mechanics of the canvassing process, we          could view the entirety of the pre-canvassing and canvassing
note that these provisions do not set a minimum distance             process. Clearly, then, Attorney Mercer had the opportunity
between authorized representatives and canvassing activities         to observe the mechanics of the canvassing process.
occurring while they “remain in the room.” The General               Specifically, Attorney Mercer witnessed Board employees
Assembly, had it so desired, could have easily established           inspecting the back of ballot envelopes containing the voter's
such parameters; however, it did not. It would be improper           declaration, before sending them on for processing; witnessed
for this Court to judicially rewrite the statute by imposing         ballots being removed from their secrecy envelopes, and
distance requirements where the legislature has, in the              naked ballots which had been delivered to the Board without
exercise of its policy judgment, seen fit not to do so. See Sivick   a secrecy envelope being segregated from ballots which
v. State Ethics Commission, ––– Pa. ––––, 238 A.3d 1250,             arrived within such envelopes; saw that the ballot processing
––––, 2020 WL 5823822, at *10 (2020) (“It is axiomatic that          methods utilized by the Board were not destroying the ballot
we may not add statutory language where we find the extant           envelopes containing the voter's declaration; and perceived
language somehow lacking.”).                                         that the ballot secrecy envelopes were being preserved during
                                                                     their processing. See N.T. Hearing, 11/3/20, at 20-21, 27, 30,
Rather, we deem the absence of proximity parameters to               38; Trial Court Order, 11/3/20 (“The [Campaign's] witness
reflect the legislature's deliberate choice to leave such matters    provided copious testimony as to his ability to observe the
to the informed discretion of county boards of elections, who        opening and sorting of ballots.”). Although Attorney Mercer
are empowered by Section 2642(f) of the Election Code “[t]o          related that he could not view the actual declarations on the
make and issue such rules, regulations and instructions, not         ballot envelopes, nor examine individual secrecy envelopes
inconsistent with law, as they may deem necessary for the            for improper markings, as the trial court properly determined,
guidance of ... elections officers.” 25 P.S. § 2642(f).              this information would only be necessary if he were making
                                                                     challenges to individual ballots during the pre-canvassing
In the case at bar, the Board promulgated regulations                and canvassing process, which appeared to be his primary
governing the locations in which authorized representatives          motivation in seeking such information. See id. at 37-38; Trial
were permitted to stand and move about while observing               Court Order, 11/3/20 (“His concerns pertained to his inability
the pre-canvassing and canvassing process. The Board's               to observe the writing on the outside of the ballots. Given
averments that it fashioned these rules based on its careful         that observers are directed only to observe and not to audit
consideration of how it could best protect the security and          ballots, we conclude, based on the witness's testimony, that
privacy of voters’ ballots, as well as safeguard its employees       the Board of Elections has complied with the observation
and others who would be present during a pandemic for                requirements under 25 P.S. [§] 3146.8.”). As discussed above,
the pre-canvassing and canvassing process, while, at the             such challenges are not permissible under the Election Code.
same time, ensuring that the ballots would be counted in the         Thus, as found by the trial court, Attorney Mercer was able
most expeditious manner possible, were undisputed by the             to appropriately observe that the Board's employees were
Campaign. We discern no basis for the Commonwealth Court             performing their duties under the Election Code.
to have invalidated these rules and impose arbitrary distance
requirements.                                                         *9 In sum, we conclude the Board did not act contrary to
                                                                     law in fashioning its regulations governing the positioning
Significantly, as to any opportunity to observe the mechanics        of candidate representatives during the pre-canvassing and
of the canvassing process, the evidence of record, provided          canvassing process, as the Election Code does not specify
through the Campaign's own witness, Attorney Mercer, whom            minimum distance parameters for the location of such
the trial court deemed to be credible, indicates that the Board's    representatives. Critically, we find the Board's regulations as
rules regarding where campaign representatives could remain          applied herein were reasonable in that they allowed candidate
in the room to view the pre-canvassing and canvassing                representatives to observe the Board conducting its activities



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 129 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

as prescribed under the Election Code. Accordingly, we               in election matters, and organized to act expeditiously via
determine the Commonwealth Court's order was erroneous.              single-judge consideration.
Thus, we vacate that order, and reinstate the trial court's order.
                                                                     Finally, short of demonstrated fraud, the notion that
Jurisdiction relinquished.                                           presumptively valid ballots cast by the Pennsylvania
                                                                     electorate would be disregarded based on isolated procedural
                                                                     irregularities that have been redressed -- thus disenfranchising
                                                                     potentially thousands of voters -- is misguided. Accordingly,
Justices Baer, Donohue, Dougherty and Wecht join the
                                                                     to the degree that there is a concern with protecting or
opinion.
                                                                     legitimizing the will of the Philadelphians who cast their votes
Chief Justice Saylor files a dissenting opinion in which Justice     while candidate representatives were unnecessarily restrained
Mundy joins.                                                         at the Convention Center, I fail to see that there is any real
                                                                     issue.
Justice Mundy files a dissenting opinion.


CHIEF JUSTICE SAYLOR, dissenting                                     Justice Mundy joins this dissenting opinion.
The Commonwealth Court reasonably directed election
officials in Philadelphia to move restrictive barriers in the
                                                                     JUSTICE MUNDY, dissenting
Convention Center closer to the ballot-canvassing operations,
                                                                     Based on the particular circumstances surrounding this
which had been staged up to thirty-five yards from the areas
                                                                     election, and the volume of mail-in ballots cast due to the
to which the statutorily-authorized candidate representatives
                                                                     current global pandemic, I disagree with the majority that the
were confined. Under the Commonwealth Court's order,
                                                                     “issue before us is one which is capable of repetition but likely
these representatives could then observe whether ballots were
                                                                     to evade review[.]” Majority Op. at ––––, n. 7. As such, I join
being counted lawfully to the best of their ability, consistent
                                                                     Chief Justice Saylor's dissenting opinion in full.
with health and safety restrictions. The record -- as well
as publicly-available video recordings from the Convention
                                                                      *10 In denying Appellee's initial motion, the trial court
Center -- amply demonstrate that this simply wasn't the case
                                                                     concluded “[Appellee]’s argument that the Board of Elections
previously.
                                                                     was not providing observers the opportunity to ‘meaningfully
                                                                     observe’ the canvassing of ballots” failed because “[Appellee]
The canvassing has now proceeded to near conclusion under
                                                                     was unable to point to any statutory language or case
an ensuing agreement among the parties associated with
                                                                     law using the word ‘meaningful’ or elaborating on what
federal litigation. In my judgment, the matter is therefore
                                                                     constitutes ‘meaningful observation.’ ” Trial Court Op. at 3.
moot -- or at least moot enough -- so that this Court's
                                                                     The Commonwealth Court reversed noting “the relegation
discretionary intervention was and is not required. Moreover,
                                                                     of those representatives to a position where meaningful
the Legislature already is signaling that there will be an
                                                                     observation of the processes they are present to observe is
intense after-action review of the no-excuse mail-in voting
                                                                     a practical impossibility would be an absurd interpretation
regime, which is in its infancy in Pennsylvania. Accordingly,
                                                                     of the Election Code[.]” Cmwlth Ct. Op. at 6. I agree. The
I doubt that the Court's present ruling, relative to governance
                                                                     majority now vacates the Commonwealth Court's order and
that is quite likely to be substantially refined, will be of any
                                                                     holds “[w]hile this language contemplates an opportunity to
importance in the future.
                                                                     broadly observe the mechanics of the canvassing process, we
                                                                     note that these provisions do not set a minimum distance
I also note that, given the enormous scale of canvassing
                                                                     between authorized representatives and canvassing activities
activities and the historical balkanization associated with the
                                                                     occurring while they ‘remain in the room.’ ” Majority
administration of the election franchise at the county-and-
                                                                     Op. at ––––. In so doing, the majority seemingly endorses
district levels across the Commonwealth, there have been,
                                                                     what the Commonwealth Court did in its order, provide an
and will always be, some localized irregularities. This is why
                                                                     “opportunity to broadly observe[.]”
courts are open throughout the election cycle, as here, to
remedy these just as quickly as possible. It is also one of the
reasons why we have a Commonwealth Court, with expertise



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 130 of 193
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

                                                                   Commonwealth Court's order, and the subsequent mutual
Appellee was merely requesting the ability to be able to
                                                                   agreement of the parties in the Federal action, did precisely
observe the ballots in order to accurately relay compliance
                                                                   that, and I would not disturb it. Accordingly, I dissent.
information. Appellees’ Brief at 22 (“The Campaign simply
wants the right to observe in a meaningful way that
would allow the Campaign to determine whether the Board            All Citations
was following legal processing procedures, and if not, to
challenge that process through appropriate litigation.”). The      --- A.3d ----, 2020 WL 6737895


Footnotes
1      Except as otherwise noted, such citations are to the notes of testimony of the hearing before the trial court.
2      Ballots not placed into the provided secrecy envelopes are invalid. Pennsylvania Democratic Party v. Boockvar, ––– Pa.
       ––––, 238 A.3d 345, 380 (2020).
3      The Election Code prohibits the security envelope from containing any “text, mark or symbol which reveals the identity
       of the elector, the elector's political affiliation or the elector's candidate preference.” 25 P.S. § 3146.8(g)(4)(ii).
4      It should be noted that the pre-canvassing and canvassing activities were also broadcast live on YouTube.
5      The Pennsylvania Democratic Party (“Intervenor”) was granted leave to intervene in these proceedings by the
       Commonwealth Court.
6      Bryan Cutler, Speaker of the Pennsylvania House of Representatives, and Kerry Benninghoff, Majority Leader of the
       Pennsylvania House of Representatives, have filed a motion to intervene in this matter before our Court, as well as an
       accompanying brief. While we deny this motion, we, nevertheless, accept the accompanying brief as an amicus brief.
7      Even were the ballot counting process to conclude prior to our final disposition of this matter, we regard this issue before
       us as one which is capable of repetition but likely to evade review, and therefore subject to our review under this exception
       to the mootness doctrine. See Reuther v. Delaware County Bureau of Elections, 651 Pa. 406, 205 A.3d 302, 306 n.6
       (2019) (“Given the abbreviated time frame applicable to elections and the amount of time that it takes for litigation to
       reach this Court, this exception is particularly applicable when the question presented relates to an election dispute.”).
8      Section 3146.8(b) provides:
          Watchers shall be permitted to be present when the envelopes containing official absentee ballots and mail-in ballots
          are opened and when such ballots are counted and recorded.
9      Intervenor's brief endorses the Board's contention that the Commonwealth Court erred in its interpretation of the relevant
       provisions of the Election Code, but it does not develop a separate argument to support this claim.


End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 131 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

                                                                            Elections; Delaware County Board of
      KeyCite Blue Flag – Appeal Notification                             Elections; Elk County Board of Elections;
Petition for Certiorari Docketed by JOSEPH B. SCARNATI, III, ET AL. v.    Erie County Board of Elections; Fayette
PENNSYLVANIA DEMOCRATIC PARTY, ET AL., U.S., October 30, 2020
                      238 A.3d 345                                       County Board of Elections; Forest County
              Supreme Court of Pennsylvania.                               Board of Elections; Franklin County
                                                                         Board of Elections; Fulton County Board
   PENNSYLVANIA DEMOCRATIC PARTY,
                                                                           of Elections; Greene County Board of
     Nilofer Nina Ahmad, Danilo Burgos,
                                                                           Elections; Huntingdon County Board
     Austin Davis, Dwight Evans, Isabella
                                                                            of Elections; Indiana County Board
    Fitzgerald, Edward Gainey, Manuel M.
                                                                           of Elections; Jefferson County Board
    Guzman, Jr., Jordan A. Harris, Arthur
                                                                           of Elections; Juniata County Board of
    Haywood, Malcolm Kenyatta, Patty H.
                                                                           Elections; Lackawanna County Board
    Kim, Stephen Kinsey, Peter Schweyer,
                                                                           of Elections; Lancaster County Board
    Sharif Street, and Anthony H. Williams
                                                                           of Elections; Lawrence County Board
                        v.
                                                                            of Elections; Lebanon County Board
      Kathy BOOCKVAR, in her Capacity
                                                                           of Elections; Lehigh County Board of
     as Secretary of the Commonwealth of
                                                                            Elections; Luzerne County Board of
      Pennsylvania; Adams County Board
                                                                             Elections; Lycoming County Board
     of Elections; Allegheny County Board
                                                                            of Elections; Mckean County Board
    of Elections; Armstrong County Board
                                                                             of Elections; Mercer County Board
       of Elections; Beaver County Board
                                                                           of Elections; Mifflin County Board of
      of Elections; Bedford County Board
                                                                            Elections; Monroe County Board of
      of Elections; Berks County Board of
                                                                           Elections; Montgomery County Board
  Elections; Blair County Board of Elections;
                                                                            of Elections; Montour County Board
     Bradford County Board of Elections;
                                                                             of Elections; Northampton County
   Bucks County Board of Elections; Butler
                                                                           Board of Elections; Northumberland
      County Board of Elections; Cambria
                                                                          County Board of Elections; Perry County
     County Board of Elections; Cameron
                                                                          Board of Elections; Philadelphia County
  County Board of Elections; Carbon County
                                                                           Board of Elections; Pike County Board
   Board of Elections; Centre County Board
                                                                            of Elections; Potter County Board of
      of Elections; Chester County Board
                                                                             Elections; Schuylkill County Board
     of Elections; Clarion County Board of
                                                                            of Elections; Snyder County Board of
     Elections; Clearfield County Board of
                                                                            Elections; Somerset County Board of
      Elections; Clinton County Board of
                                                                             Elections; Sullivan County Board of
     Elections; Columbia County Board of
                                                                          Elections; Susquehanna County Board of
     Elections; Crawford County Board of
                                                                         Elections; Tioga County Board of Elections;
     Elections; Cumberland County Board
                                                                              Union County Board of Elections;
    of Elections; Dauphin County Board of
                                                                            Venango County Board of Elections;


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  1
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 132 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

     Warren County Board of Elections;                              [5] statute imposing residency requirement on being poll
                                                                    watcher did not violate due process, equal protection, free
    Washington County Board of Elections;
                                                                    speech, and association rights.
     Wayne County Board of Elections;
  Westmoreland County Board of Elections;
                                                                    Relief granted in part and denied in part.
   Wyoming County Board of Elections;
    and York County Board of Elections                              Wecht, J., filed concurring opinion.
      Petition of: Kathy Boockvar, in
                                                                    Saylor, Chief Justice, filed concurring and dissenting opinion
         Her Capacity as Secretary of the                           in which Mundy, J., joined.
         Commonwealth of Pennsylvania
                                                                    Donohue, J., filed concurring and dissenting opinion in which
                     No. 133 MM 2020                                Saylor, Chief Justice, and Mundy, J., joined in part.
                             |
               Submitted: September 8, 2020                         Mundy, J., filed dissenting opinion.
                             |
                Decided: September 17, 2020

Synopsis                                                             West Headnotes (22)
Background: Democratic party, elected officials, and
congressional candidates petitioned for review against
                                                                     [1]    Appeal and Error          Plenary, free, or
Secretary of the Commonwealth and county election boards,
                                                                            independent review
seeking declaratory and injunctive relief regarding various
aspects of mail-in voting and the poll watcher residency                    Appeal and Error          De novo review
requirement. Secretary's application for the Supreme Court                  The Supreme Court's standard of review over a
to exercise extraordinary jurisdiction was granted, and                     pure question of law is de novo and the scope of
applications to intervene by Republican party and elected                   review is plenary.
officials were granted.

                                                                     [2]    Declaratory Judgment           Liberal or strict
Holdings: The Supreme Court, No. 133 MM 2020, Baer, J.,                     construction
held that:                                                                  The Declaratory Judgments Act is to be liberally
                                                                            construed and administered. 42 Pa. Cons. Stat.
[1] Election Code permits county boards to accept hand-                     Ann. § 7531 et seq.
delivered mail-in ballots at locations other than their office
addresses including drop-boxes;
                                                                     [3]    Election Law        Liberal or strict construction
[2] three-day extension of absentee and mail-in ballot                      The Election Code should be liberally construed
received-by deadline was warranted;                                         so as not to deprive, inter alia, electors of their
                                                                            right to elect a candidate of their choice. 25 Pa.
[3] county boards were not required to provide opportunity                  Stat. Ann. § 2601 et seq.
to cure mail-in and absentee ballots that were filled out
incompletely or incorrectly;                                                1 Cases that cite this headnote

[4] an elector's failure to enclose mail-in ballot in the secrecy
                                                                     [4]    Injunction       Conduct of elections
envelope renders the ballot invalid; and
                                                                            Democratic party was not entitled to affirmative
                                                                            injunction requiring that county election boards
                                                                            evaluate particular facts and circumstances in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 133 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

       their jurisdictions and develop reasonable plan                deadline on statewide basis would prevent
       reflecting needs of citizens to ensure expedient               disenfranchisement of voters and prevent chaos
       return of mail-in ballots, where clear right to                and confusion. 25 Pa. Stat. Ann. § 3150.16(c).
       relief was required for injunction, and there
       was no legal authority that would have allowed                 7 Cases that cite this headnote
       Supreme Court to mandate that county boards
       take such action.                                       [10]   Constitutional Law         Elections in general
                                                                      Constitutional Law         Voting rights and
                                                                      suffrage in general
 [5]   Election Law         Construction and Operation
                                                                      The Free and Equal Elections Clause of
       The policy in the Commonwealth, when                           the Pennsylvania Constitution requires that all
       construing election laws, is to protect the elective           aspects of the electoral process, to the greatest
       franchise.                                                     degree possible, be kept open and unrestricted
                                                                      to the voters of the Commonwealth, and, also,
                                                                      conducted in a manner which guarantees, to
 [6]   Election Law         Liberal or strict construction            the greatest degree possible, a voter's right to
       Although election laws must be strictly                        equal participation in the electoral process for
       construed to prevent fraud, they ordinarily will               the selection of his or her representatives in
       be construed liberally in favor of the right to vote.          government. Pa. Const. art. 1, § 5.

       1 Cases that cite this headnote                                1 Cases that cite this headnote


 [7]   Election Law         Construction and Operation         [11]   Election Law        Power to Restrict or Extend
                                                                      Suffrage
       The goal in construing election laws is to
       enfranchise and not to disenfranchise the                      The state may enact substantial regulation
       electorate.                                                    containing reasonable, non-discriminatory
                                                                      restrictions to ensure honest and fair elections
                                                                      that proceed in an orderly and efficient manner.
 [8]   Election Law         Application and delivery
       The Election Code permits county boards of
                                                               [12]   Election Law      Scope of Inquiry and Powers
       election to accept hand-delivered mail-in ballots
                                                                      of Court or Board
       at locations other than their office addresses
       including drop-boxes. 25 Pa. Stat. Ann. §                      Courts of common pleas have the power, on the
       3150.16(a).                                                    day of an election, to decide matters pertaining
                                                                      to the election as may be necessary to carry out
       3 Cases that cite this headnote                                the intent of the Election Code, which includes
                                                                      providing an equal opportunity for all eligible
                                                                      electors to participate in the election process. 25
 [9]   Election Law         Application and delivery
                                                                      Pa. Stat. Ann. § 3046.
       Three-day extension of absentee and mail-
       in ballot received-by deadline, to allow for                   1 Cases that cite this headnote
       tabulation of ballots mailed by voters via United
       States Postal Service (USPS) and postmarked
                                                               [13]   Election Law        Rejection of vote by election
       by 8:00 p.m. on election day, was warranted
                                                                      officers
       due to COVID-19 pandemic and USPS delays;
       pandemic equated to natural disaster, timeline                 County election boards were not required
       built into Election Code could not be met                      to implement a “notice and opportunity to
       by USPS's delivery standards, and extending                    cure” procedure for mail-in and absentee



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 134 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

        ballots that voters had filled out incompletely              scrutiny needed to examine the propriety of the
        or incorrectly; even though state constitution               regulation.
        mandated elections be free and equal, Election
        Code did not provide for notice and opportunity
        to cure procedure, and decision to provide such       [18]   Election Law        Constitutionality and
        a procedure was best suited for legislature. Pa.             validity
        Const. art. 1, § 5.
                                                                     Where a state election regulation imposes a
        1 Cases that cite this headnote                              severe burden on a plaintiff's right to vote, strict
                                                                     scrutiny applies and requires that the regulation
                                                                     is narrowly drawn to advance a state interest of
 [14]   Election Law        Mode of voting in general                compelling importance.
        Election Law        Application and delivery
        The secrecy provision language in the Election
        Code is mandatory and the mail-in elector's           [19]   Constitutional Law         Voting rights and
        failure to comply with such requisite by                     suffrage in general
        enclosing the ballot in the secrecy envelope                 When a state election law imposes only
        renders the ballot invalid. 25 Pa. Stat. Ann. §              reasonable, nondiscriminatory restrictions upon
        3150.16(a).                                                  the constitutional rights of voters, an
                                                                     intermediate level of scrutiny applies, and
        1 Cases that cite this headnote
                                                                     the state's important regulatory interests are
                                                                     generally sufficient to justify the restrictions.
 [15]   Constitutional Law       Intent of and
        Considerations Influencing Legislature
        Legislative enactments enjoy the presumption          [20]   Election Law        Constitutionality and
        that the General Assembly did not intend to                  validity
        violate constitutional norms, in part because                Where a state election law does not regulate
        there exists a judicial presumption that the sister          a suspect classification, such as race, alienage,
        branches take seriously their constitutional oaths.          or national origin, or burden a fundamental
        1 Pa. Cons. Stat. Ann. § 1922(3).                            constitutional right, such as the right to vote, the
                                                                     state need only provide a rational basis for its
                                                                     imposition.
 [16]   Constitutional Law        Presumptions and
        Construction as to Constitutionality
        A statute is presumed to be valid, and will be        [21]   Constitutional Law         Elections in general
        declared unconstitutional only if it is shown to             Constitutional Law         Polling places
        be clearly, palpably, and plainly violative of the
                                                                     Constitutional Law         Elections, Voting, and
        Constitution.
                                                                     Political Rights
                                                                     Constitutional Law         Voters, candidates,
                                                                     and elections
 [17]   Election Law        Constitutionality and
        validity                                                     Election Law       Presence of representatives
                                                                     of candidates or parties
        In analyzing whether a state election law violates
        the constitution, courts must first examine the              Statute imposing residency requirement on being
        extent to which a challenged regulation burdens              poll watcher imposed no burden on one's
        one's constitutional rights; upon determining                constitutional right to vote, and thus required
        the extent to which rights are burdened,                     only a showing that rational basis existed to
        courts can then apply the appropriate level of               validate law on claim that requirement violated
                                                                     due process, equal protection, free speech, and


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          4
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 135 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

        association rights; right to serve as poll watcher   Donna Ann Walsh, Myers, Brier & Kelly, LLP, Scranton,
        was conferred by statute rather than constitution,   Susan M. Davies, Daniel T. Donovan, Michael A. Glick,
        poll watching was not incidental to right of free    Kirkland & Ellis LLP, Washington, DC, Daniel Barrett
        association, and poll watching did not implicate     Mullen, Pennsylvania Office of Attorney General, Pittsburgh,
        core political speech. U.S. Const. Amends. 1, 14;    for Petitioner Kathy Boockvar.
        25 Pa. Stat. Ann. § 2687(b).
                                                             Richard P. Limburg, Obermayer, Rebmann, Maxwell &
        1 Cases that cite this headnote                      Hippel, LLP, Philadelphia, Jonathan Lienhard, Shawn
                                                             Sheehy, Jason Torchinsky, Holtzman Vogel Josefiak and
                                                             Torchinsky, LLP, Haymarket, VA, for Intervenors – Appellees
 [22]   Constitutional Law        Elections in general
                                                             Jake Corman, Joseph Scarnati.
        Constitutional Law        Polling places
        Constitutional Law        Elections, Voting, and     Mark Alan Aronchick, Hangley, Aronchick, Segal, Pudlin
        Political Rights                                     & Schiller, Michele D. Hangley, John Brent Hill, Hangley,
                                                             Aronchick, Robert Andrew Wiygul, Segal, Pudlin & Schiller,
        Constitutional Law        Voters, candidates,
                                                             Philadelphia, for Respondents Bucks County Board of
        and elections
                                                             Elections, Chester County Board of Elections, Montgomery
        Election Law       Presence of representatives
                                                             County Board of Elections, Philadelphia County Board of
        of candidates or parties
                                                             Elections.
        Statute imposing residency requirement on being
        poll watcher did not violate due process, equal      William Gleason Barbin, Ebensburg, for Respondent
        protection, free speech, and association rights,     Cambria County Board of Elections.
        despite contention that poll watchers were vital
        to protect against voter fraud and residency         Thomas M. Caffrey, Lehigh County Department of Law,
        requirement made it difficult to identify poll       Coplay, Sarah Mae Murray, Allentown, for Respondent
        watchers in all precincts; General Assembly          Lehigh County Board of Elections.
        chose county-based scheme for conducting
                                                             Larry E. Coploff, Coploff, Ryan, Welch & Houser Lock
        elections, making it reasonable to require poll
                                                             Haven, for Respondent Clinton County Board of Elections.
        watchers, who served within various counties of
        state, to be residents of counties in which they     Jonathan Lee DeWald, McNerney, Allen P. Page, IV, Page,
        served, and there was no indication that there       Vanderlin & Hall, Williamsport, for Respondent Union
        was heightened election fraud involving mail-in      County Board of Elections.
        voting. U.S. Const. Amends. 1, 14; 25 Pa. Stat.
        Ann. § 2687(b).                                      Elizabeth A. Dupuis, Babst Calland Clements and Zomnir PC,
                                                             State College, for Respondents Armstrong County Board of
        1 Cases that cite this headnote                      Elections, Bedford County Board of Elections, Blair County
                                                             Board of Elections, Centre County Board of Elections,
                                                             Columbia County Board of Elections, Dauphin County
                                                             Board of Elections, Fayette County Board of Elections,
Attorneys and Law Firms                                      Huntingdon County Board of Elections, Indiana County
                                                             Board of Elections, Lackawanna County Board of Elections,
 *349 Kathleen Marie Kotula, Nicole Jeanne Boland,           Lawrence County Board of Elections, Lebanon County Board
Pennsylvania Department of State, John Bartley Delone,       of Elections, Mercer County Board of Elections, Montour
Timothy Eugene Gates, Mary Abbegael Giunta, Pennsylvania     County Board of Elections, Northampton County Board
Governor's Office, Howard Greeley Hopkirk, Sean Andrew       of Elections, Northumberland County Board of Elections,
Kirkpatrick, Karen Mascio Romano, Pennsylvania Office of     Venango County Board of Elections, and York County Board
Attorney General, Stephen Moniak, Josh Shapiro, Attorney     of Elections.
General of the Commonwealth of Pennsylvania, Kenneth
Lawson Joel, Harrisburg, Richard Louis Armezzani, Myers,
Brier & Kelly, LLP, Daniel Thomas Brier, John B. Dempsey,



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     5
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 136 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

                                                              Elections, Bedford County Board of Elections, Blair County
Christopher P. Gabriel, Cafardi Ferguson Wyrick Weis &        Board of Elections, Centre County Board of Elections,
Gabriel LLC, for Respondents Clarion County Board of          Columbia County Board of Elections, Dauphin County
Elections and Tioga County Board of Elections.                Board of Elections, Fayette County Board of Elections,
                                                              Huntingdon County Board of Elections, Indiana County
Gerard Joseph Geiger, Newman Williams, P.C., Stroudsburg,
                                                              Board of Elections, Lackawanna County Board of Elections,
for Respondents Carbon County Board of Elections, Monroe
                                                              Lawrence County Board of Elections, Mercer County Board
County Board of Elections, Pike County Board of Elections,
                                                              of Elections, Montour County Board of Elections, Venango
Snyder County Board of Elections, Wayne County Board of
                                                              County Board of Elections, and York County Board of
Elections.
                                                              Elections.
Kevin Michael Greenberg, Anthony Michael Pratt, Adam
                                                              Stephen S. Snook, BMZ Law, PC, Lewistown, for
R. Roseman, Greenberg Traurig, LLP, Philadelphia, Alex
                                                              Respondent Mifflin County Board of Elections.
Michael Lacey, Clifford B. Levine, Dentons Cohen &
Grigsby P.C., Pittsburgh, for Respondent Pennsylvania         Gregory Dale Sobol, Zwick & Zwick LLP, Brookville, Carl
Democratic Party, et al.                                      John Zwick, Zwick & Zwick LLP, Dubois, for Respondent
                                                              Jefferson County Board of Elections.
Robert Eugene Grimm, Law Office of Robert Eugene
Grimm, Smithfield, for Respondent Greene County Board of      Christine D. Steere, Deasey, Mahoney & Valentini, Ltd.,
Elections.                                                    Media, for Respondent Berks County Board of Elections.

Robert J. Grimm, for Swartz Campbell, LLC, Pittsburgh, for    Andrew Francis Szefi, George M. Janocsko, Allan Joseph
Respondent Washington County Board of Elections.              Opsitnick, Allegheny County Law Department, Pittsburgh,
                                                              for Respondent Allegheny County Board of Elections.
Christina Lee Hausner, Lancaster County Solicitor's Office,
Lancaster, for Lancaster County Board of Elections.           Thomas S. Talarico, Talarico & Associates, Erie, for
                                                              Respondent Erie County Board of Elections.
Frank J. Lavery, Jr., Stephen Bradley Edwards, Andrew
W. Norfleet, Lavery Law PC, Harrisburg, for Respondents       Thomas George Wagner, Meyer Wagner Brown & Kraus,
Franklin County Board of Elections and Perry County Board     Saint Marys, for Respondent Elk County Board of Elections.
of Elections.
                                                              H. William White, III, Butler County Solicitor's Office,
Lawrence John Moran, Jr., Joyce, Carmody & Moran, P.C.,       Butler, for Respondent Butler County Board of Elections.
Pittston, for Respondent Luzerne County Board of Elections.
                                                              Regina Marie Blewitt, Joyce, Carmody & Moran, P.C.,
Sean Alexander Mott, Adams County Solicitor's Office,         Pittston, for Respondent Luzerne County Board of Elections.
Molly Ruth Mudd, Gettysburg, for Respondent Adams
County Board of Elections.                                    Timothy Patrick Brennan, Richard Eugene Santee, Brian J.
                                                              Taylor, Easton, for Respondent Northampton County Board
David Allen Regoli, Westmoreland County Sheriff's Office,     of Elections.
Greensburg, for Respondent Westmoreland County Board of
Elections.                                                    Robert Lawrence Gawlas, Rosenn, Jenkins & Greenwald,
                                                              LLP, Wilkes-Barre, for Respondent Susquehanna County
Edward David Rogers, Terence Martin Grugan, Elizabeth         Board of Elections.
Victoria Wingfield, Ballard Spahr LLP, Philadelphia, for
Respondent Delaware County Board of Elections.                William J. Madden, William J. Madden PC, Sharon, for
                                                              Respondent Mercer County Board of Elections.
Robert D. Schaub, Rosenn, Jenkins & Greenwald, LLP,
Wilkes-Barre, for Respondent Susquehanna County Board of      Ryan Michael Joyce, Swartz Campbell, LLC, Pittsburgh, for
Elections.                                                    Respondent Washington County Board of Elections.

Steven B. Silverman, Babst Calland Clements and Zomnir        Nathan W. Karn, Hollidaysburg, for Respondent Blair County
PC, Pittsburgh, for Respondents Armstrong County Board of     Board of Elections.


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     6
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 137 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644


Sean Robert Keegan, Babst Calland Clements and Zomnir          Claude Joseph Hafner, II, Pennsylvania State Senate,
PC, Pittsburgh, for Respondents Armstrong County Board of      Harrisburg, for Senate Democratic Leader, State Senator Jay
Elections, Bedford County Board of Elections, Blair County     Costa, et al., Possible Intervenor.
Board of Elections, Centre County Board of Elections,
Columbia County Board of Elections, Dauphin County             SAYLOR,  C.J., BAER,   TODD,                      DONOHUE,
Board of Elections, Fayette County Board of Elections,         DOUGHERTY, WECHT, MUNDY, JJ.
Huntingdon County Board of Elections, Indiana County
Board of Elections, Lackawanna County Board of Elections,
Lawrence County Board of Elections, Lebanon County Board       OPINION
of Elections, Mercer County Board of Elections, Montour
                                                               JUSTICE BAER
County Board of Elections, Northumberland County Board
of Elections, Venango County Board of Elections, and York       **1 *352 In October 2019, the General Assembly of
County Board of Elections.                                     the Commonwealth of Pennsylvania enacted Act 77 of
Krista Ann M. Staley, Babst, Calland, Clements and Zomnir,     2019, which, inter alia, created for the first time in
P.C., Pittsburgh, for Respondents Armstrong County Board of    Pennsylvania the opportunity for all qualified electors to
Elections, Bedford County Board of Elections, Blair County     vote by mail, without requiring the electors to demonstrate
Board of Elections, Centre County Board of Elections,          their absence from the voting district on Election Day, 25
Columbia County Board of Elections, Dauphin County             P.S. §§ 3150.11-3150.17. The Pennsylvania Democratic Party
Board of Elections, Fayette County Board of Elections,         and several Democratic elected officials and congressional
Huntingdon County Board of Elections, Indiana County           candidates, some in their official capacity and/or as private
Board of Elections, Lackawanna County Board of Elections,      citizens (collectively, “Petitioner”), filed the instant action,
Lawrence County Board of Elections, Lebanon County             initially in the Commonwealth Court, in the form of a petition
Board of Elections, Montour County Board of Elections,         for review seeking declaratory and injunctive relief relating
Northumberland County Board of Elections, Venango County       primarily to five issues of statutory interpretation involving
Board of Elections, and York County Board of Elections.        Act 77 and the Election Code, 25 P.S. §§ 2600-3591.1 This
                                                               Court exercised Extraordinary Jurisdiction to address these
Kathleen A. Gallagher, Russell David Giancola, Devin Arlie     issues and to clarify the law of this Commonwealth in time
Winklosky, Porter Wright Morris & Arthur LLP, Pittsburgh,
                                                               for the 2020 General Election.2
for Intervenor – Appellee Republican Party of Pennsylvania,
Possible Intervenors Donald J. Trump for President, Inc.,
Republican National Committee.
                                                               I. FACTS AND PROCEDURAL HISTORY
Tara Lynn Hazelwood, Pennsylvania House                  of
Representatives, Harrisburg, Pennsylvania House          of    On July 10, 2020, Petitioner filed its petition for review
Representatives Democratic Caucus, Amicus Curiae.              in the Commonwealth Court against Secretary of the
                                                               Commonwealth Kathy Boockvar (“Secretary”) and all 67
Lori A. Martin, Wilmer Cutler Pickering Hale and Dorr          county election boards (“Boards”).3 In its petition, Petitioner
LLP, New York, Common Cause Pennsylvania, Patricia M.          requested that the Commonwealth Court issue declaratory
Demarco, League of Women Voters of Pennsylvania, Make          and injunctive relief “so as to protect the franchise of
the Road Pennsylvania, Robinson, Danielle Graham, The          absentee and mail-in voters.” Petition for Review (“Petition”),
Black Political Empowerment Project, Kathleen Wise, Amici
                                                               7/10/2020, at 5.4
Curiae, Common Cause Pennsylvania, Patricia M. DeMarco,
League of Women Voters of Pennsylvania, Make the
                                                                **2 Specifically, Petitioner raised several discrete issues
Road Pennsylvania, Danielle Graham Robinson, The Black
                                                               for the Commonwealth Court's consideration, which are
Political Empowerment Project, Kathleen Wise, Possible
                                                               discussed in more detail infra. Briefly, in Count 1, Petitioner
Intervenors.
                                                               requested declaratory relief to *353 confirm that Act 77
Ralph J. Teti, Willig, John R. Bielski, Williams & Davidson,   permits Boards “to provide secure, easily accessible locations
Philadelphia, Pennsylvania AFL-CIO, et al, Amicus Curiae.      as the Board deems appropriate, including, where appropriate,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          7
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 138 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

mobile or temporary collection sites, and/or drop-boxes               filed answers with new matter, fourteen of the Boards filed
for the collection of mail-in ballots.” Id. at 47, ¶ 165.             answers, and nine of the Boards filed preliminary objections.7
Additionally, Petitioner sought an injunction requiring the           Requests *354 to intervene were filed by Donald J. Trump
Boards to “evaluate the particular facts and circumstances in         for President, Inc., the Republican Party of Pennsylvania,
their jurisdictions and develop a reasonable plan ... to ensure       and the RNC, as well as Joseph B. Scarnati III, President
the expedient return of mail-in ballots.” Id. at ¶ 166.               Pro Tempore, and Jake Corman, Majority Leader of the
                                                                      Pennsylvania Senate, in opposition to the petition. The
In Count 2, Petitioner sought an injunction to “lift the deadline     Common Cause Pennsylvania, The League of Women Voters
in the Election Code across the state to allow any ballot             of Pennsylvania, The Black Political Empowerment Project
postmarked by 8:00 p.m. on Election Night to be counted               (“B-PEP”), Make the Road Pennsylvania, a project of Make
if it is received by the Boards” by 5:00 p.m. on Tuesday,             the Road States (“Make the Road PA”), Patricia M. DeMarco,
November 10, which is the deadline for ballots to be received         Danielle Graham Robinson, and Kathleen Wise filed a joint
under the Federal Uniformed and Overseas Citizens Absentee            application to intervene as co-petitioners.
Voting Act (“UOCAVA”).5Id. at 50, ¶ 178. In the alternative,
Petitioner posited that the Commonwealth Court could, with             **3 On August 16, 2020, the Secretary filed an application
a few caveats, “enjoin the Counties to extend a more tailored         asking this Court to exercise extraordinary jurisdiction over
ballot extension deadline to the date that is 21 days after the       Petitioner's petition for review.8 Highlighting, inter alia, the
particular voter's ballot is mailed by the county[.]” Id. at ¶ 179.   two major political parties’ “diametric positions” on the
                                                                      interpretation of several Act 77 provisions and the fast-
In Count 3, Petitioner highlighted that the “procedure for            approaching 2020 General Election, the Secretary asserted
mail-in ballots often leads to minor errors, which result in          that “[t]he exercise of extraordinary jurisdiction by this
many ballots being rejected and disenfranchising voters who           Court is the only means available to resolve these disputes
believe they have exercised their right to vote.”Id. at 51, ¶         without disrupting the election.” Secretary's Application
186. In anticipation of these expected errors, Petitioner again       for Extraordinary Relief, 8/16/2020, at 14-16. On August
sought an injunction requiring Boards that have knowledge of          19, 2020, Petitioner filed an Answer to the Secretary's
an incomplete or incorrectly filled out ballot and the elector's      application, noting that it had no objection to this Court
contact information to contact the elector and provide them
                                                                      exercising its extraordinary jurisdiction.9
“the opportunity to cure the facial defect until the UOCAVA
deadline.” Id. at 52, ¶ 187.
                                                                      Faced with a national election scheduled to occur on
                                                                      November 3, 2020 and substantial legal issues that required
In Count 4, Petitioner requested a declaration that there is no
                                                                      the highest court of Pennsylvania's analysis and response
statutory authority to set aside an absentee or mail-in ballot
                                                                      to ensure a free and fair election, on September 1, 2020,
solely for failure to place it into the official election ballot
                                                                      this Court granted the Secretary's Application and set forth
envelope (hereinafter referred to as the “secrecy envelope”),
as well as an injunction prohibiting any “naked ballots,”             a schedule for supplemental briefing and filings.10 Later,
                                                                      on September 3, 2020, this *355 Court filed an order
which are otherwise without error, from being invalidated.6Id.
                                                                      granting the motions to intervene filed by the Republican
at 54, ¶ 198-199. A “naked ballot” refers to an official mail-
                                                                      Party of Pennsylvania (hereinafter, “Respondent”) and
in ballot that is not placed in the secrecy envelope before
                                                                      Joseph B. Scarnati III, Pennsylvania Senate President
mailing.
                                                                      Pro Tempore, and Jake Corman, Senate Majority Leader,
                                                                      representing the Republican Senate Caucus (hereinafter,
Finally, in Count 5, Petitioner sought a declaration that
                                                                      “Caucus”). Applications to intervene filed by Donald J.
the “Election Code's poll watcher residency requirement
                                                                      Trump for President, Inc., and the RNC; Common Cause of
does not violate the United States Constitution's First and
                                                                      Pennsylvania, the League of Women Voters of Pennsylvania,
Fourteenth Amendments, its Equal Protection Clause, or the
                                                                      B-PEP, Make the Road PA, Patricia M. DeMarco, Danielle
Equal Protection and Free and Equal Elections Clauses of the
                                                                      Graham Robinson, and Kathleen Wise were denied without
Pennsylvania Constitution.” Id. at 55, ¶ 207.
                                                                      prejudice to the parties’ ability to file briefs as amicus curiae

On August 13, 2020, the Secretary filed an Answer and New             pursuant to Pa.R.A.P. 531.11 The parties have submitted
Matter to the petition. In addition, twenty of the named Boards       supplemental filings in support of their respective positions,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 139 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

and this matter is now ripe for disposition of the discrete five        circumstances of its enactment; the object it seeks to attain;
legal issues before us.                                                 the mischief to be remedied; former laws; consequences
                                                                        of a particular interpretation; contemporaneous legislative
                                                                        history; and legislative and administrative interpretations”).

II. RELEVANT OVERARCHING PRINCIPLES OF
                                                                        Moreover, we recognize that in this Commonwealth,
LAW
                                                                        “[e]lections shall be free and equal; and no power, civil or
 **4 [1] Generally speaking, each of the five issues                    military, shall at any time interfere to prevent the free exercise
presented by Petitioner presents a pure question of law, over           of the right of suffrage.” Pa. Const. art. I, § 5 (hereinafter
which our standard of review is de novo and our scope of                referred to as the “Free and Equal Elections Clause”). The
review is plenary. In re Vencil, 638 Pa. 1, 152 A.3d 235, 241           broad text of this specific provision “mandates clearly and
(2017). Specifically, in large part, Petitioner requests relief         unambiguously, and in the broadest possible terms, that all
in the form of declarations of law regarding Act 77 pursuant            elections conducted in this Commonwealth must be ‘free
to the Declaratory Judgments Act, 42 Pa.C.S. §§ 7531-7541.              and equal.’ ” League of Women Voters v. Commonwealth,
Accordingly, we address the issues presented mindful of the             645 Pa. 1, 178 A.3d 737, 804 (2018) (emphasis in original).
following.                                                              Stated another way, this clause was “specifically intended to
                                                                        equalize the power of voters in our Commonwealth's election
 [2] The Declaratory Judgments Act, which is to be liberally            process[.]”Id. at 812.
construed and administered, was promulgated to “settle and
to afford relief from uncertainty and insecurity with respect            **5 [3] Finally, this Court has previously observed that the
to rights, status, and other legal relations[.]” 42 Pa.C.S. §           purpose and objective of the Election Code, which contains
7541(a). Pertinent to the instant matter, this Act provides, in         Act 77, is “[t]o obtain freedom of choice, a fair election and an
relevant part, that “[a]ny person ... whose rights, status, or          honest election return[.]” Perles v. Hoffman, 419 Pa. 400, 213
other legal relations are affected by a statute ... may have            A.2d 781, 783 (1965). To that end, the Election Code should
determined any question of construction or validity arising             be liberally construed so as not to deprive, inter alia, electors
under the ... statute ... and obtain a declaration of rights, status,   of their right to elect a candidate of their choice. Id. at 784.
                                                                        With these general principles in mind, this Court will address
or other legal relations thereunder.” 42 Pa.C.S. § 7533.12
                                                                        in turn each of the five discrete issues presented by Petitioner.
When presented with matters of statutory construction, this
Court is guided by Pennsylvania's Statutory Construction Act,
1 Pa.C.S. § 1501-1991. Under this *356 Act, “the object                 III. ISSUES
of all statutory construction is to ascertain and effectuate
the General Assembly's intention.” Sternlicht v. Sternlicht,            A. COUNT I OF THE PETITION FOR REVIEW
583 Pa. 149, 876 A.2d 904, 909 (2005) (citing 1 Pa.C.S. §               Section 3150.16(a) of the Election Code, 25 P.S. § 3150.16(a),
1921(a) (“The object of all interpretation and construction             is part of Act 77 and pertinent to several issues in this matter.
of statutes is to ascertain and effectuate the intention of the         That statutory provision, which is entitled “Voting by mail-in
General Assembly”)). When the words of a statute are clear              electors,” states as follows:
and unambiguous, “the letter of it is not to be disregarded
                                                                          (a) General rule.--At any time after receiving an official
under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b);
                                                                          mail-in ballot, but on or before eight o'clock P.M. the day
see also Sternlicht, supra. However, when the words of
                                                                          of the primary or election, the mail-in elector shall, in
a statute are not explicit, the General Assembly's intent
                                                                          secret, proceed to mark the ballot only in black lead pencil,
is to be ascertained by consulting a comprehensive list of
                                                                          indelible pencil or blue, black or blue-black ink, in fountain
specific factors set forth in 1 Pa.C.S. § 1921(c). See also
                                                                          pen or ball point pen, and then fold the ballot, enclose
Pennsylvania Associated Builders & Contractors, Inc. v.
                                                                          and securely seal the same in the envelope on which is
Commonwealth Dep't of Gen. Servs., 593 Pa. 580, 932 A.2d
                                                                          printed, stamped or endorsed “Official Election Ballot.”
1271, 1278 (2007) (recognizing that when the “words of the
                                                                          This envelope shall then be placed in the second one, on
statute are not explicit, the General Assembly's intent is to
                                                                          which is printed the form of declaration of the elector, and
be ascertained by considering matters other than statutory
                                                                          the address of the elector's county board of election and the
language, like the occasion and necessity for the statute; the


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   9
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 140 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

   local election district of *357 the elector. The elector shall    designated by county boards of election, other than their
   then fill out, date and sign the declaration printed on such      respective office addresses.
   envelope. Such envelope shall then be securely sealed and
   the elector shall send same by mail, postage prepaid, except      In further support of this position, the Secretary asserts that
   where franked, or deliver it in person to said county board       the Election Code contemplates that county boards of election
   of election.                                                      will operate out of multiple locations. See25 P.S. § 2645(b)
25 P.S. § 3150.16(a). The last sentence of this provision is the     (stating, inter alia, that the “county commissioners or other
primary focus of the first question of law that we will address.     appropriating authorities of the county shall provide the
The plain language of this sentence allows an elector to mail        county board with suitable and adequate offices at the county
her securely sealed envelope containing the elector's “Official      seat, property furnished for keeping its records, holding its
Election Ballot” to her “county board of election” or, more          public sessions and otherwise performing its public duties,
relevant to this issue, “deliver it in person to said county board   and shall also provide, such branch offices for the board
of election.” Id.                                                    in cities other than the county seat, as may be necessary”).
                                                                     Echoing Petitioner's argument, the Secretary further suggests
 [4] In Count I of its petition for review, Petitioner seeks         that the Election Code anticipates that “ballot boxes and
a declaration that a reasonable interpretation of Section            returns” may be received “in the office of the county elections
3150.16(a) of the Election Code permits county boards                board, or received in such other places as has been designated
of election to provide electors with as many secure and              by the board.” 25 P.S. § 3151.
easily accessible locations to deliver personally their mail-in
ballots as each board deems appropriate.13 Petitioner suggests       The Secretary insists that the Election Code is devoid
that these locations can consist of mobile or temporary              of any language limiting county boards of election from
collection sites and that county boards of election may utilize      accepting delivery of mail-in votes solely at their primary
secure drop-boxes for the collection of hand-delivered mail-         office addresses. In fact, the Secretary takes the position that
in ballots.                                                          to hold otherwise would contravene the plain language of
                                                                     the Election Code. However, assuming arguendo that this
 **6 Indeed, Petitioner contends that, by enacting Section           Court deems the Election Code ambiguous on this point,
3150.16(a) of the Election Code, the General Assembly                the Secretary advocates that a reasonable interpretation of
clearly and unambiguously intended to provide the various            the Code nonetheless authorizes county boards of election to
county boards of election with the option of accepting hand-         utilize multiple drop-off sites to accept hand-delivered mail-
delivered mail-in ballots at any location controlled by the          in ballots.
boards, not just at the boards’ central offices. In support of
this position, Petitioner points out, inter alia, that pursuant      In this regard, the Secretary focuses on the statutory
to Section 3151 of the Election Code, the General Assembly           considerations to which this Court may refer when construing
empowered each county board of election to receive “ballot           an ambiguous statute, 1 Pa.C.S. § 1921(c), as described
boxes and returns” in their offices or “in any such other place      supra. More specifically, the Secretary posits that the General
                                                                     Assembly enacted Act 77 with the object of increasing the
as has been designated by the board.”1425 P.S. § 3151.
                                                                     electorate's participation in the electoral process by making
                                                                     it easier and more convenient to vote, providing all electors
The Secretary builds on Petitioner's argument. In so doing,
                                                                     with the option to mail in their ballots. The Secretary opines
the Secretary highlights that, in construing Section 3150.16(a)
                                                                     that, consistent with this objective, the General Assembly
of the Election Code, the Court should consider that the
                                                                     intended to allow county boards of election to accept hand-
General Assembly defined “county board” or “board” as
                                                                     delivered mail-in ballots at locations besides the boards’
meaning “the county board of elections of any county herein
                                                                     central office addresses. The Secretary takes the position that,
provided for.” 25 P.S. § 2602. According to the Secretary,
                                                                     if this Court deems reasonable the various parties’ competing
this *358 definition clarifies that, for purposes of Section
                                                                     interpretations of the Election Code, then the Court should
3150.16(a), “county board of election” refers to a municipal
                                                                     construe the Code in favor of the right to vote.
body, not a physical office or address. In other words, the
Secretary believes that, when this definition is used for
                                                                      **7 Contrary to the contentions of the Secretary and
purposes of Section 3150.16(a), that Section unambiguously
                                                                     Petitioner, Respondent submits that the Election Code
permits voters to deliver mail-in ballots in person to places


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 141 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

prohibits county boards of election from designating locations      of Elections, 324 F.Supp.2d 684, 697 (W.D. Pa. 2003), for
other than their established county offices for hand delivery       the proposition that “[a] state must impose uniform statewide
of mail-in ballots. Rather, according to Respondent, Section        standards in each county in order to protect the legality
3150.16(a) of the Election Code unambiguously mandates              of a citizen's vote. Anything less implicates constitutional
that an elector must either mail her mail-in ballot to the          problems under the equal protection clause of the Fourteenth
office address of the county board of election or deliver that      Amendment.” For these reasons, Respondent contends that
ballot in person to the same office address. Stated differently,    the interpretation of the Election Code posited by Petitioner
Respondent takes the position that the Election Code requires       and the Secretary must fail.
electors either to place their mail-in ballots, addressed to
their county boards of election, into the United States Postal       **8 The primary argument of the Caucus largely tracks
Service's [“USPS”] system or personally to deliver their mail-      that of Respondent, particularly the contention that the relief
in ballot to that office.                                           proposed by Petitioner and the Secretary would create an
                                                                    equal protection problem. According to the Caucus, pursuant
In further support of this position, Respondent highlights          to the solution offered by Petitioner and the Secretary, some
the Election Code's *359 use of the word “office” in the            counties will provide more locations for voters to deliver
“deadline” provision for mail-in votes, Section 3150.16(c),         their mail-in ballots, while other counties will allow voters
which states that “a completed mail-in ballot must be received      to convey their mail-in ballots solely to the office addresses
in the office of the county board of elections no later than        of the county boards of election. The Caucus views this
eight o'clock P.M. on the day of the primary or election.”          possibility as a violation of equal protection.
25 P.S. § 3150.16(c). Respondent also points out that the
Election Code requires that a secure envelope containing a          Notably, in an apparent break from Respondent's position,
mail-in ballot have printed upon it “the address of the elector's   subject to its equal protection argument, the Caucus seems
county board of election,” so that “the elector shall send same     to concede that Pennsylvania law allows county boards of
by mail, postage prepaid, except where franked, or deliver          election to provide for in person delivery of mail-in ballots at
it in person to said county board of election.” 25 P.S. §           more than one county election board office located within the
3150.16(a). Thus, Respondent believes that, in sum, these           county's borders. However, the Caucus insists that additional
statutory directives clearly indicate that the General Assembly     offices must comply with various requirements, including
intended that electors either mail or personally deliver mail-in    those outlined in Section 2645(b) of the Election Code. See25
ballots to the established office addresses of the county boards    P.S. § 2645(b) (explaining that “[t]he county commissioners
of election.                                                        or other appropriating authorities of the county shall provide
                                                                    the county board with suitable and adequate offices at the
Next, Respondent reminds us that the Secretary and Petitioner       county seat, property furnished for keeping its records,
are asking this Court to interpret the Election Code to allow       holding its public sessions and otherwise performing its
voters to deliver their mail-in ballots to locations that will      public duties, and shall also provide, such branch offices
include unmanned drop-boxes. Respondent contends that                *360 for the board in cities other than the county seat, as may
Petitioner and the Secretary fail to articulate where the           be necessary”). In closing, the Caucus submits that unstaffed
Election Code mentions “drop-boxes” or “satellite locations.”       drop-boxes would not constitute a branch office of a county
Respondent then asserts that, if this Court were to interpret       board of election and are otherwise not authorized by the
the Election Code as Petitioner and the Secretary propose, the      Election Code as a method for collecting hand-delivered mail-
Court would invalidate an alleged requirement of Act 77, i.e.,      in ballots.
the need to deliver mail-in ballots to the established offices of
county boards of election.                                          Turning to our analysis, we observe that the question before
                                                                    us consists of the following two-part query regarding the
In addition, Respondent suggests that the preferred                 Election Code: Does the Election Code allow a Pennsylvania
interpretation of the Election Code advocated by the Secretary      voter to deliver her mail-in ballot in person to a location
and Petitioner permits the individual counties to implement         other than the established office address of her county's
differing ballot-return regimes. Respondent avers that this         board of election, and if so, what means can county boards
outcome would violate principles of equal protection. In            of election utilize to accept hand-delivered mail-in ballots?
support, Respondent quotes Pierce v. Allegheny County Bd.           For the reasons that follow, we find that the parties’



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 142 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

competing interpretations of the Election Code on this issue      the various arguments, lead us to conclude that the parties’
are reasonable, rendering the Code ambiguous as it relates        competing interpretations are reasonable.
to this query. See A.S. v. Pennsylvania State Police, 636
Pa. 403, 143 A.3d 896, 905-06 (2016) (explaining that a            [5] [6] [7] Accordingly, we turn to interpretive principles
“statute is ambiguous when there are at least two reasonable      that govern ambiguous statutes generally and election matters
interpretations of the text”).                                    specifically. In so doing, we are mindful of the “longstanding
                                                                  and overriding policy in this *361 Commonwealth to protect
In reaching this conclusion, we observe that Section              the elective franchise.” Shambach v. Bickhart, 577 Pa. 384,
3150.16(a) of the Election Code explicitly allows an elector      845 A.2d 793, 798 (2004) (citations omitted). Moreover, it
to deliver in person her securely sealed envelope containing      is well-settled that, “although election laws must be strictly
her mail-in ballot “to said county board of election.” 25         construed to prevent fraud, they ordinarily will be construed
P.S. § 3150.16(a). The Election Code simply defines “county       liberally in favor of the right to vote.” Id. (internal quotation
board” or “board” to mean “the county board of elections          marks omitted). Indeed, “[o]ur goal must be to enfranchise
of any county herein provided for.” 25 P.S. § 2602(c).            and not to disenfranchise [the electorate].” In re Luzerne Cty.
Thus, the language used by the Legislature regarding where        Return Bd., 447 Pa. 418, 290 A.2d 108, 109 (1972). Lastly,
a mail-in ballot may be delivered in person is not solely         in resolving statutory ambiguity, we may consider, inter alia,
limited to the official central office of the county board of     the occasion and necessity for, the mischief to be remedied
election, and other sections of the Election Code permit a        by, and the object to be obtained by the statute. 1 Pa.C.S. §
board of election to operate outside of its principal office.     1921(c)(1), (3), and (4), respectively.
See, e.g., 25 P.S. § 2645(b) (stating, inter alia, that the
“county commissioners or other appropriating authorities of       With all of that said, we need not belabor our ultimate
the county shall provide the county board with suitable and       conclusion that the Election Code should be interpreted to
adequate offices at the county seat, property furnished for       allow county boards of election to accept hand-delivered
keeping its records, holding its public sessions and otherwise    mail-in ballots at locations other than their office addresses
performing its public duties, and shall also provide, such        including drop-boxes. This conclusion is largely the result of
branch offices for the board in cities other than the county      the clear legislative intent underlying Act 77, which animates
seat, as may be necessary”). Therefore, on the one hand,          much of this case, to provide electors with options to vote
these provisions tend to favor the view of Petitioner and the     outside of traditional polling places. Section 3150.16(a) of the
Secretary that the General Assembly did not intend to limit       Election Code undeniably exemplifies this intent by granting
voters to delivering personally their mail-in ballots solely      the Pennsylvania electorate the right to vote by way of a mail-
to the established office addresses of their county boards of     in ballot beyond the circumstances that ordinarily allow this
election. Rather, as these parties rationally contend, when       alternative, such as voter absenteeism.
this definition is utilized for purposes of construing Section
3150.16(a), that exercise suggests that a voter can hand          Accordingly, although both Respondent and the Caucus
deliver her mail-in ballot to any location designated by the      offer a reasonable interpretation of Section 3150.16(a) as
county board of election as a place where the board will accept   it operates within the Election Code, their interpretation
these ballots.                                                    restricts voters’ rights, as opposed to the reasonable
                                                                  interpretation tendered by Petitioner and the Secretary. The
 **9 Alternatively, we recognize that Section 3150.16(a)          law, therefore, militates in favor of this Court construing
of the Election Code directs that an elector may deliver          the Election Code in a manner consistent with the view of
her mail-in ballot in person only to “the county board of         Petitioner and the Secretary, as this construction of the Code
election.” 25 P.S. § 3150.16(a). As Respondent in particular      favors the fundamental right to vote and enfranchises, rather
understandably emphasizes, neither this statutory language        than disenfranchises, the electorate.
nor any other provision of the Election Code explicitly
empowers a county board of election to establish satellite        In light of this conclusion, we will briefly address the
mail-in ballot collection facilities or to utilize secure drop-   equal protection argument of Respondent and the Caucus.
boxes for purposes of accepting hand-delivered mail-in            The premise of that argument, as detailed supra, is that, if
ballots. These observations, when viewed in the totality of       this Court interprets the Election Code in a manner that is
                                                                  consistent with the position of Petitioner and the Secretary,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 143 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

which we have, then the county boards of election will employ       massive disparities in the distribution and return of mail-in
myriad systems to accept hand-delivered mail-in ballots,            ballots.” Petition at 24, ¶ 70.
which allegedly will be unconstitutionally disparate from one
another in so much as some systems will offer more legal            It explains that, while some Boards were able to process the
protections to voters than others will provide. However, the        requests within the statutory requirements established by Act
exact manner in which each county board of election will            77,16 other boards, especially those in areas hard-hit by the
accept these votes is entirely unknown at this point; thus, we      pandemic, were unable to provide electors with ballots in
have no metric by which to measure whether any one system           time for the electors to return their ballot in accord with the
offers more legal protection than another, making an equal          statutory deadline. Petition at 23, ¶ 66. Indeed, it avers that
protection analysis impossible at this time. Accordingly, the       in Delaware County, thousands of ballots were “not mailed
equal protection argument of Respondent and the Caucus does         out until the night” of the Primary, making timely return
not alter our conclusion in this matter.                            impossible. Petition at 26, ¶ 77. Bucks County apparently
                                                                    experienced similar delays.
 **10 [8] Thus, for these reasons, this Court declares that
the Election Code permits county boards of election to accept        **11 To remedy this situation, the Election Boards
hand-delivered mail-in ballots at locations other than their        of Bucks and Delaware Counties sought relief in their
office addresses including drop-boxes.15                            county courts.17 *363 Recognizing that the Election Code
                                                                    “implicitly granted [the courts the] authority to provide relief
                                                                    when there is a natural disaster or emergency” that threatens
 *362 B. COUNT II OF THE PETITION FOR REVIEW
                                                                    to deprive electors of the opportunity to participate in the
In its second count, Petitioner presents this Court with an
                                                                    electoral process, the Courts of Common Pleas of Bucks
as-applied challenge to the Election Code's deadline for
                                                                    and Delaware Counties extended the deadline for the return
receiving ballots (“received-by deadline”), which requires
                                                                    of mail-in ballots for seven days, so long as the ballot was
mail-in and absentee ballots to be returned to Boards no
                                                                    postmarked by the date of the Primary. In re: Extension
later than 8:00 p.m. on Election Day, 25 P.S. §§ 3146.6(c),
                                                                    of Time for Absentee and Mail-In Ballots to be Received
3150.16(c). It contends that strict enforcement of this
                                                                    By Mail and Counted in the 2020 Primary Election, No.
deadline, in light of the current COVID-19 pandemic and
                                                                    2020-02322-37 (C.P. Bucks) (McMaster, J.); see also In re:
alleged delays in mail delivery by the USPS, will result
                                                                    Extension of Time for Absentee and Mail-In Ballots to be
in extensive voter disenfranchisement in violation of the
                                                                    Received By Mail and Counted in the 2020 Primary Election,
Pennsylvania Constitution's Free and Equal Elections Clause.
                                                                    No.-CV 2020-003416 (C.P. Delaware).

As noted above, the Free and Equal Elections Clause provides
                                                                    Petitioner also observes that voters in six counties received
that “[e]lections shall be free and equal; and no power, civil
                                                                    an extension to the return deadline pursuant to an executive
or military, shall at any time interfere to prevent the free
                                                                    order issued by Governor Wolf, invoking the Emergency
exercise of the right to suffrage.” Pa. Const. art. I, § 5.
Petitioner interprets this provision as forbidding the Boards       Management Services Code, 35 Pa.C.S. § 7301(c).18 In
from interfering with the right to vote by failing to act in a      Executive Order No. 2020-02, Governor Wolf addressed
timely manner so as to allow electors to participate in the         impediments to timely ballot return arising from the pandemic
election through mail-in voting. Petition at 49, ¶ 176.             as well as civil unrest that had arisen immediately before
                                                                    the Primary in the specified counties following the killing
In support of its as-applied challenge in regard to                 of George Floyd by police officers. The impediments
the upcoming General Election, Petitioner recounts this             included road closures, public transportation disruptions,
Commonwealth's recent experience during the June Primary.           and curfews. To combat the potential disenfranchisement of
It emphasizes that, during the Primary, the Boards were             voters, especially in light of the “unprecedented number” of
inundated with over 1.8 million requests for mail-in ballots,       mail-in ballots due to the pandemic, the Governor extended
rather than the expected 80,000 - 100,000, due in large part        the received-by deadline for seven days, so long as the ballots
to the COVID-19 pandemic, which caused many voters to be            were postmarked by the date of the Primary. Governor Wolf,
wary of congregating in polling places. Petitioner's Brief at 2,    Executive Order No. 2020-02 (June 1, 2020).
51. Petitioner asserts that “[t]his crush of applications created



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             13
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 144 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

While voters in specified counties benefitted from extensions        presumed that a document placed in a mail collection box
of time to return their ballots, Petitioner emphasizes that          would be delivered within three days of placement, rather than
the Commonwealth Court rejected a request for a statewide            the current two to five day delivery expectation of the USPS.
extension of the ballot received-by deadline in Delisle v.           Id. at 50. Petitioner avers that substantial delivery delays have
Boockvar, 319 M.D. 2020 (Pa. Cmwlth. June 2, 2020)                   resulted from a combination of recent operational changes
(Memorandum Opinion), favoring instead a county-by-                  at the USPS and decreased staffing caused by the pandemic.
county remedy. Indeed, while not mentioned by Petitioner,            Id. at 20-21. It emphasizes that the USPS recently warned
this Court additionally denied relief to a petitioner seeking a      that there is a “significant risk” that Pennsylvania voters who
statewide extension of the ballot received-by deadline weeks         submit timely ballot requests will not have sufficient time to
before the June Primary, where the petitioner similarly argued       complete and return their ballot to meet the Election Code's
for the extension based upon the overwhelming number of              received-by deadline. Id. at 2-3 (quoting USPS General
mail-in ballot applications and delays in the USPS system.           Counsel and Executive Vice President Thomas Marshall's
Disability Rights Pa. v. Boockvar, No. 83 MM 2020, ––– Pa.           July 29, 2020 letter to the Secretary (hereinafter “USPS
––––, 2020 WL 2820467 (May 15, 2020).                                General Counsel's Letter”), discussed in detail infra).

In light of the lessons learned from the June Primary,               Petitioner avers that this Court has the authority to act
Petitioner asserts that a statewide remedy is now necessary          to protect electors’ right to cast their ballot, as protected
for the General Election. It suggests that the lack of a             by Pennsylvania's Free and Equal Elections Clause. It
statewide remedy risks an equal protection challenge as only         emphasizes that “ ‘[c]ourt[s] possess broad authority to craft
some voters would benefit from the extended deadline based           meaningful remedies’ when ‘regulations of law ... impair the
on their county court's determination. Petition at 32-33, ¶          right of suffrage.’ ” Id. at 48-49 (quoting League of Women
105. Moreover, it emphasizes that a statewide order from             Voters of Pa., 178 A.3d at 809, 822) (alterations in original).
this Court early in the election process would reduce voter          It observes that courts have exercised that authority to
confusion, as compared to the last-minute county-by-county           provide equitable relief to voters faced with natural disasters
relief granted during the Primary to address emergency               that impede their right to vote. As an example, Petitioner
situations. Petitioner's Brief at 26-27 n.9.                         highlights the Commonwealth Court's actions in In re General
                                                                     Election-1985, 109 Pa.Cmwlth. 604, 531 A.2d 836, 838-39
 **12 Petitioner avers that the difficulties encountered             (1987), in which the court affirmed a two-week suspension
by Boards processing the ballot applications prior to the            in an election where severe flooding prevented electors from
June Primary will only be exacerbated in the November                safely voting due to “circumstances beyond their control.”
General Election. It emphasizes the continued grip of the            Petitioner asserts that Pennsylvania electors in the November
pandemic, and a potential second *364 wave of infections,            General Election similarly face a threat to their ability to vote
which will result in more electors seeking to exercise               due to no fault of their own, but instead due to a perfect storm
their right to vote by mail. Petition at 49, ¶ 173-175.              combining the dramatic increase in requested ballots due to
Additionally, it recognizes the undisputed fact that heavily         the COVID-19 pandemic and the inability of the USPS to
contested Presidential elections involve substantially greater       meet the delivery standards required by the Election Code.
voter participation than largely uncontested primaries, further
observing that “[i]t is normal in elections with significant         Accordingly, Petitioner asks this Court to grant an injunction
public attention for there to be a flood of registrations received   ordering the Respondent to “lift the deadline in the Election
right before deadlines.” Petition at 26, ¶ 79. It highlights that    Code across the state in a uniform standard to allow any
the Secretary estimates that 3 million electors will seek mail-      ballot postmarked by 8 p.m. on Election Night to be counted
in or absentee ballots for the General Election in contrast to       if it is received by the deadline for ballots to be received”
the 1.5 million votes cast by mail at the Primary, and the pre-      under the UOCAVA, specifically by 5:00 p.m. on Tuesday,
pandemic assumption of 80,000 - 100,000 absentee and mail-           November 10.19 Petition at 50, ¶ 178. Recognizing *365
in ballots. Petitioner's Brief at 51.                                that the Secretary recommends a three-day extension, as
                                                                     detailed below, Petitioner counters that “[a] 7-day extension
Petitioner asserts that the overwhelming demand on the               to the ballot receipt deadline is consistent with the USPS's
Boards will be exacerbated by delays in the USPS mail                recommendation to the Secretary that voters should mail their
delivery system. Petitioner observes that historically the law       ballots to Boards no later than October 27, 2020,” which



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              14
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 145 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

is seven days prior to Election Day. Petitioner's Brief at 53       necessary for the upcoming General Election to ensure a free
(referencing USPS General Counsel's Letter at 2). While it          and equal election as protected by Article I, Section 5 of the
acknowledges that a seven-day extension could impact other          Pennsylvania Constitution. Secretary's Application at 27. The
post-election deadlines as discussed infra, it asserts that this    Secretary specifically asks that this Court order an extension
Court has the authority to alter those deadlines to be consistent   of the deadline to allow the counting of any ballot postmarked
with the relief granted in this case. Id. at 55.                    by Election Day and received on or before the third day after
                                                                    Election Day, which is November 6, 2020.20Id. at 27-28. The
 **13 As noted, the Secretary sought extraordinary                  Secretary *366 deems a three-day extension of the deadline,
jurisdiction to allow this Court to resolve the various             rather than the seven-day extension sought by Petitioner, to
challenges to the mail-in ballot process in an orderly and          be sufficient to address the potential delay in mailing while
timely fashion before the impending General Election, where         also not disrupting other elements of election administration.
she estimates more than three million Pennsylvanians will           Id. at 29.
exercise their right to vote by mail. Secretary's Brief at 1. The
Secretary observes that she previously advocated against a           **14 The Secretary emphasizes that the remedy sought
similar request for an extension of the received-by deadline        here is not the invalidation of the Election Code's received-
for mail-in and absentee ballots in the Crossey case. She,          by deadline, but rather the grant of equitable relief to
however, reassessed her position following receipt of the           extend temporarily the deadline to address “mail-delivery
USPS General Counsel's Letter, which she attaches to her            delays during an on-going public health disaster.” Secretary's
Application. Secretary's Application at 10, Exhibit A.              Brief at 18. As no party is seeking the invalidation of the
                                                                    received-by deadline, the Secretary rejects the suggestion of
Significantly, the USPS General Counsel's Letter opined             Respondent and the Caucus that the remedy would trigger the
that “certain deadlines for requesting and casting mail-in          nonseverability provision of Act 77, reasoning that the Court
ballots are incongruous with the Postal Service's delivery          would be granting “a temporary short extension to address the
standards,” providing for 2-5 day delivery for domestic First       exigencies of a natural disaster” rather than “the invalidation
Class Mail and 3-10 day delivery for domestic Marketing             of a statutory deadline.” Id. at 21 (referencing Section 11
Mail. USPS General Counsel's Letter at 1. As the parties            of Act 77 set forth infra). She emphasizes that the statutory
recognize, the Election Code designates October 27, 2020,           deadline would remain unchanged for future elections.
as the last day for electors to request a mail-in ballot. 25
P.S. § 3150.12a(a) (“Applications for mail-in ballots shall be      The Secretary observes that courts have previously granted
processed if received not later than five o'clock P.M. of the       temporary equitable relief to address natural disasters, given
first Tuesday prior to the day of any primary or election.”).       that neither the Election Code nor the Constitution “provides
Even if a county board were to process and mail a ballot the        any procedure to follow when a natural disaster creates an
next day by First Class Mail on Wednesday, October 28th,            emergency situation that interferes with an election.” Id. at 19
according to the delivery standards of the USPS, the voter
                                                                    (citing In re General Election-1985, 531 A.2d at 839).21 She
might not receive the ballot until five days later on Monday,
                                                                    argues that the current pandemic is equivalent to other natural
November 2nd, resulting in the impossibility of returning
                                                                    disasters and that it necessitates the requested extension of the
the ballot by mail before Election Day, Tuesday November
                                                                    Election Code's received-by deadline for mail-in ballots.
3rd. The USPS General Counsel's Letter, instead, advised that
voters should mail their ballots no later than October 27,          In contrast, Respondent contends that Petitioner asks this
2020 in order to meet the received-by deadline. USPS General        Court to rewrite the plain language of Act 77 and to substitute
Counsel's Letter at 2. “This mismatch [between the USPS's           its preferred ballot deadline for the statutory deadline that
delivery standards and the Election Code deadlines] creates         resulted from the legislative compromise during the bi-
a risk that ballots requested near the deadline under state law     partisan enactment of Act 77. It emphasizes that this Court
will not be returned by mail in time to be counted under            “recently reaffirmed [that] the judiciary ‘may not usurp
[Pennsylvania's Election Code].” Id. at 1.                          the province of the legislature by rewriting [statutes].’ ”
                                                                    Respondent's Supplemental Brief at 16 (quoting In re Fortieth
In light of the information contained in the USPS General           Statewide Investigating Grand Jury, 649 Pa. 574, 197 A.3d
Counsel's Letter, the Secretary concludes that a temporary          712, 721 (2018)).
extension of the Election Code's received-by deadline is



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             15
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 146 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

Judicial restraint, according to Respondent, is especially           Secretary's Application at 21. It emphasizes that numerous
necessary in regard to election law, where this Court has            courts, including this Court during the June Primary, have
long recognized that “[t]he power to regulate elections is           upheld the application of mail-in deadlines during the
a legislative one, and has been exercised by the General             COVID-19 pandemic. Respondent's Supplemental Brief at 24
Assembly since the foundation of the government.” Id. at             (citing, inter alia, Disability Rights Pa. v. Boockvar, No. 83
17 (quoting Winston v. Moore, 244 Pa. 447, 91 A. 520,                MM 2020, ––– Pa. ––––, 2020 WL 2820467 (May 15, 2020)).
522 (1914)). Indeed, it observes that the United States
Constitution dictates that “[t]he Times, Places, and Manner of       Respondent additionally rejects the Secretary's assertion that
holding Elections for Senators and Representatives, shall be         the deadline should be extended based upon the threat of mail
prescribed in each state by the Legislature thereof,” subject        delays. It avers that these concerns are “speculative at best.”
to directives of Congress, *367 U.S. Const. art. I, § 4, cl.         Id. at 25. Moreover, it contends that “given Pennsylvania's
1, and that “[e]ach State shall appoint, in such Manner as           unparalleled and generous absentee and mail-in voting period,
the Legislature thereof may direct,” electors for President and      any voter's inability to cast a timely ballot is not caused by the
Vice President. U.S. Const. art. II, § 1, cl. 2.22 Respondent        Election Day received-by deadline but instead by their own
highlights special concerns relevant to Presidential elections,      failure to take timely steps to effect completion and return
emphasizing that “ ‘[w]ith respect to a Presidential election,’      of their ballot.” Id. at 26-27 (internal citation and quotation
state courts must ‘be mindful of the legislature's role under        marks omitted).
Article II in choosing the manner of appointing electors.’ ”
Respondent's Supplemental Brief at 20 (quoting Bush v. Gore,         Respondent further supports its argument by attaching to its
531 U.S. 98, 114, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000)              Supplemental Brief a declaration of USPS Vice President
(Rehnquist, C.J., concurring)).                                      Angela Curtis, which in turn attaches the statement provided
                                                                     by Postmaster General Louis DeJoy to the Senate Committee
Respondent additionally warns that if this Court were                on Homeland Security and Governmental Affairs on August
to deem application of the deadline unconstitutional and             21, 2020 and his statement of August 24, 2020, to the
substitute a judicially-determined deadline, it would trigger        House Committee on Oversight and Reform. In his statement,
the nonseverability provision of Act 77, which would                  *368 Postmaster General Louis DeJoy addressed public
invalidate the entirety of the Act, including all provisions         accusations that the implementation of various cost-saving
creating universal mail-in voting. Specifically, Section 11          reforms had allegedly resulted in delays in mail delivery that
provides: “Sections 1, 2, 3, 3.2, 4, 5, 5.1, 6, 7, 8, 9 and 12       threatened the timely delivery of election mail.
of this act are nonseverable. If any provision of this act or its
application to any person or circumstances is held invalid, the      While disputing the validity of the accusations, the Postmaster
remaining provisions or applications of this act are void.” Act      General provided the following commitments relating to the
77, § 11. It emphasizes that this Court has previously deemed        delivery of election mail:
nonseverability provisions to be constitutionally proper and
                                                                       [R]etail hours at Post Offices won't be changed, and mail
additionally recognized that nonseverability provisions are
                                                                       processing equipment and blue collection boxes won't be
crucial to the legislative process as they “may be essential
                                                                       removed during this period. No mail processing facilities
to securing the support necessary to enact the legislation in
                                                                       will be closed and we have terminated the pilot program
the first place.” Respondent's Supplemental Brief at 18 (citing
                                                                       that began in July that expedited carrier departures to their
Stilp v. Commonwealth, 588 Pa. 539, 905 A.2d 918, 978
                                                                       delivery routes, without plans to extend or expand it. To
(2006)). Respondent asserts that it is clear that the severability
                                                                       clear up any confusion, overtime has, and will continue
provision in Act 77 “was intended to preserve the compromise
                                                                       to be, approved as needed. Finally, effective October 1,
struck” in the bipartisan enactment. Id. at 19.
                                                                       2020, we will engage standby resources in all areas of
                                                                       our operations, including transportation, to satisfy any
 **15 On the merits, Respondent asserts that the plain
                                                                       unforeseen demand for the election.
language of the Election Code setting the deadline for
                                                                     Statement of Postmaster General Louis DeJoy provided to
submission of ballots by 8:00 p.m. on Election Day does
                                                                     Senate Committee on Homeland Security and Governmental
not violate the Free and Equal Elections Clause but instead
                                                                     Affairs Hearing of Aug. 21, 2020, at 14; Statement
provides “a neutral, evenhanded rule that applies to all
                                                                     of Postmaster General Louis DeJoy provided to House
Pennsylvania voters equally.” Respondent's Answer to the
                                                                     Committee on Oversight and Reform of Aug. 24, 2020, at


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               16
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 147 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

14. Respondent emphasizes that Postmaster General DeJoy             Election Day, citing 25 P.S. § 2642(k). It additionally asserts
also asserted that the “USPS has not changed [its] delivery         that federal law requires all state recounts and challenges to
standards, [its] processing, [its] rules, or [its] prices for       be “resolved at least 6 days prior to the meeting of electors,”
Election Mail[,]” and that it “can, and will, handle the volume     which it asserts this year is December 14. Caucus's Brief at
of Election Mail [it] receive[s].” Respondent's Supplemental        28 n.17 (citing 3 U.S.C. §§ 1, 5). The Caucus therefore urges
Brief at 10.                                                        this Court to refrain from altering the received-by deadline for
                                                                    mail-in ballots, asserting that the “requested injunction would
Finally, Respondent argues that moving the received-by              override the election deadlines which were fully debated
deadline until after Election Day would undermine the federal       and properly enacted by the peoples’ representatives in the
designation of a uniform Election Day, as set forth in three        Pennsylvania General Assembly.” Id. at 29.
federal statutes, specifically 3 U.S.C. § 1 (“The electors of
President and Vice President shall be appointed, in each State,      [9] Unlike other provisions of Act 77 currently before this
on the Tuesday next after the first Monday in November,             Court, we are not asked to interpret the statutory language
every fourth year succeeding every election of a President and      establishing the received-by deadline for mail-in ballots.
Vice President”); 2 U.S.C. § 7 (“The Tuesday next after the         Indeed, there is no ambiguity regarding the deadline set by
1st Monday in November, in every even numbered year, is             the General Assembly:
established as the day for the election, in each of the States
and Territories of the United States, of Representatives and           Deadline.--Except as provided under 25 Pa.C.S. § 3511[24]
Delegates to the Congress commencing on the 3d day of                  (relating to receipt of voted ballot), a completed mail-in
January next thereafter.”); and 2 U.S.C. § 1 (“At the regular          ballot must be received in the office of the county board of
election held in any State next preceding the expiration of            elections no later than eight o'clock P.M. on the day of the
the term for which any Senator was elected to represent such           primary or election.
State in Congress is regularly by law to be chosen, a United        25 P.S. § 3150.16(c). Moreover, we are not asked to declare
States Senator from said State shall be elected by the people       the language facially unconstitutional as there is nothing
thereof for a term commencing on the 3d day of January next         constitutionally infirm about a deadline of 8:00 p.m. on
thereafter.”).23                                                    Election Day for the receipt of ballots. The parties, instead,
                                                                    question whether the application of the statutory language to
 **16 The Caucus also files a brief with this Court arguing         the facts of the current unprecedented situation results in an
against the extension of the deadline for mail-in votes. It         as-applied infringement of electors’ right to vote.
asserts that “[t]here is no constitutional right to vote by mail”
and that states have broad authority to enact regulations to         **17 [10] [11] In considering this issue, we reiterate that
ensure the integrity of its elections, including mail-in ballots,   the Free and Equal Elections Clause of the Pennsylvania
as was done in Act 77, including by setting a deadline for the      Constitution requires that “all aspects of the electoral process,
receipt of ballots. Caucus's Brief at 19.                           to the greatest degree possible, be kept open and unrestricted
                                                                    to the voters of our Commonwealth, and, also, conducted in
The Caucus warns that granting an extension of the mail-            a manner which guarantees, to the greatest degree possible,
in ballot received-by deadline in this case “would have a           a voter's right to equal participation in the electoral process
cascading effect on other election code deadlines, *369             for the selection of his or her representatives in government.”
thereby causing chaos for election officials and confusion for      League of Women Voters, 178 A.3d at 804. Nevertheless, we
voters.” Id. at 26. It observes that the Election Code requires     also recognize that “the state may enact substantial regulation
that Boards begin canvassing absentee and mail-in ballots           containing reasonable, non-discriminatory *370 restrictions
within three days of Election Day and shall continue through        to ensure honest and fair elections that proceed in an orderly
the eighth day following the Election. Id. at 28 (citing 25         and efficient manner.”Banfield v. Cortes, 631 Pa. 229, 110
P.S. § 3146.8(g)(2)). Additionally, the Boards shall submit the     A.3d 155, 176–77 (2015) (internal citation and quotation
unofficial returns to the Secretary on the Tuesday following        marks omitted).
the Election, and the Secretary must determine whether a
recount is required within nine days of Election Day, citing        As we have recently seen, an orderly and efficient election
25 P.S. § 3154(f), (g)(2), and the Boards must certify the          process can be crucial to the protection of a voter's
final results to the Secretary no later than twenty days after      participation in that process. Indeed, the struggles of our



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          17
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 148 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

most populous counties to avoid disenfranchising voters           at 15, ¶ 77 (acknowledging that it “mailed out thousands
while processing the overwhelming number of pandemic-             of ballots in the twenty-four hour period preceding the
fueled mail-in ballot applications during the 2020 Primary        election”). It is beyond cavil that the numbers of mail-in ballot
demonstrates that orderly and efficient election processes are    requests for the Primary will be dwarfed by those applications
essential to safeguarding the right to vote. An elector cannot    filed during the upcoming highly-contested Presidential
exercise the franchise while her ballot application is awaiting   Election in the midst of the pandemic where many voters
processing in a county election board nor when her ballot is      are still wary of congregating in crowded locations such
sitting in a USPS facility after the deadline for ballots to be   as polling places. We acknowledge that the Secretary has
received.                                                         estimated that nearly three million Pennsylvanians will apply
                                                                  for mail-in applications, in contrast to the 1.5 million cast
We are fully cognizant that a balance must be struck between      during the Primary. Secretary's Brief at 1.
providing voters ample time to request mail-in ballots, while
also building enough flexibility into the election timeline to     **18 *371 In light of these unprecedented numbers and
guarantee that ballot has time to travel through the USPS         the near-certain delays that will occur in Boards processing
delivery system to ensure that the completed ballot can be        the mail-in applications, we conclude that the timeline built
counted in the election. Moreover, we recognize that the          into the Election Code cannot be met by the USPS's current
determination of that balance is fully enshrined within the       delivery standards, regardless of whether those delivery
authority granted to the Legislature under the United States      standards are due to recent changes in the USPS's logistical
and Pennsylvania Constitutions. SeeU.S. Const. art. I, § 4, cl.   procedures or whether the standards are consistent with
1; id. art. II, § 1, cl. 2.                                       what the General Assembly expected when it enacted Act
                                                                  77. In this regard, we place stock in the USPS's General
 [12] Nevertheless, we find the Commonwealth Court's              Counsel's expression that his client could be unable to meet
rationale in In re General Election-1985 germane to the           Pennsylvania's statutory election calendar. General Counsel's
current challenge to the application of the ballot received-      Letter at 2. The Legislature enacted an extremely condensed
by deadline. In that case, the court recognized that, while       timeline, providing only seven days between the last date
neither the Constitution nor the Election Code specified          to request a mail-in ballot and the last day to return a
“any procedure to follow when a natural disaster creates an       completed ballot. While it may be feasible under normal
emergency situation that interferes with an election,” courts     conditions, it will unquestionably fail under the strain of
could look to the direction of 25 P.S. § 3046. In re General      COVID-19 and the 2020 Presidential Election, resulting in
Election-1985, 531 A.2d at 839. As noted, Section 3046            the disenfranchisement of voters.
provides courts of common pleas the power, on the day of
an election, to decide “matters pertaining to the election as     Under our Extraordinary Jurisdiction, this Court can and
may be necessary to carry out the intent” of the Election         should act to extend the received-by deadline for mail-in
Code, which the Commonwealth Court properly deemed                ballots to prevent the disenfranchisement of voters. We have
to include providing “an equal opportunity for all eligible       previously recognized that, in enforcing the Free and Equal
electors to participate in the election process,” which in that   Elections Clause, this “Court possesses broad authority to
case necessitated delaying the election during a flood. Id.       craft meaningful remedies when required.” League of Women
                                                                  Voters, 178 A.3d at 822 (citing Pa. Const., art. V, §§ 1,
We have no hesitation in concluding that the ongoing              2, 10; 42 Pa.C.S. § 726 (granting power to “enter a final
COVID-19 pandemic equates to a natural disaster. See              order or otherwise cause right and justice to be done”)). We
Friends of Devito v. Wolf, ––– Pa. ––––, 227 A.3d 872, 888        additionally conclude that voters’ rights are better protected
(2020) (agreeing “that the COVID-19 pandemic qualifies as         by addressing the impending crisis at this point in the election
a ‘natural disaster’ under the Emergency Code”). Moreover,        cycle on a statewide basis rather than allowing the chaos to
the effects of the pandemic threatened the disenfranchisement     brew, creating voter confusion regarding whether extensions
of thousands of Pennsylvanians during the 2020 Primary,           will be granted, for how long, and in what counties.25 Instead,
when several of the Commonwealth's county election boards         we act now to allow the Secretary, the county election boards,
struggled to process the flow of mail-in ballot applications      and most importantly, the voters in Pennsylvania to have
for voters who sought to avoid exposure to the virus. See,        clarity as to the timeline for the 2020 General Election mail-
e.g., Delaware County Board of Elections’ Answer to Petition      in ballot process.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            18
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 149 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

                                                                  Petitioner, these minor oversights result in many ballots being
After consideration, we adopt the Secretary's informed            rejected and disenfranchising voters who believe they have
recommendation of a three-day extension of the absentee and       exercised their right to vote.
mail-in ballot received-by deadline to allow for the tabulation
of ballots mailed by voters via the USPS and postmarked by        Petitioner submits that voters should not be disenfranchised
8:00 p.m. on Election Day to reduce voter disenfranchisement      by technical errors or incomplete ballots, and that the “notice
resulting from the conflict between the Election Code and the     and opportunity to cure” procedure ensures that all electors
current USPS delivery standards, given the expected number        who desire to cast a ballot have the opportunity to do so,
of Pennsylvanians opting to use mail-in ballots during the        and for their ballot to be counted. Petitioner further claims
pandemic.26 We observe that this extension *372 provides          there is no governmental interest in either: (1) requiring the
more time for the delivery of ballots while also not requiring    formalities for the completion of the outside of the mailing
alteration of the subsequent canvassing and reporting dates       envelope to be finalized prior to mailing as opposed to prior
necessary for the Secretary's final reporting of the election     to counting, or (2) rejecting the counting of a ballot so long
results. In so doing, we emphasize that the Pennsylvania's        as ballots continue to arrive under federal law, which is the
election laws currently accommodate the receipt of certain        UOCAVA deadline of seven days after Election Day.
ballots after Election Day, as it allows the tabulation of
military and overseas ballots received up to seven days after     As legal support for its position, Petitioner relies upon the
Election Day. 25 Pa.C.S. § 3511. We conclude that this            Free and Equal Elections Clause. Pa. Const. art. I, § 5
extension of the received-by deadline protects voters’ rights     (“Elections shall be free and equal; and no power, civil
while being least at variance with Pennsylvania's permanent       or military, shall at any time interfere to prevent the free
election calendar, which we respect and do not alter lightly,     exercise of the right of suffrage.”); see also Winston, 91 A.
even temporarily.                                                 at 523 (explaining that elections are “free and equal” for
                                                                  constitutional purposes when, inter alia, “the regulation of
                                                                  the right to exercise the franchise does not deny the franchise
C. COUNT III OF THE PETITION FOR REVIEW                           itself, or make it so difficult as to amount to a denial; and
 **19 In Count III of its petition, Petitioner seeks to require   when *373 no constitutional right of the qualified elector is
that the Boards contact qualified electors whose mail-in or       subverted or denied him”). It further emphasizes that election
absentee ballots contain minor facial defects resulting from      laws should be construed liberally in favor of voters, and that
their failure to comply with the statutory requirements for       “[t]echnicalities should not be used to make the right of the
voting by mail, and provide them with an opportunity to cure      voter insecure.” Appeal of James, 377 Pa. 405, 105 A.2d 64,
those defects. More specifically, Petitioner submits that when    65-66 (1954). Petitioner also asserts that ballots with minor
the Boards have knowledge of an incomplete or incorrectly         irregularities should not be rejected, except for compelling
completed ballot as well as the elector's contact information,    reasons and in rare circumstances. Id. at 66. Based on these
the Boards should be required to notify the elector using the     legal principles, as well as this Court's “broad authority
most expeditious means possible and provide the elector a         to craft meaningful remedies” when necessary, League of
chance to cure the facial defect up until the UOCAVA deadline     Women Voters, 178 A.3d at 822, Petitioner claims that the
of November 10, 2020, discussed supra.                            Pennsylvania Constitution and spirit of the Election Code
                                                                  require the Boards to provide a “notice and opportunity to
Petitioner bases this claim on its assertion that the multi-      cure” procedure, and that this Court has the authority to afford
stepped process for voting by mail-in or absentee ballot          the relief it seeks.
inevitably leads to what it describes as minor errors, such
as not completing the voter declaration or using an incorrect     Unlike the other claims asserted herein, the Secretary opposes
ink color to complete the ballot. See25 P.S. § 3146.6(a)          Petitioner's request for relief in this regard. She counters that
(explaining the process for voting by absentee ballot, which      there is no statutory or constitutional basis for requiring the
requires, inter alia, an elector to mark the ballot using only    Boards to contact voters when faced with a defective ballot
certain writing implements and ink; and to fill out, date,        and afford them an opportunity to cure defects. The Secretary
and sign the declaration printed on the outer envelope); id.      further notes that, while Petitioner relies upon the Free and
§ 3150.16(a) (explaining the process for voting by mail-in        Equal Elections Clause, that Clause cannot create statutory
ballot, which imposes the same requirements). According to        language that the General Assembly chose not to provide. See



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            19
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 150 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

Winston, 91 A. at 522 (noting that “[t]he power to regulate          filled out incompletely or incorrectly. Put simply, as argued
elections is legislative”).                                          by the parties in opposition to the requested relief, Petitioner
                                                                     has cited no constitutional or statutory basis that would
 **20 The Secretary submits that so long as a voter follows          countenance imposing the procedure Petitioner seeks to
the requisite voting procedures, he or she “will have an             require (i.e., having the Boards contact those individuals
equally effective power to select the representative of his          whose ballots the Boards have reviewed and identified as
or her choice.” League of Women Voters, 178 A.3d at 809.             including “minor” or “facial” defects—and for whom the
Emphasizing that Petitioner presents no explanation as to            Boards have contact information—and then afford those
how the Boards would notify voters or how the voters would           individuals the opportunity to cure defects until the UOCAVA
correct the errors, the Secretary further claims that, while it      deadline).
may be good policy to implement a procedure that entails
notice of defective ballots and an opportunity to cure them,         While the Pennsylvania Constitution mandates that elections
logistical policy decisions like the ones implicated herein are      be “free and equal,” it leaves the task of effectuating that
more properly addressed by the Legislature, not the courts.          mandate to the Legislature. Winston, 91 A. at 522. As noted
                                                                     herein, although the Election Code provides the procedures
Respondent echoes the Secretary's opposition to Petitioner's         for casting and counting a vote by mail, it does not provide
request for relief.27 Specifically, it reiterates that Petitioner    for the “notice and opportunity to cure” procedure sought by
has failed to assert a legal basis to support imposing a “notice     Petitioner. To the extent that a voter is at risk for having his or
and opportunity to cure” procedure, noting that the Free and         her ballot rejected due to minor errors made in contravention
Equal Elections Clause does not enable courts to rewrite the         of those requirements, we agree that the decision to provide
Election Code to align with a litigant's notion of good election     a “notice and opportunity to cure” procedure to alleviate that
policy. Respondent emphasizes that “ballot and election laws         risk is one best suited for the Legislature. We express this
have always been regarded as peculiarly within the province          agreement particularly in light of the open policy questions
of the legislative branch of government,” Winston, 91 A. at          attendant to that decision, including what the precise contours
522, and that to the extent restrictions are burdensome, relief      of the procedure would be, how the concomitant burdens
should be sought in the Legislature. Id. at 525.                     would be addressed, and how the procedure would impact the
                                                                     confidentiality and counting of ballots, all of which are best
Respondent also discusses the practical implications of              left to the legislative branch of Pennsylvania's government.
granting Petitioner's request, expressing concern that               Thus, for the reasons stated, the Petitioner is not entitled to
implementing a “notice and opportunity to cure” procedure            the relief it seeks in Count III of its petition.
would be a monumental undertaking requiring the
expenditure of significant resources, particularly on the eve
                                                                     D. COUNT IV OF THE PETITION FOR REVIEW
of an election. Respondent thus reiterates that the Legislature,
                                                                      **21 In Count IV, Petitioner seeks a declaration that under
not this Court, is the entity best suited to address the procedure
                                                                     Act 77, the Boards must “clothe and count naked ballots,” i.e.,
proposed by Petitioner.
                                                                     place ballots that were returned without the secrecy envelope
                                                                     into a proper envelope and count them, rather than invalidate
Respondent adds that the tardiness of Petitioner's request is
                                                                     them. It further seeks a preliminary injunction prohibiting the
alone a sufficient basis to deny it and that, in any event,
                                                                     Boards from excluding such ballots from the canvass.
Petitioner cannot show a “plain, palpable and clear abuse
of the [legislative] power which actually infringes on the
                                                                     To understand the nature of a “naked ballot,” as well as
rights of the electors” with respect to this claim. Patterson
                                                                     Petitioner's claim that such ballots are valid and should be
v. Barlow, 60 Pa. 54, 75 (1869). Respondent notes that, to
                                                                     counted, we examine the relevant provisions of Act 77. The
the contrary, a *374 requirement that voters follow the
                                                                     Act directs Boards to send to the qualified mail-in elector an
appropriate procedures when filling out their ballots easily
                                                                     official mail-in ballot, the list of candidates when authorized,
passes constitutional muster.
                                                                     the uniform instructions as prescribed by the Secretary, and
                                                                     two envelopes to be returned to the Boards, as described in
 [13] Upon review, we conclude that the Boards are not
                                                                     detail infra. 25 P.S. § 3150.14(c).
required to implement a “notice and opportunity to cure”
procedure for mail-in and absentee ballots that voters have



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                20
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 151 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

Section 3150.14(a) (“Envelopes for official mail-in ballots”)       of the elector, the elector's political affiliation or the elector's
explains the nature of the envelopes sent to the mail-in voter.     candidate preference, the envelopes and the ballots contained
This provision directs the Boards to “provide two additional        therein shall be set aside and declared void.” Id.§ 3146.8(g)
envelopes for each official mail-in ballot of a size and shape as   (4)(ii).
prescribed by the Secretary of the Commonwealth, in order to
permit the placing of one within the other and both within the       **22 The crux of Petitioner's position is that although Act
mailing envelope” addressed to the elector. Id. § 3150.14(a).       77 directs a mail-in voter to utilize the secrecy envelope in
On the smaller of the two envelopes to be returned to the           submitting the mail-in ballot, there is no provision in the
Boards shall be printed only the words “Official Election           Election Code authorizing the Boards to discard a ballot on
Ballot.” Id. On the larger envelope shall be printed: (1) “the      grounds that the voter failed to insert the ballot into the
form of the declaration of the elector;” (2) the “name and          secrecy envelope before returning it to the Boards. Rather,
address of the county board of election of the proper county;”      Petitioner asserts, the statute directs the Boards to reject mail-
and (3) “information *375 indicating the local election             in ballots only if the mail-in elector died prior to Election
district of the mail-in voter.” Id.                                 Day, id.§ 3146.8(d), the ballot is unverified or challenged
                                                                    on grounds that the mail-in voter was unqualified to vote,
As noted, Section 3150.16(a) directs the mail-in elector to         id.§ 3146.8(g)(4), or the ballot is returned in an “Official
mark the ballot in secret with the enumerated ink or lead           Election Ballot” envelope that contains “any text, mark or
pencil and then fold the ballot, enclose it, and secure it in       symbol which reveals the identity of the elector, the elector's
the smaller envelope on which is printed “Official Election         political affiliation or the elector's candidate preference.”
Ballot.” 25 P.S. § 3150.16(a). The statute further directs the      Id.§ 3146.8(g)(4)(ii). Petitioner concludes that the failure to
mail-in elector to place the smaller envelope into the second       place the ballot in a secrecy envelope does not fall within
envelope on which is printed the form of declaration of the         these enumerated statutory grounds which would result in an
elector, the elector's local election district, and the address     invalid mail-in ballot.
of the elector's county board of election. Id. The statute
next directs the mail-in elector to fill out, date, and sign        Moreover, Petitioner emphasizes that the General Assembly
the declaration printed on the second envelope, and secure          was aware of how to invalidate ballots for lack of a secrecy
the ballot and send it by mail or deliver it in person to           envelope, as it expressly did so in another provision of
his or her county board of election. Id. A ballot is “naked”        the Election Code regarding provisional ballots. See id. §
for purposes of this action if the mail-in elector fails to         3050(a.4)(5)(ii)(C) (providing that a “provisional ballot shall
utilize the smaller envelope on which is printed “Official          not be counted if: ... a provisional ballot envelope does
Election Ballot,” and, instead, places the official election        not contain a secrecy envelope”).28 Had the General *376
ballot directly into the second envelope, upon which is printed     Assembly intended to invalidate mail-in ballots on this basis,
the form of declaration of the elector and the address of the       Petitioner submits, the Legislature would have included a
elector's county board of election.                                 similar provision in Act 77, but chose not to do so.

Act 77 additionally sets forth the procedure by which mail-in       Absent statutory authority directing the Boards to invalidate
ballots are canvassed. See id.§ 3146.8(a) (providing that mail-     a ballot based exclusively on the lack of a secrecy envelope,
in ballots “shall be canvassed in accordance with subsection        Petitioner contends that the refusal to canvass and count
(g)”). Relevant thereto, the Act directs that mail-in ballots       ballots cast without a secrecy envelope violates the Election
cast by electors who died prior to Election Day shall be            Code, as well as the rights of electors to have their vote
rejected and not counted. Id.§ 3146.8(d). Additionally, the         counted under the Free and Equal Elections Clause. It posits
Act provides that mail-in ballots shall be counted as long          that rather than disenfranchising the voter in contravention
as: (1) election officials verify the ballots by comparing          of these edicts, the Boards could take corrective measures
the voter's declaration with the official voting list; and (2)      to protect privacy, such as placing the naked ballot inside a
the ballots are not challenged on the ground that the voter         replacement secrecy envelope before canvassing.
is unqualified to vote. Id.§§ 3146.8(g)(4); 3150.12b(a)(2).
Notably, Section 3146.8(g)(4)(ii) provides that if any of the       Accordingly, Petitioner requests a declaration that naked
envelopes on which are printed “Official Election Ballot”           ballots must be counted, as well as injunctive relief requiring
“contain any text, mark or symbol which reveals the identity



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                21
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 152 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

Boards to undertake reasonable measures to protect the              the mandatory statutory requisite of enclosing the ballot in a
privacy of naked ballots cast by mail-in electors.                  secrecy envelope is ignored.

The Secretary's position aligns with Petitioner on this issue       Respondent observes that the Election Code further directs
as she agrees that the counting of naked ballots is permitted       election officials to “set aside and declare[ ] void” a ballot
by the Election Code and furthers the right to vote under the       whose secrecy envelope contains “any text, mark, or symbol
Free and Equal Elections Clause and the First and Fourteenth        which reveals the identity of the elector, the elector's political
Amendments to the United States Constitution.29                     affiliation or the elector's candidate preference.” 25 P.S. §
                                                                    3146.8(g)(4)(ii). Citing Appeal of Weiskerger, supra, it argues
The Secretary contends that the secrecy envelope procedure          that the purpose of this provision is to prevent the disclosure
set forth in Section 3150.16(a) is merely directory, and that       of the elector's identity. Respondent posits that a ballot
this Court's longstanding precedents establish that ballots         unclothed by a secrecy envelope and placed directly in the
should not be disqualified based upon the failure to follow         outer envelope also discloses the elector's identity because the
directory provisions. See Bickhart, 845 A.2d at 803 (holding        outer envelope contains the elector's signed declaration. Thus,
that although the Election Code provides that an elector may        it concludes, Section 3146.8(g)(4)(ii) requires invalidation of
cast a write-in vote for any person not printed on the ballot, a    any ballot contained in an envelope that reveals the identity
write-in vote for a candidate whose name, in fact, appears on       of the voter, regardless of whether that envelope is a secrecy
the ballot is not invalid where there is no evidence of fraud and   envelope or an outer envelope. To hold to the contrary,
the voter's intent is clear); Weiskerger Appeal, 447 Pa. 418,       Respondent argues, would violate Article VII, Section 4 of the
290 A.2d 108, 109 (1972) (holding that the elector's failure to     Pennsylvania Constitution, which provides, in relevant part,
mark the ballot with the statutorily enumerated ink color does      that “secrecy in voting shall be preserved.” Pa. Const. art. VII,
not render the ballot invalid unless there is a clear showing       § 4.30
that the ink was used for the purpose of making the ballot
identifiable or otherwise indicating fraud).                        Respondent discounts the Secretary's suggestion that because
                                                                    there is no fraud involved in the submission of a naked ballot,
 **23 The Secretary further opines that no fraud arises from        the ballot should be counted. The secrecy envelope provision
counting naked ballots, considering that the naked ballot           of the statute, in Respondent's view, advances the distinct
remains sealed in an envelope and the sealed ballot is certified    constitutional interest of protecting the sanctity of the ballot
by the elector. Accordingly, the Secretary concludes that no        by preventing the ballot from disclosing the elector's identity.
voter should be disenfranchised for failing to place his or her     The significance of this interest, it submits, distinguishes
mail-in ballot in the secrecy envelope before returning it to       this matter from cases involving noncompliance with minor
the Boards.                                                         procedural demands set forth in the Election Code, such as
                                                                    the color of ink used to mark a ballot or the listing of a
In response, Respondent argues that the statutory language of       write-in candidate whose name already appears on the ballot.
Section 3150.16(a), providing that the mail-in elector “shall       Accordingly, Respondent requests that we deny Petitioner's
 *377 ... enclose and securely seal the [ballot] in the envelope    request for declaratory and injunctive relief.
on which is printed, stamped or endorsed ‘Official Election
Ballot,’ ” is clear and constitutes a mandatory requisite to         **24 The Caucus reiterates all of the arguments expressed
casting a mail-in ballot, and having that ballot counted. It        by Respondent. It contends that in addition to violating voter
relies on In re Canvass of Absentee Ballots of Nov. 4, 2003         secrecy, the counting of naked ballots raises the concern of
Gen. Election, 577 Pa. 231, 843 A.2d 1223 (2004) (“Appeal of        voter fraud. It contends that when a ballot arrives at the
Pierce”), where this Court held that the use of the term “shall”    county election board without the protective shield of a sealed
in Section 3146.6(a) of the Election Code, providing that the       privacy envelope, the election official cannot guarantee that
elector “shall” send an absentee ballot or deliver the ballot       the ballot travelled from the voter's hand to the county election
in person, carries a mandatory meaning, thereby precluding          board without compromise. It argues that there is no way
third parties from hand-delivering absentee ballots to county       for the election official to verify that the vote was accurately
election boards, and invalidating those ballots that were hand-     recorded, because the mere act of ascertaining the voter's
delivered by a third party. Respondent submits that Section         identity from the elector's declaration may violate the secrecy
3150.16(a) requires the same invalidation of ballots where          protections of *378 Article VII, Section 4. The Caucus



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              22
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 153 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

concludes that the only way to be certain that no fraud has        These provisions make clear the General Assembly's
taken place is to reject all naked ballots.                        intention that, during the collection and canvassing processes,
                                                                   when the outer envelope in which the ballot arrived is
Turning now to our analysis, we observe that, in determining       unsealed and the sealed ballot removed, it should not be
the propriety of naked ballots, we must ascertain the General      readily apparent who the elector is, with what party he or
Assembly's intention by examining the statutory text of            she affiliates, or for whom the elector has voted. The secrecy
the secrecy envelope provision to determine whether it is          envelope properly unmarked and sealed ensures that result,
mandatory or directory, as that will govern the consequences       unless it is marked with identifying information, in which
for non-compliance. See JPay, Inc. v. Dep't of Corr. &             case that goal is compromised. Whatever the wisdom of the
Governor's Office of Admin., 89 A.3d 756, 763 (Pa. Cmwlth.         requirement, the command that the mail-in elector utilize the
2014) (internal citation omitted) (observing that “[w]hile both    secrecy envelope and leave it unblemished by identifying
mandatory and directory provisions of the Legislature are          information is neither ambiguous nor unreasonable.
meant to be followed, the difference between a mandatory and
directory provision is the consequence for non-compliance:          **25 As noted cogently by Respondent, this case is
a failure to strictly adhere to the requirements of a directory    distinguishable from those cases *379 relied upon by
statute will not nullify the validity of the action involved”).    the Secretary, which deemed mandatory language merely
                                                                   directory and without consequence. For example, in Bickhart,
Upon careful examination of the statutory text, we conclude        845 A.2d at 795, the Court declined to invalidate a write-
that the Legislature intended for the secrecy envelope             in vote cast for a candidate who was named on the ballot
provision to be mandatory. We respectfully reject the              proper. In reaching that conclusion, the Court observed that
contentions of Petitioner and the Secretary that because the       “ballots containing mere minor irregularities should only be
General Assembly did not delineate a remedy narrowly linked        stricken for compelling reasons,” noting that marking a ballot
to the mail-in elector's failure to utilize a secrecy envelope,    is an imprecise process, the focus of which is upon the
the language of the Election Code is directory, and an elector's   “unmistakable registration of the voter's will in substantial
violation of the command inconsequential.                          conformity to the statutory requirements.” Bickhart, 845 A.2d
                                                                   at 798-99 (internal quotation marks and citations omitted).
As noted, Section 3150.16(a) provides:
                                                                   Similarly, in Appeal of Weiskerger, supra, this Court declined
   [The mail-in elector] shall, in secret, ... enclose and         to invalidate a ballot based upon the “minor irregularity” that
   securely seal the [ballot] in the envelope on which is          it was completed in the wrong color of ink. The statute at
   printed, stamped or endorsed “Official Election Ballot.”        issue provided: “Any ballot that is marked in blue, black or
   This envelope shall then be placed in the second one, on        blue-black ink ... shall be valid and counted.” 290 A.2d at 109
   which is printed the form of declaration of the elector, and    (citing 25 P.S. § 3063). Thus, the only mandatory direction
   the address of the elector's county board of election and the   it provided was for the canvassers who receive the ballots,
   local election district of the elector.                         not the electors who prepared them. In providing that ballots
Id.                                                                completed in the right color must be counted, the Legislature
                                                                   neither stated nor implied that ballots completed in a different
This statutory text must be read in pari materia31 with            color must not be counted. Neither statutory provision at issue
Subsection 3146.8(g)(4)(ii), which also speaks directly to         in Bickhart nor Weiskerger contained anything analogous to
secrecy envelopes, providing:                                      the directive at issue in this case, which involves secrecy in
                                                                   voting protected expressly by Article VII, Section 4 of this
  If any of the envelopes on which are printed, stamped            Court's state charter.
  or endorsed the words ‘Official Election Ballot’ contain
  any text, mark or symbol which reveals the identity              As posited by Respondent, most analogous to the instant
  of the elector, the elector's political affiliation or the       case is our decision in Appeal of Pierce. There, we held that
  elector's candidate preference, the envelopes and the ballots    the Election Code's “in-person” ballot delivery requirement,
  contained therein shall be set aside and declared void.          see25 P.S. § 3146.6, was mandatory, and that votes delivered
25 P.S. § 3146.8(g)(4)(ii).                                        by third persons must not be counted. The provision in
                                                                   question unambiguously provided that “the elector shall send



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            23
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 154 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

[the absentee ballot] by mail, postage [prepaid], except where      be invalidated sub silentio for want of a detailed enumeration
franked, or deliver it in person to [said county] board of          of consequences.
election.” Appeal of Pierce, 843 A.2d at 1231 (quoting 25
P.S. § 3146.6(a)). The parties seeking to ensure that votes         We must in all instances assume that the General Assembly
delivered by third parties would be counted cited Weiskerger        does not intend a statute to be interpreted in a way that leads
and its flexibility with respect to “minor irregularities.”         to an absurd or unreasonable result. See1 Pa.C.S. § 1922(1)
                                                                    (“In ascertaining the intention of the General Assembly in the
This Court, however, was unpersuaded and declined the               enactment of a statute the following presumptions ... may be
invitation to interpret “shall” as anything less than mandatory.    used: (1) That the General Assembly does not intend a result
Moreover, the Court rejected precisely the same reasoning           that is absurd, impossible of execution or unreasonable.”).
for interpreting “shall” as directory that Petitioner and           The result proffered by Petitioner and the Secretary is no
the Secretary offer in this case. As in the instant case,           more reasonable than that which the Court in Appeal of Pierce
the provision of the Election Code at issue in Appeal               found untenable. The Court in Appeal of Pierce viewed a
of Pierce did not expressly provide for voiding a ballot            textual mandate pertaining to fraud prevention and ballot
delivered by someone other than the voter. Nevertheless,            secrecy as signaling the Legislature's intent that its violation
we held that to construe the in-person requirement “as              would require voiding the ballot, notwithstanding no statutory
merely directory would render its limitation meaningless            provision to that effect. To avoid an absurd result, it inferred
and, ultimately, absurd.” Id. at 1232. The Court further            that intent from nothing more than the provision itself.
distinguished Weiskerger and its safe harbor for “minor
irregularities,” noting that the in-person requirement served       We reach the same result here. It is clear that the Legislature
the salutary purpose of “limit[ing] the number of third persons     believed that an orderly canvass of mail-in ballots required
who unnecessarily come in contact with the ballot[,] ...            the completion of two discrete steps before critical identifying
provid[ing] some safeguard that the ballot was filled out by        information on the ballot could be revealed. The omission
the actual voter, ... and that once the ballot has been marked by   of a secrecy envelope defeats this intention. Moreover, in
the actual voter in secret, no other person has the opportunity     providing for the disqualification of mail-in ballots that
to tamper with it.” Id. The provision thus served the spirit of     arrive in secrecy envelopes that bear markings identifying the
the Code, “which requires that a voter cast his ballot alone,       elector, the elector's party affiliation, or the elector's vote, all
and that it remain secret and inviolate.” Id.                       categories of information that appear on the ballot itself, the
                                                                    Legislature signaled beyond cavil that ballot confidentiality
Petitioner and the Secretary attempt to distinguish Appeal          up to a certain point in the process is so essential as to require
of Pierce by emphasizing that there was no statutory                disqualification. Thus, we find that our holding in Appeal
provision in that case that was inconsistent with the judicially    of Pierce leads to the inescapable conclusion that a mail-in
inferred remedy, such as the provisional *380 ballot secrecy        ballot that is not enclosed in the statutorily-mandated secrecy
envelope provision in this case. They assert that here, by          envelope must be disqualified.
contrast, the Legislature has directed the disqualification of
provisional ballots not enclosed in the secrecy envelope,            [14] Accordingly, we hold that the secrecy provision
and of mail-in ballots with certain markings on the secrecy         language in Section 3150.16(a) is mandatory and the mail-in
envelope, rendering its silence with regard to omitted secrecy      elector's failure to comply with such requisite by enclosing
envelopes for mail-in ballots all the more conspicuous.             the ballot in the secrecy envelope renders the ballot invalid.

 **26 The clear thrust of Appeal of Pierce, however, is
that, even absent an express sanction, where legislative            E. COUNT V OF THE PETITION FOR REVIEW
intent is clear and supported by a weighty interest like            In Count V of its petition, Petitioner seeks a declaration
fraud prevention, it would be unreasonable to render such           specifying that the poll watcher residency requirement, found
a concrete provision ineffective for want of deterrent or           in Section 2687(b) of the Election Code, 25 P.S. § 2687(b),
enforcement mechanism. What we learn from that decision             does not violate state or federal constitutional rights.32
is that violations of the mandatory statutory provisions that       Petition at *381 55, ¶ 207. The Secretary concurs with
pertain to integral aspects of the election process should not      Petitioner in this regard.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                24
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 155 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

The Election Code permits candidates and political parties to       Petitioner observes that the General Assembly enacted the
appoint “poll watchers” to monitor the integrity of the voting      current poll watcher residency requirement in 2004 and
process.33 “Each watcher so appointed must be a qualified           that no changes were made to this requirement in Act 77.
registered elector of the county in which the election district     Petitioner asserts that this provision does not suffer from any
for which the watcher was appointed is located.” 25 P.S. §          constitutional infirmities and notes that the provision has been
2687(b). This provision, in full, specifies:                        upheld as constitutional by the federal District Court for the
                                                                    Eastern District *382 of Pennsylvania in Republican Party
   **27 Each watcher so appointed must be a qualified               of Pennsylvania v. Cortés, 218 F. Supp. 3d 396 (E.D. Pa.
  registered elector of the county in which the election district   2016), discussed further below.
  for which the watcher was appointed is located. Each
  watcher so appointed shall be authorized to serve in the          The Secretary likewise maintains that the poll watcher
  election district for which the watcher was appointed and,        residency requirement is constitutional. The Secretary notes
  when the watcher is not serving in the election district for      that the United States Supreme Court in Anderson v.
  which the watcher was appointed, in any other election            Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547
  district in the county in which the watcher is a qualified        (1983), recognized the importance of States in regulating
  registered elector: Provided, That only one watcher for           elections. There, the Court stated,
  each candidate at primaries, or for each party or political
  body at general, municipal or special elections, shall be            We have recognized that, ‘as a practical matter, there must
  present in the polling place at any one time from the                be a substantial regulation of elections if they are to be fair
  time that the election officers meet prior to the opening            and honest and if some sort of order, rather than chaos, is
  of the polls under section 1208 until the time that the              to accompany the democratic processes.’
  counting of votes is complete and the district register and       Id. at 788, 103 S.Ct. 1564 (citing Storer v. Brown, 415
  voting check list is locked and sealed, and all watchers          U.S. 724, 730, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974)). In
  in the room shall remain outside the enclosed space. It           this regard, the Secretary observes that the Election Code
  shall not be a requirement that a watcher be a resident of        provides a comprehensive scheme of regulations for voting
  the election district for which the watcher is appointed.         and elections in the Commonwealth. The Secretary maintains
  After the close of the polls and while the ballots are being      that these regulatory interests are generally considered
  counted or voting machine canvassed, all the watchers             sufficient to justify reasonable, nondiscriminatory restrictions
  shall be permitted to be in the polling place outside the         on elections. Id.; see also Timmons v. Twin Cities Area New
  enclosed space. Each watcher shall be provided with a             Party, 520 U.S. 351, 358, 117 S.Ct. 1364, 137 L.Ed.2d 589
  certificate from the county board of elections, stating his       (1997) (specifying that “[s]tates may, and inevitably must,
  name and the name of the candidate, party or political body       enact reasonable regulations of parties, elections, and ballots
  he represents. Watchers shall be required to show their           to reduce election- and campaign-related disorder”).
  certificates when requested to do so. Watchers allowed in
  the polling place under the provisions of this act, shall be      Regarding the provisions in the Election Code requiring that
  permitted to keep a list of voters and shall be entitled to       poll watchers be qualified registered electors from the county
  challenge any person making application to vote and to            in which they serve, like Petitioner, the Secretary observes
  require proof of his qualifications, as provided by this act.     that although this Court has not previously addressed the
  During those intervals when voters are not present in the         question of whether this requirement is constitutional, the
  polling place either voting or waiting to vote, the judge of      federal District Court for the Eastern District of Pennsylvania
  elections shall permit watchers, upon request, to inspect the     has done so and rejected a constitutional challenge to the poll
  voting check list and either of the two numbered lists of         watcher residency requirement in Cortés, supra.
  voters maintained by the county board: Provided, That the
  watcher shall not mark upon or alter these official election      Specifically, there, the District Court considered a
  records. The judge of elections shall supervise or delegate       constitutional challenge to Section 2687(b) of the Election
  the inspection of any requested documents.                        Code by the respondent here. Respondent claimed that the
25 P.S. § 2687(b) (footnote omitted).                               poll watcher residency requirement found at Section 2687(b),
                                                                    requiring poll watchers to reside in the county in which they
                                                                    serve, is violative of its Fourteenth Amendment rights to due



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              25
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 156 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

process and equal protection and their rights to free speech       first noted that courts have found that “poll watching is
and association under the First Amendment.                         not incidental to” the right of free association and has “no
                                                                   distinct First Amendment protection.” Id. at 414 (citing Cotz
 **28 The District Court rejected these claims, noting first,      v. Mastroeni, 476 F.Supp.2d 332, 364 (S.D. N.Y. 2007);
that the regulation does not violate due process or equal          and Dailey v. Hands, No. 14-00423, 2015 WL 1293188,
protection. The court observed that serving as a poll watcher      at *5 (S.D. Ala. Mar. 23, 2015) (“[P]oll watching is not
does not implicate a fundamental constitutional right, like        a fundamental right protected by the First Amendment.”)).
the right to vote, but rather, is a right conferred by statute.    Moreover, the court found that poll watchers do not engage
Id. at 408. Additionally, the court found that because the         in core political speech while completing their duties. Id. at
state's regulation of the qualifications of who may serve as       415. Rather, the court observed that “when a poll watcher
a poll watcher does not burden one's voting rights or any          reports incidents of violations, he is performing a public
other constitutional right, the state imposing the regulation      function delegated by the state.” Id. (citing Flagg Bros., Inc.
need only cite a rational basis for the regulation to be upheld.   v. Brooks, 436 U.S. 149, 158, 98 S.Ct. 1729, 56 L.Ed.2d
Id. (citing Donatelli v. Mitchell, 2 F.3d 508, 514 & n.10          185 (1978) (stating that “[w]hile the Constitution protects
(3d Circ. 1993) (declining to apply intermediate scrutiny          private rights of association and advocacy with regard to
standards because the plaintiffs’ fundamental rights were not      the election of public officials, [the Supreme Court] cases
burdened by state law)); and Voting for Am., Inc. v. Andrade,      make it clear that the conduct of the elections themselves
488 Fed.Appx. 890, 899 (5th Cir. 2012) (applying rational          is an [e]xclusively public function.”)). Thus, the District
basis review as opposed to an intermediate balancing test          Court found that the Commonwealth's county poll watcher
because state election law did not implicate or burden specific    residency requirement did not implicate poll watchers’ private
constitutional rights). In this regard, the court concluded as     rights of association or advocacy and, therefore, did not
follows:                                                           violate the First Amendment.

  There is a rational basis for Section 2678(b)’s requirement      Respondent again maintains that the poll watcher
  that poll watchers be qualified electors in the county           residency requirement set forth in the Election Code is
  in which they work. The Secretary notes that in 1937,
                                                                   unconstitutional.34 First, Respondent maintains that Cortés
  the General Assembly enacted a county-based scheme to
                                                                   is distinguishable from this matter because of the procedural
  manage *383 elections within the state, and consistent
                                                                   posture and the timing of that case. Specifically, Respondent
  with that scheme the legislature endeavored to allow
                                                                   emphasizes the fact that in Cortés it sought a preliminary
  county election officials to oversee a manageable portion
                                                                   injunction eighteen days before the general election and
  of the state in all aspects of the process, including in
                                                                   that on this basis the court found the request for relief
  credentialing poll watchers. In short, Pennsylvania opted
                                                                   to be untimely. Thus, it contends that the court's further
  to design a county-by-county system of elections; in doing
                                                                   discussion of the constitutionality of the poll watcher
  so it ensured as much coherency in this patchwork system
                                                                   residency requirement was dicta.
  as possible. To that end it ensured that participants in the
  election--voters and watchers alike--were qualified electors
                                                                    **29 Additionally, Respondent argues that the court in
  in the relevant county. The legislature's decision to allow
                                                                   Cortés, like the Secretary here, gave short shrift to the
  county election officials to credential only poll watchers
                                                                   Commonwealth's obligation to safeguard the electorate from
  from their own county is rationally related to the state's
                                                                   voter fraud, noting that “every voter in a federal ... election,
  interest in maintaining its county-run election system;
                                                                   whether he votes for a candidate with little chance of winning
  each county election official is tasked with managing
                                                                   or for one with little chance of losing, has a right under the
  credentials for a discrete part of the state's population. As
                                                                   Constitution to have his vote fairly counted, *384 without
  the Secretary's counsel noted at the hearing, the legislature
                                                                   its being distorted by fraudulently cast votes.” Respondent's
  chose to ‘draw the lines’ at the county level, something
                                                                   Brief at 45 (citing Anderson v. United States, 417 U.S. 211,
  entirely rational in fashioning a scheme for a state as large
                                                                   227, 94 S.Ct. 2253, 41 L.Ed.2d 20 (1974)). Respondent
  as Pennsylvania.
                                                                   maintains that due to the distribution of voters throughout
Cortés, 218 F.Supp. 3d at 409.
                                                                   the Commonwealth, the county residency requirement makes
                                                                   it difficult for both political parties to identify poll watchers
The District Court, likewise, rejected Respondent's claims
                                                                   in all precincts. Thus, it asserts that, in the absence of
that Section 2687 violates the First Amendment. The court


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            26
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 157 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

poll watchers, “fraud can flourish.” Id. at 46. Respondent
further argues that with Pennsylvania moving to an entirely           [17] In analyzing whether a state election law violates the
new election regime under Act 77, with alleged increased             constitution, courts must first examine the extent to which
opportunities for ballot fraud and tampering, the need for poll      a challenged regulation burdens one's constitutional rights.
watchers is heightened.                                              Burdick v. Takushi, 504 U.S. 428, 434, 112 S.Ct. 2059, 119
                                                                     L.Ed.2d 245 (1992). Upon determining the extent to which
Turning to the merits, initially, regarding Respondent's             rights are burdened, courts can then apply the appropriate
assertion that the District Court's discussion of the                level of scrutiny needed to examine the propriety of the
constitutionality of the poll watcher residency requirement          regulation. See id. (indicating that “the rigorousness of our
constitutes dicta because the court found the claims there           inquiry into the propriety of a state election law depends upon
to be untimely, we note that although that court pointed out         the extent to which a challenged regulation *385 burdens
that the emergent nature of Respondent's claims amounted             First and Fourteenth Amendment rights”).
to a “judicial fire drill” based on their late filing, the court
opined further that the relief sought “would be inappropriate         **30 [18] [19] [20] Where a state election regulation
for a number of reasons, not the least of which is that              imposes a “severe” burden on a plaintiff's right to vote, strict
at this late hour courts should not disrupt an impending             scrutiny applies and requires that the regulation is “narrowly
election ‘absent a powerful reason for doing so.’ ” Cortés,          drawn to advance a state interest of compelling importance.”
218 F.Supp.3d. at 405 (citation omitted). The court then went        Id. When a state election law imposes only “reasonable,
on to analyze the merits of the constitutional claims asserted       nondiscriminatory restrictions,” upon the constitutional rights
and denied relief. Accordingly, it appears the court made its        of voters, an intermediate level of scrutiny applies, and “the
decision on multiple bases, including the merits as well as          State's important regulatory interests are generally sufficient
the timing of the claims. Moreover, regardless of the status of      to justify” the restrictions. See Id. (upholding Hawaii's ban
the District Court's determination of the constitutional issues      on write-in voting in the primary where doing so places
presented there, we find its analysis persuasive and agree with      a minimal burden on one's voting right and supports the
its reasoning in upholding the constitutionality of the poll         state's interest in supporting its ballot access scheme). Where,
watcher residency requirement.                                       however, the law does not regulate a suspect classification
                                                                     (race, alienage, or national origin) or burden a fundamental
The “times, places and manner” of conducting elections               constitutional right, such as the right to vote, the state need
generally falls to the states. U.S. Const. art. I, § 4               only provide a rational basis for its imposition. See Donatelli,
(providing that “the Times, Places and Manner of holding             2 F.3d at 510 & 515.
Elections...shall be prescribed in each State by the Legislature
thereof”). Pennsylvania has enacted a comprehensive code of     [21] In examining the constitutionality of the poll watcher
election laws pursuant to its authority to regulate its elections.
                                                               residency provision at issue here, we conclude, as the District
The General Assembly, in enacting its comprehensive            Court in Cortés concluded, that it imposes no burden on one's
scheme, has required that any person serving as a poll watcher constitutional right to vote and, accordingly, requires only
for a particular candidate or party be a resident of the countya showing that a rational basis exists to be upheld. In this
in which she serves in her position. 25 P.S. § 2687(b).        regard, as the District Court aptly noted, there is no individual
                                                               constitutional right to serve as a poll watcher; rather, the right
 [15] [16] This provision is a legislative enactment which to do so is conferred by statute. Cortés, 218 F.Supp.3d at 408.
enjoys the presumption that the General Assembly did not       Additionally, courts have indicated that “poll watching is not
intend to violate constitutional norms, “in part because there incidental to” the right of free association and, thus, “has no
exists a judicial presumption that our sister branches take    distinct First Amendment protection.” Cotz, 476 F.Supp.2d at
seriously their constitutional oaths.” Stilp v. Commonwealth,  364. Finally, poll watching does not implicate core political
588 Pa. 539, 905 A.2d 918, 938–39 (2006); see also1            speech. Cortés, 218 F.Supp.3d at 415.
Pa.C.S. § 1922(3). Accordingly, a statute is presumed to
be valid, and will be declared unconstitutional only if it is   [22] As the poll watcher county residency requirement does
shown to be “clearly, palpably, and plainly [violative of] the not burden one's constitutional voting rights, the regulation
Constitution.”West Mifflin Area School District v. Zahorchak,  need only be shown to satisfy a rational basis for its
607 Pa. 153, 4 A.3d 1042, 1048 (2010).                         imposition. Again, as the District Court aptly recounted, from



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           27
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 158 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

its inception, Pennsylvania has envisioned a county-based           2687(b) of the Election Code, 25 P.S. § 2687(b), to be
scheme for managing elections within the Commonwealth.              constitutional.
Consistent therewith, the Legislature has endeavored to
allow county election officials to oversee and manage
their portion of the state in all aspects of the election
                                                                    IV. CONCLUSION
process, including credentialing poll watchers. Given that
Pennsylvania's General Assembly chose a county-based                Based on our disposition of all of the claims set forth above,
scheme for conducting elections, it is reasonable that the          we grant relief on the claims set forth in Counts I, II, and
Legislature would require poll watchers, who serve within the       V of the Democratic Party's petition for review as follows
various counties of the state, to be residents of the counties      and hold that: (Count I) the Election Code permits county
in which they serve. Thus, there is a clear rational basis          boards of election to collect hand-delivered mail-in ballots
for the county poll watcher residency requirement, and we           at locations other than their office addresses including drop-
determine, therefore, that this requirement should be upheld.       boxes as indicated herein, see supra. at –––– n. 15; (Count
                                                                    II) a three-day extension of the absentee and mail-in ballot
Respondent does not claim that poll watching involves a             received-by deadline is adopted such that ballots mailed by
fundamental constitutional right or that a level of scrutiny        voters via the United States Postal Service and postmarked
other than rational basis needs to be shown regarding the           by 8:00 p.m. on Election Day, November 3, 2020, shall be
regulation of poll watcher qualifications. Instead, Respondent      counted if they are otherwise valid and received by the county
claims that poll watchers are vital to protect against voter        boards of election on or before 5:00 p.m. on November 6,
fraud and that because of the distribution of voters throughout     2020; ballots received within this period that lack a postmark
Pennsylvania, the residency requirement makes it difficult          or other proof of mailing, or for which the postmark or
to identify poll watchers in all precincts. While Respondent        other proof of mailing is illegible, will be presumed to have
asserts the greater need for poll watchers because of               been mailed by Election Day unless a preponderance of the
heightened election fraud involving mail-in voting, these           evidence demonstrates that it was mailed after Election Day;
claims are unsubstantiated and are specifically belied by the       (Count V) the poll watcher residency requirement set forth in
Act 35 report issued by the Secretary on August 1, 2020,            Section 2687(b) of the Election Code, 25 P.S. § 2687(b), is
concerning mail in voting in the Primary Election, finding:         constitutional. Also, for the reasons set forth herein, we deny
                                                                    the relief sought in Count III and IV of the petition for review.
   [D]ata provided by the counties reinforces numerous
   independent studies that conclude that mail ballot fraud is
    *386 exceedingly rare, and it demonstrates that the errors
   that occurred [in the Primary Election] accounted for a very     Justices Todd, Dougherty, and Wecht join the opinion.
   small fraction of the nearly 1.5 million absentee and mail-
   in ballots requested and cast by voters.                         Chief Justice Saylor and Justice Mundy join Parts I, II, and
Pennsylvania 2020 Primary Election Act 35 of 2020 Report            III(C), (D) and (E) of the opinion.
at 39; Appendix to Petitioner's Brief, Exhibit F. Moreover,
                                                                    Justice Donohue joins Parts I, II, and III(A), III(C), III(D) and
Respondent's speculative claim that it is “difficult” for both
                                                                    III(E) of the opinion.
parties to fill poll watcher positions in every precinct, even if
true, is insufficient to transform the Commonwealth's uniform       Justice Wecht files a concurring opinion.
and reasonable regulation requiring that poll watchers be
residents of the counties they serve into a non-rational policy     Chief Justice Saylor files a concurring and dissenting opinion
choice.                                                             in which Justice Mundy joins.

                                                                    Justice Donohue files a concurring and dissenting opinion in
**31 Based on the foregoing, we conclude that the poll
                                                                    which Chief Justice Saylor and Justice Mundy join Part II.
watcher residency requirement does not violate the state
or federal constitutions.35 Accordingly, we grant the relief        JUSTICE WECHT, concurring
sought by Petitioner in their petition for review and declare       I join the learned Majority's Opinion in full. “No right is more
the poll watcher residency requirement set forth in Section         precious in a free country than that of having a voice in the
                                                                    election of those who make the laws under which, as good



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             28
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 159 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

citizens, we must live. Other *387 rights, even the most             like mail delivery—upon which the machinery of our
basic, are illusory if the right to vote is undermined.” As 1        election system relies more than ever with the advent
the Supreme Court of the United States has explained, the            of broad mail-in voting—can be demonstrated or *388
right to vote comprises not just “the right of qualified voters      reasonably anticipated.10 Indeed, the “adverse consequences”
within a state to cast their ballots,” but also the right “to have   occasioned by a dysfunctional electoral process that threatens
their ballots counted.”2 In our Commonwealth, the franchise          to disenfranchise a broad swath of the electorate are
is guaranteed by the Free and Equal Elections Clause of              no less pernicious than those of partisan gerrymandering.
the Pennsylvania Constitution, which commands: “Elections            Left unabated, each threatens to “discourag[e] voters from
shall be free and equal; and no power, civil or military, shall      participating in the electoral process because they have come
at any time interfere to prevent the free exercise of the right      to believe” that their vote will not count through no fault of

of suffrage.”3 The history of that clause, which predates the        their own.11
United States Constitution and has no federal counterpart,
evinces the intent of its framers that it be given “the broadest     In determining whether present systemic disruptions
interpretation, one which governs all aspects of the electoral       in government services are well-documented in this
                                                                     Commonwealth, we need look no further than the recent
process.”4
                                                                     Congressional testimony of Postmaster General Louis DeJoy.
                                                                     Appearing before committees of the United States House and
 **32 Expounding upon the contours of the guarantee of
                                                                     Senate, DeJoy acknowledged that “[a] substantial portion of
free and equal suffrage contained within the Constitution of
Kentucky, which was modeled on our own organic charter,              [mail] delays are related to COVID.”12 Highlighting the acute
the Kentucky Supreme Court observed that, “when any                  effects of the pandemic on mail delays within Pennsylvania,
substantial number of legal voters are, from any cause, denied       DeJoy explained:
the right to vote, the election is not free and equal, in the
                                                                        **33 As the coronavirus cases throughout the country
meaning of the Constitution.”5                                         have expanded it has had an impact on our employee
                                                                       availability. And in the urban areas that are hotspots—
  [T]his constitutional provision admits of no evasions or
                                                                       the averages don't play out what the real picture is like
  exceptions. No amount of good intention or good faith can
                                                                       in areas like Philadelphia, where employee availability is
  be allowed to defeat its purpose or its meaning. When the
  question arises, the single inquiry will be: Was the election         significantly below normal run rates.13
  free and equal, in the sense that no substantial number            Lacking any materially contradictory evidence, we have no
  of persons entitled to vote and who offered to vote were           reason to doubt the accuracy of DeJoy's testimony on these
                                                                     points. While the Postal Service may be able to prioritize
   denied the privilege?6
                                                                     election mail to mitigate these concerns, they cannot alter the
Although the conditions that might infringe the franchise
                                                                     laws of time and space.
are too manifold to enumerate, when we are satisfied that a
violation of the right has occurred or is likely to occur, “our
                                                                     The extraordinary circumstances under which this year's
Court possesses broad authority to craft meaningful remedies
                                                                     quadrennial presidential election must be contested
when required.”7                                                     manifestly justify an equitable remedy modifying the
                                                                     received-by deadline for absentee and mail-in ballots to
“Confidence in the integrity of our electoral processes is           account for these exigencies and to ensure that no unnecessary
essential to the functioning of our participatory democracy.”8       impediments to each citizen's exercise of the franchise
To that end, we recognized in League of Women Voters that            be interposed that reasonably can be avoided. Having
“[a] broad and robust interpretation” of the Free and Equal          determined that the convergence of a once-in-a-century
Elections Clause could restore the public's confidence in            pandemic and unprecedented operational delays in United
the redistricting process by “guard[ing] against the risk of         States Postal Service delivery capacity threatens to undermine
unfairly rendering votes nugatory.”9 The same easily could           the integrity of our general election, this force majeure
be said of an election scheduled in the wake—or midst                necessitates relief.
—of a natural disaster, civil unrest, or other emergency,
where systemic disruptions in basic government services              I endorse the Majority's narrowly-tailored remedy, which
                                                                     extends the received-by deadline by just three days to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             29
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 160 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

compensate for projected mail-delivery delays of similar              arbitrariness that may implicate constitutional guarantees
duration. Extrapolating from the Department of State's                not raised in this case, including due process and equal
primary election data, that timeframe should capture the vast         protection principles. Signature comparison is a process
majority of late-arriving ballots that were deposited with the        fraught with the risk of error and inconsistent application,
Postal Service on or in the few days before Election Day. That        especially when conducted by lay people.15 While this case
approach also will minimize the number of voters denied the           offers no challenge to such inherently subjective bases for
franchise simply *389 for mailing their votes based upon              disqualifying ballots, I do not view today's Opinion as
long-trusted, but presently unrealistic expectations about the        foreclosing the possibility of relief in a future case seeking the
speed of the post, while minimizing any subsequent delay in           opportunity to address circumstances in which a subjective,
the tallying of votes and avoiding any material disruption to         lay assessment of voter requirements as to which reasonable
the sequence of events that follow in the weeks following a           minds might differ stands between the elector and the
national election.                                                    tabulating machine.

While I join the Majority's resolution of Count III, I do so           *390 We would not write on a blank slate in this regard.
subject to the belief that it is limited to the particular concerns   These concerns have been recognized by numerous tribunals
litigated and the lack of any proposal regarding a practicable        in recent years, and various courts have granted relief
manner of relieving the problem alleged. In my view, today's          on similar grounds, including three federal courts in the
ruling should be understood to extend no farther than to ballot
                                                                      last few weeks alone.16 Those courts have found that
defects that are capable of objective assessment pursuant to
                                                                      the administrative burden of a notice-and-cure remedy is
uniform standards14—a qualification that captures all of the          outweighed by the threat to the fundamental rights of voters
defects Petitioners seek the opportunity to cure in this case.        whose ballots otherwise would not be counted.

 **34 For example, the failure to “fill out, date and sign             **35 While one might hope that the General Assembly
the declaration printed on” the ballot return envelope, as            would revisit the issue and consider furnishing such a
required by 25 P.S. § 3150.16(a), is a deficiency that can be         procedure on its own initiative, this Court has the prerogative
readily observed. Absent some proof that the enforcement              to address this problem if it proves worthy upon closer
of such a uniform, neutrally applicable election regulation           examination. As a “state court with the power to assure
will result in a constitutionally intolerable ratio of rejected       uniformity,” we have the authority, and indeed the obligation,
ballots, I detect no offense to the Free and Equal Elections          to direct the canvassing of absentee and mail-in ballots in
Clause. Moreover, Petitioners propose only an amorphous               a manner that satisfies “the rudimentary requirements of
standard that would permit electors to cure “minor” defects           equal treatment and fundamental fairness” when we find a
and omissions; they supply no judicially manageable criteria
                                                                      palpable failure to meet those constitutional thresholds.17
for distinguishing “minor” defects from “major” ones that
                                                                      Regardless, Petitioners do not bring a discrete challenge to
could be adopted on a statewide basis, nor do they propose
                                                                      the Commonwealth's prescribed processes for examining the
a process to facilitate the opportunity to cure that they
                                                                      validity of signatures on ballot envelopes, so resolution of that
seek that can be implemented and fairly administered in
every voting district in the Commonwealth in the weeks                question must wait.18
between now and the general election. So long as the
Secretary and the county boards of elections provide electors         Turning finally to Count IV, I agree wholeheartedly with
with adequate instructions for completing the declaration of          the Majority's analysis. I write separately to underscore that
the elector—including conspicuous warnings regarding the              this case illustrates most consequentially the potential for
consequences for failing strictly to adhere—pre-deprivation           mischief, albeit well-meaning, when we are called upon
notice is unnecessary.                                                to question the “true” meaning of the General Assembly's
                                                                      contextually ambiguous use of *391 the word “shall.” In my
But I view these issues as distinct from circumstances in             view, there are times when this Court has done so gratuitously.
which a ballot's validity turns on subjective assessments, such       But far more frequently, this unfortunate circumstance is
as signature mismatches assessed by poll workers with no              foisted upon us by the choices made by the General Assembly
training or expertise in matching signatures. The enforcement         during the often tortuous drafting process,
of such requirements presents risks of inconsistency and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                30
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 161 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

The difficulty inherent in that enterprise, and concomitantly       their intended effect, it leaves courts with no choice but to
the risk that we will misconstrue legislative intent, is clear.     sharpen what the drafters made dull.
In searching for methods to remove the guesswork from
such situations, Pennsylvania courts have labored mightily          For this Court's part, if we are to maintain a principled
but in vain to fashion a coherent organizing principle for          approach to statutory interpretation that comports with the
determining when the legislature meant “you may” when it            mandate of our Statutory Construction Act, if we are to
said “you must.”                                                    maximize the likelihood that we interpret statutes faithfully
                                                                    to the drafters’ intended effect, we must read mandatory
For example, the Superior Court once suggested that the             language as it appears, and we must recognize that a mandate
distinction inheres in “the effect of non-compliance .... A         without consequence is no mandate at all. If the result, at
provision is mandatory when failure to follow it renders            times, is that the Court imposes a more doctrinaire *392
the proceedings to which it relates illegal and void; it is         result than the legislature intended, that body has the tools at
directory when the failure to follow it does not invalidate         its disposal to ensure that the same mistake does not recur.
the proceedings.”19 But where the court considers the
consequences of a failure to perform a task stated in
mandatory language, this distinction is nonsensical: we             CHIEF JUSTICE SAYLOR, concurring and dissenting
cannot gauge the effect of non-compliance simply by asking          I join Parts I, II, and III(C), (D) and (E) of the majority
what the effect of non-compliance is. In Bell v. Powell, we         opinion, and I respectfully dissent relative to Parts III(A) and
proposed an equally confounding alternative:                        (B), concerning the approval of unmanned drop boxes and the
                                                                    extension of the deadline for receiving mail-in ballots.
  [Shall] may be construed to mean ‘may’ when no right or
  benefit to any one depends on its imperative use, when
                                                                    With regard to drop boxes, I agree with Respondent and
  no advantage is lost, when no right is destroyed, when
                                                                    the Caucus that the statutory option for a voter to deliver a
  no benefit is sacrificed, either to the public or to any
                                                                    mail-in ballot “in person to said county board of election”
  individual, by giving it that construction, or when it is
                                                                    contemplates in-person delivery to a manned, office location.
  absolutely necessary to prevent irreparable mischief, or to
                                                                    25 P.S. § 3150.16(a). Although another provision of the
  construe a direction so that it shall not interfere with vested
                                                                    Election Code contemplates receipt of “ballot boxes and
  rights, or conflict with the proper exercise of power by
                                                                    returns ... in such other place as has been designated by
   either of the fundamental branches of government ....20          the board” on Election Day, id. § 3151, no analogous
This impenetrable passage suggests nothing to me so much as         provision applies to the submission by voters of individual
that we are free to do whatever we want only when what we           ballots. Moreover, the legislative policy to restrain aggregated
do does not matter.                                                 handling of mail-in ballots by third parties is manifest, see,
                                                                    e.g., id. § 3150.16(a) (requiring the elector to mail or deliver
 **36 To be sure, there may be value in legislating in both         a ballot), and the enforceability of this policy is weakened
mandatory and directory terms. But no benefit is served             by the use of non-statutory, unmanned drop boxes. This, to
by, nor is there any excuse for, rendering the distinction          me, this suggests against a permissive interpretation of the
opaque with critical omissions, such as the failure to              Election Code.
specify a specific consequence for failing to adhere to a
particular mandate—especially where, as in the case of              Relative to the deadline for receiving mail-in ballots, I
naked ballots, the legislature did so for closely related, if       join Part II of Justice Donohue's concurring and dissenting
not constructively identical, correlative statutory provisions.     opinion, as this most closely hews to the express legislative
The General Assembly must endeavor always to distinguish            intent that the election be concluded by 8:00 p.m. on election
between what it intends to be mandatory and what directory,         night.
in its words or by clear and necessary inference. When it fails
to do so, courts are left to bend unclear texts toward whatever     Finally, although the majority decision appears to be designed
ends that they believe to be consonant with legislative             to accommodate only ballots actually mailed on Election
intent, but with little or no contemporaneous insight into          Day or before, the majority does not so much as require
whether they have done so successfully. When the General            a postmark. Particularly in combination with the allowance
Assembly does not choose its words carefully according to           of drop boxes, this substantially increases the likelihood of


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              31
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 162 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

confusion, as well as the possibility that votes will be cast          matters.2 Because they are inherently political, elections
after 8:00 p.m. on Election Day, thus greatly undermining a            are appropriately regulated by the political branch. In re
pervading objective of the General Assembly.                           Guzzardi, 627 Pa. 1, 99 A.3d 381, 385 (2014). As such, out
                                                                       of respect for legislatures and for the sake of regularity and
                                                                       orderliness in the election process, the supreme courts of our
Justice Mundy joins this concurring and dissenting opinion.            sister states have routinely held that courts cannot exercise
                                                                       equitable powers to mitigate harsh results in derogation of
                                                                       legislative requirements for strict compliance with election-
JUSTICE DONOHUE, concurring and dissenting                             related deadlines. Butts v. Bysiewicz, 298 Conn. 665, 5 A.3d
                                                                       932, 947 (2010) (“Equity only applies in the absence of a
I.                                                                     specific statutory mandate.”); see also Martin v. Secretary of
                                                                       State, 482 Mich. 956, 755 N.W.2d 153, 154 (2008); Smith v.
I join the Majority's opinion as to Parts I, II, and III(A), III(C),   Kiffmeyer, 721 N.W.2d 912, 914–15 (Minn. 2006); Andrews
III(D) and III(E).                                                     v. Secretary of State, 235 Md. 106, 200 A.2d 650, 651 (1964).
                                                                       Following the leads of these courts, in 2014, this Court denied
                                                                       equitable relief to a litigant in an election case, holding as
II.                                                                    follows:

With respect to Part III(B), I agree that Petitioners are entitled       [T]he judiciary should act with restraint, in the election
to relief, but I distance myself from the Majority's analysis            arena, subordinate to express statutory directives. Subject
to reach this conclusion as well as the specific relief granted.         to constitutional limitations, the Pennsylvania General
Petitioners base their request for relief on the infringement of         Assembly may require such practices and procedures as
the rights afforded by Article 1, Section 5 of the Pennsylvania          it may deem necessary to the orderly, fair, and efficient
                                                                         administration of public elections in Pennsylvania. At least
Constitution, our Free and Equal Elections Clause.1 In my
                                                                         where the Legislature has attached specific consequences
mind, the issue must be framed as an as-applied challenge,
                                                                         to particular actions or omissions, Pennsylvania courts may
during the duration of the COVID-19 public health crisis
                                                                         not mitigate the legislatively prescribed outcome through
and current USPS service standards, to the constitutionality
                                                                         recourse to equity.
of Sections 3150.12a(a) and 3150.16(c) of Act 77, which
                                                                       Guzzardi, 99 A.3d at 385. The Court recently reaffirmed our
respectively set the last date on which voters may request
                                                                       decision in Guzzardi. Reuther v. Delaware Cty. Bureau of
mail-in ballots and the deadline for when ballots must be
                                                                       Elections, ––– Pa. ––––, 205 A.3d 302, 308-09 (2019).
received by county boards *393 of elections. With deference
to my learned colleagues, I believe that this issue should have
                                                                       Without the availability of equitable relief, it is my view that
been decided in a case in this Court's original jurisdiction
                                                                       Petitioners are entitled to relief only in the context of an *394
under Act 77, Michael Crossey et al, v. Kathy Bookckvar,
                                                                       as-applied constitutional challenge. Specifically, Petitioners
et al., No. 108 MM 2020, where the claims likewise were
                                                                       must prove that in light of the existing circumstances,
based on the Free and Equal Elections clause and in which
                                                                       the short seven-day timeframe established by Sections
this Court ordered the creation of a complete evidentiary
                                                                       3150.12a(a) and 3150.16(c) of Act 77 provides insufficient
record to determine whether the petitioners there had met their
                                                                       time for a voter to request a mail-in ballot (by October 27,
high burden to prove the existence of a constitutional injury
                                                                       2020) and return it to a county board of elections by the
entitling them to relief.
                                                                       statutorily set received-by date (8:00 p.m. on Election Day,
                                                                       November 3, 2020), so that the vote is counted. Such a
 **37 Despite invoking an as-applied constitutional
                                                                       constitutional challenge requires a plain showing of injury.
challenge in the present case, Petitioners and the Secretary
                                                                       “There is a presumption that lawfully enacted legislation
(as in Crossey) seek equitable relief in the form of an order
                                                                       is constitutional. Should the constitutionality of legislation
permitting non-compliance with the received-by provision in
                                                                       be challenged, the challenger must meet the burden of
Act 77 (Section 3150.16(c)) during the COVID-19 pandemic.
                                                                       rebutting the presumption of constitutionality by a clear,
I am not as comfortable as the Majority with the ability
                                                                       palpable and plain demonstration that the statute violates a
of this Court to exercise equitable powers in election




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               32
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 163 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

                                                                     Boockvar dated July 29, 2020 advising that the current service
constitutional provision.” Yocum v. Commw. of Pennsylvania
                                                                     standards for delivery of First Class Mail is two to five days,
Gaming Control Bd., 639 Pa. 521, 161 A.3d 228, 238 (2017).
                                                                     and cautioning that Pennsylvania's application and return
                                                                     deadlines for mail-in ballots are such that despite prompt
 **38 In Crossey, the petitioners produced sufficient
                                                                     actions by voters, the ballots may “not be returned in time to
evidence to meet this high “clear, palpable and plain” burden
                                                                     be counted.” The letter was accepted into evidence in Crossey
of proof. Given the deadlines set for the request of and
                                                                     and was further supported by the testimony of the Deputy
subsequent return of ballots, considered in light of the
                                                                     Postmaster at the time the correspondence was crafted.
pandemic and current lagging USPS service standards (which
are highly unlikely to improve significantly before Election
                                                                     The existence of the constitutional injury suffered by virtue of
Day), the evidence in Crossey established that there is a
                                                                     adherence to the statutory deadlines for request and return of
strong likelihood that voters who wait until the last day to
                                                                     ballots is illustrated in the following chart, which incorporates
apply for a mail-in or absentee ballot will be disenfranchised,
                                                                     the fact of receipt by the board of elections of an application
as their mail-in ballots will not be delivered by Election
                                                                     on the statutory deadline of October 27, 2020. It also assumes
Day and thus will not be counted. Thus, the short seven-
                                                                     that the application is immediately processed and a ballot
day window set forth in Sections 3150.12a(a) and 3150.16(c)
                                                                     mailed to the voter within forty-eight hours of receipt of the
of Act 77 constitutes an interference with the free exercise
of the right to vote as guaranteed by our Free and Equal             application.3 I further take into account that mail is processed
Elections Clause. The evidentiary linchpin for establishing          by USPS but not delivered on Sundays. All computations are
the unconstitutionality of the seven-day time frame was              based on the use of First-Class Mail:
correspondence from Thomas J. Marshall, General Counsel               *395
and Executive Vice President for the USPS, to Secretary
 DATE BALLOT DELIVERY                 DATE BALLOT DATE BALLOT DELIVERY                          DATE BALLOT BALLOT
 MAILED BY   TIME (in days)           IS RECEIVED IS MAILED   TIME (in days)                    IS RECEIVED RECEIVED IN
 BOARD                                BY VOTER    BACK BY                                       BY BOARD    TIME TO BE
                                                  VOTER                                                     COUNTED?

 Thursday,         2                                     Saturday,           2                  Monday,            YES
                                                                                                11/2/2020

 10/29/2020                                              10/31/2020          3                  Tuesday,           YES
                                                                                                11/3/2020

                                      Saturday,                              4                  Wednesday,         NO
                                                                                                11/4/2020

                                      10/31/2020                             5                  Thursday,          NO
                                                                                                11/5/2020

                                                                             2                  Wednesday,         NO
                                                                                                11/4/2020

                                      Saturday,          Monday,             3                  Thursday,          NO
                                                                                                11/5/2020

                                      10/31/2020         11/2/2020           4                  Friday,            NO
                                                                                                11/6/2020

                                                                             5                  Saturday,          NO
                                                                                                11/7/2020

                                      Monday,                                2                  Wednesday,         NO
                                      11/2/2020                                                 11/4/2020




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               33
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 164 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

                   3–4                Monday,            Monday,             3                  Thursday,          NO
                                      11/2/2020                                                 11/5/2020

                                      Monday,            11/2/2020           4                  Friday,            NO
                                      11/2/2020                                                 11/6/2020

                                                                             5                  Saturday           NO
                                                                                                11/7/2020

                                                         Tuesday,            2–5                (After Election    NO
                                                                                                Day)

                   5                  Tuesday,           11/3/2020           2–5                (After Election    NO
                                                                                                Day)

                                      11/3/2020          Wednesday,          2–5                (After Election    NO
                                                         11/4/2020                              Day)

                                                                     received-by day forward by three days is sufficient, and that
The only way the current statutory framework works is                Petitioners’ longer time period would in fact interfere with
if the ballot is delivered by USPS in two days, the voter            other important functions that must take place after Election
immediately returns the ballot, and it is received by the            Day. In crafting a remedy for an as-applied constitutional
board of elections within three days. All other voters who           violation, a court's duty is to effectuate the intent of the
comply with the statutory framework are disenfranchised,             General Assembly to the extent possible and to otherwise not
even though they complied with the statute.                          disrupt the statutory scheme. In light of these principles, I do
                                                                     not believe that either of the parties’ recommended remedies
The role of the judiciary when a meritorious constitutional          provide the appropriate solution.
challenge is brought “includes the obligation to vindicate”
the constitutional rights at issue, and in doing so courts have      There is no reasonable reading of the statute that would lead
wide latitude to craft an appropriate remedy.” Robinson Twp.         to the conclusion that the Tuesday before Election Day was
v. Commonwealth, 623 Pa. 564, 83 A.3d 901, 953 (2013); see           of any institutional importance. Instead, the clear legislative
also League of Women Voters of Pa. v. Commonwealth, 645              intent was that all ballots were to be cast by 8:00 p.m. on
Pa. 1, 178 A.3d 737, 793 (2018) (“The Court possesses broad          Election Day, the termination of the balloting process. It
authority to craft meaningful remedies [for constitutional           cannot be viewed as a coincidence that the closing of the
violations] when required.”). Where, as here, “a legislatively       polls terminating in-person voting and the receipt of mail-in
unforeseen constitutional problem requires modification of a         ballots were designated by the statute to be the same. The last
statutory provision as applied,” the United States Supreme           date on which applications for ballots would be accepted was
Court has admonished courts to look to legislative intent when       tied to an assumption that a timely vote could be cast before
devising a remedy. See United States v. Booker, 543 U.S.             the only meaningful milestone, Election Day. As a result,
220, 246-47, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) (after            the remedy to best effectuate the legislative intent before the
ruling that federal sentencing statute that made guidelines          intervening circumstances is to move back, i.e., make earlier,
mandatory was unconstitutional, the Court made an effort to          the final date on which applications for mail-in ballots may
determine what “ ‘Congress would have intended’ in light of          be submitted to the county boards of elections. I would accept
the Court's constitutional holding.”) Id. at 246-47, 125 S.Ct.       Secretary Boockvar's opinion that three additional days will
738.                                                                 substantially correct the problem. However, moving back by
                                                                     three days the deadline for the receipt of applications by
 **39 In Crossey (and in the present case), Petitioners              the boards of elections would result in that deadline falling
recommend that the “received by” date be moved from                  on Saturday. Instead, to reflect normal business days, the
Election Day to seven days after Election Day, so long as            deadline for receipt of the application by the boards of election
 *396 the mailing is postmarked by Election Day. In Crossey          should be moved to Friday, October 23, 2020. The received-
(and here), Secretary Boockvar believes that moving the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               34
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 165 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

                                                                     For comparison, the following chart illustrates the new
by date for the ballot by the boards of elections, Election Day
                                                                     deadlines interfaced with current USPS delivery standards:
by 8:00 p.m., should remain unchanged.
                                                                      *397

 DATE BALLOT DELIVERY                 DATE BALLOT DATE BALLOT DELIVERY                       DATE BALLOT BALLOT
 MAILED BY   TIME (in days)           RECEIVED BY MAILED BY   TIME (in days)                 RECEIVED BY RECEIVED IN
 BOARD                                VOTER       VOTER                                      BOARD       TIME TO BE
                                                                                                         COUNTED?

                                                                            2                Friday,          YES
                                                                                             10/30/2020

                                      Wednesday,         Wednesday,         3                Saturday,        YES
                                                                                             10/31/2020

                                      10/28/2020         10/28/2020         4                Monday           YES
                                                                                             11/2/2020

                                                                            5                Monday           YES
                                                                                             11/2/2020

                                      Wednesday,                            2                Saturday,        YES
                                                                                             10/31/2020

 Monday,                              10/28/2020         Thursday,          3                Monday,          YES
                                                                                             11/2/2020

 10/26/2020                           Thursday,          10/29/2020         4                Monday,          YES
                                                                                             11/2/2020

                                      10/29/2020                            5                Tuesday,         YES
                                                                                             11/3/2020

                   3                  Thursday,          Friday,            2                Monday,          YES
                                      10/29/2020         10/30/2020                          11/2/2020

                                                                            3                Monday,          YES
                                                                                             11/2/2020

                   Friday,                                                  4                Tuesday,         YES
                                                                                             11/3/2020

                   10/30/2020                                               5                Wednesday,       NO
                                                                                             11/4/2020

 4                 Friday,                                                  2                Monday,          YES
                                                                                             11/2/2020

                   10/30/2020         Saturday,                             3                Tuesday,         YES
                                                                                             11/3/2020

                   Saturday,          10/31/2020                            4                Wednesday,       NO
                                                                                             11/4/2020

 5                 10/31/2020                                               5                Thursday,        NO
                                                                                             11/5/2020


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         35
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 166 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644


                                      Saturday,          Monday,             2–5                (After Election    NO
                                      10/31/2020         11/2/2020                              Day)


                                                                     JUSTICE MUNDY, dissenting
As with the previous illustration, I assume that county
boards of elections will process and send out the ballots
                                                                     In my view, Intervenors1 make a substantial case on the
within forty-eight hours of receipt. Whether this is possible,
                                                                     merits that this Court should stay the portion of our opinion
likely or impossible is apparently immaterial, since Secretary
                                                                     extending the deadline for receipt of mail-in ballots past 8:00
Boockvar, with knowledge of the capacities of the county
boards of elections, recommended a three-day extension, so I         p.m. on November 3, 2020, Election Day.2 In Pennsylvania
assume that it accounted for this factor.                            Democratic Party v. Boockvar, ––– Pa. ––––, ––– A.3d
                                                                     ––––, 2020 WL 5554644 (2020), a majority of this Court
As required when remedying an as-applied constitutional              held that all mail-in ballots postmarked by 8:00 on Election
defect, this remedy is the least disruptive to the enacted           Day, and received by 5:00 p.m. November 6, 2020, even
statutory scheme. The problem to be remedied here is that            those lacking a postmark or bearing an illegible postmark,
the seven-day period to complete the mail-in vote process            would be counted. Id. at ––––, 2020 WL 5554644, at *37.
has been rendered unworkable by the current extraordinary            Without further explanation, the majority qualified that such
circumstances. I have no doubt that the statute was intended         ballots “will be presumed to have been mailed by Election
to accommodate the realities as they existed when Act 77             Day unless a preponderance of the evidence demonstrates
was enacted. It is unconstitutional as applied to the November       that it was mailed after Election Day.” Id. The Republican
2020 general election because of current realities.                  Party of Pennsylvania Intervenors argue that virtually no
                                                                     evidence exists to overcome such a presumption, and “the
 **40 For these reasons, in connection with the November             Court's presumption opens the door to illegally and untimely
2020 general election only, the deadline for requesting a ballot     cast or mailed ballots being counted in, and tainting the
                                                                     results of, the imminent general election in which millions of
should be moved to Friday, October 23, 2020.4 *398 The
                                                                     Pennsylvanians will exercise their right to vote.” Republican
legislative choice of Election Day at 8:00 p.m. should remain
                                                                     Party of *399 Pennsylvania Application for Partial Stay at 4.
intact.

                                                                      **41 Intervenors assert that there is a substantial likelihood
In summary, I agree with the Majority that the received-
                                                                     that they will be successful on the merits of the stay
by date for ballot applications in light of the deadline for
                                                                     application and writ of certiorari to be filed in the United
submission of ballots to the county boards of election is
                                                                     States Supreme Court. Citing to Republican Nat'l Comm. v.
unworkable under current circumstances. I dissent from the
                                                                     Democratic Nat'l Comm., ––– U.S. ––––, 140 S. Ct. 1205, 206
invocation of equitable powers to craft a remedy. In my view,
                                                                     L.Ed.2d 452 (2020), Intervenors note that the United States
this issue should have been decided on the evidentiary record
                                                                     Supreme Court stayed a judgment of a federal district Court
developed in Crossey based on the analytical framework
                                                                     in Wisconsin and held that “[e]xtending the date by which
for an as-applied challenge to the constitutionality of the
                                                                     ballots may be cast by voters after the scheduled election day
statutory provisions as violative of Article 1, Section 5 of
                                                                     fundamentally alters the nature of the election.” Id. at 1207. It
our Constitution, with the remedy crafted based upon the
                                                                     is reasonable that the United States Supreme Court may view
legislative intent in enacting the circumstantially defective
                                                                     this Court's presumption regarding ballots lacking a postmark
statutes.
                                                                     or bearing an illegible postmark in the same light. As a result,
                                                                     I would grant a stay to preserve the public confidence in the
                                                                     integrity of the upcoming election.
Chief Justice Saylor and Justice Mundy join Part II of this
concurring and dissenting opinion.
                                                                     All Citations

                                                                     238 A.3d 345, 2020 WL 5554644
Emergency Applications to Stay




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              36
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 167 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644



Footnotes
1     The caption reflects the Secretary of the Commonwealth Kathy Boockvar as filing the petition before the Court based upon
      her application for extraordinary review, which this Court granted. Regardless, as noted, we now refer to the plaintiffs in
      the underlying lawsuit as “Petitioner” and, as noted infra, Secretary Boockvar as “Secretary.”
2     Pursuant to 42 Pa.C.S. § 726, this Court
         may, on its own motion or upon petition of any party, in any matter pending before any court or magisterial district judge
         of the Commonwealth involving an issue of immediate public importance, assume plenary jurisdiction of such matter
         at any stage thereof and enter a final order or otherwise cause right and justice to be done.
3     At the time Petitioner filed its petition, an action filed by Donald J. Trump for President, Inc., the Republican National
      Committee (“RNC”), and several Republican congressional candidates and electors (collectively, “Republican Party”)
      against the Secretary and the Boards was pending in the U.S. District Court for the Western District of Pennsylvania.
      In that case, the Republican Party alleged federal and state constitutional violations stemming from the recent
      implementation of no excuse mail-in voting under Act 77. The specific issues raised by the Republican Party in the federal
      action are, to some extent, the mirror image of the issues raised by Petitioner in the case sub judice.
4     Concurrently, Petitioner filed both an Application for Special Relief in the Nature of an Expedited Motion for Alternative
      Service and an Application for an Expedited Discovery Schedule and Evidentiary Hearing, to which several responses
      were filed. On July 15, 2020, the Commonwealth Court denied Petitioner's request for alternative service. On July 30,
      2020, the Commonwealth Court, inter alia, granted in part and denied in part Petitioner's application for an expedited
      discovery schedule and evidentiary hearing. In this order, the Commonwealth Court set forth specific deadlines for
      responsive pleadings.
5     The UOCAVA delineates, inter alia, the process and procedure in which overseas voters and voters in the uniformed
      services receive absentee ballots for federal elections. See generally52 U.S.C. §§ 20301-20311.
6     As explained more fully below, upon receipt of an official mail-in ballot, the mail-in elector is to mark the ballot in secret,
      and then fold the ballot, enclose, and securely seal the same in the secrecy envelope provided. 25 P.S. § 3150.16(a).
      The secrecy envelope “shall then be placed in the second one, on which is printed the form of declaration of the elector,
      and the address of the elector's county board of election and the local election district of the elector.” Id.
7     On August 27, 2020, Petitioner filed its: (1) Answer to the Secretary's New Matter; (2) Answer to the new matter filed by
      various Boards; and (3) an omnibus memorandum of law opposing the preliminary objections filed by several Boards.
8     In her application, the Secretary informed this Court that she had filed a motion in the aforementioned federal action
      urging the District Court to abstain from rendering a decision pursuant to R.R. Comm'n of Tex. v. Pullman, 312 U.S. 496,
      61 S.Ct. 643, 85 L.Ed. 971 (1941) (explaining that, where appropriate, a federal court may abstain from deciding a case
      to permit a state court the opportunity to resolve a state law question). Secretary's Application for Extraordinary Relief,
      8/16/2020, at 17. This motion was later granted. See Trump for President, Inc. v. Boockvar, ––– F.Supp.3d ––––, ––––,
      2020 WL 4920952, at *21 (W.D. Pa. 2020).
9     In addition, on August 18, 2020, Bucks, Chester, Montgomery, and Philadelphia County Boards of Election filed an Answer
      in Support of the Secretary's application. Likewise, on August 19, 2020, Armstrong, Bedford, Blair, Centre, Columbia,
      Dauphin, Fayette, Huntingdon, Indiana, Lackawanna, Lawrence, Lebanon, Montour, Northumberland, Venango, and
      York County Boards of Election also filed an answer joining the Secretary's application. Several of the remaining 67
      counties filed no answer letters. On August 20, 2020, answers were filed by the Republican proposed intervenors, as
      well as proposed co-petitioners, The Common Cause Pennsylvania, The League of Women Voters of Pennsylvania, B-
      PEP, Make the Road PA, Patricia M. DeMarco, Danielle Graham Robinson, and Kathleen Wise.
10    The Secretary highlighted in her application for extraordinary relief to this Court that there was insufficient time to engage
      in full pre-trial proceedings and discovery before applications for summary relief could be filed. See Secretary's Application
      for Extraordinary Relief, 8/16/2020, at 13-14. In fact, the Secretary explained that because of all the uncertainties
      surrounding the case, it was unclear “whether discovery, dispositive motions, and a hearing were even necessary.” Id.
      at 14 n.3. She maintained that Petitioner's application to expedite discovery and a hearing in Commonwealth Court was
      premature. Thus, the Secretary sought extraordinary review of the discrete legal claims alleged in the lawsuit as if at the
      summary relief stage of the case. Cognizant of our authority when exercising extraordinary jurisdiction, this Court granted
      the Secretary's request. See Order dated 9/1/2020. Accordingly, because of the intense time pressure confronting this
      Court, we do not address the various procedural filings in the case and, rather, address only the five discrete legal claims
      before us. See42 Pa.C.S. § 726 (this Court may “assume plenary jurisdiction of [any matter pending before any court] at
      any stage thereof and enter a final order or otherwise cause right and justice to be done”).


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               37
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 168 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

11    After this Court granted the Secretary's application and set a schedule for supplemental filings, Bryan Cutler and Kerry
      Bennighoff, Speaker and Majority Leader of the Pennsylvania House of Representatives, respectively, filed an Application
      to Intervene, while State Senator Jay Costa, on behalf of the Senate Democratic Caucus filed an Application to Intervene,
      which was later amended to include State Representative Frank Dermody, on behalf of the House Democratic Caucus.
      Because of the necessary expediency of reaching a decision in this case, and given that adequate advocacy has been
      provided, these applications, submitted close to this Court's deadline for supplemental filings, are denied. In any case,
      the requests are moot given the issuance of our decision.
12    Notably, while Petitioner has styled its requested relief as “injunctive” in reality it seeks declaratory relief. We will treat
      its prayers for relief accordingly. In this regard, as noted, essentially, we are treating the matter as if it is at the summary
      relief stage. See Hosp. & Healthsystem Ass'n of Pa. v. Com., 621 Pa. 260, 77 A.3d 587, 602 (2013) (“An application for
      summary relief may be granted if a party's right to judgment is clear and no material issues of fact are in dispute.”) (citation
      omitted). See alsoPa.R.A.P. 1532(b) (providing that “[a]t any time after the filing of a petition for review in an appellate or
      original jurisdiction matter, the court may on application enter judgment if the right of the applicant thereto is clear.”).
13    Under Count I, Petitioner also sought relief “in the form of an affirmative injunction requiring that county Boards are
      required to evaluate the particular facts and circumstances in their jurisdictions and develop a reasonable plan reflecting
      the needs of the citizens of the county to ensure the expedient return of mail-in ballots.” Petition at 47, ¶ 166. Petitioner
      accurately concedes that it must establish a clear right to this relief. Id. at ¶ 167; see Roberts v. Bd. of Directors of Sch.
      Dist. of City of Scranton, 462 Pa. 464, 341 A.2d 475, 478 (1975) (explaining that, “for a mandatory injunction to issue,
      it is essential that a clear right to relief in the plaintiff be established”). To the extent that Petitioner continues to seek
      injunctive relief in this form, we summarily decline the request, as there simply is no legal authority that would allow this
      Court to mandate that the county boards of election “evaluate the particular facts and circumstances in their jurisdictions
      and develop a reasonable plan reflecting the needs of the citizens of the county to ensure the expedient return of mail-
      in ballots.” In other words, Petitioner cannot establish a clear right to relief with regard to their request for a mandatory
      injunction.
14    Section 3151 of the Election Code states, in full, as follows:
          Each county board of elections shall cause its office to remain open, in charge of one or more members of the board,
          during the entire duration of each primary and election, and after the close of the polls, until all the ballot boxes and
          returns have been received in the office of the county elections board, or received in such other place as has been
          designated by the board.
      25 P.S. § 3151.
15    We note that the Secretary has issued guidelines in this regard specifying that the Boards “may provide voters with access
      to a secure ballot return receptacle.” See Secretary's Post-Submission Communication dated 8/24/2020, setting forth the
      Secretary's Absentee and Mail-in Ballot Return Guidance at 1.1. Additionally, and consistent with the requirement that
      all votes must be cast by Election Day, these guidelines specify that: “Authorized personnel should be present at ballot
      return sites immediately prior to 8:00 p.m. or at the time the polls should otherwise be closed”; “At 8:00 p.m. on election
      night, or later if the polling place hours have been extended, all ballot sites, and drop-boxes must be closed and locked”;
      and “Staff must ensure that no ballots are returned to ballot return sites after the close of the polls.” Id. at 3.3.
16    Act 77, inter alia, requires Boards to verify an applicant's submitted information to determine whether the applicant is
      “qualified to receive an official mail-in ballot.” 25 P.S. § 3150.12b(a). After approving an application, the Election Code,
      as amended by Act 77, instructs that “the board shall deliver or mail official mail-in ballots to the additional electors within
      48 hours.” 25 P.S. § 3150.15.
17    The Election Code grants courts of common pleas the authority to address situations which arise on the day of a primary
      or general election, 25 P.S. § 3046. Section 3046 entitled “Duties of common pleas court on days of primaries and
      elections,” provides:
          During such period said court shall act as a committing magistrate for any violation of the election laws; shall settle
          summarily controversies that may arise with respect to the conduct of the election; shall issue process, if necessary,
          to enforce and secure compliance with the election laws; and shall decide such other matters pertaining to the election
          as may be necessary to carry out the intent of this act.
      25 P.S. § 3046.
18    The affected counties were Allegheny, Dauphin, Delaware, Erie, Montgomery, and Philadelphia.
19    As adopted in Pennsylvania, the UOCAVA provides that military and overseas ballots will be counted if received by the
      county board by “5:00 p.m. on the seventh day following the election,” which this year will be November 10, 2020. 25
      Pa.C.S. § 3511.



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                38
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 169 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

      As an alternative remedy, Petitioner proposes that each ballot could have an individualized deadline twenty-one days
      after the specific ballot is mailed by the county, so long as it is received before the UOCAVA deadline. Petition at 50,
      ¶ 108, 179.
20    She specifically recommends that the Court “order that ballots mailed by voters by 8:00 p.m. on Election Day be counted
      if they are otherwise valid and received by the county boards of election by November 6, 2020. Ballots received within
      this period that lack a postmark or other proof of mailing, or for which the postmark or other proof of mailing is illegible,
      should enjoy a presumption that they were mailed by Election Day.” Secretary's Application at 29. We observe that this
      proposal therefore requires that all votes be cast by Election Day but does not disenfranchise a voter based upon the
      absence or illegibility of a USPS postmark that is beyond the control of the voter once she places her ballot in the USPS
      delivery system.
21    The Secretary observes that other jurisdictions have likewise granted temporary extensions when faced with natural
      disasters, such as hurricanes. Secretary's Application at 28 (citing Fla. Democratic Party v. Scott, 215 F. Supp. 3d 1250,
      1259 (N.D. Fla. 2016); Georgia Coalition for the Peoples’ Agenda, Inc. v. Deal, 214 F. Supp. 3d 1344, 1345 (S.D. Ga.
      2016)).
22    Respondent further observes that the Pennsylvania Constitution specifically directs the Legislature to “provide a manner
      in which, and the time and place at which” a qualified elector can submit an absentee ballot. Pa. Const. art. VII, § 14(a).
23    In so arguing, Respondent seemingly ignores the fact that allowing the tabulation of ballots received after Election Day
      does not undermine the existence of a federal Election Day, where the proposal requires that ballots be cast by Election
      Day, similar to the procedure under federal and state law allowing for the tabulation of military and overseas ballots
      received after Election Day.
24    Section 3511 addresses the timeline for the return of ballots of uniform military and oversees voters and provides for the
      counting of such votes if delivered to the county board by 5 p.m. on the seventh day after Election Day:
          § 3511. Receipt of voted ballot
          (a) Delivery governs.--A valid military-overseas ballot cast under section 3509 (relating to timely casting of ballot)
          shall be counted if it is delivered by 5 p.m. on the seventh day following the election to the address that the appropriate
          county election board has specified.
          (b) Rule regarding postmarks.--If, at the time of completing a military-overseas ballot and balloting materials, the
          voter has declared under penalty of perjury that the ballot was timely submitted, the ballot may not be rejected on the
          basis that it has a late postmark, an unreadable postmark or no postmark.
      25 Pa.C.S. § 3511.
25    We recognize that we rejected a very similar argument presented in Disability Rights Pennsylvania on May 15, 2020,
      weeks prior to the Primary. Disability Rights Pa. v. Boockvar, No. 83 MM 2020, ––– Pa. ––––, 2020 WL 2820467 (May
      15, 2020). At that time, the potential of voter disenfranchisement was speculative as many unknowns existed relating to
      the magnitude of the pandemic, the extent to which voters would seek mail-in applications, and the ability of Boards to
      handle the increase. Those uncertainties no longer exist in light of our experience in the 2020 Primary where thousands of
      voters would have been disenfranchised but for the emergency actions of the courts of common pleas and the Governor.
26    We likewise incorporate the Secretary's recommendation addressing ballots received within this period that lack a
      postmark or other proof of mailing, or for which the postmark or other proof of mailing is illegible. Accordingly, in such
      cases, we conclude that a ballot received on or before 5:00 p.m. on November 6, 2020, will be presumed to have been
      mailed by Election Day unless a preponderance of the evidence demonstrates that it was mailed after Election Day.
      We emphasize that voters utilizing the USPS must cast their ballots prior to 8:00 p.m. on Election Day, like all voters,
      including those utilizing drop boxes, as set forth supra. We refuse, however, to disenfranchise voters for the lack or
      illegibility of a postmark resulting from the USPS processing system, which is undeniably outside the control of the
      individual voter.
27    The Caucus does not advance argument on the merits of this issue.
28    A provisional ballot is a ballot cast by an individual who claims to be properly registered and eligible to vote at the election
      district, but whose name does not appear on the district register and whose registration cannot be determined. 25 P.S.
      § 3050(a.4)(1).
29    The Secretary's position herein is consistent with the directive that the Department of State distributed to the counties on
      May 28, 2020, indicating that there is no statutory requirement nor any authority for setting aside an absentee or mail-in
      ballot exclusively because the voter forgot to insert it into the official election ballot envelope. See Exhibit B to Petition,
      Directive of Deputy Secretary for Elections and Commissions Jonathan M. Marks to the county election directors, May 28,
      2020. The directive further indicated that “[t]o preserve the secrecy of such ballots, the board of elections in its discretion



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                39
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 170 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

      may develop a process by which the members of the pre-canvass or canvass boards insert these ballots into empty
      official ballot envelopes or privacy sleeves until such time as they are ready to be tabulated.” Id. See also Exhibit J to
      Petition, Guidance for Missing Official Election Ballot Envelopes.
30    Article VII, Section 4 (“Method of elections; secrecy in voting”) states, in full, that “[a]ll elections by the citizens shall be
      by ballot or by such other method as may be prescribed by law: Provided, That secrecy in voting be preserved.” Pa
      Const. art. VII, § 4.
31    Section 1932 of our Statutory Construction Act, “Statutes in pari materia,” provides:
         (a) Statutes or parts of statutes are in pari materia when they relate to the same persons or things or to the same
         class of persons or things.
         (b) Statutes in pari materia shall be construed together, if possible, as one statute.
      1 Pa.C.S. § 1932.
32    Specifically, Petitioner maintains that the poll watcher residency requirement does not violate the United States
      Constitution's First Amendment, the Fourteenth Amendment, the Equal Protection Clause, or the Equal Protection and
      Free and Equal Elections Clauses of the Pennsylvania Constitution.
33    Section 2687(a) provides:
         Each candidate for nomination or election at any election shall be entitled to appoint two watchers for each election
         district in which such candidate is voted for. Each political party and each political body which had nominated candidates
         in accordance with the provisions of this act, shall be entitled to appoint three watchers at any general, municipal or
         special election for each election district in which the candidates of such party or political body are to be voted for.
         Such watchers shall serve without expense to the county.
      25 P.S. § 2687(a).
34    The Caucus does not advocate in favor of finding the poll watcher residency requirement unconstitutional.
35    Respondent has not asserted that the Pennsylvania Constitution offers greater protection under the circumstances
      presented. Thus, for purposes of our review, we treat them as co-extensive.
1     Wesberry v. Sanders, 376 U.S. 1, 17, 84 S.Ct. 526, 11 L.Ed.2d 481 (1964).
2     United States v. Classic, 313 U.S. 299, 314, 315, 61 S.Ct. 1031, 85 L.Ed. 1368 (1941); accord United States v. Mosley,
      238 U.S. 383, 386, 35 S.Ct. 904, 59 L.Ed. 1355 (1915).
3     Pa. Const. art. I, § V.
4     League of Women Voters of Pa. v. Pa., 645 Pa. 1, 178 A.3d 737, 809 (2018); see Winston v. Moore, 244 Pa. 447, 91
      A. 520, 523 (1914).
5     Wallbrecht v. Ingram, 164 Ky. 463, 175 S.W. 1022, 1026 (1915).
6     Id. at 1027.
7     League of Women Voters, 178 A.3d at 822 (citing Pa. Const. art. V, §§ 1, 2, 10); see Reynolds v. Sims, 377 U.S. 533,
      566, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964) (“[A] denial of constitutionally protected rights demands judicial protection;
      our oath and our office require no less of us.”).
8     Purcell v. Gonzalez, 549 U.S. 1, 4, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006) (per curiam).
9     League of Women Voters, 178 A.3d at 814.
10    See In re General Election-1985, 109 Pa.Cmwlth. 604, 531 A.2d 836, 839 (1987) (“To permit an election to be conducted
      where members of the electorate could be deprived of their opportunity to participate because of circumstances beyond
      their control ... would be inconsistent with the purpose of the election laws.”).
11    League of Women Voters, 178 A.3d at 814; cf. Working Families Party v. Commonwealth, ––– Pa. ––––, 209 A.3d 270,
      306-07 (2019) (Wecht, J., concurring and dissenting) (“The Free and Equal Elections Clause is compromised where the
      regulatory approach adopted by the legislature has the well-documented effect of ... depressing voter enthusiasm and
      participation.”).
12    Examining the Finances and Operations of the United States Postal Service During COVID-19 and Upcoming Elections:
      Hearing Before the S. Homeland Security Comm., 116th Cong. (Aug. 21, 2020).
13    Protecting the Timely Delivery of Mail, Medicine, and Mail-in Ballots: Hearing Before the H. Oversight & Gov't Reform
      Comm., 116th Cong. (Aug. 24, 2020).
14    SeePa. Const. art. VII, § 6 (“All laws regulating the holding of elections by the citizens ... shall be uniform throughout
      the State.”); Kuznik v. Westmoreland Cty. Bd. of Comm'rs, 588 Pa. 95, 902 A.2d 476, 490 (2006) (“We have held that
      ‘to be uniform in the constitutional sense ... a law [regulating the holding of elections] must treat all persons in the same
      circumstances alike.’ ”) (quoting Kerns v. Kane, 363 Pa. 276, 69 A.2d 388, 393 (1949)).




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 40
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 171 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

15    Cf. United States v. Starzecpyzel, 880 F.Supp. 1027, 1046 (S.D.N.Y. 1995) (noting the risk of “natural variations” in
      handwriting and citing factors such as “disease, intoxication and the passage of time,” and citing a putative handwriting
      expert as observing that “[s]ome people have a lot of individuality present in their writing and other people do not”).
16    See, e.g., Ariz. Dem. Party v. Hobbs, CV-20-01143-PHX-DLR, ––– F.Supp.3d ––––, 2020 WL 5423898 (D. Ariz. Sept.
      10, 2020); Richardson v. Tex. Sec. of State, SA-19-cv-00963-OLG, ––– F.Supp.3d ––––, 2020 WL 5367216 (W.D.
      Tex. Sept. 8, 2020); Frederick v. Lawson, 1:19-cv-01959-SEB-MDJ, ––– F. Supp. 3d ––––, 2020 WL 4882696 (S.D.
      Ind. Aug. 20, 2020); see also League of Un. Latin Am. Citizens of Iowa v. Pate, Polk Cty. CVCV056403, 2018 WL
      3946147, at *1 (Iowa Aug. 10, 2018) (enjoining use of signature-matching provisions in Iowa's Election Code); Martin v.
      Kemp, 341 F. Supp. 3d 1326 (N.D. Ga. 2018) (enjoining enforcement of Georgia statute permitting rejection of absentee
      ballots and ballot applications due to alleged signature mismatch), emergency motion for stay of injunction pending
      appeal denied, Georgia Muslim Voter Project v. Kemp, 918 F.3d 1262 (11th Cir. 2019); Saucedo v. Gardner, 335 F.
      Supp. 3d 202, 222 (D. N.H. 2018) (holding that New Hampshire's signature-match requirement for absentee ballots was
      facially unconstitutional under the Fourteenth Amendment); Florida Dem. Party v. Detzner, 4:16cv607-MW/CAS, 2016
      WL 6090943, at *9 (N.D. Fla. Oct. 16, 2016) (striking down Florida's mail-in ballot signature match law as violative of the
      Fourteenth Amendment); Zessar v. Helander, 05 C 1917, 2006 WL 642646, at *10 (N.D. Ill. 2006) (finding that the Illinois
      Election Code provisions requiring signature comparisons on absentee ballots violated voters’ due process rights); La
      Follette v. Padilla, CPF-17-515931, 2018 WL 3953766, at *3 (Cal. Super. Ct. Mar. 5, 2018) (holding that California Election
      Code ballot signature-mismatch provision facially violates due process); cf. Susie Armitage, Handwriting Disputes Cause
      Headaches for Some Absentee Voters, ProPublica (Nov. 5, 2018), www.propublica.org/article/handwriting-disputes-
      cause-headaches-for-some-absentee-voters (discussing legal challenges to signature-match laws).
17    Bush v. Gore, 531 U.S. 98, 109, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000) (per curiam).
18    During the pendency of this appeal, Secretary Boockvar issued a guidance document that, in furtherance of “consistency
      across the 67 counties,” instructs election officials that “[t]he Pennsylvania Election Code does not authorize the county
      board of elections to set aside returned absentee or mail-in ballots based solely on signature analysis by the county
      board of elections.” Guidance Concerning Examination of Absentee and Mail-In Ballot Return Envelopes at 3 (Sept.
      11, 2020) www.dos.pa.gov/VotingElections/OtherServicesEvents/Documents/Examination%20of%20Absentee%20and
      %20Mail-In%20Ballot%20Return%20Envelopes.pdf.
19    Borough of Pleasant Hills v. Carroll, 182 Pa.Super. 102, 125 A.2d 466, 469 (1956) (en banc) (emphasis in original).
20    Commonwealth ex rel. Bell v. Powell, 249 Pa. 144, 94 A. 746, 748 (1915) (cleaned up).
1     Article I, Section 5 of the Pennsylvania Constitution provides as follows:
         Elections shall be free and equal; and no power, civil or military, shall at any time interfere to prevent the free exercise
         of the right of suffrage.
      Pa. Const., art. 1, § 5.
2     Section 3046 of the Election Code provides courts of common pleas with authority, with some latitude, to make rulings
      on Election Day to secure compliance with the election laws. 25 P.S. § 6046. Specifically, a judge or judges from each
      county will remain in session on Election Day to “act as a committing magistrate for any violation of the election laws;
      shall settle summarily controversies that may arise with respect to the conduct of the election; shall issue process, if
      necessary, to enforce and secure compliance with the election laws; and shall decide such other matters pertaining to the
      election as may be necessary to carry out the intent of this act.” Id. The Commonwealth Court relied on Section 3046 in
      deciding In re General Election-1985, 109 Pa.Cmwlth. 604, 531 A.2d 836 (1987) (in light of a flood occurring on election
      day, the court of common pleas had the authority to suspend voting in certain districts until the emergency was over),
      appeal denied, 518 Pa. 653, 544 A.2d 963 (1988).
      The Majority relies on In re General Election-1985 to support our broad equitable powers to act in this case despite the
      limitations in Section 3046.
3     In this regard, we note that 25 P.S. § 3150.15 provides that county boards of elections must deliver the ballots to the
      voters within forty-eight hours after approval of the application. See25 P.S. § 3150.15 (“As additional applications are
      received and approved, the board shall deliver or mail official mail-in ballots to the additional electors within 48 hours.”).
4     To the extent that the non-severability clause in Section 11 of Act 77, 1 Pa.C.S. § 1925 is enforceable, I do not view
      the election specific remedies at issue here as-applied constitutional violation as triggering the draconian consequence.
      In the context of the COVID-19 pandemic, applying the non-severability provision to void Act 77 in its entirety would
      itself be unconstitutional, as it would disenfranchise a massive number of Pennsylvanians from the right to vote in the
      upcoming election.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               41
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 172 of 193
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644

      More broadly, in Stilp v. Commonwealth, [588 Pa. 539], 905 A.2d 918, 978 ([Pa.] 2006), this Court declined to apply an
      identically worded non-severability provision, id. at 973, refusing to allow the General Assembly to “dictate the effect of
      a judicial finding that a provision in an act is ‘invalid.’ ” Id. at 976. Here, as in Stilp, Act 77's boilerplate non-severability
      provision “sets forth no standard for measuring non-severability, but instead simply purports to dictate to the courts how
      they must decide severability.” Id. at 973.
1     Intervenors refers to the Republican Party of Pennsylvania and Joseph B. Scarnati III, President Pro Tempore,
      Jake Corman, Majority Leader of the Pennsylvania Senate, Bryan Cutler, Speaker of the Pennsylvania House of
      Representatives, and Kerry Benninghoff, Majority Leader of the Pennsylvania House of Representatives.
2     A stay may be granted where Petitioners, “make a substantial case on the merits and show that without the stay,
      irreparable injury will be suffered. Additionally, before granting a request for a stay, the court must be satisfied the issuance
      of the stay will not substantially harm other interested parties in the proceedings and will not adversely affect the public
      interest.” Maritrans G.P., Inc. v. Pepper, Hamilton & Scheetz, 573 A.2d 1001, 1003 (1990).


End of Document                                                         © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  42
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 173 of 193
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

                                                                *1 Plaintiffs filed this civil rights action to enjoin Centre
                                                               County, Delaware County, and the City of Philadelphia
    KeyCite Blue Flag – Appeal Notification                    (collectively “Defendants”) from receiving election grants
Appeal Filed by PENNSYLVANIA VOTERS ALLIANCE, ET AL v.
COUNTY OF CENTRE, ET AL, 3rd Cir., October 23, 2020            from the Center of Tech and Civic Life (“CTCL”).1 Plaintiffs
                 2020 WL 6158309                               argue that these grants violate the Election and Equal
   Only the Westlaw citation is currently available.           Protection Clauses of the United States Constitution,2 and that
   United States District Court, M.D. Pennsylvania.            they are preempted by both the Constitution and federal law.3

            PENNSYLVANIA VOTERS
                                                                 A. Plaintiffs
       ALLIANCE, et al., Plaintiffs,
                                                               Plaintiffs consist of the Pennsylvania Voters Alliance
                  v.                                           organization (“PVA”) and fourteen individual registered
    CENTRE COUNTY, et al., Defendants.                         voters who reside in Pennsylvania.4 These fourteen
                                                               individuals are residents of Centre County, Delaware County,
                    No. 4:20-CV-01761
                                                               and the City of Philadelphia.5 They all generally oppose the
                            |
                                                               election of “progressive” candidates in local, state, and federal
                    Filed 10/21/2020
                                                               elections.6
Attorneys and Law Firms

Jordan P. Shuber, Ronald T. Elliott, Thomas Eric Breth,           B. CTCL and the CTCL Grants
Dillon McCandless King Coulter & Graham, LLP, Butler,          CTCL, a non-party to this action, is a nonpartisan,
PA, Erick G. Kaardal, Pro Hac Vice, Mohrman, Kaardal           nonprofit organization formed in 2012 by a “team of civic
& Erickson, P.A., Minneapolis, MN, Thomas W. King, III,        technologists, trainers, researchers, election administration
Dillon McCandless King Coulter & Graham LLP, Buter, PA,        and data experts” to “foster a more informed and engaged
for Plaintiffs.                                                democracy” and to help “modernize elections.”7 CTCL has
                                                               designated $250,000,000 in grant money to be paid to election
Elizabeth A. Dupuis, Babst Calland, State College, PA, Molly
                                                               offices across the country “to help ensure that [these offices]
E. Meacham, Babst, Calland, Clements and Zomnir, P.C.,
                                                               have the staffing, training, and equipment necessary so this
Pittsburgh, PA, for Defendant Centre County.
                                                               November every eligible voter can participate in a safe and
Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro       timely way and have their vote counted.”8
Hac Vice, Terence M. Grugan, Pro Hac Vice, Timothy D.
Katsiff, Ballard Spahr LLP, Philadelphia, PA, for Defendant    These funds may be used for election-related expenses,
Delaware County.                                               including to: maintain in-person polling on election day;
                                                               obtain personal protective equipment for election officials
Claire Ann Blewitt, Jerry R. Desiderato, Timothy James Ford,   and voters; support drive-thru voting; publish reminders to
Dilworth Paxson LLP, Philadelphia, PA, for Defendant the       voters to update their voter registration information; educate
City of Philadelphia.                                          voters on election policies and procedure; recruit and hire
                                                               poll workers; provide increased cleaning and sanitation at poll
Michele D. Hangley, Robert A. Wiygul, Hangley Aronchick
                                                               sites; train poll workers; expand in-person early voting sites;
Segal Pudlin& Schiller, Philadelphia, PA, Stephen Moniak,
                                                               and deploy additional staff or technology to improve mail
Pa Office of Attorney General, Harrisburg, PA, for Defendant
Kathy Boockvar.                                                ballot processing.9

                                                               CTCL provides grant funds to any local election office that
MEMORANDUM OPINION                                             applies, and the final grant is calculated using nonpartisan
                                                               criteria.10 CTCL reports that over 1,100 local election
Matthew W. Brann, United States District Judge                 administrators across the country have applied for CTCL
                                                               grants, including eighteen counties within Pennsylvania, as
I. BACKGROUND


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 174 of 193
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

well as the Pennsylvania Department of State.11 Of these
eighteen counties, eleven voted for Donald Trump over                Plaintiffs have filed a motion for a temporary restraining order
Hillary Clinton in the 2016 election, “and five did so by more       and preliminary injunction.23 They contend that: they are
than a two-to-one margin.”12                                         likely to succeed on the merits of their claims; they will be
                                                                     irreparably harmed absent an injunction; there will be little
 *2 Nevertheless, Plaintiffs claim that CTCL provides                to no harm to Defendants should an injunction issue; and the
funds only to regions that contain “demographics with                public interest weighs in favor of an injunction.24
overwhelmingly progressive voters.”13 Plaintiffs count
Defendants among such regions, and note that for the 2016            Plaintiffs make sweeping constitutional claims. But there
presidential election, Hillary Clinton received 84.3% of the         is less to this case than meets the eye. That is because,
votes in Philadelphia, 61.58% of the votes in Delaware               despite their assertions, Plaintiffs cannot satisfy the threshold
                                                                     standing requirement of Article III. The Court thus concludes
County, and 50.93% of the votes in Centre County.14
                                                                     that it cannot reach the merits of Plaintiffs’ motion because
                                                                     they lack standing. Accordingly, the complaint will be
   C. Procedural Posture                                             dismissed without prejudice.25
The genesis of this action stems from Defendants’ decision
to accept funding from CTCL, allegedly without the consent
of the United States Congress or the Commonwealth of                 II. DISCUSSION
                                                                      *3 “Article III of the United States Constitution limits the
Pennsylvania.15 Each Defendant has accepted grant money
                                                                     power of the federal judiciary to ‘cases’ and ‘controversies.’
from CTCL to varying degrees.16 This money has been
                                                                     ”26 “For a federal court to exercise jurisdiction under Article
used to fund various election-related initiatives and to defray
                                                                     III, plaintiffs must allege—and eventually prove—that they
certain election-related expenses. For example, Defendants
have used CTCL moneys to: purchase processing equipment              hav[e] ‘standing’ to pursue their claims.”27 “The [United
for mail-in and absentee voting; create satellite election           States] Supreme Court has repeatedly described the question
offices; install secure drop-boxes; pay for in-person voting         of Article III standing as a ‘threshold’ issue.”28 “It is an
expenses; and cover the cost of printing and postage.17              ‘irreducible constitutional minimum,’ without which a court
All three counties have also received election grants under          would not have jurisdiction to pass on the merits of the
the Help America Vote Act (“HAVA”) and the Coronavirus               action.”29 “As a result, federal courts ‘have an obligation to
Aid, Relief, and Economic Securities Act, both of which              assure themselves of litigants’ standing under Article III.’
are distributed by the Secretary of the Commonwealth of              ”30 As the United States Court of Appeals for the Third
               18
Pennsylvania.                                                        Circuit has explained, the “continuing obligation to assure
                                                                     that [courts] have jurisdiction requires that [they] raise the
Plaintiffs allege that Defendants’ acceptance of the CTCL            issue of standing sua sponte.”31
grants is unlawful for two reasons. First, they argue that any
authority granted to the Defendants to receive these CTCL            “The plaintiff, ‘as the party invoking federal jurisdiction,’
grants is preempted by the Elections Clause, the Supremacy           bears the burden of establishing the minimal requirements
Clause, HAVA, and the National Voters Registration Act.19            of Article III standing: ‘(1) an injury in fact, (2) that is
And second, Plaintiffs claim that the grants directly violate        fairly traceable to the challenged conduct of the defendant,
the Pennsylvania Election Code, the Election Clause of the           and (3) that is likely to be redressed by a favorable judicial
United States Constitution, and the Equal Protection Clause          decision.’ ”32 “In assessing whether a plaintiff has carried
                                20
of the Fourteenth Amendment. Specifically, Plaintiffs argue          this burden, [courts must] separate [the] standing inquiry
that the CTCL grants violate the Equal Protection Clause             from any assessment of the merits of the plaintiff's claim.”33
because only some counties chose to apply for them; thus             “To maintain this fundamental separation between standing
resulting in those counties with CTCL funding having more            and merits at the dismissal stage, [courts] assume for the
money to spend on elections than those who chose to forgo            purposes of [the] standing inquiry that a plaintiff has stated
applying.21 It is this resultant inequity that Plaintiffs argue is   valid legal claims.”34 “While [the Court's] standing inquiry
                    22
unconstitutional.                                                    may necessarily reference the nature and source of the claims


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 175 of 193
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

asserted, [the Court's] focus remains on whether the plaintiff      In the voting rights context, the Supreme Court has “long
is the proper party to bring those claims.” 35                      recognized that a person's right to vote is individual and
                                                                    personal in nature.”45 But this right does not give plaintiffs
Plaintiffs assert three theories of standing.36 First, they argue   carte blanche to challenge any action that conceivably
that the CTCL grants disadvantage the Plaintiffs because they       infringes upon that right. For example, a mere violation
provide an advantage to progressive and Democrat candidates         of the Elections Clause, on its own, will not support

in the counties where Plaintiffs live and vote.37 Second, they      standing because it constitutes a generalized grievance.46
argue that, without injunctive relief, the CTCL grants will         Nor will “statewide harm” to a voter's interest in “collective
delegitimize and thus invalidate the elections, consequently        representation in the legislature” or in “influencing the
resulting in Plaintiffs lacking political representation until      legislature's overall ‘composition and policymaking.’ ”47
the election can be re-done.38 Third, Plaintiffs offer the          To the extent that the latter interest is recognized, it is
novel theory that they have suffered an injury as a third-          “embodied in [an individual's] right to vote for [his or her]
party beneficiary to the “social contract” between the federal      representative.”48
government and the individual States.39
                                                                    In asserting their first theory of standing, Plaintiffs argue
None of these theories are persuasive. Plaintiffs have not          that Defendants, by accepting and using CTCL funding, have
shown that they can satisfy any of the three elements of            disadvantaged and wasted Plaintiffs’ votes in the upcoming
standing. That is, Plaintiffs have not shown that they will         state and federal elections.49 They claim that Defendants
suffer an injury in fact, that any injury is fairly traceable       accepted CTCL funding “for the specific purpose to maintain,
to Defendants, or that any purported injury is likely to be         promote, or favor a historic specific demographic group that
redressable. Consequently, their complaint is dismissed.            can influence the outcome of federal elections within the
                                                                    boundaries of those counties and city.”50 The general crux
                                                                    of this argument seems to be that Defendants’ use of CTCL
  A. Injury in Fact
                                                                    funding will improve voter turnout which in turn will make
 *4 Plaintiffs have not alleged an injury in fact sufficient to
                                                                    it more likely that progressive candidates will succeed in the
support standing. “To establish Article III standing, an injury
                                                                    upcoming election.
must be ‘concrete, particularized, and actual or imminent.’ ”40
Plaintiffs’ injuries lack particularity and imminence, and the      Importantly, however, Plaintiffs try to dodge the burden
Court accordingly dismisses this action for lack of standing.       of articulating precisely which of their interests have been
                                                                    purportedly infringed. Despite citing their “right to vote,”
                                                                    Plaintiffs do not allege that CTCL funding has actually been
1. Particularity                                                    used to restrict that right. They do not argue that Defendants
                                                                    have used the CTCL funding to impede Plaintiffs’ ability
All three of Plaintiffs’ alleged injuries constitute generalized    to vote or deny them the ability to effectively participate
grievances and are thus insufficiently particularized to            in the upcoming election. Moreover, Plaintiffs remain free
support standing. Limiting jurisdiction to those cases which        to advocate on behalf of their preferred candidates and
are “personal and individual” to the party “ensures that            encourage others to vote.51 Thus, Plaintiffs’ appear to allege
                                                   41
courts exercise power that is judicial in nature.” Thus, the        only that their right to vote has been infringed because it
Supreme Court has made clear that “[a] federal court is not         now might be more difficult for them to elect their preferred
‘a forum for generalized grievances.’ ”42 The Supreme Court         candidate.
defines generalized grievances as those “predicated upon an
interest ... which is held in common by all members of the           *5 Plaintiffs’ argument is unavailing because, at core, their
                                                                    claim is merely a generalized grievance. Though Plaintiffs
public.”43 As a result, the Supreme Court has repeatedly
                                                                    have done a valiant job of disguising it, the only interest
rejected challenges to government action premised solely on
                                                                    they have identified is of a general nature: that Plaintiffs
an individual's general interest in ensuring that the law is
                                                                    ability to influence state and federal elections will be diluted
followed.44
                                                                    if Defendants take steps that might result in increased
                                                                    voter turnout. This is not a legally cognizable injury under


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 176 of 193
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

Article III. And it is “precisely the kind of undifferentiated,    certainly impending.”57 Standing thus cannot be predicated
generalized grievance about the conduct of government that
                                                                   on a “highly attenuated chain of possibilities.”58 And
[the Supreme Court has] refused to countenance in the
                                                                   courts should exercise caution when determining whether to
past.”52 The Court therefore finds Plaintiffs’ first theory        “endorse standing theories that rest on speculation about the
insufficient to support standing.
                                                                   decisions of independent actors.”59

Plaintiffs’ second theory of standing also fails because
                                                                    *6 Plaintiffs’ theories of standing fail to show that any
it constitutes a generalized grievance. Plaintiffs argue
                                                                   alleged injury is certainly impending because they rely on a
that maintaining CTCL's grants to Defendants would
                                                                   highly attenuated causal chain of events. For example, both
result in Plaintiffs losing representation in their individual
                                                                   theories require the Court to assume that: (1) CTCL funding
districts (because the election results would be subsequently
                                                                   will result in higher voter turnout; (2) any higher voter turnout
invalidated). But the Court is not aware of any cases holding
                                                                   will be in support of progressive candidates; (3) the higher
that the right to be politically represented is a legally
                                                                   voter turnout will be significant enough to impact the outcome
cognizable interest under Article III. And the Court declines
                                                                   of the election; (4) this turnout will impact the election in
to expand standing doctrine in such a manner, especially given
                                                                   favor of progressive candidates; and (5) regarding Plaintiffs’
that any right to political representation would be one “held in
                                                                   second theory, that a party will challenge the election if this
common by all members” of the county.53 This injury is not         Court does not grant Plaintiffs’ motion and that challenge will
sufficiently particularized, and thus does not satisfy standing.   result in the invalidation of the election results.

Finally, Plaintiffs’ third theory of injury also constitutes       None of these assumptions are supported by the record.
a generalized grievance. They claim that there is a                Defendants have used CTCL funding in a nonpartisan way to
social contract between the federal government and the             facilitate the upcoming election; they have spent the CTCL
individual States, and that Plaintiffs, as citizens, are third-    money to set up satellite election offices, offer dropboxes, and
party beneficiaries to this contract. The general thrust           pay for various election-related expenses. Defendants have
of this argument is that Plaintiffs’ interest as third-party       notably not attempted to use the CTCL funds to increase
beneficiaries are harmed whenever the government violates          voter turnout by, for example, implementing get-out-the-vote
the Constitution, and that this injury is particularized enough    efforts. There simply is no indication in the record that CTCL
to predicate standing.                                             funds will increase voter turnout at all, which Plaintiffs allege
                                                                   is the root cause of their purported harm.60
The Court cannot accept this argument. To adopt Plaintiffs’
conception of standing would be to reject the entirety of
                                                                   Further, nothing in the record suggests that, if Defendants’
standing doctrine as it exists today. Under Plaintiffs’ theory,
                                                                   use of the CTCL funding does increase voter turnout, it will
any citizen of the United States would have standing to
                                                                   necessarily benefit progressive candidates. The implication
challenge any constitutional violation for any reason. This
                                                                   that increased voter turnout is inherently beneficial to
is simply not supported by precedent or doctrine.54 And the
                                                                   progressive candidates is dubious at best.61 And the Court
Court declines to take such an expansive approach in this case.
                                                                   finds this assumption far too dependent on the actions of tens,
                                                                   if not hundreds, of thousands of voters to premise standing.
                                                                   As a result, the Court finds that Plaintiffs’ injuries are too
2. Imminence                                                       speculative and not sufficiently imminent to support standing.

Even if Plaintiffs could establish that their first two theories
state a particularized and concrete injury, the alleged injuries     B. Causation
are far too speculative to support standing.55 To show             Plaintiffs also fail to establish that any alleged injury “is fairly
standing for an alleged future injury, a party must show that      traceable to the challenged conduct of the defendant.”62 In
the injury is imminent.56 “Although imminence is concededly        Allen v. Wright, the Supreme Court concluded that standing
a somewhat elastic concept, it cannot be stretched beyond          was absent where “[t]he links in the chain of causation
its purpose, which is to ensure the alleged injury is not          between the challenged Government conduct and the asserted
too speculative for Article III purposes—that the injury is        injury [we]re far too weak for the chain as a whole to sustain



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
            Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 177 of 193
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

                                                                   grants because they are targeted to counties and cities with
respondents’ standing.”63 There, the plaintiffs challenged
                                                                   progressive voter patterns.”69 Because Plaintiffs’ injuries are
the Internal Revenue Service's grant of tax-exempt status to
                                                                   not fairly traceable to Defendants’ actions but, instead, to the
certain racially discriminatory schools, arguing that such tax-
                                                                   actions of a non-defendant (CTCL), Plaintiffs do not have
exempt status aided the schools in maintaining segregation
and, accordingly, in harming their children by forcing them to     standing to pursue their claims in this action.70
attend segregated schools.64
                                                                     C. Redressability
Such alleged harm was “not fairly traceable to the                 Lastly, the Court finds that standing is absent because
Government conduct respondents challenge as unlawful”              Plaintiffs have not demonstrated that any purported harm is
because there was no evidence that “there were enough
                                                                   likely to be redressed by a favorable decision.71 At bottom,
racially discriminatory private schools receiving tax
                                                                   Plaintiffs claim rests on supposition—their conclusion that
exemptions in respondents’ communities for withdrawal
                                                                   safer and more efficient voting as a result of CTCL
of those exemptions to make an appreciable difference in
                                                                   funds will necessarily lead to increased progressive voter
public school integration.”65 The Supreme Court noted that         turnout, thereby harming Plaintiffs’ preferred conservative
it was unclear “how many racially discriminatory private           candidates.
schools [we]re in fact receiving tax exemptions,” whether
the withdrawal of tax-exempt status “from any particular           However, as discussed above, there is no evidence that CTCL
school would lead the school to change its policies,” “whether     funds will result in an increase in voter participation. Indeed,
any given parent of a child attending such a private school        a majority of the funding appears to be dedicated to assisting
would decide to transfer the child to public school as a           with the processing of mail-in voting and, thus, would appear
result of any changes in educational or financial policy made      likely to have no discernable effect on voter turnout. It appears
by the private school once it was threatened with loss of          then that the harm alleged by Plaintiffs would instead be
tax-exempt status,” or “whether, in a particular community,        caused by the number of progressive voters who may turn
a large enough number of the numerous relevant school              out to vote, not by additional funding that increases the safety
officials and parents would reach decisions that collectively      and efficiency of the election in the Defendant counties.
would have a significant impact on the racial composition of       Consequently, simply forcing Defendants to return all CTCL
the public schools.”66                                             funding is not likely to stem the harm of which Plaintiffs
                                                                   complain, as those voters may still turn out regardless of
 *7 Ultimately, any alleged harm “involve[d] numerous third        whether or not Defendants keep or return the CTCL grant.
parties (officials of racially discriminatory schools receiving
tax exemptions and the parents of children attending such          It is therefore “entirely conjectural whether the ... activity that
schools) who may not even exist in respondents’ communities        affects respondents will be altered or affected by” the Court
and whose independent decisions may not collectively have          blocking Defendants from using CTCL funding.72 Because
a significant effect on the ability of public school students      Plaintiffs’ alleged injuries stem from the actions of voters,
to receive a desegregated education.”67 Given that the harm        not Defendants, their claims are not redressable and the Court
was not directly traceable to the IRS, the Supreme Court           finds that they lack standing.
concluded that plaintiffs did not have standing to pursue their
claims.68
                                                                   III. CONCLUSION
                                                                   In accordance with the above discussion, Plaintiffs’ complaint
Here too, Plaintiffs’ alleged harms result from a third-
                                                                   will be dismissed without prejudice for lack of standing.
party and, thus, their alleged injuries are not fairly traceable
to Defendants. The purported injuries here arise not from
                                                                   *8 An appropriate Order follows.
Defendants’ acceptance of CTCL funds, but from CTCL's
decision to allegedly direct those funds to counties with
higher rates of progressive voters. Indeed, Plaintiffs make        All Citations
clear in their amended complaint that they are not harmed by
the use of funds to secure a safer and more efficient election,    --- F.Supp.3d ----, 2020 WL 6158309
but instead “are injured by CTCL's private federal election


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
             Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 178 of 193
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309



Footnotes
1      Doc. 1. Plaintiffs have since amended their complaint and added Kathy Boockvar, in her capacity as Secretary of the
       Commonwealth of Pennsylvania, as a Defendant. Doc. 38 at ¶ 196.
2      Id. at ¶¶ 102-76.
3      Id. at ¶¶ 177-216. Specifically, Plaintiffs argue that these grants are preempted by the Elections Clause, the Supremacy
       Clause, the Help America Vote Act, and the National Voters Registration Act. Id.
4      Id. at ¶¶ 4-18.
5      Id. at ¶¶ 5-18.
6      Id. Several Plaintiffs are members of the Pennsylvania House of Representatives and several are Republican candidates
       in the upcoming election. Id. at ¶¶ 5, 9-18. But because neither group asserts claims based on these statuses, they will
       be treated the same as the other individual Plaintiffs.
7      Id. at ¶ 44; Doc. 37 at 5.
8      Doc. 38 at ¶ 55.
9      Id. at ¶ 59.
10     Doc. 37 at 6.
11     Id.
12     Id.
13     Id. at 17. Specifically, Plaintiffs contend that CTCL is “a progressive organization [that] targets urban counties and cities
       for its private federal election grants to turn out the progressive vote so [that] progressive candidates win.” Doc. 38 at ¶ 53.
14     Id. at ¶¶ 72-74.
15     Id. at ¶¶ 79-83.
16     Philadelphia received $10,012,000, Delaware County received $2,200,000, and Centre County received $863,838. Id.;
       see Doc. 37 at 15-16.
17     Doc. 38-3.
18     Doc. 38 at ¶¶ 87-97.
19     Id. at ¶¶ 102-76.
20     Id. at ¶¶ 176-217.
21     Id. at ¶¶ 211, 213.
22     Id. Plaintiffs’ claims against Defendant Boockvar are premised on the alleged illegality of the CTCL grants. Plaintiffs argue
       that Boockvar is culpable because she permitted Defendants to accept the grants.
23     Doc. 4.
24     Doc. 5.
25     See Cottrell v. Alcon Labs., 874 F.3d 154, 164 n.7 (3d Cir. 2017) (“Because the absence of standing leaves the court
       without subject matter jurisdiction to reach a decision on the merits, dismissals ‘with prejudice’ for lack of standing are
       generally improper”).
26     Id. at 161-62 (quoting U.S. Const. art. III).
27     Id.
28     Wayne Land & Mineral Grp., LLC v. Delaware River Basin Comm'n, 959 F.3d 569, 573-74 (3d Cir. 2020) (quoting Va.
       House of Delegates v. Bethune-Hill, ––– U.S. ––––, 139 S. Ct. 1945, 1951, 204 L.Ed.2d 305 (2019)).
29     Id. at 574 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).
30     Id. (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 340, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006) (brackets
       omitted)).
31     Id. (brackets and ellipsis omitted).
32     Cottrell, 874 F.3d at 162 (quoting Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016)
       (ellipsis omitted)).
33     Id.
34     Id.
35     Id. (brackets, citation, and internal quotation marks omitted).
36     Plaintiff PVA premises its associational standing on the standing of its members, the individual named Plaintiffs in this
       case. Doc. 39 at 4. Accordingly, the Court will analyze Plaintiffs’ standing together. Similarly, because Plaintiffs base


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
             Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 179 of 193
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

       their theories of standing against all Defendants on the same injuries, the Court will analyze Plaintiffs’ standing against
       the Defendants as a whole.
37     Id. at 5-7.
38     Id. at 7.
39     Id. at 9-10.
40     Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013) (quoting Monsanto Co. v.
       Geertson Seed Farms, 561 U.S. 139, 149, 130 S.Ct. 2743, 177 L.Ed.2d 461 (2010)).
41     Lance v. Coffman, 549 U.S. 437, 441, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007).
42     Gill v. Whitford, ––– U.S. ––––, 183 S. Ct. 1916, 1929, 201 L.Ed.2d 313 (2018).
43     Lance, 549 U.S. at 441, 127 S.Ct. 1194.
44     E.g., id. at 442; United States v. Richardson, 418 U.S. 166, 176-77, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974); Schlesinger
       v. Reservists Comm. to Stop the War, 418 U.S. 208, 220-21, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974).
45     Lance, 549 U.S. at 442, 127 S.Ct. 1194.
46     Id.
47     Gill, ––– U.S. at ––––, 138 S. Ct. at 1931.
48     Id.
49     Doc. 39 at 6.
50     Id.
51     Their efforts may even be more easily rewarded now that Defendants have taken additional steps to facilitate early and
       in-person voting.
52     Lance, 549 U.S. at 442, 127 S.Ct. 1194.
53     Schlesinger, 418 U.S. at 220, 94 S.Ct. 2925.
54     Lance, 549 U.S. at 441, 127 S.Ct. 1194 (asserting only that the law has not been followed is insufficient to establish
       standing); Richardson, 418 U.S. at 176-77, 94 S.Ct. 2940 (holding that a federal taxpayer does not have standing to
       challenge certain CIA expenditures as a violation of the Constitution's Accounts Clause absent a showing that he suffered
       a particular injury); Schlesinger, 418 U.S. at 220, 94 S.Ct. 2925 (“[S]tanding to sue may not be predicated upon an interest
       of the kind alleged here which is held in common by all members of the public, because of the necessarily abstract nature
       of the injury all citizens share.”).
55     It is clear that Plaintiffs’ “social contract” theory is too generalized to establish standing.
56     Clapper, 568 U.S. at 409, 133 S.Ct. 1138.
57     Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 565, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)) (emphasis in
       original).
58     Id. at 410, 133 S.Ct. 1138.
59     Id. at 414, 133 S.Ct. 1138.
60     It could be argued that safer, more efficient funding will increase voter turnout in these areas. However, it is equally
       likely that even without safe and efficient funding, voters in a presidential election—especially one that is viewed as
       highly consequential to both Republican and Democratic voters—will still be motivated to turn out in the same numbers
       regardless of any risks associated with voting during a pandemic.
61     As the adage goes, “a rising tide lifts all boats.” Missouri v. Jenkins, 515 U.S. 70, 102, 115 S.Ct. 2038, 132 L.Ed.2d
       63 (1995).
62     Cottrell, 874 F.3d at 162.
63     Allen v. Wright, 468 U.S. 737, 759, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other grounds by Lexmark Int'l,
       Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 S.Ct. 1377, 188 L.Ed.2d 392 (2014).
64     Id. at 743-45, 104 S.Ct. 3315
65     Id. at 757-58, 104 S.Ct. 3315.
66     Id. at 758, 104 S.Ct. 3315.
67     Id. at 759, 104 S.Ct. 3315.
68     Id. at 759-60, 104 S.Ct. 3315.
69     Doc. 38 at 2.
70     See Leeke v. Timmerman, 454 U.S. 83, 86-87, 102 S.Ct. 69, 70 L.Ed.2d 65 (1981) (injury indirect insufficient to support
       standing because injury turned on the action of a prosecutor who was not a party not before the court); Linda R.S. v.



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          7
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 180 of 193
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

       Richard D., 410 U.S. 614, 617-18, 93 S.Ct. 1146, 35 L.Ed.2d 536 (1973) (injury too indirect to support standing where
       injury turned on the action of non-party actor).
71     Cottrell, 874 F.3d at 162.
72     Lujan, 504 U.S. at 571, 112 S.Ct. 2130.


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S.
                                                                                              Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 181 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

                                                                    dismissed without prejudice, permitting Plaintiffs, pro se
                                                                    litigants, leave to amend their Complaint to establish a basis
                    2013 WL 1869095
                                                                    for subject matter jurisdiction. Despite Plaintiffs' assertions,
               United States District Court,
                                                                    however, this Court lacks subject matter jurisdiction over
                   W.D. Pennsylvania.
                                                                    Plaintiffs' monetary claims, brought pursuant to the Federal
                                                                    Tort Claim Act and 26 U.S.C. § 7426(h), because the
      Jasmine P. SHAH, Peter I. Shah, and
                                                                    United States has not waived its sovereign immunity for
      Janum Management, LLC, Plaintiffs,                            the claims Plaintiffs assert, as discussed more fully below
                     v.                                             (see infra Part V.A.I). From the face of Plaintiffs Complaint,
                                                                    it is questionable whether this Court has jurisdiction over
   UNITED STATES of America, Defendant.
                                                                    Plaintiffs' non-monetary claims.2 However, because the Court
                Civil Action No. 3:12–cv–119.                       concludes, for reasons explained below, that even if Plaintiffs
                              |                                     amended their Complaint to clearly state a basis for subject
                         May 3, 2013.                               matter jurisdiction, Plaintiff's claims would be barred by res
                                                                    judicata, the Court will grant the United States' Motion to
Attorneys and Law Firms                                             Dismiss, without leave to amend.

Jasmine P. Shah, Belle Mead, NJ, pro se.
                                                                    III. FACTUAL AND PROCEDURAL BACKGROUND
Peter I. Shah, Belle Mead, NJ, pro se.
                                                                    This case arises from a dispute between Plaintiffs Peter
Megan E. Farrell, United States Attorney's Office, Pittsburgh,      and Jasmine Shah (hereinafter “the Shahs”) and Janum
PA, Melissa Dickey, United States Department of Justice,            Management LLC (hereinafter “Janum”) and the United
Washington, DC, for Defendant.                                      States over property (hereinafter the “property” or “Real
                                                                    Property”) owned by Plaintiffs3 in Clearfield County,
                                                                    Pennsylvania, upon which the United States seeks to foreclose
MEMORANDUM OPINION AND ORDER                                        pursuant to an Order previously entered by this Court in
                                                                    United States v. R.S. Carlin, No. 3:10–cv–2724 (hereinafter
KIM R. GIBSON, District Judge.                                      “the R.S. Carlin matter” or “R.S. Carlin” ) (3:10–cv–272,
                                                                    Doc. No. 30).
I. SYNOPSIS
 *1 This matter comes before the Court on the United States'
                                                                    This case traces its origins to the alleged failure of a now
Motion to Dismiss Plaintiffs' Complaint (Doc. No. 17) and
                                                                    defunct Pennsylvania corporation, R.S. Carlin, to pay taxes
Plaintiffs' Motion to Amend Complaint (Doc. No. 24). For
                                                                    to Clearfield County, Pennsylvania for the 2006 tax year and
reasons that follow, the Court will GRANT United States'
                                                                    to the IRS for tax years 1994, 1996, 1997, 1998, and 1999.
Motion to Dismiss and DENY Plaintiffs' Motion to Amend.
                                                                    (See 3:10–cv–272, Doc. No. 1 at 2–4). In an effort to recover
                                                                    the unpaid taxes, Clearfield County sold two tracts of R.S.
II. JURISDICTION                                                    Carlin's land in 2008 to Janum Management LLC (hereinafter
Federal Courts are courts of limited jurisdiction, presumed         “Janum”) in a tax sale. (See Doc. No. 1 at 4; 3:10–cv–272,
not to have jurisdiction without affirmative evidence of this       Doc. No. 1 at 4). Two years later, in November 2010, the
fact. Nuveen Mun. Trust v. Withumsmith Brown, P.C., 692 F.3d        United States filed a Complaint for Federal Taxes in this Court
283, 293 (3d Cir.2012). The party asserting a federal court's       naming R.S. Carlin and Janum as Defendants. (See 3:10–cv–
jurisdiction bears the burden of proving that jurisdiction exits.   272, Doc. No. 1 at 4.) The United States acknowledged the
Id. Plaintiffs cite several statutory provisions which they         property was purchased by Janum from Clearfield County but
contend give the Court jurisdiction over this action. (See Doc.     alleged the County's Tax Claim Bureau did not give notice
No. 1 at 2.) District Courts have an independent obligation to      of the 2008 sale to the United States or the Internal Revenue
                                                                    Service and that the IRS' outstanding tax liens therefore
address issues of subject matter jurisdiction,1 Nuveen Mun.
                                                                    remained in effect on the property. (Id. at 4–5).
Trust, 692 F.3d at 293, and should this Court find subject
matter jurisdiction lacking, Plaintiffs' Complaint would be



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 182 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

 *2 In February 2011, Peter Shah, as managing member             grounds that the United States' lien on the property expired
of Janum and “current owner of the subject property,” filed      when the government failed to re-file a Notice of Federal
an Answer to the United States' Complaint on behalf of           Tax Lien. (See Doc. No. 1 at 3–5.) Plaintiffs also filed an
Janum. (See 3:10–cv–272, Doc. No. 8 at 1.) Following a           “Instant Motion for Injunction” (Doc. No. 8), which this Court
status conference attended by the United States and Mr. Shah,    construed as containing a request for a preliminary injunction
on behalf of Janum, during which the Court encouraged            (see Doc. No. 16 at 1). Plaintiffs' request for a preliminary
Mr. Shah to obtain an attorney (see 3:10–cv–272, Doc.            injunction was denied (see Doc. No. 16), however, in response
No. 12), the United States moved for a default judgment          to Plaintiffs' “Instant Motion for Injunction,” the United
against Defendant R.S. Carlin (see 3:10–cv–272, Doc. No.         States agreed not to execute the R.S. Carlin Order of Sale until
15). Mr. Shah, again on behalf of Janum, filed a Response        resolution of this case (see Doc. No. 13 at 1).5 The United
in Opposition to the United States' Motion for Default           States subsequently filed a Motion to Dismiss on October
Judgment. (See 3:10–cv–272, Doc. No. 17.) In November            4, 2012, (Doc. No. 17), accompanied by a Brief in Support
2011, the Court ordered Janum to obtain counsel within sixty     (Doc. No. 18). Plaintiffs opposed the United States' Motion
days, or show cause why a default judgment should not be         to Dismiss through three filings: Document Numbers 26, 27,
entered against it. (See 3:10–cv–272, Doc. No. 25.) A default    and 31. The United States filed a Reply Brief in Support
judgment was subsequently entered against R.S. Carlin. (See      of Its Motion to Dismiss (Doc. No. 30) after being granted
3:10–cv–272, Doc. No. 27.)                                       leave to do so by the Court (see Doc. No. 29). Plaintiffs also
                                                                 filed a motion to amend their Complaint, entitled “Request
Upon finding that Janum failed to obtain counsel or show         to Amend” (hereinafter Plaintiffs' “Motion to Amend”) on
cause why a default judgment should not be entered against it,   October 24, 2012 (Doc. No. 24), which the United States
the Court entered a default judgment against Janum on April      opposes (Doc. No. 25). Both the United States' Motion to
2, 2012 and ordered that the federal tax liens be foreclosed     Dismiss and Plaintiffs' Motion to Amend are now ripe for
against the property. (See 3:10–cv–272, Doc. No. 30). Prior      disposition. The Court will address both the United States'
to the Court's entry of the default judgment against Janum,      Motion to Dismiss and the Plaintiffs' Motion to Amend in the
Janum attempted to file a “Response to Motion for Entry          instant Memorandum Opinion.
of Default Judgment” (3:10–cv–272, Doc. No. 31), but this
Response was not docketed until April 3, 2013 (see 3:10–cv–
272, Doc. No. 32 at 1). On April 3, 2012, however, the Court     IV. STANDARD OF REVIEW
reaffirmed the default judgment against Janum and struck the      *3 As stated above, the plaintiff bears the burden of proving
Response filed by Janum. (See id. at 1.) The Court noted         that subject matter jurisdiction exists. See Nuveen Mun. Trust
that Janum had failed to obtain counsel or show good cause       v. Withumsmith Brown, P.C., 692 F.3d 283, 293 (3d Cir.2012).
as to why the company had not obtained an attorney. (See         In Mortensen v. First Federal Savings and Loan Association,
id. at 1–2.) The Court also pointed out that Mr. Shah had        549 F.2d 884, 891 (3d Cir.1977), “the Third Circuit explained
continued to appear on behalf of Janum despite the Court's       that Rule 12(b)(1) motions fall into two categories: facial
admonitions. (See id.) The Court repeatedly struck documents     and factual.” Abulkhair v. Bush, No. 08–cv–5410 (DMC)
filed by Mr. Shah, including his Answer to the United States'    (MF), 2010 U.S. Dist. LEXIS 59027, at *9–10, 2010 WL
Complaint and documents filed after the Court entered the        2521760 (D. N.J. June 14, 2010). As succinctly explained by
default judgment against Janum, because Mr. Shah was not a       the District Court for the District of New Jersey,
party to the case or Janum's attorney. (See 3:10–cv–272, Doc.
No. 26; 3:10–cv–272, Doc. No. 43.)                                 “A facial attack on jurisdiction is directed to the
                                                                   sufficiency of the pleading as a basis for subject matter
During the pendency of the R.S. Carlin matter, on November         jurisdiction.” [Int't Dev. Corp. v. Richmond, No. 09–
2, 2011, the Shahs, as owners of Janum, transferred the Real       2495(GBE), 2009 U.S. Dist. LEXIS 106326, at *2, 2009
Property at issue from Janum to themselves for ten dollars.        WL 3818141 (D.N.J. Nov. 13, 2009).] Accordingly, “the
(See Doc. No. 1 at 3, 8–9.) Subsequently, in June 2012,            court must only consider the allegations of the complaint
Janum, and the Shahs as the new property owners, filed a           and documents referenced therein and attached thereto in
Complaint in the instant matter against the United States to       the light most favorable to the plaintiff.” Gould Electronics,
recover damages, and for other relief, allegedly incurred due      Inc. v. United States, 220 F.3d 169, 176 (3d Cir.2000).
to the foreclosure ordered by the Court in R.S. Carlin, on the     In contrast, when the court considers a factual attack
                                                                   on jurisdiction under 12(b)(1), “the trial court is free to


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 183 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

  weigh the evidence and satisfy itself as to the existence        (2) “requires a ‘showing’ rather than a blanket assertion of
  of its power to hear the case.” Mortensen, 549 F.2d              an entitlement to relief.” Id. (quoting Twombly, 550 U.S. at
  at 891. No presumption of truthfulness attaches to the           556 n. 3). “[L]egal conclusions” and “[t]hreadbare recitals of
  allegations of the complaint insofar as they concern subject     elements of a cause of action, supported by mere conclusory
  matter jurisdiction. Id. Should factual issues arise regarding   statements, do not suffice” as bona fide factual material.
  subject matter jurisdiction, the court may consider exhibits     Iqbal, 556 U.S. at 678. When considering a pro se plaintiff's
  outside the pleadings. Gould Elecs., Inc. v. United States,      complaint, a court must construe it liberally in favor of the
  220 F.3d 169, 178 (3d Cir.2000). “In general, when a             plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94, 127
  Rule 12(b)(1) motion is supported by a sworn statement of        S.Ct. 2197, 167 L.Ed.2d 1081 (2007).
  facts, the court should treat the Defendant's challenge as a
  factual attack on jurisdiction.” International Development        *4 “Generally, to the extent that a court considers evidence
  Corporation v. Richmond, 2009 U.S. Dist. LEXIS 106326,           beyond the complaint in deciding a 12(b)(6) motion, it is
  at *2, 2009 WL 3818141....                                       converted to a motion for summary judgment.” Toscano v.
Abulkhair v. Bush, 2010 U.S. Dist. LEXIS 59027, at *9–11,          Conn. Gen. Life Ins. Co., 288 F. App'x 36, 38 (3d Cir.2008)
2010 WL 2521760.                                                   (internal citations and alterations omitted). “The defense of
                                                                   claim preclusion, however, may be raised and adjudicated on
Where subject matter jurisdiction exists, The Federal Rules        a motion to dismiss and the court can take notice of all facts
of Civil Procedure require that a complaint contain “a short       necessary for the decision.” (Id.)
and plain statement of the claim showing that the pleader
is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Federal Rule of      If a district court determines that a complaint is vulnerable
Civil Procedure 12(b)(6) allows a party to seek dismissal of       to 12(b)(6) dismissal, the court must permit a curative
a complaint or portion of a complaint for failure to state a       amendment, irrespective of whether Plaintiffs seeks leave
claim upon which relief can be granted. Fed.R.Civ.P. 12(b)(6).     to amend, unless such amendment would be inequitable or
In order to avoid dismissal under Rule 12(b)(6), a pleading        futile. Phillips, 515 F.3d at 236. In addition, pursuant to
party's complaint must provide “enough factual matter” to          Federal Rule of Civil Procedure 15, a party may amend its
allow the case to move beyond the pleading stage of litigation;    pleading once as a matter of course within 21 days of serving
the pleader must “ ‘nudge [his or her] claims across the           it or 21 days after the service of a responsive pleading or
line from conceivable to plausible.’ ” Phillips v. Cnty. of        motion under Rule 12(b), (e), or (f), whichever is earlier.
Allegheny, 515 F.3d 224, 234–35 (3d Cir.2008) (quoting Bell        Fed.R.Civ.P. 15(a)(1). In all other circumstances, a party may
Atlantic Co. v. Twombly, 550 U.S. 544, 556, 570, 127 S.Ct.         amend its pleading only with the opposing party's written
1955, 167 L.Ed.2d 929 (2007)).                                     consent or with leave of court. Fed.R.Civ.P. 15(a)(2). “An
                                                                   applicant seeking leave to amend a pleading has the burden of
A claim is plausible on its face when the complaint “pleads        showing that justice requires the amendment.” Katzenmoyer
factual content that allows the court to draw the reasonable       v. City of Reading, 158 F.Supp.2d 491, 497 (E.D.Pa.2001);
inference that the defendant is liable for the misconduct          see Garvin v. City of Phila., 354 F.3d 215, 222 (3d Cir.2003).
alleged.” Sheridan v. NGK Metals Corp., 609 F.3d 239, 263
n. 27 (3d Cir.2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662,      Rule 15 embodies a liberal approach to amendment and
678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)). In determining       specifies that “leave shall be freely given when justice so
whether the well-pleaded factual allegations plausibly give        requires.” Dole v. Arco Chemical Co., 921 F.2d 484, 486–87
rise to an entitlement for relief, the court must be mindful       (3d Cir.1990); Fed.R.Civ.P. 15(a)(1)(2). “The policy favoring
that the matter pleaded need not include “detailed factual         liberal amendment of pleadings is not, however, unbounded.”
allegations.” See Phillips, 515 F.3d at 231 (quoting Twombly,      Dole, 921 F.2d at 487. Factors which may weigh against
550 U.S. at 555). Moreover, a pleading party “need only            amendment include “undue delay, bad faith or dilatory motive
put forth allegations that ‘raise a reasonable expectation that    on the part of the movant, repeated failure to cure deficiencies
discovery will reveal evidence of the necessary element[s].’ ”     by amendments previously allowed, undue prejudice to the
Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir.2009).         opposing party by virtue of allowance of the amendment,
However, the factual allegations “must be enough to raise          futility of amendment, etc.” Foman v. Davis, 371 U.S. 178,
a right to relief above the speculative level.” Phillips, 515      182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962). “An amendment
F.3d at 232 (quoting Twombly, 550 U.S. at 555). Rule 8(a)          is futile,” for example “if the amended complaint would



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 184 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

not survive a motion to dismiss for failure to state a claim        waiver of sovereign immunity, a district court lacks subject
upon which relief could be granted.” Alvin v. Suzuki, 227           matter jurisdiction to review a plaintiff's claims. See Gary v.
F.3d 107, 121 (3d Cir.2000). A district court may therefore         Pa. Human Rels. Comm'n, 497 F. App'x 223 (3d Cir.2013).
“properly deny leave to amend where the amendment would             Congress has, however, “waived its immunity for a wide
not withstand a motion to dismiss.” Centifanti v. Nix, 865 F.2d     range of suits, including those that seek traditional money
1422, 1431 (3d Cir.1989).                                           damages.” Dep't of Army v. Blue Fox, Inc., 525 U.S. 255,
                                                                    260, 119 S.Ct. 687, 142 L.Ed.2d 718 (1999). Damages may
                                                                    be available, for example, under the Federal Tort Claims Act
V. DISCUSSION                                                       (hereinafter “FTCA”). See id. Additionally, under the Internal
The United States' Motion to Dismiss will be discussed first        Revenue Code, damages may be awarded against the United
and will be followed by a brief discussion of an argument
                                                                    States under Section 7426 (codified at 26 U.S.C. § 7426).7
made by Plaintiffs in response to the United States' Motion
                                                                    Plaintiffs bring their claims for damages pursuant to both
to Dismiss. The Court will then separately address Plaintiffs'
Motion to Amend.                                                    statutes.8 (See Doc. No. 26 at 1.) Each will be addressed in
                                                                    turn.9

   A. Defendant's Motion to Dismiss
Plaintiffs' original Complaint asks for several forms of               a. Plaintiffs Cannot State a Claim Under the Federal
relief, including vacating the default judgment against Janum          Tort Claims Act.
entered in R.S. Carlin, a declaration that the Plaintiffs have      Plaintiffs in this case seek damages against the United States
valid and marketable title of the Real Property, a declaration      for allegedly obtaining an unlawful judgment with respect
that the federal tax lien cannot attach to the Real Property,       to the Real Property (see Doc. No. 1 at 4–5), which action,
issuance of a quitclaim deed to the property in favor of the        according to Plaintiffs, entitles them to damages pursuant
Shahs, an award of damages to the Shahs and Janum, and              to the Federal Tort Claims Act (see id.; Doc. No. 26 at 1)
an order mandating that the United States pay a $100,000.00         and constitutes “Slander of Title” for which Plaintiffs are
fine, plus an additional $1,000 per day from October 8,             also entitled to damages (see Doc. No. 26 at 1). “[C]laims
2011.6 (See Doc. No. 1 at 4–5). The United States argues that       of ... slander of title are tort claims subject to the Federal
Plaintiffs' claims are barred by res judicata, Plaintiffs' claims   Tort Claims Act (“FTCA”).” Munaco v. United States, 502
for damages are barred by the doctrine of sovereign immunity,       F.Supp.2d 614, 619 (E.D.Mich.2007) aff'd, 522 F.3d 651 (6th
Plaintiffs' request for punitive damages should be dismissed,       Cir.2008).
and that Janum should be dismissed individually because the
company is not represented by counsel. (See Doc. No. 17 at 1;       This controversy, however, stems from a dispute over a tax
Doc. No. 18 at 1–2). Plaintiffs dispute these arguments. (See       lien or levy,10 arising from an alleged failure to pay taxes
generally Doc. No. 26; Doc. No. 27; Doc. No. 31.) Because           owed. The FTCA, however, does not apply to any “claim
the United States' argument respecting sovereign immunity           arising in respect of the assessment or collection of any tax or
bears on this Court's subject matter jurisdiction, the Court will   customs duty.” 28 U.S.C.A. § 2680(c); see, e.g., Asemani v.
address this argument first, followed by a discussion of res        IRS, 163 F. App'x 102, 105 (3d Cir.2006). Plaintiff's position
judicata.                                                           is further weakened by the general premise that waivers of
                                                                    sovereign immunity are “to be strictly construed, in terms
                                                                    of its scope, in favor of the sovereign.” Blue Fox, Inc., 525
   1. Plaintiffs' Claims for Damages Are Barred by the              U.S. at 261. Plaintiffs offer no arguments that support the
   Doctrine of Sovereign Immunity.                                  notion that “Slander of Title,” or any other damages claim
 *5 Plaintiffs' claims for damages are barred by the doctrine       arising from the United States' attempt at tax collection, falls
of sovereign immunity. Plaintiffs' Complaint seeks costs and        outside the scope of Section 2680(c). Indeed, Section 2680(c)
monetary damages “for negligence in [allegedly] obtaining a         “specifically applies to all tax-related claims.” Interfirst
unlawful Judgment to sell Real Property.” (See Doc. No. 1 at        Bank Dallas, N.A. v. United States, 769 F.2d 299, 307 (5th
4–5). As sovereign, the Federal Government and its agencies         Cir.1985) (emphasis in original); see also Lichtman v. United
are generally immune from suit. See FDIC v. Meyer, 510 U.S.
                                                                    States, 316 F. App'x 116, 120 (3d Cir.2008).11 In a similar
471, 475, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994). Because
                                                                    case, the Federal District Court for the Middle District of
sovereign immunity is “jurisdictional in nature,” absent a


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 185 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

Pennsylvania found that plaintiff's claims challenging the           administrative remedies as provided in Section 7433(d). 26
IRS's alleged unlawful taking of plaintiff's property through        U.S.C. § 7426(h)(2) (incorporating rules of 28 U.S.C. §
tax assessments, IRS administrative levies, and the filing of        7433(d) regarding exhaustion of administrative remedies). “If
liens, were not within the United States' waiver of immunity         these requirements are not satisfied, there will be no waiver of
for purposes of tort claims. See Olvany v. Shulman, No.              sovereign immunity, and the court will not have subject matter
4:10–cv–2087, 2011 U.S. Dist. LEXIS 58246, 2011 WL                   jurisdiction over the suit.” Slutter v. United States, No. 11–
2160500 (M.D.Pa. May 10, 2011) (adopting the Report                  1161, 2012 U.S. Dist. LEXIS 169339, at *11 (E.D.Pa. Nov.
and Recommendation of the Magistrate Judge in Olvany v.              29, 2012) (citing United States v. Dalm, 494 U.S. 596, 608,
Shulman, No. 4:10–cv–2087, 2011 U.S. Dist. LEXIS 58224,              110 S.Ct. 1361, 108 L.Ed.2d 548 (1990)).
2011 WL 2160500 (M.D.Pa. May 10, 2011)); see Olvany,
2011 U.S. Dist. LEXIS 58224, at *2, 10, 2011 WL 2160500              “Treasury regulations specify the administrative remedies
(Report and Recommendation). Instead, Title 26, Sections             to exhaust.” Venen v. United States, 38 F.3d 100, 103 (3d
7433 and 7426 of the United States Code provide a basis              Cir.1994). Administrative remedies for Section 7433, which
for actions arising out of actions of the IRS connected to           are incorporated into Section 7426(h), see 26 U.S.C. §
the assessment and collection of taxes. See Cool v. United           7426(h)(2), are found in Treasury Regulation § 301.7433–
States, No. l:12–cv–00568, 2012 U.S. Dist. LEXIS 147912,             1. Id. Treasury Regulation Section 301.7433–1 explains that
at *19–20 (M.D.Pa. Oct. 15, 2012). Because Plaintiffs' claims        no civil action may be maintained in any federal district
for damages do not fall within the United States' waiver of          court before the earlier of (1) the date a decision is rendered
sovereign immunity pursuant to the FTCA, the Court lacks             on an administrative claim filed in accordance with the
jurisdiction over these claims.                                      regulation's requirements or (2) the date six months after the
                                                                     date an administrative claim is filed in accordance with the
                                                                     regulation's requirements, subject to the exception that the
   b. The Court Lacks Jurisdiction over Plaintiffs' Claims           taxpayer may file an action in federal district court any time
   for Damages Under U.S.C. 26 U.S.C.A. § 7426.                      after the administrative claim is filed and before the expiration
 *6 Plaintiffs in this case also seek damages pursuant to            of the period of limitations if an administrative claim is filed
Section 7426 of the United States Code. (See Doc. No. 26 at          during the last six months of the period of limitations. 26 CFR
5–6.) The United States responds that Plaintiffs have failed         § 301.7433–l(d). Thus, regardless of when a civil action may
to state a claim for which relief can be granted under Section       be properly filed, an administrative claim must be filed before
7426, because the property at issue was subject to a tax lien,       a party may maintain an action in federal district court. See id.
not a levy12 and because Plaintiffs' claims fall outside the         Failure to exhaust these proscribed administrative remedies
Court's jurisdiction as a result of Plaintiffs' failure to exhaust   deprives a district court of jurisdiction. Venen, 38 F.3d at
their administrative remedies. (See Doc. No. 30 at 3.)               103.13

Section 7426 “affords the exclusive remedy for an innocent            *7 Plaintiffs seek damages from the United States pursuant
third party whose property is confiscated by the IRS to satisfy      to Section 7426(h). (see Doc. No. 1 at 5; Doc. No. 26 at
another person's tax liability.” EC Term of Years Trust v.           6–7.) Plaintiffs do not allege in their Complaint that they
United States, 550 U.S. 429, 433–34, 127 S.Ct. 1763, 167             have exhausted their administrative remedies as required
L.Ed.2d 729 (2007); see also Smith v. N. Am. Specialty Ins.          by Section 7426(h). (See generally Doc. No. 1.) Providing
Co., 342 F. App'x 841, 843 (3d Cir.2009). In order to state a        Plaintiffs an opportunity to amend their Complaint to allege
cause of action under this provision, the plaintiff must show        exhaustion of administrative remedies would be futile,
that he has a fee simple or equivalent interest, a possessory        because, accepting as true Plaintiffs' allegations contained
interest, or a security interest in the property levied upon,        in Plaintiffs' responses and other filings (see Doc. No. 4;
that his interest in the property levied upon is superior to the     Doc. No. 10; Doc. No. 27 (appearing to cite Doc. No.
interest of the United States, and that the levy was wrongful.       4)) regarding correspondence sent respecting the exhaustion
Gagliardi v. United States, No. 91–0045, 1996 U.S. Dist.             of administrative remedies, Plaintiffs appear to implicitly
LEXIS 15593, at *12–15 (W.D.Pa. Oct. 2, 1996); see also              concede that they have not exhausted their administrative
Texas Commerce Bank–Fort Worth, N.A. v. United States, 896
                                                                     remedies.14 In their “Additional Response to Dismiss” (Doc.
F.2d 152, 156 (5th Cir.1990). In addition, to state a claim
                                                                     No. 27) Plaintiffs cite a letter, which was sent to Counsel for
for damages under 7426(h), a party must exhaust required
                                                                     the United States, dated June 27, 2012, in which the Shahs


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 186 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

requested an administrative remedy and stated “If you are not        Plaintiffs contend that res judicata does not apply to this case
able to grant our request within 30 days, it is presumed that        because the Court's default judgment in R.S. Carlin was not a
administrative remedies are exhausted [,]” (see Doc. No. 4           final judgment on the merits, the issue of whether the IRS tax
at 2). Such letter does not meet the procedural requirements         lien “can stick” to the property at issue was never litigated,
for exhaustion of administrative remedies. See 26 CFR §              and because the Shahs were not parties to the previous suit
301.7433–l(e). Plaintiffs also have filed a letter, sent to the      and Janum “was not the ‘taxpayer’ defendant[.]” (Doc. No.
Area Director of IRS on August 16, 2012, in which the Shahs          26 at 2).
attempted to file an administrative claim for civil damages
pursuant to Section 7426. (See Doc. No. 10.) While the               Res judicata consists of “two preclusion concepts: ‘issue
second letter comes closer to complying with the required            preclusion’ and ‘claim preclusion.’ ” Migra v. Warren City
form of an administrative claim, both letters were sent after        Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 n. 1, 104 S.Ct. 892,
Plaintiffs filed suit in this Court. (Compare Doc. No. 4 and         79 L.Ed.2d 56 (1984). While the former “bars ‘successive
Doc. No. 10 with Doc. No. 1, filed Jun. 19, 2012.) Therefore,        litigation of an issue of fact or law actually litigated and
even accepting all of Plaintiffs' allegations as true, Plaintiffs    resolved in a valid court determination essential to the prior
have not exhausted their administrative remedies prior to            judgment,’ ” Taylor v. Sturgell, 553 U.S. 880, 892, 128 S.Ct.
filing suit, as Plaintiffs must do to properly exhaust their         2161, 171 L.Ed.2d 155 (2008) (quoting New Hampshire v.
administrative remedies. See 26 CFR § 301.7433–1(d). This            Maine, 532 U.S. 742, 748, 121 S.Ct. 1808, 149 L.Ed.2d 968
failure deprives this Court of jurisdiction to consider Plaintiffs   (2001)) the latter “forecloses ‘successive litigation of the very
claims pursuant to Section 7426. See Stuler v. United States,        same claim, whether or not relitigation of the claim raises
301 F. App'x 104, 106 (3d Cir.2008) (addressing claims               the same issues as the earlier suit[,]’ ” id, “because of a
pursuant to Section 7433, the exhaustion requirement of              determination that it should have been advanced in an earlier
which is incorporated by Section 7426(h)). The Court thus            suit.” Migra, 465 U.S. at 77 n. 1. “Claim preclusion bars
lacks jurisdiction over Plaintiffs' Section 7426 claim because       a party from litigating a claim that it could have raised or
Plaintiffs' failed to exhaust their administrative remedies.         did raise in a prior proceeding in which it raised another
                                                                     claim based on the same cause of action.” CoreStates Bank,
To the extent that the damages sought by Plaintiffs are              N.A. v. Huls Am., Inc., 176 F.3d 187, 190 (3d Cir.1999)
punitive in nature, Section 7426 does not waive sovereign            (emphasis added). It therefore “gives dispositive effect to a
immunity for punitive damage claims, see 7426(h); see also           prior judgment if a particular issue, although not litigated,
Armbruster v. United States, No. 05–2375(PLF), 2006 U.S.             could have been raised in the earlier proceeding.” Bd. of Tr. of
Dist. LEXIS 97491, at *9, 2006 WL 3832979 (D.D.C. Nov.               Trucking Emps. of New Jersey Welfare Fund, Inc. v. Centra,
17, 2006) (holding that similar language in 26 U.S.C. §              983 F.2d 495, 504 (3d Cir.1992).
7433 does not provide a remedy of punitive damages, only
compensatory damages up to a specified amount); Kersting v.             Claim preclusion requires: (1) a final judgment on the
United States, 818 F.Supp. 297, 303 (D.Haw.1992) (holding               merits in a prior suit involving; (2) the same parties or their
that there is no statutory basis for punitive damages claim             privities; and (3) a subsequent suit based on the same cause
pursuant to Section 7426), and punitive damages against the             of action. Centra, 983 F.2d at 504. If these three factors
United States are not available under the FTCA, see 28 U.S.C.           are present, a claim that was or could have been raised
2674; Michtavi v. United States, 345 F. App'x 727, 730 n. 1 (3d         previously must be dismissed as precluded.
Cir.2009). Because Plaintiffs' claims for damages are barred         CoreStates Bank, N.A., 176 F.3d at 194. Here, despite the
by the doctrine of sovereign immunity, the Court will grant          Plaintiffs' objections, each element of claim preclusion is
Defendant's Motion to Dismiss.                                       satisfied.

                                                                     First, the Court's Order of Default Judgment in R.S. Carlin
   2. Even Assuming a Basis for Subject Matter                       was a final judgment for purposes of claim preclusion. In
   Jurisdiction Exists, Plaintiffs' Claims Are Barred by             R.S. Carlin, the Court entered a default judgment against
   Res Judicata.                                                     Janum on April 2, 2012 (see 3:10–cv–272, Doc. No. 30),
 *8 The United States argues that all of Plaintiffs' claims          which it reaffirmed over Mr. Shah's objections (see 3:10–
are barred by res judicata because the Shahs and Janum are           cv–272, Docs. No. 32, 41, 43). A default judgment is a
seeking to re-litigate issues that were or could have been           final judgment with res judicata effect. Riehle v. Margolies,
decided by the Court in R.S. Carlin. (See Doc. No. 18 at 4–6).       279 U.S. 218, 225, 49 S.Ct. 310, 73 L.Ed. 669 (1929); see


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 187 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

also Wilson v. Reliance Ins. Co., 138 F. App'x 457, 459 (3d         In the previous action, Peter Shah attempted to appear
Cir.2005) (citing Morris v. Jones, 329 U.S. 545, 550–51, 67         on behalf of Janum, which he identified as a limited
S.Ct. 451, 91 L.Ed. 488 (1947)) (“Unlike collateral estoppel,       partnership between himself and his wife, Jasmine Shah.
a default judgment can support a claim of res judicata.”).          (See 3:10–cv–232, Doc. No. 23 at 2.) Peter Shah attempted
Thus, Plaintiffs' assertion that no final judgment was issued in    to represent Janum as managing member of the entity with
R.S. Carlin (see Doc. No. 26 at 3) is incorrect and Plaintiffs'     full authorization “to carry out any real estate/property/lease
attempts to distinguish caselaw providing otherwise (see Doc.       transaction on behalf of Janum[,]” “to file any legal papers”
No. 31 at 2–3) are not persuasive.15                                on behalf of Janum, and to represent Janum in legal and
                                                                    financial matters, with the consent and authorization of his
 *9 Second, the parties in this case are the same parties or        wife as the sole other member of Janum. (See, e.g., 3:10–
their privities as in R.S. Carlin. Janum, one of the Plaintiffs     cv–232, Doc. No. 23 at 1, 5; 3:10–cv–232, Doc. No. 23–1.)
in this case, was a defendant in R.S. Carlin against whom the       Even assuming, as the Court must when ruling on a Motion to
Court issued a default judgment (see 3:10–cv–272, Doc. No.          Dismiss pursuant to Rule 12(b)(6), that the conveyance of the
1; 3:10–cv–272, Doc. No. 30), and therefore the “same party”        Real Property in question from Janum to the Shahs was valid,
requirement is met as to Janum. Plaintiffs argue that because       the Shahs do not, and cannot, allege that they succeeded to
Peter and Jasmine Shah were not parties to R.S. Carlin, they        Janum's interest in the Real Property without knowledge of
should not be bound by the judgment in that case. (See Doc.         the R.S. Carlin action. Thus, the Shahs, as succeeding owners
No. 26 at 2, 4). Although the Shahs were not named parties in       of the Real Property that was the subject of the R.S. Carlin
R.S. Carlin, the Court finds they were in privity with Janum        matter who had knowledge of the R.S. Carlin litigation at the
in R.S. Carlin.                                                     time they took interest in the Real Property from Janum, are
                                                                    in privity with Janum and are bound to the determination in
The Supreme Court has identified certain circumstances              R.S. Carlin to the same extent as Janum.
in which nonparty preclusion may be justified. One such
circumstance is where there is a “pre-existing substantive           *10 Third, this case is based on the same cause of action
legal relationship between the person to be bound and a             as R.S. Carlin. In deciding whether two suits are based
                                                                    on the same “cause of action,” the Third Circuit takes a
party to the judgment.”16 Taylor, 553 U.S. at 894 (internal
                                                                    broad view of what constitutes identity of causes of action.
alterations and citations omitted). Qualifying relationships
                                                                    CoreStates Bank, N.A., 176 F.3d at 194. “A single cause
include preceding and succeeding owners of property. Id.; see
                                                                    of action may comprise claims under a number of different
also Restatement (Second) of Judgments § 43 (“A judgment
                                                                    statutory and common law grounds.” Davis v. United States
in an action that determines interest in real or personal
                                                                    Steel Supply, 688 F.2d 166, 171 (3d Cir.1982). Although there
property ... [w]ith respect to the property involved in the
                                                                    is no simple test to be used in determining what constitutes
action ... [c]onclusively determines the claims of the parties
                                                                    a cause of action for res judicata purposes, Lubrizol Corp.
to the action regarding their interests; and ... [h]as preclusive
                                                                    v. Exxon Corp., 929 F.2d 960, 963 (3d Cir.1991) (quoting
effects upon a person who succeeds to the interest of a party
                                                                    United States v. Athlone Indus., Inc., 746 F.2d 977, 983 (3d
to the same extent as upon the party himself.”); Staples v.
                                                                    Cir.1984)), the Third Circuit looks “to whether there is an
Ruyter Bay Land Partners, LLC, No.2005–11, 2007 U.S. Dist.
                                                                    ‘essential similarity of the underlying events giving rise to
LEXIS 90806, at *12–16, 2007 WL 4800350 (D.V.I. Dec.
                                                                    the various legal claims[,]” ‘ CoreStates Bank, N.A., 176
10, 2007) (applying Restatement (Second) of Judgments §
                                                                    F.3d at 194 (quoting Athlone, 746 F.2d at 984), rather than
43). Although there “are some situations in which a successor
                                                                    the specific legal theory involved, Davis, 688 F.2d at 171.
who takes the interest while litigation is pending may not be
                                                                    This principle is “in keeping with ‘the present trend ... of
bound by the judgment[,] ... [a]t least where the successor
                                                                    requiring that a plaintiff present in one suit all the claims for
takes the interest with knowledge of the pending action ...
                                                                    relief that he may have arising out of the same transaction or
the successor is bound by the judgment.” McFadden, Inc. v.
                                                                    occurrence.” Athlone, 746 F.2d at 984; see also Restatement
Bechtel Power Corp., No. 85–6945, 1986 U.S. Dist. LEXIS
                                                                    (Second) of Judgments § 24 cmt. a (“The present trend
27250, at *19, 1986 WL 4195 (E.D.Pa. Apr. 3, 1986) (citing
                                                                    is to see [a] claim in factual [as opposed to legal] terms
Restatement (Second) of Judgments §§ 43 & 44) (internal
                                                                    and to make it coterminous with the transaction regardless
citations omitted).
                                                                    of the number of substantive theories, or variant forms of
                                                                    relief flowing from these theories, that may be available



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 188 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

to the plaintiff....). Simply put, claim preclusion “prevents        Shahs' interest because the United States failed to re-file a
litigation of all grounds for, or defenses to, recovery that were    Notice of Federal Tax Lien on the Real Property within a
previously available to the parties, regardless of whether they      proscribed time period. (Doc. No. 1 at 3–4). It appears that
were asserted or determined in the prior proceeding.” Sports         this theory was not asserted in R.S. Carlin.17 Nonetheless,
Factory, Inc. v. Chanoff, 586 F.Supp. 342, 347 (E.D.Pa.1984)         the fact that “a later-filed suit includes new allegations
(citing Brown v. Felsen, 442 U.S. 127, 131, 99 S.Ct. 2205, 60        will not prevent preclusion where the allegations involve
L.Ed.2d 767 (1979)).                                                 ‘fundamentally similar’ issues and are alleged against the
                                                                     same parties as in the earlier action.” Ally Fin., Inc. v. Mente
In examining whether there is “an essential similarity of            Chevrolet Oldsmobile, Inc., No. 11–7709, 2012 U.S. Dist.
the underlying events,” factors to be considered include             LEXIS 141111, at *11, 2012 WL 4473245 (E.D.Pa. Sept. 28,
“whether the acts complained of were the same, whether               2012). Here, the expiration of the Notice of Federal Tax Lien
the material facts alleged in each suit were the same, and           on which Plaintiffs rely, however, dates to November 2011.
whether the witnesses and documentation required to prove            (See Doc. No. 1 at 4, 10.) R.S. Carlin was not resolved with
such allegations were the same.” Lubrizol, 929 F.2d at 963           respect to Defendant Janum until April 2012. (See 3:10–cv–
(quoting Athlone, 746 F.3d at 984). Mere reliance on different       272, Doc. No. 30.) The alleged expiration of the Notice of
statutes in each action, the assertion of different theories of      Federal Tax Lien therefore could have, and should have, been
recovery, or the request for different forms of relief does not,     raised either as a defense, or a counterclaim, as appropriate
in and of itself, render a party's claims different causes of        by Janum in R.S Carlin. Cf. Towers, Perrin, Forster &
action for res judicata purposes. See Athlone, 746 F.2d at 984.      Crosby, Inc. v. Brown, 732 F.2d 345, 348 (3d Cir.1984)
                                                                     (applying California law but citing Restatement (Second)
The essence of both R.S. Carlin and the instant suit is              of Judgments § 22(2) as support for the proposition that a
the determination of whether federal tax liens attach to the         compulsory counterclaim or an affirmative defense, such as a
Real Property and, if so, whether the United States may              defendant's right to compel arbitration, that is not asserted by a
foreclose its liens against the Real Property. (See generally        defendant is barred from being raised affirmatively in another
Doc. No. 1; 3:10–cv–272, Doc. No. 1.) Thus, both suits arise         proceeding by res judicata ). This matter is plainly the Shahs
out of the same transaction/series of transactions: the tax          attempt to circumvent the Court's repeated orders that they
deficiency on the Real Property, the sale of the Real Property       could not represent Janum as pro se litigants (see, e.g., 3:10–
by Clearfield County, and the filing and existence of the            cv–272, Doc. No. 32) and to re-litigate issues that should have
federal tax liens on the property. In both R.S. Carlin and           been and could have been raised in R.S. Carlin; therefore
the instant case, the act complained of is the United States'
                                                                     claim preclusion warrants dismissal of Plaintiffs' case.18
attempt to foreclose tax liens on Real Property that Plaintiffs
(and in R.S. Carlin, Defendant Janum, albeit unsuccessfully
                                                                     It appears that Plaintiffs' present legal theory respecting the
through Mr. Shah,) allege the United States has no right to
                                                                     expiration of the Notice of Federal Tax Lien was not a
foreclose upon. The documentation necessary to prove the
                                                                     compulsory counterclaim within the meaning of Rule 13(a)
attachment or non-attachment of the federal tax liens and
                                                                     because the Notice did not expire before, and therefore
the right of the United States to foreclose these liens on the
                                                                     Plaintiffs' present legal theory did not exist, at the time Janum
Real Property in both R.S. Carlin and the instant suit would
                                                                     attempted to file (although unsuccessfully) a responsive
consist of the same documents, likely including ownership
deeds, sale documents, Notice of Federal Tax Liens, recording        pleading in R.S. Carlin.19 See Fed. R. Civ. Pro. 13(a)(1)
documents, and documents establishing priority of liens on           (requiring that a pleading state as a counterclaim any claim
the land.                                                            that—at the time of its service—the pleader has against an
                                                                     opposing party if the claim arises out of the transaction or
 *11 Some forms of relief Plaintiffs seek here were not sought       occurrence that is the subject matter of the opposing party's
by Janum in defending against the United States' claims              claim and does not require adding another party over whom
in R.S. Carlin. However, because the type of relief sought           the court cannot acquire jurisdiction.) The Court also notes
is not dispositive, see Athlone, 746 F.2d at 984, this does          that Janum, the party in R.S. Carlin whose relationship with
not prevent the instant matter from meeting the same cause           the Plaintiffs in this case satisfies the “same party or their
of action requirement. Additionally, in the instant matter,          privities” requirement of claim preclusion, was a Defendant
Plaintiffs argue that the United States' lien lost priority to the   in R.S. Carlin, and, together with the Shahs, is a Plaintiff in
                                                                     the instant matter. However, neither the fact that Plaintiffs'


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 189 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

present legal theory may not qualify as not a compulsory            States' Motion to Dismiss would be granted even if Plaintiffs
counter claim in R.S. Carlin or Janum's status in R.S. Carlin       successfully amended their Complaint to allege exhaustion
as a defendant and Janum's and the Shahs' status as plaintiffs      of administrative remedies with respect to their claims for
in the instant matter prevents the present action from being        damages or clearly articulated a basis for subject matter
based on the same cause of action as R.S. Carlin.                   jurisdiction with respect to their claims in which they seek
                                                                    relief other than damages. Therefore, the Court will grant the
 *12 The Restatement (Second) of Judgments § 22, cited by           United States' Motion to Dismiss as to all of Plaintiffs' claims,
the Third Circuit in Corestates Bank, N.A. v. Huls America,         without leave to amend.
Inc., 176 F.3d 187, 200 (3d Cir.1999), and applied by
other courts within and outside the Third Circuit, see In re
Iannochino, 242 F.3d 36 (1st Cir.2001); Ally Fin., Inc. 2012           B. The United States' Failure to File an Answer to
U.S. Dist. LEXIS 141111, at *20–25; 2012 WL 4473245                    Plaintiffs' Complaint
GGIS Ins. Servs. v. Lincoln Gen. Ins. Co., No. 1:10–cv–1000,        Citing Federal Rules of Civil Procedure 6(a) and 12, Plaintiffs
2012 U.S. Dist. LEXIS 49348, at *20–21, 2012 WL 1164994             assert they are entitled to a default judgment for “the
(M.D.Pa. Apr. 9, 2012), provides that where a defendant may         [G]overnment's failure to file an answer to [Plaintiffs']
interpose a claim as a counterclaim but fails to do so, he is not   [C]omplaint.” (Doc. No. 26 at 1 n. 1.) This argument is
precluded from subsequently maintaining an action on that           without merit even assuming the Court has jurisdiction over
claim, see Restatement (Second) of Judgments § 22, subject          Plaintiffs' claims. Federal Rule of Civil Procedure 12 requires
to the following two exceptions:                                    the United States to serve an answer to a complaint within
                                                                    60 days after service on the United States attorney. Fed. R.
  First, a defendant cannot bring a claim in a later                Civ. Pro. 12(a)(2). However, pursuant to subsection 4 of Rule
  proceeding if it could have been brought as a compulsory          12(a), serving a motion under Rule 12 alters the time to serve a
  counterclaim in an earlier proceeding to which a                  responsive pleading. When a Rule 12 motion is served, unless
  compulsory counterclaim statute or rule applied. See §            the court sets a different time for filing a responsive pleading,
  22(2)(a).... Second, [and relevant here,] a defendant in a        the responsive pleading must be served within 14 days after
  case that proceeds to judgment cannot bring a later claim if      notice of the court's action if the court denies or postpones
  “the relationship between the counterclaim and the [later]        disposition of the motion, see Fed.R.Civ.P. 12(a)(4)(A), or
  claim is such that successful prosecution of the second           within 14 days after a more definite statement is served if
  action would nullify the initial judgment or would impair         the court grants a motion for a more definite statement, see
  rights established in the initial action.” See § 22(2)(b).        Fed.R.Civ.P. 12(a)(4)(B). Such a motion must be made before
                                                                    pleading if a responsive pleading is allowed. See Fed. R. Civ.
CoreStates Bank N.A., 176 F.3d at 200 n. 13 (second alteration      Pro. 12(b).
in original).
                                                                     *13 Here, the United States Attorney was served with
Here, if Plaintiffs succeed in prosecuting any of their claims,     Plaintiffs' Complaint on August 6, 2012. (See Doc. No. 3.) In
which relate to rightful possession of the Real Property and        lieu of filing an Answer, the United States moved to dismiss
sums due as a result of allegedly wrongful actions taken with       Plaintiffs' Complaint on October 4, 2012—within 60 days of
respect to the United States' assertion of rights over the Real     service of Plaintiffs' Complaint on the United States' Attorney.
Property (see generally, Doc. No. 1), the effect would be to        Pursuant to Rule 12(a)(4), the United States' timely filing of a
nullify the judgment and to impair the rights established in        Rule 12(b)(6) motion modified the date on which the United
the United States in R.S. Carlin, see Restatement (Second)          States is required to serve an answer under the Federal Rules.
of Judgments § 22, cmt. f (successful prosecution of a              Consequently, Plaintiffs are not entitled to a default judgment
subsequent action would nullify the initial judgment where          because the United States has not yet filed or been required
it would deprive the plaintiff in the first action of property      to file an answer.
rights vested in him under the initial judgment). Therefore,
because Plaintiffs' success would have the effect of nullifying
the judgment in R.S. Carlin and impairing rights established           C. Plaintiffs' Motion to Amend
in that action and all of the elements of claim preclusion are      Plaintiffs filed their Motion to Amend to add “fraud and
met, Plaintiffs' claims are barred by res judicata. Because all     slander” charges and “additional claims as here under
of Plaintiffs' claims are barred by res judicata, the United        mentioned” to their Complaint. (See Doc. No. 24 at 1.) For


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
          Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 190 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

these claims, Plaintiffs demand damages in the amount of            VI. CONCLUSION
$1,000 a day from November 18, 2008 until the “Order of             For the foregoing reasons, Plaintiffs' Complaint will be
Sale” is void, plus another $1,000,000 in damages. (Doc.            dismissed without leave to amend, as granting Plaintiffs leave
No. 24 at 3.) The United States opposes the Plaintiffs'             to amend their Complaint would be futile. Plaintiffs' Motion
Request on the grounds that Plaintiffs' proposed amendment          to Amend will accordingly be denied. An appropriate order
is futile and could not survive a motion to dismiss because         follows.
Plaintiffs' claims are barred by the doctrine of sovereign
immunity. (See Doc. No. 25 at 1). Initially, the Court notes
that Plaintiffs' have failed to file a proposed Amended
Complaint with their Motion to Amend, and Plaintiffs legal          ORDER
and factual theories are not immediately clear from reading
                                                                    AND NOW, this 3rd day of May 2013, this matter
Plaintiffs' Motion to Amend. Nonetheless, the Court finds that
                                                                    coming before the Court on the United States' “Motion to
granting Plaintiffs leave to amend their Complaint would be
                                                                    Dismiss” (Doc. No. 17), and Plaintiffs' opposition thereto,
futile. Plaintiffs' proposed claims are barred by the doctrine
                                                                    and Plaintiffs' “Request to Amend Complaint” (Doc. No. 24),
of sovereign immunity for the same reasons the damage
                                                                    and the United States' opposition thereto, in accordance with
claims in Plaintiffs' Complaint are barred by the doctrine
                                                                    the foregoing Memorandum IT IS HEREBY ORDERED
of sovereign immunity: Plaintiffs do not have a tort claim
                                                                    that the United States' Motion to Dismiss (Doc. No.
under the FTCA because Congress has not waived sovereign
                                                                    17) is GRANTED and Plaintiffs' “Request to Amend
immunity for claims arising from the collection of taxes, see
                                                                    Complaint” (Doc. No. 24) is DENIED.
28 U.S.C. § 2680(c), and Plaintiffs have not, and cannot,
allege that they have exhausted their administrative remedies
                                                                     *14 IT IS FURTHER ORDERED that Plaintiffs'
as required to state a claim pursuant to Sections 7433 and
                                                                    remaining motions (Doc. Nos. 8, 15, and 45) are DENIED
7426(d) of the United States Code, without which there is no
                                                                    AS MOOT.
waiver of sovereign immunity by Congress, and no subject
matter jurisdiction in this Court. See Slutter v. United States,
No. 11–1161, 2012 U.S. Dist. LEXIS 169339, at *11 (E.D.Pa.          All Citations
Nov. 29, 2012) (citing United States v. Dalm, 494 U.S. 596,
608, 110 S.Ct. 1361, 108 L.Ed.2d 548 (1990)). As such, the          Not Reported in F.Supp.2d, 2013 WL 1869095, 111
Court will deny Plaintiffs' Motion to Amend.                        A.F.T.R.2d 2013-1899



Footnotes
1      Although the United States does not specifically identify the subsection of Federal Rule of Civil Procedure 12(b) pursuant
       to which the instant Motion to Dismiss is brought, to the extent that the United States has argued that Plaintiffs' claims are
       barred by sovereign immunity, the United States appears to seek dismissal of Plaintiffs' claims for lack of subject matter
       jurisdiction pursuant to Rule 12(b)(1). The United States' Motion to Dismiss is not accompanied by a sworn statement of
       facts and does not challenge any of the facts alleged in Plaintiffs' Complaint, the Court will treat that portion of Plaintiffs
       Motion to Dismiss as a facial Rule 12(b) (1) motion. This Court understands the remainder of the United States' Motion
       to Dismiss to be brought pursuant to Rule 12(b)(6).
2      Plaintiffs assert that this Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and 1361 and 26 U.S.C. §§
       7402, 7426, and 7433. Title 28, Section 1340 of the United States Code provides that district courts “shall have jurisdiction
       of any civil action arising under any Act of Congress providing for internal revenue....” While this statute constitutes a
       general grant of jurisdiction for courts to entertain certain civil actions, it does not provide a waiver of the United States'
       sovereign immunity, see Quinn v. Hook, 231 F.Supp. 718, 719 E.D.Pa.1964), without which subject matter jurisdiction
       does not exist. Title 28, Section 1361 of the United States Code grants district courts original jurisdiction “of any action
       in the nature of mandamus to compel an officer or employee of the United States or any agency thereof to perform a
       duty owed to the plaintiff.” This statute does not appear to apply to the relief Plaintiff seeks. Title 26, Section 7402 grants
       district courts, at the instance of the United States, jurisdiction to make and issue writs and orders of injunction and other
       orders and processes, and to render judgments and decrees as may be necessary or appropriate for the enforcement
       of internal revenue laws. 28 U.S.C. § 7402(a). It also provides for jurisdiction over actions to quiet title and actions for


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 191 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

       damages, however, only when such actions are brought by the United States. 28 U.S.C. § 7402(c), (e). This Section
       therefore does not grant this Court jurisdiction over the claims in the instant action, brought by Plaintiffs. Plaintiffs appear
       to have disclaimed their assertion that jurisdiction is proper pursuant to 28 U.S.C. § 7433. (See Doc. No. 16 at 6.) In any
       event, subject matter jurisdiction does not exist pursuant to 26 U.S.C. § 7433, because this section requires that Plaintiffs
       first exhaust their administrative remedies, which Plaintiffs have not alleged. See infra Part V.A.1.b. Plaintiffs also cite
       26 U.S.C. 7430 as a basis for awarding costs in their Response to the United States' Motion to Dismiss (see Doc. No.
       26 at 1), however, this statute does not contain an independent grant of jurisdiction, see Hillyer v. Commissioner, No.
       4:cv–95–0709, 1995 U.S. Dist. LEXIS 16085, at *2, 1995 WL 749553 (E.D. Pa. Oct 13, 1995); Latch v. United States,
       842 F.2d 1031, 1033 (9th Cir.1988), and therefore this section does not provide this Court with jurisdiction over Plaintiff's
       underlying claims. Plaintiffs also cite 28 U.S.C. § 2410 in their complaint, although they do not explicitly assert it as a
       basis for jurisdiction. For the protection of the United States, this statute permits the United States to be named a party
       in actions to quiet title to, to foreclose a mortgage or other lien upon, to partition, to condemn, or of interpleader or in the
       nature of interpleader with respect to real or personal property on which the United States has or claims a mortgage or
       other lien. The only provision that is potentially applicable here is an action to quiet title. Plaintiffs, however, fail to assert
       this as a basis of jurisdiction or meet their burden of demonstrating how this section applies.
3      In light of the procedural posture of this case, the Court accepts as true the factual allegations of Plaintiffs' Complaint.
       See infra Part IV.
4      Because the instant action is related to United States v. R.S. Carlin, Case Number 3:10–cv–272, this Memorandum
       Opinion will cite to the record in that case on occasion. Because resolution of the instant matter depends in part on the
       facts and circumstances of United States v. R.S. Carlin, 3:10–cv–272, the Court takes judicial notice of the record in that
       case, as permitted when adjudicating a 12(b)(6) motion. See Toscano v. Conn. Gen. Life Ins. Co., 288 F. App'x 36, 38
       (3d Cir.2008) (citing Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 416 n. 3 (3d Cir.1988)). Citations to
       the record in Case Number 3:10–cv–272 will be identified by the Court's reference to 3:10–cv–272 followed by a comma
       and the relevant document and page number. Where a citation contains a reference to documents in both the instant
       case and Case Number 3:10–cv–272, the document(s) cited in the instant case will not be preceded by a case number
       and will be set off from the case number referencing the R.S. Carlin matter by a semi colon.
5      Plaintiffs have also filed a “Demand of Proof or Permanent Injunction” (Doc. No. 15) which is currently pending before the
       Court. However, in light of the Court's ruling on the United States' Motion to Dismiss, this Motion and Plaintiffs' “Demand
       of Proof or Permanent Injunction” (Doc. No. 15) and request for a permanent injunction, to the extent such a request
       is contained in Plaintiffs' “Instant Motion for Injunction” (Doc. No. 8), will be denied as moot, as further stated in the
       accompanying Order.
6      Though unclear, Plaintiffs Complaint also appears to request a declaration that the United States cannot foreclose upon
       or sell the Real Property. (See Doc. No. 1 at 5.)
7      The Court will hereinafter refer to this provision, along with Section 7433, as codified in 26 U.S.C. §§ 7426 and 7433.
8      In its Motion to Dismiss, the United States assumed Plaintiffs sought relief under 26 U.S.C. § 7433. (See Doc. No. 18 at
       7–8.) Plaintiffs' Reply, however, clarified that Plaintiffs assert claims pursuant to Section 7426. (See Doc. No. 26.) The
       Court will therefore only address the latter provision.
9      The Court notes that these claims are not clearly stated in Plaintiffs' Complaint, but rather are flushed out through Plaintiffs'
       supplemental filings in response to the United States' Motion to Dismiss. Given Plaintiffs' pro se status, the Court will
       address these arguments despite this deficiency.
10     The Court finds it unnecessary to decide whether the Real Property is subject to a tax lien or levy. See infra note 12
       and accompanying text.
11     In any event, the FTCA requires that an action in tort against the government be first presented to the appropriate Federal
       agency and have been finally denied by the agency in writing before an action is instituted against the United States
       pursuant to the Act, although the failure of an agency to make a final disposition of a claim within six months shall, at
       the option of the claimant, be deemed a final denial of the claim. See 28 U.S.C. § 2675. Plaintiffs have not alleged such
       a final disposition.
12     Section 7426 applies only to tax levies, and not tax liens. See 26 U.S.C. § 7426; Wagner v. United States, 545 F.3d 298,
       302 (5th Cir.2008.) The Court will not decide whether the Plaintiffs' property is subject to a tax lien or levy in this case.
       The issue is immaterial; Plaintiffs failed to exhaust the required administrative remedies required under Section 7426,
       and the Court may not exercise jurisdiction over their claims for damages.
13     Subsection (e) of 26 CFR § 301.7433–1 establishes procedures for an administrative claim. It states as follows:




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   11
         Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 192 of 193
Shah v. U.S., Not Reported in F.Supp.2d (2013)
2013 WL 1869095, 111 A.F.T.R.2d 2013-1899

             (1) Manner. An administrative claim for the lesser of $ 1,000,000 ($ 100,000 in the case of negligence) or actual,
             direct economic damages as defined in paragraph (b) of this section shall be sent in writing to the Area Director,
             Attn: Compliance Technical Support Manager of the area in which the taxpayer currently resides.
             (2) Form. The administrative claim shall include:
             (i) The name, current address, current home and work telephone numbers and any convenient times to be contacted,
             and taxpayer identification number of the taxpayer making the claim;
             (ii) The grounds, in reasonable detail, for the claim (include copies of any available substantiating documentation or
             correspondence with the Internal Revenue Service);
             (iii) A description of the injuries incurred by the taxpayer filing the claim (include copies of any available substantiating
             documentation or evidence);
             (iv) The dollar amount of the claim, including any damages that have not yet been incurred but which are reasonably
             foreseeable (include copies of any available substantiating documentation or evidence); and
             (v) The signature of the taxpayer or duly authorized representative.
             For purposes of this paragraph, a duly authorized representative is any attorney, certified public accountant, enrolled
             actuary, or any other person permitted to represent the taxpayer before the Internal Revenue Service who is not
             disbarred or suspended from practice before the Internal Revenue Service and who has a written power of attorney
             executed by the taxpayer.
14     Again, the Court notes that the allegations referenced are not contained in Plaintiffs' Complaint. For the purpose of this
       alternative argument, however, and considering Plaintiffs' pro se status, the Court will presume that these letters were
       sent as Plaintiffs allege in Document Numbers 4 and 10 as if Plaintiffs so alleged in their Complaint.
15     It is unclear what argument Plaintiffs seek to make through their assertion that Janum “was not the ‘taxpayer’ defendant”
       in R.S. Carlin, however, the Court notes that a default judgment was entered not only against R.S. Carlin (see 3:10–cv–
       272, Doc. No. 27) but also against Janum (see 3:10–cv–72, Doc. No. 30). In arguing that no final judgment was issued in
       this case, Plaintiffs cite GE Business Financial Services Inc. v. Grove Street Realty Urban Renewal, L.L.C., No. 10–2279,
       2011 WL 4810145, 2011 U.S. Dist. LEXIS 117042 (D.N.J. Oct. 11, 2011), for the proposition that “the issue must have
       been actually litigated[.]” (See Doc. No. 26 at 3); GE Bus. Fin. Servs. Inc. v. Grove St. Realty Urban Renewal, L.L.C.,
       No. 10–2279, 2011 WL 4810145, 2011 U.S. Dist. LEXIS 117042, at *9 (D.N.J. Oct. 11, 2011). However, this language
       from GE Business concerns collateral estoppel—not claim preclusion—which, as explained above, requires the actual
       litigation of issues, whereas claim preclusion does not.
16     Acknowledging that the term “privity” may be used to refer to substantive legal relationships justifying preclusion, but has
       come to be used more broadly as a way to express the conclusion that nonparty preclusion is appropriate on any ground,
       the Supreme Court avoided using the term in Taylor v. Sturgell, 553 U.S. 880, 128 S.Ct. 2161, 171 L.Ed.2d 155 (2008)
       as a means of avoiding confusion. Taylor v. Sturgell, 553 U.S. 880, 894 n. 8, 128 S.Ct. 2161, 171 L.Ed.2d 155 (2008).
       This Court will use the term “privity” only with respect to the conclusion that nonparty preclusion is or is not appropriate.
17     The Court notes that Mr. Shah appeared to raise this issue in R.S. Carlin following this Court's Order of Default Judgment
       against Janum (see Doc. No. 35), but this filing was struck by the Court and has since been sealed. For the purposes
       of this discussion, the Court does not consider arguments contained in filings struck from the record or filings that have
       been struck and sealed. In any event, having explicitly raised the issue in a previous suit does not provide support for
       Plaintiffs' position that their claim is not barred by res judicata.
18     That there were no findings of fact in R.S. Carlin has no bearing on the “same cause of action” inquiry. See Morris v.
       Jones, 329 U.S. 545, 550–51, 67 S.Ct. 451, 91 L.Ed. 488 (1947) (“default judgment can support a claim of res judicata”);
       (see also Doc. No. 26 at 4 (appearing to assert that absence of findings of fact in prior suit precludes a finding that this
       case is based on the same cause of action in as R.S. Carlin)).
19     Janum failed to file an Answer in R.S. Carlin. The responsive pleading herein referenced is the “Answer” improperly filed
       by Mr. Shah on behalf of Janum (see 3:10–cv–272, Doc. No. 8), which was later struck by the Court (see 3:10–cv–272,
       Doc. No. 26). The Court does not decide if or when Plaintiffs present claim became a compulsory counterclaim because,
       for reasons explained infra, Plaintiffs' claims are barred by claim preclusion irrespective of whether their claims were
       compulsory counterclaims in R.S. Carlin.


End of Document                                                          © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                     Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   12
           Case 4:20-cv-02078-MWB Document 193-5 Filed 11/20/20 Page 193 of 193
Trinsey v. Montgomery County Bd. of Elections, Not Reported in F.Supp. (1988)
1988 WL 82877


                                                                ¶ 15. Second party defendant, Board of Elections, (“Board
                   1988 WL 82877
                                                                of Elections”) Montgomery County is a branch of the
    Only the Westlaw citation is currently available.
                                                                Commonwealth of Pennsylvania, with an address at Court
    United States District Court, E.D. Pennsylvania.
                                                                House, Norristown, Pennsylvania 19401.
               John H. TRINSEY, Jr.
                                                                ¶ 16. Second party is named because it is empowered to carry
                        v.                                      out any order of this court for relief to Plaintiff.
              MONTGOMERY COUNTY
                                                                Plaintiff's Amended Complaint, ¶¶ 15–16. Such allegations
               BOARD OF ELECTIONS.
                                                                fail to state a claim against the Board of Elections upon
                                                                which relief can be granted. Therefore, this court will dismiss
                      CIV. A. No. 87–6975.
                                                                plaintiff's Amended Complaint.
                                |
                         Aug. 4, 1988.
                                                                Further, the Board of Elections is a branch of the
Attorneys and Law Firms                                         Commonwealth of Pennsylvania, as plaintiff admits in
                                                                his Amended Complaint. Even had plaintiff set forth a
John S. Trinsey, Jr., for plaintiff.                            substantive claim against the Board of Elections, the claim
                                                                would be barred by the Eleventh Amendment for the
Steven T. O'Neill, Norristown, Pa., for Board of Elections,
                                                                reasons set forth fully in this court's Memorandum and
Montgomery Co. Pa.
                                                                Order of March 30, 1988. See Trinsey v. Commonwealth of
                                                                Pennsylvania, State Ethics Commission, No. 87–6975 slip.
                                                                op. (E.D.Pa. March 30, 1988).
MEMORANDUM AND ORDER
                                                                An appropriate order follows.
JAMES McGIRR KELLY, District Judge.

 *1 Presently before the court is the motion of defendant
Montgomery County Board of Elections (Board of Elections)       ORDER
for summary judgment to which no response has been filed.
The pertinent facts alleged in plaintiff's Amended Complaint    AND NOW, this 4th day of August, 1988, upon consideration
are set forth in this court's Memorandum and Order of           of the motion of defendant Montgomery County Board
March 30, 1988 which dismissed plaintiff's claims against       of Election for summary judgment, to which no response
the State Ethics Commission of Pennsylvania, (originally a      has been filed, and for the reasons stated in the foregoing
defendant in this case), on the basis that the Commission was   Memorandum, it is ORDERED that defendant's motion is
immune from suit by the Eleventh Amendment. The Board of        GRANTED.
Elections is the sole remaining defendant.

The sole references to the moving defendant in plaintiff's      All Citations
Amended Complaint are as follows:
                                                                Not Reported in F.Supp., 1988 WL 82877

 End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S.
                                                                                              Government Works.




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        1
